                                                           Case 20-11568-KBO        Doc 72-4       Filed 04/19/21     Page 1 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hill and Knowlton Strategies LLC
Attn: Chris Heim
500 West 5th Street
Suite 1000
Austin, TX 78701                                1      6/15/2020       24 Hour Fitness USA, Inc.              $20,000.00                                                                           $20,000.00
NEI Global Relocation
Attn: Michelle Moore
2707 N 118th Street
Omaha, NE 68164                                 2      6/16/2020       24 Hour Fitness USA, Inc.                $9,194.00     $86,155.71                                                           $95,349.71
Kessler, Dana
31895 Eaton Lane
Menifee, CA 92584                               3      6/18/2020    24 Hour Fitness Worldwide, Inc.               $79.99                                                                               $79.99
Narine, Mike
6 Eastwood Drive
Massapequa Park, NY 11762                       4      6/19/2020    24 Hour Fitness Worldwide, Inc.              $177.96                                                                              $177.96
Gibbs, Matthew
34739 Windrow Road
Murrieta, CA 92563                              5      6/19/2020    24 Hour Fitness Worldwide, Inc.              $292.20                                                                              $292.20
Guerrero, Stephanie
312 Gabrielle Way
Redlands, CA 92374                              6      6/26/2020       24 Hour Fitness USA, Inc.                  $81.88                                                                               $81.88
Wu, Michelle
510 Noe St.
Apt 1
San Francisco, CA 94114                         7      6/26/2020    24 Hour Fitness Worldwide, Inc.                             $1,492.00                                                           $1,492.00
Baham, Justin
7967 Calle Posada
Carlsbad, CA 92009                              8      6/26/2020    24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Carpenter, Bill
308 Grindstone Drive
Arnold, MD 21012                                9      6/26/2020    24 Hour Fitness Worldwide, Inc.              $138.73                                                                              $138.73
Ashley, Jeffrey
1330 Oakdale St
Houston, TX 77004                               10     6/26/2020    24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
McNairy, Richard
3803 Hanberry Lane
Pearland, TX 77584                              11     6/26/2020    24 Hour Fitness Worldwide, Inc.               $33.83                                                                               $33.83
Taylor, Sharon
1016 Columbia Dr
Lewisville, TX 75067                            12     6/26/2020    24 Hour Fitness Worldwide, Inc.              $232.83                                                                              $232.83
Duran, Sabrina
15111 SW 70 St
Miami, FL 33193                                 13     6/26/2020    24 Hour Fitness Worldwide, Inc.               $34.23                                                                               $34.23
Zwickler, Jacob
1374 Kew Ave
Hewlett, NY 11557                               14     6/26/2020           24 New York LLC                      $1,080.00                                                                           $1,080.00
Taylor, Trey
1016 Columbia Dr
Lewisville, TX 75067                            15     6/26/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                        Page 1 of 1762
                                                            Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 2 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Louidort, Kevin
1221 Mentone Rd
Lantana, FL 33462                                16     6/26/2020     24 Hour Fitness Worldwide, Inc.                $44.93                                                                               $44.93
Stephens, Loyd
17811 Berry Point Dr
Cypress, TX 77429                                17     6/26/2020      24 Hour Fitness Holdings LLC                 $389.99                                                                              $389.99
Seely, Dana
3195 S 300 E Apt 14
Salt Lake City, UT 84115                         18     6/26/2020     24 Hour Fitness Worldwide, Inc.                $61.68                                                                               $61.68
Carpenter, Bill
308 Grindstone Drive
Arnold, MD 21012                                 19     6/26/2020     24 Hour Fitness Worldwide, Inc.               $138.73                                                                              $138.73
Komin, Frank E.
6961 Derby Circle
Huntington Beach, CA 92648                       20     6/26/2020     24 Hour Fitness Worldwide, Inc.              $1,541.00                                                                           $1,541.00
Lucido, Vincent J
10601 Hambletonian Place
Santa Ana, CA 92705                              21     6/27/2020     24 Hour Fitness Worldwide, Inc.              $2,800.00                                                                           $2,800.00
Campbell, Chris
5300 Keller Springs Rd. #2006
Dallas, TX 75248                                 22     6/26/2020     24 Hour Fitness Worldwide, Inc.                  $9.74                                                                               $9.74
Villegas, Laura
636 Brady Ct
Spring Valley, CA 91977                          23     6/27/2020        24 Hour Fitness USA, Inc.                  $840.00                                                                              $840.00
Struhs, Emily Bryn
1116 Stansbury Way
Salt Lake City, UT 84108                         24     6/26/2020     24 Hour Fitness Worldwide, Inc.                $70.00                                                                               $70.00
Blanca, Mercedes
4639 Oak Cove Lane
Orlando, FL 32806                                25     6/29/2020        24 Hour Fitness USA, Inc.                                  $399.37                                                              $399.37
Mims-Crooks, Patrick
123 Montero
Irvine, CA 92618                                 26     6/26/2020        24 Hour Fitness USA, Inc.                                  $651.00                                                              $651.00
Berry, Catalina
3203A Hollywood Ave.
Austin, TX 78722                                 27     6/26/2020    24 Hour Fitness United States, Inc.            $269.26                                                                              $269.26
Cardazzone, Gail
1458-73 Street
Brooklyn, NY 11228                               28     6/29/2020            24 New York LLC                        $150.00                                                                              $150.00
Cipher Solutions Inc
1869 Balsam Willow Trl
Orlando, FL 32825                                29     6/27/2020        24 Hour Fitness USA, Inc.               $28,800.00                                                                           $28,800.00
Gaynor, Erin
249 Morro Way #3
Simi Valley, CA 93065                            30     6/26/2020     24 Hour Fitness Worldwide, Inc.                                              $1,440.00        $1,440.00                          $2,880.00
Castillo, Omar
641 East Carson Street, Apt. 6
Long Beach, CA 90807                             31     6/26/2020     24 Hour Fitness Worldwide, Inc.               $624.00                                                                              $624.00




                                                                                           Page 2 of 1762
                                                           Case 20-11568-KBO          Doc 72-4      Filed 04/19/21      Page 3 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Mazzo, Joseph
31351 Rancho Viejo Rd., Suite 201
San Juan Capistrano, CA 92675                   32     6/26/2020     24 Hour Fitness Worldwide, Inc.              $1,000.00                                                                           $1,000.00
Sanchez, Carlos
10431 N Kendall Drive Apt D314
Miami, FL 33176                                 33     6/26/2020    24 Hour Fitness United States, Inc.            $401.86                                                                              $401.86
Bonney, Lauren
985 Iroquois Drive
Pleasant Hill, CA 94523                         34     6/26/2020        24 Hour Fitness USA, Inc.               $11,150.00                                                                           $11,150.00
Lautin, Stuart
2711 N. Haskell Ave., Suite 2400
Dallas , TX 75204                               35     6/29/2020        24 Hour Fitness USA, Inc.                                  $699.99                                                              $699.99
White, Joshalyn
Michael S. Traylor, Esq.
8601 Lincoln Blvd. 180
Suite 525
Los Angeles, CA 90045                           36     6/27/2020        24 Hour Fitness USA, Inc.              $250,000.00                                                                          $250,000.00
Johnson, Maria
11146 Mine Shaft Dr 366
Lakeside, CA 92040                              37     6/27/2020     24 Hour Fitness Worldwide, Inc.               $345.00                                                                              $345.00
Sommer, Willow
2332 S College Ave
Fort Collins, CO 80525                          38     6/29/2020     24 Hour Fitness Worldwide, Inc.                $55.45                                                                               $55.45
Guerra Martinez, Taide
6609 Jerno Drive. Unit A
Bakersfield, CA 93313                           39     6/28/2020    24 Hour Fitness United States, Inc.            $270.00                                                                              $270.00
Cully, Kristin R
12369 Madison Court
Thornton, CO 80241                              40     6/29/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                                                              $249.96
Judkins, Brittany
8947 SW Fairview Pl
Tigard, OR 97223                                41     6/26/2020    24 Hour Fitness United States, Inc.             $93.98                                                                               $93.98
Zarrell, Vicki
1804 Marigold St NW
Olympia, WA 98502                               42     6/27/2020     24 Hour Fitness Worldwide, Inc.                $68.31                                                                               $68.31
Arellano, Marco
24035 Golden Pheasant Ln.
Murrieta, CA 92562                              43     6/26/2020    24 Hour Fitness United States, Inc.             $89.00                                                                               $89.00
Bernier, Michelle N.
304 Durmont Ln
Annapolis, MD 21401                             44     6/27/2020    24 Hour Fitness United States, Inc.            $612.88                                                                              $612.88
Early, Robert
3740 Silver Oaks Ln
Frisco, TX 75033                                45     6/28/2020     24 Hour Fitness Worldwide, Inc.              $1,000.00                                                                           $1,000.00
Martinez, Karina
4901 Henry Hudson Pkwy W
Apt 3K
Bronx, NY 10471                                 46     6/29/2020     24 Hour Fitness Worldwide, Inc.              $1,344.00                                                                           $1,344.00




                                                                                          Page 3 of 1762
                                                               Case 20-11568-KBO          Doc 72-4      Filed 04/19/21      Page 4 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                          47     6/26/2020        24 Hour Fitness USA, Inc.                                    $0.00                                                                $0.00
Hamza, Salma
2009 Crom Street
Manteca, CA 95337                                   48     6/28/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                              $299.99
Patel, Dev
7326 Kainer Springs Ln
Richmond, TX 774074                                 49     6/28/2020     24 Hour Fitness Worldwide, Inc.               $145.01                                                                              $145.01
He, Patrick
1690 Topiary Drive
Manteca, CA 95337                                   50     6/28/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                              $299.99
Nociforo, Nicholas
84 Dawnview Way
San Francisco, CA 94131                             51     6/27/2020    24 Hour Fitness United States, Inc.           $1,541.00                                                                           $1,541.00
Buckwald, Susan
4620 Catamaran Circle
Boynton Beach, FL 33436                             52     6/28/2020     24 Hour Fitness Worldwide, Inc.              $1,623.96                                                                           $1,623.96
Williams, Gregory
3306 Worthington Dr.
Pearland, TX 77584                                  53     6/29/2020        24 Hour Fitness USA, Inc.                   $63.05                                                                               $63.05
Schaaff, Rachel
35318 Brown Galloway Lane
Fallbrook, CA 92028                                 54     6/29/2020              RS FIT CA LLC                        $535.00                                                                              $535.00
Harrison, Kallum
1145 SE Malden St
Portland, OR 97202                                  55     6/29/2020     24 Hour Fitness Worldwide, Inc.               $972.00                                                                              $972.00
Chang, Johnathan
2937 Pescadero Ter
Fremont, CA 94538                                   56     6/29/2020     24 Hour Fitness Worldwide, Inc.              $1,460.00                                                                           $1,460.00
Dewhirst, Raymond D.
3 Bailey Avenue
Milton, MA 02186                                    57     6/29/2020     24 Hour Fitness Worldwide, Inc.            $51,683.70      $13,650.00                                                           $65,333.70
Sanchez, Carlos
10431 N Kendall Drive APT D314
Miami, FL 33176                                     58     6/26/2020     24 Hour Fitness Worldwide, Inc.               $401.86                                                                              $401.86
Gacnik, Debra
922 Forest Park Ct
Keller, TX 76248                                    59     6/29/2020     24 Hour Fitness Worldwide, Inc.               $592.00                                                                              $592.00
Ferer, Kimberly
1131 Kedith St.
Belmont, CA 94002                                   60     6/29/2020        24 Hour Fitness USA, Inc.                 $1,000.00                                                                           $1,000.00
Wallace, Barry
3 Saddle Creek
Houston, TX 77024                                   61     6/29/2020     24 Hour Fitness Worldwide, Inc.               $750.00                                                                              $750.00
Foster, Kimberly
322 Greenbriar Townhouse Way
Las Vegas, NV 89121                                 62     6/29/2020    24 Hour Fitness United States, Inc.             $41.99                                                                               $41.99




                                                                                              Page 4 of 1762
                                                           Case 20-11568-KBO          Doc 72-4      Filed 04/19/21      Page 5 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Swan, Michael
1900 Brahorn Lane
Fort Worth, TX 76131                            63     6/29/2020        24 Hour Fitness USA, Inc.                  $142.37                                                                              $142.37
Chao, Kimberly
24 Eldridge St #8
New York, NY 10002                              64     6/28/2020        24 Hour Fitness USA, Inc.                                   $83.28                                                               $83.28
Wong, Dave
339 Sonora Drive
San Mateo, CA 94402                             65     6/30/2020    24 Hour Fitness United States, Inc.            $729.00                                                                              $729.00
Lanz, April M
15657 S Neibur Rd
Oregon CIty, OR 97045                           66     6/29/2020     24 Hour Fitness Worldwide, Inc.               $176.00                                                                              $176.00
Chan, Bonnie
1623 Pegasus Way
San Marcos, CA 92069                            67     6/29/2020     24 Hour Fitness Worldwide, Inc.              $1,616.60                                                                           $1,616.60
MONTOYA, ALAN
1633 RONZARD AVE
NORTH LAS VEGAS, NV 89032                       68     6/29/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                               $41.99
Johnson, Shardae
10300 Katy Fwy Apt 508
Houston, TX 77043                               69     6/30/2020    24 Hour Fitness United States, Inc.            $240.24                                                                              $240.24
Roberts, Jennifer
469 Corbett Ave
San Francisco, CA 94114                         70     6/29/2020          24 San Francisco LLC                     $110.47                                                                              $110.47
Nasser, Eiad Khalid
7927 Highland Oaks Drive
Pleasanton, CA 94588                            71     6/29/2020        24 Hour Fitness USA, Inc.                                                   $583.00                                             $583.00
Lam, Alexander
164 Jerome Road
Staten Island, NY 10305                         72     6/29/2020        24 Hour Fitness USA, Inc.                 $1,280.00                                                                           $1,280.00
Stipic, Katelyn
1420 NW Lovejoy Street
#415
Portland, OR 97209                              73     6/29/2020        24 Hour Fitness USA, Inc.                   $49.99                                                                               $49.99
King, Ian
2075 S. Lincoln St.
Denver, CO 80210                                74     6/29/2020    24 Hour Fitness United States, Inc.             $34.00                                                                               $34.00
Lomeli's and Associates Inc.
26162 Cottonwood St.
Murrieta, CA 92563                              75     6/16/2020        24 Hour Fitness USA, Inc.              $106,218.00                                                                          $106,218.00
McFarlane, Nadia
7405 Goodland Drive
Hyattsville, MD 20785                           76     6/18/2020     24 Hour Fitness Worldwide, Inc.                $76.24                                                                               $76.24
K.M., a minor child
Nicole Castronovo, Esq
2300 Contra Costa Blvd., Suite 500
Pleasant Hill, CA 94523                         77     6/19/2020     24 Hour Fitness Worldwide, Inc.           $204,949.00                                                                          $204,949.00
Doyle, Deanie
PO Box 6411
Olympia, WA 98507                               78     6/19/2020     24 Hour Fitness Worldwide, Inc.               $357.50                                                                              $357.50

                                                                                          Page 5 of 1762
                                                           Case 20-11568-KBO          Doc 72-4      Filed 04/19/21      Page 6 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Pecoraro, Francine
139 Ontario Avenue
Massapequa, NY 11758                            79     6/19/2020     24 Hour Fitness Worldwide, Inc.                $97.23                                                                               $97.23
Manko, Anjeza
1857 85 Street Apt 4F
Brooklyn, NY 11214                              80     6/19/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                              $299.99
ServiceChannel.com, Inc.
18 East 16th Street, 2nd Floor
New York, NY 10003                              81     6/19/2020     24 Hour Fitness Worldwide, Inc.            $59,950.00                                                                           $59,950.00
Carney, Stephen F
301 Cove Rd.
Riva, MD 21140                                  82     6/19/2020     24 Hour Fitness Worldwide, Inc.                              $1,299.98                                                           $1,299.98
Gooch, Daniel A
1682 N Winchester Rd
Annapolis, MD 21409                             83     6/19/2020     24 Hour Fitness Worldwide, Inc.                               $672.00                                                              $672.00
Robinson, Brett
3366 Quantum Lakes Dr
Boynton Beach, FL 33426                         84     6/19/2020     24 Hour Fitness Worldwide, Inc.               $436.13                                                                              $436.13
Green, Karen
47 Haven Avenue
Valley Stream, NY 11580                         85     6/22/2020     24 Hour Fitness Worldwide, Inc.              $2,112.00                                                                           $2,112.00
K.M., a minor child
Nicole Castronovo, Esq.
2300 Contra Costa Blvd., Suite 500
Pleasant Hill, CA 94523                         86     6/22/2020     24 Hour Fitness Worldwide, Inc.           $204,949.00                                                                          $204,949.00
Gilbert, Linda Marie
3612 7th Ave
Edgewater, MD 21037                             87     6/19/2020     24 Hour Fitness Worldwide, Inc.                                 $0.00                                                                $0.00
DeCook, Laura
707 Jefferson Street
Petaluma, CA 94952                              88     6/26/2020    24 Hour Fitness United States, Inc.            $383.99                                                                              $383.99
Berkley, Larry
601 Surf Ave #1c
Brooklyn, NY 11224                              89     6/22/2020     24 Hour Fitness Worldwide, Inc.               $179.88                                                                              $179.88
VoDuc, Viviane
3725 W. Fairmount Circle
West Jordan, UT 84084                           90     6/22/2020        24 Hour Fitness USA, Inc.                  $583.76                                                                              $583.76
Lasky, Matthew C
9863 Kamena Circle
Boynton Beach, FL 33426                         91     6/22/2020     24 Hour Fitness Worldwide, Inc.               $425.00                                                                              $425.00
Culture Foundry LLC
600 N 36th St Ste 200
Seattle, WA 98103                               92     6/22/2020     24 Hour Fitness Worldwide, Inc.            $18,375.00                                           $949.00                         $19,324.00
Dymatize Enterprises, LLC
111 Leslie Street
Dallas, TX 75207                                93     6/22/2020        24 Hour Fitness USA, Inc.              $104,045.50                                                                          $104,045.50
Albrecht, William H.
10102 Eastman Cove
Austin, TX 78750-3911                           94     6/26/2020     24 Hour Fitness Worldwide, Inc.                                                                   $0.00                              $0.00


                                                                                          Page 6 of 1762
                                                                    Case 20-11568-KBO        Doc 72-4       Filed 04/19/21     Page 7 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Commercial Laundry 1 dba United Laundry & Linen CO.
PO Box 366
Cliffside Park, NJ 07010                                 95     6/22/2020    24 Hour Fitness Worldwide, Inc.           $41,136.64                                                                           $41,136.64
Hillock, Kevin A.
916 Coachway
Annapolis, MD 21401                                      96     6/26/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Rambo, Shunquea
9800 Essie Lane
Upper Marlboro, MD 20774                                 97     6/26/2020    24 Hour Fitness Worldwide, Inc.                              $918.00                                                              $918.00
Cockerham, Amanda
7015 SW Hyland Way
Beaverton, OR 97008                                      98     6/26/2020    24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Bonfante, Ian
312 Fillmore St
#22
San Francisco, CA 94117                                  99     6/26/2020         24 San Francisco LLC                     $74.00                                                                               $74.00
Ho, Mitchell
180 S Madison Ave
Apt 8
Pasadena, CA 91101                                      100     6/26/2020       24 Hour Fitness USA, Inc.                  $93.98                                                                               $93.98
Kwak, Tiffany
419 Franklin Pkwy
San Mateo, CA 94403                                     101     6/26/2020    24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Hardy, Julie
12178 SW 126 Avenue
Miami, FL 33186                                         102     6/26/2020       24 Hour Fitness USA, Inc.                 $516.96                                                                              $516.96
Baba, Trevor
98-208 Hekaha Street
Aiea, HI 96701                                          103     6/26/2020    24 Hour Fitness Worldwide, Inc.              $209.40                                                                              $209.40
Taylor, Bailey
Michael S Traylor, Esq.
Traylor Law Office, PC
8601 Lincoln Blvd 180
Suite 525
Los Angeles, CA 90045                                   104     6/27/2020       24 Hour Fitness USA, Inc.             $250,000.00                                                                          $250,000.00
Engle, Barry
12901 SE 97th Avenue
Clackamas, OR 97015                                     105     6/29/2020    24 Hour Fitness Worldwide, Inc.                               $78.00                                                               $78.00
Ward, Shaniya
9955 Buffalo Speedway Apt 22103
Houston, TX 77054                                       106     6/29/2020    24 Hour Fitness Worldwide, Inc.               $92.00                                                                               $92.00
Moustafa, Karim
533 Las Palmas Dr.
Irvine, CA 92602                                        107     6/29/2020       24 Hour Fitness USA, Inc.                 $695.00                                                                              $695.00
Acosta, Elvira
426 Rich Spring Drive
Pittsburg, CA 94565                                     108     6/29/2020       24 Hour Fitness USA, Inc.                 $122.34                                                                              $122.34
Thomas, Paul
2868 Wimbledon Lane
Friendswood, TX 77546                                   109     6/27/2020    24 Hour Fitness Worldwide, Inc.               $54.11                                                                               $54.11

                                                                                                 Page 7 of 1762
                                                          Case 20-11568-KBO        Doc 72-4       Filed 04/19/21     Page 8 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Schultz, William
5628 SE 115th Ave
Portland, OR 97266                            110     6/27/2020       24 Hour Fitness USA, Inc.                 $163.48                                                                              $163.48
Phillips, Shelby
1500 Lexington Ave
Apt 10G
New York, NY 10029                            111     6/26/2020           24 New York LLC                                       $500.00                                                              $500.00
Gorosave, Charlie
3807 E. Andy St.
Long Beach, CA 90805                          112     6/29/2020       24 Hour Fitness USA, Inc.                  $29.99                                                                               $29.99
Autrey, Heather
32487 County Road 55
Gill, CO 80624                                113     6/29/2020    24 Hour Fitness Worldwide, Inc.               $91.98                                                                               $91.98
Jacobs, Jeffrey E
10015 SW 53rd Avenue
Portland, OR 97219                            114     6/29/2020         24 San Francisco LLC                    $301.83                                                                              $301.83
Najera-Ramirez, Olga
130 Otis Street
Santa Cruz, CA 95060                          115     6/29/2020    24 Hour Fitness Worldwide, Inc.             $1,368.00                                                                           $1,368.00
Zokaie, Monely
12485 San Bruno Cove
San Diego, CA 92130                           116     6/29/2020       24 Hour Fitness USA, Inc.                                                                   $449.00                            $449.00
Park, Sung Jin
1155 S. Westmoreland Ave Unit 302
Los Angeles, CA 90006                         117     6/29/2020    24 Hour Fitness Worldwide, Inc.               $81.52                                                                               $81.52
Dara, Surendra
10108 Sharktooth Peak Dr
Bakersfield, CA 93311                         118     6/27/2020    24 Hour Fitness Worldwide, Inc.              $458.26                                                                              $458.26
Brinich, Evelin B.
2002 Paradise Drive, Apt. 2
Tiburon, CA 94920-1995                        119     6/29/2020       24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Macey, Tara
1145 SE Malden St
Portland, OR 97202                            120     6/29/2020    24 Hour Fitness Worldwide, Inc.             $1,134.00                                                                           $1,134.00
Xiong, Lee Anne
7700 Countryfield Drive
Sacramento, CA 95828                          121     6/29/2020    24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Gilger, Paul
530 Juilliard Park Drive
Santa Rosa, CA 95401                          122     6/29/2020    24 Hour Fitness Worldwide, Inc.                             $1,946.40                                                           $1,946.40
Liebzeit, Ethan
9656 Gunsmith Dr.
Las Vegas, NV 89123                           123     6/29/2020       24 Hour Fitness USA, Inc.                                 $120.34                                                              $120.34
Finkbeiner, Scott C
245 W 2nd St.
Deer Park, NY 11729-5934                      124     6/29/2020       24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Proctor, Danielle
1907 E Vanowen Avenue
Apartment A
Orange, CA 92867                              125     6/29/2020    24 Hour Fitness Worldwide, Inc.              $114.79                                                                              $114.79

                                                                                       Page 8 of 1762
                                                          Case 20-11568-KBO          Doc 72-4      Filed 04/19/21      Page 9 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                    Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hutchinson, Lisa
1500 Northern Neck Drive Unit 101
Vienna, VA 22182                              126     6/29/2020    24 Hour Fitness United States, Inc.           $5,400.00                                                                           $5,400.00
Paradise Parking Systems LLC
1717 N. Bayshore Drive, Suite 250
Miami, FL 33132                               127     6/29/2020     24 Hour Fitness Worldwide, Inc.              $3,476.25                                                                           $3,476.25
Adkins, Cindy
3441 14th Ave NW
Olympia, WA 98502                             128     6/29/2020        24 Hour Fitness USA, Inc.                  $909.80        $3,025.00                                                           $3,934.80
Snider, Martha B.
1519 W. Sonoma Av.
Stockton, CA 95204                            129     6/26/2020        24 Hour Fitness USA, Inc.                                                   $399.00                                             $399.00
Law Office of Fredrick A. Becker
122 East 42nd Street
Suite 2100
New York, NY 10168                            130     6/22/2020     24 Hour Fitness Worldwide, Inc.              $8,150.00                                                                           $8,150.00
SECA Corporation
13601 Benson Ave
Chino, CA 91710                               131     6/26/2020     24 Hour Fitness Worldwide, Inc.              $3,619.44                                                                           $3,619.44
Robin, Hannah
11100 S River Heights Drive
Apt D306
South Jordan, UT 84095                        132     6/26/2020        24 Hour Fitness USA, Inc.                  $340.00                                                                              $340.00
Ruocco, Roberto
3888 Genesee Avenue, 303
San Diego, CA 92111                           133     6/27/2020     24 Hour Fitness Worldwide, Inc.              $2,250.00                                                                           $2,250.00
Cokas, Cathan
2377 Columbia Drive
Costa Mesa, CA 92626                          134     6/28/2020    24 Hour Fitness United States, Inc.             $31.99                                                                               $31.99
Bentivegna, Michael
276 Sandalwood Drive
Staten Island, NY 10308                       135     6/29/2020     24 Hour Fitness Worldwide, Inc.               $158.52                                                                              $158.52
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                             136     6/29/2020     24 Hour Fitness Worldwide, Inc.                                             $22,345.71                                          $22,345.71
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                             137     6/29/2020     24 Hour Fitness Worldwide, Inc.                                             $20,847.40                                          $20,847.40
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                             138     6/29/2020     24 Hour Fitness Worldwide, Inc.                                             $23,339.85                                          $23,339.85
Broward County
c/o Records, Taxes & Treasury
Attn: Bankruptcy Section
115 S. Andrews Ave. A-100
Ft. Lauderdale, FL 33301                      139     6/29/2020        24 Hour Fitness USA, Inc.                                                     $0.00                                               $0.00
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                             140     6/29/2020     24 Hour Fitness Worldwide, Inc.                                              $5,000.71                                           $5,000.71


                                                                                         Page 9 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 10 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gebregziabher, Nebiyu
2500 10th Ave N, A202
Lakeworth , FL 33461                           141     6/29/2020     24 Hour Fitness Worldwide, Inc.              $112.32                                                                              $112.32
Hoang, Mindy
26001 Corriente Ln
Mission Viejo, CA 92691                        142     6/29/2020        24 Hour Fitness USA, Inc.                 $150.42                                                                              $150.42
Parada, Daniel
180 Ladera Drive
Vallejo, CA 94591                              143     6/29/2020        24 Hour Fitness USA, Inc.                  $31.99                                                                               $31.99
Hallmark, Geoff
2327 College Drive
Costa Mesa, CA 92626                           144     6/29/2020        24 Hour Fitness USA, Inc.                 $185.84                                                                              $185.84
Butler, Alice
1191 SW 110th Lane
Davie, FL 33324                                145     6/29/2020        24 Hour Fitness USA, Inc.                 $625.00                                                                              $625.00
Wu, Qun
177A Pierce Street
Staten Island, NY 10304                        146     6/29/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Anguiano, Miguel
4412 E Mulberry st
Lot 65
Fort Collins, CO 80524                         147     6/29/2020    24 Hour Fitness United States, Inc.            $46.99                                                                               $46.99
Liu, Xiaoyang
8813 SW Ravine Dr.
Beaverton, OR 97007                            148     6/29/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Colombrito, Jessica
214 Reservoir Road
Parsippany, NJ 07054                           149     6/29/2020     24 Hour Fitness Worldwide, Inc.              $150.30                                                                              $150.30
Zlomek, John
1430 La Plaza Drive
San Marcos, CA 92078                           150     6/29/2020        24 Hour Fitness USA, Inc.                $3,096.00                                                                           $3,096.00
Lujan, Andrea
116 Ahlstrom Cir
Cotati, CA 94931                               151     6/29/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Carter, Dianna
5419 Sandy Ct.
Richmond, CA 94806                             152     6/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nakai, Naomi
2 Bland Court Unit 3
Bloomfield, NJ 07003                           153     6/29/2020    24 Hour Fitness United States, Inc.          $1,080.00                                                                           $1,080.00
Anaya, Jacqueline
1865 Rice Canyon Rd.
Fallbrook, CA 92028                            154     6/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Silvetz, John
21 East 26th Street
New York, NY 10010                             155     6/30/2020            24 New York LLC                      $2,500.00                                                                           $2,500.00
Albrecht, William H.
10102 Eastman Cove
Austin, TX 78750-3911                          156     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                              $3,335.88                          $3,335.88


                                                                                          Page 10 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 11 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
MONTOYA, NATALIE
1633 RONZARD AVE
NORTH LAS VEGAS, NV 89032                    157     6/29/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99
Childs, Lee
9422-5 Compass Point Dr S
Unit #5
San Diego, CA 92126                          158     6/29/2020    24 Hour Fitness United States, Inc.           $599.92                                                                              $599.92
Teixeira, Guilherme
3243, Percival Avenue
Miami, FL 33133                              159     6/29/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Hall, Michelle
1806 Nicholas Zane Dr.
Cedar Park, TX 78613                         160     6/30/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Robertson, Megan
5832 Balmont Street
Lancaster, CA 93536                          161     6/29/2020        24 Hour Fitness USA, Inc.                 $685.70                                                                              $685.70
Szekely, Michael
699 Genessee St
Annapolis, MD 21401                          162     6/30/2020     24 Hour Fitness Worldwide, Inc.              $101.59                                                                              $101.59
Nunez, Johnny
Mark E. Seitelman
Law Offices P.C.
Trinity Building
111 Broadway 9th Floor
New York, NY 10006-1091                      163     6/30/2020        24 Hour Fitness USA, Inc.              $35,000.00                                                                           $35,000.00
Gonzalez, Leticia
2045 S River Pkwy #1016
Portland, OR 97201                           164     6/30/2020        24 Hour Fitness USA, Inc.                  $46.99                                                                               $46.99
Caille, Janet
1109 Town Center Drive
Fort Collins, CO 80524                       165     6/30/2020        24 Hour Fitness USA, Inc.                                 $382.50                                                              $382.50
Singh, Seema
2901 Mountain Laurel Lane
Plano, TX 75093                              166     6/30/2020        24 Hour Fitness USA, Inc.                                $1,200.00                                                           $1,200.00
Keshishian, Cassidy
19778 SW Prospect Lane
Beaverton, OR 97078                          167     6/30/2020     24 Hour Fitness Worldwide, Inc.               $50.08                                                                               $50.08
Kim, Lisa
914 N Valley St
Burbank, CA 91505                            168     6/30/2020        24 Hour Fitness USA, Inc.                                $1,727.92                                                           $1,727.92
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                        169     6/30/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Larimer County Treasurer
Attn: Vicky Glass
PO Box 1250
Ft Collins, CO 80522                         170     6/30/2020        24 Hour Fitness USA, Inc.                                               $41,723.98                                          $41,723.98
Mouwerik, Darcy Rene Van
1666 Missouri Street
San Diego, CA 92109                          171     6/30/2020    24 Hour Fitness United States, Inc.           $148.49                                                                              $148.49

                                                                                        Page 11 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 12 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Glasser, Crisanne
PO BOX 106
STANTON, NJ 08885                             172     6/30/2020    24 Hour Fitness Worldwide, Inc.            $780.00                                                                              $780.00
Min, Jeannie
70 Glattly Dr
Denville, NJ 07834                            173     6/30/2020       24 Hour Fitness USA, Inc.              $1,848.00                                                                           $1,848.00
Tong, Phuong
9609 Lanneau Court
Bakersfield, CA 93311                         174     6/23/2020    24 Hour Fitness Worldwide, Inc.            $214.99                                                                              $214.99
Ichikawa, Matthew
6350 Christie Ave Apt 227
Emeryville, CA 94608                          175     6/30/2020       24 Hour Fitness USA, Inc.               $499.99                                                                              $499.99
McDonough, Margaret
13836 W 76th Pl
Arvada, CO 80005                              176     6/30/2020    24 Hour Fitness Worldwide, Inc.            $190.94                                                                              $190.94
Dawdy, Robert
282 San Carlos Avenue
Redwood City, CA 94061                        177     6/30/2020         24 San Francisco LLC                  $149.97                                                                              $149.97
Capson, Debbie
339 E 600 S 1311
Salt Lake City, UT 84111                      178     6/30/2020    24 Hour Fitness Worldwide, Inc.            $430.00                                                                              $430.00
Tumanuvao, Keolani
16458 Bolsa Chica St., #328
Huntington Beach, CA 92649                    179     6/30/2020    24 Hour Fitness Worldwide, Inc.            $130.96                                                                              $130.96
Carruba, Brittany
                                              180     6/30/2020    24 Hour Fitness Worldwide, Inc.             $83.98                                                                               $83.98
Harris, Lisabeth
9100 Coulter Court
Bakersfield, CA 93311                         181     6/30/2020    24 Hour Fitness Worldwide, Inc.            $192.48                                                                              $192.48
Kelly, Carolyn
711 13th Ave SE
Olympia, WA 98501                             182     6/30/2020    24 Hour Fitness Worldwide, Inc.             $40.19                                                                               $40.19
Chan, Bonnie
1623 Pegasus Way
San Marcos, CA 92069                          183     6/30/2020    24 Hour Fitness Worldwide, Inc.            $187.00                                                                              $187.00
Castilleja, Lisa
4116 Drexmore Road
Fort Worth, TX 76244                          184     6/30/2020    24 Hour Fitness Worldwide, Inc.                                                              $996.00                            $996.00
Lee, Byungjin
                                              185      7/1/2020       24 Hour Fitness USA, Inc.                $66.12                                                                               $66.12
Lee, Seth
2735 Scottsdale Rd
Reno, NV 89512                                186     6/30/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Tosun, Herb
93 Saint Stephens Ave, Fl 1
Keasbey, NJ 08832                             187     6/30/2020    24 Hour Fitness Worldwide, Inc.            $100.20                                                                              $100.20
Tammaro, Laura
11 Willow Drive
Massapequa Park, NY 11762                     188     6/23/2020    24 Hour Fitness Worldwide, Inc.             $49.99                                                                               $49.99


                                                                                       Page 12 of 1762
                                                                     Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 13 of 441


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Basu, Kurchi
703 1/2 Avondale St.
Houston, TX 77006                                         189     6/30/2020    24 Hour Fitness Worldwide, Inc.             $82.11                                                                               $82.11
Jamal, Noshin
2005 Edgecreek Path
Lewisville, TX 75010                                      190      7/1/2020       24 Hour Fitness USA, Inc.               $608.00                                                                              $608.00
Linhares, Rachel
2499 Kapiolani BLVD apt 3700
Honolulu, HI 96826                                        191     6/30/2020    24 Hour Fitness Worldwide, Inc.             $49.20                                                                               $49.20
Millar, Audrey
15749 E Otero Ave
Centennial, CO 80112                                      192      7/1/2020            24 Denver LLC                      $112.97                                                                              $112.97
Akagi, Susan
4251 South 1355 West
Taylorsville, UT 84123                                    193     6/23/2020    24 Hour Fitness Worldwide, Inc.            $808.55                                                                              $808.55
Nalbandian, Kim
311 Westlake Vista Ln
Thousand Oaks , CA 91362                                  194     7/13/2020    24 Hour Fitness Worldwide, Inc.                                                               $31.99                             $31.99
Johnson, Mychal
3000 Sage Rd 1106
Houston, TX 77057                                         195     6/29/2020    24 Hour Fitness Worldwide, Inc.            $299.00                                                                              $299.00
Matej, Corinne
2194 Arista Ln.
Santa Rosa, CA 95403                                      196     6/29/2020    24 Hour Fitness Worldwide, Inc.           $1,167.84                                                                           $1,167.84
CHEJETI, SIVA
44 MANHATTAN AVE
JERSEY CITY, NJ 07307                                     197     6/29/2020           24 New York LLC                     $429.99                                                                              $429.99
Lawrence, Jeremy
1014 W 19th St.
Costa Mesa, CA 92627                                      198     6/29/2020       24 Hour Fitness USA, Inc.               $159.96                                                                              $159.96
Brooke, Lawrence Sumner
6650 Klein St NW
Olympia, WA 98502                                         199     6/29/2020       24 Hour Fitness USA, Inc.              $1,162.95                                                                           $1,162.95
Matheson, Krystel
2862 Roan Street
Ontario, CA 91761                                         200     6/29/2020       24 Hour Fitness USA, Inc.               $306.91                                                                              $306.91
Performance Nutrition Formulators, LLC DBA VMI Sports
VMI Sports
100 Tec St. B
Hicksville, NY 11801                                      201     6/23/2020    24 Hour Fitness Worldwide, Inc.           $7,912.80                                                                           $7,912.80
Mayoral, Bianca
3878 Yellowstone Cir
Chino, CA 91710                                           202     6/29/2020    24 Hour Fitness Worldwide, Inc.             $73.98                                                                               $73.98
Jacobs, Jeffrey E.
10015 SW 53rd Ave
Portland, OR 97219                                        203     6/29/2020         24 San Francisco LLC                       $0.00                                                                             $0.00
Barrios, Veronica
23600 FM 1093
Apt 1302
Richmond, TX 77406                                        204     6/29/2020    24 Hour Fitness Worldwide, Inc.                            $750.00                                                              $750.00

                                                                                                   Page 13 of 1762
                                                                Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 14 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Galvez, Carla
2185 W 3800 S
West Valley City, UT 84119                           205     6/29/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Saathoff, Ashlee
10695 Atrium Drive
San Diego, CA 92131                                  206     6/30/2020    24 Hour Fitness United States, Inc.            $924.00                                                                             $924.00
Euler Hermes Agent for Muscle Foods USA LLC
800 Red Brook Blvd
Owings Mills, MD 21117                               207     6/30/2020     24 Hour Fitness Worldwide, Inc.          $2,607,447.45                                                                      $2,607,447.45
Safai, Sarvenaz
533 Avenida Del Verdor
San Clemente, CA 92672                               208     6/30/2020    24 Hour Fitness United States, Inc.          $3,420.00                                                                           $3,420.00
Lim, Dong
1029 Seaside Ct
Brea, CA 92821                                       209     6/29/2020        24 Hour Fitness USA, Inc.                  $170.94                                                                             $170.94
Euler Hermes Agent for Woodbolt Distribution LLC
800 Red Brook Blvd
Owings Mills, MD 21117                               210     6/30/2020     24 Hour Fitness Worldwide, Inc.           $196,438.00                                                                         $196,438.00
Leal, Mayra
1865 Rice Canyon Rd.
Fallbrook, CA 92028                                  211     6/29/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Gutierrez Ramirez, Jorge
468 S Hillview Ave
Los Angeles, CA 90022                                212     6/30/2020    24 Hour Fitness United States, Inc.             $95.97                                                                              $95.97
Bajalieh, Sandra
21210 Lucknow Ln
Kingwood, TX 77339                                   213     6/30/2020     24 Hour Fitness Worldwide, Inc.                $44.65                                                                              $44.65
LoCoco, Angela
7247 Birchcreek Road
San Diego, CA 92119                                  214     6/30/2020    24 Hour Fitness United States, Inc.            $524.93                                                                             $524.93
Rojas, Eduardo
15975 SW 83rd Terrace
Miami, FL 33193                                      215     6/30/2020     24 Hour Fitness Worldwide, Inc.                $68.46                                                                              $68.46
Koechli, Cecile
                                                     216     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $280.00                                                              $280.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                                  217     6/23/2020        24 Hour Fitness USA, Inc.                $1,909.00                                                                           $1,909.00
Adachi, Heita
420 East 54th Street
Apt 1414
New York, NY 10022                                   218     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $254.97                                                              $254.97
Guerrero, Liliana
                                                     219     6/30/2020     24 Hour Fitness Worldwide, Inc.               $178.00                                                                             $178.00
Vezzuto, Catherine
1227 Bay Ridge Parkway
Brooklyn, NY 11228                                   220     6/30/2020        24 Hour Fitness USA, Inc.                                 $220.39                                                              $220.39




                                                                                                Page 14 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 15 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pekrul, Jeffrey
Jeffrey Pekrul
180 Landers Street #1
San Francisco, CA 94114                       221     6/23/2020     24 Hour Fitness Worldwide, Inc.             $2,322.00                                                                           $2,322.00
Robinson, Jennifer
3226 Henson Avenue
Annapolis, MD 21403                           222     6/29/2020     24 Hour Fitness Worldwide, Inc.              $553.38                                                                              $553.38
Williams, Joshua
10121 Tabor Street
Los Angeles, CA 90034                         223     6/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $46.99                             $46.99
Sedghi, Azadeh
3758 Colliers Drive
Edgewater, MD 21037                           224     6/22/2020     24 Hour Fitness Worldwide, Inc.              $243.74                                                                              $243.74
Lynch, Alexander
9107 Fox Fire Dr.
Highlands Ranch, CO 80129                     225     6/23/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Reynolds, Thomas
2055 Chesapeake Road
Annapolis, MD 21409                           226     6/23/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Mitchard, Eileen
216 Norwood Road
Annapolis, MD 21401                           227     6/23/2020        24 Hour Fitness USA, Inc.                $1,411.00                                                                           $1,411.00
Reeves, Ryan C.
843 Grand Regency Pt.
Unit 101
Altamonte Springs, FL 32714                   228     6/23/2020     24 Hour Fitness Worldwide, Inc.              $590.00                                                                              $590.00
Macias, Ariane
3904 Eagles Nest Dr
Evans, CO 80620                               229     6/23/2020        24 Hour Fitness USA, Inc.                $1,656.00                                                                           $1,656.00
Berger, Geri
3141 Clubhouse Road
Merrick, NY 11566                             230     6/24/2020     24 Hour Fitness Worldwide, Inc.              $226.77                                                                              $226.77
Thomas, Leah
1 Streamwood Court
Annapolis, MD 21403                           231     6/23/2020     24 Hour Fitness Worldwide, Inc.              $187.78                                                                              $187.78
CDW Direct, LLC
Attn: Vida Krug
200 N. Milwaulee Ave.
Vernon Hills, IL 60061                        232     6/22/2020    24 Hour Fitness United States, Inc.        $96,393.69     $100,799.69                                                          $197,193.38
Slavin, Tzippy
168 Avenida De La Paz
San Clemente, CA 92672                        233     6/30/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Kheribi, Ahmed
2211 Land Grant Way
Round Rock, TX 78664                          234     6/30/2020    24 Hour Fitness United States, Inc.           $216.49                                                                              $216.49
Egbert, Rebekah
339 E 600 S 1311
Salt Lake City, UT 84111                      235     6/30/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00




                                                                                         Page 15 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 16 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Walton, Robert
565 Tilling Way
El Cajon, CA 92020                             236     6/30/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $299.00                            $299.00
Kirkpatrick, Jason
2026 Gov Thomas Bladen Way
Apt 304
Annapolis, MD 21401                            237     6/30/2020     24 Hour Fitness Worldwide, Inc.                                                $51.99                                              $51.99
Nguyen, Bryan
2574 Laurel Blossom Cir
Ocoee, FL 34761                                238     6/30/2020    24 Hour Fitness United States, Inc.                                                              $85.90                             $85.90
Christensen, Marty
12 Sadie Court
Trophy Club, TX 76262                          239     6/30/2020        24 Hour Fitness USA, Inc.                $1,800.00                                                                           $1,800.00
Dawson, Kailey
10823 S. Twenty Mile Rd
unit 208
Parker, Co 80134                               240     6/30/2020     24 Hour Fitness Worldwide, Inc.               $99.96                                                                               $99.96
Osuna, Patricia G
2111-B Gates Avenue
Redondo Beach, CA 90278                        241     6/30/2020    24 Hour Fitness United States, Inc.          $1,214.82                                                                           $1,214.82
LaGrandeur, Michelle
6970 Tower Street
La Mesa, CA 91942                              242     6/30/2020        24 Hour Fitness USA, Inc.                                 $672.00                           $672.00                          $1,344.00
Ho, Steven
2461 Las Lunas St
Pasadena, CA 91107                             243      7/1/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Taylor, Brittany
7764 Quartz St.
Arvada, CO 80007                               244      7/1/2020     24 Hour Fitness Worldwide, Inc.              $984.00                                                                              $984.00
Cabatbat, Christopher
721 SE 114th Place
Portland, OR 97216                             245      7/1/2020     24 Hour Fitness Worldwide, Inc.               $61.98                                                                               $61.98
Robles, Veronica
2913 Crisp Wind Court
North Las Vegas, NV 89030                      246     6/23/2020     24 Hour Fitness Worldwide, Inc.               $29.99                                                                               $29.99
Bah, Mohamed
108 Rocky Cove Lane
Dickinson, TX 77539                            247     6/23/2020     24 Hour Fitness Worldwide, Inc.               $79.54                                                                               $79.54
Moskow, Robert S.
29 Carlisle Rd.
Basking Ridge, NJ 07920                        248     6/23/2020     24 Hour Fitness Worldwide, Inc.               $73.99                                                                               $73.99
Paradise Parking Systems LLC
1717 N. Bayshore Drive, Suite 250
Miami, FL 33132                                249     6/23/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Minhina, Natallia
1763 2nd Avenue, Apartment 21G
New York, NY 10128                             250     6/23/2020     24 Hour Fitness Worldwide, Inc.             $1,587.98                                                                           $1,587.98
Ruspoli, Derby
275 East Regent Park Ct
Midvale, UT 84047                              251     6/23/2020     24 Hour Fitness Worldwide, Inc.               $71.67                                                                               $71.67

                                                                                          Page 16 of 1762
                                                                                 Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 17 of 441


                                                                                                                  Claim Register
                                                                                                               In re RS FIT NW LLC
                                                                                                               Case No. 20-11568

                                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                                     Amount                                           Amount           Amount
Koen, Bella
2245 E 19 Street APT 2C
Brooklyn, NY 11229                                                    252     6/23/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Petrenko, Mary Anne
1915 Towne Centre Blvd
Unit 1003
Annapolis, MD 21401                                                   253     6/23/2020     24 Hour Fitness Worldwide, Inc.              $679.00                                                                              $679.00
Lorenzana, Maria C.
1516 Riverview Circle East
Ripon, CA 95366                                                       254     6/22/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
The County of Denton, Texas, collecting property taxes for itself
and for The Town of Little Elm, Te
Denton County Freshwater District #1F
McCreary, Veselka, Bragg, & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                                             255     6/23/2020     24 Hour Fitness Worldwide, Inc.                                            $13,801.83                                          $13,801.83
The County of Williamson, Texas, collecting property taxes for
itself and for The City of Round Rock
Round Rock Independent School District and Austin Community
College
McCreary, Veselka, Bragg, & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                                             256     6/23/2020     24 Hour Fitness Worldwide, Inc.                                            $21,961.81                                          $21,961.81
Tong, Anh
9609 Lanneau Court
Bakersfield, CA 93311                                                 257     6/23/2020     24 Hour Fitness Worldwide, Inc.               $62.25                                                                               $62.25
Scott, Pamela
1062 Newberry Lane
Claremont, CA 91711                                                   258     6/23/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Holop, Julie Michelle
951 Main St
#101
El Segundo, CA 90245                                                  259     6/23/2020        24 Hour Fitness USA, Inc.                                $4,350.00                                                           $4,350.00
Fitch, James
3506 Russell Thomas Lane
Davidsonville, MD 21035                                               260     6/23/2020     24 Hour Fitness Worldwide, Inc.              $244.77                                                                              $244.77
Reyes, Chris
9428 Valle Vista St
Windsor, CA 95492                                                     261     6/23/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Prodigy Promos
123 S 1380 W
Lindon, UT 84042                                                      262     6/23/2020        24 Hour Fitness USA, Inc.                $4,561.25                                                                           $4,561.25
Fulmer, Diann R
19903 Pine Wind Dr
Humble , TX 77346                                                     263     6/23/2020        24 Hour Fitness USA, Inc.                 $127.42                                                                              $127.42
Richardson, Dorothy
6636 NE 32nd PL
Portland, OR 97211-6635                                               264      7/1/2020    24 Hour Fitness United States, Inc.           $198.00                                                                              $198.00

                                                                                                                 Page 17 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 18 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wilson Sign Art, Inc.
5848 Varna Ave.
Valley Glen, CA 91401                         265     6/23/2020     24 Hour Fitness Worldwide, Inc.                                                            $148,637.25                        $148,637.25
Singer, Nicole
2502 Amherst Court
Boynton Beach, FL 33436                       266     6/23/2020     24 Hour Fitness Worldwide, Inc.                             $1,054.05                                                           $1,054.05
Morrison, Linh
2148 White Pine Circle
Unit A
Greenacres, FL 33415                          267     6/23/2020        24 Hour Fitness USA, Inc.                 $937.86                                                                              $937.86
Dussault, Cere
MBR01030621
12452 Maria Circle
Broomfield, CO 80020                          268     6/23/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Puente, Montana
1303 McKinley St
Annapolis, MD 21403                           269     6/23/2020     24 Hour Fitness Worldwide, Inc.              $187.96                                                                              $187.96
Wan, Haoqi
222 S Main St
Apt #1222
Los Angeles, CA 90012                         270      7/1/2020    24 Hour Fitness United States, Inc.           $468.00                                                                              $468.00
Kimball, Susan
64 Fallwind Cirlce
Sacramento, CA 95831                          271      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Carlos, Frank
7441 Carnoustie Ct
Gilroy, CA 95020                              272     6/30/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
London Bridge Business Development, LLC
Monica Zsamboky
92 Gales Dr. #4
New Providence, NJ 07974                      273     6/24/2020        24 Hour Fitness USA, Inc.                $3,000.00                                                                           $3,000.00
Khoury, Victor
13851 SW 84th CT
Palmetto Bay, FL 33158                        274     6/30/2020        24 Hour Fitness USA, Inc.                 $124.25                                                                              $124.25
Dibala, Regina
5100 Bow Mar Drive
Littleton, CO 80123                           275     6/30/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Wilbourn, Michelle
10918 SW Adele Dr.
Portland, OR 97225                            276     6/30/2020    24 Hour Fitness United States, Inc.            $45.00                                                                               $45.00
Gutierrez, Maria
76 Saint Pauls Avenue
Apt 3F
Jersey City, NJ 07306                         277     6/23/2020     24 Hour Fitness Worldwide, Inc.                              $896.00                                                              $896.00
Thomas, Natalie
4923 SE Ogden St
Portland, OR 97206                            278     6/30/2020     24 Hour Fitness Worldwide, Inc.             $1,052.25                                                                           $1,052.25
Fell, Kirsten
PO Box 772
Sedalia, CO 80135                             279     6/30/2020              24 Denver LLC                      $1,703.78                                                                           $1,703.78

                                                                                         Page 18 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 19 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson, OH 44236                             280     6/24/2020     24 Hour Fitness Worldwide, Inc.           $79,305.02                                                                           $79,305.02
Jones, Wes
1112 Jenniper Lane
Annapolis, MD 21403                          281     6/25/2020     24 Hour Fitness Worldwide, Inc.              $914.66                                                                              $914.66
Specht, Stephanie
2202 Hidden Mdw
New Braunfels, TX 78130                      282      7/1/2020     24 Hour Fitness Worldwide, Inc.              $770.50                                                                              $770.50
Baker, Senecca
300 Gene Autry Ln
Murphy, TX 75094                             283      7/1/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
SHIEVER, MARQUITA
4035 TAMARISK WAY
ORLANDO, FL 32817                            284      7/1/2020     24 Hour Fitness Worldwide, Inc.              $188.00                                                                              $188.00
Barone, Melissa Brooke
8504 SE 9th Ave
Portland, OR 97202                           285      7/1/2020              RS FIT NW LLC                       $431.97                                                                              $431.97
Miles, Jessica
1814 Deep Woods Lane
Fort Collins, CO 80524                       286      7/1/2020        24 Hour Fitness USA, Inc.                                 $390.00                                                              $390.00
Rosales, Daniel
10178 Cheshunt Drive
Orlando, FL 32817                            287      7/1/2020        24 Hour Fitness USA, Inc.                  $22.47                                                                               $22.47
Dossani, Mona
3263 Bagley Passage
Duluth, GA 30097                             288      7/1/2020          24 San Francisco LLC                     $61.98                                                                               $61.98
CAPARELLI, EVAN
450 S NEWLAND ST
LAKEWOOD, CO 80226                           289      7/1/2020     24 Hour Fitness Worldwide, Inc.              $154.30                                                                              $154.30
Bie, Xi
8216 Kew Gardens Road
Kew Gardens, NY 11415                        290      7/1/2020            24 New York LLC                      $1,536.00                                                                           $1,536.00
Tri, Michelle
2606 Cinderella Way
Lemon Grove, CA 91945                        291      7/1/2020     24 Hour Fitness Worldwide, Inc.               $69.42                                                                               $69.42
Foley, William T
1442 Caspian Way
Oxnard, CA 93035                             292      7/1/2020        24 Hour Fitness USA, Inc.                 $383.99                                                                              $383.99
Larson, Ann
2290 Lakemoor Dr SW
Olympia, WA 98501                            293      7/1/2020    24 Hour Fitness United States, Inc.          $1,062.40                                                                           $1,062.40
Merida, Amarilis
607 Ewing Way
Wylie, TX 75098                              294     6/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Chintalpelly, Saikrishna
46 Schoolhouse Landing
East Granby, CT 06026                        295     6/24/2020     24 Hour Fitness Worldwide, Inc.              $121.08                                                                              $121.08


                                                                                        Page 19 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 20 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Clark, Tom
5808 Cypress Point Drive
Bakersfield, CA 93309                         296     6/24/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Sanchez, Eder
7018 Dove Valley Way
Eastvale, CA 92880                            297      7/1/2020    24 Hour Fitness Worldwide, Inc.            $188.16                                                                              $188.16
Foley, William T
1442 Caspian Way
Oxnard, CA 93035                              298      7/1/2020       24 Hour Fitness USA, Inc.               $383.99                                                                              $383.99
Hill, Gail
3883 S Quince St
Denver, CO 80237                              299      7/2/2020            24 Denver LLC                           $0.00                                                                             $0.00
Frick, Melanie
17 Linda Place
Denville, NJ 07834                            300      7/1/2020       24 Hour Fitness USA, Inc.               $582.80                                                                              $582.80
Wnuk, Miriam
17120 - 131st. Ave. NE Q-132
Woodinville, WA 98072-5721                    301      7/1/2020    24 Hour Fitness Worldwide, Inc.           $1,617.00                                                                           $1,617.00
Pomalaza, Juan Carlos
14881 Alder ln
Tustin, CA 92780                              302     6/25/2020    24 Hour Fitness Worldwide, Inc.            $599.99                                                                              $599.99
Phou, Kim
39261 Memory Dr.
Murrieta, CA 92563                            303     6/25/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
McClanahan, Sarah
1602 Herrin Street
Redondo Beach, CA 90278                       304      7/2/2020    24 Hour Fitness Worldwide, Inc.             $62.50                                                                               $62.50
Kao, Michelle
1726 Tara Way
San Marcos, CA 92078                          305      7/2/2020       24 Hour Fitness USA, Inc.                               $976.17                                                              $976.17
Lwanga, Sarah
8040 Magnolia Ave. Apt 12
Riverside, CA 92504                           306      7/2/2020       24 Hour Fitness USA, Inc.               $930.00                                                                              $930.00
Weber, John M
1645 28th ST SE
Puyallup, WA 98372                            307      7/2/2020    24 Hour Fitness Worldwide, Inc.           $2,030.95                                                                           $2,030.95
Williams, Katherine
577 B Alton Way
Denver, CO 80230                              308      7/2/2020            24 Denver LLC                     $1,920.00                                                                           $1,920.00
Sherman, Nathan
16137 Armstead st.
Granada Hills, CA 91344                       309      7/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $41.99                             $41.99
Smith, Aaron
3750 Myers Street #19
Riverside, CA 92503                           310      7/2/2020       24 Hour Fitness USA, Inc.                $81.88                                                                               $81.88
Townsend, Mary
2523 C South 8th Street
Joint Base Lewis-McChord, WA 98433            311     6/25/2020    24 Hour Fitness Worldwide, Inc.           $1,444.00                                                                           $1,444.00




                                                                                       Page 20 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 21 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bedi, Kewal
18808 Lull St
Reseda, CA 91335                              312      7/2/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
Murphy, Lorraine
322 W. Compton Blvd.
Compton, CA 90220                             313      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $7.68                                                                               $7.68
Noorzay, Ramzia
8428 Topanga CYn
Canoga Park, CA 91304                         314      7/2/2020     24 Hour Fitness Worldwide, Inc.             $4,819.98                                                                           $4,819.98
Vega, Norma
80964 Mississippi Ave
Indio, CA 92201                               315      7/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Hohmann, Lori
8827 Gore St
Arvada, CO 80007                              316      7/2/2020              24 Denver LLC                        $44.09                                                                               $44.09
Corl, Robert W
18724 Candace Loop
Pflugerville, TX 78660                        317      7/2/2020     24 Hour Fitness Worldwide, Inc.               $48.00                                                                               $48.00
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                           318     6/26/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Supersad, Maria
6390 Royal Tern Street
Orlando, FL 32810                             319      7/4/2020        24 Hour Fitness USA, Inc.                 $380.00                                                                              $380.00
Manhart, Teresa
PO Box 56226
Los Angeles, CA 90056                         320      7/6/2020     24 Hour Fitness Worldwide, Inc.                              $894.57                                                              $894.57
Groysman, Lyudmila
2944 W 5th St, Apt 19H
Brooklyn, NY 11224                            321      7/1/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Ryan, Linda
357 East 5th Street
Mount Vernon, NY 10553                        322      7/1/2020    24 Hour Fitness United States, Inc.          $3,858.12                                                                           $3,858.12
McElroy, Robert
8963 NW 44th Court
Sunrise, FL 33351                             323      7/1/2020     24 Hour Fitness Worldwide, Inc.                                             $2,100.00                                           $2,100.00
Self, John David
9154 Drumcliffe Lane
Dallas, TX 75231                              324      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Matus, Gabriel
12693 NW 8th Way
Miami, FL 33182                               325      7/1/2020        24 Hour Fitness USA, Inc.                  $22.35                                                                               $22.35
Quest Nutrition LLC
777 S. Aviation Blvd
El Segundo, CA 90245                          326      7/1/2020        24 Hour Fitness USA, Inc.             $293,957.84                                                                          $293,957.84
McCrary, Meagan
721 Buena Tierra Way #189
Oceanside, CA 92057                           327     6/23/2020        24 Hour Fitness USA, Inc.                                $9,895.00                                                           $9,895.00




                                                                                         Page 21 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 22 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Helland, Scott
255 East 49th Street
Apartment 15-C
New York, NY 10017                            328     6/23/2020     24 Hour Fitness Worldwide, Inc.              $916.00                                                                              $916.00
Sevilla, Melina
460 E Washington Ave #135
Escondido, CA 92025                           329      7/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Mohammed, Rafi
1633 Tuam St
Houston, TX 77004                             330      7/6/2020     24 Hour Fitness Worldwide, Inc.                               $28.63                                                               $28.63
Pervine Foods, LLC
3900 Veterans Memorial Hwy
Suite 371
Bohemia, NY 11716                             331     6/24/2020     24 Hour Fitness Worldwide, Inc.                                                             $81,388.80                         $81,388.80
Larson, Ann
2290 Lakemoor Dr SW
Olympia, WA 98512                             332      7/1/2020    24 Hour Fitness United States, Inc.          $1,062.40                                                                           $1,062.40
Russell, Susan
8817 Hunter Pass
Alpine, CA 91901                              333      7/1/2020     24 Hour Fitness Worldwide, Inc.              $431.51                                                                              $431.51
Ignacio, Grace
24 Bound Brook Road
Parsippany, NJ 07054                          334      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ngo, Connie
212 La Cruz Avenue
Millbrae, CA 94030                            335      7/1/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
Chaplin, Lori
4003 Ridge Road
Annandale, VA 22003                           336      7/1/2020        24 Hour Fitness USA, Inc.                                  $49.60                                                               $49.60
Wong, Frances
32742 Alipaz St. Spc 32
San Juan Capistrano, CA 92675                 337      7/1/2020     24 Hour Fitness Worldwide, Inc.                              $149.00                                                              $149.00
A.G. Photography, Inc.
32234 Paseo Adelanto #D1
San Juan Capistrano, CA 92675                 338      7/1/2020     24 Hour Fitness Worldwide, Inc.             $9,850.00     $13,650.00                                                           $23,500.00
Moon, Martha M
813 Black Arrow Dr.
Colorado Springs, CO 80921                    339      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Simpson, Jeremy
717 Nantasket Ct
San Diego, CA 92109                           340      7/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Dacko, Donna
2110 Mockingbird
Round Rock, TX 78681                          341      7/2/2020     24 Hour Fitness Worldwide, Inc.              $624.87                                                                              $624.87
Pham, Trung
2100 E Grand Ave Apt 43
Escondido, CA 92027                           342      7/2/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Nkululeko, Nkosazana
1614 14th Street
Oakland, CA 94607                             343      7/2/2020     24 Hour Fitness Worldwide, Inc.               $36.99                                                                               $36.99

                                                                                         Page 22 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 23 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dodd, Megan
57 Savannah
Lake Forest, CA 92630                         344      7/2/2020    24 Hour Fitness United States, Inc.           $280.00                                                                              $280.00
Shtilkind, Eugene
13195 Treecrest Street
Poway, CA 92064                               345      7/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Roebuck, Jordan
792 Avocado Avenue Unit 36
El Cajon, CA 92020                            346      7/3/2020     24 Hour Fitness Worldwide, Inc.               $82.00                                                                               $82.00
Santanello, Kylie
131 Wade Street
La Habra, CA 90631                            347      7/3/2020     24 Hour Fitness Worldwide, Inc.             $1,125.00                                                                           $1,125.00
Pan, Margaret
5320 Stonehaven Drive
Yorba Linda, CA 92887                         348      7/4/2020        24 Hour Fitness USA, Inc.                                $1,500.00                                                           $1,500.00
DiPasquale, Vincent
209 Stefanic Ave
Elmwood Park, NJ 07407                        349      7/5/2020        24 Hour Fitness USA, Inc.                 $153.41                                                                              $153.41
Chacon, Elizabeth
5012 Waddell St
Fort Worth, TX 76114                          350      7/6/2020    24 Hour Fitness United States, Inc.           $324.74                                                                              $324.74
Daba, Samer
10808 Esmond CT.
San Diego, CA 92126                           351      7/3/2020              RS FIT CA LLC                        $99.98                                                                               $99.98
Vinton, Danielle
5311 Youngfield Way
Arvada, CO 80002                              352      7/6/2020        24 Hour Fitness USA, Inc.                 $176.99                                                                              $176.99
Lozoya, Janice
2615 Albright Place
Escondido, CA 92027                           353     7/30/2020              RS FIT CA LLC                      $1,056.00                                                                           $1,056.00
Burman, Ronald S
52 Abbott Ave.
Ocean Grove, NJ 07756                         354     6/23/2020     24 Hour Fitness Worldwide, Inc.             $2,519.92                                                                           $2,519.92
Carlos, Indra
7441 Carnoustie Ct
Gilroy, CA 95020                              355     6/30/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Fregoso, Klarissa
24933 Walnut St
Apt 33
Newhall, CA 91321                             356     6/30/2020        24 Hour Fitness USA, Inc.                  $65.58                                                                               $65.58
Wojtcuk, Susan
3042 Center Street
Miami, FL 33133                               357     6/30/2020     24 Hour Fitness Worldwide, Inc.              $986.92                                                                              $986.92
Callao, Janelle-Geri
8168 Calle Del Humo
San Diego, CA 92126                           358     6/30/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Gamulkiewicz, Dimitri J.
1945 Bennett Avenue
Apt 2016-C
Dallas, TX 75206                              359     6/30/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00

                                                                                         Page 23 of 1762
                                                             Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 24 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zlobina, Kristina Y
2724 61st Street, ste 1-b
PMB 243
Galveston, TX 77551                               360     6/30/2020    24 Hour Fitness Worldwide, Inc.             $92.58                                                                               $92.58
Madak, Dawn
1112 Jenniper Lane
Annapolis, MD 21403                               361     6/23/2020    24 Hour Fitness Worldwide, Inc.            $219.66                                                                              $219.66
Fulmer, Richard W
19903 Pine Wind Drive
Humble, TX 77346                                  362     6/23/2020       24 Hour Fitness USA, Inc.               $564.92                                                                              $564.92
Simpson, Betty L.
2796 Spring Lakes Dr.
Davidsonville, MD 21035                           363     6/23/2020       24 Hour Fitness USA, Inc.              $1,245.00                                                                           $1,245.00
Blackheart Construction & Consulting Corp.
515 Canal St
Fl 1
New York, NY 10013                                364     6/24/2020    24 Hour Fitness Worldwide, Inc.          $13,880.00                                                                          $13,880.00
Chapman, Patricia
933 Rollingwood Dr
Vallejo, CA 94591                                 365     6/24/2020    24 Hour Fitness Worldwide, Inc.            $205.91                                                                              $205.91
Rosenbaum, Richard
902 Stonington Ct
Arnold, MD 21012                                  366     6/24/2020    24 Hour Fitness Worldwide, Inc.                            $495.48                                                              $495.48
Tardieu, Janine
224-28 Manor Road
Queens Village, NY 11427                          367     6/24/2020    24 Hour Fitness Worldwide, Inc.           $2,520.00                                                                           $2,520.00
Crowley Independent School District
c/o Perdue Brandon Fielder et al
Ebony Cobb
500 East Border St
Suite 640
Arlington, TX 76010                               368     6/24/2020       24 Hour Fitness USA, Inc.                                              $7,801.74                                           $7,801.74
Krentz, Donna
1232 South Lincoln Street
Denver, CO 80210                                  369     6/24/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Spencer, Jerry D
668 Pinewood Drive
Annapolis, MD 21401                               370     6/24/2020    24 Hour Fitness Worldwide, Inc.           $1,743.00                                                                           $1,743.00
London Bridge Business Development, LLC
Monica Zsamboky
92 Gales Dr., #4
New Providence, NJ 07974                          371     6/24/2020       24 Hour Fitness USA, Inc.              $2,850.00                                                                           $2,850.00
Warner, Kenneth
26331 Palm Tree Lane
Murrieta, CA 92563                                372     6/26/2020    24 Hour Fitness Worldwide, Inc.            $950.00                                                                              $950.00
Chicago Flameproof and Wood Specialties Corp.
c/o NCS
729 Miner Road
Highland Heights, OH 44143                        373     6/24/2020       24 Hour Fitness USA, Inc.                                            $175,705.77                                         $175,705.77


                                                                                           Page 24 of 1762
                                                                  Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 25 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address            Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
Cook, Robin Ah
5767 Haleola St.
Honolulu, HI 96821                                     374     6/30/2020         24 San Francisco LLC                  $892.16                                                                              $892.16
FitzGerald, Colin
4923 SE Ogden St
Portland, OR 97206                                     375     6/30/2020    24 Hour Fitness Worldwide, Inc.            $841.80                                                                              $841.80
Currier, Lisa
124 Ala Apapa Place
Makawao, HI 96768                                      376     6/25/2020    24 Hour Fitness Worldwide, Inc.                           $5,437.41                                                           $5,437.41
London Bridge Business Development LLC
Monica Zsamboky
92 Gales Dr. #4
New Providence, NJ 07974                               377     6/24/2020       24 Hour Fitness USA, Inc.              $7,330.47                                                                           $7,330.47
Richardson Independent School District
c/o Perdue Brandon Fielder et al
Eboney Cobb
500 East Border Street, Suite 640
Arlington, TX 76010                                    378     6/24/2020       24 Hour Fitness USA, Inc.                                             $13,812.16                                          $13,812.16
Frisco Independent School District
c/o Perdue Brandon Fielder Et Al
Linda D. Reece
1919 Shiloh Road
Suite 310, LB 40
Garland, TX 75042                                      379     6/24/2020       24 Hour Fitness USA, Inc.                                              $6,768.74                                           $6,768.74
Eagle Mountain-Saginaw Independent School District
c/o Perdue Brandon Fielder et al
Eboney Cobb
500 East Border St, Suite 640
Arlington, TX 76010                                    380     6/24/2020       24 Hour Fitness USA, Inc.                                              $6,683.21                                           $6,683.21
Arlington Independent School District
C/O Perdue Brandon Fielder Et Al
Eboney Cobb
500 East Border St
Suite 640
Arlington, TX 76010                                    381     6/24/2020       24 Hour Fitness USA, Inc.                                             $17,252.81                                          $17,252.81
Grapevine-Colleyville Independent School District
c/o Perdue Brandon Fielder Et Al
Eboney Cobb
500 East Border St
Suite 640
Arlington, TX 76010                                    382     6/24/2020       24 Hour Fitness USA, Inc.                                             $17,663.44                                          $17,663.44
Prince George's County Maryland
Meyers, Rodbell & Rosenbaum, P.A.
6801 Kenilworth Ave.
Ste 400
Riverdale Park, MD 20737                               383     6/24/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
Kang, Hyuna
506 Pavonia Ave
Apt 2
Jersey City, NJ 07306                                  384     6/25/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00

                                                                                                Page 25 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 26 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
City of Allen
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              385     6/25/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
Dallas County
Linebarger Goggan Blair & Sampson LLP
Elizabeth Weller
2777 N Stemmons Frwy
Ste 1000
Dallas , TX 75207                             386     6/25/2020       24 Hour Fitness USA, Inc.                                            $103,337.85                                         $103,337.85
Kowalinski, Sasha
42593 Meade Circle
Temecula, CA 92592                            387     6/25/2020    24 Hour Fitness Worldwide, Inc.            $322.56                                                                              $322.56
Kowalinski, Chris
42593 Meade Circle
Temecula, CA 92592                            388     6/25/2020    24 Hour Fitness Worldwide, Inc.             $83.13                                                                               $83.13
Rockwall CAD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              389     6/25/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
City of Fairview
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              390     6/25/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
Malkenson, Jayne
1125 Lexington Avenue, Apt 5D
New York, NY 10075                            391     6/25/2020    24 Hour Fitness Worldwide, Inc.           $1,228.00                                                                           $1,228.00
Monks, Rachel A.
16 Dale Drive
Annapolis, MD 21403                           392     6/25/2020    24 Hour Fitness Worldwide, Inc.           $1,324.96                                                                           $1,324.96
Fuhro, Cassie E
67 Cleveland Ave.
Hasbrouck Heights, NJ 07604                   393     6/25/2020    24 Hour Fitness Worldwide, Inc.                            $533.11                                                              $533.11
Tamaren, Bernice
6317 Silk Dogwood Ln
Greenacres, FL 33463                          394     6/25/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Irving ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              395     6/25/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00




                                                                                       Page 26 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 27 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lewisville ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              396     6/25/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
Corson, Clifford B
1401 Sharps Point Road
Annapolis, MD 21409                           397     6/25/2020    24 Hour Fitness Worldwide, Inc.                           $1,092.00                                                           $1,092.00
Medeiros, Mark
2950 Formia Dr
Henderson, NV 89052                           398     6/30/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Laurence, Claire
6445 SW 116th Place, Unit D
Miami, FL 33173                               399     6/25/2020    24 Hour Fitness Worldwide, Inc.                            $245.00                                                              $245.00
Wilson, Laurie
1288 Graff Court, #2B
Annapolis, MD 21403                           400     6/25/2020    24 Hour Fitness Worldwide, Inc.             $69.43                                                                               $69.43
Browne, Mark
683 Normandy Village
Nanuet, NY 10954                              401     6/25/2020    24 Hour Fitness Worldwide, Inc.           $2,040.00                                                                           $2,040.00
Bean, Michelle E.
2054 Quaker Way
#14
Annapolis, MD 21401                           402     6/25/2020    24 Hour Fitness Worldwide, Inc.            $458.00                                                                              $458.00
Penner Media Inc.
Laura Penner
3483 NW Denali Lane
Bend, OR 97703                                403     6/25/2020    24 Hour Fitness Worldwide, Inc.                           $6,000.00                                                           $6,000.00
White, Deena
305 E. Union Ave
Wheaton, IL 60187                             404     6/25/2020    24 Hour Fitness Worldwide, Inc.            $449.99                                                                              $449.99
Becker, Fran
2017 Chesapeake Road
Annapolis, MD 21409                           405     6/25/2020    24 Hour Fitness Worldwide, Inc.           $1,900.00                                                                           $1,900.00
Hong, Kem
39261 Memory Dr
Murrieta, CA 92563                            406     6/25/2020    24 Hour Fitness Worldwide, Inc.            $340.00                                                                              $340.00
Snyderman, Scott
343 E 51st, Apt 4A
New York, NY 10022                            407     6/25/2020    24 Hour Fitness Worldwide, Inc.             $89.00                                                                               $89.00
Tom, Andrea
13 Chicory Lane
San Carlos, CA 94070                          408     6/25/2020    24 Hour Fitness Worldwide, Inc.            $281.31                                                                              $281.31
Frazier, Richard
1303 McKinley St.
Annapolis, MD 21403                           409     6/25/2020    24 Hour Fitness Worldwide, Inc.            $187.96                                                                              $187.96
Goichman, Stacey
614 4th Street
W Babylon, NY 11704                           410     6/25/2020    24 Hour Fitness Worldwide, Inc.                                                               $71.00                             $71.00

                                                                                       Page 27 of 1762
                                                                             Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 28 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Williams, Nancy Jeanne
3 Edgemere Ct.
Trophy Club, TX 76262                                             411     6/25/2020    24 Hour Fitness United States, Inc.          $1,680.00                                                                           $1,680.00
Batra, Annu
300 East 40th Street
Apt 21J
New York, NY 10016                                                412     6/26/2020     24 Hour Fitness Worldwide, Inc.               $84.99                                                                               $84.99
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                413     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                414     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $900.00                                             $900.00
City of Frisco
Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                                                  415     6/25/2020        24 Hour Fitness USA, Inc.                                                $2,053.44                                           $2,053.44
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                416     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,200.00                                           $1,200.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                417     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00                                             $300.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                418     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $600.00                                             $600.00
Collin County Tax Assessor/Collector (City of Murphy)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                419     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $3,200.00                                           $3,200.00




                                                                                                             Page 28 of 1762
                                                                              Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 29 of 441


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                                 420     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $2,600.00                                           $2,600.00
Collin County Tax Assessor/Collector (Plano Independent School
District)
Abernathy, Roeder, Boyd & Hullet, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 421     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $8,800.00                                           $8,800.00
Collin County Tax Assessor / Collector (Collin County
Community College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 422     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,200.00                                           $1,200.00
Andrada, Maggie
1035 5th St. Apt. 2
Santa Monica, CA 90403                                             423     6/30/2020    24 Hour Fitness United States, Inc.           $970.00                                                                              $970.00
Collin County Tax Assessor/Collector (McKinney Independent
School District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 424     6/26/2020     24 Hour Fitness Worldwide, Inc.                                            $21,500.00                                          $21,500.00
Collin County Tax Assossor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 425     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,500.00                                           $1,500.00
Collin County Tax Assessor/Collector (City of McKinney)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 426     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $7,500.00                                           $7,500.00
Collin County Tax Assessor/Collector (Collin County Community
College District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                                 427     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $700.00                                             $700.00
Collin County Tax Assessor/Collector (Plano Independent School
District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                                 428     6/26/2020     24 Hour Fitness Worldwide, Inc.                                            $11,000.00                                          $11,000.00
Patel, Shivam J
32 Prospect Lane
Colonia, NJ 07067                                                  429     6/26/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Facer, Rebecca Anne
15741 NW Clubhouse Dr
Portland, OR 97229                                                 430     6/30/2020        24 Hour Fitness USA, Inc.                                 $648.00                                                              $648.00

                                                                                                              Page 29 of 1762
                                                                    Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 30 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address            Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Feldman, Jody Alan
13979 Sw 155 Terrace
Miami, FL 33177                                          431     6/29/2020    24 Hour Fitness Worldwide, Inc.            $290.00                                                                              $290.00
Collin County Tax Assessor/Collector (City of Plano)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd
Suite 300
McKinney, TX 75069                                       432     6/26/2020    24 Hour Fitness Worldwide, Inc.                                           $3,800.00                                           $3,800.00
Pagan, Elizabeth
5807 Mirror Lakes Blvd
Boynton Beach, FL 33472                                  433     6/29/2020    24 Hour Fitness Worldwide, Inc.            $159.43                                                                              $159.43
King, Heather
1111 N Los Robles Ave
Apt 4
Pasadena, CA 91104                                       434     6/30/2020    24 Hour Fitness Worldwide, Inc.            $983.32                                                                              $983.32
Rodriguez, Hector Duenas
2206 Harstad Manor Dr
Katy, TX 77494                                           435     6/30/2020       24 Hour Fitness USA, Inc.                $32.25                                                                               $32.25
Stephens, Patrick
904 St. Martins Loop
Severna Park, MD 21146                                   436      7/1/2020       24 Hour Fitness USA, Inc.               $479.44                                                                              $479.44
Terrell, Anastascia
355 S. Madison Ave, #218
Pasadena, CA 91101                                       437     6/30/2020       24 Hour Fitness USA, Inc.               $235.00                                                                              $235.00
Willcut, Branden
15766 Willow Drive
Fontana, CA 92337                                        438      7/1/2020       24 Hour Fitness USA, Inc.                $36.99                                                                               $36.99
Mendoza, Ruben
7267 Riley Drive
Fontana, CA 92336                                        439     6/30/2020       24 Hour Fitness USA, Inc.               $888.02                                                                              $888.02
Edmond, Stephanie Marie
5756 Skinner Way
Grand Prairie, TX 75052                                  440      7/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Tanaka, Jennifer Gruber
1272 S. Garfield Street
Denver, CO 80210                                         441      7/1/2020       24 Hour Fitness USA, Inc.              $1,824.00                                                                           $1,824.00
EDMOND, CHISTOPHER CHARLES
5756 SKINNER WAY
GRAND PRAIRIE, TX 75052                                  442      7/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Christensen, Karen
12 Sadie Court
Trophy Club, TX 76262                                    443      7/1/2020       24 Hour Fitness USA, Inc.              $2,112.00                                                                           $2,112.00
Zak, Christian
6760 Milner Rd
Los Angeles, CA 90068                                    444      7/1/2020    24 Hour Fitness Worldwide, Inc.             $74.36                                                                               $74.36
Conrad, William
1592 Piscataway Road
Crownsville, MD 21032                                    445      7/1/2020    24 Hour Fitness Worldwide, Inc.            $508.98                                                                              $508.98




                                                                                                  Page 30 of 1762
                                                          Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 31 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fishner, Dale
8963 NW 44th Ct
Sunrise, FL 33351                              446      7/1/2020     24 Hour Fitness Worldwide, Inc.             $2,100.00                                                                           $2,100.00
RIZQ, MOHAMED AZIZ
43830 DODGE TERR
#301
ASHBURN, VA 20147                              447      7/1/2020     24 Hour Fitness Worldwide, Inc.              $117.98                                                                              $117.98
Hahn, Julie
2009 Raphael Court
Walnut Creek , CA 94598                        448      7/1/2020     24 Hour Fitness Worldwide, Inc.               $34.96                                                                               $34.96
Miller, Gerald
6093 Paseo Carreta
Carlsbad, CA 92009                             449      7/1/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Strand, David
220 Page St
Apt 3
Orlando, FL 32806                              450      7/1/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Green-Dusterbeck, Mackenzie
5406 Lexington Ave., Apt #402
Los Angeles, CA 90029                          451      7/1/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Reinhold, Sydney
11509 Fury Ln Unit 5
El Cajon, CA 92019                             452      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Decho, Nancy
13972 S. Corner Hills Cv
Draper, UT 84020                               453      7/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Forte, Janet
2775 East 16th Street #3P
Brooklyn, NY 11235                             454      7/1/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Tohme, Ricardo J
7701 Ostrom Ave.
Lake Balboa, CA 91406                          455      7/1/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00
Davis, Gail C.
4932 Westbriar Drive
Fort Worth, TX 76109                           456      7/1/2020     24 Hour Fitness Worldwide, Inc.              $104.22                                                                              $104.22
Roybal, Mark Shawn
1435 Rivercrest Rd.
San Marcos, CA 92078                           457      7/1/2020     24 Hour Fitness Worldwide, Inc.               $61.00                                                                               $61.00
Reinhold, Sydney
11509 Fury Ln
Unit 5
El Cajon, CA 92019                             458      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
PANGILINAN, SAMANTHA L
1624 Orange Street
National City, CA 91950                        459      7/1/2020     24 Hour Fitness Worldwide, Inc.                                               $249.96                                             $249.96
Ignacio, Grace
24 Bound Brook Road
Parsippany, NJ 07054                           460      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,486.06                                                                           $1,486.06




                                                                                          Page 31 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 32 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
RIVERA, ROMAN
2051 RENAISSANCE BLVD UNIT 105
MIRAMAR, FL 33025                            461      7/1/2020     24 Hour Fitness Worldwide, Inc.              $196.15                                                                              $196.15
Lopez, Jeffrey
3317 Burton Ave, Apt #C
Lynwood, CA 90262                            462      7/1/2020     24 Hour Fitness Worldwide, Inc.                               $41.99            $0.00           $41.99                             $83.98
Mendoza, Ruben
7267 Riley Drive
Fontana, CA 92336                            463     6/30/2020    24 Hour Fitness United States, Inc.           $666.02                                                                              $666.02
Nix, Gregory Adam
787 SW 198th Place
Beaverton, OR 97003                          464     6/30/2020    24 Hour Fitness United States, Inc.           $590.00                                                                              $590.00
Lani, Jessica
1701 Skyhill Way
Santa Ana, CA 92705                          465      7/1/2020    24 Hour Fitness United States, Inc.           $670.00                                                                              $670.00
Paul, Hunter
1154 E Whitlock Ave Unit A
Salt Lake City, UT 84106                     466      7/1/2020    24 Hour Fitness United States, Inc.           $321.74                                                                              $321.74
Meza, Sonia
2225 Ash Avenue
Greeley, CO 80631                            467      7/1/2020        24 Hour Fitness USA, Inc.                $1,656.00                                                                           $1,656.00
Eady, Evangela
4241 Tigris Drive
Apopka, FL 32712                             468      7/1/2020        24 Hour Fitness USA, Inc.                 $336.67                                                                              $336.67
SINGH, NEELIMA
63 VAN REIPEN AVE
JERSEY CITY, NJ 07306                        469      7/1/2020        24 Hour Fitness USA, Inc.                 $123.88                                                                              $123.88
Zhang, Guangshuai
2450 Aurora Ave N APT 433
Seattle, WA 98109                            470      7/1/2020        24 Hour Fitness USA, Inc.                $3,627.17                                                                           $3,627.17
Santiago, Jeannine
27715 Wilderness Place
Castaic, CA 91384                            471      7/1/2020        24 Hour Fitness USA, Inc.                 $315.00                                                                              $315.00
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                            472      7/1/2020        24 Hour Fitness USA, Inc.                 $523.48                                                                              $523.48
Baptiste, Ronise
548 Davis Road
Delray Beach , FL 33445                      473      7/1/2020    24 Hour Fitness United States, Inc.           $268.00                                                                              $268.00
Sinelnikov, Oleg
230 174 Street, Apt 1102
Sunny Isles Beach, FL 33160                  474      7/1/2020            24 New York LLC                                                                         $150.00                            $150.00
Bonair, Ancil U
1546 E. 59th Street
Brooklyn, NY 11234                           475     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Volponi, Catherine M.
5712 SE Lafayette St.
Portland, OR 97206                           476      7/2/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98




                                                                                        Page 32 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 33 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dacko, Patrick
2110 Mockingbird Dr.
Round Rock, TX 78681                          477      7/2/2020     24 Hour Fitness Worldwide, Inc.              $215.42                                                                              $215.42
Broderick, Fiona
12020 Southern Highlands Pkwy #1016
Las Vegas, NV 89141                           478      7/2/2020     24 Hour Fitness Worldwide, Inc.               $68.98                                                                               $68.98
Dacko, Patrick
2110 Mockingbird Dr.
Round Rock, TX 78681                          479      7/2/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Delisle, Janet Yeh
24976 Fairtime Circle
Laguna Niguel, CA 92677                       480     6/29/2020     24 Hour Fitness Worldwide, Inc.               $51.99                                                                               $51.99
Umathay, Ashwin
4993 Bel Estos Dr
San Jose, CA 95124                            481     6/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
DeHart, Melanie M
3450 South 3610 East
Salt Lake City, UT 84109                      482      7/2/2020     24 Hour Fitness Worldwide, Inc.                              $184.22                                                              $184.22
Arrowood, Brittany Alysia
821 Basket Willow Ter
Haslet, TX 76052                              483     6/29/2020     24 Hour Fitness Worldwide, Inc.              $138.63                                                                              $138.63
Reisner, Fritzie
922 15th Ave. East
Seattle, WA 98112                             484     6/29/2020     24 Hour Fitness Worldwide, Inc.              $625.37                                                                              $625.37
Krupski, Ann
1715 Rockhurst Boulevard
Colorado Springs, CO 80918                    485      7/2/2020        24 Hour Fitness USA, Inc.                                $1,848.00                                                           $1,848.00
Baba, Yumi
11770 SW 9th
Beaverton, OR 97005                           486      7/2/2020    24 Hour Fitness United States, Inc.            $73.48                                                                               $73.48
Tarrant County
Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              487     6/25/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Alsalman, Amel
2451 Ridgegate LN SW
Tumwater, WA 98512                            488     6/29/2020     24 Hour Fitness Worldwide, Inc.              $359.93                                                                              $359.93
Ragnauth, Amanda Alecia
57 SIP AVE
APT 1A
JERSEY CITY, NJ 07305-3173                    489     6/29/2020     24 Hour Fitness Worldwide, Inc.              $626.81                                                                              $626.81
Papa, Jini
10686 Oak Bend Way
Wellington, FL 33414                          490     6/29/2020     24 Hour Fitness Worldwide, Inc.              $179.20                                                                              $179.20
Ho, Xing-Ran
795 Geary St., #305
San Francisco, CA 94109                       491     6/29/2020          24 San Francisco LLC                    $349.99                                                                              $349.99


                                                                                         Page 33 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 34 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fire King Commercial Services, LLC
Michael, C. Brodarick
Lloyd & McDaniel, PLC
700 N. Hurstbourne Blvd.
Suite 200
Louisville, KY 40222                           492     6/29/2020     24 Hour Fitness Worldwide, Inc.              $955.66                                                                              $955.66
Shevtsova, Olga
1618 West 3rd Street
Brooklyn, NY 11223                             493     6/29/2020     24 Hour Fitness Worldwide, Inc.              $356.27                                                                              $356.27
Acme Press, Inc., dba Calitho
Attn: Accounting
2312 Stanwell Drive
Concord, CA 94520                              494     6/29/2020        24 Hour Fitness USA, Inc.             $157,300.95                                                                          $157,300.95
Ward, Lisa
238 Malapardis Rd
Cedar Knolls, NJ 07927                         495     6/29/2020     24 Hour Fitness Worldwide, Inc.              $669.88                                                                              $669.88
Sunset Pool, Inc.
PO Box 101705
Arlington, VA 22210                            496     6/29/2020        24 Hour Fitness USA, Inc.              $40,425.79      $22,650.00                                                           $63,075.79
Sender, Harold Gene
6505 Lakeshore Dr.
Dallas, TX 75214                               497     6/29/2020    24 Hour Fitness United States, Inc.           $525.00                                                                              $525.00
Roof Connect Logistics LLC
44 Grant 65
Sheridan, AR 72150                             498     6/29/2020     24 Hour Fitness Worldwide, Inc.           $20,461.68                                                                           $20,461.68
de Carvalho, Jadir Faria
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                              499     6/29/2020     24 Hour Fitness Worldwide, Inc.               $65.42                                                                               $65.42
DePino, Jason
4328 Mammoth Ave #301
Sherman Oaks , CA 91423                        500      7/2/2020     24 Hour Fitness Worldwide, Inc.               $36.74                                                                               $36.74
Nasser, Maria Pia
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                              501     6/29/2020     24 Hour Fitness Worldwide, Inc.               $65.42                                                                               $65.42
Tarver, Jordan
411 N Spaulding Ave
Apt 4
Los Angeles, CA 90036                          502      7/2/2020     24 Hour Fitness Worldwide, Inc.               $45.94                                                                               $45.94
Boeding, Pat
407 Myra Street
Friendswood, TX 77546                          503     6/29/2020     24 Hour Fitness Worldwide, Inc.              $322.58                                                                              $322.58
Primary Funding Corporation
PO Box 270830
San Diego, CA 92198                            504     6/29/2020     24 Hour Fitness Worldwide, Inc.           $42,851.00                                                                           $42,851.00




                                                                                          Page 34 of 1762
                                                          Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 35 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Appcast, Inc.
Elisabeth Lucy Koury
10 Water St.
Ste. 150
Lebanon, NH 03766                              505     6/29/2020     24 Hour Fitness Worldwide, Inc.              $856.27                                                                              $856.27
Ng, Harold
15 Knickerbocker Lane
Orinda, CA 94563                               506      7/2/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Schmeeckle, Donna
2451 Kehoe Ave.
San Mateo, CA 94403                            507      7/2/2020     24 Hour Fitness Worldwide, Inc.              $783.12                                                                              $783.12
Manti, Michael Patrick
7998 Reserve Way
Vienna, VA 22182                               508      7/2/2020     24 Hour Fitness Worldwide, Inc.             $2,047.00                                                                           $2,047.00
Russo, Kathy
1231 Chittamwood Ct
Lake Mary, FL 32746                            509      7/2/2020     24 Hour Fitness Worldwide, Inc.              $154.41                                                                              $154.41
Prestemon, Sonia
1851 N Greenville Ave., Apt 4302
Richardson, TX 75081                           510      7/2/2020     24 Hour Fitness Worldwide, Inc.              $498.00                                                                              $498.00
Muhammedally, Khaliq
600 Front St
Apt 435
San Diego, CA 92101                            511      7/2/2020     24 Hour Fitness Worldwide, Inc.              $691.00                                                                              $691.00
Caster, Kevin Darol
1257 Via Contessa
San Marcos, CA 92069                           512      7/2/2020     24 Hour Fitness Worldwide, Inc.                          $252,029.65                                                          $252,029.65
Gibbs, Jessica
4918 Luna Drive
Oceanside, CA 92057                            513      7/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Martinez, Juan
12915 Alona St
Moreno Valley, CA 92553                        514      7/2/2020     24 Hour Fitness Worldwide, Inc.               $44.00                                                                               $44.00
Gerson, Sarah
5735 Chase Point Circle
Colorado Springs, CO 80919                     515      7/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
PMc Fitness Solutions, LLC
3475 Calle Cancuna
Carlsbad, CA 92009                             516      7/2/2020              RS FIT CA LLC                       $500.00                                                                              $500.00
Nguyen Shtilkind, Nhi Le
13195 Treecrest Street
Poway, CA 92064                                517      7/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Amaral, Orlia
135 Escuela Ave.
Mountain View, CA 94040                        518      7/2/2020    24 Hour Fitness United States, Inc.            $86.65                                                                               $86.65
Kumar, Vinod
8505 Anvik Dr
Frisco, TX 75035                               519      7/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00




                                                                                          Page 35 of 1762
                                                         Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 36 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ervin Jr., Stacey
2568 Passamonte Drive
Winter Park, FL 32792                         520      7/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Dudzik, Mackenzie
1415 Seward Street
Los Angeles, CA 90028                         521      7/2/2020     24 Hour Fitness Worldwide, Inc.              $656.00                                                                              $656.00
Manuel, Jordan
2607 September Dr
Bakersfield, CA 93313                         522      7/2/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Jain, Saurabh
13728 Leatherstem Ln
Aledo, TX 76008                               523      7/2/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Callipo, Leonardo
31 S Greenprint Cir
Tomball, TX 77375                             524      7/2/2020     24 Hour Fitness Worldwide, Inc.              $149.34                                                                              $149.34
Emergency Restoration & Cleaning Inc
3073 Kilgore Road
Rancho Cordova, CA 95670                      525      7/2/2020     24 Hour Fitness Worldwide, Inc.           $41,697.96                                                                           $41,697.96
Faison, Brice
1506 Monte Carlo Dr
Mansfield, TX 76063                           526      7/2/2020     24 Hour Fitness Worldwide, Inc.               $40.04                                                                               $40.04
Biondo, Laura
2721 N Pine Island Rd
Apt 11
Sunrise, FL 33322                             527      7/2/2020     24 Hour Fitness Worldwide, Inc.                              $540.00                           $540.00                          $1,080.00
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                            528      7/2/2020     24 Hour Fitness Worldwide, Inc.                              $863.00                           $863.00                          $1,726.00
Qu, Annie Yuqing
3505 Hutch Dr
Plano, TX 75074                               529      7/2/2020     24 Hour Fitness Worldwide, Inc.              $495.00                                                                              $495.00
Avila, Maria
1338 S. Rene Dr.
Santa Ana, CA 92704                           530      7/2/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
D'Ettorre, Paolo
2210 Stockton Street, Apt 2054
San Francisco, CA 94133                       531      7/2/2020          24 San Francisco LLC                    $147.96                                                                              $147.96
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                           532     6/26/2020    24 Hour Fitness United States, Inc.        $96,748.00                                                                           $96,748.00
Parackel, Ajithlal
88 Highland Ave
Jersey City, NJ 07306                         533     6/25/2020              24 Denver LLC                        $71.64                                                                               $71.64
Vora, Pooja
3326 E Los Gatos Dr
Phoenix, AZ 85050                             534      7/2/2020    24 Hour Fitness United States, Inc.            $79.98                                                                               $79.98
Palombo, Richard
2507 Duke PL
Costa Mesa, CA 92626                          535      7/2/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00


                                                                                         Page 36 of 1762
                                                                    Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 37 of 441


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
Collin County Tax Assessor/Collector (Collin County)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd.
Suite 300
McKinney, TX 75069                                       536     6/26/2020     24 Hour Fitness Worldwide, Inc.                                               $600.00                                             $600.00
Shaw, Robert
109 Hollywood Ave
Fairfield, NJ 07004                                      537      7/2/2020    24 Hour Fitness United States, Inc.           $599.00                                                                              $599.00
Quinne, Martha E.
152 Glover Ave. Unit B
Chula Vista, CA 91910                                    538      7/2/2020    24 Hour Fitness United States, Inc.           $910.00                                                                              $910.00
Andrade, Jenny
39882 Parada St.
Newark, CA 94560                                         539      7/2/2020        24 Hour Fitness USA, Inc.                  $49.60                                                                               $49.60
Anselmo, Lauren
5757 Martel Ave Apt B11
Dallas, TX 75206                                         540      7/2/2020    24 Hour Fitness United States, Inc.           $159.95                                                                              $159.95
Garcia, Analisa
11519 Fury Lane Unit 65
El Cajon, CA 92019                                       541      7/2/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Elsayegh, Nisreen
11823 Memorial Dr
Houston, TX 77024                                        542      7/2/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Wheeler, Cynthia
430 West Webster Unit A
Chicago, IL 60614                                        543      7/2/2020        24 Hour Fitness USA, Inc.                                $8,630.00                                                           $8,630.00
Le, Joanne
8669 San Rio Dr.
Buena Park, CA 90620                                     544      7/1/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Johnson, Mychal
3000 Sage Rd Unit 1106
Houston, TX 77056                                        545      7/2/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Cook, Maria
118 Ambroise
Newport Beach, CA 92657                                  546      7/3/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Eugenio, Rodel
91-1088 Pekau St
Ewa Beach, HI 96706                                      547      7/3/2020     24 Hour Fitness Worldwide, Inc.              $523.55                                                                              $523.55
Matthews, Kathryn Lynn
6240 SW Sheridan Street
Portland, OR 97225                                       548      7/3/2020     24 Hour Fitness Worldwide, Inc.               $74.44                                                                               $74.44
Gonzalez, Jenelle
2019 Bedford Street
Santa Rosa, CA 95404                                     549      7/3/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Block, Jeffrey
512 New Rochelle Rd
Bronxville, NY 10708                                     550      7/3/2020            24 New York LLC                       $946.19                                                                              $946.19
Kengni, Junnie
3709 Frankford Road Apt 12106
Dallas, TX 75287                                         551      7/3/2020        24 Hour Fitness USA, Inc.                  $98.45                                                                               $98.45

                                                                                                    Page 37 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 38 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kengni, Junnie
4450 South Ridge Road
apt 8203
Mckinney, TX 75070                            552      7/3/2020        24 Hour Fitness USA, Inc.                  $98.45                                                                               $98.45
Ibarra, Daniela Pineda
3505 Hutch Drive
Plano, TX 75074                               553      7/3/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Metchick, Lee
618 Sylvan Reserve Cove
Sanford, FL 32771                             554      7/3/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Anchustegui, DeAnn
2495 S Quebec St, Unit #22
Denver, CO 80231                              555      7/3/2020              24 Denver LLC                                      $1,824.00                                                           $1,824.00
Gallardo, Isabelle
10529 Arianne Dr
Stockton, CA 95209                            556      7/3/2020        24 Hour Fitness USA, Inc.                  $98.00                                                                               $98.00
Hernandez, Karina
13450 Vanowen Street, Apt# 224
Van Nuys, CA 91405                            557      7/3/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Garcia, Melissa
2120 University Dr., Apt E3
Vista, CA 92083                               558      7/3/2020     24 Hour Fitness Worldwide, Inc.              $199.92                                                                              $199.92
Velasco, Gennica
3116 Quartz Ln., Unit 2
Fullerton , CA 92831                          559      7/3/2020    24 Hour Fitness United States, Inc.           $251.98                                                                              $251.98
Teh, Lanna
1009 9th Ave S
Edmonds, WA 98020                             560      7/3/2020     24 Hour Fitness Worldwide, Inc.              $141.00                                                                              $141.00
Askeland, Ronald
11371 Penanova St.
San Diego, CA 92129                           561      7/4/2020     24 Hour Fitness Worldwide, Inc.             $1,126.35                                                                           $1,126.35
Friedberg, Lisa
16 Woodfall
Irvine, CA 92604                              562      7/4/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                                                              $180.00
Friedberg, Jerry
16 Woodfall
Irvine, CA 92604                              563      7/4/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                                                              $180.00
Boril, Michelle
9726 Pettswoods Drive
Huntington Beach, CA 92646                    564      7/5/2020     24 Hour Fitness Worldwide, Inc.              $134.07                                                                              $134.07
Salucci, Frank
17358 San Luis St #1
Fountain Valley, CA 92708                     565      7/5/2020     24 Hour Fitness Worldwide, Inc.               $79.98                                                                               $79.98
Salucci, Frank V
17358 San Luis St #1
Fountain Valley, CA 92708                     566      7/5/2020     24 Hour Fitness Worldwide, Inc.              $128.97                                                                              $128.97
Kiel, Jason
531 Nile River Drive
Oxnard, CA 93036                              567      7/6/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00


                                                                                         Page 38 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 39 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Casas-Cordero, Andres
7996 Escobedo Ave
Hesperia, CA 92345                            568      7/6/2020    24 Hour Fitness Worldwide, Inc.            $176.36                                                                              $176.36
Caseres, Remy
2733 S. Pacific Ave.
San Pedro, CA 90731                           569      7/6/2020    24 Hour Fitness Worldwide, Inc.            $669.00                                                                              $669.00
Patlan, Denise
PO Box 915
Mira Loma, CA 91750                           570      7/6/2020    24 Hour Fitness Worldwide, Inc.                             $49.00                                                               $49.00
Traiger, Robin
718 NW 91st Terrace
Plantation, FL 33324                          571      7/6/2020       24 Hour Fitness USA, Inc.               $499.98                                                                              $499.98
Leger, Steven
4349 Harbor Way
Unit 5
Oceanside, Ca 92056                           572      7/6/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Aminzay, Aman
8380 Greensboro Drive, Unit 117
Mc Lean, VA 22102                             573      7/6/2020    24 Hour Fitness Worldwide, Inc.            $101.98                                                                              $101.98
Higgins, Maria Elena
305 Taurus Drive
Erie, CO 80516                                574      7/6/2020            24 Denver LLC                      $304.34                                                                              $304.34
De Berry, Tanner
1010 Secretariat Circle
Costa Mesa, CA 92626                          575     6/29/2020    24 Hour Fitness Worldwide, Inc.            $240.00                                                                              $240.00
Allen ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              576     6/25/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
Pettipiece, Katie
9135 S. Greenwood Drive
Sandy, UT 84070                               577     6/29/2020    24 Hour Fitness Worldwide, Inc.            $321.74                                                                              $321.74
Goodwin, Shelly L.
2701 Alamosa Court
Apopka, FL 32703                              578     6/30/2020    24 Hour Fitness Worldwide, Inc.            $923.00                                                                              $923.00
Au-Yeung, Catherine J.
549 Borden Ave.
Apt 6A
Long Island City, NY 11101                    579     6/30/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Denight, Philip
2491 S. Alden St.
Salt Lake City, UT 84106                      580     6/29/2020    24 Hour Fitness Worldwide, Inc.            $116.57                                                                              $116.57
Ward, Renate
7024 Beagle St.
San Diego, CA 92111                           581     6/29/2020    24 Hour Fitness Worldwide, Inc.           $1,120.00                                                                           $1,120.00




                                                                                       Page 39 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 40 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cardenas, April
13443 Mulberry Dr
Apt 1
Whittier, CA 90605                           582      7/6/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Meyer, Brandon
6333 Glenhollow Dr
Plano, TX 75093                              583      7/6/2020        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
Myers, Nicolette
31790 Paseo Tarazona
San Juan Capo, CA 92675                      584      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00
WANG, CHANELLE
1211 TORRES AVE
MILPITAS, CA 95035                           585      7/6/2020     24 Hour Fitness Worldwide, Inc.               $64.80                                                                               $64.80
Jung, Erik Arlan
167 Peach Terrace
Santa Cruz, CA 95060                         586      7/6/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Cedeno, Victor A.
12521 Persimmons Cir.
Garden Grove, CA 92840                       587      7/6/2020        24 Hour Fitness USA, Inc.                  $46.99                                                                               $46.99
Kenny, Rachel
205 W 76 st Apt 6D
New York, NY 10023                           588      7/6/2020    24 Hour Fitness United States, Inc.           $217.95                                                                              $217.95
Nguyen, Vincent
23042 ne sockeye st
wood village, OR 97206                       589      7/6/2020     24 Hour Fitness Worldwide, Inc.              $112.97                                                                              $112.97
Ansky, Dana
1444 Wilson Place
Louisville, CO 80027                         590      7/6/2020     24 Hour Fitness Worldwide, Inc.              $704.00                                                                              $704.00
Suncals Group, LLC
Law Offices of David S. Hagen
16830 Ventura Blvd., Suite 500
Encino, CA 91436-1795                        591      7/7/2020        24 Hour Fitness USA, Inc.             $203,436.83                                                                          $203,436.83
Maier, Jeffrey
3 AppleTree Hill
Mount Kisco, NY 10549                        592     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,080.00                                                           $1,080.00
Manassaram, Dellano
2044 Hickory Glen Dr.
Missouri City, TX 77489                      593      7/6/2020     24 Hour Fitness Worldwide, Inc.               $49.36                                                                               $49.36
Hunt, Bill
2209 Sleater Kinney Rd SE
LACEY, WA 98503360-                          594     6/29/2020     24 Hour Fitness Worldwide, Inc.             $1,993.63                                                                           $1,993.63
GAEDEN, EDWARD M
7780 PARKWAY DRIVE
UNIT #503
LA MESA, CA 91942                            595     6/29/2020     24 Hour Fitness Worldwide, Inc.              $134.36                                                                              $134.36
Plantz, Benjamin
43 Van Wagenen Avenue, Unit 6F
Jersey City, NJ 07306                        596      7/7/2020     24 Hour Fitness Worldwide, Inc.              $272.95                                                                              $272.95




                                                                                        Page 40 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 41 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gould, Jan
6708 E Parapet St
Long Beach , CA 90808                          597      7/6/2020     24 Hour Fitness Worldwide, Inc.               $99.98                                                                               $99.98
Morrison, Linh
2148 White Pine Circle
Unit A
Greenacres, FL 33415                           598      7/7/2020        24 Hour Fitness USA, Inc.                 $937.86                                                                              $937.86
Martinez Rodriguez, Jose Javier
3210 Riverdale Ave. #6G
Bronx, NY 10463                                599      7/7/2020      24 Hour Fitness Holdings LLC                $621.00                                                                              $621.00
Mercado, Jesus
16051 Roseview Ln
Cypress, TX 77429                              600      7/7/2020        24 Hour Fitness USA, Inc.                 $324.74                                                                              $324.74
Piza, Lizzette
223 S 32nd St
San Diego, CA 92113                            601      7/7/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Khan, Mohammad
3466 Descanso Ave, Apt-3
San Marcos, CA 92078                           602      7/7/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Kahn, Miriam
3069 Riverview Road
Riva, MD 21140                                 603      7/7/2020     24 Hour Fitness Worldwide, Inc.              $143.97                                                                              $143.97
Sordal, Ryan
909 East Meadow Drive
Palo Alto, CA 94303                            604      7/7/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Cummiskey, Myra Elizabeth
4191 Emerald St
Oakland, CA 94609                              605      7/7/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Lansangan, Leonard Vincent
2740 Joaquin Drive
Burbank, CA 91504                              606      7/7/2020    24 Hour Fitness United States, Inc.          $1,886.00                                                                           $1,886.00
Bluiett, Steve
23814 Wispy Way
Katy, TX 77494                                 607     6/29/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Smith, Bill
715 Greenwood Dr.
Bakersfield, CA 93306                          608      7/7/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Sordal, Michelle
909 East Meadow Drive
Palo Alto, CA 94303                            609      7/7/2020     24 Hour Fitness Worldwide, Inc.              $432.00                                                                              $432.00
Braun, David
1339 N Olive Dr. Apt B
West Hollywood, CA 90069                       610      7/5/2020     24 Hour Fitness Worldwide, Inc.               $30.86                                                                               $30.86
Claim docketed in error
                                               611      7/5/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Jafir, Nadia R
3142 Denham Court
Orlando, FL 32825                              612      7/5/2020     24 Hour Fitness Worldwide, Inc.               $44.93                                                                               $44.93




                                                                                          Page 41 of 1762
                                                         Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 42 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Alexander, Jade
1117 Wessex Place
Princeton, NJ 08540                           613      7/6/2020              24 Denver LLC                      $1,536.99                                                                           $1,536.99
Adams, Cole
426 South 1000 East #803
Salt Lake City, UT 84102                      614     6/29/2020     24 Hour Fitness Worldwide, Inc.              $897.00                                                                              $897.00
Sipila, Evelyn
2440 Lakeview Ct. SW
Olympia, WA 98512                             615     6/30/2020     24 Hour Fitness Worldwide, Inc.              $136.61                                                                              $136.61
Peabody IV, George Lee
1102 Elgin Court
Annapolis, MD 21403                           616     6/29/2020     24 Hour Fitness Worldwide, Inc.              $495.83                                                                              $495.83
Gramegna, Cassandra
229 Lake Street
Brooklyn, NY 11223                            617     6/29/2020     24 Hour Fitness Worldwide, Inc.               $52.80                                                                               $52.80
Wong, Amy
340 Ladies Tee Ct.
Las Vegas, NV 89148                           618     6/29/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00
Mountjoy, Julian
5829 Gull Harbor Dr Ne
Olympia, WA 98506                             619     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $411.01           $17.87          $411.01                            $839.89
Anderson, Jessica
450 J St #7271
San Diego, CA 92101                           620      7/7/2020    24 Hour Fitness United States, Inc.            $54.00                                                                               $54.00
PEREION SOLUTIONS, LLC
c/o STEVEN PERRY
40 BEAVER ROAD
READING, MA 01867                             621     6/29/2020     24 Hour Fitness Worldwide, Inc.             $7,000.00       $5,000.00                        $3,000.00                         $15,000.00
Hardy, Craig
P.O. Box 497
Alamo, CA 94507                               622     6/29/2020     24 Hour Fitness Worldwide, Inc.           $67,144.96                                                                           $67,144.96
DeHarpporte, James
3431 Park Blvd.
Apt. 302
San Diego , CA 92103                          623     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,050.00                                                           $1,050.00
Thomas, Lorraine
1639 E Westminster Ave
Salt Lake City, UT 84105                      624     6/29/2020     24 Hour Fitness Worldwide, Inc.              $112.91                                                                              $112.91
Coppler, Kristina Jackson
23842 Via El Rocio
Mission Viejo, CA 92691                       625     6/30/2020     24 Hour Fitness Worldwide, Inc.              $221.10                                                                              $221.10
Pawluk-Instrup, Nicole
15687 Agate Creek Drive
Monument, CO 80132                            626      7/7/2020    24 Hour Fitness United States, Inc.           $304.00                                                                              $304.00
Thompson, Melvin
18614 Utopia Ct.
Canyon Country, CA 91351                      627     6/29/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00
Molenaar, Cornelis
552 Dew Point Avenue
Carlsbad, CA 92011                            628      7/7/2020     24 Hour Fitness Worldwide, Inc.              $213.08                                                                              $213.08

                                                                                         Page 42 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 43 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Daniel, Kevin
14811 Appian Oak St.
Cypress, TX 77429                              629     6/30/2020     24 Hour Fitness Worldwide, Inc.               $34.09                                                                               $34.09
Fowler, Kimberly
19 Peace Tree Way
The Woodlands, TX 77375                        630      7/7/2020     24 Hour Fitness Worldwide, Inc.               $38.87                                                                               $38.87
Mathew, Justin
16 Claudia Court
Tappan, NY 10983                               631      7/7/2020     24 Hour Fitness Worldwide, Inc.              $580.00                                                                              $580.00
BIDDAPPA, NIDHI
630 VETERANS BLVD
APT 377
REDWOOD CITY, CA 94063                         632      7/7/2020        24 Hour Fitness USA, Inc.                                 $276.87                                                              $276.87
Monzon, Guadalupe
1526 Amador St
Chula Vista, CA 91913                          633     6/29/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Sanchez, Joel R.
10633 SW 73 Terrace
Miami, FL 33173                                634      7/7/2020        24 Hour Fitness USA, Inc.                  $55.43                                                                               $55.43
Reis, Ilana
8012 E Lowry Blvd.
Denver, CO 80230                               635      7/7/2020        24 Hour Fitness USA, Inc.                 $578.60                                                                              $578.60
Suarez-Villamil, Stephanie
6717 Central Hills Terrace
Hyattsville, MD 20785                          636      7/7/2020     24 Hour Fitness Worldwide, Inc.              $364.00                                                                              $364.00
Fraitag, Lenny
6753 Eldridge Street
San Diego, CA 92120                            637      7/7/2020    24 Hour Fitness United States, Inc.            $24.99                                                                               $24.99
Waltman, Andrew
492 Andrew Ave
Encinitas, CA 92024                            638      7/7/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Davidson, Paula
12842 SW 203 St.
Miami, FL 33177                                639     6/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tyagnereva, Olga
2197 Ocean Ave, 6C
Brooklyn, NY 11229                             640     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $333.94                                                              $333.94
Maurer, Steve
5708 Caroline Ct
Plano , TX 75093                               641     6/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,216.00                                                           $1,216.00
Mitra, Sahana Senroy
328 Windsor Road
Wood-Ridge, NJ 07075                           642      7/6/2020     24 Hour Fitness Worldwide, Inc.              $694.26                                                                              $694.26
Villagomez, Brenda
PO Box 222
Petaluma , CA 94953                            643      7/6/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Bunch, David L
6252 Powell Rd
Parker, CO 80134                               644      7/6/2020     24 Hour Fitness Worldwide, Inc.              $154.00        $4,888.29                                                           $5,042.29


                                                                                          Page 43 of 1762
                                                         Case 20-11568-KBO          Doc 72-4      Filed 04/19/21      Page 44 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Krishnamoorthy, Giri
3139 SW Mitchell Court
Portland, OR 97239                            645      7/6/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Bales, Marianne Julia
10 Middle Road
Lafayette, CA 94549                           646      7/6/2020     24 Hour Fitness Worldwide, Inc.                              $832.00                                                              $832.00
Tramposh, Bethany
709 S Norton Ave
Apt C
Los Angeles, CA 90005                         647      7/6/2020     24 Hour Fitness Worldwide, Inc.                $91.98                                                                              $91.98
Wyman, Joel
4730 Rusina Road
Apt. 201
Colorado Springs, CO 80907                    648      7/6/2020     24 Hour Fitness Worldwide, Inc.                $64.00                                                                              $64.00
Reeves, Jr, Dennis
3953 47th Ln S
Lake Worth, FL 33461                          649      7/6/2020     24 Hour Fitness Worldwide, Inc.                $42.18                                                                              $42.18
Bainbridge, Andrea
4021 SW 36th Place
Portland, OR 97221                            650     6/26/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Lum , Jeffrey
1038 Kuekue Street
Honolulu, HA 96825                            651      7/6/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Staples Business Advantage
Tom Riggleman
7 Technology Circle
Columbia, SC 29203                            652     6/26/2020     24 Hour Fitness Worldwide, Inc.          $1,745,834.24                                                                      $1,745,834.24
Allen, Terry Wayne
14711 Lindall Court
Cypress, TX 77429                             653     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $122.50                            $122.50
Claim docketed in error
                                              654      7/7/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Clark, Michael D
1920 Peterson Lane
Santa Rosa, CA 95403                          655      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,266.01                                                                           $1,266.01
Trevizo, Lorenzo
420 Sugar Mill Road
Cedar Hill, TX 75104                          656      7/2/2020     24 Hour Fitness Worldwide, Inc.               $123.37                                                                             $123.37
Andres, Tyler
10223 SE46th Ave
Milwaukie, OR 97222                           657     7/13/2020    24 Hour Fitness United States, Inc.            $383.94                                                                             $383.94
Victor, Alex
940 NE 141st
Miami, FL 33161                               658      7/8/2020     24 Hour Fitness Worldwide, Inc.                $60.48                                                                              $60.48
Yazdanyar, Sahand
816 Kennedy St NW Apt 3
Washington, D.C. 20011                        659      7/8/2020    24 Hour Fitness United States, Inc.             $80.08                                                                              $80.08
Lee, Jeong Mi
1556 Faraday Circle
Fort Collins, CO 80525                        660      7/2/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98

                                                                                         Page 44 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 45 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Walsh, David
20620 Farm Pond Lane
Pflugerville, TX 78660                         661      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,151.11                                                                           $1,151.11
Dobbins, Matthew
15014 Joanne Avenue
San Jose, CA 95127                             662     6/29/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Scher, Maclaine
1410 Hornblend St.
San Diego, CA 92109                            663     6/29/2020     24 Hour Fitness Worldwide, Inc.              $648.00                                                                              $648.00
Pagan, Miguel
5807 Mirror Lake Blvd
Boynton Beach, FL 33472                        664     6/29/2020     24 Hour Fitness Worldwide, Inc.              $159.43                                                                              $159.43
PHAMORNSUWANA, SARN
1375 Woodcutter Ln
Unit D
Wheaton, IL 60189                              665     6/29/2020        24 Hour Fitness USA, Inc.                                 $170.96                                                              $170.96
de Carvalho, Tathiana Nasser
2530 Lake Debra Drive apt. 101
Orlando, FL 32835                              666     6/29/2020     24 Hour Fitness Worldwide, Inc.               $44.72                                                                               $44.72
Cameron, Brendan
3375 San Luis St.
Ventura, CA 93003                              667     7/19/2020        24 Hour Fitness USA, Inc.                 $340.22                                                                              $340.22
Groos IV, Gus
P.O. Box 90771
San Antonio, TX 78209                          668     6/29/2020     24 Hour Fitness Worldwide, Inc.             $8,886.00     $13,650.00                                                           $22,536.00
Markwell , Kimberly T
1905 Luce Creek Court
Annapolis , MD 21401                           669     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,475.82                                                           $1,475.82
O'Shea, Patrick J.
1310 Lexington Parkway
Apopka, FL 32712-2692                          670     6/29/2020     24 Hour Fitness Worldwide, Inc.              $250.23                                                                              $250.23
Kirtley Roofing & Sheet Metal, LLC
18902 Hamish RD
Tomball, TX 77377                              671     6/29/2020     24 Hour Fitness Worldwide, Inc.                                            $27,203.50                                          $27,203.50
Howseman, Robert S
1978 W. Bristlecone Ct
Santa Rosa, CA 95403-0907                      672     7/12/2020    24 Hour Fitness United States, Inc.                           $713.68                                                              $713.68
SHORELINE DISTRIBUTING CO. INC.
40053 N. PATRIOT WAY
ANTHEM, AZ 85086                               673     6/29/2020     24 Hour Fitness Worldwide, Inc.           $30,851.28                                                                           $30,851.28
Alltex Glass Company, Inc.
15047 Tallshadows Dr
Suite G
Houston, TX 77032                              674     6/29/2020     24 Hour Fitness Worldwide, Inc.           $10,490.47        $6,386.27                                                          $16,876.74
Hooks, Terrance
9019 E. Panorama Circle
Unit #301
Englewood , CO 80112                           675     6/29/2020     24 Hour Fitness Worldwide, Inc.               $42.99                                                                               $42.99




                                                                                          Page 45 of 1762
                                                           Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 46 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Miguel-Hooks, Christine
9019 E Panorama Circle
Unit #301
Englewood, CO 80112                             676     6/29/2020     24 Hour Fitness Worldwide, Inc.               $42.99                                                                               $42.99
Via Technical, LLC
c/o Vincent Renda, Esq.
Renda Law Offices, P.C.
9565 Waples Street Suite 200
San Diego, CA 92121                             677     6/29/2020     24 Hour Fitness Worldwide, Inc.           $77,190.00                                                                           $77,190.00
Cervantes, Mayra
4853 Constitution St
Chino, CA 91710                                 678      7/6/2020     24 Hour Fitness Worldwide, Inc.               $69.43                                                                               $69.43
Dixie Safe & Lock Service, Inc.
dba Dixie Security Solutions
7920 Gulf Freeway
Houston, TX 77017                               679     6/29/2020     24 Hour Fitness Worldwide, Inc.              $193.23                                                                              $193.23
Russo-Savage, Delia
6701 Burnet Rd. Apt. 234
Austin, TX 78757                                680     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,224.00                                                           $1,224.00
Mariana Valencia/Oscar Candray
510 Beech St
Apt 6
Redwood City, CA 94063                          681     6/29/2020     24 Hour Fitness Worldwide, Inc.              $189.18                                                                              $189.18
Yilmaz, Mustafa
2458 Arctic Fox Way
Reston, VA 20191                                682     7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,999.68                                                                           $1,999.68
Davis, Leslie L
26306 Meadow Ln
Katy, TX 77494                                  683     7/13/2020     24 Hour Fitness Worldwide, Inc.             $3,408.00                                                                           $3,408.00
Lyle, Paul E
18502 Wide Brim Court
Humble, TX 77346                                684      7/6/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Schwartz, Roger
843 4th St. APT #207
Santa Monica, CA 90403                          685      7/6/2020    24 Hour Fitness United States, Inc.          $2,560.00                                                                           $2,560.00
Barrientos, Alberto
                                                686      7/6/2020    24 Hour Fitness United States, Inc.           $126.72                                                                              $126.72
James Allyn, Inc.
6575B Trinity Court
Dublin, CA 94568                                687      7/6/2020     24 Hour Fitness Worldwide, Inc.           $49,780.99                                                                           $49,780.99
Marcotte, Lynette M
PO Box 6024
Oceanside , CA 92052                            688      7/6/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Mendoza, Adelbert
8430 Capricorn Way, 3
San Diego, CA 92126                             689      7/6/2020     24 Hour Fitness Worldwide, Inc.               $67.12                                                                               $67.12
Triana, Joseph F
801 N Bluff Dr. Unit 37
Austin , TX 78745                               690      7/6/2020     24 Hour Fitness Worldwide, Inc.              $207.36                                                                              $207.36


                                                                                           Page 46 of 1762
                                                           Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 47 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Ramos, Rosalyn
16312 Nw 40 Ct
Miami, FL 33054                                 691      7/8/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,500.00                          $1,500.00
Bainbridge, Holly
3014 E. Loretta Dr.
Tucson, AZ 85716                                692      7/6/2020     24 Hour Fitness Worldwide, Inc.               $87.98                                                                               $87.98
Nguyen, Kimberly
405 1/2 Walton Street
Houston, TX 77009                               693      7/6/2020    24 Hour Fitness United States, Inc.                           $657.00                                                              $657.00
Ippolito, Sean
1005 Tourmaline St Apt 2
San Diego, CA 92109                             694      7/6/2020        24 Hour Fitness USA, Inc.                $1,056.00                                                                           $1,056.00
Hatley, Abigail Mia Lai Ching
7020 Vassar Ave.
Canoga Park, CA 91303                           695      7/6/2020     24 Hour Fitness Worldwide, Inc.              $675.90                                                                              $675.90
Blanco, Cindy
20247 Carlisle Road APT C
Apple Valley, CA 92307                          696      7/6/2020        24 Hour Fitness USA, Inc.                 $176.00                                                                              $176.00
loaeza, uriel
1392 Gwen avenue
santa ana , ca 92705                            697      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Cox, Kelly
301 Cron Way
Placentia, CA 92870                             698     7/13/2020    24 Hour Fitness United States, Inc.            $81.88                                                                               $81.88
Blasie, Constance
72 Shade Tree
Irvine, CA 92603                                699      7/8/2020        24 Hour Fitness USA, Inc.                                 $744.00                                                              $744.00
Mayer, Kathryn
6 Bolivar St.
Lake Oswego, OR 97035                           700      7/2/2020        24 Hour Fitness USA, Inc.                $1,171.46                                                                           $1,171.46
Stebbins, Kristina Layton
1227 Holmgrove Drive
San Marcos, CA 92078                            701      7/6/2020        24 Hour Fitness USA, Inc.                             $102,011.88                                                          $102,011.88
LaRue, Denise
2300 Northridge Ct.
Fort Collins, CO 80521                          702      7/8/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Hamel, Wanda
8261 Glendon Way
Sacramento, CA 95829                            703      7/7/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Nakawaki-Marron, Nancy M.
4136 Campus Ave #1
San Diego, CA 92103                             704     6/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Lizotte, Michel
2147 Tulane Ave
Long Beach, CA 90815                            705      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Valdehueza, Eric
6090 Ashwell Way
Vallejo, CA 94591                               706      7/6/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                           Page 47 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 48 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Burke, Bryan
6551 Warner Ave, #201
Huntington Beach, CA 92647                   707      7/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Gutierrez, Tina
5497 Carlson Drive
Apt 101
Sacramento, CA 95819                         708      7/6/2020    24 Hour Fitness United States, Inc.           $485.96                                                                              $485.96
Ciobanasiu, Jennifer B
2341 SW Willowbrook Ave.
Gresham, OR 97080                            709      7/6/2020     24 Hour Fitness Worldwide, Inc.              $338.98                                                                              $338.98
Jones, Lisa
1902 Thistlewood Drive
Fort Washington, MD 20744                    710      7/1/2020        24 Hour Fitness USA, Inc.                  $90.38                                                                               $90.38
HUCKAEE, GAIL L.
1419 CHESRTON DRIVE
RICHARDSON, TX 75080                         711      7/2/2020     24 Hour Fitness Worldwide, Inc.                               $37.88                            $37.88                             $75.76
Spalding, Emebet
1415 Via Balboa
Placentia, CA 92870                          712      7/6/2020     24 Hour Fitness Worldwide, Inc.              $199.92                                                                              $199.92
Stuve, Leonardo Landa
2241 Granger Ave
Kissimmee, FL 34746                          713      7/6/2020    24 Hour Fitness United States, Inc.           $186.26                                                                              $186.26
Puelles, Victor
7470 NW 36th St
Lauderhill, FL 33319                         714      7/8/2020     24 Hour Fitness Worldwide, Inc.              $412.49                                                                              $412.49
Ormsby, Rebecca
4517 Chesterwood Dr.
Plano, TX 75093                              715     6/29/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Renteria, Alvaro Octavio
1539 w D st
Ontario, CA 91762                            716      7/7/2020     24 Hour Fitness Worldwide, Inc.              $819.00                                                                              $819.00
Piza, Lizzette
223 S 32nd St
San Diego , CA 92113                         717      7/7/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Bluiett, Steve
23814 Wispy Way
Katy, TX 77494                               718     6/29/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Robinson, Lorraine
45-180 Mahalani Place #39
Kaneohe, HI 96744                            719      7/6/2020     24 Hour Fitness Worldwide, Inc.              $104.70                                                                              $104.70
Sill, Ricky S.
2241 Trapp Ave
Miami, FL 33133                              720      7/2/2020        24 Hour Fitness USA, Inc.                 $149.98                                                                              $149.98
Gaitan, David
10730 Church St Apt 251
Rancho Cucamonga, CA 91730                   721      7/7/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Monzon, Ernesto A
1526 Amador St
Chula Vista, CA 91913                        722     6/29/2020     24 Hour Fitness Worldwide, Inc.              $153.46                                                                              $153.46


                                                                                        Page 48 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 49 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wish, Steven S
3987 Pifer Rd SE
Tumwater, WA 98501-3685                       723     6/29/2020        24 Hour Fitness USA, Inc.                                 $655.78                                                              $655.78
Speed, Amy
3363 Glebe Drive
Edgewater, MD 21037                           724      7/7/2020     24 Hour Fitness Worldwide, Inc.              $359.00                                                                              $359.00
Ho, Xing-Ran
795 Geary St., #305
San Francisco, CA 94109                       725      7/7/2020          24 San Francisco LLC                    $349.99                                                                              $349.99
Sutton, Lori
931-A Candlelight Place
La Jolla, CA 92037                            726      7/2/2020     24 Hour Fitness Worldwide, Inc.             $1,081.71                                                                           $1,081.71
Elewa, Moneeb
656 N Logan st
Denver, CO 80203                              727      7/7/2020    24 Hour Fitness United States, Inc.            $84.00                                                                               $84.00
Washoe County Treasurer
PO Box 30039
Reno, NV 89520                                728     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $4,141.73                                                           $4,141.73
Haycock, Christy
1213 Telegraph Ave.
Bakersfield, CA 93305                         729      7/7/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
FIT FOR LIFE LLC
10 W. 33RD STREET
STE 802
NEW YORK, NY 10001                            730     6/29/2020     24 Hour Fitness Worldwide, Inc.          $115,104.99                                                                          $115,104.99
Anderson, David E.
3735 Sacramento Ave.
Santa Rosa, CA 95405-8069                     731      7/6/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Lopez, Alexandra
5514 Corwin Ln
Riverside, CA 92503                           732      7/7/2020     24 Hour Fitness Worldwide, Inc.               $49.19                                                                               $49.19
Tappe, Mary
4086 Lee Circle
Wheat Ridge, CO 80033                         733     6/29/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Beavers, Angela
19722 Caroling Oaks Ct
Humble, TX 77346                              734      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hoag, Dana L
415 E. Laurel St
Fort Collins, CO 80524                        735     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $913.00                                                              $913.00
Thomas, Lorraine
1639 E Westminster Ave
Salt Lake City, UT 84105                      736     6/29/2020     24 Hour Fitness Worldwide, Inc.              $112.91                                                                              $112.91
Adcock, Kiran
1051 Riddlewood Rd.
Littleton, CO 80129                           737     6/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Cutchshaw, Kelly
5381 Overland Drive
Huntington Beach, CA 92649                    738     6/29/2020     24 Hour Fitness Worldwide, Inc.               $62.98                                                                               $62.98


                                                                                         Page 49 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 50 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ramil, Ramon
13073 war bonnet st.
San Diego, CA 92129                           739      7/7/2020     24 Hour Fitness Worldwide, Inc.               $67.00                                                                               $67.00
BISHOP, BRIAN
6109 GREENMERE PLACE
DALLAS, TX 75227                              740      7/7/2020     24 Hour Fitness Worldwide, Inc.               $50.57                                                                               $50.57
Valenzuela, Lori Maxine
797 Hollowbrook court
San Marcos, CA 92078                          741      7/7/2020     24 Hour Fitness Worldwide, Inc.                          $196,154.57                                                          $196,154.57
Thomas, Scott
1639 E Westminster Ave
Salt Lake City, UT 84105                      742     6/29/2020     24 Hour Fitness Worldwide, Inc.              $105.94                                                                              $105.94
Reed, Stephen F
7115 S Mason Rd apt 814
Richmond, TX 77407                            743      7/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $175.00                            $175.00
Lemar, Bonnie
1002 Warren Street
Redwood City, CA 94063                        744     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,560.02                          $1,560.02
Kwong, Cheryl
1728 Kimball Street
Brooklyn, NY 11234                            745      7/7/2020     24 Hour Fitness Worldwide, Inc.               $56.99                                                                               $56.99
Davenport, Linda Forsberg
135 Belmont Court
Redlands, CA 92373                            746      7/6/2020    24 Hour Fitness United States, Inc.                          $1,541.00           $0.00        $1,541.00                          $3,082.00
Lipkin, Glen
239 Park Road
Parsippany, NJ 07054                          747     6/29/2020     24 Hour Fitness Worldwide, Inc.              $269.96                                                                              $269.96
Elyoa, Mohamed
5303 S Mason Rd
Aot823
Katy, TX 77450                                748      7/7/2020     24 Hour Fitness Worldwide, Inc.               $45.46                                                                               $45.46
Sinnott, Cassandra
43165 Lancashire Common
Temecula, CA 92592                            749     6/29/2020     24 Hour Fitness Worldwide, Inc.              $309.71                                                                              $309.71
Tate, Amber Lynn
7395 E Quincy Ave, #305
Denver, CO 80237                              750      7/8/2020        24 Hour Fitness USA, Inc.                  $26.99                                                                               $26.99
Schultz, Orville Carl
4380 Del Paso Dr.
Reno, NV 89502                                751     6/29/2020     24 Hour Fitness Worldwide, Inc.              $166.66                                                                              $166.66
Agrait, David
14069 SW 160th CT
Miami, FL 33196                               752      7/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Super 6 LLC
Cinebody
3839 N Jackson St
Denver, CO 80205                              753     6/29/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Elmore, David A.
12202 Peachtree Ln
Frisco , TX 75035                             754     6/29/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74

                                                                                         Page 50 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 51 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tang, Ming Yang
2066 Vincenzo Walkway
San Jose, Ca 95133                            755      7/7/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
OConnor, Selena
PO Box 571132
Tarzana, CA 91357                             756      7/6/2020        24 Hour Fitness USA, Inc.                  $41.99                                                                               $41.99
Tehrani, Maryam Karimian
8823 Hunting Lodge Court
Vienna, VA 22182                              757      7/7/2020    24 Hour Fitness United States, Inc.           $153.97                                                                              $153.97
Tate, Gregory J
5226 Conley Lane
Fairfield, CA 94533                           758      7/7/2020        24 Hour Fitness USA, Inc.                $1,541.00                                                                           $1,541.00
Mango, James J
47 Wilson Blvd.
Islip, NY 11751                               759     6/29/2020        24 Hour Fitness USA, Inc.                 $252.00                                                                              $252.00
Baucke, Phil
2899 Storm View Court
Timnath, CO 80547                             760      7/7/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99
Janes, Linda
3503 Fairway Drive
La Mesa, CA 91941                             761      7/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tulk, Ashley
27510 Briscoe Park Ct.
Fulshear, TX 77441                            762      7/7/2020    24 Hour Fitness United States, Inc.           $137.00                                                                              $137.00
Antonio, Jennifer
1001 Vine Street, Apt 909
Philadelphia, PA 19107                        763      7/8/2020    24 Hour Fitness United States, Inc.            $26.24                                                                               $26.24
Honings, Tyler
4755 West Ave. L-13
Lancaster, CA 93536                           764     6/29/2020        24 Hour Fitness USA, Inc.                  $46.29                                                                               $46.29
Espinoza, Arthur
7114 Cole st.
Downey, CA 90242                              765      7/7/2020     24 Hour Fitness Worldwide, Inc.               $80.31                                                                               $80.31
Cao, Eric
4209 Ridge top rd apt 645
Fairfax, VA 22030                             766      7/7/2020     24 Hour Fitness Worldwide, Inc.               $81.88                                                                               $81.88
Ayers, Sheila A
604 Rancho Del Norte Dr.
North Las Vegas, NV 89031                     767      7/7/2020     24 Hour Fitness Worldwide, Inc.               $38.00                                                                               $38.00
Mauhili, Jeremy
1032 Spencer St Unit A
Honolulu, HI 96822                            768      7/7/2020        24 Hour Fitness USA, Inc.                                 $103.88                                                              $103.88
Bones, Tanyita
10214 Angora Drive
Cheltenham, MD 20623                          769      7/7/2020        24 Hour Fitness USA, Inc.                                 $143.97                                                              $143.97
Aguirre, Eva
7717 Church Ave. SPC 191
Highland, CA 92346                            770      7/8/2020    24 Hour Fitness United States, Inc.            $40.00                                                                               $40.00




                                                                                         Page 51 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 52 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Delaney, Anna
3910 Talara Lane
North Las Vegas, NV 89032                      771      7/7/2020    24 Hour Fitness United States, Inc.            $10.00                                                                               $10.00
Amerit Consulting, Inc.
4000 Executive Prkwy Ste 240
San Ramon, CA 94583                            772     6/29/2020     24 Hour Fitness Worldwide, Inc.           $12,432.88                                                                           $12,432.88
Rubalcava, Boan
5802 S Cove Creek Ln
Murray, UT 84107                               773     6/29/2020     24 Hour Fitness Worldwide, Inc.              $776.93                                                                              $776.93
Rubalcava, Emily
5802 S Cove Creek Lane
Murray, UT 84107                               774     6/29/2020     24 Hour Fitness Worldwide, Inc.              $776.93                                                                              $776.93
Mile High Drain Cleaning Inc
PO Box 430
Littleton, CO 80160                            775     6/29/2020     24 Hour Fitness Worldwide, Inc.           $39,773.60                                                                           $39,773.60
Russell, Portia
2800 Spruce St.
Bakersfield, CA 93301                          776     6/29/2020        24 Hour Fitness USA, Inc.                                 $888.00                                                              $888.00
Walker, Gary
1915 Town Center Blvd
Unit 601
Annapolis, MD 21401                            777     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hill and Knowlton Strategies LLC
Natacha Charles
1028 New York Avenue
Apartment A1
Brooklyn, NY 11203                             778     6/29/2020        24 Hour Fitness USA, Inc.                                $1,938.00           $0.00        $1,938.00                          $3,876.00
Gibbs, Stuart
11 Timberlea Place
The Woodlands, TX 77382-6300                   779     6/29/2020        24 Hour Fitness USA, Inc.                 $375.00                                                                              $375.00
Gibbs, Kathleen
11 Timberlea Place
The Woodlands, TX 77382-6300                   780     6/29/2020        24 Hour Fitness USA, Inc.                 $639.00                                                                              $639.00
Santiago, Denise Michelle
6 Sheila Court
Yorktown Heights, NY 10598                     781      7/6/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Google LLC
White and Williams LLP
c/o Amy Vulpio
1650 Market Street, Suite 1800
Philadelphia, PA 19103                         782     6/29/2020        24 Hour Fitness USA, Inc.             $387,842.45                                                                          $387,842.45
Rajkumar, Jennifer
6614 Duffield Drive
Dallas, TX 75248                               783     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $366.95                                                              $366.95
Tattoli, Renee
541 Lincoln St.
Carlstadt, NJ 07072                            784     6/30/2020     24 Hour Fitness Worldwide, Inc.              $385.00                                                                              $385.00
Hargrove, Sharda
721 SW 75th Terr
Plantation, FL 33317                           785     6/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                          Page 52 of 1762
                                                        Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 53 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
DeMario, Cathy
1743 East 38th Street
Brooklyn, NY 11234                           786     6/30/2020     24 Hour Fitness Worldwide, Inc.              $210.82                                                                              $210.82
LENON, MARY JANE
74 CUVAISON LANE
AMERICAN CANYON, CA 94503                    787     6/30/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00
Hoyle, Ellen R.
2226 Glendavon Ln
Katy, TX 77450                               788     6/30/2020     24 Hour Fitness Worldwide, Inc.               $54.10                                                                               $54.10
Maurer, Stephen K
5708 Caroline Court
Plano, TX 75093                              789     6/30/2020     24 Hour Fitness Worldwide, Inc.             $1,216.00                                                                           $1,216.00
Meacham, Sylvia A.
1356 Anacapri Drive
Manteca, CA 95336                            790     6/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Schwartz, Itai
750 W Doran St
Glendale, CA 91203                           791     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $699.74                                                              $699.74
Hawryszczak, Barbara
542 Hamilton Avenue Unit B
Nashville, TN 37203                          792     6/30/2020     24 Hour Fitness Worldwide, Inc.              $613.52                                                                              $613.52
Holmes, Ronald
3811 Violet Glen
Escondido, CA 92025                          793     6/30/2020     24 Hour Fitness Worldwide, Inc.              $477.75                                                                              $477.75
Tam, Jonathan H.
549 Borden Ave.
Apt 6A
Long Island City , NY 11101                  794     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $424.66                                                              $424.66
Robin, Hannah
11100 S River Heights Drive
Apt #D306
South Jordan, UT 84095                       795     6/30/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
World Health Products, LLC
Jay Klein, CFO
578 Pepper Street
Monroe, CT 06468                             796     6/30/2020     24 Hour Fitness Worldwide, Inc.           $95,076.00                                                                           $95,076.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                              797     6/30/2020         24 Hour Holdings II LLC                                 $1,216.00                                                           $1,216.00
Snowbarger, Kimberly Anne
4890 W. 116th Court
Westminster, CO 80031                        798     6/30/2020    24 Hour Fitness United States, Inc.            $99.00                                                                               $99.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                              799     6/30/2020    24 Hour Fitness United States, Inc.                          $1,216.00                                                           $1,216.00
Reed, Jennifer
27192 Hill Top Dr
Evergreen, CO 80439                          800     6/30/2020    24 Hour Fitness United States, Inc.            $72.78                                                                               $72.78




                                                                                        Page 53 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 54 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bognot, Alexander
1213 Lincoln Ave.
Pompton Lakes, NJ 07442                        801      7/1/2020        24 Hour Fitness USA, Inc.                 $261.29                                                                              $261.29
WANG, PINTI
3433 WESTHEIMER RD. APT 506
HOUSTON, TX 77027                              802      7/6/2020     24 Hour Fitness Worldwide, Inc.              $194.04                                                                              $194.04
HAWKINS, KELLI ANN
1649 GLENMORE Dr.
LEWISVILLE, TX 75077                           803     6/30/2020        24 Hour Fitness USA, Inc.                  $45.00                                                                               $45.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                                804     6/30/2020        24 Hour Fitness USA, Inc.                                $1,216.00                                                           $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                                805     6/30/2020      24 Hour Fitness Holdings LLC                               $1,216.00                                                           $1,216.00
Adams, Brian Joseph
3835 Starling Dr. N.W
Olympia, WA 98502                              806      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Tzudiker, Gail
1515 South Lee Street
Lakewood, CO 80232                             807      7/1/2020     24 Hour Fitness Worldwide, Inc.                              $369.98                                                              $369.98
Tiffany Lumber Company
PO Box 873
Suffern , NY 10901                             808      7/1/2020     24 Hour Fitness Worldwide, Inc.           $80,432.08                                                                           $80,432.08
Mountjoy, Julian Connor
5829 Gull Harbor Dr NE
Olympia, WA 98506                              809      7/1/2020    24 Hour Fitness United States, Inc.                           $411.25           $17.87                                             $429.12
Mountjoy, Julian Connor
5829 Gull Harbor Dr Ne
Olympia, WA 98506                              810      7/1/2020        24 Hour Fitness USA, Inc.                                 $411.25           $17.89                                             $429.14
Marpo Kinetics, Inc.
dba Marpo Fitness
5679 La Ribera St.
Suite B
Livermore, CA 94550                            811      7/1/2020     24 Hour Fitness Worldwide, Inc.           $70,230.71                                                                           $70,230.71
Cheng, Kin
8432 Grand Ave.
Apt 1A
Elmhurst, NY 11373                             812      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,499.00                                                                           $1,499.00
Caceres, Franklin D.
2702 Springhill Dr.
Stockton, CA 95206                             813      7/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
PPG Architectural Finishes, Inc.
c/o NCS
729 Miner Road
Highland Heights, OH 44143                     814      7/1/2020        24 Hour Fitness USA, Inc.                $4,128.99                      $56,280.05                                          $60,409.04
DGC Capital Contracting Corp.
506 South 9th Avenue
Mount Vernon, NY 10550                         815      7/2/2020        24 Hour Fitness USA, Inc.              $69,018.89                    $4,111,212.00                                       $4,180,230.89


                                                                                          Page 54 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 55 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Von Minden, Nancy M
2380 Antelope Ridge Trail
Parker, CO 80138                              816      7/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,967.94                                                           $1,967.94
Kushwaha, Pushpa
4029 Edgewater Ct
Richardson, TX 75082                          817      7/2/2020        24 Hour Fitness USA, Inc.                                                                   $423.00                            $423.00
Nuno, Arturo
605 Sonoma Aisle
IRVINE, CA 92618                              818      7/6/2020    24 Hour Fitness United States, Inc.           $166.96                                                                              $166.96
Lim, Rosalyn
92 Harvard Street
Medford, MA 02155                             819      7/2/2020        24 Hour Fitness USA, Inc.                 $103.98                                                                              $103.98
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                            820      7/6/2020     24 Hour Fitness Worldwide, Inc.                                               $499.98                                             $499.98
STC GardenWalk, LLC
c/o STC Management
10722 Beverly Blvd., Suite P
Whittier, CA 90601                            821      7/6/2020        24 Hour Fitness USA, Inc.             $111,802.86      $54,498.57                                                          $166,301.43
Morris, Brooke
33692 Calle Conejo
San Juan Capistrano, CA 92675                 822      7/6/2020     24 Hour Fitness Worldwide, Inc.               $55.98                                                                               $55.98
Neiman, Melissa
4210 Stanford St.
Houston, TX 77006                             823      7/7/2020     24 Hour Fitness Worldwide, Inc.                               $99.98                                                               $99.98
Payne, Eric
14941 Walnut Street
Hesperia, CA 92345                            824      7/6/2020     24 Hour Fitness Worldwide, Inc.              $578.96                                                                              $578.96
Oeding, Robert
P. O. Box 204
Corona Del Mar, CA 92625                      825      7/7/2020        24 Hour Fitness USA, Inc.                $1,049.00                                                                           $1,049.00
Pereyra, Patricio R
102 Primrose Dr
Longwood, FL 32779                            826      7/6/2020     24 Hour Fitness Worldwide, Inc.                 $9.72                                                                               $9.72
McCarthy, Mary Sheila
2121 Carnegie Lane, FRNT
Redondo Beach, CA 90278                       827      7/7/2020        24 Hour Fitness USA, Inc.                 $696.00                                                                              $696.00
Dean, Donald
700 Whitehall Plains Rd
Annapolis, MD 21409                           828      7/7/2020    24 Hour Fitness United States, Inc.          $2,400.00                                                                           $2,400.00
Carlton, Caitlin
7902 Tysons One Place
Unit 804
McLean, VA 22102                              829      7/6/2020     24 Hour Fitness Worldwide, Inc.               $98.68                                                                               $98.68
Tademy, Kayla
22846 Driftstone
Mission Viejo, CA 92692                       830      7/7/2020    24 Hour Fitness United States, Inc.            $43.59                                                                               $43.59
Louis, Jacqueline
380 Via La Paz
Greenbrae, CA 94904                           831      7/7/2020    24 Hour Fitness United States, Inc.           $348.00                                                                              $348.00

                                                                                         Page 55 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 56 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Soderberg, Rachel K
13800 Lyndhurst St Unit 281
Austin, TX 78717                               832      7/6/2020        24 Hour Fitness USA, Inc.                  $399.99                                                                             $399.99
Wright, Lora (Kathy)
2123 Foothill Dr.
Vista, CA 92084                                833      7/7/2020        24 Hour Fitness USA, Inc.                                 $299.99                                                              $299.99
Fourth Plain Portland Shopping Center, LLC
c/o CCA Acquisition Company LLC
5670 Wilshire Blvd., Suite 1250
Los Angeles, CA 90036                          834      7/6/2020        24 Hour Fitness USA, Inc.             $1,271,540.93                                                                      $1,271,540.93
Rees, Marylyn
3014 Brillante
San Clemente, CA 92673                         835      7/6/2020    24 Hour Fitness United States, Inc.                           $499.98          $499.98          $499.98                          $1,499.94
Cohn, Katherine
8108 Foxberry Ln., Apt 1513
Pasadena, MD 21122                             836      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,796.09                                                                           $1,796.09
Burke, David
2503 Oregon City Blvd
West Linn, OR 97068                            837      7/8/2020     24 Hour Fitness Worldwide, Inc.               $729.00                                                                             $729.00
Watson, Stacia
3225 Allegheny Ct
Westlake Village, CA 91362                     838      7/7/2020        24 Hour Fitness USA, Inc.                   $77.19                                                                              $77.19
Moreno, Sonia
746 W. Eugene Pl.
Anaheim, CA 92802                              839      7/8/2020        24 Hour Fitness USA, Inc.                  $577.88                                                                             $577.88
Gonzalez-Regueral, Delio
11461 SW 83rd Terrace
Miami, FL 33173                                840      7/8/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
Hawker, Brian
11714 SE 239th Pl
Kent, WA 98031                                 841      7/8/2020     24 Hour Fitness Worldwide, Inc.                             $2,032.80                                                           $2,032.80
Morente, Desmond
535 Ledge St
San Marcos, CA 92078                           842      7/8/2020     24 Hour Fitness Worldwide, Inc.                                                                 $56.48                             $56.48
Perez, Cristian
c/o Edwin Rivera
4712 E 2nd St PNB 619
Long Beach, CA 90803                           843      7/7/2020     24 Hour Fitness Worldwide, Inc.               $105.00                                                                             $105.00
Kuwano, Saori
2534 Yorktown St Apt 93
Houston, TX 77056                              844      7/8/2020     24 Hour Fitness Worldwide, Inc.                              $297.74                                                              $297.74
Stackpole, Thomas
44376 Kingston Dr.
Temecula, CA 92592                             845      7/8/2020     24 Hour Fitness Worldwide, Inc.                $28.50                                                                              $28.50
Christy, Benjamin A
45227 Pickford Ave
Lancaster, CA 93534                            846      7/9/2020     24 Hour Fitness Worldwide, Inc.               $199.92                                                                             $199.92
Hong, Sherene
45 604 Duncan Drive
Kaneohe, HI 96744                              847      7/6/2020    24 Hour Fitness United States, Inc.            $100.00                                                                             $100.00

                                                                                          Page 56 of 1762
                                                        Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 57 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
KWONG, CHERYL
1728 KIMBALL STREET
Brooklyn, NY 11234                           848      7/7/2020     24 Hour Fitness Worldwide, Inc.               $56.99                                                                               $56.99
Elliot, David and Janet
231 Los Padres Lane
Placentia, CA 92870                          849      7/6/2020    24 Hour Fitness United States, Inc.          $2,409.00                                                                           $2,409.00
Gandhi, Navroz
2711 Summerview Way Apt 301
Annapolis, MD 21401                          850      7/2/2020     24 Hour Fitness Worldwide, Inc.              $166.00                                                                              $166.00
McMaster-Carr Supply Co
9630 Norwalk Blvd
Santa Fe Springs, CA 90670                   851      7/6/2020    24 Hour Fitness United States, Inc.          $1,328.19                                                                           $1,328.19
Marcotte, Jeannette Muriel
8535 Veterans Highway
Unit 301
Millersville, MD 21108                       852     6/30/2020     24 Hour Fitness Worldwide, Inc.             $1,494.00                                                                           $1,494.00
Galardi, Jennifer
1036 Fernwood Pacific Drive
Topanga, CA 90290                            853      7/9/2020     24 Hour Fitness Worldwide, Inc.              $820.00                                                                              $820.00
Newman, Rachel
301 E. 52nd St. 3B
New York, NY 10022                           854      7/1/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Doherty, Linda Guaccero
One Bronxville Road
Apt. 6L
Bronxville, NY 10708                         855      7/6/2020    24 Hour Fitness United States, Inc.           $664.00                                                                              $664.00
Nguyen, Steven
                                             856      7/7/2020     24 Hour Fitness Worldwide, Inc.               $54.64                                                                               $54.64
Barrera , Michelle
444 Anita st. spc 25
Chula Vista , CA 91911                       857      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,619.98                                                                           $1,619.98
Rose, Linda Ellingboe
7990 SW Valley View Court
Portland, OR 97225                           858      7/1/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Bartell, Francine
1450 E. Pebble Road Apt. 2089
Las Vegas, NV 89123                          859      7/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rajabzadeh, Mohammad
909 East Meadow Drive
Palo Alto, CA 94303                          860      7/7/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Carter, Marcus
11038 Lake City Way NE
Apt 411
Seattle, WA 98125                            861      7/8/2020    24 Hour Fitness United States, Inc.           $495.44                                                                              $495.44
ABI, MEHMET
4211 clay hill drive apt 305
Houston, TX 77084                            862      7/7/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
KOTHA, AKTHER
7110 LA JOLLA SCENIC DRIVE SOUTH
LA JOLLA, CA 92037                           863      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00

                                                                                        Page 57 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 58 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rodriguez, Andres Leon
9921 SW 62nd Street
Miami, FL 33173                               864      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Mohammed, Naseeruddin Ahmed
3257 S Parker Road
APT 4212
Aurora, CO 80014                              865      7/7/2020        24 Hour Fitness USA, Inc.                  $63.98                                                                               $63.98
Claim docketed in error
                                              866     7/12/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Louis, Jennifer
2229 NE Clackamas St.
Portland, OR 97232                            867     7/12/2020     24 Hour Fitness Worldwide, Inc.                             $1,800.00                                                           $1,800.00
Washington, Jonathan
5255 NE Sacramento St. #2
Portland , OR 97213                           868      7/8/2020     24 Hour Fitness Worldwide, Inc.               $47.41                                                                               $47.41
Mims-Crooks, Patrick
123 Montero
Irvine, CA 92618                              869      7/2/2020        24 Hour Fitness USA, Inc.                                 $651.00                                                              $651.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                         870      7/8/2020    24 Hour Fitness United States, Inc.              $6.80                                                                               $6.80
Komarinets, Mark
15945 Pasture Way
Oregon City, OR 97045                         871      7/7/2020     24 Hour Fitness Worldwide, Inc.              $138.17         $500.00                                                              $638.17
Karimian, Shahin
25201 Calle Becerra
Laguna Niguel, CA 92677                       872      7/7/2020        24 Hour Fitness USA, Inc.                  $73.98                                                                               $73.98
Tomlin, Taylor
12224 Valhalla Drive
Lakeside, CA 92040                            873      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Fry, Beth
5877 NE 36th Avenue
Portland, OR 97211-7344                       874      7/7/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Rajan, Vasi
17817 Coit Road
Dallas, TX 75252                              875      7/7/2020    24 Hour Fitness United States, Inc.            $36.86                                                                               $36.86
De Avila, Guadalupe
15419 South Williams Ave
Compton, CA 90221                             876      7/7/2020    24 Hour Fitness United States, Inc.           $713.75                                                                              $713.75
Soltaninejad, Tayebeh
6580 NE Rainsong Ln
Hillsboro, OR 97124                           877      7/7/2020     24 Hour Fitness Worldwide, Inc.               $37.72                                                                               $37.72
Stafford, Desiree
25 Legacy Way
Rancho Santa Margarita, CA 92688              878      7/7/2020    24 Hour Fitness United States, Inc.            $44.09                                                                               $44.09
Rose, Elizabeth G.
3182 Oak Avenue
Miami, FL 33133                               879      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00




                                                                                         Page 58 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 59 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Diaz, Kim
10841 SW 120 St
Miami, FL 33176                                880      7/7/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
K-5 Signs & Graphics, Inc.
The Law Offices of Joyce, LLC
c/o Michael J. Joyce
1225 King Street, Suite 800
Wilmington, DE 19801                           881      7/7/2020        24 Hour Fitness USA, Inc.                                              $455,495.84                                         $455,495.84
Calderon, Andrew
210 E Hoover Avenue
Orange, CA 92867                               882      7/7/2020        24 Hour Fitness USA, Inc.                 $191.75                                                                              $191.75
Tardieu, Janine
224-28 Manor Road
Queens Village, NY 11427                       883      7/7/2020        24 Hour Fitness USA, Inc.                $2,520.00                                                                           $2,520.00
Houser, Greg
21336 Highway 116
Monte Rio, CA 95462                            884      7/7/2020        24 Hour Fitness USA, Inc.                 $850.00                                                                              $850.00
Blanchette, Kassie
6678 Vivian Street
Arvada, CO 80004                               885     7/14/2020        24 Hour Fitness USA, Inc.                 $888.00                                                                              $888.00
Yogel, Shachar
4773 Longshot Dr.
Las Vegas, NV 89122                            886      7/7/2020        24 Hour Fitness USA, Inc.                $3,696.00                                                                           $3,696.00
Blanford, Carly L.
5050 La Jolla Blvd #PA
San Diego, CA 92109                            887      7/7/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Fadal, Tamsen
1 W End Ave 40D
New York, NY 10023                             888      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,228.32                                                                           $1,228.32
Martin, Mimi
4443 W 68th Avenue
Westminster, CO 80030                          889      7/8/2020     24 Hour Fitness Worldwide, Inc.                             $1,656.00                                                           $1,656.00
Rogers, Jon P
2277 Pacific Ave A104
Costa Mesa, CA 92627                           890      7/2/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
David, Nathema
1355 New York Ave 1D
Brooklyn, NY 11210                             891      7/7/2020            24 New York LLC                                                        $650.00                                             $650.00
Vo, Quyen
3530 Milagros St
San Diego, CA 92123                            892      7/8/2020        24 Hour Fitness USA, Inc.                  $45.27                                                                               $45.27
Sakamoto-Falces, Chanelle
107 Kaikena Loop
Wailuku, HI 96793                              893      7/2/2020     24 Hour Fitness Worldwide, Inc.              $156.02                                                                              $156.02
Angiuoni, Jessica
18 Twombly Drive
Summit, NJ 07901                               894      7/8/2020    24 Hour Fitness United States, Inc.           $537.00                                                                              $537.00
Conti, Anthony
2100 Heritage Ave 1160
Euless , TX 76039                              895      7/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00

                                                                                          Page 59 of 1762
                                                           Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 60 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Kleiner, Ryan
7203 Mount Bloom Ct.
Las Vegas, NV 89113                             896     7/13/2020     24 Hour Fitness Worldwide, Inc.               $43.54                                                                               $43.54
Jersey Central Power & Light
101 Crawford's Corner Rd Bldg 1 Suite 1-511
Holmdel, NJ 07733                               897      7/1/2020     24 Hour Fitness Worldwide, Inc.             $2,581.22                                                                           $2,581.22
Wu, Xiao
8218 15th Ave
Brooklyn, NY 11228                              898      7/8/2020            24 New York LLC                        $69.93                                                                               $69.93
Rajkumar, Jennifer
6614 Duffield Drive
Dallas , TX 75248                               899      7/8/2020    24 Hour Fitness United States, Inc.           $305.79                                                                              $305.79
deSantiago, Stacy
6091 Bannock Road
Westminster, CA 92683                           900      7/2/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Anderson, Donna
37877 Rainbow Drive
Murrieta, CA 92563                              901      7/8/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Kakkar, Ranjan
950 Taylor Street, Apt 10
Vista, CA 92084                                 902      7/8/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Dadoun, Yigal
1429 Coffeyville Trail
Plano, TX 75023                                 903      7/8/2020    24 Hour Fitness United States, Inc.           $107.17                                                                              $107.17
Rakowiecki, David
7413 Vol Walker Drive
Austin, TX 78749                                904      7/8/2020        24 Hour Fitness USA, Inc.                  $70.42                                                                               $70.42
Eakland, Ashley
11910 125th Street Ct E
Puyallup, WA 98374                              905      7/8/2020     24 Hour Fitness Worldwide, Inc.              $265.86                                                                              $265.86
Ascoli, Carmine
9906 NE 190th Street
Unit # D
Bothell, WA 98011                               906      7/8/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Weddle, Jessie
1414 Janis Lynn Lane
Vista, CA 92083                                 907      7/8/2020        24 Hour Fitness USA, Inc.                  $27.52                                                                               $27.52
Gomez, Maria Alejandra
419 W. Mariposa St
Altadena, CA 91001                              908      7/8/2020        24 Hour Fitness USA, Inc.                 $546.00                                                                              $546.00
Caskey, Thomas
5572 Descartes Cir
Boynton Beach, FL 33472                         909      7/8/2020     24 Hour Fitness Worldwide, Inc.              $284.00                                                                              $284.00
Goldstein, Issac
273 Driggs Avenue
#2R
Brooklyn, NY 11222                              910      7/8/2020     24 Hour Fitness Worldwide, Inc.               $82.68                                                                               $82.68
Fuhriman, Sterling
338 E Ramona Ave
Salt Lake City, UT 84115                        911      7/8/2020        24 Hour Fitness USA, Inc.                 $134.05                                                                              $134.05

                                                                                           Page 60 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 61 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Adpro Imprints
1206 Rt 35 South
Ocean Township, NJ 07712                      912      7/8/2020        24 Hour Fitness USA, Inc.                $1,564.22                                                                           $1,564.22
Stoner Electric, Inc.
1904 SE Ochoco St.
Milwaukie, OR 97222                           913      7/1/2020     24 Hour Fitness Worldwide, Inc.             $5,712.35                                                                           $5,712.35
Wilczynski, Joseph
143 North Linden Street
North Massapequa, NY 11758                    914      7/8/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Misiti, Kat
2004 Red Oak Cr
Round Rock, TX 78681                          915      7/6/2020        24 Hour Fitness USA, Inc.                 $193.32                                                                              $193.32
Ikeda-Chandler, Michael
13000 Admirality Way Apt K202
Everett, WA 98204                             916      7/1/2020     24 Hour Fitness Worldwide, Inc.               $99.24                                                                               $99.24
Lum, Tracy
8402 Dory Drive
Huntington Beach, CA 92646                    917      7/8/2020     24 Hour Fitness Worldwide, Inc.                              $656.00                                                              $656.00
Lee, Vincent
55 Rutgers Street #11E
New York, NY 10002                            918      7/2/2020            24 New York LLC                       $750.00                                                                              $750.00
Foutch, Helen Yvonne
1127 West Avenue J7
Lancaster, CA 93534                           919      7/8/2020     24 Hour Fitness Worldwide, Inc.               $67.60                                                                               $67.60
Noel-Pratt, Delma
14115 SW 52 Lane
Miramar, FL 33027                             920      7/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Wolf, Bill
2833 Annelise Way
Fort Collins, CO 80525                        921      7/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Wilder, Linda Ann
1403 Westview Pl NW
Olympia, WA 98502                             922      7/1/2020     24 Hour Fitness Worldwide, Inc.              $409.82                                                                              $409.82
Miller, Kim S.
41770 Margarita Rd #1108
Temecula, CA 92591                            923      7/1/2020     24 Hour Fitness Worldwide, Inc.              $109.99                                                                              $109.99
Maionchi/Launderland 24th street LP
250 Avila Street
San Francisco, CA 94123                       924      7/1/2020     24 Hour Fitness Worldwide, Inc.                           $34,341.68                                                           $34,341.68
Perez, Maligi Marlene
6400 Sharlands Ave S-1124
Reno, NV 89523                                925      7/8/2020    24 Hour Fitness United States, Inc.           $137.96                                                                              $137.96
Golden, Krystal
1345 East 43 Place
Los Angeles, CA 90011                         926      7/8/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Hoodye, Ronald
5630 NE 59 Ave.
Portland, OR 97218                            927      7/6/2020        24 Hour Fitness USA, Inc.                $2,060.00                                                                           $2,060.00




                                                                                         Page 61 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 62 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Soni, Sagar
7913 N Harwood Rd Apt 29C
North Richland Hills, TX 76180                928      7/8/2020     24 Hour Fitness Worldwide, Inc.              $103.40                                                                              $103.40
Valenza, Beth
9475 Long Meadow Circle
Boynton Beach, FL 33436                       929      7/6/2020     24 Hour Fitness Worldwide, Inc.                              $222.00                                                              $222.00
Espenscheid, Daniel
2540 Seascape Dr
Las Vegas, NV 89128                           930      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Mi9 Inc.
Attn: Karina Duquesne
12000 Biscayne Blvd.
Suite 600
Miami , FL 33181                              931      7/8/2020        24 Hour Fitness USA, Inc.              $42,791.07                                                                           $42,791.07
Van-Tran, Johnny
5545 Chestnut Ave
Long Beach, CA 90805                          932      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Wooden, Josie
3923 Ingraham St. V207
San Diego, CA 92109                           933      7/6/2020     24 Hour Fitness Worldwide, Inc.              $553.99                                                                              $553.99
Guthrie, Donald
202 Benton St.
Orlando, FL 32839                             934      7/8/2020    24 Hour Fitness United States, Inc.           $140.85                                                                              $140.85
Masterson, Lori
1430 Magliano Dr.
Boynton Beach, FL 33436                       935      7/8/2020     24 Hour Fitness Worldwide, Inc.               $76.15                                                                               $76.15
Gandhi, Perinaaz
2711 Summerview Way Apt 301
Annapolis, MD 21401                           936      7/1/2020     24 Hour Fitness Worldwide, Inc.              $664.00                                                                              $664.00
Katz, Shannah
11519 Culver Blvd Apt 205
Los Angeles , CA 90066                        937      7/8/2020     24 Hour Fitness Worldwide, Inc.              $118.00                                                                              $118.00
Chaplin, Robert
1166 Butterfield Drive
Grapevine, TX 76051                           938      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson , OH 44236                             939      7/8/2020           RS FIT Holdings LLC                   $1,112.82                                                                           $1,112.82
CITY OF TACOMA
TACOMA PUBLIC UTILITIES
3628 S 35TH ST
TACOMA , WA 98409                             940      7/8/2020     24 Hour Fitness Worldwide, Inc.             $4,851.19                                                                           $4,851.19
JVCKENWOOD USA Corporation
Attn: Legal Department
c/o PO Box 22745
Long Beach, CA 90801-5745                     941      7/6/2020        24 Hour Fitness USA, Inc.              $67,457.24                                                                           $67,457.24




                                                                                         Page 62 of 1762
                                                           Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 63 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Boxout, LLC
Attn: Accounting
6333 Hudson Crossing Pkwy
Hudson, OH 44236                                942      7/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ram, Nina B.
4681 Tucana St.
Yorba Linda, CA 92886                           943      7/8/2020    24 Hour Fitness United States, Inc.            $77.98                                                                               $77.98
Vadchhedia, Sapna Misra
7 Thornapple
Laguna Niguel, CA 92677                         944      7/8/2020     24 Hour Fitness Worldwide, Inc.               $68.98                                                                               $68.98
Kramer, Edward
26027 158th Ave SE
Covington, WA 98042                             945      7/8/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Liem, Lanny
1912 Nottingham Pl.
Fullerton, CA 92835                             946      7/1/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
NGUYEN, LOAN
2975 MINDANAO DR
COSTA MESA, CA 92626                            947      7/8/2020    24 Hour Fitness United States, Inc.            $49.00                                                                               $49.00
Stern, Michael
450 Park Terrace
Boynton Beach, FL 33426                         948      7/1/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Hernandez, Hanna
8602 Ayer St Se
Olympia, WA 98501                               949      7/8/2020     24 Hour Fitness Worldwide, Inc.                               $70.00                                                               $70.00
Lum, Laura
1038 Kuekue Street
Honolulu, HI 96825                              950      7/9/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Daschofsky, Ryan
3080 Sedona St. Apt 129
Rosamond, CA 93560                              951      7/8/2020     24 Hour Fitness Worldwide, Inc.              $124.98                                                                              $124.98
Garcia Blanco, Antia
225 East 72nd Street #1020
New York, NY 10021                              952      7/1/2020     24 Hour Fitness Worldwide, Inc.              $338.35                                                                              $338.35
Souder, Brad
2217 Menifee Court
Las Vegas, NV 89134                             953      7/8/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Morehouse, Mark
45 Tarn Drive
Morris Plains, NJ 07950                         954      7/8/2020        24 Hour Fitness USA, Inc.                $1,922.97                                                                           $1,922.97
Farrell, Mary
541 Anderson Avenue
Wood-Ridge, NJ 07075                            955      7/8/2020     24 Hour Fitness Worldwide, Inc.              $229.02                                                                              $229.02
Morehouse, Laura
45 Tarn Drive
Morris Plains, NJ 07950                         956      7/8/2020        24 Hour Fitness USA, Inc.                $1,212.27                                                                           $1,212.27
NTConsult US, Inc.
Attn. Marcelo Ceribelli
9920 Pacific Heights Blvd., Suite 150
San Diego, CA 92121-4361                        957      7/8/2020        24 Hour Fitness USA, Inc.              $81,104.18                                                                           $81,104.18

                                                                                           Page 63 of 1762
                                                                       Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 64 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
Pierzynski, Michael
195 Madison Road
Parsippany, NJ 07054                                        958      7/9/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Maionchi/Launderland 24th street Family Partnership, LP
Attention: Dominic Maionchi
250 Avila Street
San Francisco, CA 94123                                     959      7/8/2020        24 Hour Fitness USA, Inc.             $259,391.00                                                                          $259,391.00
Straw, Francine
72 Westwood Rd S.
Massapequa Park , NY 11762                                  960      7/2/2020     24 Hour Fitness Worldwide, Inc.              $131.97                                                                              $131.97
Barnes, Sheldon
12010 113th Avenue Court East
Unit 22
Puyallup, WA 98374                                          961      7/8/2020        24 Hour Fitness USA, Inc.                 $391.16                          $608.84                                           $1,000.00
DeJonge, Kassandra
91-1044 Huliau St 2F
Ewa Beach, HI 96706                                         962      7/9/2020     24 Hour Fitness Worldwide, Inc.               $98.40                                                                               $98.40
D'Agnillo, Rita
1286 Thermal Ave
San Diego, CA 92154                                         963      7/8/2020        24 Hour Fitness USA, Inc.                 $469.97                                                                              $469.97
Subramanian, Chitra
4522 Maple Street
Bellaire, TX 77401                                          964      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,830.00                                                                           $1,830.00
Miami-Dade County Tax Collector
Suite #430
200 NW 2nd Avenue
Miami, FL 33128                                             965      7/1/2020        24 Hour Fitness USA, Inc.                                               $63,164.67                                          $63,164.67
Chaplin, Robert
1166 Butterfield Drive
Grapevine, TX 76051                                         966      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Rangel, Michelle
2532 Rio Bravo Circle
Sacramento, CA 95826                                        967     7/10/2020    24 Hour Fitness United States, Inc.                                                               $0.00                              $0.00
Macdonald, Maureen
1293 Shorebird Lane
Carlsbad, CA 92011                                          968      7/8/2020        24 Hour Fitness USA, Inc.                 $688.00                                                                              $688.00
Brown, Pauline
2719 High Pointe Blvd
McKinney, TX 75071                                          969      7/9/2020     24 Hour Fitness Worldwide, Inc.              $664.00                                                                              $664.00
Mozingo, Trevor
1105 Spring Street Apt 204
Seattle, WA 98104                                           970      7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,384.00                                                                           $1,384.00
Martinez, Angelina
1034 wayne ave #39
san jose, CA 95131                                          971     7/10/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Reitman, Angelica
71-36 Little Neck Parkway
Glen Oaks, NY 11004                                         972      7/9/2020    24 Hour Fitness United States, Inc.          $1,624.00                                                                           $1,624.00




                                                                                                       Page 64 of 1762
                                                          Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 65 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Graves 6, Inc.
Attn: Tamar Eichhorn
3437 Myrtle Ave #440
N. Highlands, CA 95660                         973      7/8/2020    24 Hour Fitness Worldwide, Inc.           $2,427.50                                                                           $2,427.50
DeMichiel, Elizabeth
72 Archer Drive
Bronxville, NY 10708                           974      7/9/2020           24 New York LLC                     $250.00                                                                              $250.00
Turcott, Riley
770 NE Laurelhurst Pl Unit B
Portland, OR 97232                             975      7/7/2020    24 Hour Fitness Worldwide, Inc.            $746.25                                                                              $746.25
Thompkins, Ronald
15471 W. 64th PL, Unit A
Arvada, CO 80007                               976      7/7/2020    24 Hour Fitness Worldwide, Inc.                           $2,179.92                                                           $2,179.92
Frantz, Robert
864 Holly Drive S.
Annapolis, MD 21409                            977      7/7/2020    24 Hour Fitness Worldwide, Inc.                           $1,992.00                                                           $1,992.00
Capistrano Crane Service
P.O. Box 2265
Capistrano Beach, CA 92624                     978      7/7/2020    24 Hour Fitness Worldwide, Inc.           $4,395.00                                                                           $4,395.00
Ashby, Bryan
2725 Mount Vernon Ave
Alexandria, VA 22301                           979      7/9/2020       24 Hour Fitness USA, Inc.                $99.98                                                                               $99.98
Vences, Heriberto
P.O. Box 115
Campbell, CA 95009                             980      7/9/2020    24 Hour Fitness Worldwide, Inc.             $76.43                           $76.43           $76.43                            $229.29
Krentz, Donna
1232 South Lincoln Street
Denver, CO 80210                               981     6/29/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Miami-Dade County Tax Collector
200 NW 2nd Avenue
Suite #430
Miami, FL 33128                                982      7/1/2020          RS FIT Holdings LLC                                 $1,275.00                                                           $1,275.00
Lee, Patricia
309 Stamper Circle
Suisun City, CA 94585                          983      7/3/2020    24 Hour Fitness Worldwide, Inc.                           $1,541.00                                                           $1,541.00
National Gym Supply, Inc,
5500 W 83rd Street
Los Angeles, CA 90045                          984      7/3/2020    24 Hour Fitness Worldwide, Inc.          $70,978.54                                                                          $70,978.54
Bio-Nutritional Research Group, Inc.
6 Morgan
Suite 100
Irvine, CA 92618                               985      7/6/2020    24 Hour Fitness Worldwide, Inc.          $42,336.00                                                                          $42,336.00
Corrales, Cecilia
9067 Sycamore Ave.
Unit 216
Montclair, CA 91763                            986      7/7/2020    24 Hour Fitness Worldwide, Inc.            $881.99                                                                              $881.99
Donelson, Howard Gus
5270 N OConnor Blvd
#1131
Irving, TX 75039                               987      7/7/2020    24 Hour Fitness Worldwide, Inc.             $35.99                                                                               $35.99

                                                                                        Page 65 of 1762
                                                           Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 66 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Berchel, Stephania
210 Almador
Irvine, CA 92614                                988      7/7/2020     24 Hour Fitness Worldwide, Inc.              $155.24                                                                              $155.24
Benson, Douglas M.
2947 Briar Lea Loop SE
Olympia, WA 98501                               989      7/7/2020        24 Hour Fitness USA, Inc.                 $163.74         $527.87                                                              $691.61
Acosta, Lynn M
128 Via Sovana
Santee, CA 92081                                990      7/7/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
Watson, Shani
12354 Open View Ln.
Upper Marlboro, MD 20774                        991      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,672.00                                                                           $1,672.00
Sandoval, Agustin
1973 Pin Oak Ln
Manteca, CA 95336                               992      7/7/2020     24 Hour Fitness Worldwide, Inc.              $146.77                                                                              $146.77
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                               993      7/7/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Stevens, Tracy
5135 Alvarado Ln N
Plymouth, MN 55446                              994      7/7/2020     24 Hour Fitness Worldwide, Inc.             $2,218.00                                                                           $2,218.00
Heim, Devon and Jonathan
1578 Ritchie Lane
Annapolis, MD 21401                             995      7/7/2020     24 Hour Fitness Worldwide, Inc.              $119.72                                                                              $119.72
MCallaghan, Timothy
865 S B Street G1
Oxnard, CA 93030                                996      7/8/2020        24 Hour Fitness USA, Inc.                                 $225.00                                                              $225.00
Markin, Phronsie M.
5854 Grade Vista St.
Las Vegas, NV 89135                             997      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,350.52                                                                           $1,350.52
Riddell, Linda
903 Ocean Drive
Boynton Beach, FL 33426                         998      7/7/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Jain, Rasika
2552 corbel way
San Marcos, CA 92078                            999      7/7/2020    24 Hour Fitness United States, Inc.                             $0.00                           $500.00                            $500.00
Bushnell, Marcia Ann
5401 Black Lake Blvd Sw
Olympia, WA 98512                               1000     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Miller, Reginald
625 E. Vista Ridge Mall Drive
Lewisville, TX 75067                            1001     7/7/2020     24 Hour Fitness Worldwide, Inc.               $99.15                                                                               $99.15
Jarrell, Heather
13307 117th ST CT E
Puyallup, WA 98374                              1002     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $494.54                                                              $494.54
Abanobi, Ikenna
2656 N Buffalo Dr Unit 1128
Las Vegas, NV 89128                             1003     7/7/2020     24 Hour Fitness Worldwide, Inc.               $52.24                                                                               $52.24




                                                                                           Page 66 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 67 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nino, Cristobal
5910 Woodridge Park
San Antonio, TX 78249                         1004     7/7/2020    24 Hour Fitness United States, Inc.           $656.00                                                                              $656.00
Alotau, Uputasi
7036 Victoria Ave, E
Highland, CA 92346                            1005     7/8/2020    24 Hour Fitness United States, Inc.            $84.00                                                                               $84.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                         1006     7/8/2020    24 Hour Fitness United States, Inc.              $6.00                                                                               $6.00
Truong, Jamie
2430 N Naomi St. #109
Burbank , CA 91504                            1007     7/8/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Johnston, Spencer
20 Via Babera
Rancho Santa Margarita, CA 92688              1008     7/8/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Moreau, Zoey
4980 Idaho Ave
Las Vegas, NV 89104                           1009     7/8/2020    24 Hour Fitness United States, Inc.           $490.89                                                                              $490.89
de Garcia, Julia Andrade
1611 Loretta St
Oceanside, CA 92058                           1010     7/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Raw Data, Inc.
400 37th Ave
San Mateo, CA 94403                           1011     7/8/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Davison, Marc
1410 NW Kearney St
#610
Portland, OR 97209                            1012     7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,239.95                                                                           $1,239.95
Lopez, Francisco
11183 Day Dr.
Mira Loma, CA 91752                           1013     7/8/2020     24 Hour Fitness Worldwide, Inc.               $90.24                                                                               $90.24
Maida, Mark
13302 Ranchero Rd
Oak Hills, CA 92344                           1014     7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Latif, Umair
1517 7th ave #1
San Francisco, CA 94122                       1015     7/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Graves 7, Inc.
Attn: Tamar Eichhorn
3437 Myrtle Ave #440
N. Highlands, CA 95660                        1016     7/8/2020     24 Hour Fitness Worldwide, Inc.             $2,193.08                                                                           $2,193.08
Mi9 Inc.
Attn: Karina DuQuesne
12000 Biscayne Blvd.
Suite 600
Miami, FL 33181                               1017     7/8/2020        24 Hour Fitness USA, Inc.              $37,058.57                                                                           $37,058.57
Gervais, Norma
Norma Gervais
1117 Camelia Street, Suite 300
Oceanside, CA 92054                           1018     7/8/2020        24 Hour Fitness USA, Inc.                                $1,090.00                                                           $1,090.00

                                                                                         Page 67 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 68 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ly, Phat Quoc Peter
11523 Sagecreek Dr.
Houston, TX 77089                              1019     7/8/2020     24 Hour Fitness Worldwide, Inc.              $135.16                                                                              $135.16
Mohammadi, Zohreh
1925 Criollo Way
Morgan Hill, CA 95037                          1020     7/8/2020     24 Hour Fitness Worldwide, Inc.              $322.50                                                                              $322.50
Harris, Makena
10790 SW Murdock St
N12
Tigard, OR 97224                               1021     7/8/2020     24 Hour Fitness Worldwide, Inc.               $67.50                                                                               $67.50
Lovinggood, Joshua
5021 Diamond Peak Court
Mckinney, TX 75071                             1022     7/8/2020        24 Hour Fitness USA, Inc.                  $45.45                                                                               $45.45
Pham, Phu
2105 Burroughs St.
San Diego, CA 92111                            1023     7/9/2020    24 Hour Fitness United States, Inc.                            $15.66                                                               $15.66
Shevtsova, Olga
1618 West 3rd Street
Brooklyn, NY 11223                             1024     7/9/2020     24 Hour Fitness Worldwide, Inc.              $356.27                                                                              $356.27
Jeffers, Richard
8613 Accokeek St
Laurel, MD 20724                               1025     7/9/2020        24 Hour Fitness USA, Inc.                  $49.99                                                                               $49.99
SIMPSON, JULIA
1671 KILLARNEY DRIVE
WEST LINN, OR 97068                            1026    7/10/2020     24 Hour Fitness Worldwide, Inc.             $1,086.01                                                                           $1,086.01
Watkins, Zachary
5106 Reiger Ave, Apt 5
Dallas, TX 75214                               1027    7/11/2020    24 Hour Fitness United States, Inc.            $65.00                                                                               $65.00
S&C Venture, a Florida joint venture
Patricia A. Redmond, Esq.
Stearns Weaver Miller, et al.
150 W. Flagler St., #2200
Miami, FL 33130                                1028    7/14/2020        24 Hour Fitness USA, Inc.             $379,002.83                                                                          $379,002.83
Kemeny, Margaret
346 West Robinson Avenue
San Diego, CA 92103                            1029    7/15/2020     24 Hour Fitness Worldwide, Inc.             $1,136.00                                                                           $1,136.00
Warden, Zachary
64 Deer Park Loop
Spruce Pine, NC 28777                          1030    7/16/2020        24 Hour Fitness USA, Inc.                  $41.72                                                                               $41.72
Kishimori, Theodore
98-1181 Kahapili Street
Aiea, HI 96701                                 1031    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,920.21                                                                           $1,920.21
Nelson, Scena
518 Rockridge Place
Vacaville, CA 95687                            1032    7/17/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Boaz, Kristin
235 Floral Bluff Ct
Rosenberg, TX 77469                            1033    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                          Page 68 of 1762
                                                       Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 69 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Righter, William J
8341 N Dickens St.
Portland, OR 97203                          1034    7/17/2020    24 Hour Fitness United States, Inc.                        $38,450.20                                                           $38,450.20
Xing, Mengxue
533 Capitol Ave
San Francisco, CA 94112                     1035    7/17/2020      24 Hour Fitness Holdings LLC                                 $73.98                                                               $73.98
Groseclose, Sunny
6485 Camino del parque
Carlsbad, CA 92011                          1036    7/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Steenbeeke, Kristen
1403 Kirkwood Rd
Apt A
Austin, TX 78722                            1037    7/15/2020        24 Hour Fitness USA, Inc.                 $251.93                                                                              $251.93
Roberts, Paule
6673 La jolla Scenic Dr. S
La Jolla, CA 92037                          1038     7/7/2020     24 Hour Fitness Worldwide, Inc.              $763.63                                                                              $763.63
Pleasant-Thomas, Thresa Nicole
72 Charles Ave.
Baytown, TX 77520                           1039     7/9/2020     24 Hour Fitness Worldwide, Inc.               $69.35                                                                               $69.35
Kanani, Venus
2136 W 30 N
Cedar City, UT 84720                        1040     7/9/2020     24 Hour Fitness Worldwide, Inc.              $875.00                                                                              $875.00
Kreutzer, Dianne
15337 E Temple Place
Aurora, CO 80015                            1041     7/9/2020     24 Hour Fitness Worldwide, Inc.                               $33.10            $0.00           $33.10                             $66.20
Ngo, Quang
113 Mustard Irvine
, CA 92618                                  1042     7/9/2020     24 Hour Fitness Worldwide, Inc.               $54.82                                                                               $54.82
Guillen, Daniel
1537 E 21st St
Los Angeles, CA 90011                       1043     7/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Volino, Karen
21 Reinmann Dr
East Hanover, NJ 07936                      1044    6/30/2020     24 Hour Fitness Worldwide, Inc.              $124.83                                                                              $124.83
MAIONCHI/LAUNDERLAND 24th St. LP
250 AVILA St.
San Francisco, CA 94123                     1045     7/1/2020     24 Hour Fitness Worldwide, Inc.                           $34,341.68                                                           $34,341.68
Mobasser, AJ
19 Hollyleaf
Aliso Viejo, CA 92656                       1046     7/6/2020     24 Hour Fitness Worldwide, Inc.              $871.00                                                                              $871.00
James, Krista
1667 N Vallejo Way
Upland, CA 91784                            1047     7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                       $1,541.00                                           $3,082.00
Foulds, Christopher
4990 Pearlite Ave.
Las Vegas, NV 89120                         1048     7/6/2020     24 Hour Fitness Worldwide, Inc.              $286.99                                                                              $286.99
UMER, MUHAMMAD MAAZ
1431 Saint Georges Avenue
Apartment 1
Colonia, NJ 07067                           1049     7/6/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86

                                                                                       Page 69 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 70 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
NOH, JUYEON
13182 YOCKEY ST APT 24
GARDEN GROVE, CA 92844                        1050     7/8/2020        24 Hour Fitness USA, Inc.                 $688.00                                                                              $688.00
Le, Quoc
21210 Baileywood Dr
Richmond, TX 77407                            1051     7/9/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Nisa, Badru
1431 Saint Georges Avenue Apartment 1
Queens Garden
Colonia, NJ 07067                             1052     7/6/2020     24 Hour Fitness Worldwide, Inc.               $93.80                                                                               $93.80
First Service
C/O Daniel Goldblatt
1969 Matzen Ranch Circle
Petaluma, CA 94954                            1053     7/8/2020     24 Hour Fitness Worldwide, Inc.           $42,689.80                       $61,520.00                                         $104,209.80
Carlston, Elizabeth
1650 E. Wood Glen Rd.
Sandy, UT 84092                               1054     7/7/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                             1055     7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                             1056     7/7/2020        24 Hour Fitness USA, Inc.                $1,744.00                                                                           $1,744.00
Boyce, Matthew
11970 SW Walnut St.
Tigard, OR 97223                              1057     7/6/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Maniscalco, Paul
316 Virginia Avenue
San Mateo, CA 94402                           1058     7/9/2020     24 Hour Fitness Worldwide, Inc.              $602.00                                                                              $602.00
Heimbach, Judith
32 Rockwood Dr.
Rockaway, NJ 07866                            1059     7/7/2020     24 Hour Fitness Worldwide, Inc.              $358.75                                                                              $358.75
Coleman, Cecily Dawn
7373 Broadway Apt 101
Lemon Grove, CA 91945                         1060     7/8/2020    24 Hour Fitness United States, Inc.                                             $25.52                                              $25.52
Shroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1061     7/7/2020        24 Hour Fitness USA, Inc.                 $659.00                                                                              $659.00
Frantz, Janellen
864 Holly Drive S.
Annapolis, MD 21409                           1062     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $747.00                                                              $747.00
Hourigan, Tracy
215 35th st
Newport Beach , CA 92663                      1063     7/6/2020        24 Hour Fitness USA, Inc.                 $175.00                                                                              $175.00
Kania, Priscilla A.
635 Andrew Hill Rd
Arnold, MD 21012                              1064     7/7/2020     24 Hour Fitness Worldwide, Inc.             $2,158.00                                                                           $2,158.00
Coleman, Cecily
7373 Broadway Apt 101
Lemon Grove, CA 91945                         1065     7/8/2020    24 Hour Fitness United States, Inc.            $29.99                                                                               $29.99

                                                                                         Page 70 of 1762
                                                         Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 71 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tolton, Dennis Roy
38654 Via Amarilla St
Murrieta, CA 92563                            1066     7/7/2020     24 Hour Fitness Worldwide, Inc.                                               $900.00          $900.00                          $1,800.00
Fong, Hoyt
882 Parklin Avenue
Sacramento, CA 95831                          1067     7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,491.00                                                                           $1,491.00
DJH Mechanical Corp.
124 Ryan Pl
Staten Island, NY 10312                       1068     7/7/2020     24 Hour Fitness Worldwide, Inc.             $5,781.27                                                                           $5,781.27
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1069     7/7/2020      24 Hour Fitness Holdings LLC                $659.00                                                                              $659.00
Jarrell, Jr., Gregory S
13307 117th St. Ct. E.
Puyallup, WA 98374                            1070     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $494.54                                                              $494.54
Tumbleweed Development Inc.
4185 W. Post Rd.
Ste. G
Las Vegas, NV 89118                           1071     7/7/2020     24 Hour Fitness Worldwide, Inc.           $57,332.61                                                                           $57,332.61
Jackson, Michael J.
1906 B East 18th St
Austin, TX 78702                              1072     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $941.40                                                              $941.40
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1073     7/7/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Nett, Ryan
55 Via Pausa
Rancho Santa Margarita, CA 92688              1074     7/7/2020     24 Hour Fitness Worldwide, Inc.              $112.24                                                                              $112.24
Caragea, Marc Adrian
755 E Linden Ave
Salt Lake City, UT 84102                      1075     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Hohe, Ingrid
2128 Felspar St.
Unit C
San Diego, CA 92109                           1076     7/9/2020              RS FIT CA LLC                                       $840.00                                                              $840.00
Bhattarai, Kristina
2710 Point Vista Dr
Lewisville, TX 75067                          1077     7/9/2020    24 Hour Fitness United States, Inc.           $112.20                                                                              $112.20
Suurinburneebaatar, Suvderdene
733 Jean St
#16
Oakland, CA 94610                             1078     7/7/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Preston, Norman
7305 Kinley Court
North Richland Hills, TX 76182                1079     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                             1080     7/7/2020    24 Hour Fitness United States, Inc.          $1,744.00                                                                           $1,744.00




                                                                                         Page 71 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 72 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Payne, Lawrence
222 S. Jack Tone Rd.
Apt. 24
Ripon, CA 95366                               1081     7/9/2020    24 Hour Fitness United States, Inc.           $195.00                                                                              $195.00
Herbst, Jamie
1422 Wabash Way
Roseville, CA 95678                           1082     7/7/2020        24 Hour Fitness USA, Inc.                $1,541.00                                                                           $1,541.00
Lott, Margaret Allen
2725 Langridge Loop NW
Olympia, WA 98502                             1083     7/7/2020      24 Hour Fitness Holdings LLC               $1,744.00                                                                           $1,744.00
Schroeder, Carl J
2725 Langridge Loop NW
Olympia, WA 98502                             1084     7/7/2020          24 San Francisco LLC                    $659.00                                                                              $659.00
Guillory, Manda M
40 Landers Street
San Francisco, CA 94114                       1085     7/7/2020          24 San Francisco LLC                    $632.00                                                                              $632.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                             1086     7/7/2020          24 San Francisco LLC                   $1,744.00                                                                           $1,744.00
Stokes, Victoria L
14902 Falcon Bluff Dr
Cypress, TX 77429                             1087     7/8/2020     24 Hour Fitness Worldwide, Inc.               $89.90                                                                               $89.90
Harris County, et al
Linebargar Goggan Blair and Sampson, LLP
PO BOX 3064
Houston , TX 77253-3064                       1088     7/8/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
William C. Ruggiero Trust Account
Law offices of William C. Ruggiero
200 South Andrews Avenue, Suite 703
Fort Lauderdale, FL 33301                     1089     7/8/2020     24 Hour Fitness Worldwide, Inc.           $27,000.00                                                                           $27,000.00
Galveston County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                        1090     7/8/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Kincell, Andrew S
14902 Falcon Bluff Dr
Cypress, TX 77429                             1091     7/8/2020     24 Hour Fitness Worldwide, Inc.               $89.90                                                                               $89.90
Romney, Marie
13214 S Weatherford Ln
Herriman, UT 84096                            1092     7/8/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Duong, Bradley
5304 Pillow Lane Road
Springfield, VA 22151                         1093     7/9/2020     24 Hour Fitness Worldwide, Inc.               $90.38                                                                               $90.38
DeZell, Derek
3006 Cumberland Brook Lane
Katy, TX 77494                                1094     7/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Rima, Sonya
6528 SW 114 Ave
Miami, FL 33173                               1095     7/9/2020        24 Hour Fitness USA, Inc.                $1,279.38                                                                           $1,279.38


                                                                                         Page 72 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 73 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Adams, Yemin
8122 South York Court
Centennial, CO 80122                          1096     7/9/2020     24 Hour Fitness Worldwide, Inc.              $296.00                                                                              $296.00
McCrary, Meagan
721 Buena Tierra Way #189
Oceanside, CA 92057                           1097     7/9/2020        24 Hour Fitness USA, Inc.                                $9,895.00                                                           $9,895.00
Hohe, Ingrid
2128 Felspar St., Unit C
San Diego, CA 92109                           1098     7/9/2020              RS FIT CA LLC                                       $840.00                                                              $840.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                             1099     7/7/2020         24 Hour Holdings II LLC                 $1,744.00                                                                           $1,744.00
Bui, Sophia
12062 W. Edinger Ave Spc 15
Santa Ana, CA 92704                           1100     7/9/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Wyro, John
40 Valley Drive
Orinda, CA 94563                              1101     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00
Ho, Chai L
1480 Kingswood Drive
Hillsborough, CA 94010                        1102     7/7/2020    24 Hour Fitness United States, Inc.           $189.00                                                                              $189.00
Gutierrez, Irma
918 Bunn Drive
Irving, TX 75061                              1103     7/9/2020     24 Hour Fitness Worldwide, Inc.              $408.00                                                                              $408.00
Kirschner, Sari
64 West Lake Shore Dr
Rockaway, NJ 07866                            1104     7/7/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00
Tossany, Christal
33830 7th Street
Union City, CA 94587                          1105     7/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Montgomery County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253                             1106     7/8/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Brnca, Sarah
4239 Dana Road
Newport Beach, CA 92663                       1107     7/9/2020        24 Hour Fitness USA, Inc.                                $1,092.00                                                           $1,092.00
Taumalolo, Tafuna L
2615 W Longmeadow Dr
Taylorsville, UT 84129                        1108     7/9/2020        24 Hour Fitness USA, Inc.                                  $52.55                            $52.55                            $105.10
Wilhelm, Thomas
11645 Chenault St Apt 309
Los Angeles, CA 90049                         1109     7/7/2020     24 Hour Fitness Worldwide, Inc.               $75.18                                                                               $75.18
Del Sol, Janet
103D Park Avenue
Apt. D3
Summit, NJ 07901                              1110     7/9/2020     24 Hour Fitness Worldwide, Inc.             $2,496.90                                                                           $2,496.90
Shoemaker, Sharon
2803 Elm Chase Ct
Katy, TX 77494                                1111     7/9/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70

                                                                                         Page 73 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 74 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Whisman, Angela
12261 Catanzaro Ave
Las Vegas, NV 89138                           1112     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
Kissell, Matthew
1474 Foxboro Drive 2
Millcreek, UT 84106                           1113     7/9/2020    24 Hour Fitness United States, Inc.          $1,728.00                                                                           $1,728.00
Treas, Jessica
838 31st Street
Richmond , CA 94804                           1114     7/9/2020        24 Hour Fitness USA, Inc.                $1,974.60                                                                           $1,974.60
Shoemaker, John
2803 Elm Chase Ct
Katy, TX 77494                                1115     7/9/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70
Groysman, Lyudmila
2944 W 5th St, 19H
Brooklyn, NY 11224                            1116     7/9/2020    24 Hour Fitness United States, Inc.           $215.88                                                                              $215.88
Bueno, Michelle
2720 Cerro Vista Ct.
Morgan Hill, CA 95037                         1117     7/7/2020     24 Hour Fitness Worldwide, Inc.               $64.55                                                                               $64.55
Cherry, Lakeya
2044 Robinson Ave #G
San Diego, CA 92104                           1118     7/9/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Long, Sydney
18162 Deer Park Lane
Victorville, CA 92395                         1119     7/9/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Foster, Alissa
11711 Collett Ave #1531
Riverside, CA 92505                           1120     7/9/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Sun, Guifeng
20345 Via Almeria
Yorba Linda, CA 92887                         1121     7/9/2020        24 Hour Fitness USA, Inc.                  $66.00                                                                               $66.00
Schlosser, Shannon
15018 Tuscola Road
Apple Valley, CA 92307                        1122     7/9/2020     24 Hour Fitness Worldwide, Inc.              $113.97                                                                              $113.97
Judith K Cotter
3038 Pike Drive
Riva, MD 21140                                1123     7/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Egargo, Fernando
855 Carmans Road
Massapequa Park , NY 11762                    1124     7/7/2020        24 Hour Fitness USA, Inc.                $1,695.97                                                                           $1,695.97
Hull, Ashley Rae
2419 S. Xanadu Way Unit D
Aurora, CO 80014                              1125     7/9/2020     24 Hour Fitness Worldwide, Inc.              $438.00                                                                              $438.00
Magnuson, Jessica
7B Overlook Road
Randolph, NJ 07869                            1126     7/9/2020        24 Hour Fitness USA, Inc.                 $100.20                                                                              $100.20
Fort Bend County
Linebargar Goggan Blair & Sampson, LLP
PO Box 3064
HOUSTON, TX 77253-3064                        1127     7/8/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00


                                                                                         Page 74 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 75 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Flad, David
9010 Field Maple Street
Las Vegas, NV 89178                           1128     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1129     7/7/2020    24 Hour Fitness United States, Inc.           $659.00                                                                              $659.00
Knoxson, Arias
11341 31st ave. North
Texas City, TX 77591                          1130     7/9/2020     24 Hour Fitness Worldwide, Inc.               $68.18                                                                               $68.18
Valdecini, Nadine
735 Vale View Drive
Vista, CA 92081                               1131     7/9/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Aminyar, Zia
1038 Jade Terrace
Union City, CA 94587                          1132     7/9/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Gonzalez, Yvette
6649 Earhart Ave
Fontana, CA 92336                             1133    7/10/2020    24 Hour Fitness United States, Inc.           $888.00                                                                              $888.00
Moore, Teri R
21384 Miramar
Mission Viejo, CA 92692                       1134     7/9/2020        24 Hour Fitness USA, Inc.                $1,540.64                                                                           $1,540.64
Guzzo, Dominick P
240 Dolores St. Apt. 221
San Francisco, CA 94103                       1135     7/9/2020     24 Hour Fitness Worldwide, Inc.               $31.49                                                                               $31.49
Academy Glass Co,. Inc.
5070 S Arville St
Suite 10
Las Vegas, NV 89118                           1136     7/7/2020        24 Hour Fitness USA, Inc.                $8,539.68                                                                           $8,539.68
El Paso County Treasurer
PO Box 2018
Colorado Springs, CO 80901                    1137     7/9/2020     24 Hour Fitness Worldwide, Inc.                                            $29,667.08                                          $29,667.08
Volz, Ryan
7040 Hyland Hills St
Castle Rock, CO 80108                         1138     7/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Von Nagel, James
21 Meadowbrook Court
Cotati, CA 94931                              1139     7/9/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Waller, Neil
1058 Brookfield Path
Keller, TX 76248                              1140     7/9/2020        24 Hour Fitness USA, Inc.                 $760.00                                                                              $760.00
Ezzi Signs Inc.
16611 West Little York Rd.
Houston, TX 77084                             1141     7/9/2020        24 Hour Fitness USA, Inc.                $5,762.50                                                                           $5,762.50
Caragea, Kelly E
755 E Linden Ave
Salt Lake City, UT 84102                      1142     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Gierhart, Cynthia
1320 50th Avenue Court
Greeley, CO 80634                             1143     7/8/2020        24 Hour Fitness USA, Inc.                                 $430.00                                                              $430.00


                                                                                         Page 75 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 76 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
HAQ, AMAT
16230 BROOKFORD DR
HOUSTON, TX 77059                             1144     7/9/2020     24 Hour Fitness Worldwide, Inc.               $39.77                                                                               $39.77
BT Carrollton, LP
Jeffrey Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                        1145     7/9/2020        24 Hour Fitness USA, Inc.             $519,994.03                                                                          $519,994.03
Jones, Hailee
10810 Spring Cypress Rd. Apt #635
Tomball, TX 77375                             1146     7/9/2020     24 Hour Fitness Worldwide, Inc.                              $324.74                                                              $324.74
Ferreyra, Lynnette
2731 Cool Lilac Ave
Henderson, NV 949412                          1147     7/9/2020     24 Hour Fitness Worldwide, Inc.               $36.00                                                                               $36.00
Jones, Barbara
1103 Ana Privada
Mountain View, CA 94040                       1148     7/9/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Clark, Jane E.
11 Mayo Ave.
Annapolis, MD 21403                           1149     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,002.18                                                                           $1,002.18
Alemu, Almaz
10239 green ash rd
dallas, tx 75243                              1150     7/9/2020    24 Hour Fitness United States, Inc.            $42.45                                                                               $42.45
BUDD, JESSIE
305 JEWEL CT
FORT COLLINS, CO 80525                        1151     7/9/2020        24 Hour Fitness USA, Inc.                 $655.00                                                                              $655.00
Entouch Controls, Inc.
Atradius Collections, Inc.
3500 Lacey Road Ste 220
Downers Grove, IL 60515                       1152     7/9/2020     24 Hour Fitness Worldwide, Inc.          $470,871.91                                                                          $470,871.91
Taylor, Cecile
2770 Gingerview Lane
Annapolis, MD 21401                           1153     7/8/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Burke, David & Lisa
2503 Oregon City Blvd
West Linn, OR 97068                           1154     7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,458.00                                                                           $1,458.00
Rodriguez, Vanessa P
P.O. Box 3974
Applevalley, CA 92307                         1155     7/9/2020     24 Hour Fitness Worldwide, Inc.               $88.19                                                                               $88.19
Rector, Michael
1030 Colt Circle
Castle Rock, CO 80109                         1156    7/10/2020    24 Hour Fitness United States, Inc.          $1,608.00                                                                           $1,608.00
Hicks, Kaelan
355 N Maple St Apt #122
Burbank, CA 91505                             1157    7/10/2020    24 Hour Fitness United States, Inc.            $92.38                                                                               $92.38
Nwogu, Niekachi
6301 Bellas Artes Circle
San Ramon, CA 94582                           1158    7/10/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Dahlager, Rob
7724 E Navarro Pl
Denver, CO 80237                              1159    7/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,824.00                                                           $1,824.00

                                                                                         Page 76 of 1762
                                                       Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 77 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Stangeland, Lynette
4028 Garfield Street
Carlsbad, CA 92008                          1160    7/13/2020    24 Hour Fitness Worldwide, Inc.            $579.02                                                                              $579.02
Holmes, Purvi
7291 Candra Dr.
Eastvale, CA 92880                          1161    7/10/2020    24 Hour Fitness Worldwide, Inc.            $970.50                                                                              $970.50
Marin County Tax Collector
PO Box 4220
San Rafael, CA 94913                        1162    7/13/2020    24 Hour Fitness Worldwide, Inc.                         $19,134.11                                                           $19,134.11
Thomas, Joan
653 Promontory Dr West
Newport Beach, CA 92660                     1163     7/8/2020    24 Hour Fitness Worldwide, Inc.            $499.00                                                                              $499.00
Phillips, Stephen
3470 Columbia St
San Diego, CA 92103                         1164     7/8/2020    24 Hour Fitness Worldwide, Inc.            $249.00                                                                              $249.00
Burke, Lisa
2503 Oregon City Blvd
West Linn, OR 97068                         1165     7/8/2020    24 Hour Fitness Worldwide, Inc.            $729.00                                                                              $729.00
CYPRESS - FAIRBANKS ISD
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
PO BOX 3064
HOUSTON, TX 77253-3064                      1166     7/8/2020       24 Hour Fitness USA, Inc.                                             $17,738.90                                          $17,738.90
Ng, Yue Yi
2163 Cropsey Avenue
Brooklyn, NY 11214                          1167     7/8/2020       24 Hour Fitness USA, Inc.               $119.88                                                                              $119.88
Morales, Arnoldo Bujanos
3001 Pinebranch Dr
Apt 202
Kissimmee, FL 34741                         1168     7/9/2020    24 Hour Fitness Worldwide, Inc.             $90.28                                                                               $90.28
Gagnon, Lorraine
1856 Country Lane
Escondido, CA 92025                         1169     7/9/2020    24 Hour Fitness Worldwide, Inc.            $324.00                                                                              $324.00
Ratliff, Danielle
6152 Newell ct
Fontana, CA 92336                           1170     7/9/2020    24 Hour Fitness Worldwide, Inc.           $1,541.00                                                                           $1,541.00
Hood, Linda
16590 SE Kens Ct
Milwaukie, OR 97267                         1171     7/9/2020    24 Hour Fitness Worldwide, Inc.           $1,520.00                                                                           $1,520.00
Smith, Kaitlyn
305 Bighorn Meadow Dr
Bakersfield, CA 93308                       1172     7/9/2020    24 Hour Fitness Worldwide, Inc.             $44.09                                                                               $44.09
Lopez, Elizabeth
12245 Chandler Blvd
Apt 302
Valley Village, CA 91607                    1173     7/9/2020    24 Hour Fitness Worldwide, Inc.             $85.33                                                                               $85.33
Lui, Jacky
75 Poplar Ave
Millbrae, CA 94030                          1174    7/16/2020     24 Hour Fitness Holdings LLC                                               $143.58                                             $143.58




                                                                                     Page 77 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 78 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shapiro, Joann
22714 Hartland St
West Hills, CA 91307                          1175     7/9/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Vo, Tai
3225 N Twin City Highway
Port Arthur, TX 77642                         1176    7/10/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Silva, Felipe
311 Alabama Street
Apt. 11
Huntington Beach, CA 92648                    1177    7/10/2020     24 Hour Fitness Worldwide, Inc.               $69.98                                                                               $69.98
SINGH, HARMANJIT
8 Trenton
IRVINE, CA 92620                              1178     7/9/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
NARANJO, JOSE
1429 Sandy Cape Ct
San Diego, CA 92154                           1179     7/9/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Marsh, Katrina
8920 Pinecrest Ave
San Diego, CA 92123                           1180    7/10/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00
Mowery, Stephanie
20 Ardmore
Irvine, CA 92602                              1181     7/9/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Li, Philip
7041 Linwood Way
Sacramento, CA 95828                          1182     7/9/2020    24 Hour Fitness United States, Inc.            $99.20                                                                               $99.20
Cruz, Lliesa
2816 Tramanto Drive
San Carlos, CA 94070                          1183     7/9/2020    24 Hour Fitness United States, Inc.           $161.96                                                                              $161.96
Gonzalez, Esteban E.
18 Lakeway Dr
Heath, Texas 75032                            1184     7/9/2020    24 Hour Fitness United States, Inc.           $277.04                                                                              $277.04
Worley, Diane
628 W 151 St.
#4B
New York, NY 10031                            1185     7/9/2020      24 Hour Fitness Holdings LLC               $1,536.00                                                                           $1,536.00
Bradley, Joseph
3438 Keystone Ave #8
Los Angeles, CA 90034                         1186     7/9/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Nnanna, Canice
7418 Bright Lake Bend Ln
Richmond , TX 77407                           1187     7/9/2020    24 Hour Fitness United States, Inc.           $199.56                                                                              $199.56
Chuidian, Jacob
19030 Archwood Street
Unit 2
Reseda, CA 91335                              1188    7/10/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
P. Taylor, Jean-Ann
4101 Spring Hollow Street
Colleyville, TX 76034                         1189    7/10/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00




                                                                                         Page 78 of 1762
                                                           Case 20-11568-KBO          Doc 72-4      Filed 04/19/21     Page 79 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Hilmer, Jeffrey A
2625 Gunn Road
Carmichael, CA 95608                            1190    7/10/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Jabro, Zena
9535 Palomino Ridge Dr
Lakeside, CA 92040                              1191    7/10/2020     24 Hour Fitness Worldwide, Inc.              $609.84                                                                              $609.84
Almendras, Sheila
800 Wysong Court
Virginia Beach, VA 23454                        1192    7/10/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Elkahoui, Khalid
9057 W Polk Dr
Littleton, CO 80123                             1193    7/10/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98
Kanala, Niharika
3100 Esperanza Crossing
Apt 6267
Austin, TX 78758                                1194    7/10/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tonkins, Sue
26 Wilowhurst
Irvine, CA 92602                                1195    7/10/2020     24 Hour Fitness Worldwide, Inc.              $519.92                                                                              $519.92
Mounif, Shady
7240 Richfield Street
Paramount, CA 90723                             1196    7/10/2020     24 Hour Fitness Worldwide, Inc.              $117.97                                                                              $117.97
Boeth, Riley Rebecca
475 N Redwood Rd #28
Salt Lake City, UT 84116                        1197    7/10/2020     24 Hour Fitness Worldwide, Inc.              $636.00                                                                              $636.00
VAYNTRUB, ROMAN
2227 E 26 ST
BROOKLYN, NY 11229                              1198    7/10/2020     24 Hour Fitness Worldwide, Inc.              $277.20                                                                              $277.20
Howell, Cinnamon
PO Box 8731
Bacliff, TX 77518                               1199    7/10/2020     24 Hour Fitness Worldwide, Inc.              $372.00                                                                              $372.00
MYERS, ANDREW K
1381 S ROBERTA ST
SALT LAKE CITY, UT 84115                        1200    7/10/2020     24 Hour Fitness Worldwide, Inc.             $1,465.00                                                                           $1,465.00
Azizi, Asal
1117 Scrub Jay Ct
Carlsbad, CA 92011                              1201    7/10/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
BOTSEAS, NICHOLAS A.
2951 OCEAN AVENUE APT 5M
BROOKLYN, NY 11235                              1202     7/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Queji Silva, Loraine Alessandra
311 Alabama Street, apt 11
Huntington Beach, CA 92648                      1203    7/10/2020     24 Hour Fitness Worldwide, Inc.               $73.00                                                                               $73.00
Lukavsky, Robert
203 Heritage Court
Downingtown, PA 19335                           1204    7/10/2020     24 Hour Fitness Worldwide, Inc.              $116.90                                                                              $116.90
Zahri, loubna galzim
8362 jeeves cir
Las Vegas, NV 89149                             1205    7/10/2020    24 Hour Fitness United States, Inc.            $41.99                                                                               $41.99


                                                                                           Page 79 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 80 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Callister, Alexandra
6810 South Nye Drive
Salt Lake City, UT 84121                      1206    7/10/2020     24 Hour Fitness Worldwide, Inc.              $780.00                                                                              $780.00
Baechler, Jeremiah
1935 N. Marshall Ave.
Suite #C
El Cajon, CA 92020                            1207    7/10/2020     24 Hour Fitness Worldwide, Inc.               $34.99                                                                               $34.99
Dragseth, Lisa
6496 Silver Mesa Dr #4
Highlands Ranch, CO 80130                     1208    7/10/2020     24 Hour Fitness Worldwide, Inc.              $249.95                                                                              $249.95
Escobar, Roberto
6341 Foothill Blvd
Las Vegas, NV 89118                           1209    7/10/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Eliasen, Jalyssa
7249 Kilkenny Drive
West Chester, OH 45069                        1210    7/10/2020    24 Hour Fitness United States, Inc.           $199.98                                                                              $199.98
Eliasen, Jalyssa
7249 Kilkenny Drive
West Chester, OH 45069                        1211    7/10/2020    24 Hour Fitness United States, Inc.            $45.82                                                                               $45.82
Eliasen, Jalyssa
7249 Kilkenny Dr
West Chester, OH 45069                        1212    7/10/2020    24 Hour Fitness United States, Inc.            $83.98                                                                               $83.98
Wynne, Derrick Russell
3310 Space Center Blvd
#242
Pasadena, TX 77505                            1213    7/10/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Li, Ye
10226 SW Park Way
Portland, OR 97225                            1214    7/10/2020        24 Hour Fitness USA, Inc.                 $106.11                                                                              $106.11
Wexer Holding LLC
3 E North St
Bethlehem, PA 18018                           1215    7/10/2020        24 Hour Fitness USA, Inc.             $143,176.20                                                                          $143,176.20
Crump, Givon
Michael J. Joyce, Esq.
The Law Offices of Joyce, LLC
1225 King Street, Suite 800
Wilmington, DE 19801                          1216    7/10/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Mihailescu, Adrian
1795 Sierra Highlands Dr.
Reno, NV 89523                                1217    7/10/2020        24 Hour Fitness USA, Inc.                  $73.98                                                                               $73.98
Redman, Diana
5100 Bascule Avenue
Woodland Hills, CA 91364                      1218    7/10/2020        24 Hour Fitness USA, Inc.                  $67.01                                                                               $67.01
Tomasyk, Greg
16369 Quail Rock Rd
RAMONA, CA 92065                              1219    7/10/2020        24 Hour Fitness USA, Inc.                 $736.00                                                                              $736.00
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                            1220    7/13/2020     24 Hour Fitness Worldwide, Inc.                                            $16,917.50                                          $16,917.50


                                                                                         Page 80 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 81 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rodney DiMasso dba Petriella Tile Company
Rodney DiMasso
216 Covey Lane
McKinney, TX 75071                            1221    7/13/2020    24 Hour Fitness Worldwide, Inc.                                          $37,981.00                                          $37,981.00
Anderson, Brandon
10 Lomada Street
Rancho Mission Viejo, CA 92694                1222    7/13/2020       24 Hour Fitness USA, Inc.                  $93.98                                                                             $93.98
iHeart Media, Inc.
Attn: Bad Debt Prevention
20880 Stone Oak Parkway
San Antonio, TX 78258                         1223    7/13/2020       24 Hour Fitness USA, Inc.            $1,292,115.51                                                                     $1,292,115.51
Sharp, Allie
1761 Eucalyptus Ave
Encinitas, CA 92024                           1224    7/13/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                            $300.00
Hashimoto, Harold Sakae
2268 Aamanu St.
Pearl City, HI 96782                          1225    7/13/2020    24 Hour Fitness Worldwide, Inc.            $1,960.21                                                                          $1,960.21
Joffray, Samantha Melissa
809 Percival St. SW
Olympia, WA 98502                             1226    7/13/2020    24 Hour Fitness Worldwide, Inc.              $249.96                                                                            $249.96
White, Travis Lee
41 E. 28th St. Apt. 7C
New York, NY 10016                            1227    7/13/2020    24 Hour Fitness Worldwide, Inc.              $506.64                                                                            $506.64
Cohen, Nathan
1309 W Bay Ave
Newport Beach, CA 92661                       1228    7/14/2020       24 Hour Fitness USA, Inc.                 $200.00                                                                            $200.00
Coreris, Priscilla Paddy
1641 Gamay St.
Santa Rosa, CA 95403                          1229    7/13/2020    24 Hour Fitness Worldwide, Inc.                           $1,621.96                        $1,621.96                          $3,243.92
Yu, Kyle
2810 East Yesler Way
Apt 9
Seattle, WA 98122                             1230    7/16/2020    24 Hour Fitness Worldwide, Inc.               $68.00                                                                             $68.00
Barreras, Jennifer
525 Castebar Dr
Round Rock, TX 78664                          1231    7/20/2020       24 Hour Fitness USA, Inc.                               $545.57                                                              $545.57
Knudson, Meghan
322 Wood St
Wheaton, IL 60187                             1232    7/10/2020    24 Hour Fitness Worldwide, Inc.                           $5,500.00                                                           $5,500.00
Choi, Soo Hyun
42 Solstice
Irvine, CA 92602                              1233    7/10/2020    24 Hour Fitness Worldwide, Inc.              $116.97                                                                            $116.97
Mendelsohn, Sam
16 Van Gogh Way
Trabuco Canyon, CA 92679                      1234    7/10/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                          $1,548.00
Stokes, Karen M
484 Fairfax Ave
San Mateo, CA 94402                           1235    7/11/2020    24 Hour Fitness Worldwide, Inc.            $1,437.44                                                                          $1,437.44




                                                                                       Page 81 of 1762
                                                          Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 82 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
KONG, BRIAN
5124 MORNING GLORY CT
CHINO HILLS, CA 91709                          1236    7/10/2020    24 Hour Fitness Worldwide, Inc.            $175.96                                                                              $175.96
Edelheit, Arielle
73 Saint Paul's Place
Apartment C6
Brooklyn, NY 11226                             1237    7/12/2020    24 Hour Fitness Worldwide, Inc.                           $1,680.00                                                           $1,680.00
Gervis, Svetlana
1968 82nd Street
Brooklyn, NY 11214                             1238    7/17/2020       24 Hour Fitness USA, Inc.               $167.88                                                                              $167.88
Dicker, Richard
1649 Los Altos Road
San Diego, CA 92109                            1239    7/20/2020    24 Hour Fitness Worldwide, Inc.           $1,080.00                                                                           $1,080.00
Atkinson, Craig
262 Morton Ave
Rahway, NJ 07065                               1240    7/13/2020    24 Hour Fitness Worldwide, Inc.             $50.10                                                                               $50.10
Marquez, Edmund
262 Morton Ave
Rahway, NJ 07065                               1241    7/13/2020    24 Hour Fitness Worldwide, Inc.             $50.10                                                                               $50.10
Saavedra, Alex
10978 SW 73 St
Miami, FL 33173                                1242    7/13/2020       24 Hour Fitness USA, Inc.                $94.26                                                                               $94.26
Shockley, Alina
1436 Oakdale Ave Apt P
El Cajon, CA 92021                             1243    7/13/2020    24 Hour Fitness Worldwide, Inc.             $65.58                                                                               $65.58
Evers, Kandy
557 Seaview Place
Vista, CA 92081                                1244    7/13/2020    24 Hour Fitness Worldwide, Inc.            $365.63                                                                              $365.63
Alorica Inc.
Danielle M. Evans
5161 California Avenue
Irvine, CA 92617                               1245     7/9/2020    24 Hour Fitness Worldwide, Inc.         $452,602.94                                                                         $452,602.94
Spirit CC Aurora CO, LLC
Akerman LLP
Attn: John Mitchell and Yelena Archiyan
2001 Ross Avenue, Suite 3600
Dallas, TX 75201                               1246    7/10/2020            24 Denver LLC                   $951,262.35                                                                         $951,262.35
Clemons, Susan
5541 Howell Branch Rd.
Winter Park, FL 32792                          1247     7/9/2020       24 Hour Fitness USA, Inc.               $360.00                                                                              $360.00
Thom, Elizabeth R
24 SE 80th Ave.
Apt 5
Portland, OR 97215                             1248    7/10/2020    24 Hour Fitness Worldwide, Inc.            $114.77                                                                              $114.77
Ospina-Dalrymple, Greysi Enith
8709 NW 39th Street
Sunrise, FL 33351                              1249    7/10/2020    24 Hour Fitness Worldwide, Inc.             $61.41                                                                               $61.41
Mclntire, Sharleen
989 Copeland Creek Drive
Rohnert Park, CA 94928                         1250    7/10/2020    24 Hour Fitness Worldwide, Inc.           $1,480.92                                                                           $1,480.92

                                                                                        Page 82 of 1762
                                                       Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 83 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
PTA Global
32107 Lindero Canyon Road #233
West Lake Village, CA 91361                 1251    7/10/2020        24 Hour Fitness USA, Inc.              $22,304.00                                                                           $22,304.00
Berger, Allison Lynnae
120 Kits Place
Johnstown, CO 80534                         1252    7/10/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Do, Bao Duc
3 Winslow Court
Annapolis, MD 21403                         1253    7/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Flickinger, Ed
6109 Azalea Ave
Bakersfield, CA 93306                       1254    7/10/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Paxton, Kerry
15500 SW Wintergreen St.
Tigard, OR 97223                            1255    7/10/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Larijani, Jayron
411 East 53rd Street, 9F
New York, NY 10022                          1256    7/10/2020            24 New York LLC                       $880.00                                                                              $880.00
Benitez, Yvonne
14160 Crystal Pool Ct
Eastvale, CA 92880                          1257    7/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Lippman, Reilley
9549 Amoret Drive
Tujunga, CA 91042                           1258    7/10/2020     24 Hour Fitness Worldwide, Inc.              $123.74                                                                              $123.74
ELMORE, QUENTIN K & SHONDRA O
2046 THOREAU STREET
LOS ANGELES, CA 90047                       1259    7/10/2020    24 Hour Fitness United States, Inc.           $199.90                                                                              $199.90
Sykes, William B.
3514 Pierce St
San Francisco, CA 94123                     1260    7/10/2020        24 Hour Fitness USA, Inc.                  $49.00                                                                               $49.00
AAA Steam & Sauna
8476 Pearl St.
Thornton, CO 80229                          1261    7/10/2020     24 Hour Fitness Worldwide, Inc.           $17,817.96                                                                           $17,817.96
Hart, John
15734 Blue Pearl Court
Monument, CO 80132-7726                     1262    7/10/2020              24 Denver LLC                        $79.00                                                                               $79.00
Brandao, Bailey
5895 Sunlight Garden Way
Las Vegas, NV 89118                         1263    7/10/2020     24 Hour Fitness Worldwide, Inc.              $143.97                                                                              $143.97
Jones, Dana Howard
60 Ehu Rd.
Makawad, HI 96768                           1264    7/10/2020     24 Hour Fitness Worldwide, Inc.                             $2,031.25                                                           $2,031.25
Armstrong, Richard A
2575 Elden Ave, Unit C
Costa Mesa, CA 92627                        1265    7/11/2020        24 Hour Fitness USA, Inc.                                 $973.33                                                              $973.33
Carreon, Toni
8513 Bridgend Ct
Plano, TX 75024                             1266    7/10/2020     24 Hour Fitness Worldwide, Inc.              $107.00                                                                              $107.00




                                                                                       Page 83 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 84 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nazaire, Nadley
101 polk street Apt 802
San Francisco, CA 94102                       1267    7/10/2020    24 Hour Fitness United States, Inc.             $67.35                                                                              $67.35
Daoud, Norma
17087 Chatsworth St.
Apt. 12
Granada Hills, CA 91344                       1268    7/10/2020     24 Hour Fitness Worldwide, Inc.               $970.00                                                                             $970.00
Sawyer, Desiree
18106 Castle Rain Dr
Humble, TX 77346                              1269    7/10/2020     24 Hour Fitness Worldwide, Inc.               $280.72                                                                             $280.72
Quintero, Jonothon
12420 Mount Vernon Ave
Unit 9D
Grand Terrace, CA 92313                       1270    7/10/2020     24 Hour Fitness Worldwide, Inc.                $57.54                                                                              $57.54
Kosanke, Ardeth
425 Emerson Street
Chula Vista, CA 91911                         1271    7/11/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Neilson, Stephanie
874 South Oakland Ave.
Pasadena, CA 91106                            1272    7/10/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Rios Chavez, Samantha Itzel
199 Laurie Medows Drive Unit 391
San Mateo, CA 94403                           1273    7/10/2020     24 Hour Fitness Worldwide, Inc.               $528.48                                                                             $528.48
Finkenberg, Joshua A
8610 Converse Ave
San Diego, CA 92123                           1274    7/11/2020     24 Hour Fitness Worldwide, Inc.               $299.00                                                                             $299.00
Eguez J, Santiago
1305 23rd St #1
Santa Monica, CA 90404                        1275    7/10/2020        24 Hour Fitness USA, Inc.                   $41.99                                                                              $41.99
Choi, Sungah
20318 Temple Ave
Walnut, CA 91789                              1276    7/11/2020     24 Hour Fitness Worldwide, Inc.               $910.00                                                                             $910.00
Miroshnichenko, Tatyana
448 Neptune Ave. Apt 15G
Brooklyn, NY 11224                            1277    7/10/2020        24 Hour Fitness USA, Inc.                  $191.88                                                                             $191.88
Cornejo, Jose
250 W Santa fe Ave Apt 315
Fullerton, CA 92832                           1278    7/12/2020     24 Hour Fitness Worldwide, Inc.                $40.94                                                                              $40.94
WMC Fund LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Fl
Wilmington, DE 19801                          1279    7/14/2020        24 Hour Fitness USA, Inc.             $1,342,279.68                                                                      $1,342,279.68
Guarino, Gilbert B.
12318 Cannonball Rd
Fairfax, VA 22030                             1280    7/10/2020     24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00




                                                                                         Page 84 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 85 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
WMC Fund LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Fl
Wilmington, DE 19801                           1281    7/14/2020    24 Hour Fitness United States, Inc.       $1,342,279.68                                                                      $1,342,279.68
DAVAN, JEAN
424 SOMERSET DR
APT F
PEARL RIVER, NY 10965                          1282    7/10/2020    24 Hour Fitness United States, Inc.            $956.52                                                                             $956.52
Palefsky, Jamie
16806 Preston Bend Drive
Dallas, TX 75248                               1283    7/10/2020    24 Hour Fitness United States, Inc.                            $80.08                                                               $80.08
American Wholesale Lighting
1725 Rutan Drive
Livermore, CA 94551                            1284    7/10/2020    24 Hour Fitness United States, Inc.        $177,580.21                                                                         $177,580.21
Day, Bonny L
7842 S. Valentia Way
Centennial, CO 80112                           1285    7/12/2020     24 Hour Fitness Worldwide, Inc.               $786.48                                                                             $786.48
Jones, Surai
718 Belden Dr
Los Altos, CA 94022                            1286    7/10/2020        24 Hour Fitness USA, Inc.               $19,710.00                                                                          $19,710.00
Chasmawala, Benita
311 Kaden Prince Drive
Pflugerville, TX 78660                         1287    7/10/2020        24 Hour Fitness USA, Inc.                  $224.21                                                                             $224.21
Vear, Keanna
1798 Paterna Drive
Chula Vista, CA 91913                          1288    7/12/2020    24 Hour Fitness United States, Inc.          $1,380.00                                                                           $1,380.00
Masongsong, Joshua
1307 Samson Dr.
Hutto, TX 78634                                1289    7/13/2020     24 Hour Fitness Worldwide, Inc.               $118.44                                                                             $118.44
McCarville, Mike
13515 Choco Rd.
Apple Valley, CA 92308                         1290    7/11/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Czerwinski, Chris & Melissa
30523 Winlock Trails Drive
Spring, TX 77386                               1291    7/10/2020    24 Hour Fitness United States, Inc.          $3,264.00                                                                           $3,264.00
Choi, Kyungmee
20318 Temple Ave
Walnut, CA 91789                               1292    7/11/2020     24 Hour Fitness Worldwide, Inc.                $95.97                                                                              $95.97
Harrison-Sawyer, Theresa
18106 Castle Rain Dr.
Humble, TX 77346                               1293    7/11/2020     24 Hour Fitness Worldwide, Inc.               $103.89                                                                             $103.89
Fickens, Jervia Ishum Simon
126 Latimer St
San Diego, CA 92114                            1294    7/11/2020    24 Hour Fitness United States, Inc.          $1,610.00                                                                           $1,610.00
LANUZA, IVETTE CAROLINA
616 W 58TH ST
LOS ANGELES, CA 90037                          1295    7/11/2020        24 Hour Fitness USA, Inc.                                  $86.97                                                               $86.97




                                                                                          Page 85 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 86 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rivero, Alberto
2014 Draycutt Drive
Katy, TX 77494                                1296    7/11/2020        24 Hour Fitness USA, Inc.                                $1,645.07                                                           $1,645.07
Reynolds, Zoe
897 Buena Vista Way
Chula Vista, CA 91910                         1297    7/13/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
del Rosario, Jan-Vincent
10011 Stonelake Blvd, Apt 254
Austin, TX 78759                              1298    7/11/2020     24 Hour Fitness Worldwide, Inc.                                                                $606.67                            $606.67
Moon, Atif
22433 S. Vermont Ave.
Torrance, CA 90502                            1299    7/12/2020        24 Hour Fitness USA, Inc.                 $249.00                                                                              $249.00
Craft, Jennifer
971 County Road 4700
Dayton, TX 77535                              1300    7/24/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Wright, Valton
904 west highland drive
Cocoa, FL 32922                               1301    7/13/2020    24 Hour Fitness United States, Inc.            $89.44                           $89.44                                             $178.88
Palma, Jose E
2336 Steiner St Apt#10
San Francisco, CA 94115                       1302    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $333.28                            $333.28
Munoz, Schanna
10603 Southdown Trace Trail #217
Houston, TX 77034                             1303    7/11/2020     24 Hour Fitness Worldwide, Inc.             $1,720.00                                                                           $1,720.00
Oji, Chinedu
6239 Beck Ave
apt 218B
North Hollywood, CA 91606                     1304    7/13/2020     24 Hour Fitness Worldwide, Inc.               $79.68                                                                               $79.68
Megert, Stephanie
3832 NW Chemult place
Portland, OR 97229                            1305    7/14/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                                                              $129.00
Addis, Michael V
6585 Paseo Frontera, Apt B
Carlsbad, CA 92009                            1306    7/13/2020        24 Hour Fitness USA, Inc.                 $449.94                                                                              $449.94
Gaviolla, Allano
PO Box 1631
Lake Oswego, OR 97035                         1307    7/20/2020    24 Hour Fitness United States, Inc.            $89.00                                                                               $89.00
Frasier, Thomas Duane
106 South Hewitt Street
Unit 234
Los Angeles, CA 90012                         1308    7/13/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
Meza-Martinez, Cecily
2501 S. Poplar St.
Santa Ana, CA 92704                           1309    7/11/2020        24 Hour Fitness USA, Inc.                $4,395.99                                                                           $4,395.99
Atkins, Santrell
10058 Red eagle drive
Orlando, FL 32825                             1310    7/13/2020    24 Hour Fitness United States, Inc.            $20.00                                                                               $20.00
Sar, Susan E
45053 Corte Zorita
Temecula, CA 92592                            1311    7/13/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00

                                                                                         Page 86 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 87 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                        1312    7/13/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Nielsen, Kimberley
251 Channing Way Apt 16
San Rafael, CA 94903                          1313    7/11/2020     24 Hour Fitness Worldwide, Inc.               $39.00                                                                               $39.00
O'Sullivan, Patrick
6495 Broadway 1N
Bronx, NY 10471                               1314    7/17/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Mancuso, Bryan
9893 NW 51 Lane
Doral, FL 33178                               1315    7/13/2020     24 Hour Fitness Worldwide, Inc.               $25.46                                                                               $25.46
Crumrine, Christopher David
11020 W. 65th Way
Arvada, CO 80004                              1316    7/13/2020     24 Hour Fitness Worldwide, Inc.                             $1,655.94                                                           $1,655.94
Tsui, Evelyn On Kei
161 Vine Street
San Carlos, CA 94070                          1317    7/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,161.00                          $1,161.00
Gulotta, Margaret R.
933 Coachway
Annapolis, MD 21401                           1318    7/13/2020     24 Hour Fitness Worldwide, Inc.              $182.00                                                                              $182.00
Vannoy, Adam
4355 Lincoln St
Denver, CO 80216                              1319    7/20/2020     24 Hour Fitness Worldwide, Inc.               $36.99                                                                               $36.99
Thompson, Lillian
6230 Fernwood Drive
La Mesa, CA 91942                             1320    7/24/2020     24 Hour Fitness Worldwide, Inc.              $954.96                                                                              $954.96
Broughton, Kayla
5860 18th Ave
Sacramento, CA 95820                          1321    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,633.00                                                                           $1,633.00
Kurian, Lilly
2100 Golden Oak Drive
Bedford, TX 76021                             1322    7/20/2020     24 Hour Fitness Worldwide, Inc.              $630.00                                                                              $630.00
Kiely, Ginnie L.
P.O. Box 172
Rimforest, CA 92378                           1323    7/13/2020     24 Hour Fitness Worldwide, Inc.                                             $1,520.00        $1,520.00                          $3,040.00
Taylor, Joseph Frank
425 Sunset Dr. #6
Dickinson, TX 77539                           1324    7/23/2020    24 Hour Fitness United States, Inc.           $162.87                                                                              $162.87
Jones, Surai
718 Belden Dr
Los Altos, CA 94022                           1325    7/14/2020        24 Hour Fitness USA, Inc.              $19,710.00                                                                           $19,710.00
Castillo, Joshua R
8343 South 745 East
Sandy, UT 84094                               1326    7/13/2020     24 Hour Fitness Worldwide, Inc.              $279.74                                                                              $279.74
Ashizawa, Loretta
1508 Kingsford Drive
Carmichael, CA 95608                          1327    7/17/2020    24 Hour Fitness United States, Inc.                           $936.00                                                              $936.00




                                                                                         Page 87 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 88 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vergara, Karen
697 Oakmont Ave #33-16
Las Vegas, NV 89109                            1328    7/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $490.00                            $490.00
Abbasloo, Soheil
Apt #3C, 291 Academy St
Jersey City, NJ 07306                          1329    7/23/2020     24 Hour Fitness Worldwide, Inc.               $67.16                                                                               $67.16
Srinivasa, Shilpa Shree
12025 Richmond Ave Apt 8208
Houston, TX 77082                              1330    7/24/2020        24 Hour Fitness USA, Inc.                  $35.79                                                                               $35.79
Guizar, Alexander
10549 Margarita Ave.
Fountain Valley, CA 92708                      1331    7/11/2020        24 Hour Fitness USA, Inc.                  $77.98                                                                               $77.98
Avila, Gabrielle
3349 14th Ln
Hialeah, FL 33012                              1332    7/28/2020    24 Hour Fitness United States, Inc.            $44.93                                                                               $44.93
Zaza, Saffa A
443 N Via Capri
Anaheim, CA 92806                              1333    7/17/2020        24 Hour Fitness USA, Inc.                                 $344.00                                                              $344.00
Sobiski, John
1724 Polo Ct
Lancaster, CA 93535                            1334    7/11/2020        24 Hour Fitness USA, Inc.                  $84.58                                                                               $84.58
Hunt, Dana
1050 W Alameda Ave #544
Burbank, CA 91506                              1335    7/11/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Stokes, Gerald G.
484 Fairfax Ave
San Mateo, CA 94402                            1336    7/20/2020     24 Hour Fitness Worldwide, Inc.                             $1,499.95                                                           $1,499.95
Babaie, Mathew
7934 Shadow Dance Ln
Richmond, TX 77407                             1337    7/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Owen, Cody J.
228 Ne 25th Ave
Hillsboro, OR 97124                            1338    7/12/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
SHARP, ANITA
7212 KENTISH DRIVE
FORT WORTH, TX 76137                           1339    7/13/2020     24 Hour Fitness Worldwide, Inc.               $58.44                                                                               $58.44
Deger, Nick
14 Granada Road
Debary, FL 32713                               1340    7/13/2020     24 Hour Fitness Worldwide, Inc.               $82.13                                                                               $82.13
Rivera, Carlos
109 East pioneer
Redlands, CA 92374                             1341    7/13/2020    24 Hour Fitness United States, Inc.           $119.97                                                                              $119.97
Johnson Health Tech North America, Inc.
1600 Landmark Drive
Cottage Grove, WI 53527                        1342    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rodriguez, Lourdes
260 Lytton Cir
Orlando, FL 32824                              1343    7/13/2020     24 Hour Fitness Worldwide, Inc.               $65.20                                                                               $65.20




                                                                                          Page 88 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 89 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                            1344    7/13/2020        24 Hour Fitness USA, Inc.                                               $16,917.50                                          $16,917.50
Kendrick, Lisa
1044 Pacific Street #1
Santa Monica, CA 90405                        1345    7/13/2020        24 Hour Fitness USA, Inc.                                 $458.33          $458.33          $448.33                          $1,364.99
Ellis, Christine
15 15th st #10
Hermosa Beach, CA 90254                       1346    7/13/2020    24 Hour Fitness United States, Inc.            $45.00                                                                               $45.00
Echeverri, Sonia
4320 Cannon Ridge Court
Unit H
Fairfax, VA 22033                             1347    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Barnett, Brian
2212 Red Sage
Irvine, CA 92618                              1348    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,460.00                                                                           $1,460.00
Weinberg, Janelle
25782 Terra Bella Ave
Laguna Hills, CA 92653                        1349    7/13/2020     24 Hour Fitness Worldwide, Inc.              $651.42                                                                              $651.42
Vigienzone, Norma
1651 Cunningham Way
Santa Rosa, CA 95403                          1350    7/13/2020        24 Hour Fitness USA, Inc.                $1,621.96                                                                           $1,621.96
Jones, Liliana
47 La Costa CT
Laguna Beach, CA 92651                        1351    7/13/2020     24 Hour Fitness Worldwide, Inc.               $96.51                                                                               $96.51
Siah, Jenifer
4922 Legacy oaks drive
orlando, FL 32839                             1352    7/13/2020     24 Hour Fitness Worldwide, Inc.               $38.27                                                                               $38.27
Wilcox, Madelyn
6936 Dusty Rose Place
Carlsbad, CA 92011                            1353    7/13/2020    24 Hour Fitness United States, Inc.                           $125.97                                                              $125.97
Amirali, Jessica
27416 Bottle Brush Way
Murrieta, CA 92562                            1354    7/12/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Feres, Jasmine
55 San Marino
Irvine, CA 92614                              1355    7/12/2020     24 Hour Fitness Worldwide, Inc.               $44.99                                                                               $44.99
Sohal, Baljit
9338 Rosser Street
Bellflower, CA 90706                          1356    7/13/2020     24 Hour Fitness Worldwide, Inc.              $183.76                                                                              $183.76
RIGHT MANAGEMENT INC
ATTN: DANIEL HILDEBRANDT
100 MANPOWER PLACE
MILWAUKEE, WI 53212                           1357    7/13/2020     24 Hour Fitness Worldwide, Inc.           $26,100.00                                                                           $26,100.00
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                            1358    7/13/2020        24 Hour Fitness USA, Inc.                                               $37,981.00                                          $37,981.00
Cartagena, Joel
5355 S Edmond St
Las Vegas, NV 89118                           1359    7/13/2020     24 Hour Fitness Worldwide, Inc.               $33.99                                                                               $33.99

                                                                                         Page 89 of 1762
                                                          Case 20-11568-KBO        Doc 72-4      Filed 04/19/21   Page 90 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Shebel, Kim
2940 Estancia
San Clemente, CA 92673                         1360    7/13/2020    24 Hour Fitness Worldwide, Inc.           $720.00                                                                              $720.00
Wilson, Traycee Alanne
1307 Samson Drive
Hutto, TX 78634                                1361    7/13/2020    24 Hour Fitness Worldwide, Inc.           $612.51                                                                              $612.51
Aviles, Victor
84097 Magnolia St
Coachella, CA 92236                            1362    7/13/2020     24 Hour Fitness Holdings LLC              $79.50                                                                               $79.50
Whelan, Jessica
3908 Total Eclipse St.
Las Vegas, NV 89129                            1363    8/13/2020    24 Hour Fitness Worldwide, Inc.          $1,050.07                                                                           $1,050.07
Kerce, Janet
2864 Inroz Drive
Costa Mesa, CA 92626                           1364    7/13/2020    24 Hour Fitness Worldwide, Inc.            $44.09                                                                               $44.09
Siah, Yin Fan
4922 Legacy Oaks Drive
Orlando, FL 32839                              1365    7/13/2020    24 Hour Fitness Worldwide, Inc.            $44.72                                                                               $44.72
Hamasaki, Theresa Brice
47-330 Ahuimanu Rd A101
Kaneohe, HI 96744                              1366    7/13/2020    24 Hour Fitness Worldwide, Inc.           $703.83                                                                              $703.83
King, Jennifer
17405 111th Avenue
Jamaica, NY 11433                              1367    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,848.00                                                                           $1,848.00
Fregoso, Jose
2869 Segovia Way
Carlsbad, CA 92009                             1368    7/13/2020    24 Hour Fitness Worldwide, Inc.            $70.00                                                                               $70.00
Groos IV, Gus J
PO Box 90771
San Antonio, TX 78209                          1369    7/13/2020    24 Hour Fitness Worldwide, Inc.          $8,886.12     $13,650.00                                                           $22,536.12
Saul, Kieran
5510 Renaissance Ave #3
San Diego, CA 92122                            1370    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,112.67                                                                           $1,112.67
Rivera, Melissa Turriaga
926 W Philadelphia St. #64
Ontario, CA 91762                              1371    7/13/2020    24 Hour Fitness Worldwide, Inc.           $249.96                                                                              $249.96
Merida, Marlene
3518 Citruscedar Way
North Las Vegas, NV 89032                      1372    7/13/2020    24 Hour Fitness Worldwide, Inc.           $753.33                                                                              $753.33
Hamasaki, Theresa Brice
47-330 Ahuimanu rd A101
Kaneohe, HI 96744                              1373    7/13/2020    24 Hour Fitness Worldwide, Inc.           $528.00                                                                              $528.00
Burton, Ryan S
957 Bloomfield Ave
San Marcos, CA 92078                           1374    7/13/2020    24 Hour Fitness Worldwide, Inc.           $126.92                                                                              $126.92
Brooks, Lauren
1509 Schooner Bay Dr.
Wylie, TX 75098                                1375    7/13/2020    24 Hour Fitness Worldwide, Inc.          $1,607.84                                                                           $1,607.84




                                                                                        Page 90 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 91 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mortimer, Marcella
4710 Lake Ave
Apt 214
Dallas, TX 75219                               1376    7/13/2020     24 Hour Fitness Worldwide, Inc.              $374.94                                                                              $374.94
PRECIADO, ELISA
4041 PEDLEY RD SPC 46
RIVERSIDE, CA 92509                            1377    7/13/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
McMahon, Kevin
1045 N. Kings Rd. #204
West Hollywood, CA 90069                       1378    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,128.00                                                                           $1,128.00
Baum, Craig
381 Eric Pl
Thousand Oaks, CA 91262                        1379    7/13/2020    24 Hour Fitness United States, Inc.            $31.49                                                                               $31.49
Bradford, Kimberly
461 Shadow Oaks
Irvine, CA 92618                               1380    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Puckett, Catherine
946 Temple Street
San Diego, CA 92106                            1381    7/14/2020        24 Hour Fitness USA, Inc.                 $556.99                                                                              $556.99
Malik, Mubarak
4422 Temecula Street, Unit #2
San Diego, CA 92107                            1382    7/13/2020     24 Hour Fitness Worldwide, Inc.               $87.10                                                                               $87.10
Beytebiere, Joshua
2938 Capps Street
San Diego, CA 92104                            1383    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Gonzalez, Genevieve
4046 Normal Street
San Diego, CA 92103                            1384    7/13/2020     24 Hour Fitness Worldwide, Inc.              $539.98                                                                              $539.98
Alexander, Akram
24 Paso Robles
Irvine, CA 92602                               1385    7/14/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
DiGregorio, Leonard
6319 Stoneham Lane
Mclean, VA 22101                               1386    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Liu, Chia-Ying
37435 Talamore Common
Fremont, CA 94536                              1387    7/13/2020     24 Hour Fitness Worldwide, Inc.              $224.44                                                                              $224.44
Stefko, Kerry
64 Fanok Road
Morristown, NJ 07960                           1388    7/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kline, Jeff
9392 Gateshead Drive
Huntington Beach, CA 92646                     1389    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,404.00                                                                           $1,404.00
Taylor, Terri
15112 Carretera Drive
Whittier, CA 90605                             1390    7/13/2020     24 Hour Fitness Worldwide, Inc.              $221.94                                                                              $221.94
Chun, Edward
1804 Parkwood Drive
San Mateo, CA 94403                            1391    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.99                            $249.99


                                                                                          Page 91 of 1762
                                                          Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 92 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jones, Candence C
2936 SE Taylor Street
Portland, OR 97214                             1392    7/14/2020    24 Hour Fitness Worldwide, Inc.                                                              $891.00                            $891.00
Michael, Ramsey
16895 Pfeifer Way
Perris, CA 92570                               1393    7/14/2020    24 Hour Fitness Worldwide, Inc.           $1,350.00                                                                           $1,350.00
Elkasri, Samira
7822 S. De Gaulle Ct
Aurora, CO 80016                               1394    7/14/2020    24 Hour Fitness Worldwide, Inc.             $84.40                                                                               $84.40
Rodrigues, Patrick
1315 E 19th St
Cheyenne, WY 82001                             1395    7/14/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Ragozzino, Connor
22 rio vista way
Petaluma, CA 94952                             1396    7/14/2020    24 Hour Fitness Worldwide, Inc.                                             $449.92                                             $449.92
Ahmad, Jehan
7822 S. De Gaulle Ct.
Aurora, CO 80016                               1397    7/14/2020    24 Hour Fitness Worldwide, Inc.             $84.40                                                                               $84.40
Kern County Treasurer Tax Collector
PO Box 579
Bakersfield, CA 93302-0579                     1398    7/13/2020       24 Hour Fitness USA, Inc.                              $7,350.67                                                           $7,350.67
McDonald, Melissa
1657 Oleander Ave.
Chula Vista, CA 91911                          1399    7/14/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Borgato, Francesco
5235 Corteen Pl apt 312
Valley Village, CA 91607                       1400    7/14/2020       24 Hour Fitness USA, Inc.                $24.99                                                                               $24.99
Jordan, Casia
1400 W Edgehill Rd Apt 76
San Bernardino, CA 92405                       1401    7/14/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Tishchenko, Ida
9427 Pagewood lane
Houston, TX 77063                              1402    7/28/2020       24 Hour Fitness USA, Inc.                                                                  $25.00                             $25.00
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                             1403    7/13/2020    24 Hour Fitness Worldwide, Inc.            $405.82         $500.00           $94.18          $500.00                          $1,500.00
Hernandez-Cerda, Orlando
4031 Dutton Drive
Dallas, TX 75211                               1404    7/13/2020    24 Hour Fitness Worldwide, Inc.            $144.57                                                                              $144.57
Bilden, Linda
32781 Ash Avenue SE
Black Diamond, WA 98010                        1405    7/13/2020    24 Hour Fitness Worldwide, Inc.            $494.52                                                                              $494.52
MITTLER, NAOMI
1379 NW 129TH TERRACE
SUNRISE, FL 33323                              1406    7/14/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Lim, Christopher
34 Corell Rd.
Scarsdale, NY 10583                            1407    7/15/2020       24 Hour Fitness USA, Inc.                                $94.48                                                               $94.48


                                                                                        Page 92 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 93 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Desai, Hetal
6043 Sandy Creek Dr.
Baytown, TX 77523                             1408    7/13/2020        24 Hour Fitness USA, Inc.                 $900.00                                                                              $900.00
Burris, Austin
44303 Lively Ave
Lancaster, CA 93536                           1409    7/13/2020    24 Hour Fitness United States, Inc.           $174.00                                                                              $174.00
Pendergrass, Leslie (Shelly)
2232 Churchill Loop
Grapevine, TX 76051                           1410    7/13/2020        24 Hour Fitness USA, Inc.                $1,527.00                                                                           $1,527.00
Thomas, MaCesly
2020 Beantworte Dr Apt 448
Houston, TX 77077                             1411    7/13/2020    24 Hour Fitness United States, Inc.           $184.50                                                                              $184.50
Sowerbutts, Karina
9762 SW Santa Monica Dr.
Palm City, FL 34990                           1412    7/13/2020          24 San Francisco LLC                     $70.08                                                                               $70.08
Life Fitness, LLC
Attn: Keri Castro
9525 W. Bryn Mawr Ave.
Rosemont, IL 60018                            1413    7/13/2020        24 Hour Fitness USA, Inc.             $120,714.76                                                                          $120,714.76
Holloway, Tessie
13800 Allen Trl
Roanoke, TX 76262                             1414    7/13/2020    24 Hour Fitness United States, Inc.           $996.00                                                                              $996.00
Ascoli, Carmine
9906 NE 190th Street
Unit # D
Bothell, WA 98011                             1415    7/13/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Gonzalez, Matthew
Meghan Gonzalez
3123 Ferncreek Lane
Escondido, CA 92027                           1416    7/13/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Duong, Chi
12015 Cottage Elm Ct
Houston, TX 77089                             1417    7/14/2020     24 Hour Fitness Worldwide, Inc.               $69.42                                                                               $69.42
Weinstock, Mark
7650 Corkwood Ave.
Boynton Beach, FL 33437                       1418    7/13/2020     24 Hour Fitness Worldwide, Inc.               $40.87                                                                               $40.87
Peters, Michael D
6401 S. West Shore Blvd #1316
Tampa, FL 33616                               1419    7/13/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Gonzalez, Meghan
3123 Ferncreek Lane
Escondido, CA 92027                           1420    7/13/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Gonzalez, Meghan
3123 Ferncreek Lane
Escondido, CA 92027                           1421    7/14/2020     24 Hour Fitness Worldwide, Inc.              $119.96                                                                              $119.96
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                          1422    7/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,794.00                                                           $1,794.00




                                                                                         Page 93 of 1762
                                                         Case 20-11568-KBO        Doc 72-4        Filed 04/19/21   Page 94 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Simpson, Julia
1671 Killarney Drive
West Linn, OR 97068                           1423    7/13/2020    24 Hour Fitness Worldwide, Inc.           $1,086.01                                                                           $1,086.01
Conley, Dina D.
1165 Via Santa Paulo
Vista, CA 92081                               1424    7/13/2020    24 Hour Fitness Worldwide, Inc.            $960.00                                                                              $960.00
Reddy, Manoj
365 Pomelo Drive H23
Vista, CA 92081                               1425    7/14/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Sardariani, Narineh
8502 Olivine Row
Santee, CA 92071                              1426    7/15/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Hill, Clifford Charles
12272 MacDonald Dr.
Ojai, CA 93023                                1427    7/14/2020    24 Hour Fitness Worldwide, Inc.           $1,350.00                                                                           $1,350.00
Leong, Venessa
1100 Baseline Road,
La Verne, CA 91750                            1428    7/15/2020       24 Hour Fitness USA, Inc.               $151.87                                                                              $151.87
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                          1429    7/14/2020    24 Hour Fitness Worldwide, Inc.                           $1,800.00                                                           $1,800.00
Campitelli, Caroline
316 Arbutus Drive
Edgewater , MD 21037                          1430    7/13/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Freda, Margaret
2034 Bragg St
Brooklyn, NY 11229                            1431    7/13/2020    24 Hour Fitness Worldwide, Inc.            $113.00                                                                              $113.00
Cook III, Charles F.
1743 Lana Way
Manteca, CA 95337                             1432    7/13/2020    24 Hour Fitness Worldwide, Inc.                            $558.88                           $558.88                          $1,117.76
Garrison, Ronald
700 Daffodil Drive
Benicia, CA 94510                             1433    7/13/2020    24 Hour Fitness Worldwide, Inc.                           $1,053.99                                                           $1,053.99
Gulotta, Jr., Peter A.
933 Coachway
Annapolis, MD 21401                           1434    7/13/2020    24 Hour Fitness Worldwide, Inc.            $728.00                                                                              $728.00
Rahim, Masaud
4330 Magnifica Lane
Sacramento, CA 95827                          1435    7/13/2020    24 Hour Fitness Worldwide, Inc.            $286.40                                                                              $286.40
Hartless, Tyson
38010 Spring Canyon Dr
Murrieta, CA 92563                            1436    7/13/2020    24 Hour Fitness Worldwide, Inc.                            $360.00                           $360.00                            $720.00
Berganza, Mary Hedi
12008 Long Beach Blvd #9
Lynwood, CA 90262                             1437    7/14/2020    24 Hour Fitness Worldwide, Inc.             $77.98                                                                               $77.98
Stevens, Elisa
6437 NW 165th Avenue
Portland, OR 97229                            1438    7/13/2020    24 Hour Fitness Worldwide, Inc.            $603.00                                                                              $603.00




                                                                                       Page 94 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 95 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Murphy, Taylor
4111 Marconi Ave
Sacramento, CA 95821                           1439    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,455.93                                                                           $1,455.93
Huynh, Jennifer
11250 Beach Blvd SPC 40
Stanton, CA 90680                              1440    7/17/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                             1441    7/13/2020     24 Hour Fitness Worldwide, Inc.              $405.82         $500.00           $94.18          $500.00                          $1,500.00
Lannon, Melanie
7905 NW 5th Ct #205
Margate, FL 33063                              1442    7/13/2020     24 Hour Fitness Worldwide, Inc.                              $252.00                                                              $252.00
Agajanian, Kathy
2116 Paloma St.
Pasadena, CA 91104                             1443    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Kaur, Narpinde
8186 Thornton Ave.
Newark, CA 94560                               1444    7/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rodriguez, Joel R
936 Alaska Woods Lane
Orlando, FL 32824                              1445    7/14/2020        24 Hour Fitness USA, Inc.                 $536.00                                                                              $536.00
Price, Laverne
2S766 Winchester Circle Unit #3
Warrenville, IL 60555                          1446    7/13/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Diggs, ArRicus Vontezz
1117 Hidden Ridge Apt #3061
Irving, TX 75038                               1447    7/13/2020            24 New York LLC                       $324.74                                                                              $324.74
Suarez, Elizabeth
231 Windsor Way
Hillside, NJ 07205                             1448    7/13/2020     24 Hour Fitness Worldwide, Inc.              $999.84                                                                              $999.84
Preheim, Fran
1210 Egan St
Denton, TX 76201                               1449    7/13/2020     24 Hour Fitness Worldwide, Inc.              $599.69                                                                              $599.69
Jaeblon, Todd D.
1739 Vineyard Trail
Annapolis, MD 21401                            1450    7/13/2020     24 Hour Fitness Worldwide, Inc.              $126.87                                                                              $126.87
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1451    7/14/2020         24 Hour Holdings II LLC                                 $1,794.00                                                           $1,794.00
Medina, Cynthia L.
2821 Sundance Dr
McKinney, TX 75071                             1452    7/13/2020    24 Hour Fitness United States, Inc.           $576.00                                                                              $576.00
Diaz, Erica
32451 Golden Lantern #1A
Laguna Niguel, CA 92677                        1453    7/13/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Howseman, Erin M
1978 W. Bristlecone Ct.
Santa Rosa, CA 95403-0907                      1454    7/13/2020    24 Hour Fitness United States, Inc.                          $1,437.26                                                           $1,437.26


                                                                                          Page 95 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 96 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Husslein, Chiyo
280 Poipu Drive
Honolulu, HI 96825                            1455    7/14/2020    24 Hour Fitness United States, Inc.          $3,639.79                                                                           $3,639.79
Feldmann, Markus
3119 Lytton
San Diego, CA 92110                           1456    7/14/2020        24 Hour Fitness USA, Inc.                  $44.99                                                                               $44.99
Valenzuela, Eugene R
9469 Fairgrove Lane #101
San Diego, CA 92129                           1457    7/13/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Bourgeois, Kathryn
4623 Trail West Dr.
Austin, TX 78735                              1458    7/14/2020     24 Hour Fitness Worldwide, Inc.                              $902.00                                                              $902.00
Trotman, Sarah
3943 Arlington Square Drive
Apt. 364
Houston, TX 77034                             1459    7/15/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Simpson, Ryan
53 Coronado Pointe
Laguna Niguel, CA 92677                       1460    7/15/2020     24 Hour Fitness Worldwide, Inc.              $298.86                                                                              $298.86
Nguyen, Tina
4004 36th Ave #2E
Long Island City, NY 11101                    1461    7/13/2020        24 Hour Fitness USA, Inc.                  $50.57                                                                               $50.57
Smith, Helen
6418 Olde Pecan Dr.
Richmond, TX 77406                            1462    7/13/2020     24 Hour Fitness Worldwide, Inc.              $825.00                                                                              $825.00
Stephens, Cara
4792 Mayapan Drive
La Mesa, CA 91941                             1463    7/14/2020     24 Hour Fitness Worldwide, Inc.              $279.00                                                                              $279.00
MAIO, ELLEN
83 Whitehall St.
Fair Lawn, NJ 07410                           1464    7/16/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Kotliar, Oksana
87 Halsey Rd
Parsippany, NJ 07054                          1465    7/13/2020        24 Hour Fitness USA, Inc.                  $98.08                                                                               $98.08
Facer, Rebecca
15741 NW Clubhouse Dr
Portland, OR 97229                            1466    7/14/2020        24 Hour Fitness USA, Inc.                                 $648.00                                                              $648.00
Bandey, Eeman
1880 Page Street, Unit 1
San Francisco, CA 94117                       1467    7/13/2020        24 Hour Fitness USA, Inc.                  $83.98                                                                               $83.98
Gonzalez, Irenne
25 Eileen Way
Edison, NJ 08837                              1468    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Acott, Karen
11103 SW 81st Ave
Tigard, OR 97223-8453                         1469    7/13/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Libreros, Maritza J.
8550 S.W. 109th Avenue, #217
Miami, FL 33173                               1470    7/13/2020     24 Hour Fitness Worldwide, Inc.              $243.75                                                                              $243.75


                                                                                         Page 96 of 1762
                                                          Case 20-11568-KBO        Doc 72-4        Filed 04/19/21    Page 97 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hernandez, Enrique R
3724 Crestview Dr.
Santa Rosa, CA 95403                           1471    7/13/2020       24 Hour Fitness USA, Inc.              $1,622.00                                                                           $1,622.00
Long, William
5354 Lindell Road, Apt. 1055
Las Vegas, NV 89118                            1472    7/17/2020       24 Hour Fitness USA, Inc.               $140.24                                                                              $140.24
Reid, Brian Clifford
2665 SW 37th Ave Apt 1111
Miami, FL 33133                                1473    7/16/2020       24 Hour Fitness USA, Inc.                $23.48                                                                               $23.48
Rosenquist, John
2425 Gelbray Place
Fort Worth , TX 76131                          1474    7/14/2020    24 Hour Fitness Worldwide, Inc.            $675.00                                                                              $675.00
Krauser, Jennifer
15034 E. Crestridge Drive
Centennial, CO 80015                           1475    7/24/2020    24 Hour Fitness Worldwide, Inc.            $364.25                                                                              $364.25
Fairless, Chelsea Marie
6301 Whitman Ave.
Fort Worth, TX 76133                           1476    7/14/2020       24 Hour Fitness USA, Inc.               $540.00                                                                              $540.00
Muehe, Judith L.
3322 Sefilbert St.
Milwaukie, OR 97222                            1477    7/13/2020       24 Hour Fitness USA, Inc.               $532.00                                                                              $532.00
Takapu, Rainelda
18012 W.Annes Cr #203
Canyon country, CA 91387                       1478    7/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Torres, Geidy
28 NW 32 ave
Miami, FL 33125                                1479    7/21/2020    24 Hour Fitness Worldwide, Inc.             $21.68                                                                               $21.68
Fujita, Larry
316 Westhampton Ln SW
Olympia, WA 98512                              1480    7/13/2020       24 Hour Fitness USA, Inc.               $480.00                                                                              $480.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1481    7/14/2020       24 Hour Fitness USA, Inc.                              $1,794.00                                                           $1,794.00
Nelson, Noella
6487 SW Parkhill Way
Portland, OR 97239                             1482    7/14/2020       24 Hour Fitness USA, Inc.              $1,271.84                                                                           $1,271.84
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1483    7/13/2020     24 Hour Fitness Holdings LLC             $1,744.00                                                                           $1,744.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                             1484    7/13/2020         24 San Francisco LLC                                                                    $990.00                            $990.00
CARTER, WILLIAM
1 KEAHOLE PLACE
APT 1301
HONOLULU, HI 96825                             1485    7/14/2020       24 Hour Fitness USA, Inc.                               $954.97                                                              $954.97
Sandy, Michaela
3549 Jennings St
San Diego, CA 92109                            1486    7/14/2020       24 Hour Fitness USA, Inc.               $899.92                                                                              $899.92


                                                                                        Page 97 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 98 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Heidbreder, Lynn J.
4254 Knoxville Avenue
Lakewood, CA 90713                            1487    7/14/2020     24 Hour Fitness Worldwide, Inc.               $28.00                                                                               $28.00
Tagore, Ojaswi
3222 Mission Street
San Francisco, CA 94110                       1488    7/14/2020     24 Hour Fitness Worldwide, Inc.               $71.98                                                                               $71.98
Maity, Sutapa
119 Magellan Avenue
San Jose, CA 95116                            1489    7/17/2020        24 Hour Fitness USA, Inc.                 $996.00                                                                              $996.00
Simpson, Marsha
41 East 59th Street
Brooklyn, NY 11203                            1490    8/18/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Lim, Dennis
34356 Enea Terrace
Fremont, CA 94555                             1491    7/14/2020    24 Hour Fitness United States, Inc.            $92.38                                                                               $92.38
Nelson, Larry
518 rockridge place
vacaville, CA 95687                           1492    7/17/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Astiazarain, Emily
1022 NW 123 Court
Miami, FL 33182                               1493    7/14/2020     24 Hour Fitness Worldwide, Inc.               $89.90                                                                               $89.90
Meng, Xianglai
330 North Fair Oaks Avenue
Sunnyvale, CA 94085                           1494    7/14/2020        24 Hour Fitness USA, Inc.                                 $677.98                                                              $677.98
Peter, Roland
                                              1495    7/14/2020    24 Hour Fitness United States, Inc.            $63.23                                                                               $63.23
Goodhart, Peggy
8716 Jackie Drive
San Diego, CA 92119                           1496    7/17/2020     24 Hour Fitness Worldwide, Inc.                                                                $615.93                            $615.93
Duncan, Leanne
401 28th Ave Apartment #1
San Francisco, CA 94121                       1497    7/13/2020          24 San Francisco LLC                    $110.97                                                                              $110.97
Carey, Leila
3334 Fosca St.
Carlsbad, CA 92009                            1498    7/16/2020        24 Hour Fitness USA, Inc.                 $887.50                                                                              $887.50
Patel, Bijai
32 Prospect Lane
Colonia, NJ 07067                             1499    7/13/2020     24 Hour Fitness Worldwide, Inc.              $408.32                                                                              $408.32
Christensen, Karen
12 Sadie Court
Trophy Club, TX                               1500    7/15/2020        24 Hour Fitness USA, Inc.                $2,112.00                                                                           $2,112.00
Chau, Tatiana
55 E 3rd Ave.
San Mateo, CA 94401                           1501    7/15/2020        24 Hour Fitness USA, Inc.                 $913.00                                                                              $913.00
Keegan, Paul
10824 Pointed Oak Lane
San Diego, CA 92131                           1502    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Moleta, Sr, Harry L.
790 Manawai St Apt 107
Kapolei, HI 96707-4568                        1503    7/13/2020            24 New York LLC                        $52.88                                                                               $52.88

                                                                                         Page 98 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21    Page 99 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gonzalez, Marcus
3123 Ferncreek Lane
Escondido, CA 92027                           1504    7/13/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Apelian, Ara
15332 Lassen Street
Mission Hills, CA 91345                       1505    7/13/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Terry, Lisa
1228 N 171st St
Shoreline, WA 98133                           1506    7/15/2020        24 Hour Fitness USA, Inc.                                 $618.80                                                              $618.80
Aristonodo, Miguel
850 McMinn Ave
Santa Rosa, CA 95407                          1507    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,038.08                                                                           $1,038.08
Toro, Marcy
9299 SE Market St
Portland, OR 97216                            1508    7/22/2020     24 Hour Fitness Worldwide, Inc.               $22.00                                                                               $22.00
Ab Coaster LLC dba The Abs Company
PO Box 9
Chester, NJ 07930                             1509    7/22/2020        24 Hour Fitness USA, Inc.                $6,873.31                                                                           $6,873.31
Baltodano, Andrea
5351 E Willowick Dr.
Anaheim, CA 92807                             1510    7/15/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Larry, Mavis
614 Lone Ridge Way
Murphy, TX 75094                              1511    7/16/2020    24 Hour Fitness United States, Inc.            $96.17                                                                               $96.17
Botty, Carlos
333 University Dr. Apt 345
Coral Gables, FL 33134                        1512    7/16/2020        24 Hour Fitness USA, Inc.                  $80.06                                                                               $80.06
Grigsby, Donn
7255 SW Palmer Way
Beaverton, OR 97007                           1513    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,064.00                                                                           $1,064.00
Summerlin, Roger
11309 Bull Head Lane
Roanoke, TX 76262                             1514    7/14/2020        24 Hour Fitness USA, Inc.                                $1,460.00                                                           $1,460.00
Nguyen, Kelly Thuy
8531 Oasis Ave
Westminster, CA 92683                         1515    7/15/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Stigall, Chris
11912 Riverside Drive, Unit 1
Valley Village, CA 91607                      1516    7/15/2020    24 Hour Fitness United States, Inc.          $1,344.60                                                                           $1,344.60
Drumm, Brian
13301 Evergreen Dr
Fort Worth , TX 76244                         1517    7/21/2020    24 Hour Fitness United States, Inc.            $45.45                                                                               $45.45
Nicholas, Susanne
7938 Reading Avenue
Los Angeles, CA 90045                         1518    7/15/2020     24 Hour Fitness Worldwide, Inc.             $1,387.00                                                                           $1,387.00
Alonso, Grecia
                                              1519    7/17/2020     24 Hour Fitness Worldwide, Inc.              $103.38                                                                              $103.38
Vekhande, Jyotsna
5006 Kenneth Way
Katy, TX 77494                                1520    7/17/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99

                                                                                         Page 99 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 100 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Watson, Shelly L
2139 Durant Ave
Oakland, CA 94603                             1521    7/16/2020         24 Hour Holdings II LLC                                 $1,607.12                                                           $1,607.12
Summerlin, Annette
11309 Bull Head Lane
Roanoke, TX 76262                             1522    7/14/2020        24 Hour Fitness USA, Inc.                                $2,006.00                                                           $2,006.00
Hurtado, Marco
15519 Ashgrove Dr.
La Mirada, CA 90638                           1523    7/17/2020    24 Hour Fitness United States, Inc.                           $350.00                                                              $350.00
Gentillet, Virginie
757 Rusk Rd
Round Rock, TX 78665                          1524    7/16/2020        24 Hour Fitness USA, Inc.                 $869.00                                                                              $869.00
Csaszi, Andrea
2557 Marjo Court
Oceanside, CA 92056                           1525    7/16/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Lownes, Kaitlin
1517 N. Fairview St.
Burbank, CA 91505                             1526    7/18/2020    24 Hour Fitness United States, Inc.          $1,170.00                                                                           $1,170.00
Sanchez, Bryan
13349 loumont street
whittier , CA 90601                           1527    7/16/2020     24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
Dhanavade, Rajesh S
5006 Kenneth Way
Katy , TX 77494                               1528    7/17/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Gisondi, Trenton
3334 Wilmot St.
Simi Valley, CA 93063                         1529    7/17/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
Eide, Audrey B.
2103 Harrison Av. NW
PMB #2-681
Olympia, Wa 98502                             1530    7/30/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Bodhiprasart, Malee
1309 Amethyst Street
Apt D
Redondo Beach, CA 90277                       1531    7/17/2020     24 Hour Fitness Worldwide, Inc.              $131.55                                                                              $131.55
WATANABE, AIROL
4924 SOUTH 322ND ST
AUBURN, WA 98001                              1532    7/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pabon, Nicole
10539 Woodley Avenue
Granada Hills, CA 91344                       1533    7/17/2020     24 Hour Fitness Worldwide, Inc.              $109.59                                                                              $109.59
Hicks, Tiffany
10103 SE 227th St
Kent, WA 98031                                1534    7/20/2020        24 Hour Fitness USA, Inc.                $1,563.60                                                                           $1,563.60
Maggin, Jeremy
20950 Oxnard St #33
Woodland Hills, CA 91367                      1535    7/20/2020    24 Hour Fitness United States, Inc.                          $1,440.00                                                           $1,440.00
Simmons, Joseph
711 Upper Ulumalu Road
Haiku, HI 96708-5210                          1536     8/6/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00

                                                                                        Page 100 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 101 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Huebner, Michael
3284 Mountain View Avenue
Los Angeles, CA 90066                          1537    7/20/2020     24 Hour Fitness Worldwide, Inc.             $2,545.22                                                                           $2,545.22
Chang, James
2269 Felspar Street
#8
San Diego, CA 92019                            1538    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Crockett, Jeffrey B.
6055 SW 92 Street
Miami, FL 33156                                1539    7/17/2020     24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Skripenova, Silvia
4405 SE Belmont St. Apt 318
Portland, OR 97215                             1540    7/18/2020     24 Hour Fitness Worldwide, Inc.              $544.00                                                                              $544.00
Jackson, Michael
1906 East 18th Street Unit B
Austin, TX 78702                               1541    7/21/2020        24 Hour Fitness USA, Inc.                                 $941.40                                                              $941.40
Schnell, Ashley
1375 Lick Ave, Apt 422
San Jose, CA 95110                             1542    7/28/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Sacco, Morgan
1970 Kendall St.
Lakewood, CO 80214                             1543    7/21/2020        24 Hour Fitness USA, Inc.                    $86.98                                                                             $86.98
Boaz, Marcus
235 Floral Bluff CT
Rosenberg, TX 77469                            1544    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Peng, Zehui
                                               1545    7/22/2020    24 Hour Fitness United States, Inc.           $568.00                                                                              $568.00
Rowland, Chad M
7510 Edgartown Harbor St
Las Vegas, NV 89166                            1546    7/21/2020        24 Hour Fitness USA, Inc.                    $42.99                                                                             $42.99
Brokaw, Beth H.
21 Regatta Way
Dana Point, CA 92629                           1547    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Harms, John
29801 Weatherwood
Laguna Niguel, CA 92677                        1548    7/22/2020        24 Hour Fitness USA, Inc.                 $774.00                                                                              $774.00
Jordan, Bryan
230 NE4th Street Apt 1008B
Miami, FL 33132                                1549    8/17/2020     24 Hour Fitness Worldwide, Inc.              $704.00                                                                              $704.00
Takata, Kylee
46-324 Kahuhipa St
Kaneohe, HI 96744                              1550    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $49.20                                                                             $49.20
Johnson, Dayna
105 John Street
Hackensack , NJ 07601                          1551    7/22/2020        24 Hour Fitness USA, Inc.                 $848.00                                                                              $848.00
Cagwin & Dorward
P.O. Box 6004
Petaluma, CA 94955                             1552    7/31/2020        24 Hour Fitness USA, Inc.              $34,614.49                                                                           $34,614.49




                                                                                         Page 101 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 102 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ferraro, Nicole
45 S Via Lucia Ln
Alamo, CA 94507                                1553    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $81.98                                                                             $81.98
Burnett, Krystal W.
6756 NE Tillamook Street
Portland, OR 97213                             1554    7/29/2020     24 Hour Fitness Worldwide, Inc.              $430.76                                                                              $430.76
Dymatize Enterprises, LLC
111 Leslie Street
Dallas, TX 75207                               1555     7/6/2020           RS FIT Holdings LLC                $629,834.08                                                                          $629,834.08
Transform SR Holding LLC
TransformCo.
Attn: Matthew Joly
3333 Beverly Road, B6-247A
Hoffman Estates, IL 60179                      1556    7/13/2020     24 Hour Fitness Worldwide, Inc.          $211,558.86                                                                          $211,558.86
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1557    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,744.00                                                                           $1,744.00
Greenway Electrical Services, LLC
Hayes & Newman, PL
Carly M. Newman, Esq.
830 Lucerne Terrace
Orlando, FL 32801                              1558    7/15/2020     24 Hour Fitness Worldwide, Inc.                                            $15,586.49                                          $15,586.49
White, Maureen
p.o. box 1089
Twin Peaks, CA 92391                           1559    7/28/2020        24 Hour Fitness USA, Inc.                    $36.99                                                                             $36.99
Underwood, Elaine
P. O. Box 452
Prosper, TX 75078                              1560     8/7/2020        24 Hour Fitness USA, Inc.                 $936.00                                                                              $936.00
Performix, LLC
2255 Sheridan Blvd., Unit C-108
Edgewater, CO 80214                            1561    7/13/2020     24 Hour Fitness Worldwide, Inc.             $9,034.30                                                                           $9,034.30
Charles, Alara Marie
326 E. Victoria St. Unit A
Santa Barbara, CA 93101                        1562    7/13/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                             1563    7/13/2020    24 Hour Fitness United States, Inc.          $1,744.00                                                                           $1,744.00
Torres, Marvin
635 E Flora St.
Santa Ana, CA 92707                            1564    7/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                             1565    7/13/2020         24 Hour Holdings II LLC                 $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                             1566    7/13/2020        24 Hour Fitness USA, Inc.                $1,744.00                                                                           $1,744.00
Ma, Peter
27 Calliope
Lake Forest, CA 92630                          1567    7/13/2020        24 Hour Fitness USA, Inc.                $2,400.00                                                                           $2,400.00


                                                                                         Page 102 of 1762
                                                                     Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 103 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Dallas County
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N Stemmons Frwy
Ste 1000
Dallas, TX 75207                                           1568    7/13/2020        24 Hour Fitness USA, Inc.                                              $103,384.38                                         $103,384.38
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                                          1569    7/13/2020          24 San Francisco LLC                   $1,744.00                                                                           $1,744.00
Robbins, Wendy
17271 Apel Lane
Huntington Beach, CA 92649                                 1570    7/13/2020    24 Hour Fitness United States, Inc.              $68.63                                                                             $68.63
BOX 24 STUDIO
945 LAKE ST.
VENICE, CA 90291                                           1571    7/14/2020    24 Hour Fitness United States, Inc.                                                          $18,000.00                         $18,000.00
Lee, Yoojin
2368 Scholarship
Irvine, CA 92602                                           1572    7/31/2020     24 Hour Fitness Worldwide, Inc.                 $51.49                                                                             $51.49
CenterPoint Energy
PO Box 1700
Houston, TX 77251                                          1573     8/6/2020      24 Hour Fitness Holdings LLC               $4,107.18                                                                           $4,107.18
Euler Hermes NA Agent for Icon Health & Fitness 445548
800 Red Brook Blvd.
Owings Mills, MD 21117                                     1574    7/14/2020     24 Hour Fitness Worldwide, Inc.          $145,043.35                                                                          $145,043.35
Nieto, Gema
13800 SW 9th Terrace
Miami, FL 33184                                            1575    7/14/2020     24 Hour Fitness Worldwide, Inc.              $186.04                                                                              $186.04
Hyodo, Jennifer
854 Pico Canyon Lane
Brea, CA 92821                                             1576    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,459.92                                                                           $1,459.92
Sada, Veronica
15626 Flagstone Walk Way
Houston, TX 77049                                          1577    7/20/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                                       1578    7/14/2020              RS FIT CA LLC                                      $1,794.00                                                           $1,794.00
Guzman, Joseph A.
13934 Blue Ribbon Ln
Eastvale, CA 92880                                         1579    7/14/2020      24 Hour Fitness Holdings LLC                   $46.99                                                                             $46.99
Bacon, Lindo
534 Norvell Street
El Cerrito, CA 94530                                       1580    7/14/2020     24 Hour Fitness Worldwide, Inc.              $149.62                                                                              $149.62
West, Karen
8209 173rd Ave SW
Rochester, WA 98579                                        1581    7/18/2020              RS FIT NW LLC                          $46.50                                                                             $46.50
Duffy, Melissa
4216 Woodside Circle
Lake Oswego , OR 97035                                     1582    8/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                                     Page 103 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 104 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Williams, Jenna
204 S. East Rd
Texas City, TX 77591                         1583    7/14/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Hoffman, Camille
2115 Grace Drive
Santa Rosa, CA 95404                         1584    7/25/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Valdez, Jon
979 Woodland Parkway Suite 101-14
San Marcos, CA 92069                         1585    7/14/2020     24 Hour Fitness Worldwide, Inc.              $540.81                                                                              $540.81
Lopez, Boris
12131 Serra Ave
Chino, CA 91710                              1586    7/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Alvarado, Ana
22318 Seine Ave
Hawaiian Gardens, CA 90716                   1587    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Robinson Jr, Jerrold
6228 Shadow Hills Dr
Lancaster, CA 93536                          1588    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Schroller, Curtis
7807 Blue Stream Ct
Houston, TX 77041                            1589    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $27.27                                                                             $27.27
Johnson, Keedra
44042 25th Street West, #C5
Lancaster, CA 93536                          1590    7/17/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Harris, Cymone
4359 Kevinkay Dr
Houston, TX 77084                            1591    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Kelada, Rita
473 Roosevelt Ave
Redwood City, CA 94061                       1592    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $40.99                                                                             $40.99
Nalbandian, Kim
311 Westlake Vista Ln
Thousand Oaks, CA 91362                      1593    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Alleyne, Brianna
77 Estabrook Avenue Apt 302
San Leandro, CA 94577                        1594    7/14/2020        24 Hour Fitness USA, Inc.                $1,693.84                                                                           $1,693.84
Peregoy, Aya
2997 Ralston Way
Hayward, CA 94541                            1595    7/14/2020     24 Hour Fitness Worldwide, Inc.              $262.00                                                                              $262.00
Monsivais, Mildred E
28 Orange Ave Unit 2
Chula Vista, CA 91911                        1596    7/14/2020     24 Hour Fitness Worldwide, Inc.              $190.75                                                                              $190.75
Miller, Joyce S
2426 Legacy Island Circle
Henderson, NV 89074                          1597    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $35.65                                                                             $35.65
Patarra, Pedro
111 Hanover st.
Santa Cruz, CA 95062                         1598    7/24/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00




                                                                                       Page 104 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 105 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Archuleta, Savannah
2300 24th Street Road
Greeley, CO 80634                             1599    7/14/2020              24 Denver LLC                       $299.99                                                                              $299.99
Estes, Remigius Kelly
23623 Monte Lago Ln
Katy, TX 77493                                1600    7/14/2020        24 Hour Fitness USA, Inc.                 $740.00                                                                              $740.00
Waddicar, Kristin
16921 Judy Way
Cerritos, CA 90706                            1601    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $87.00                                                                             $87.00
Baldwin, Amie
20 Ryan Lane
Cotati, CA 94931                              1602    7/20/2020     24 Hour Fitness Worldwide, Inc.              $561.00                                                                              $561.00
Sha, Jiahang
2400 Chestnut St
Apt 501
Philadelphia, PA 19103                        1603    7/14/2020    24 Hour Fitness United States, Inc.                            $80.00                                                               $80.00
Noble, Marlene
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                             1604    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Rowley, Katherine
240 Scotgrove St
Henderson, NV 89074                           1605    7/14/2020        24 Hour Fitness USA, Inc.                 $235.00                                                                              $235.00
Barajas Figueroa, Lizbeth
3118 Carlin Ave
Lynwood, CA 90262                             1606    7/14/2020     24 Hour Fitness Worldwide, Inc.              $741.60                                                                              $741.60
Noriega, Brandy
4755 Delaware Drive
Larkspur, CO 80118                            1607    8/10/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Cribari, Cortney
939 Quarterhorse Ln
Oak Park, CA 91377                            1608    7/14/2020     24 Hour Fitness Worldwide, Inc.             $1,590.00                                                                           $1,590.00
Hasler, Samantha
6850 Mission Gorge Rd., #2574
San Diego, CA 92120                           1609    7/14/2020     24 Hour Fitness Worldwide, Inc.              $283.33                                                                              $283.33
Pascual Urbano, Luis A
1344 University Ave Apt 4EN
Bronx, NY 10452                               1610    7/14/2020        24 Hour Fitness USA, Inc.                                $1,464.00                                                           $1,464.00
Rodgers, Samantha
5807 chaste ct
Rosenberg, TX 77469                           1611    7/20/2020        24 Hour Fitness USA, Inc.                    $44.14                                                                             $44.14
Mathewson, Lourdes
11292 1/2 Portobelo Dr
San Diego, CA 92124                           1612    7/23/2020        24 Hour Fitness USA, Inc.                                                   $83.98                                              $83.98
Cespedes, Raul
10521 SW 123rd Ave
Miami , FL 33186                              1613    7/20/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99




                                                                                        Page 105 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 106 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
The Round Owner, LLC
The Round, LLC. c/o Alex I. Poust
Schwabe Williamson & Wyatt
1211 SW 5th Ave., 19th Floor
Portland, OR 97204                              1614    7/21/2020        24 Hour Fitness USA, Inc.             $1,365,801.56                                                                      $1,365,801.56
Velez, Yvette
4145 Fisher St
Los Angeles, CA 90063                           1615    7/14/2020    24 Hour Fitness United States, Inc.            $106.65                                                                             $106.65
Deere, Patrick
869 Broadway
Sonoma, CA 95476                                1616    7/14/2020        24 Hour Fitness USA, Inc.                  $103.38                                                                             $103.38
DE CAMPOS, MONICA
4331 HAZEPOINT DR
KATY, TX 77494                                  1617    7/14/2020     24 Hour Fitness Worldwide, Inc.             $1,355.46                                                                           $1,355.46
Harma, Alison
1615 Echo Park Ave #13
Los Angeles, CA 90026                           1618    7/14/2020     24 Hour Fitness Worldwide, Inc.               $449.99                                                                             $449.99
Steward, Reina
5044 Timbercreek Way
Sacramento, CA 95841                            1619    7/14/2020     24 Hour Fitness Worldwide, Inc.               $316.54                                                                             $316.54
Osmanian, Sofia
4907 Zelzah Ave
Encino, CA 91316                                1620    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $28.19                                                                             $28.19
Overholt-Dearing, Julie Ann
3704 Piedmont Court
Plano, TX 75075                                 1621    7/14/2020        24 Hour Fitness USA, Inc.                $1,608.00                                                                           $1,608.00
Chun, Leticia
1804 Parkwood Drive
San Mateo, CA 94403                             1622    7/14/2020     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99
Robbins, Elizabeth
23101 44th Ave W Apt B
Mountlake Terrace , WA 98043                    1623    8/10/2020     24 Hour Fitness Worldwide, Inc.               $495.44                                                                             $495.44
Sanchez, Heriberto
3378 SE Wedgewood Ave
Hillsboro, OR 97123                             1624    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Flores, Fernando
6516 E. Camino Vista #3
Anaheim, CA 92807                               1625    7/15/2020        24 Hour Fitness USA, Inc.                    $70.18                                                                             $70.18
Rodrigues Pinto, Monique
5775 W Dartmouth Ave
AP 8-206
Denver, CO 80277                                1626    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
King, Kelsey
12902 Browing Ave.
Santa Ana, CA 92705                             1627    7/14/2020     24 Hour Fitness Worldwide, Inc.             $1,120.00                                                                           $1,120.00
Dellins, Bradley
1017 Poppy Tree Place
Simi Valley, CA 93065                           1628    7/14/2020     24 Hour Fitness Worldwide, Inc.               $208.60                                                                             $208.60




                                                                                          Page 106 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 107 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Pinsky, Alex
2140 ocean ave Apt.2A
Brooklyn, NY 11229                             1629    7/14/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1630    7/14/2020    24 Hour Fitness United States, Inc.                          $1,794.00                                                           $1,794.00
Torres, Matthew
10771 SW 63 St
Miami, FL 33173                                1631    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $89.90                                                                             $89.90
Andersen, Adrienne
1434 Santa Monica Blvd. Apt. 8
Santa Monica, CA 90404                         1632    7/14/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Castaneda, Vianey
1284 Baird Rd.
Santa Rosa, CA 95409                           1633    7/14/2020     24 Hour Fitness Worldwide, Inc.              $176.77                                                                              $176.77
Perez, Isabel
95-322 Kaloaupau ST #128
Mililani, HI 96789                             1634    7/20/2020    24 Hour Fitness United States, Inc.          $1,985.34                                                                           $1,985.34
Haros, Susanna
4110 S Orin Privado
Ontario, CA 91762                              1635    7/14/2020        24 Hour Fitness USA, Inc.                    $12.33                                                                             $12.33
Wittke, Ashley
4859 Loukelton Way
San Diego, CA 92120                            1636    7/14/2020    24 Hour Fitness United States, Inc.           $383.00                                                                              $383.00
Herndon, Ashley
5101 Trails Edge Dr
Arlington, TX 76017                            1637    7/14/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Burnett, Krystal W.
6756 NE Tillamook Street
Portland, OR 97213                             1638    7/15/2020     24 Hour Fitness Worldwide, Inc.              $430.76                                                                              $430.76
Sztorch, Boris
1650 Ala Moana Bl. Apt 1611
Honolulu, HI 96815                             1639    7/14/2020     24 Hour Fitness Worldwide, Inc.                              $314.13                                                              $314.13
Hawkins, Kevin I
HC 61 Box 33415
Estes Park, CO 80517                           1640    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $45.94                                                                             $45.94
Tactay, Alexandra
42042 Sweetshade Lane
Temecula, CA 92591                             1641    7/14/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
SMUD
P.O. Box 15555 ATTN A255
Sacramento, CA 95852                           1642    7/14/2020     24 Hour Fitness Worldwide, Inc.           $41,967.84                                                                           $41,967.84
Demlow, Richard
10 Carolyn Way
Mission Hills, CA 91345                        1643    7/14/2020        24 Hour Fitness USA, Inc.                                $1,720.00                                                           $1,720.00
O'Brien, Timothy
2920 Avon Road
Rocklin, CA 95765                              1644    7/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00




                                                                                         Page 107 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 108 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ascarza, Angela
529 E Olive Ave Apt 4
Monrovia, CA 91016                             1645    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Gilliland, Graham William
20 Polo Field Lane
Denver, CO 80209                               1646    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $77.98                                                                             $77.98
Loubet, Paul
2538 Fairway Dr
Costa Mesa, CA 92627                           1647    7/14/2020        24 Hour Fitness USA, Inc.                $2,409.00                                                                           $2,409.00
Elmore, Elizabeth
168 N Goldenspur Way
Orange, CA 92869                               1648    7/14/2020    24 Hour Fitness United States, Inc.          $1,109.52                                                                           $1,109.52
Mejia, Claudia
12435 Grayling Ave
Whittier, CA 90604                             1649    7/14/2020    24 Hour Fitness United States, Inc.          $1,139.00                                                                           $1,139.00
Llamedo, Alfredo
5716 Over Downs Dr.
Dallas, TX 75230                               1650    7/14/2020    24 Hour Fitness United States, Inc.                           $757.57                                                              $757.57
Gheith, Faris
                                               1651    7/15/2020        24 Hour Fitness USA, Inc.                    $31.49                                                                             $31.49
Fryer, Andrew
1418 Wickerhill Way
Katy, TX 77494                                 1652    7/14/2020    24 Hour Fitness United States, Inc.          $2,016.00                                                                           $2,016.00
Schick, Anthony
10 Potters Bend
Ladera Ranch, CA 92694                         1653    7/14/2020        24 Hour Fitness USA, Inc.                 $123.30                                                                              $123.30
Bock, Yale
213 Popolo Drive
Las Vegas, NV 89138                            1654    7/14/2020        24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Abramson, Gavrila
533 Columbia Creek Drive
San Ramon, CA 94582                            1655    7/13/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Jackson, Lisa
                                               1656    7/14/2020        24 Hour Fitness USA, Inc.                    $20.46                                                                             $20.46
White, Tiana
4738 NE 48th Place
Portland, OR 97218                             1657    7/14/2020        24 Hour Fitness USA, Inc.                 $277.94                                                                              $277.94
Nickeson, Cathy
5925 Clay Basket Drive
Citrus Heights, CA 95621                       1658    7/14/2020        24 Hour Fitness USA, Inc.                                 $798.75                                                              $798.75
CULLARI, ALEJANDRO
812 wheelwood ave
hurst, tx 76053                                1659    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Chapman, Nancy
322 Punta Baja Dr
Solana Beach, CA 92075                         1660    7/14/2020        24 Hour Fitness USA, Inc.                $1,118.00                                                                           $1,118.00
Palafox, Madison
5416 Fair Ave Apt 8- 122
North Hollywood, CA 91601                      1661    7/13/2020        24 Hour Fitness USA, Inc.                    $44.09                                                                             $44.09


                                                                                         Page 108 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 109 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
de Almeida Tomac, Fernando
1923 Whispering Trl
Irvine, CA 92602                              1662    7/14/2020        24 Hour Fitness USA, Inc.                 $374.94                                                                              $374.94
Himple, Robert R
10128 Montana rd
Everett, WA 98204                             1663    7/14/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Ortiz, Sergio
1204 Red Oak Valley Court
Austin, TX 78732                              1664    7/14/2020        24 Hour Fitness USA, Inc.                                                   $54.11                                              $54.11
Zepherin, Jasmine
13313 Baileyfield Drive
Pflugerville, TX 78660                        1665    7/15/2020     24 Hour Fitness Worldwide, Inc.             $2,977.00                                                                           $2,977.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                          1666    7/14/2020      24 Hour Fitness Holdings LLC                               $1,794.00                                                           $1,794.00
Gomez, Teresa
9657 Pasture Rose Way
Elk Grove, CA 95624                           1667    7/14/2020        24 Hour Fitness USA, Inc.                    $63.98                                                                             $63.98
Reyes, Matthew Lucas
8340 SW 38th Street
Miami, FL 33155                               1668    7/14/2020        24 Hour Fitness USA, Inc.                 $102.69                                                                              $102.69
Burnett, Madison
3533 Dover Bay Street
Las Vegas, NV 89129                           1669    7/15/2020    24 Hour Fitness United States, Inc.          $1,680.00                                                                           $1,680.00
ZUO, FENGLING
170 E COLLEGE STREET
#5033
COVINA, CA 91723                              1670    7/14/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Haffner, Nichole
7010 sw Baylor St
Tigard, OR 97223                              1671    7/21/2020    24 Hour Fitness United States, Inc.                           $101.99                                                              $101.99
Trail, Travis
3358 West Bijou St
Colorado Springs, CO 80904                    1672    7/14/2020              24 Denver LLC                      $1,000.00                                                                           $1,000.00
Kahan, Michael
320 East 57th St
Apt 16A
New York, NY 10022                            1673    7/15/2020            24 New York LLC                                       $416.67                                                              $416.67
Gale, Maureen E.
11439 High Mesa Drive
Sandy, UT 84092                               1674    7/15/2020     24 Hour Fitness Worldwide, Inc.              $106.18                                                                              $106.18
Parikh, Maniari
4711 Bradstone Dr.
Houston, TX 77084                             1675    7/14/2020        24 Hour Fitness USA, Inc.                                 $249.99                                                              $249.99
Gross, Sarah
23986 Aliso Creek Road #219
Laguna Niguel, CA 92677                       1676    7/15/2020    24 Hour Fitness United States, Inc.                                                           $1,228.99                          $1,228.99
Odalis Herrera, Stephanie
9523 Hoback St.
Bellflower, CA 90706                          1677    7/14/2020        24 Hour Fitness USA, Inc.                    $72.05                                                                             $72.05

                                                                                        Page 109 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 110 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ginn, Bradley
7295 S Houstoun Waring Cir
Littleton, CO 80120                           1678    7/14/2020              24 Denver LLC                        $135.29                                                                             $135.29
Salas, Luis
Law Offices of Jeffrey Hasson
320 Cedar Lane
Teaneck, NJ 07666                             1679    7/15/2020     24 Hour Fitness Worldwide, Inc.          $1,000,000.00                                                                      $1,000,000.00
Salas, Luis
Law Offices of Jeffrey Hasson
320 Cedar Lane
Teaneck, NJ 07666                             1680    7/15/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Marte, Kayla
85-15 139th, Apt 3k
Briarwood, NY 11345                           1681    7/25/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Garza, Julia
346 Carmel Creeper Pl.
Encinitas, CA 92024                           1682    7/14/2020    24 Hour Fitness United States, Inc.              $86.37                                                                             $86.37
Perry, Brenda
3355 Towncenter #1105
Las Vegas, NV 89135                           1683    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $41.00                                                                             $41.00
Porter, Robert Jordan
11942 Rancho Bernardo Road Unit A
San Diego, CA 92128                           1684    7/16/2020     24 Hour Fitness Worldwide, Inc.               $654.50                                                                             $654.50
Carrillo, Jose
7355 Saddlewood Dr.
Fontana, CA 92337                             1685    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Werner, Daniel
220 Congress Street #4E
Brooklyn, NY 11201                            1686    7/15/2020            24 New York LLC                                      $1,000.00                                                           $1,000.00
Surgeon, James
1061 NE 9th Ave #1726
Portland, OR 97232                            1687    7/15/2020        24 Hour Fitness USA, Inc.                $1,749.72                                                                           $1,749.72
DeMarsico, Janine
13 Daniel Terrace
Whippany, NJ 07981                            1688    7/21/2020    24 Hour Fitness United States, Inc.            $656.28                                                                             $656.28
Sinch America Inc
7000 Central Parkway
Suite 1480
Atlanta, GA 30328                             1689    7/15/2020        24 Hour Fitness USA, Inc.               $15,028.77                                                                          $15,028.77
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                          1690    7/14/2020          24 San Francisco LLC                                   $1,794.00                                                           $1,794.00
Abarca, Issac
1076 Carol Lane #42
Lafayette, CA 94549                           1691    7/15/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                                                             $249.96
Centennial Square, LLC
Rubin LLC, Attn: Paul Rubin, Esq.
345 Seventh Avenue, 21st Floor
New York, NY 10001                            1692    7/15/2020        24 Hour Fitness USA, Inc.             $2,279,796.08                                                                      $2,279,796.08


                                                                                        Page 110 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 111 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                           1693    7/15/2020        24 Hour Fitness USA, Inc.                     $0.00         $0.00                                                                $0.00
Krebs, Laura
4138 Arbor Vitae Drive
San Diego, CA 92105                             1694    7/15/2020        24 Hour Fitness USA, Inc.                 $817.41                                                                              $817.41
Luyen, Vincent
4255 Campus Drive #6566
Irvine, CA 92616                                1695    7/15/2020        24 Hour Fitness USA, Inc.                 $119.96                                                                              $119.96
Hernandez, Olivia
wells fargo checking account
5577451643
                                                1696    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $83.73                                                                             $83.73
Ostaffe, Joy G.
320 Sand Run Road
West Palm Beach, FL 33413                       1697    7/15/2020        24 Hour Fitness USA, Inc.                 $214.99                                                                              $214.99
Zuo, Fengling
170 E. College Street
Box 50333
Covina, CA 91723                                1698    7/16/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Olivas, Laura
39512 Victoria
St Palmdale, CA 93551                           1699    7/14/2020        24 Hour Fitness USA, Inc.                 $230.00                                                                              $230.00
Presman, Yelena
29 Van Sicklen Street
APT # 3A
Brooklyn, NY 11223                              1700    7/15/2020        24 Hour Fitness USA, Inc.                    $67.64                                                                             $67.64
Durand, Molly
1035 N Stanley Ave. #209
West Hollywood, CA 90046                        1701    7/14/2020    24 Hour Fitness United States, Inc.                                                             $360.00                            $360.00
Martin, Curtis J.
1252 Starview Drive
Santa Rosa, CA 95403                            1702    7/16/2020     24 Hour Fitness Worldwide, Inc.             $3,925.00                                                                           $3,925.00
Presman, Mikhail
29 Van Sicklen Street
Apt # 3A
Brooklyn , NY 11223                             1703    7/15/2020        24 Hour Fitness USA, Inc.                    $67.64                                                                             $67.64
Trustwave Holdings, Inc
Accounts Receivable
70 W. Madison St. Suite 600
Chicago, IL 60602                               1704    7/14/2020        24 Hour Fitness USA, Inc.              $13,222.64                                                                           $13,222.64
Phelps, Melissa
621 McNeill Lane
Saginaw, TX 76179                               1705    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Knighton, Precious
3702 Glover Meadows Lane
Houston, TX 77047                               1706    7/16/2020     24 Hour Fitness Worldwide, Inc.                 $42.04                                                                             $42.04


                                                                                          Page 111 of 1762
                                                          Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 112 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hill, Reyana
1311 Huntington St, Apt A
Huntington Beach, CA 92648                      1707    7/15/2020    24 Hour Fitness Worldwide, Inc.                              $40.94                                                               $40.94
Johnson, Adam R
5515 Leaning Oak Ave
Las Vegas, NV 89118                             1708    7/14/2020    24 Hour Fitness Worldwide, Inc.             $972.00                                                                              $972.00
Milani, Diana
1328 Bancroft Drive
Longwood, FL 32779                              1709    7/16/2020       24 Hour Fitness USA, Inc.                    $57.98                                                                            $57.98
Hidalgo, Jennifer K
2750 East Oak Hill Drive Unit 16
Ontario, CA 91761-6549                          1710    7/14/2020       24 Hour Fitness USA, Inc.                                $980.00                                                              $980.00
Kaufman, Hannah
14283 Half Moon Bay Drive
Del Mar, CA 92014                               1711    7/14/2020    24 Hour Fitness Worldwide, Inc.             $260.00                                                                              $260.00
Tulinius-Osborne, Karen E
2312 Via Chalupa
San Clemente, CA 92673                          1712    7/14/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Robles, Eugenia
408 Winchester Dr
Watsonville, CA 95076                           1713    7/21/2020       24 Hour Fitness USA, Inc.               $1,041.00                                                                           $1,041.00
Polanco Palacios, Juan T
6323 Crakston St
Houston, TX 77084                               1714    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $94.38                                                                            $94.38
Haye, Gayle L
6459 Tilia Place, Unit 302
Carlsbad, CA 92011                              1715    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $22.50                                                                            $22.50
Tran, Hong
6629 VERNON ST.
ORLANDO , FL 32818                              1716     8/3/2020       24 Hour Fitness USA, Inc.                    $66.00                                                                            $66.00
Collins, Kathryn
731 Puerto Real Court
Las Vegas, NV 89138                             1717    7/17/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Ganjani, Nicole
5157 Steinbeck ct
Carlsbad, CA 92008                              1718    7/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pascual Urbano, Luis A
1344 University Ave Apt 4EN
Bronx, NY 10452                                 1719    7/15/2020       24 Hour Fitness USA, Inc.                               $1,464.00                                                           $1,464.00
Jones, Robert H
47 La Costa Ct
Laguna Beach, CA 92651                          1720    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Nguon, Kanica
1069 Myrtle Ave
Long Beach, CA 90813                            1721    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Fraley, Paul
3267 Eucalyptus ave
Long Beach , CA 90806                           1722    7/16/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99




                                                                                       Page 112 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 113 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jet Plumbing, Heating & Drain Services
1553 Hymer Ave.
Sparks, NV 89431                               1723    7/15/2020     24 Hour Fitness Worldwide, Inc.             $6,106.78                                                                           $6,106.78
S&C Venture, a Florida a joint venture
Patricia A. Redmond, Esq.
Stearns Weaver Miller, et al.
150 W. Flagler St., #2200
Miami, FL 33130                                1724    7/14/2020        24 Hour Fitness USA, Inc.             $200,467.79                                                                          $200,467.79
Sterling, Danielle
30213 Deer Meadow Road
Temecula, CA 92591                             1725     8/6/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
City of Pembroke Punes
Kerry L. Ezrol, Esq.
Goren Cherof Doody & Ezrol
3099 E Commercial Blvd., Ste. 200
Fort Lauderdale, FL 33308                      1726    7/15/2020     24 Hour Fitness Worldwide, Inc.             $3,887.73                                                                           $3,887.73
Moriarty, Sara
2606 Oaklawn Ave #1
Austin, TX 78722                               1727    7/21/2020        24 Hour Fitness USA, Inc.                 $876.00                                                                              $876.00
Molinares, Christopher
16935 SW 93 ST, APT 1-106
Miami, FL 33196                                1728    7/15/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Bocatija, Glenn
28634 Pietro Dr
Valencia, CA 91354                             1729    7/15/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,560.00                          $1,560.00
Towns, Payton
1404 Kilamanjaro Lane Unit 204
Las Vegas, NV 89128                            1730    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $72.88                                                                             $72.88
Benson, Cathy
7151 Johnston Rd
Pleasanton, CA 94588                           1731    7/15/2020     24 Hour Fitness Worldwide, Inc.                           $32,979.73                                                           $32,979.73
Shebib, George
1940 Morgan Court
Morgan Hill, CA 95037                          1732    7/15/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Gardizi, Omar
3300 N Paseo de los Rios Apt. 19207
Tucson, AZ 85712                               1733    7/16/2020        24 Hour Fitness USA, Inc.                    $63.37                                                                             $63.37
Rankin, Kenda K.
38120 Via Taffia
Murrieta, CA 92563                             1734    7/15/2020    24 Hour Fitness United States, Inc.              $26.56                                                                             $26.56
Johnson, Polina
15 1st street, Apt 6C
Hackensack, NJ 07601                           1735    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $35.07                                                                             $35.07
ROSAS, ESBEIDY
636 Chestnut Ave.
APT 101
Long Beach, CA 90802                           1736    7/15/2020    24 Hour Fitness United States, Inc.           $563.88                                                                              $563.88
Brown, Peter Allen
6080 NE Grand Ave
Portland, OR 97211                             1737    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99

                                                                                         Page 113 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 114 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Becker, Frances
2017 Chesapeake Road
Annapolis, MD 21409                            1738    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,900.00                                                                           $1,900.00
Yin, Chen
5901 Harvest Hill Rd Apt 2071
Dallas, TX 75230                               1739    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $72.72                                                                             $72.72
Shah, Darshan
49185 Park Ter
Fremont, CA 94539                              1740    7/15/2020     24 Hour Fitness Worldwide, Inc.             $1,480.60                                                                           $1,480.60
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                      1741    7/15/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97
Lama Li, Anubis de
11410 SW 110th Lane
Miami, FL 33176                                1742    7/17/2020        24 Hour Fitness USA, Inc.                 $842.12                                                                              $842.12
Fung, Caleb
4381 W Flamingo Rd.
#35302
Las Vegas, NV 89103                            1743    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Crispin, Lincy
1 Rustic Ridge Road
Apt A20
Little Falls, NJ 07424                         1744    7/15/2020     24 Hour Fitness Worldwide, Inc.                              $731.99                                                              $731.99
Francis, Phyllis A
4216 North Country Drive
Antelope, CA 95843                             1745    7/15/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Harper, Marlene
6740 Azusa Ct.
Riverside, CA 92509                            1746    7/14/2020    24 Hour Fitness United States, Inc.           $430.98                                                                              $430.98
Millar, Beckett
3201 Woodstock Road
Los Alamitos, CA 90720                         1747    7/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Poindexter, Ross A
2775 Mesa Verde Dr E #S213
Costa Mesa, CA 92626                           1748    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $44.71                                                                             $44.71
Pomante, Thomas
1321 SW 25th Way
Boynton Beach, FL 33426                        1749    7/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                          $400.00                                             $800.00
Procida, Anthony S.
88 Midwood Road
West Babylon, NY 11704                         1750    7/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Prince, Grace A
4828 Sw Oleson Rd
Portland, OR 97225                             1751    7/17/2020     24 Hour Fitness Worldwide, Inc.              $299.90                                                                              $299.90
Grigsby, Sandra J
7255 SW Palmer Way
Beaverton, OR 97007                            1752    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,672.00                                                                           $1,672.00
Nguyen, Christine
8531 Oasis Ave
Westminster, CA 92683                          1753    7/15/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00

                                                                                         Page 114 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 115 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Chong, Jimi
348 S. Teri Lane
Orange, CA 92869                             1754    7/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Vallentine, Connie
29218 Dalea Court
Katy, TX 77494                               1755    7/16/2020     24 Hour Fitness Worldwide, Inc.                              $130.00                                                              $130.00
Young, Gloria
6602 Colgate Avenue
Los Angeles, CA 90048                        1756    7/16/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Camero, Fahimeh
1212 Padre Serra Ln
Las Vegas, NV 89134                          1757    7/16/2020        24 Hour Fitness USA, Inc.                                                                   $490.00                            $490.00
Sappington, Anna
6459 Tilia Place #304
Carlsbad, CA 92011                           1758    7/15/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Vermeer-Manhart, Teresa
PO Box 56226
Los Angeles, CA 90056                        1759    7/15/2020     24 Hour Fitness Worldwide, Inc.                             $1,075.57                                                           $1,075.57
Armendariz, Ivan
417 S Tonopah Dr
Las Vegas, NV 89106                          1760    7/16/2020     24 Hour Fitness Worldwide, Inc.              $472.00                                                                              $472.00
Pinto, Melina
2403 Seneca St, Apt. 4
Pasadena, CA 91107                           1761    7/16/2020     24 Hour Fitness Worldwide, Inc.              $281.95                                                                              $281.95
Porter, Michael
900 Sitka St.
Fort Collins, CO 80524                       1762    7/17/2020     24 Hour Fitness Worldwide, Inc.              $226.74                                                                              $226.74
Gao, Sharon
157 Hahn St.
San Francisco, CA 94134                      1763    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Holtzman, Razelle
209-25 18th Ave. #4B
Bayside, NY 11360                            1764    7/16/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Serrano, Julio
11624 Mount Whitney Ct
Rancho Cucamonga, CA 91737                   1765    7/16/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Zuo, Fengling
170 E College Street
Box 5033
Covina, CA 91723                             1766    7/16/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Montoya, Ashley
6225 Reseda Blvd Apt #14
Reseda, CA 91335                             1767    7/16/2020    24 Hour Fitness United States, Inc.           $140.00                                                                              $140.00
Teranes, Jane L.
4253 Karensue Ave
San Diego, CA 92122                          1768    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,224.00                                                                           $1,224.00
Sterling, Danielle
30213 Deer Meadow Road
Temecula, CA 92591                           1769    7/16/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00


                                                                                       Page 115 of 1762
                                                      Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 116 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                         1770    7/17/2020     24 Hour Fitness Worldwide, Inc.          $1,000,000.00                                                                      $1,000,000.00
Dixon, Katharine
13494 Calais Drive
Del Mar, CA 92014                           1771    7/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,716.00                                                           $1,716.00
Commonwealth Edison Company
ComEd Bankruptcy Department
1919 Swift Drive
Oak Brook, IL 60523                         1772    7/16/2020     24 Hour Fitness Worldwide, Inc.               $837.22                                                                             $837.22
Crockett, Jeffrey B.
6055 SW 92 Street
Miami, FL 33156                             1773    7/16/2020     24 Hour Fitness Worldwide, Inc.               $774.00                                                                             $774.00
Pomante, Kimyatta
1321 SW 25th Way
Boynton Beach, FL 33426                     1774    7/16/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Green, Emily
14877 E Dartmouth Ave
Aurora , CO 80014                           1775    7/27/2020        24 Hour Fitness USA, Inc.                    $43.84                                                                             $43.84
Hsiao, Victoria
109 Hollywood Ave
Fairfield, NJ 07004                         1776    7/22/2020    24 Hour Fitness United States, Inc.            $649.99                                                                             $649.99
Keller, Paul
1817 Sandalwood Lane
Grapevine, TX 76051                         1777    7/18/2020     24 Hour Fitness Worldwide, Inc.               $137.43                                                                             $137.43
Bido, Soraya
2676 Grand Concourse #4N
Bronx, NY 10458                             1778    7/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Crockett, Jeffrey B
6055 SW 92 Street
Miami, FL 33156                             1779    7/16/2020     24 Hour Fitness Worldwide, Inc.               $774.00                                                                             $774.00
Oren, Guy
10567 San Pablo Ave
El Cerrito, CA 94530                        1780     8/4/2020     24 Hour Fitness Worldwide, Inc.               $713.68                                                                             $713.68
Greene, Dana
3908 Del Mar Glen
San Diego, CA 92130                         1781    7/16/2020     24 Hour Fitness Worldwide, Inc.                                                                $720.00                            $720.00
Baker, Devion
726 Hollyhock Dr
Stafford, TX 77477                          1782    8/18/2020    24 Hour Fitness United States, Inc.                                                             $193.00                            $193.00
Alcazar, Alessandra
6420 Newcastle Ave
Reseda, CA 91335                            1783    7/17/2020     24 Hour Fitness Worldwide, Inc.               $130.17                                                                             $130.17
Wadler, Linda A.
8207 Dunsinane Court
McLean, VA 22102                            1784    7/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,963.64                                                           $1,963.64




                                                                                      Page 116 of 1762
                                                             Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 117 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Taylor, Andrew James
20391 Venus Cir.
Huntington Beach, CA 92646                         1785    7/17/2020        24 Hour Fitness USA, Inc.                                  $66.49                                                               $66.49
Strascina-Dower, Madison
2401 E Warren Ave Apt 6
Denver, CO 80210                                   1786    7/17/2020              24 Denver LLC                      $1,200.00                                                                           $1,200.00
Haines, Carrie
9331 Coral Bell Way
Sacramento, CA 95829                               1787    7/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Clement, Edwin David
4904 SPARKS AVENUE
SAN DIEGO, CA 92110                                1788    7/16/2020    24 Hour Fitness United States, Inc.           $184.95                                                                              $184.95
Imhotep, Eboni
301 W Grand Ave #124
Chicago, IL 60654                                  1789    7/15/2020        24 Hour Fitness USA, Inc.                $2,039.96                                                                           $2,039.96
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles , CA 90054-0110                        1790    7/21/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Trann, Joselyn
PO Box 90712
Long Beach, CA 90809                               1791    7/17/2020     24 Hour Fitness Worldwide, Inc.                               $57.98                                                               $57.98
Premier Wall Systems, Inc.
c/o The Green Law Group, LLP
1777 E. Los Angeles Ave.
Simi Valley, CA 93065                              1792    7/16/2020        24 Hour Fitness USA, Inc.             $241,025.00                                                                          $241,025.00
Shay, Dianne M
328 Miramar Cir
Weatherford, Tx 76085                              1793     8/6/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Zareh, Arista
5531 Kester Ave
Apt 102
Sherman Oaks, CA 91411                             1794     8/4/2020     24 Hour Fitness Worldwide, Inc.              $119.04                                                                              $119.04
Dhanavade, Dhruv R
5006 Kenneth Way
Katy, TX 77494                                     1795    7/17/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Shoemaker, Gabriela
5825 Reseda Blvd 314
Tarzana, CA 91356                                  1796    7/16/2020     24 Hour Fitness Worldwide, Inc.             $2,044.00                                                                           $2,044.00
Sibayan, Sharmaine
91-1175 Hanaloa St
Ewa Beach, HI 96706                                1797    7/16/2020        24 Hour Fitness USA, Inc.                 $305.76                                                                              $305.76
Milstein-Torres, Grace
24226 Carino Strada Dr.
Richmond, TX 77406                                 1798    7/16/2020        24 Hour Fitness USA, Inc.                $1,984.95                                                                           $1,984.95
Santilli, Monique
701 Harlan St Unit E7
Lakewood, CO 80214                                 1799    7/27/2020        24 Hour Fitness USA, Inc.                    $41.99                                                                             $41.99
Botty, Carlos
333 University Dr. Apt 345
Coral Gables, FL 33134                             1800    7/16/2020        24 Hour Fitness USA, Inc.                 $725.23                                                                              $725.23

                                                                                             Page 117 of 1762
                                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 118 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Gonzalez, Elvis
42281 Osgood Rd.
Fremont, CA 94539                                              1801    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Nichols, Alexis
535 E Walnut Avenue
El Segundo, CA 90245                                           1802    7/16/2020    24 Hour Fitness United States, Inc.          $1,296.00                                                                           $1,296.00
Surgeon, James
1061 NE 9th Ave #1726
Portland, OR 97232                                             1803    7/16/2020        24 Hour Fitness USA, Inc.                $1,749.72                                                                           $1,749.72
Shannon, Ronald R
4948 Randlett Dr.
La Mesa, CA 91942                                              1804    7/17/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Public Service Co, A Colorado Corporation, dba Xcel Energy
Attn: Bankruptcy Department
PO Box 9477
Minneapolis, MN 55484                                          1805    7/16/2020        24 Hour Fitness USA, Inc.              $47,788.50                                                                           $47,788.50
Wexer Holding LLC
3E North St
Bethlehem, PA 18018                                            1806    7/22/2020        24 Hour Fitness USA, Inc.              $11,370.00                                                                           $11,370.00
Ghosh, Indira
423 Juniper Ct
Sunnyvale, CA 94086                                            1807    7/16/2020        24 Hour Fitness USA, Inc.                 $296.98                                                                              $296.98
Snohomish County PUD #1
PO Box 1107
Everett, WA 98206                                              1808    7/22/2020        24 Hour Fitness USA, Inc.                $3,524.96                                                                           $3,524.96
Canchola, Marco
10730 SW North Dakota St
Tigard, OR 97223                                               1809    7/17/2020          24 San Francisco LLC                       $46.99                                                                             $46.99
Roussos, Socrates
8620 Mohawk Street
Las Vegas, NV 89139                                            1810    7/16/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Noble, Marlene
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                                              1811    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
Ackerman, Jeannie
754 The Alameda Apt 2416
San Jose, CA 95126                                             1812    7/16/2020          24 San Francisco LLC                    $466.00                                                                              $466.00
Quinones, Yadira
87-40 Francis Lewis blvd
Apt A56
Queens Village, NY 11427                                       1813    7/16/2020            24 New York LLC                                      $2,000.00                                                           $2,000.00
Strouse, Richard W
6444 E Eastman Ave
Denver, CO 80222                                               1814    7/17/2020              24 Denver LLC                                         $0.00                                                                $0.00
Kudryavtseva, Kseniya
84-09 Talbot Street, B64
Kew Gardens, NY 11415                                          1815    7/17/2020            24 New York LLC                          $54.98                                                                             $54.98
Berson, Martin
1904 W 33rd St
Austin, TX 78703                                               1816    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $49.70                                                                             $49.70

                                                                                                         Page 118 of 1762
                                                         Case 20-11568-KBO         Doc 72-4        Filed 04/19/21     Page 119 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Garcia, Hugo
2902 Fairman Street
Lakewood, CA 90712                             1817    7/17/2020    24 Hour Fitness Worldwide, Inc.                 $89.00                        $89.00                                             $178.00
Bell, Pamela A.
2400 W. Valley Pkwy
SP62
Escondido, CA 92029                            1818    7/17/2020       24 Hour Fitness USA, Inc.                                                                $1,548.00                          $1,548.00
Rafferty, Kendall
3974 Moore Street Apt 207
Los Angeles, CA 90066                          1819    7/17/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Anaya, Eli
201 S Alexandria Ave, Apt 104
Los Angeles, CA 90004                          1820    7/18/2020       24 Hour Fitness USA, Inc.                $449.99                                                                              $449.99
Robinson, Amy
6701 Rialto Blvd #3316
Austin, TX 78735                               1821    7/17/2020       24 Hour Fitness USA, Inc.                $136.81                                                                              $136.81
Fraser, Shelby
314 Henrietta St.
Lewisville, TX 75057                           1822    7/17/2020       24 Hour Fitness USA, Inc.                $297.00                                                                              $297.00
Huang, Judy Yong Hong
550 E Newmark Ave
Apt D
Monterey Park, CA 91755                        1823    7/16/2020             RS FIT CA LLC                      $437.43                                                                              $437.43
Cantoran, Eric
518 Mallie Street
Conroe, TX 77301                               1824     8/4/2020    24 Hour Fitness Worldwide, Inc.            $1,943.75                                                                           $1,943.75
Green, Bill
48 Chiminey Stone Way
Cullowhee, NC 28723                            1825    7/17/2020       24 Hour Fitness USA, Inc.                               $1,896.00                                                           $1,896.00
McCarville, Mara
13515 Choco Rd.
Apple Valley, CA 92308                         1826    7/18/2020    24 Hour Fitness Worldwide, Inc.            $1,350.00                                                                           $1,350.00
Righter, William
8341 N Dickens
St. Portland, OR 97203                         1827    7/19/2020          RS FIT Holdings LLC                                  $9,826.99                                                           $9,826.99
Beavers, Edith
                                               1828    8/10/2020    24 Hour Fitness Worldwide, Inc.                 $68.46                                                                            $68.46
Hounsouvan, Mui
512 Poinsettia St
Chula Vista, CA 91911                          1829    7/16/2020       24 Hour Fitness USA, Inc.                $800.00                                                                              $800.00
Vogel, She' (Sharon) B.
2525 Flosden Road
Space 57
American Canyon, CA 94503                      1830    7/16/2020    24 Hour Fitness Worldwide, Inc.             $179.00                                                                              $179.00
Hicks, Kellie M.
1407 Manjack Cay Dr.
Round Rock, TX 78664                           1831    7/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Chandra, Yenny
7945 Landon Pl
San Diego, CA 92126                            1832    7/17/2020    24 Hour Fitness Worldwide, Inc.             $999.60                                                                              $999.60

                                                                                      Page 119 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 120 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Arayssi, Mohamed Zouheir
6770 Conor Drive
Riverside, CA 92509                            1833    7/17/2020     24 Hour Fitness Worldwide, Inc.              $150.99                                                                              $150.99
Coyt, Miguel
13451 1/2 filmore st
Pacima, CA 91331                               1834    7/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,000.00                          $1,000.00
Du Plessis, Gabe
13359 Gideon Ct
Lakeside, CA 92040                             1835    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Perez, Silva Chairez
2922 Bradbury Dr
San Jose, California 95122                     1836    7/17/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Threadgill, Nichole
12010 113th Ave Ct E Unit 22
Puyallup, WA 98374                             1837    7/19/2020        24 Hour Fitness USA, Inc.                                $2,000.00                                                           $2,000.00
Poore, Christine
7317 El Cajon Blvd., Ste. 239
La Mesa, CA 91942                              1838    7/17/2020        24 Hour Fitness USA, Inc.                                 $294.00                                                              $294.00
Shoemaker, Jane S.
670 Vanderbilt Drive
Sunnyvale, CA 94087                            1839    8/18/2020          24 San Francisco LLC                   $1,161.00                                                                           $1,161.00
Dimitrova, Iglika
1220 Rahway Ave
Avenel, NJ 07001                               1840    7/18/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                          1841    7/17/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Kramer, Kathryn
PO Box 891331
Temecula, CA 92589                             1842    7/19/2020        24 Hour Fitness USA, Inc.                                                                    $99.00                             $99.00
Summers, Karen
PO Box 55593
1209 NE 188th St.
Shoreline, WA 98155                            1843    7/17/2020     24 Hour Fitness Worldwide, Inc.             $2,010.05                                                                           $2,010.05
Lunsford, Pat
PO Box 8661
Northridge, CA 91327                           1844    7/17/2020     24 Hour Fitness Worldwide, Inc.              $353.53                                                                              $353.53
Chinn, Ramona Lisette
PO Box 195
Kaneohe, HI 96744                              1845    7/17/2020    24 Hour Fitness United States, Inc.           $314.13                                                                              $314.13
LI, YILIN
1413 BAY RIDGE AVE APT 1
BROOKLYN, NY 11219                             1846    7/22/2020    24 Hour Fitness United States, Inc.           $383.99                                                                              $383.99
Maher, Killian
43 Blackburne Square
Rathfarnham
Dublin
Ireland                                        1847    7/20/2020        24 Hour Fitness USA, Inc.                 $330.29                                                                              $330.29




                                                                                         Page 120 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 121 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Giglio, Noah J
15 Richwood Place
Denville, NJ 07834                             1848    7/19/2020     24 Hour Fitness Worldwide, Inc.                             $1,543.37                                                           $1,543.37
Santos, Reyna Celina Gonzalez
108 Brookside
Sealy, TX 77474                                1849    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $21.42                                                                             $21.42
Pierre-Davis, Latasha
8402 Avenue J Apt 3
Brooklyn, NY 11236                             1850    7/17/2020         24 Hour Holdings II LLC                 $1,944.00                                                                           $1,944.00
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                               1851    7/17/2020     24 Hour Fitness Worldwide, Inc.             $4,524.24                                                                           $4,524.24
Thomas, Sarah
1529 Dorothy St
Houston, TX 77008                              1852    7/20/2020          24 San Francisco LLC                    $105.64                                                                              $105.64
Rene, Idony
1398 Summit Pines Blvd,
Apt 812
West Palm Beach, FL 33415                      1853    7/17/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Mills, Kim
4376 Newland Heights Drive
Rocklin, CA 95765                              1854    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,171.16                                                                           $1,171.16
Contreras Gomez, Christopher
Pro box 1455
el Segundo, CA 90245                           1855    7/21/2020        24 Hour Fitness USA, Inc.                $1,050.14                                                                           $1,050.14
Yee, Jane
501 Broadway, POB#1402
MILLBRAE, CA 94030                             1856    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sponaugle, Jennifer
531 Samuel Chase Way
Annapolis, MD 21401                            1857    7/20/2020     24 Hour Fitness Worldwide, Inc.              $656.24                                                                              $656.24
Hillman, Lisa
15515 Spnice circle
Thornton, CO 80602                             1858    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $136.69                                                              $136.69
Vu, MyLoan T
5875 Ciudad Leon Ct
San Diego, CA 92120                            1859    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,899.92                                                                           $1,899.92
Allen, Anne-Barbara
2312 Caringa Way
Carlsbad, CA 92009                             1860    7/21/2020     24 Hour Fitness Worldwide, Inc.              $640.00                                                                              $640.00
Zamora, Joel
272 Casoria Av
Las Vegas, NV 89123                            1861    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Griffith, Nona L.
2718 La Golondrina Street
Carlsbad, CA 92009                             1862    7/17/2020        24 Hour Fitness USA, Inc.                 $225.00                                                                              $225.00
Dao, Anh
7431 Irby Cobb Blvd
Rosenberg, TX 77479                            1863    7/20/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00

                                                                                         Page 121 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 122 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miller, Ryan A
2520 NE Couch Street
Apt. 3
Portland, OR 97232                            1864    7/21/2020        24 Hour Fitness USA, Inc.                    $88.18                                                                             $88.18
Tysinger, Joseph
4825 Robertson Rd
Carlsbad, CA 92010                            1865    7/18/2020     24 Hour Fitness Worldwide, Inc.                              $540.00                                                              $540.00
Cummings, Patricia L.
2457 Tour Edition Drive
Henderson, NV 89074                           1866    7/21/2020        24 Hour Fitness USA, Inc.                $1,120.00                                                                           $1,120.00
Guleria, Arnav
28 West 26th Street
Apartment 6C
New York, NY 10010                            1867    7/18/2020        24 Hour Fitness USA, Inc.                 $505.77        $3,025.00                                                           $3,530.77
Grau, Mitch
1731 San Francisco St
Carrollton, TX 75007                          1868    7/21/2020        24 Hour Fitness USA, Inc.                 $108.22                                                                              $108.22
Llamedo, Alfredo
5716 Over Downs Dr.
Dallas, TX 75230                              1869    7/20/2020    24 Hour Fitness United States, Inc.                           $757.57                                                              $757.57
Dutton, James
12134 14th St.
Santa Fe, TX 77510                            1870    7/17/2020        24 Hour Fitness USA, Inc.                    $17.32                                                                             $17.32
Lee, Yi W.
1400 Little Elm Tr #1148
Cedar Park, TX 78613                          1871    7/17/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Garcia, Alexander
43696 Ortona Street
Temecula, CA 92592                            1872    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $57.50                                                                             $57.50
Gouveia, Gunnar Firmino
5619 Chet Dr
Orlando, FL 32818                             1873    7/17/2020     24 Hour Fitness Worldwide, Inc.              $732.00                                                                              $732.00
Orr, Megan L
1573 Perry Drive
Placentia, CA 92870                           1874    7/20/2020        24 Hour Fitness USA, Inc.                    $41.99                                                                             $41.99
Pozari, Beata
1230 Avenue X Apt. 3R
Brooklyn , New York 11235                     1875    7/17/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                             $42.00
Kirk, Evan
11102 Melody Drive
Northglenn, CO 80234                          1876    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $46.20                                                                             $46.20
Smith, Lillian A
5702 Everhart Manor Ln
Katy, TX 77494                                1877    8/17/2020     24 Hour Fitness Worldwide, Inc.              $913.00                                                                              $913.00
Delacruz, Mark C.
c/o June D. Coleman
Messer Strickler Ltd.
5960 South Land Park Drive #1059
Sacramento, CA 95822                          1878    7/21/2020        24 Hour Fitness USA, Inc.                $5,549.73                                                                           $5,549.73


                                                                                        Page 122 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 123 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Roberts, Julie M.
2943 Joshua Tree St.
Ontario, CA 91761                            1879    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $834.00                                                              $834.00
Sohrt, Kiana
361 Bay View Terrace
Costa Mesa, CA 92627                         1880    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $980.00                                                              $980.00
Sturken, Spencer
2002 W. Central Ave
Santa Ana, CA 92704                          1881    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $268.45                                                              $268.45
Conner, Jack C
136 S Park Way
Santa Cruz, CA 95062                         1882    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $89.98                                                                             $89.98
Cui, Tan
124 Bay 13th Street
Brooklyn, NY 11214                           1883    7/17/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Lavia, Cynthia
37 Partisan Pl.
Irvine, CA 92602                             1884    7/17/2020    24 Hour Fitness United States, Inc.           $840.00                                                                              $840.00
Osceola County Tax Collector
P.O. Box 422105
Kissimmee, FL 34742-2105                     1885    7/17/2020        24 Hour Fitness USA, Inc.                                               $15,051.19                                          $15,051.19
Brisco, Andrea
309 A King Street
Santa Cruz, CA 95060                         1886    7/20/2020    24 Hour Fitness United States, Inc.           $310.00                                                                              $310.00
Greenfield, Elizabeth
9419 Devils Head Dr
Parker, CO 80138                             1887    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,741.48                                                                           $1,741.48
PPG Architectural Finishes
c/o NCS, 729 Miner Road
Highland Heights, OH 44143                   1888    7/17/2020        24 Hour Fitness USA, Inc.                $4,128.99                      $56,280.05                                          $60,409.04
Soto, Angelo
485 N Citrus Ave
Apt 75
Escondido, CA 92027                          1889    7/17/2020        24 Hour Fitness USA, Inc.                                                   $64.86                                              $64.86
Jackson, Donald K
16009 Scenic Oak Trail
Buda, TX 78610                               1890    7/17/2020        24 Hour Fitness USA, Inc.                 $293.51                                                                              $293.51
Rodriguez, Charlotte
827 Sunshine Medley Lane
Rosenberg, TX 77469                          1891    7/17/2020    24 Hour Fitness United States, Inc.                           $495.99                                                              $495.99
Williams, Edward
1135 Makawao Av Ste 103 #235
Makawao , HI 96768                           1892    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
Viglienzone, Norma
1651 Cunningham Way
Santa Rosa , CA 95403                        1893    7/17/2020        24 Hour Fitness USA, Inc.                $1,621.96                                                                           $1,621.96
Terkivatan, Erdal
908 N San Vicente Blvd
Apt 7
W Hollywood, CA 90069                        1894    7/17/2020        24 Hour Fitness USA, Inc.                $1,250.00                                                                           $1,250.00

                                                                                       Page 123 of 1762
                                                            Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 124 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Boylan, Patrick J
2522 Palma Vista Ave
Las Vegas, NV 89121                               1895    7/20/2020     24 Hour Fitness Worldwide, Inc.                               $19.50                                                               $19.50
Almodovar, Marisol
6888 Friars Rd. Apt 314
San Diego, CA 92108                               1896    7/20/2020     24 Hour Fitness Worldwide, Inc.              $479.98                                                                              $479.98
Trinh, Cuong Anthony
12698 Amberhill Ave.
Eastvale, CA 92880                                1897    7/18/2020        24 Hour Fitness USA, Inc.                    $57.00                                                                             $57.00
Gallardo, Bessie
5 La Purisima
Rancho Santa Margarita, CA 92688                  1898    7/20/2020        24 Hour Fitness USA, Inc.                    $31.49                                                                             $31.49
Asencios, Sheyla Alejandra
2711 Bartlet Drive
Kissimmee , FL 34741                              1899    7/16/2020        24 Hour Fitness USA, Inc.                 $608.00                                                                              $608.00
Ocampo, Nesli
6770 Condor Drive
Riverside, CA 92509                               1900    7/17/2020        24 Hour Fitness USA, Inc.                 $146.82                                                                              $146.82
Henrichs, Sher
2211 SE 34th Ave
Portland, OR 97214                                1901    7/18/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Kramlich, David E.
1113 Los Palos Ct.
Pittsburg, CA 94565                               1902    7/20/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
DUGGER, RICHARD
13420 LYNDHURST STREET #610
AUSTIN, TX 78729                                  1903    7/17/2020        24 Hour Fitness USA, Inc.                $1,550.00                                                                           $1,550.00
Chicago Flameproof and Wood Specialties Corp.
c/o NCS, 729 Miner Road
Highland Heights, OH 44143                        1904    7/17/2020        24 Hour Fitness USA, Inc.                                              $175,705.77                                         $175,705.77
Rubanov, Olga
4416 Barnsley Dr
Plano, TX 75093                                   1905    7/18/2020        24 Hour Fitness USA, Inc.                $1,607.84                                                                           $1,607.84
Caburian, Mike
9573 Scarboro Pl
Stockton, CA 95209                                1906    7/23/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
TenBrink, Nikole
19 Nostrand Street
Farmingdale, NY 11735                             1907    7/19/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Burak, Daniel
12271 Trail Spring Ct.
Las Vegas, NV 89138                               1908    7/23/2020        24 Hour Fitness USA, Inc.                    $36.85                                                                             $36.85
Wegner, Timothy
2315 Sheraton Dr
Carrollton, TX 75007                              1909    7/18/2020    24 Hour Fitness United States, Inc.           $417.43                                                                              $417.43
Yun, Jing wen
550 Carroll St
Sunnyvale, CA 94086                               1910    7/20/2020    24 Hour Fitness United States, Inc.       $100,000.00                                                                          $100,000.00




                                                                                            Page 124 of 1762
                                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 125 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Pashley, Christopher
525 Mandalay Rd
Orlando, FL 32809                                              1911    7/20/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                                            1912    7/20/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Bersaw, Martin
78 Highview Drive
Woodland Park, NJ 07424                                        1913    7/19/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Shinn, Linda Marie
1255 Tower Drive
Vista, CA 92083                                                1914    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,204.00                                                                           $1,204.00
Taylor, Michael
2770 Gingerview Ln
Annapolis, MD 21401                                            1915    7/19/2020        24 Hour Fitness USA, Inc.                                 $135.00                                                              $135.00
Righter, William J
8341 N Dickens St.
Portland, OR 97203                                             1916    7/17/2020        24 Hour Fitness USA, Inc.                                $9,826.99                                                           $9,826.99
Pinares, Yolanda
15626 Flagstone Walk Way
Houston, TX 77049                                              1917    7/20/2020     24 Hour Fitness Worldwide, Inc.               $324.74                                                                             $324.74
McNeill, James
1035 Baltic St.
Colorado Springs, CO 80903                                     1918    7/20/2020     24 Hour Fitness Worldwide, Inc.               $109.97                                                                             $109.97
Zalokar, Suzanne
2058 SE 112th Ave
Portland , OR 97216                                            1919    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $46.49                                                                             $46.49
Lucas, Sachi
23 Meadowbrook Road
Short Hills, NJ 07078                                          1920    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $533.11                                                              $533.11
Ayele, Keven
5670 Juno Ct
Las Vegas, NV 89118                                            1921    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $60.35                                                                             $60.35
Quintero, Diana
12138 Cobbs Creek Rd
Houston, TX 77067                                              1922    7/20/2020    24 Hour Fitness United States, Inc.              $50.87                                                                             $50.87
A.R., a minor child (Anthony Russomanno, parent, 210 Corte
Tierra Cielo, San Clemente, CA 92673)
Anthony Russomanno
210 Corte Tierra Cielo
San Clemente, CA 92673                                         1923    7/20/2020    24 Hour Fitness United States, Inc.            $699.99                                                                             $699.99
YESCO, LLC
ATTN: Tyler Steenblik
1605 Gramercy Road
SLC, UT 84104                                                  1924    7/21/2020        24 Hour Fitness USA, Inc.               $23,935.40                                                                          $23,935.40
Moyeton, Michelle Andreina
708 Secret Harbor Lane Unit 102
Lake Mary, Fl 32746                                            1925    7/22/2020    24 Hour Fitness United States, Inc.            $122.81                                                                             $122.81

                                                                                                         Page 125 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 126 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Soriano, Adolfo
                                                1926    7/20/2020        24 Hour Fitness USA, Inc.                 $235.03                                                                              $235.03
Barajas, Tobias
                                                1927    7/19/2020     24 Hour Fitness Worldwide, Inc.              $159.96                                                                              $159.96
Thach, Sovanny Diep
170 San Ramon Dr.
San Jose, CA 95111                              1928    7/20/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Freifeld, Alexis
4680 W Mineral Ave, Apt 202
Littleton, CO 80128                             1929    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,727.96                                                                           $1,727.96
Chiu, Jonathan
644 Donner Dr.
Walnut, CA 91789                                1930    7/19/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Rice, Elizabeth
9483 W Alemeda Ave
Lakewood, CO 80226                              1931    7/19/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Dyer, Scott
2497 Lombard St
San Francisco, CA 94123                         1932    7/20/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00                                               $0.00
Gomez, Angel
6503 Dumont St Unit 2
Orlando, FL 32809                               1933    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $50.05                                                                             $50.05
Cardoza, Sandra
7120 Savory St.
Las Vegas, NV 89131                             1934    7/20/2020     24 Hour Fitness Worldwide, Inc.                                                $83.98                                              $83.98
Pereyra, Milton Isaac
864 Lester Ave
Hayward, CA 94541                               1935    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
WENBIN, WU
2126 77TH STREET
BROOKLYN, NY 11214                              1936    7/21/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Charest, Karen S
2810 Sombrosa St.
Carlsbad, CA 92009                              1937    7/20/2020     24 Hour Fitness Worldwide, Inc.              $774.60                                                                              $774.60
Carpenter, Diane
11101 Gateview Ln
Las Vegas, NV 89144                             1938    7/20/2020    24 Hour Fitness United States, Inc.              $52.00                                                                             $52.00
Sanchez, Kevin
23000 Marigold Ave
Torrance, CA 90502                              1939     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18
Moder, Sean
2020 NE Rodney Ave Apt D
Portland, OR 97211                              1940    7/20/2020     24 Hour Fitness Worldwide, Inc.              $475.00                                                                              $475.00
Zappa Ludwig, Dena M
3515 Morning Glory Drive
Castle Rock, CO 80109                           1941    7/19/2020    24 Hour Fitness United States, Inc.          $1,080.00                                                                           $1,080.00
Taylor II, David L
4508 NW Lincoln Ave
Vancouver, WA 98663                             1942    7/20/2020     24 Hour Fitness Worldwide, Inc.              $342.00                                                                              $342.00


                                                                                          Page 126 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 127 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Meyer, Scott
18743 Niles Drive
Hesperia, CA 92345-7539                         1943    7/19/2020     24 Hour Fitness Worldwide, Inc.             $1,064.00                                                                           $1,064.00
Dominguez, Raul
3233 Bridge Hill Dr. Apt. 2039
Fort Worth, TX 76116                            1944    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $31.17                                                                             $31.17
Siegel, Jeffrey
4963 Sterling Grove Lane
San Diego, CA 92130                             1945    7/19/2020     24 Hour Fitness Worldwide, Inc.              $528.00                                                                              $528.00
Kline, Jeff
9392 Gateshead Dr
Huntington Beach , CA 92646                     1946    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,404.00                                                                           $1,404.00
Matsunaga, Valerie M
PO Box 330519
Kahului, HI 96733                               1947    7/19/2020        24 Hour Fitness USA, Inc.                $1,680.00                                                                           $1,680.00
Crecelius, Elena
46-051 Konohiki St. Apt 3753
Kaneohe, HI 96744                               1948    7/20/2020        24 Hour Fitness USA, Inc.                                 $175.88                                                              $175.88
Glenn, John
10103 SE 227th St.
Kent, WA 98031                                  1949    7/20/2020        24 Hour Fitness USA, Inc.                 $659.92                                                                              $659.92
Turner, Patricia
1185 S Forest St
Denver, CO 80246                                1950    7/24/2020              24 Denver LLC                      $1,920.00                                                                           $1,920.00
Ramirez, Alvaro
19335 Yankton Drive
Bloomington, CA 92316                           1951    7/20/2020        24 Hour Fitness USA, Inc.                    $92.58                                                                             $92.58
De Gooyer, Annaliese
1825 La Jolla Rancho Road
La Jolla, CA 92037                              1952    7/21/2020     24 Hour Fitness Worldwide, Inc.             $2,880.00                                                                           $2,880.00
Martin, Ana
4456 S. Slauson Ave
Culver City, CA 90230                           1953    7/20/2020        24 Hour Fitness USA, Inc.                 $102.18                                                                              $102.18
Sanders, Tameka
4710 Catamaran Dr. 121
Fort Worth, TX 76135                            1954    7/20/2020     24 Hour Fitness Worldwide, Inc.              $212.96                                                                              $212.96
Wood, Shari H
3217 S North Shore Dr
Ontario, CA 91761                               1955    7/20/2020    24 Hour Fitness United States, Inc.          $1,540.00                                                                           $1,540.00
Horowitz, Barry
16607 Osborne St
North Hills, CA 91343-4011                      1956    7/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Thomas, Daniel
15021 Germain Street
Mission Hills, CA 91345                         1957    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hunt, Barbara Ann
6852 Rock Drive
Huntington Beach, CA 92647                      1958    7/17/2020        24 Hour Fitness USA, Inc.                                 $282.00                                                              $282.00




                                                                                          Page 127 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 128 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pereyra, Victor
864 Lester Ave
Hayward, CA 94541                             1959    7/20/2020    24 Hour Fitness Worldwide, Inc.                             $389.99                                                              $389.99
Nyberg, Hannah
103 Lake Drive
Sterling, VA 20164                            1960    7/18/2020    24 Hour Fitness Worldwide, Inc.              $583.00                                                                             $583.00
Griego, Angelo
20838 Del Oro Rd
Apple Valley, CA 92308                        1961    7/23/2020       24 Hour Fitness USA, Inc.                 $749.88                                                                             $749.88
Romeo, Jennie
628 Sterling Place,Apt# 1-A
Brooklyn, NY 11238                            1962    7/24/2020    24 Hour Fitness Worldwide, Inc.                              $66.00                                                               $66.00
PESIGAN, KELSEY
431 west parkwood ave
la habra, CA 90631                            1963    7/21/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Charest, Karen S.
2810 Sombrosa St.
Carlsbad, CA 92009                            1964    7/20/2020    24 Hour Fitness Worldwide, Inc.            $1,420.00                                                                           $1,420.00
Blair, Joanne D.
605 Silverado Way
Eagle Point, OR 97524                         1965    7/19/2020    24 Hour Fitness Worldwide, Inc.              $171.68                                                                             $171.68
Bowman, Kelley
1705 Dylan Way
Encinitas, CA 92024                           1966    7/23/2020       24 Hour Fitness USA, Inc.                    $86.76                                                                            $86.76
Lopez, Dorian
3701 Florida Street Unit 208
San Diego, CA 92104                           1967    7/20/2020    24 Hour Fitness Worldwide, Inc.              $560.00                                                                             $560.00
Somers, Celia
Cohen & Marzban, Law Corp
Cynthia E. Allred, Esq
16000 Ventura Blvd #701
Encino, CA 91436                              1968    7/20/2020    24 Hour Fitness Worldwide, Inc.         $1,056,494.00                                                                      $1,056,494.00
Kuroda, Mark
Kuroda Studios/ Mark Kuroda Photography
110 6th Aveneue #2
San Francisco, CA 99118                       1969    7/17/2020    24 Hour Fitness Worldwide, Inc.                            $3,599.65                                                           $3,599.65
Henrichsen, Ryan
817 Craters of the Moon Blvd
Pflugerville, TX 78660                        1970    7/21/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Li de Chen, Jin Zhu
962 55th Street
Brooklyn , NY 11219                           1971    7/21/2020           24 New York LLC                       $204.00                                                                             $204.00
Shirota, Renee
1480 Ku'ulei Street
Hilo, HI 96720                                1972    7/20/2020       24 Hour Fitness USA, Inc.                    $98.40                                                                            $98.40
Philips, Catherine N
701 S. Friendswood Dr #315
Friendswood, TX 77546                         1973    7/20/2020    24 Hour Fitness Worldwide, Inc.            $1,968.00                                                                           $1,968.00




                                                                                     Page 128 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 129 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hays, Patricia
125 N Mary Ave
Sunnyvale, CA 94086                           1974    7/20/2020     24 Hour Fitness Worldwide, Inc.              $356.00                                                                              $356.00
Gallagher, Renee
1102 E 13th Street
Georgetown, TX 78626                          1975    7/22/2020    24 Hour Fitness United States, Inc.           $299.96                                                                              $299.96
Swei, Emerald
40343 Imperio Place
Fremont, CA 94539                             1976    7/20/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Hutchens, Mary Lisa
615 Lyons Ave. NE
Renton, WA 98059                              1977    7/31/2020    24 Hour Fitness United States, Inc.                           $769.95                                                              $769.95
Khan, Kashif
22 Emmet Ct
Piscataway , NJ 08854                         1978    7/20/2020     24 Hour Fitness Worldwide, Inc.              $735.00                                                                              $735.00
King, Zachary Aaron
1430 5th St. Apt. 510
Santa Monica, CA 90401                        1979    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18
Ajimura, Scott H
95-1084 Kihene St
Mililani, HI 96789                            1980    7/22/2020    24 Hour Fitness United States, Inc.                          $1,343.00                                                           $1,343.00
Friedman, Carolyn
2919 North Greencastle Street
Arlington, VA 22207                           1981    7/21/2020     24 Hour Fitness Worldwide, Inc.              $672.00                                                                              $672.00
Rains, Cheryl
110116 new river circle
rancho cordova, CA 95670                      1982    7/21/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Delacruz, Mark C.
c/o June D. Coleman
5960 South Land Park Drive #1059
Sacramento, CA 95822                          1983    7/21/2020        24 Hour Fitness USA, Inc.                $5,549.73                                                                           $5,549.73
Marchand, Robert
1308 Stonehollow Ct
Roanoke , Texas 76262                         1984    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,950.00                                                                           $1,950.00
Meza, Sonia
2225 Ash Ave.
Greeley, CO 80631                             1985    7/20/2020        24 Hour Fitness USA, Inc.                $1,656.00                                                                           $1,656.00
Pace, Roberta
15109 Yaqui Rd
Apple Valley, CA 92307                        1986    7/20/2020     24 Hour Fitness Worldwide, Inc.              $942.40                                                                              $942.40
Freborg, Kajsa
1801 L St. #437
Sacramento, CA 95811                          1987    7/20/2020     24 Hour Fitness Worldwide, Inc.             $2,272.00                                                                           $2,272.00
Boring, Amie
3308 Belle Ln
Carlsbad, CA 92008                            1988    7/20/2020        24 Hour Fitness USA, Inc.                              $57,264.50                                                           $57,264.50
Horvath, Laura
38 Calle Maravilla
San Clemente, CA 92673                        1989     8/5/2020        24 Hour Fitness USA, Inc.                 $860.00                                                                              $860.00


                                                                                        Page 129 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 130 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tam, Jonathan H.
549 Borden Ave. Apt 6A
Long Island City, NY 11101                     1990    7/21/2020       24 Hour Fitness USA, Inc.                                $424.66                                                              $424.66
Jaggi, Shriya
1207 Olivera Terrace
Sunnyvale, CA 94087                            1991    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $99.20                                                                            $99.20
von Weiss, Margaret
4820 Cass Street Apt. 313
San Diego, CA 92109                            1992    7/22/2020    24 Hour Fitness Worldwide, Inc.          $12,616.00                                                                           $12,616.00
Goodfellow, Kathi
10799 S Autumn Rain Road
South Jordan, UT 84009                         1993    7/23/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Hameed, Hasib and Nabil
2201 San Jose Dr APT O207
Antioch , CA 94509                             1994    7/20/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Ayala, Demi
319 Camino de Gloria
Walnut, CA 91789                               1995    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Daly, Allison
Richard Chang
9020 Sunrise Lakes Blvd Apt 205
Sunrise, FL 33322                              1996     8/2/2020       24 Hour Fitness USA, Inc.                                                                  $154.11                            $154.11
Curtis, Linda
2598 Debok Ct
West Linn, OR 97068                            1997    7/20/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Davis, Stephanie
100 E Hartsdale Avenue
Apt TKE
Hartsdale, NY 10530                            1998    7/20/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Qudus, Nazanin
4253 Fitzwilliam St
Dublin , CA 94568                              1999    7/22/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Petkin, Janet
950 N Kings Rd #352
West Hollywood, CA 90069                       2000    7/31/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Foltean, Sabina
15234 SE View Meadows Ln
Milwaukie, OR 97267                            2001    7/20/2020       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Miller, Amy
2844 Stuart Street
Denver, CO 80212                               2002    7/29/2020    24 Hour Fitness Worldwide, Inc.                            $1,242.00                                                           $1,242.00
Cardoza, Sandra
7120 Savory St.
Las Vegas, NV 89131                            2003    7/20/2020       24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
Bentley, Annalise Makayla
5655 La Jolla Hermosa Avenue
La Jolla, CA 92037                             2004    7/20/2020    24 Hour Fitness Worldwide, Inc.             $233.15                                                                              $233.15
Hough, Corey
919 Milan Terrace Dr
Fort Collins, CO 80525                         2005    7/20/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00

                                                                                      Page 130 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 131 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Callari, Gaetano
323 Cobble Rock Court
El Dorado Hills, CA 95762                      2006    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
murphy, charles
32 Fallon Rd
Bay Shore , NY 11706                           2007    7/22/2020            24 New York LLC                          $60.00                                                                             $60.00
Ruggiero, Jennifer
613 Waterscape Way
Orlando, FL 32828                              2008    7/22/2020     24 Hour Fitness Worldwide, Inc.               $160.00                                                                             $160.00
Charest, Karen
2810 Sombrosa St.
Carlsbad, CA 92009                             2009    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,349.00                                                                           $1,349.00
Kennedy, Cody
902 22nd Street
Santa Monica, CA 90403                         2010    7/21/2020        24 Hour Fitness USA, Inc.                    $81.56                                                                             $81.56
Martinez, Katherine
6333 College Grove Way #1119
San Diego, CA 92115                            2011    7/22/2020     24 Hour Fitness Worldwide, Inc.               $120.00                                                                             $120.00
PAUL, DIANE E
PO BOX 8021
COLORADO SPRINGS, CO 80933                     2012    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $35.47                                                                             $35.47
ROBINSON, KAYLA
BILLING BANK ACCT
                                               2013    7/20/2020         24 Hour Holdings II LLC                     $33.53                                                                             $33.53
Harris, Robert S.
11328 Linares St.
San Diego, CA 92129                            2014    7/20/2020    24 Hour Fitness United States, Inc.            $175.96                                                                             $175.96
CNA Commercial Insurance
500 Colonial Center parkway
Lake Mary, FL 32746                            2015    7/14/2020     24 Hour Fitness Worldwide, Inc.           $250,532.00                                                                         $250,532.00
Lukovsky, Eugene
3364 Guider Avenue - Apt. 5B
Brooklyn , NY 11235                            2016    7/23/2020     24 Hour Fitness Worldwide, Inc.               $143.88                                                                             $143.88
Cassady-Henze, Michael
46 Middleton
Irvine, CA 92620                               2017    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $900.00                                                              $900.00
Schaufler, Ethan
18950 County Road 162
Nathrop, CO 81236                              2018    7/22/2020     24 Hour Fitness Worldwide, Inc.                             $9,517.76                                                           $9,517.76
Kieffer, Stephen
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                               2019    7/21/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Nalls-Ahaiwe, Chinye
3214 Areba Street
Houston, TX 77091                              2020    7/22/2020    24 Hour Fitness United States, Inc.            $576.00                                                                             $576.00
Robbins, Dorthy
47229 Division St.
Lancaster, CA 93535                            2021    7/21/2020    24 Hour Fitness United States, Inc.            $460.00                                                                             $460.00

                                                                                         Page 131 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 132 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Taylor, Hannah
6787 Morrison Dr
Denver, CO 80221                               2022    7/22/2020              24 Denver LLC                       $113.97                                                                              $113.97
Somuncu, Muhammed
949 East Chandler Dr
Salt Lake City, UT 84103                       2023    7/22/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Sprosty Network LLC
2625 Castilla Isle
Fort Lauderdale, FL 33301                      2024    7/22/2020     24 Hour Fitness Worldwide, Inc.           $92,400.00                                                                           $92,400.00
Garica, Gabriela
2924 Ross Drive Unit J32
Fort Collins, CO 80526                         2025    7/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
teshome, aster
231 S. 23rd St.
Richmond , CA 94804                            2026    7/21/2020    24 Hour Fitness United States, Inc.                           $600.00                                                              $600.00
Bertrand, Joseph
21602 Lake View Road
Damon, TX 77430                                2027    7/22/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
PHILLIPS, JOHN MILTON
3112 Wildflower CT
Bedford, TX 76021                              2028    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
MARKOUCHE, HICHAM
4218 W Northgate Dr
#332
Irving , TX 75062                              2029    7/22/2020    24 Hour Fitness United States, Inc.              $69.26                                                                             $69.26
Hitchens, Dean
8 Mar Vista
IRVINE, CA 92602                               2030    7/22/2020        24 Hour Fitness USA, Inc.                $1,001.00                                                                           $1,001.00
Ghandehari, Heli
5510 Renaissance Ave #3
San Diego, CA 92122                            2031    7/20/2020     24 Hour Fitness Worldwide, Inc.              $651.27                                                                              $651.27
Phuong, April
3639 Rockhold Ave.
Rosemead, CA 91770                             2032    7/21/2020        24 Hour Fitness USA, Inc.                    $55.40                                                                             $55.40
Bertrand, Desiree
21602 Lake View Road
Damon, TX 77430                                2033    7/22/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Kruger Litle d/b/a TCS Plumbing
Kevin S. Wiley, Jr.
325 N. St. Paul St., Suite 4400
Dallas, TX 75201                               2034    7/21/2020     24 Hour Fitness Worldwide, Inc.           $24,797.96                                                                           $24,797.96
LeFleur Fink, Nikita Nicole
2523 Ohio Dr #401
Plano, TX 75093                                2035    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
Renteria, Jose
341 Conmur Street
South San Francisco, CA 94080                  2036    7/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                         Page 132 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 133 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Teel, April
13021 Legendary Drive
APT 1825
Austin, TX 78727                              2037    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $42.21                                                                             $42.21
Blakeman Steel, Inc.
c/o A. Bruce Wilson
6300 Ridglea Place, Suite 1111
Fort Worth, TX 76116                          2038    8/11/2020        24 Hour Fitness USA, Inc.                                              $104,920.20                                         $104,920.20
Chipian, Ernest Terry
2248 E 10000 S
Sandy, UT 84092                               2039    7/20/2020        24 Hour Fitness USA, Inc.                    $99.60                                                                             $99.60
chiang, bonny
1816 W Sherway St
West Covina, CA 91790                         2040    7/22/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                             $299.99
Davis, Kathryn
408 Raccoon Street
Lake Mary, FL 32746                           2041    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $44.93                                                                             $44.93
Lewis, Julia
3670 Monica Ave
Long Beach, CA 90808                          2042    7/21/2020     24 Hour Fitness Worldwide, Inc.             $2,553.00                                                                           $2,553.00
Myers, Dakota
1900 McKinley St
Clearwater, FL 33765                          2043    7/30/2020    24 Hour Fitness United States, Inc.          $1,400.00                                                                           $1,400.00
Gallagher, Renee
1102 E 13th Street
Georgetown, TX 78626                          2044    7/22/2020    24 Hour Fitness United States, Inc.          $1,824.00                                                                           $1,824.00
Kimridge Development Group
c/o Weltman, Weinberg, and Reis Co LPA
965 Keynote Circle
Boston Heights, OH 44131                      2045    7/24/2020     24 Hour Fitness Worldwide, Inc.          $4,444,221.64                                                                      $4,444,221.64
Thompkins, Ronald
Ronald Thompkins
15471 W. 64th Place
Unit A
Arvada, CO 80007                              2046    7/21/2020     24 Hour Fitness Worldwide, Inc.                             $2,179.92                                                           $2,179.92
Ayele, Kahassai
5670 Juno Ct
Las Vegas, NV 89118                           2047    7/20/2020     24 Hour Fitness Worldwide, Inc.               $104.27                                                                             $104.27
WILSON, TYLER
5266 WILLIT ST
OMAHA, NE 68152                               2048     8/9/2020     24 Hour Fitness Worldwide, Inc.               $115.74                                                                             $115.74
Tsien, Dawen
1927 Bridgepointe Cir. #K224
San Mateo, CA 94404                           2049    7/21/2020    24 Hour Fitness United States, Inc.            $207.96                                                                             $207.96
Paska, Anthony
43-09 56th Street
Woodside, NY 11377                            2050    7/21/2020     24 Hour Fitness Worldwide, Inc.               $203.17                                                                             $203.17
Cajayon, Bryan A.
8728 Rivercrest Ave
Everett, WA 98208                             2051    7/21/2020    24 Hour Fitness United States, Inc.            $107.77                                                                             $107.77

                                                                                        Page 133 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 134 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pearce, William
2039 8th Ave, Apt 4
Oakland, CA 94606                             2052    7/22/2020        24 Hour Fitness USA, Inc.                  $299.99                                                                             $299.99
Jones, Sean
1429 Tillman Street
Suisun City, CA 94585                         2053    7/26/2020    24 Hour Fitness United States, Inc.            $250.00                                                                             $250.00
Kato, Sheila
38-878 Anita Drive
Cathedral City, CA 92234                      2054    7/20/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
AHMED, QAIS M
P O BOX 3506
OAKLAND, CA 94609                             2055    7/20/2020     24 Hour Fitness Worldwide, Inc.               $699.00                                                                             $699.00
The Round Owner, LLC
Schwabe Williamson & Wyatt
c/o Alex I. Poust
1211 SW 5th Ave, 29th Floor
Portland, OR 97204                            2056    7/21/2020    24 Hour Fitness United States, Inc.       $1,365,801.56                                                                      $1,365,801.56
PSE&G
Attn: Bankruptcy Dept.
PO Box 709
Newark, NJ 07101                              2057    7/21/2020     24 Hour Fitness Worldwide, Inc.            $13,609.73                                                                          $13,609.73
Leppert, Florence
1081 Pelican Lake Lane
Las Vegas, NV 89123                           2058    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,680.00                                                                           $1,680.00
Recinos, Edgar D
2114 Bellevue Ranch
Santa Rosa , CA 95407                         2059    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,297.00                                                                           $1,297.00
Begler, Cindy
5843 Hanover St.
Denver, CO 80238                              2060    7/23/2020              24 Denver LLC                      $1,968.03                                                                           $1,968.03
Pakvis, Amanda
7672 Whispering Marsh Dr.
Las Vegas, NV 89131                           2061    7/26/2020     24 Hour Fitness Worldwide, Inc.               $375.55                                                                             $375.55
Norman, Monique
8110 bridgeport way sw apt E
Lakewood, WA 98499                            2062    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $46.15                                                                             $46.15
SALT, GINA M.
15314 NE 88TH STREET
VANCOUVER, WA 98682-3576                      2063    7/22/2020     24 Hour Fitness Worldwide, Inc.             $3,120.00                                                                           $3,120.00
Rosen, Joanne
666 Rose Drive
Paramus, NJ 07652                             2064     8/3/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Donovan, Brian R
580 Vernon Street
Unit 15
Oakland, CA 94610                             2065    7/20/2020        24 Hour Fitness USA, Inc.                $1,155.75                                                                           $1,155.75
Oziel, Simone
125 Motor Avenue
Farmingdale, NY 11735                         2066    7/24/2020     24 Hour Fitness Worldwide, Inc.                              $249.99                                                              $249.99


                                                                                        Page 134 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 135 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Flores, Martha
7705 Jay St
Lamont, CA 93241                               2067    8/10/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Sabek, Adham
6302 Mary Todd CT
Centreville, VA 20121                          2068    7/29/2020        24 Hour Fitness USA, Inc.                 $103.98                                                                              $103.98
Valentine, Andre
14203 Brunswick Point Ln
Houston, TX 77047                              2069    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $44.54                                                                             $44.54
Anderson, Deb
5974 Marlin Circle
Carmichael, CA 95608                           2070    7/22/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Rawls, Amy
2910 Greens Ferry Court
Richmond, TX 77406                             2071    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Brady, Lynne
8120 SW Maple Drive
Portland, OR 97225                             2072    7/22/2020    24 Hour Fitness United States, Inc.          $2,709.00                                                                           $2,709.00
Garcia, Alyssa
372B Walker Lane
San Clemente, CA 92672                         2073    7/22/2020    24 Hour Fitness United States, Inc.           $345.68                                                                              $345.68
Regional Centers Holding Group
1 World Trade Center, Suite 1130
Long Beach, CA 90831                           2074    7/22/2020     24 Hour Fitness Worldwide, Inc.              $480.87                                                                              $480.87
Au-Yeung, Catherine J.
549 Borden Ave.
Apt 6A
Long Island City, NY 11101                     2075    7/21/2020        24 Hour Fitness USA, Inc.                                 $999.33                                                              $999.33
Brewer, Barry
334 Bishop Avenue
Sunnyvale, CA 94086                            2076    7/26/2020     24 Hour Fitness Worldwide, Inc.             $1,910.00                                                                           $1,910.00
Velayo, Bianca
48 trailside ct
Henderson, NV 89012                            2077    7/22/2020    24 Hour Fitness United States, Inc.           $270.00                                                                              $270.00
Hobbs, Clay
700 Third Street
P.O. Box 1311
San Juan Bautista, CA 95045                    2078    8/18/2020     24 Hour Fitness Worldwide, Inc.              $954.10                                                                              $954.10
Lopez, Daniel
7981 Southpoint St
Chino, CA 91708                                2079    7/22/2020        24 Hour Fitness USA, Inc.                 $154.97                                                                              $154.97
Bermudez, Nataly
12451 Firebrand St
Garden Grove, CA 92840                         2080    7/21/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Duarte, Arturo
1901 Avenue of the Stars
#200
Los Angeles, CA 90067                          2081     8/5/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00




                                                                                         Page 135 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 136 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Elrod, Austin
4809 Overcrest Dr
Nashville, TN 37211                           2082    8/11/2020     24 Hour Fitness Worldwide, Inc.                 $42.55                                                                             $42.55
Turrubiartes, Deysi
13014 Chiswick Rd
Houston, TX 77047                             2083    7/24/2020    24 Hour Fitness United States, Inc.           $147.03                                                                              $147.03
Smith, Alexis
12216 Desert Hills St
Parker, CO 80138                              2084    7/22/2020              24 Denver LLC                          $70.90                                                                             $70.90
Williams, Edward
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                             2085    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
White, Auntwanette
9829 Caminito Marlock, Unit 36
San Diego, CA 92131                           2086    7/30/2020        24 Hour Fitness USA, Inc.                                 $406.00                                                              $406.00
Glass, Kathryn P
6680 S. Abilene Way
Centennial, CO 80111-6602                     2087    7/28/2020        24 Hour Fitness USA, Inc.                 $283.00                                                                              $283.00
Sundaram, Muthu
2620 Waterdance Dr
Littleelm, TX 75068                           2088    7/17/2020    24 Hour Fitness United States, Inc.              $39.77                                                                             $39.77
Vortex Industries, Inc
Michelle Crecelius
20 Odyssey
Irvine, CA 92618                              2089    7/22/2020      24 Hour Fitness Holdings LLC             $15,687.50                                                                           $15,687.50
Hardy, Craig
PO Box 497
Alamo, CA 94507                               2090    7/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rush, Errol
1813 Palace Drive
Grand Prairie, TX 75050-2157                  2091    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $53.04                                                                             $53.04
Brown, Melanie
2883 Wild Ginger Ct
Winter Park, FL 32792                         2092    7/23/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Stanton, Brady
1645 S. Hoyt St.
Lakewood, CO 80232                            2093    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.18                                                                             $99.18
Clark, Christopher
1329 W. Rexwood St
West Covina, CA 91790                         2094    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
RUSSELL, CINDY
19517 VILAMOURA STREET
PFLUGERVILLE, TX 78660                        2095    7/23/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Holstein, Derek
3528 Deer Park Dr.
Santa Rosa, CA 95404                          2096    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Nelson, Greg
1140 Clark Way
San Jose, CA 95125                            2097    7/30/2020     24 Hour Fitness Worldwide, Inc.             $1,771.00                                                                           $1,771.00


                                                                                        Page 136 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 137 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                              2098    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $51.00                                                                             $51.00
Copeland, Dawn
7032 Sample Dr
The Colony, TX 75056                          2099    7/23/2020     24 Hour Fitness Worldwide, Inc.              $450.45                                                                              $450.45
Brown, Carmen
13353 SE 124th Avenue
Clackamas, OR 97015                           2100    7/23/2020    24 Hour Fitness United States, Inc.              $36.00                                                                             $36.00
Heywood, Kate
3326 N Missouri Ave
Portland, OR 97227                            2101    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $46.88                                                                             $46.88
Hopley, Henry
3100 Crystal Bend Dr.
Pflugerville, TX 78660                        2102    7/23/2020        24 Hour Fitness USA, Inc.                    $41.99                                                                             $41.99
Contreras, Valerie
7815 1/2 Duchess Dr
Whittier, CA 90606                            2103    7/22/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Grimm, Brittany
625 Camino Real
Redondo Beach, CA 90277                       2104    7/22/2020        24 Hour Fitness USA, Inc.                                 $412.50                                                              $412.50
Twumasi, Millicent
2219 Spanish Trail
Arlington, TX 76013                           2105    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $33.99                                                                             $33.99
Borello Management Company LLC
c/o Andrew Duncan Love
Portfolio Realty Management Inc.
4020 Moorepark Avenue, Suite 218
San Jose, CA 95117                            2106    7/30/2020     24 Hour Fitness Worldwide, Inc.          $186,408.00                                                                          $186,408.00
Adams, Brian Joseph
3835 Starling Dr. N.W.
Olympia, WA 98502                             2107    7/28/2020     24 Hour Fitness Worldwide, Inc.              $278.75                                                                              $278.75
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                         2108    7/20/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Chatlin, Bradley
15024 Waterford Chase Parkway
Orlando, FL 32828                             2109    7/23/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Campos, Ezequiel
1250 Winrock Blvd Apt 9102
Houston, TX 77057                             2110    7/27/2020        24 Hour Fitness USA, Inc.                    $40.00                                                                             $40.00
Lam, Kathy
3807 Yerba Buena Avenue
San Jose, CA 95121                            2111    7/23/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
City of Fort Worth
Stephen A. Cumbie
200 Texas Street
Fort Worth, TX 76102                          2112    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,138.09                                                                           $1,138.09




                                                                                        Page 137 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 138 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yogev, Ayal
870 W McKinley Ave
Sunnyvale, CA 94086                           2113    7/22/2020        24 Hour Fitness USA, Inc.                                 $995.96                                                              $995.96
Howland, Ann Marie
512 King Rd
Roseville, CA 95678                           2114     8/3/2020        24 Hour Fitness USA, Inc.                 $994.00                                                                              $994.00
Carl & Linda Gooch
9533 Columbus Court
Fountain Valley, CA 92708                     2115    7/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
City of Fort Worth
Stephen A. Cumbie
200 Texas St.
Fort Worth, TX 76102                          2116    7/24/2020     24 Hour Fitness Worldwide, Inc.             $3,244.48                                                                           $3,244.48
Bejar, Karen
1033 East 19th Street
Paterson, NJ 07501                            2117    7/24/2020      24 Hour Fitness Holdings LLC                $308.00                                                                              $308.00
Minquiz, Edi
15211 Park Row Apt 2122
Houston, TX 77084                             2118    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $69.26                                                                             $69.26
Carrier, Alison
65 Alberti Aisle
Irvine, CA 92614                              2119    7/24/2020        24 Hour Fitness USA, Inc.                 $387.00                                                                              $387.00
Garcia, Andrea
1635 Morning Sun Ave
Walnut, CA 91789                              2120    7/29/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Peters, Ken
7647 South Cove Circle
Centennial, CO 80122                          2121    7/31/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Sandoval Santos, Ana
31600 126th Ave SE
SPC #166
Auburn, WA 98092                              2122    7/24/2020        24 Hour Fitness USA, Inc.                                 $965.35                                                              $965.35
Lin, Denise
17356 NE 97th Way
Redmond, WA 98052                             2123    8/15/2020        24 Hour Fitness USA, Inc.                                 $800.80                                                              $800.80
Smith, April
16739 War Cloud Dr
Moreno Valley, CA 92551                       2124     8/3/2020        24 Hour Fitness USA, Inc.                    $42.26                                                                             $42.26
McMullen, Melissa Brooke
9635 Derald Road
Santee , CA 92071                             2125    7/30/2020    24 Hour Fitness United States, Inc.          $1,577.00                                                                           $1,577.00
PayScale, Inc
1000 1st Ave S
Seattle, WA 98134                             2126    7/23/2020     24 Hour Fitness Worldwide, Inc.           $22,000.00                                                                           $22,000.00
Seidel, Caroline Virginia
2250 Holly Hall St. #114
Houston, TX 77054                             2127    7/21/2020     24 Hour Fitness Worldwide, Inc.              $518.00                                                                              $518.00
Chwirka, Haleigh
1965 S. Clarkson St.
Denver, CO 80210                              2128    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $77.98                                                                             $77.98

                                                                                        Page 138 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 139 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kohuth, Jacob
4844 S Himalaya Ct
Aurora, CO 80015                               2129    7/31/2020     24 Hour Fitness Worldwide, Inc.              $972.00                                                                              $972.00
Rothrock, Aileen Fernandez
507 Mason St
Tomball, TX 77375                              2130     8/3/2020    24 Hour Fitness United States, Inc.          $1,045.68                                                                           $1,045.68
Krishna, Vikram
12025 Richmond Ave
Apt 8208
Houston, TX 77082                              2131    7/24/2020        24 Hour Fitness USA, Inc.                    $35.79                                                                             $35.79
Russomanno, Anthony
210 Corte Tierra Cielo
San Clemente, CA 92673                         2132    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Nguyen, Thi
7887 S. Joplin Ct.
Englewood, CO 80112                            2133    7/28/2020              24 Denver LLC                          $40.00                                                                             $40.00
Thakkar, Bhakti
475 Avenel Street, Apt. 110
Avenel, NJ 07001                               2134    7/28/2020        24 Hour Fitness USA, Inc.                                $1,286.00                                                           $1,286.00
Davies, Stephanie
1450 SE 30th Ave
Hillsboro, OR 97123                            2135     8/5/2020      24 Hour Fitness Holdings LLC                $552.00                                                                              $552.00
Umathay, Ashwin
4993 Bel Estos Dr
San Jose, CA 95124                             2136    7/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Laylon, Stephanie
2912 Arreos
San Clemente, CA 92673                         2137     8/7/2020     24 Hour Fitness Worldwide, Inc.             $1,769.97                                                                           $1,769.97
Edwards, Quinny L.
1470 John King Blvd. #9101
Rockwall , TX 75032                            2138    7/29/2020        24 Hour Fitness USA, Inc.                $1,622.10                                                                           $1,622.10
Wang, Yi-Ting
3833 Lenelle Ct
Fremont, CA 94538                              2139    7/28/2020        24 Hour Fitness USA, Inc.                 $155.97                                                                              $155.97
Karakani, Rayan Amin
8229 Baldwin Cir
Buena Park, CA 90621                           2140    7/25/2020        24 Hour Fitness USA, Inc.                 $487.11                                                                              $487.11
Lastra, Joseph William
5906 Marlin Circle
Carmichael, CA 95608                           2141    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,159.00                                                                           $1,159.00
LaMalfa, Mario
95 Mercury Ave
Colonia, NJ 07067                              2142     8/5/2020    24 Hour Fitness United States, Inc.           $234.51                                                                              $234.51
Ptselnikova, Anita
4355 E. 135th Way
Thornton, CO 80241                             2143     8/7/2020     24 Hour Fitness Worldwide, Inc.                 $43.98         $0.00                                                               $43.98
Claim docketed in error
                                               2144    7/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00




                                                                                         Page 139 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 140 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                               2145    7/27/2020        24 Hour Fitness USA, Inc.                  $523.48                                                                             $523.48
Lageman, Susan
121 Durham Pl.
Longwood, FL 32779                              2146    8/12/2020     24 Hour Fitness Worldwide, Inc.             $1,444.00                                                                           $1,444.00
Hensley, Dara
13373 Kibbings Road
San Diego, CA 92130                             2147     8/3/2020        24 Hour Fitness USA, Inc.                $1,290.00                                                                           $1,290.00
Sanford, Diane
5637 Glenview Lane
The Colony, TX 75056                            2148    7/30/2020    24 Hour Fitness United States, Inc.          $1,008.00                                                                           $1,008.00
McCoy, Mani
3530 Savage Ave
Pinole, CA 94564                                2149    8/18/2020     24 Hour Fitness Worldwide, Inc.               $499.99                                                                             $499.99
ALLEN FITNESS, L.P.
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           2150    8/10/2020        24 Hour Fitness USA, Inc.             $1,173,354.37                                                                      $1,173,354.37
Allison Dalyand or Richard Chang
9020 Sunrise Lakes Blvd Apt 205
Sunrise, FL 33322                               2151     8/2/2020    24 Hour Fitness United States, Inc.                                                             $154.11                            $154.11
Kuentzel, William
1419 E Millstream Ln
Salt Lake City, UT 84106-2923                   2152    7/26/2020     24 Hour Fitness Worldwide, Inc.                             $1,439.25                        $1,439.25                          $2,878.50
Abdelmalak, Joseph
2265 241st St, Apt 3
Lomita, CA 90717                                2153    8/18/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                             $299.99
BHF, a California Limited Partnership
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                           2154    8/12/2020        24 Hour Fitness USA, Inc.              $711,312.58                                                                         $711,312.58
Hawki, Abadi
351 Addison Street
San Francisco, CA 94131                         2155    7/31/2020        24 Hour Fitness USA, Inc.                  $271.93                                                                             $271.93
Durcanin, Michael
2331 Tannehill Dr
Houston, TX 77008                               2156     8/3/2020        24 Hour Fitness USA, Inc.                  $816.00                                                                             $816.00
Ho, Jacqueline
1817 W. Southgate
Fullerton, CA 92833                             2157    7/29/2020        24 Hour Fitness USA, Inc.                  $199.92                                                                             $199.92
DHANASEKARAN, RAAKESH
10122 CAMINITO MULEGE
SAN DIEGO, CA 92126                             2158    7/31/2020     24 Hour Fitness Worldwide, Inc.               $171.98                                                                             $171.98
Yokum, Marie-Therese
1427 Crawford Drive
Mesquite, TX 75149                              2159     8/3/2020          24 San Francisco LLC                                                                       $93.88                             $93.88


                                                                                          Page 140 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 141 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Matthews, Steven
60 Purry Circle
Bluffton, SC 29909                             2160    7/21/2020    24 Hour Fitness Worldwide, Inc.                 $82.50                                                                            $82.50
Malone, Rena
7755 Sun Hill Drive Apt 269
Citrus Heights, CA 95610                       2161    8/11/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Boyd, Mark
5011 University Center Dr
Apt 5B
Las Vegas, NV 89119                            2162    7/18/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Thomas, kristen
359 Ravello Ln
Costa Mesa, CA 92627                           2163    7/25/2020    24 Hour Fitness Worldwide, Inc.             $151.80                                                                              $151.80
Wyatt, Danielle
5708 Fathom Dr
Fort Worth, TX 76135                           2164    8/18/2020    24 Hour Fitness Worldwide, Inc.                 $35.72                                                                            $35.72
Cooper-Barton, Willow
2209 Mathews St
Fort Collins, CO 80525                         2165    8/17/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Orozco, Ashley
319 Athens St
San Francisco, CA 94112                        2166    8/17/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
White-Alcover, Susan
26091 Talega Ave
Laguna Hills, CA 92653                         2167    7/23/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Finke, Christine
323 SW 112th St #106
Seattle, WA 98146                              2168    7/27/2020    24 Hour Fitness Worldwide, Inc.                 $67.02                                                                            $67.02
Springer, Ellie
10314 S. Baltimore Rd
Spokane , WA 99223                             2169     8/4/2020    24 Hour Fitness Worldwide, Inc.                 $30.99                                                                            $30.99
Imphean, Kenneth
                                               2170    7/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Cullen, Brian
3224 Avenue M
Brooklyn, NY 11232                             2171     8/3/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                           2172     8/5/2020    24 Hour Fitness Worldwide, Inc.                  $1.00                                                                             $1.00
Joyner, Derrick
1125 lrving Street Apt. B
San Francisco, CA 94122                        2173     8/4/2020         24 San Francisco LLC                   $493.99                                                                              $493.99
Acott, Karen
11103 SW 81st Ave
Tigard, OR 97223-8453                          2174    6/20/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Delano, Barbara
1817 Cameo Court NW
Olympia, WA 98502                              2175    7/28/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00




                                                                                      Page 141 of 1762
                                                           Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 142 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Shoemaker, Jane S.
670 Vanderbilt Drive
Sunnyvale, CA 94087                              2176    8/18/2020    24 Hour Fitness Worldwide, Inc.            $1,161.00                                                                           $1,161.00
Arceo, Brenda
2828 Windstorm Ave
Las Vegas, NV 89106                              2177    7/28/2020       24 Hour Fitness USA, Inc.                                                                $1,050.00                          $1,050.00
Martin, Stanley J
7375 South Laredo St.
Aurora, CO 80016                                 2178    8/17/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Catalina Shoppes FLA, LLC
c/o Harris J. Koroglu, Esq.
200 S. Biscayne Blvd., Suite 4100
Miami, FL 33131                                  2179     8/3/2020       24 Hour Fitness USA, Inc.            $2,310,684.31                                                                      $2,310,684.31
Cerrillo, Suzette
2104 Barrington Pointe Dr
League City, TX 77573                            2180    7/31/2020       24 Hour Fitness USA, Inc.                 $499.98                                                                             $499.98
Jackson, Samuel T.
12431 Plum Point
Houston, TX 77099                                2181     8/4/2020       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Vasquez, Cristian
4740 E California Ave
Las Vegas, NV 89104                              2182     8/3/2020    24 Hour Fitness Worldwide, Inc.                              $28.00                            $28.00                             $56.00
Smith, April
16739 War Cloud Drive
Moreno Valley, CA 92551                          2183     8/3/2020       24 Hour Fitness USA, Inc.                    $38.99                                                                            $38.99
O'Reilly (Helen G. O'Reilly), Tippy
3506 Denbar Ct
Austin, TX 78739                                 2184    8/13/2020    24 Hour Fitness Worldwide, Inc.            $1,368.72                                                                           $1,368.72
Singer, Suzanne A.
3550 N. Bay Homes Drive
Miami, FL 33133                                  2185    7/25/2020    24 Hour Fitness Worldwide, Inc.              $975.77                                                                             $975.77
Veltre, Philip
20 E. Pocahontas Street
Massapequa, NY 11758                             2186    8/10/2020       24 Hour Fitness USA, Inc.                 $155.97                                                                             $155.97
Renoj, Nicol
5838 Quinn St
Bell Gardens, CA 90201                           2187    7/23/2020       24 Hour Fitness USA, Inc.                 $940.00                                                                             $940.00
Stowe, John
2010 Stonecrest Dr.
Houston, TX 77018                                2188     8/6/2020       24 Hour Fitness USA, Inc.                 $132.28                                                                             $132.28
Stillman, Elizabeth
84 Indian Harbor Dr
Greenwich, CT 06830                              2189    8/10/2020    24 Hour Fitness Worldwide, Inc.              $783.91                                                                             $783.91
Modi, Nishith
10422 Noel Avenue
Cupertino, CA 95014                              2190     8/9/2020       24 Hour Fitness USA, Inc.                 $101.98                                                                             $101.98
Dylan, Lucio
Markarian Law Group. APLC
250 East Rowland Street
Covina, CA 91701                                 2191    8/11/2020       24 Hour Fitness USA, Inc.              $80,000.00                                            $0.00                         $80,000.00

                                                                                        Page 142 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 143 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Oliphint, Gean
8503 Appalachian, Drive
Austin, TX 78759                               2192     8/7/2020        24 Hour Fitness USA, Inc.                $1,632.02                                                                           $1,632.02
ALVAREZ, NANCY
8625 SW 42 ST
MIAMI, FL 33155                                2193    8/18/2020     24 Hour Fitness Worldwide, Inc.               $134.79                                                                             $134.79
Stewart, Bryan
444 S Tustin St C3
Orange, CA 92866                               2194    8/18/2020    24 Hour Fitness United States, Inc.              $59.40                                                                             $59.40
Leos, Andrew Jonathan
100 Mira Mar Avenue #1
Long Beach, CA 90803                           2195    8/10/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Yip, Jason
4318 NE 87th St.
Seattle, WA 98115                              2196    8/17/2020     24 Hour Fitness Worldwide, Inc.               $497.00                                                                             $497.00
Shoemaker, Charles L.
670 Vanderbilt Dr
Sunnyvale, CA 94087                            2197    8/18/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Kowal, Paul
2503 Rainflower Meadow Lane
Katy, TX 77494                                 2198    8/11/2020     24 Hour Fitness Worldwide, Inc.                             $1,769.31                                                           $1,769.31
Cedar-Carmans, LLC
c/o Cedar Realty Trust, LLC
44 S. Bayles Avenue, Suite 304
Port Washington, NY 11050                      2199     8/7/2020        24 Hour Fitness USA, Inc.             $3,187,606.72                                                                      $3,187,606.72
Oregon Department of Revenue
955 Center St NE
Salem, OR 97301-2555                           2200    8/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stotler, April
17420 Curtis Ave
Lake Elsinore, CA 92530                        2201    7/27/2020    24 Hour Fitness United States, Inc.            $249.99                                                                             $249.99
Slone, Bryan
323 Lone Ridge Lane
Clinton, TN 37716                              2202     8/3/2020        24 Hour Fitness USA, Inc.                  $299.00                                                                             $299.00
Ward, Renate
7024 Beagle St.
San Diego, CA 92111                            2203    8/10/2020     24 Hour Fitness Worldwide, Inc.             $1,120.00                                                                           $1,120.00
Arciga, Steven
                                               2204    7/21/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Vega, Sweety
10742 S Central Ave Suite B
Ontario, CA 91762                              2205    7/29/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00                                             $300.00
Schiro, Angelo J
5419 W. Tropicana #608
Las Vegas, NV 89103                            2206    8/10/2020     24 Hour Fitness Worldwide, Inc.               $175.00                                                                             $175.00
Young, Donna A.
432 Elmwood Street
Islip Terrace, NY 11752                        2207    8/10/2020     24 Hour Fitness Worldwide, Inc.               $167.88                                                                             $167.88




                                                                                         Page 143 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 144 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Babbitt, Scott R.
26895 Aliso Creek Rd., Ste.B
Aliso Viejo, CA 92656                         2208    7/27/2020    24 Hour Fitness United States, Inc.              $36.30                                                                             $36.30
Ellis, Tracy V
4836 Thames Drive
Grand Prairie, TX 75052                       2209    7/24/2020     24 Hour Fitness Worldwide, Inc.                               $35.79                                                               $35.79
Seaman, Beverly
19725 48th Ave W APT. I-1
Lynnwood, WA 98036                            2210    8/17/2020        24 Hour Fitness USA, Inc.                                  $55.24                                                               $55.24
Lucht, Todd J
11013 Madrigal St
San Diego, CA 92129                           2211     8/3/2020        24 Hour Fitness USA, Inc.                    $73.98                                                                             $73.98
Burns, Harold W
2731 Lake Holden Terrace
Orlando, FL 32806                             2212    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Hickok, Grace
923 W 20th Street
Costa Mesa, CA 92627                          2213    7/25/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Li, Shanqing
929 E EL CAMINO REAL #F123
SUNNYVALE, CA 94087                           2214    7/23/2020        24 Hour Fitness USA, Inc.                 $782.54                                                                              $782.54
Mahon, Daniel R. and Connie R.
11621 Forest Hill Ct.
Fairfax, VA 22030                             2215     8/4/2020    24 Hour Fitness United States, Inc.                          $2,349.98                                                           $2,349.98
Oberkramer, Tamura
921 Carole Circle
Placentia, CA 92870                           2216     8/9/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Ramakrishnan, Jayasri
5860 Northland Terrace
Fremont, CA 94555                             2217    7/23/2020     24 Hour Fitness Worldwide, Inc.              $201.74                                                                              $201.74
Watertight Plumbing Inc
16462 Gothard St., Suite D
Huntington Beach, CA 92647                    2218    7/21/2020     24 Hour Fitness Worldwide, Inc.           $96,451.00                                                                           $96,451.00
Huang, Jia Qi
17558 SE 188th Pl
Renton , WA 98058                             2219     8/3/2020    24 Hour Fitness United States, Inc.          $1,795.20                                                                           $1,795.20
Shroff, Chandra
5009 Bridge Creek Dr.
Plano, TX 75093                               2220    7/24/2020        24 Hour Fitness USA, Inc.                $1,008.00                                                                           $1,008.00
Ellis, Tracy V
4836 Thames Drive
Grand Prairie, TX 75052                       2221    7/24/2020    24 Hour Fitness United States, Inc.              $35.79                                                                             $35.79
Fierro, Mauricio Alegre
100 W Grant Street Apt 4076
Orlando, FL 32806                             2222     8/7/2020     24 Hour Fitness Worldwide, Inc.                 $50.05                                                                             $50.05
Rainforest, Jezanna
817 Broadway
Santa Cruz, CA 95062                          2223    7/28/2020              RS FIT CA LLC                          $97.98                                                                             $97.98




                                                                                        Page 144 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 145 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
US VI Downey, LLC
Law Offices of Kevin S. Neiman, PC
Kevin S. Neiman, Esq.
999 18th Street, Suite 1230 S
Denver, CO 80202                               2224    7/17/2020        24 Hour Fitness USA, Inc.              $390,699.80                                                                         $390,699.80
Kugielska, Andrea
2675 Ocean Ave
Apt #3B
Brooklyn, NY 11229                             2225    7/22/2020     24 Hour Fitness Worldwide, Inc.               $167.92                                                                             $167.92
Mcguffey, Alissa
15110 NE 20th St
Vancouver, WA 98684                            2226    7/23/2020        24 Hour Fitness USA, Inc.                    $40.99                                                                             $40.99
Flammer, Maria Alejandra
2100 S. Lewis St. Apt. 215
Anaheim, CA 92802                              2227    7/26/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Andress, Tetyana
3438 Merrimac Road
Davidsonville, MD 21035                        2228     8/3/2020     24 Hour Fitness Worldwide, Inc.               $499.00                                                                             $499.00
Romeo, Cristina
5303 Alhama Drive Unit B
Woodland Hills, CA 91364                       2229    7/23/2020    24 Hour Fitness United States, Inc.            $249.96                                                                             $249.96
Frankle, Robert Stephen
410 Linfield Drive
Menlo Park, CA 94025                           2230    8/11/2020     24 Hour Fitness Worldwide, Inc.               $913.00                                                                             $913.00
sayed, marium
4169 gaither st
                                               2231    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $63.20                                                                             $63.20
Irvine Spectrum Center LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                             2232    7/16/2020        24 Hour Fitness USA, Inc.             $2,528,107.84                                                                      $2,528,107.84
McCoy, Charles D.
7393 Ballinger Ave
San Diego, CA 92119                            2233    7/20/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Crockett, Jeffrey
2601 South Bayshore Drive, Penthouse
Miami, FL 33133                                2234    7/17/2020     24 Hour Fitness Worldwide, Inc.               $860.00                                                                             $860.00
Jaffe, Rena
2626 34th Street
Santa Monica, CA 90405                         2235    7/24/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
So, Amy Sunghee
19648 E Maplewood Ave
Aurora, CO 80016                               2236    7/28/2020        24 Hour Fitness USA, Inc.                  $971.88                                                                             $971.88
Kelly, Liana
7116 SE Hazel Ave
Portland, OR 97206                             2237     8/4/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
Jaffe, Harold
2626 34th Street
Santa Monica, CA 90405                         2238    7/24/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00


                                                                                         Page 145 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 146 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Saltzberg, Sally
3990 Pleasant Ridge Rd
Boulder, CO 80301                              2239    7/27/2020     24 Hour Fitness Worldwide, Inc.               $468.00                                                                             $468.00
Wagabaza, Arati Desai
1228 Pine Street
Santa Monica, CA 90405                         2240    7/23/2020    24 Hour Fitness United States, Inc.                           $659.12                                                              $659.12
Angel & Aneta Trevino
Angel Trevino
1733 Gosnell Rd.
Apt. T2
Vienna, VA 22182                               2241    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Parikh, Nina
26315 Morgan Creek Ln.
Katy, TX 77494                                 2242    8/13/2020        24 Hour Fitness USA, Inc.                  $699.99                                                                             $699.99
Quiocho, Elizabeth M
1055 Ala Napunani St.#502
Honolulu, HI 96818                             2243    7/21/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                               2244    7/28/2020        24 Hour Fitness USA, Inc.                $4,524.24                                                                           $4,524.24
Kieffer, Sheryl
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                               2245    7/21/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Archuleta, Savannah
2300 24th street ROAD
Greeley, CO 80634                              2246    7/22/2020              24 Denver LLC                        $299.99                                                                             $299.99
Ibarra, Blanca
7567 Twilight Dr.
Sacramento, CA 95822                           2247    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,041.00                                                                           $1,041.00
Dominguez, Jonathan
11411 NW 29 Manor
Sunrise, FL 33323                              2248    7/24/2020     24 Hour Fitness Worldwide, Inc.               $345.58                                                                             $345.58
Bejar, Anthony H
1033 East 19th Street
Paterson, NJ 07501                             2249    7/24/2020      24 Hour Fitness Holdings LLC                 $505.02                                                                             $505.02
Crespo, Elika
5016 SW 131 Ave
Miramar, FL 33027                              2250    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,138.00                                                                           $1,138.00
Leef, Season
2272 Valley West CT
Santa Rosa, CA 95401                           2251    7/21/2020     24 Hour Fitness Worldwide, Inc.             $1,005.00                                                                           $1,005.00
Osei, Josephine
2452 Almaden Blvd
Union City, CA 94587                           2252    7/26/2020     24 Hour Fitness Worldwide, Inc.               $797.81                                                                             $797.81
Atwood, Eric Lyle
424 36th St
Manhattan Beach, CA 90266                      2253    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $60.26                                                                             $60.26

                                                                                         Page 146 of 1762
                                                               Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 147 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Nutovics, Fruma
6 Carteret Drive
Pomona, NY 10970                                     2254    7/24/2020        24 Hour Fitness USA, Inc.                $2,211.20                                                                           $2,211.20
Vasoya, Dipen
8127 149th Place NE
Apt# A106
Redmond, WA 98052                                    2255    7/25/2020        24 Hour Fitness USA, Inc.                 $560.00                                                                              $560.00
Martin, Winsome
                                                     2256    7/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Nguyen, Anna
41 Madison Ave.
Westminister, CA 92683                               2257    7/27/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                           2258    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,197.00       $3,025.00                                                           $4,222.00
Sobczak, Elzbieta
16638 E Berry Pl
Centennial, CO 80015                                 2259    7/21/2020    24 Hour Fitness United States, Inc.           $147.00                                                                              $147.00
Firchau, Nicholas
750 8th Ave.
Longmont, CO 80501                                   2260    7/27/2020        24 Hour Fitness USA, Inc.                $4,500.00                                                                           $4,500.00
Nguygen, Quoc Viet
201 E. Chapman Ave Apt 31P
Placentia, CA 92870                                  2261    7/20/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Field, Rick
241 Heredia Ct
Roseville, CA 95747                                  2262    8/10/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
IMG Technologies Inc.
Attn: Ryan Incaudo
One Tower Lane, Suite 1850
Oakbrook Terrace, IL 60181                           2263    7/22/2020     24 Hour Fitness Worldwide, Inc.             $3,538.73                                                                           $3,538.73
Balba, Pedro Jun
23872 Candor Lane
Lake Forest, CA 92630                                2264    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gutierrez, Miquela
2834 Nikki Ter
Henderson, NV 89074                                  2265    7/23/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Adnikari, Leena
11940 E. Foothill Blvd
Rancho Cacamonga, CA 91739                           2266    7/20/2020    24 Hour Fitness United States, Inc.           $624.00                                                                              $624.00
Euler Hermes NA Agent for World and Main #446317
800 Red Brook Blvd.
Owings Mills, MD 21117                               2267    7/23/2020        24 Hour Fitness USA, Inc.              $10,687.68                                                                           $10,687.68
Ruckle-Harms, Sara
29801 Weatherwood
Laguna Niguel, CA 92677                              2268    7/22/2020        24 Hour Fitness USA, Inc.                $1,032.00                                                                           $1,032.00
Wang, Wendy
1142 Sagewood Drive
Oceanside, CA 92056                                  2269     8/4/2020    24 Hour Fitness United States, Inc.           $924.00                                                                              $924.00


                                                                                               Page 147 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 148 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wagner, Virginia
2801 NE 195th st. Unit 5
Lake Forest Park, WA 98155                   2270    7/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
HANI, HIBA
2035 BOBTAIL CIRCLE NORTH
HENDERSON, NV 89012                          2271    7/27/2020    24 Hour Fitness United States, Inc.              $84.00                                                                             $84.00
An, Yang
5802 Genoa Springs Ln
Sugar Land, TX 77479                         2272    8/14/2020        24 Hour Fitness USA, Inc.                  $247.04                                                                             $247.04
May, Daniel B.
2489 W. Main St.
Littleton, CO 80120                          2273    7/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tinnin, Ann
19774 E Fair Pl
Aurora, CO 80016                             2274    7/26/2020     24 Hour Fitness Worldwide, Inc.          $1,000,000.00                                                                      $1,000,000.00
Russomanno, Anthony
210 Corte Tierra Cielo
San Clemente, CA 92673                       2275    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Mendoza, Cristian
3423 Salisbury Street, Apt B
Oakland, CA 94601                            2276    7/24/2020        24 Hour Fitness USA, Inc.                  $280.00                                                                             $280.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                        2277    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00
Basch, Thomas
11540 Chimney Rock Road # 218
Houston, TX 77035                            2278    7/27/2020    24 Hour Fitness United States, Inc.              $66.14                                                                             $66.14
Beach, Trine
4023 SE Long St
Portland, OR 97202                           2279    7/24/2020     24 Hour Fitness Worldwide, Inc.                              $741.00                                                              $741.00
Hunt, daverick
12603 Mostyn Ct
Magnolia, TX 77354                           2280    7/24/2020        24 Hour Fitness USA, Inc.                  $136.18                                                                             $136.18
Tsang, Joey
2055 West 10th Street
Brooklyn, NY 11223                           2281    7/27/2020            24 New York LLC                        $122.00                                                                             $122.00
2ML Atascocita, LLC
Locke Lord LLP
Attn: W. Steven Bryant
600 Congress Ave
Ste. 2200
Austin, TX 78701                             2282    7/22/2020     24 Hour Fitness Worldwide, Inc.          $6,681,625.10                                                                      $6,681,625.10
Woldegiorgis, Elizabeth
2208 Woodside Lane, Unit 8
Sacramento, CA 95825                         2283    7/25/2020        24 Hour Fitness USA, Inc.                  $567.85                                                                             $567.85
Janssen, Joanna
3223 East Palmyra Avenue
Orange, CA 92869                             2284    7/27/2020    24 Hour Fitness United States, Inc.            $423.00                                                                             $423.00


                                                                                       Page 148 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 149 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Erickson, Rachel
PO Box 6092
Olympia, WA 98507                             2285    7/27/2020     24 Hour Fitness Worldwide, Inc.                              $115.91                                                              $115.91
Manning, William
2299 Briar Court
Frisco, TX 75034                              2286    7/26/2020        24 Hour Fitness USA, Inc.                $3,156.75                                                                           $3,156.75
Belhimer, Abdelouahed
4984 Eagelsmere Dr apt 823
ORLANDO, FL 32819                             2287    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $37.38                                                                             $37.38
Bowden, Carol A
358 Bryant Street
Mountain View, CA 94041                       2288     8/7/2020     24 Hour Fitness Worldwide, Inc.              $244.00                                                                              $244.00
Robinson, Brenda
1401 Town Center Dr
Pflugerville, TX 78660                        2289    7/23/2020     24 Hour Fitness Worldwide, Inc.                              $709.45                                                              $709.45
Mendieta, Sandra
978 Haven Ave
Redwood City, CA 94063                        2290    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $41.29                                                                             $41.29
Weaver, Cherry
3688 North 1270 West
Pleasant Grove, UT 84062                      2291    8/17/2020     24 Hour Fitness Worldwide, Inc.                              $438.00                                                              $438.00
Claim docketed in error
                                              2292    7/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Patullo, Tanya
1108 Venetian Street
Keller, TX 76262                              2293    7/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kuchkacheva, Altynay
2263 84th Street, Apt. 1D
Brooklyn, NY 11214                            2294    7/22/2020            24 New York LLC                          $96.00                                                                             $96.00
Rodda, Shirley
1170 Oakview Rd.
San Jose, CA 95121                            2295    7/28/2020     24 Hour Fitness Worldwide, Inc.                              $499.92                                                              $499.92
Hinge, Govind
2410 S Voss Rd, Apt G214
Houston, TX 77057                             2296     8/3/2020        24 Hour Fitness USA, Inc.                 $740.00                                                                              $740.00
Vanderwall, Eric
5241 S Drexel Avenue
Apartment G
Chicago, IL 60615                             2297    7/27/2020        24 Hour Fitness USA, Inc.                    $99.98                                                                             $99.98
Chen, Cansen
14 Bay 11th Street
Brooklyn, NY 11228                            2298    7/22/2020      24 Hour Fitness Holdings LLC                                $383.99                                                              $383.99
Rains, Cheryl
11016 new river circle
Rancho Cordova, CA 95670                      2299    7/21/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Rajaei, Ali
3564 S Pitkin Circle
Aurora, CO 80013                              2300    7/25/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99




                                                                                        Page 149 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 150 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
DeCamp, Margaret M
4541 NE 22nd Avenue
Portland, OR 97211                             2301     8/4/2020     24 Hour Fitness Worldwide, Inc.              $134.57                                                                              $134.57
Ristich, Sarah
4970 Huasna Townsite Rd.
Arroyo Grande, CA 93420                        2302    7/23/2020     24 Hour Fitness Worldwide, Inc.              $437.43                                                                              $437.43
Drummer-Fenton, Vanetta
20 Lakeview Avenue
Hartsdale, NY 10530                            2303    7/24/2020      24 Hour Fitness Holdings LLC                $500.00                                                                              $500.00
Borello, Margaret
162 Oak View Circle
Lake Mary, FL 32746                            2304    7/29/2020     24 Hour Fitness Worldwide, Inc.                              $558.43                                                              $558.43
Targbe, Raymond G
12025 Richmond Ave
Apt 10206
Houston, TX 77082                              2305    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Derek Hitchens (minor- age:13 Years)
Dean Hitchens
8 Mar Vista
Irvine, CA 92602                               2306    7/22/2020        24 Hour Fitness USA, Inc.                $1,001.00                                                                           $1,001.00
Najera, Alicia
2331 Byer Road
Santa Cruz, CA 95062                           2307    7/27/2020        24 Hour Fitness USA, Inc.                 $456.00                                                                              $456.00
Deligio, Kelly
328 West Street
Fort Collins, CO 80521                         2308    7/27/2020    24 Hour Fitness United States, Inc.                           $126.00                                                              $126.00
Leung, Keith
1264 Mission Road
South San Francisco, CA 94080                  2309    7/29/2020        24 Hour Fitness USA, Inc.                 $996.00                                                                              $996.00
Jasso, Jacqueline
3930 Ridge Canyon Rd
Baytown, TX 77521                              2310    8/17/2020     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
Shrestha, Akita
4622 W Pioneer Dr
Apt # 161
Irving, TX 75061                               2311    7/28/2020         24 Hour Holdings II LLC                                                                    $325.00                            $325.00
Barrero, Pedro
10422 White Fawn Dr
Houston, TX 77041                              2312     8/4/2020     24 Hour Fitness Worldwide, Inc.              $145.44                                                                              $145.44
Aaron-Faridi, Jennifer
20255 Herrin Landing Ln
Cypress, TX 77433                              2313    7/29/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Dredge, David E.
2845 Lavender Dr.
Walnut Creek, CA 94596                         2314    7/27/2020        24 Hour Fitness USA, Inc.                 $187.50                                                                              $187.50
Ellerbroek, Barry
2216 Vista Dorado
Newport Beach, CA 92660                        2315    7/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                         Page 150 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 151 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Coble, Rachel
1920 24th Street Northeast
Salem, OR 97301                                2316    7/28/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Valdez, Jacob
23672 Via Potes
Mission Viejo, CA 92691                        2317    7/25/2020        24 Hour Fitness USA, Inc.                 $104.98                                                                              $104.98
Jadhav, Ravi
8315 5th Ave NE
Apt 304
Seattle, WA 98115                              2318    7/21/2020     24 Hour Fitness Worldwide, Inc.                              $625.00                                                              $625.00
Coyne, Melissa
1265 N Downing St. Apt 208
Denver, CO 80218                               2319    7/27/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Manning, William
2299 Briar Court
Frisco, TX 75034                               2320    7/23/2020     24 Hour Fitness Worldwide, Inc.             $3,156.75                                                                           $3,156.75
Sheikh, Ali
9719 Saddle Dr
Frisco, TX 75035                               2321    7/27/2020    24 Hour Fitness United States, Inc.              $35.56                                                                             $35.56
Sanda, Pia
11735 Centerville Court
Gold River, CA 95670                           2322     8/3/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Simpson, Stacie
3922 Calle Tereon
Las Vegas, NV 89103                            2323    7/27/2020        24 Hour Fitness USA, Inc.                    $39.99                                                                             $39.99
Surbaugh, Julie
533 Ridgeland Terrace
Leonia, NJ 07605                               2324    7/24/2020     24 Hour Fitness Worldwide, Inc.              $478.26                                                                              $478.26
Burns, Sueann
4905 NW 42nd Way
Tamarac, FL 33319                              2325    7/27/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Kane, Paul
5744 E Creekside Ave. Unit 33
Orange, CA 92869                               2326    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Hall, Bridget
10693 Esmeraldas Drive
San Diego, CA 92124                            2327     8/5/2020        24 Hour Fitness USA, Inc.                $1,245.00                                                                           $1,245.00
Sharma, Juhi
67 Images Circle
Milpitas, CA 95035                             2328    7/28/2020        24 Hour Fitness USA, Inc.                $1,559.80                                                                           $1,559.80
Zullo, Karen Lynne
5379 Waring Road
San Diego, CA 92120                            2329    7/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Summers, Chris
4603 Molera Dr
Austin, TX 78748                               2330    7/28/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
City of Fort Worth
Stephen A. Cumbie
200 Texas Street
Fort Worth, TX 76102                           2331    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,143.83                                                                           $1,143.83

                                                                                         Page 151 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 152 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Newman, Leslie
310 W Porter Ave
Fullerton, CA 92832                            2332    7/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                                $0.00
Finnegan, Cynthia
706 King Lane
Foster City, CA 94404-3620                     2333    7/23/2020    24 Hour Fitness United States, Inc.          $2,064.00                                                                           $2,064.00
Barter House Productions, Inc.
1026 E Elmwood Ave
Burbank, CA 91501                              2334    7/27/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Southwest Gas Corporation
Bankruptcy Desk
PO Box 1498
Victorville, CA 92393-1498                     2335    7/24/2020        24 Hour Fitness USA, Inc.                $1,595.20                                                                           $1,595.20
Township of Wayne
Beth Territo, Tax Collector
475 Valley Road
Wayne, NJ 07470                                2336    7/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,317.60                                                           $1,317.60
Johnson, Stephanie
16236 Cornuta Ave. Apt. 12
Bellflower, CA 90706                           2337    7/23/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Coble, Travis
1920 24th st NE
Salem, OR 97301                                2338    7/28/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Nanjundaswamy, Rashmi
3258 Lake Pillsbury Dr
Fremont, CA 94555                              2339     8/3/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
O'Cuilleanain, Eoin
285 E16th St
Costa Mesa, CA 92627                           2340    7/29/2020     24 Hour Fitness Worldwide, Inc.             $1,898.00                                                                           $1,898.00
Oppenheimer, Mark
17352 NW Countryridge Dr
Portland, OR 97229                             2341     8/5/2020        24 Hour Fitness USA, Inc.                    $34.50                                                                             $34.50
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2342    7/24/2020        24 Hour Fitness USA, Inc.                 $134.19                                                                              $134.19
Bernstein, Robin M
11259 Flatiron Drive
Lafayette, CO 80026                            2343    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,044.00                                                                           $1,044.00
Ramirez, Linda
806 Ivy Drive
Pflugerville, TX 78660                         2344     8/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kern, Douglas S
Douglas Kern
6422 Agastia Court
Unit 103
Orlando, FL 32835                              2345    7/27/2020    24 Hour Fitness United States, Inc.                          $1,175.08                                                           $1,175.08
Flores, Daniel
5765 North Fort Apache Rd
Las Vegas, NV 89149                            2346     8/6/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99


                                                                                         Page 152 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 153 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wilczynski, Joseph
143 North Linden Street
North Massapequa, NY 11758                     2347    7/23/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Burke, Patrick
346 Suffolk Ln
Castle Rock, CO 80108                          2348     8/6/2020        24 Hour Fitness USA, Inc.                    $44.09                                                                             $44.09
Tatola, Christina Anderson
2122 Balmoral CT
San Mateo, CA 94403                            2349    7/31/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Maynes, Vincent E.
477 Vrain St #9
Denver, CO 80204                               2350    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $77.19                                                                             $77.19
Rhodes, Marcia
19125 Pimlico Road
Apple Valley, CA 92308                         2351    7/20/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Mora Journett, Frances S.
464 Lake Bridge Lane, Apt 1318
Apopka, FL 32703                               2352    7/29/2020     24 Hour Fitness Worldwide, Inc.              $141.00                                                                              $141.00
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                          2353     8/1/2020      24 Hour Fitness Holdings LLC                                                                  $247.94                            $247.94
Limer, Joshua Pedro
5427 Tulip Hill Avenue
Las Vegas, NV 89141                            2354    8/17/2020     24 Hour Fitness Worldwide, Inc.                                                $53.54                                              $53.54
Lech, Brian
PO Box 26852
Las Vegas, NV 89126                            2355    7/31/2020        24 Hour Fitness USA, Inc.                    $39.99                                                                             $39.99
Moreira, Marcela
2418 SE 21th Street
Homestead, FL 33035                            2356    8/19/2020     24 Hour Fitness Worldwide, Inc.              $166.24                                                                              $166.24
Hill, Michelle
11409 Sabalo Way
Gold River, CA 95670                           2357     8/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
SELLNER, KATHLEEN
3610 Winding Way
Round Rock, TX 78664                           2358    7/23/2020        24 Hour Fitness USA, Inc.                 $642.86                                                                              $642.86
Irgaliyeva, Malika
83-58 Lefferts Blvd.
Apt. 1A
Kew Gardens, NY 11415                          2359    8/19/2020            24 New York LLC                          $64.00                                                                             $64.00
Espinoza, Karen
215 NE Edgeway Drive Apt. 106
Beaverton, OR 97006                            2360    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $71.98                                                                             $71.98
Kleyhons, Yolanda
10353 Longmont Sr
Houston, TX 77042                              2361    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bartlett, Jennifer
4315 Osage Street
Denver, CO 80211                               2362     8/3/2020        24 Hour Fitness USA, Inc.                 $819.97                                                                              $819.97


                                                                                         Page 153 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 154 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ashear, Katrin
461 Iris Street
Redwood City, CA 94062                        2363    7/30/2020          24 San Francisco LLC                   $1,548.00                                                                           $1,548.00
Vanzuylen, Gina Maria
12620 SW 10th St
Beaverton, OR 97005                           2364    8/17/2020    24 Hour Fitness United States, Inc.           $124.96                                                                              $124.96
JG Service Company
15632 El Prado Rd
Chino, CA 91710                               2365    7/22/2020     24 Hour Fitness Worldwide, Inc.             $4,932.89                                                                           $4,932.89
Lefenfeld, Michael
2245 Texas Dr Ste 500
Sugar Land, TX 77479                          2366    7/21/2020        24 Hour Fitness USA, Inc.                                $1,680.00                                                           $1,680.00
Bottem, Siobhan
13605 SE 251 St Place
Kent, WA 98042                                2367    8/17/2020        24 Hour Fitness USA, Inc.                 $157.90                                                                              $157.90
Cortes, Raul
3072 Shipping Avenue
Coconut Grove, FL 33133                       2368    7/22/2020     24 Hour Fitness Worldwide, Inc.              $347.25                                                                              $347.25
Mavros, Julie
232362 SE 57th St.
Issaquah, WA 98029                            2369    7/27/2020    24 Hour Fitness United States, Inc.           $422.40                                                                              $422.40
Navarro, Ever
3512 Russell St.
Houston, TX 77026                             2370    7/23/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Franke, Jeremy Steven
2311 Caringa Way #44
Carlsbad, CA 92009                            2371    7/23/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Sanchez, Felix
2405 Park Dr.
Santa Ana, CA 92707                           2372    7/23/2020     24 Hour Fitness Worldwide, Inc.                 $87.98                                                                             $87.98
Ocampo, Monica
2381 Northgrove Lane
San Jose, CA 95133                            2373     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $94.08                                                                             $94.08
Bordon, Dayana
14795 SW 71st Ter
Miami, FL 33193                               2374     8/7/2020     24 Hour Fitness Worldwide, Inc.              $237.48                                                                              $237.48
Balestra, Melanie
36 Santa Comba
Irvine, CA 92606                              2375    7/23/2020        24 Hour Fitness USA, Inc.                                $6,249.00                                                           $6,249.00
Barriere, Ondranetta
14702 County Cress Drive
Houston, TX 77047                             2376    7/23/2020     24 Hour Fitness Worldwide, Inc.                 $66.04                                                                             $66.04
Ryba, Anthony W.
3725 30th. Street
San Diego, CA 92104                           2377    7/23/2020     24 Hour Fitness Worldwide, Inc.              $129.59                                                                              $129.59
Ferraro, Patricia Jan
1702 W. Garry Ave.
Santa Ana, CA 92704                           2378    7/27/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00




                                                                                        Page 154 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 155 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhang, Joyie
199 New Montgomery street
Apt 1207
San Francisco, CA 94105                       2379    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,559.80                                                                           $1,559.80
Hiraki, Keisuke
8023 Stroud Dr
Houston, TX 77036                             2380     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $40.04                                                                             $40.04
Nguyen, Thu Thi
2613 Sunfish Dr.
Pearland, TX 77584                            2381    8/18/2020        24 Hour Fitness USA, Inc.                    $72.72                                                                             $72.72
Nguyen, Cathy
370 Vista Roma Way Apt 308
San Jose, CA 95136                            2382     8/5/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Heredia, George
300 W Carriage Dr. Apt. E
Santa Ana, CA 92707                           2383    7/24/2020    24 Hour Fitness United States, Inc.           $118.37                                                                              $118.37
PayScale, Inc
1000 1st Ave S
Seattle, WA 98134                             2384    7/24/2020     24 Hour Fitness Worldwide, Inc.           $22,000.00                                                                           $22,000.00
Sobocan, Stacy K
278 Bonita Lane
Foster City, CA 94404                         2385    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Backer, Frederick A.
8820 SE Ankeny ST
Portland, OR 97216                            2386    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $41.00                                                                             $41.00
DejesusGil, Jose
14203 Brunswick Point Lane
Houston, TX 77047                             2387    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $44.54                                                                             $44.54
Sommers, Adrienne
8088 Lodgepole Trail
Lone Tree, CO 80124                           2388     8/6/2020    24 Hour Fitness United States, Inc.          $2,500.00                                                                           $2,500.00
Martinez, Brenda
19430 68th Ave W
Lynnwood, WA 98036                            2389     8/5/2020    24 Hour Fitness United States, Inc.           $275.46                                                                              $275.46
Marks, Clyde
6503 Colonial Rose Ln
Richmond, TX 77469                            2390     8/5/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Harford, Olena
948 Patterson Avenue
Staten Island, NY 10306                       2391    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,910.97                                                                           $1,910.97
Smith, Tamra
514 Courtside St. SW
B-305
Olympia, WA 98502                             2392    7/24/2020     24 Hour Fitness Worldwide, Inc.              $401.31                                                                              $401.31
Arriaza, Nick
710 Sussex Ct
Southlake, TX 76092                           2393    7/28/2020     24 Hour Fitness Worldwide, Inc.              $128.71                                                                              $128.71
Kotez, Whitney
21 Radiance Lane
Rancho Santa Margarita, CA 92688              2394     8/3/2020     24 Hour Fitness Worldwide, Inc.              $127.67                                                                              $127.67

                                                                                        Page 155 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 156 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Birk, Bernadette
Bernadette Birk Interior Designs
104333 Sunrise Lakes Blvd #105
Sunrise, FL 33322                              2395    7/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cox, Courtney
2611 Avenue D
Katy, TX 77493                                 2396     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $69.72                                                                             $69.72
Schaaf, Holly
2207 NE 15th Ave.
Portland, OR 97232                             2397    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,121.80                                                                           $1,121.80
Scott, Holly
751 Harps St
San Fernando, CA 91340                         2398    7/24/2020     24 Hour Fitness Worldwide, Inc.                              $936.00                                                              $936.00
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2399    7/24/2020        24 Hour Fitness USA, Inc.                $2,756.96                                                                           $2,756.96
Ratanasena, Eva
2484 San Saba St
Tustin, CA 92782                               2400    7/23/2020        24 Hour Fitness USA, Inc.                 $112.97                                                                              $112.97
Christensen, Stephanie
1470 El Tejon Way
Sacramento, CA 95864                           2401    7/31/2020    24 Hour Fitness United States, Inc.           $119.99                                                                              $119.99
(Nava, Houman) Ighani
Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                2402    7/24/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                      $100,000.00                                         $150,000.00
GOLDSTEIN, DAMON
160 W AVENIDA RAMONA
SAN CLEMENTE, CA 92672-4352                    2403    7/24/2020     24 Hour Fitness Worldwide, Inc.              $719.84                                                                              $719.84
Perkville, Inc.
C/O Port
Sunil Kumar Saha
344 Thomas L. Berkley Way
Oakland, CA 94612                              2404     8/4/2020        24 Hour Fitness USA, Inc.              $42,735.00                                                                           $42,735.00
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2405    7/24/2020        24 Hour Fitness USA, Inc.                $2,458.99                                                                           $2,458.99
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                          2406     8/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $247.94                            $247.94
Gell, Diane S.
1731 Brittney Rd.
Beaumont, CA 92223                             2407    7/24/2020        24 Hour Fitness USA, Inc.                 $421.74                                                                              $421.74
Howard, Wynette Y.
2514 Cortina Ave.
Henderson, NV 89074-6209                       2408     8/3/2020     24 Hour Fitness Worldwide, Inc.              $122.00                                                                              $122.00
Davis, Tricia M.
701 Alta St SW
Apt. F 105
Olympia, WA 98502                              2409    7/24/2020     24 Hour Fitness Worldwide, Inc.              $395.71                                                                              $395.71

                                                                                         Page 156 of 1762
                                                            Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 157 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                        2410    7/24/2020        24 Hour Fitness USA, Inc.                 $272.33                                                                              $272.33
Deckert, Michael
6525 Summerwood Dr E
Puyallup, WA 98373                                2411     8/6/2020    24 Hour Fitness United States, Inc.                           $187.50                                                              $187.50
Ingle, Gordon
5461 Cow Town Ln.
Las Vegas, NV 89118                               2412    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $66.12                                                                             $66.12
Deshraj, Fnu
480 Oakwood Dr Apt 108
Santa Clara, CA 95054                             2413    7/24/2020        24 Hour Fitness USA, Inc.                $1,728.46                                                                           $1,728.46
Rodriguez, Cristina
16002 S. Atlantic Ave. SP C22
Compton, CA 90221                                 2414    7/24/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Lucht, Austin A
11013 Madrigal St
San Diego, CA 92129                               2415     8/3/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Mesquite Tax Fund
P.O. BOX 850267
MESQUITE, TX 75185                                2416    7/24/2020     24 Hour Fitness Worldwide, Inc.                                            $15,038.59                                          $15,038.59
Wright, Rotorrian D.
2186 Gill Village Way
Apt. 716
San Diego, CA 92108                               2417    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.19                                                                             $34.19
Consolidated Edison Company of New York, Inc.
CONSOLIDATED EDISON
BANKRUPTCY GROUP
4 IRVING PLACE 18TH FL
NEW YORK, NY 10003                                2418    7/27/2020     24 Hour Fitness Worldwide, Inc.             $9,916.83                                                                           $9,916.83
Ahankoob, Niaz
9071 E Mississippi Ave. #12C
Denver, CO 80247                                  2419    8/10/2020              24 Denver LLC                      $1,704.00                                                                           $1,704.00
Wolfe, Eric & Joyce
2628 Argyle Lane
Trophy Club, TX 76262                             2420    7/27/2020     24 Hour Fitness Worldwide, Inc.              $141.98                                                                              $141.98
Osenton, Francine M
25 Corte Cayuga
Greenbrae, CA 94903                               2421     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Sam, Christian
1430 Lemon St.
Anaheim, CA 92801                                 2422    7/25/2020     24 Hour Fitness Worldwide, Inc.                           $15,000.00                                                           $15,000.00
Heights Plaza LLC
Ravin Greenberg
Attn: Chad Friedman, Esq.
127 West 129 Street
New York, NY 10027                                2423    8/11/2020        24 Hour Fitness USA, Inc.             $626,195.99                                                                          $626,195.99
McCloskey, Ann & Jim
120-05 Rivera Court
College Point, NY 11356                           2424    7/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                            Page 157 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 158 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Marafine, Victoria L.
13915 Calmont Dr
Houston, TX 77070                               2425    7/27/2020    24 Hour Fitness United States, Inc.              $35.79                                                                             $35.79
Claim docketed in error
                                                2426    7/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Epperson, Lauren
11011 SE 219th Pl
Kent, WA 98031                                  2427     8/6/2020     24 Hour Fitness Worldwide, Inc.               $624.80                                                                             $624.80
Fallah, Shekouh
3564 S PITKIN CIRCLE
Aurora, CO 80013                                2428    7/25/2020    24 Hour Fitness United States, Inc.            $144.99                                                                             $144.99
Hellen, Olof
Olof Hellen
3457 Maplethorpe Ln.
Soquel, CA 95073 2918                           2429    7/27/2020    24 Hour Fitness United States, Inc.            $120.00                                                                             $120.00
Aliyeva, Kamala
10176 Judy Ave
Cupertino, CA 95014                             2430     8/3/2020     24 Hour Fitness Worldwide, Inc.               $404.94                                                                             $404.94
Gonzalez, Jenelle
2019 Bedford Street
Santa Rosa, CA 95404                            2431    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Sacramento Housing and Redevelopment Agency
Sylvester Donelson, Jr.
Procurement Services
Sacramento Housing & Redevelopment Agency
801 12th Street, 2nd Floor
Sacramento, CA 95814                            2432    7/27/2020     24 Hour Fitness Worldwide, Inc.            $10,920.00                                                                          $10,920.00
Ascend Learning LLC
11161 Overbrook Road
Leawood, KS 66211                               2433    7/27/2020    24 Hour Fitness United States, Inc.        $119,388.00                                                                         $119,388.00
Felice, Charles
5752 S. Blake Drive
Taylorsville, UT 84129-1936                     2434    7/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $106.03                            $106.03
Schmidt, Christina
3468 NE Harrison Drive
Issaquah, WA 98029                              2435    8/13/2020        24 Hour Fitness USA, Inc.                $1,003.75                                                                           $1,003.75
Reyes, Juan Antonio
19417 Polden Hills Way
Pflugerville, TX 78660                          2436    7/27/2020    24 Hour Fitness United States, Inc.              $86.91                                                                             $86.91
Lee, Ph. D., Patricia
309 Stamper Circle
Suisun City, CA 94585                           2437    7/27/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
21614 Tomball LLC
Prabhas Kumar Kejriwal
832 Southampton Dr.
Palo Alto, CA 94303                             2438    7/27/2020     24 Hour Fitness Worldwide, Inc.          $1,281,754.16                                                                      $1,281,754.16
Sanchez, Delia
PO Box 17286
Salem, OR 97305                                 2439    7/30/2020     24 Hour Fitness Worldwide, Inc.               $197.01                                                                             $197.01


                                                                                          Page 158 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 159 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Walker, Joseph
4206 West Meadows Drive
Sugar Land, TX 77479                          2440     8/4/2020    24 Hour Fitness Worldwide, Inc.                             $180.00                                                              $180.00
De Vere, Mica M
25235 SE Klahanie Blvd Apt Q303
Issaquah, WA 98029                            2441    7/27/2020       24 Hour Fitness USA, Inc.                    $43.99                                                                            $43.99
DeCook, Laura
707 Jefferson Street
Petaluma, CA 94952                            2442    8/17/2020    24 Hour Fitness Worldwide, Inc.             $383.99                                                                              $383.99
Jean, Dave
5370 SW 8th Ct
Margate, FL 33068                             2443    8/11/2020    24 Hour Fitness Worldwide, Inc.             $102.79                                                                              $102.79
Arizola, Michael F.
825 Usener St., #903
Houston, TX 77009                             2444    7/28/2020    24 Hour Fitness Worldwide, Inc.             $699.28                                                                              $699.28
Scott, Michael D
3521 Meadowside Dr
Bedford, TX 76021-3546                        2445    8/19/2020       24 Hour Fitness USA, Inc.                $134.20                                                                              $134.20
Smith, Monica A
5006 Cherbourg Road
Houston, TX 77033                             2446    7/28/2020    24 Hour Fitness Worldwide, Inc.             $117.14                                                                              $117.14
Akom, Mba
13307 Trompilla Lane
Houston, TX 77083                             2447    7/27/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Miranda, Dennis
8186 E Hampshire Rd
Orange, CA 92867                              2448     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $49.50                                                                            $49.50
Fabelo, Tony
22099 Naples Dr.
Moreno Valley, CA 92557                       2449    7/27/2020       24 Hour Fitness USA, Inc.                $554.76                                                                              $554.76
Olive Drive Partners
Dessy & Dessy, APC
1301 L Street
Bakersfield, CA 93301                         2450    7/31/2020    24 Hour Fitness Worldwide, Inc.         $667,793.16                                                                          $667,793.16
Eide, Audrey B.
2103 Harrison Av. NW
PMB #2-681
Oympia, WA 98502                              2451    8/17/2020       24 Hour Fitness USA, Inc.                               $2,649.41                                                           $2,649.41
Yoon, Eliza
109 Dexter Ave N #609
Seattle, WA 98109                             2452    7/29/2020       24 Hour Fitness USA, Inc.                    $86.88                                                                            $86.88
Sanchez, Miguel
PO Box 17286
Salem, OR 97305                               2453    7/30/2020    24 Hour Fitness Worldwide, Inc.             $197.01                                                                              $197.01
Marks, Margaret
267 Mountain Way
Morris Plains, NJ 07950                       2454     8/2/2020    24 Hour Fitness Worldwide, Inc.            $1,073.05                                                                           $1,073.05
Bottger, Gwendolyn B.
2610 Dupree Circle
Austin, TX 78748                              2455    7/31/2020       24 Hour Fitness USA, Inc.                               $1,872.00                                                           $1,872.00

                                                                                     Page 159 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 160 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bennett, Samuel
22211 Tehama Road
Apple Valley, CA 92308                        2456    8/19/2020    24 Hour Fitness Worldwide, Inc.                 $41.81                                                                            $41.81
Justiniano, Linda
6019 Hedgepark Dr
Richmond, TX 77407                            2457     8/4/2020       24 Hour Fitness USA, Inc.               $1,136.00                                                                           $1,136.00
Rodriguez, Cari
1018 Mead St., Unit A
San Marcos, TX 78666                          2458    7/28/2020    24 Hour Fitness Worldwide, Inc.             $994.00                                                                              $994.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                         2459    7/28/2020       24 Hour Fitness USA, Inc.                                   $0.00           $0.00                                               $0.00
Walden, Joshua
6110 218th St E
Spanaway, WA 98387                            2460     8/3/2020    24 Hour Fitness Worldwide, Inc.            $1,793.57                                                                           $1,793.57
Sammak, Michele
4444 S Rio Grande Ave
apartment 524D
Orlando, FL 32839                             2461     8/5/2020       24 Hour Fitness USA, Inc.                    $90.28                                                                            $90.28
Galliani, Lisa
1513 Moraga Way
Moraga, CA 94556                              2462    7/28/2020    24 Hour Fitness Worldwide, Inc.                           $10,987.21                                                          $10,987.21
Owens, Mark
5001 Convict Hill Rd
Apt 404
Austin, TX 78749                              2463    8/19/2020    24 Hour Fitness Worldwide, Inc.             $279.37                                                                              $279.37
Olive Drive Partners
Dessy & Dessy, APC
1301 L Street
Bakersfield, CA 93301                         2464    7/31/2020    24 Hour Fitness Worldwide, Inc.         $667,793.16                                                                          $667,793.16
Marks, James Edward
15078 S.E. Del Rey Ave.
Portland, OR 97267                            2465    7/29/2020    24 Hour Fitness Worldwide, Inc.             $112.00                                                                              $112.00
Jain, Nupur
2625 Empire Dr
Apt 2320
Richardson, TX 75080                          2466    7/31/2020       24 Hour Fitness USA, Inc.                    $66.55                                                                            $66.55
Fitzsimmons, Shelly M
1000 N Green Valley Pkwy
#440-359
Henderson, NV 89074                           2467    7/28/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Simmons, Monier
15242 Parkville Drive
Houston, TX 77068                             2468    8/18/2020    24 Hour Fitness Worldwide, Inc.             $154.61                                                                              $154.61
Liu, Xiaolin
Chen Zhang
11118 Church St
Fairfax, VA 22030                             2469     8/5/2020    24 Hour Fitness Worldwide, Inc.            $2,302.10                                                                           $2,302.10


                                                                                     Page 160 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 161 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Robison, Julie
3773 Golden Pond Dr
Camarillo, CA 93012                           2470     8/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
White, Brittney
1818 N Street #103
Sacramento, CA 95811                          2471     8/7/2020    24 Hour Fitness Worldwide, Inc.             $115.91                                                                              $115.91
Wasser, Sarah
200 East 63rd St - 6D
New York, NY 10065                            2472    8/10/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,357.05                          $1,357.05
Huynh, Douglas
3385 E 105th Ct
Northglenn, CO 80233                          2473    7/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Neveu, Deidra
2305 Camellia Gables Ln
Pearland, TX 77089                            2474     8/6/2020    24 Hour Fitness Worldwide, Inc.             $149.85                                                                              $149.85
Cofino, Laura
1120 Beall Landing Ct
Houston, TX 77008                             2475    7/31/2020    24 Hour Fitness Worldwide, Inc.             $469.76                                                                              $469.76
Molina, Daniel
8961 sw 72 nd st
Miami, FL 33173                               2476    7/31/2020       24 Hour Fitness USA, Inc.                                                 $674.00                                             $674.00
Krause, Natalie
1110 Husky St #3
Kalispell, MT 59901                           2477    7/30/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Howard, Jennifer
220 N John St.
Orlando, FL 32835                             2478    7/27/2020       24 Hour Fitness USA, Inc.                                $699.99                                                              $699.99
Najera-Ramirez, Olga
130 Otis Street
Santa Cruz, CA 95060                          2479    7/27/2020       24 Hour Fitness USA, Inc.                $189.00                                                                              $189.00
Huynh, Douglas
3385 E 105th Ct
Northglenn, CO 80233                          2480    7/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Epperson, Deirdre
11011 SE 219th Pl
Kent, WA 98031                                2481     8/6/2020    24 Hour Fitness Worldwide, Inc.             $710.00                                                                              $710.00
Greffard, Eileen
3390 Prairie Vista
Castle Rock, CO 80109                         2482    7/31/2020            24 Denver LLC                       $852.00                                                                              $852.00
Cunningham, Jason J
1771 Orchid Ave.
Apt # 20
Hollywood, CA 90028                           2483    7/28/2020    24 Hour Fitness Worldwide, Inc.                             $449.99                                                              $449.99
Sarvey, Robin Ann
87 Monte Cresta Ave
Oakland, CA 94611                             2484     8/3/2020    24 Hour Fitness Worldwide, Inc.                             $916.76                                                              $916.76
Deane, Charlotte E
2847 Boundary Street
San Diego, CA 92104                           2485    8/10/2020       24 Hour Fitness USA, Inc.                    $22.50                                                                            $22.50


                                                                                     Page 161 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 162 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Artis, Michelle
6742 Trinity Trail Lane
Richmond, TX 77469                             2486     8/4/2020     24 Hour Fitness Worldwide, Inc.               $146.81                                                                             $146.81
Green, Shelly
2076 Enchanted Rock Drive
Forney, TX 75126                               2487     8/7/2020        24 Hour Fitness USA, Inc.                  $199.92                                                                             $199.92
Rogers, Jon P
2277 Pacific Ave A104
Costa Mesa, CA 92627                           2488    7/28/2020     24 Hour Fitness Worldwide, Inc.               $375.00                                                                             $375.00
Kohn, Shaun A
7405 SW Cedarcrest
Tigard, OR 97223                               2489    7/30/2020    24 Hour Fitness United States, Inc.              $78.00                                                                             $78.00
Cervantes, Javier
4733 Abiqua Ct SE
Salem, OR 07317                                2490    7/30/2020        24 Hour Fitness USA, Inc.                  $246.52                                                                             $246.52
Judah, Russell Jeffrey
1922 Albans Rd.
Houston, TX 77005                              2491    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,379.00                                                                           $1,379.00
Davis, Christy
22639 Indian Ridge Drive
Katy, TX 77450                                 2492     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $50.87                                                                             $50.87
Wimmer, David
304 Kalkaska Ct.
Fort Collins, CO 80524                         2493    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $38.99                                                                             $38.99
Allison Jr., Randy
4072 Hillcrest Drive
Los Angeles, CA 90008                          2494    7/28/2020    24 Hour Fitness United States, Inc.            $300.00                                                                             $300.00
Sterling, Mona
16214 NE 90th Ct
Redmond, WA 98052                              2495    8/11/2020     24 Hour Fitness Worldwide, Inc.             $1,072.00                                                                           $1,072.00
Barlow, Pamela
3010 Burkhart Lane
Sebastopol , CA 95472                          2496    8/11/2020     24 Hour Fitness Worldwide, Inc.               $705.00                                                                             $705.00
Cherrington, Paul Richard
838 W. Jordan Oats Ct.
Sandy, UT 84070                                2497    7/23/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Forchelli Deegan Terrana LLP
Attn: Gerard R. Luckman, Esq.
333 Earle Ovington Blvd, Suite 1010
Uniondale, NY 11553                            2498    7/29/2020        24 Hour Fitness USA, Inc.                $5,868.00                                                                           $5,868.00
Newman Sanchez, Candace
15222 1/4 Dickens St
Sherman Oaks, CA 91403                         2499    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $64.86                                                                             $64.86
EVERETT WASHINGTON FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          2500    8/11/2020        24 Hour Fitness USA, Inc.             $1,287,944.09                                                                      $1,287,944.09




                                                                                         Page 162 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 163 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Farmers Electric Cooperative, Inc
2000 I-30 East
Greenville, TX 75402                           2501    7/24/2020     24 Hour Fitness Worldwide, Inc.             $7,858.23                                                                           $7,858.23
Lucal, Benjamin C
3605 Overhulse Rd NW
Olympia, WA 98502                              2502    7/28/2020     24 Hour Fitness Worldwide, Inc.              $358.32                                                                              $358.32
Arreola, Naomi
4502 W. Silver Dr
Santa Ana, CA 92703                            2503    7/29/2020    24 Hour Fitness United States, Inc.              $57.74                                                                             $57.74
Andino, Hope Klein
555 Central Park Avenue #361
Scarsdale, NY 10583                            2504    8/12/2020     24 Hour Fitness Worldwide, Inc.             $2,232.00                                                                           $2,232.00
Kay, Donette
1006 Hackberry Drive
Pflugerville, TX 78660                         2505    7/22/2020     24 Hour Fitness Worldwide, Inc.              $198.54                                                                              $198.54
Vanuitert, Diana
11090 Susan Drive
Sandy, UT 84092                                2506    7/27/2020    24 Hour Fitness United States, Inc.           $743.84                                                                              $743.84
Kingman, Brittany
877 Island Ave #808
San Diego, CA 92101                            2507     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Carter, Christopher
P.O Box 291752
Davie, FL 33329                                2508    8/12/2020     24 Hour Fitness Worldwide, Inc.                 $44.00                                                                             $44.00
Walker, Gary J
1915 Town Center Blvd
Unit 601
Annapolis, MD 21401                            2509    7/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Gao, Yinglu
10359 Greenford Dr
San Diego , CA 92126                           2510    8/10/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Rayikanti, Harish
3600 Woodchase Dr, I-119
Houston, TX 77042                              2511    7/27/2020        24 Hour Fitness USA, Inc.                                                  $102.27          $102.27                            $204.54
Dewey, Andrew Gardner
4817 Algonquin Court
San Diego, CA 92130                            2512    7/27/2020     24 Hour Fitness Worldwide, Inc.                          $350,000.00                                                          $350,000.00
Gomez, Diana
13311 Canaan Bridge Dr
Houston, TX 77041                              2513    7/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rice, Jason
1721 Colby Ave #4
Los Angeles, CA 90025                          2514    7/29/2020     24 Hour Fitness Worldwide, Inc.              $161.59                                                                              $161.59
Jacoby, Dana
8850 Gravenstein Wy
Cotati, CA 94931                               2515    8/17/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Sandell, Michele
4499 Monmouth Street
Fairfax, VA 22030                              2516    7/28/2020     24 Hour Fitness Worldwide, Inc.              $863.06                                                                              $863.06


                                                                                         Page 163 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 164 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Thakker, Sonal
2119 Greenwood Ct
Fullerton, CA 92833                           2517    7/28/2020        24 Hour Fitness USA, Inc.                    $20.00                                                                             $20.00
MusclePharm Corporation
4400 Vanowen Street
Burbank, CA 91505                             2518    7/28/2020    24 Hour Fitness United States, Inc.       $101,170.70                                                                          $101,170.70
Kim, David
4110 River Forth Drive
Fairfax, VA 22030                             2519    8/17/2020     24 Hour Fitness Worldwide, Inc.              $236.20                                                                              $236.20
Phongpathoumsy, Somliene A
9301 Van Nuys Blvd. Apt #104
Panorama City, CA 91402                       2520    7/29/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Brown, Paul
7523 Adobe Canyon Ln
Rosenberg, TX 77469                           2521    7/29/2020     24 Hour Fitness Worldwide, Inc.              $131.80                                                                              $131.80
Samuels, Aimee
1329 Brent Knoll Dr
Frisco, TX 75033                              2522    8/17/2020     24 Hour Fitness Worldwide, Inc.              $324.00                                                                              $324.00
Montoya, Anthony
1620 Masthead Dr
Oxnard, CA 93035                              2523    7/29/2020        24 Hour Fitness USA, Inc.                 $329.96                                                                              $329.96
D & D Plumbing, Inc.
Attn: Jerry Lowery
1655 Greg Court
Sparks, NV 89431                              2524    7/28/2020        24 Hour Fitness USA, Inc.                $4,524.24                                                                           $4,524.24
Ahmed, Mushtaq
409 Willow Bend Dr
Murphy, TX 75094-3320                         2525    7/29/2020         24 Hour Holdings II LLC                     $76.53                                                                             $76.53
Springer, Elliot
3512 Sitio Baya
Carlsbad, CA 92009                            2526     8/5/2020     24 Hour Fitness Worldwide, Inc.             $1,278.00                                                                           $1,278.00
Budilovskaya, Mila
711 Montauk Court Apt 3f
Brooklyn, NY 11235                            2527    7/29/2020    24 Hour Fitness United States, Inc.              $10.00       $239.40                                                              $249.40
Eldisugi, Gaffer
2855 S Sedalia Ct
Aurora, CO 80013                              2528    8/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Barre, Bjorn
6627 Barnhurst Drive
San Diego, CA 92117                           2529    7/29/2020              RS FIT CA LLC                      $1,000.00                                                                           $1,000.00
Cajaraville, Nancy
11930 SW 132 Ave
Miami, FL 33186                               2530    7/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Tropfenbaum, James
4249 SW Dosch Rd
Portland, OR 97239                            2531    7/29/2020    24 Hour Fitness United States, Inc.              $38.00                                                                             $38.00
Chung, Henry
72 Pondfield Rd. West #1B
Bronxville, NY 10708                          2532    7/27/2020            24 New York LLC                      $1,020.00                                                                           $1,020.00


                                                                                        Page 164 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 165 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jageilko, Kim
2824 Stackhouse Street
Fort Worth , TX 76244                         2533     8/3/2020        24 Hour Fitness USA, Inc.                 $487.11                                                                              $487.11
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                    2534     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,197.00       $3,025.00                                                           $4,222.00
Spencer, Cassall
8840 Ashgrove House Ln, Apt 201
Vienna, VA 22182                              2535     8/6/2020        24 Hour Fitness USA, Inc.                                $1,412.28                                                           $1,412.28
Kellen, Sherry
9750 Fountain Valley Drive
Stockton, CA 95209                            2536     8/2/2020     24 Hour Fitness Worldwide, Inc.                              $341.25                                                              $341.25
Next Level Resources, Inc.
3146 Tiger Run Court, Suite 108
Carlsbad, CA 92010                            2537     8/4/2020     24 Hour Fitness Worldwide, Inc.           $17,000.00                                                                           $17,000.00
Elkins, Jonathan
4232 23rd Street
San Francisco, CA 94114                       2538     8/4/2020          24 San Francisco LLC                    $349.99                                                                              $349.99
Zolezzi, David
1507 North St. Unit C
Austin, TX 78756                              2539     8/4/2020    24 Hour Fitness United States, Inc.           $225.00                                                                              $225.00
Fleury, Julia
589 Caribbean Palm Drive
Las Vegas, NV 89138                           2540    8/13/2020     24 Hour Fitness Worldwide, Inc.              $299.90                                                                              $299.90
Nathan, Ingrid B
567 Elmcrest Place
DeBary, FL 32713                              2541    8/19/2020     24 Hour Fitness Worldwide, Inc.                                                                $144.00                            $144.00
Pomol, Ligia E
10736 Magnolia Blvd. Apt 7
North Hollywood, CA 91601                     2542    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Afzal, Zeeshan
5303 S Mason Rd APT 2426
Katy, TX 77450                                2543    7/29/2020        24 Hour Fitness USA, Inc.                                                   $32.46                                              $32.46
Barstow, Heather
11919 SE 210th Pl
Kent, WA 98031                                2544    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,583.90                                                                           $1,583.90
Moore, Deana Leigh
500 Chelmsford Road
Hillsborough, CA 94010                        2545    8/19/2020        24 Hour Fitness USA, Inc.                $2,249.64                                                                           $2,249.64
Friedman, Harold
2400 Bonham Trl
Grapevine, TX 76051                           2546    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $22.99                                                                             $22.99
Sheehan, Dominique
547 Plateau Rd.
Mesquite, NV 89027                            2547     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Lashgari, Elham
1110 Oak Park Ln
Friendswood, TX 77546                         2548     8/4/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00




                                                                                        Page 165 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 166 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Scott, Darci
19275 Cottonwood Drive #1524
Parker, CO 80135                              2549     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Podgorski, Anna
1664 Lusitana St Apt A
Honolulu, HI 96813                            2550     8/5/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Hudson, Kayla
8515 Brodie Lane Apt 912
Austin, TX 78745                              2551    7/31/2020       24 Hour Fitness USA, Inc.                $360.00                                                                              $360.00
Graffe, James
286 Fancrest St.
Henderson, NV 89052                           2552    7/29/2020       24 Hour Fitness USA, Inc.               $1,240.86                                                                           $1,240.86
D's Naturals LLC
dba No Cow
3457 Ringsby Court
Unit 100A
Denver, CO 80216                              2553    7/29/2020    24 Hour Fitness Worldwide, Inc.                                                            $84,326.40                         $84,326.40
Lord, Lora
15905 NE 91st Street
Vancouver, WA 98682                           2554    8/19/2020    24 Hour Fitness Worldwide, Inc.                 $88.76                                                                            $88.76
Miles Jr., Richard O
8207 Dunsinane Court
McLean, VA 22102                              2555    7/16/2020    24 Hour Fitness Worldwide, Inc.                             $850.00                                                              $850.00
Rivas, Edwin
20029 Welby Way
Winnetka, CA 91306                            2556     8/7/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Fowler, Deanne
501 Jackson Avenue
Rahway, NJ 07065                              2557    7/30/2020       24 Hour Fitness USA, Inc.               $1,453.17                                                                           $1,453.17
Warde, Damien
8064 SW 187th Ave
Beaverton, OR 97007                           2558    7/21/2020    24 Hour Fitness Worldwide, Inc.                 $68.00                                                                            $68.00
Maynes, Anna M.
677 Vrain St. #9
Denver, CO 80204                              2559    7/24/2020    24 Hour Fitness Worldwide, Inc.                 $76.06                                                                            $76.06
Hamidi, David
22859 Vose Str
West Hills, CA 91307                          2560     8/5/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
LePage Jr., Daniel
112 Rei Tang Loop
Kyle, TX 78640                                2561     8/4/2020    24 Hour Fitness Worldwide, Inc.             $149.34                                                                              $149.34
Curiale, Esperanza Altamirano
6107 Ashford Falls Lane
Sugar Land, TX 77479                          2562     8/4/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Miller, David J
421 S. Howes St.
Apt 805
Fort Collins, CO 80521                        2563    7/24/2020       24 Hour Fitness USA, Inc.                    $80.98                                                                            $80.98




                                                                                     Page 166 of 1762
                                                                 Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 167 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address           Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Garcia, Alexander
11930 SW 132 Ave
Miami, FL 33186                                        2564    7/27/2020     24 Hour Fitness Worldwide, Inc.              $156.28                                                                              $156.28
Clark Public Utilities
PO Box 8900
Vancouver, WA 98668                                    2565     8/4/2020     24 Hour Fitness Worldwide, Inc.             $2,397.80                                                                           $2,397.80
Cuff, Judy
9464 Podell Ave.
San Diego, CA 92123                                    2566    7/30/2020     24 Hour Fitness Worldwide, Inc.              $560.00                                                                              $560.00
Ruggiero, Brandon
1002 Dees Dr
Oviedo, FL 32765                                       2567     8/9/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Acosta, Mary Tran
1315 A Street, Unit A110
Hayward, CA 94541                                      2568    7/31/2020     24 Hour Fitness Worldwide, Inc.                 $51.03                                                                             $51.03
Signmanager Inc.
PO Box 337
Knoxville , TN 37901                                   2569    7/27/2020        24 Hour Fitness USA, Inc.              $53,391.35                                                                           $53,391.35
Bryant, III, Russell P.
3971 S. Himalaya Way
Aurora, CO 80013                                       2570    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Mayer, Howell
340 9th St.
Saddle Brook, NJ 07663                                 2571     8/3/2020     24 Hour Fitness Worldwide, Inc.              $111.97                                                                              $111.97
Shaikh, Samah
26229 Manzanita Street
Murrieta, CA 92563                                     2572    7/30/2020        24 Hour Fitness USA, Inc.                    $81.25                                                                             $81.25
Lapp, Joseph T.
5001 Convict Hill Rd Apt 721
Austin, TX 78749                                       2573    7/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,638.00                                                           $1,638.00
The City and County of Denver - Manager of Finance
Attn: Treasury / Specialized Audit Support
201 W Colfax Ave, MC 1001, Dept 1009
Denver, CO 80202                                       2574    7/30/2020     24 Hour Fitness Worldwide, Inc.                                            $69,716.19                                          $69,716.19
Nelson-Rivers, Trenten
1123 1/2 19th Ave E
Seattle, WA 98112                                      2575    7/30/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Garcia, Joel
1375 Tierra Dr NE
Salem, OR 97301                                        2576     8/5/2020    24 Hour Fitness United States, Inc.           $598.31                                                                              $598.31
Winnier, Kristin
3700 Legacy Drive Apt. 23206
Frisco, TX 75034                                       2577    7/31/2020    24 Hour Fitness United States, Inc.              $70.00                                                                             $70.00
Direct Energy Business Marketing LLC
Alvin M. Barthe, Jr.
194 Wood Avenue South
2nd Floor - A/R Dept
Iselin, NJ 08830                                       2578    7/31/2020     24 Hour Fitness Worldwide, Inc.              $163.65                                           $786.28                            $949.93




                                                                                                 Page 167 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 168 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Coomaraswamy, Suzanna
10700 Ashton Cove
Austin, TX 78750                              2579     8/6/2020     24 Hour Fitness Worldwide, Inc.              $679.66                                                                              $679.66
Lew, Justin
12518 Chessington Dr.
Houston, TX 77031                             2580    8/10/2020     24 Hour Fitness Worldwide, Inc.              $275.80                                                                              $275.80
Biamonte, Alex
3953 S Whitin Way
Denver, CO 80237                              2581    7/31/2020              24 Denver LLC                      $1,735.00                                                                           $1,735.00
Bock, William
12323 SW 28 Terr
Miami, FL 33175                               2582    7/31/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Barber, Gwendolyn
1611 West Mabbette Street
Kissimmee, FL 34741                           2583     8/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $553.20                            $553.20
Reed, Brian J
2005 Moonsail Ln.
Denton, TX 76210                              2584    8/13/2020     24 Hour Fitness Worldwide, Inc.              $136.50                                                                              $136.50
Foyle, Kevin
1629 Vassar St
Houston, TX 77006                             2585     8/7/2020        24 Hour Fitness USA, Inc.                $1,088.00                                                                           $1,088.00
Brown, Roosevelt
7100 Alvern St.
#113
Los Angeles, CA 90045                         2586     8/2/2020        24 Hour Fitness USA, Inc.                    $71.05                                                                             $71.05
Cox, Vanessa
4218 Wild Plum Dr.
Carrollton, TX 75010                          2587     8/3/2020    24 Hour Fitness United States, Inc.           $636.31                                                                              $636.31
Lee, Kate
3125 White Peach Place
Fairfax, VA 22031                             2588    8/11/2020     24 Hour Fitness Worldwide, Inc.              $784.60                                                                              $784.60
Zable, Brian
3040 Orion Drive
Colorado Springs, CO 80906                    2589    8/14/2020     24 Hour Fitness Worldwide, Inc.              $315.00                                                                              $315.00
Kress, Lucas
13813 Big Sky Dr E
Bonney Lake, WA 98391                         2590    7/31/2020        24 Hour Fitness USA, Inc.                $2,142.80                                                                           $2,142.80
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                              2591    8/18/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Macias, Yvette Luna
5922 Green Terrace Lane
Houston, TX 77088                             2592    8/13/2020     24 Hour Fitness Worldwide, Inc.              $605.00                                                                              $605.00
Cohen, Marcia L.
4330 Fair Oaks Boulevard
Sacramento, CA 95864                          2593    7/31/2020        24 Hour Fitness USA, Inc.                 $288.00                                                                              $288.00




                                                                                        Page 168 of 1762
                                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 169 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount

Arrowood Indemnity Company f/k/a Royal Indemnity Company
Carruthers & Roth, P.A.
c/o John M. Flynn
235 North Edgeworth Street
Greensboro, NC 27401                                         2594    8/17/2020     24 Hour Fitness Worldwide, Inc.           $54,000.00                       $27,000.00                                          $81,000.00
Buotte, Sarah
234 North Sherwood Street
Fort Collins, CO 80521                                       2595    7/31/2020              24 Denver LLC                                                         $40.00                                              $40.00
Carrillo, Ivan
3534 W Ball Rd, 139
Anaheim, CA 92804                                            2596     8/3/2020    24 Hour Fitness United States, Inc.              $59.54                                                                             $59.54
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                                        2597     8/1/2020         24 Hour Holdings II LLC                                                                    $247.94                            $247.94
Miles, Sharon R.
2221 SW 1st Ave.
#322
Portland, OR 97201                                           2598    8/17/2020     24 Hour Fitness Worldwide, Inc.                              $912.00                                                              $912.00
Mccarty, Nicole
22022 Micmac Rd
Apple Valley, CA 92308                                       2599    8/17/2020    24 Hour Fitness United States, Inc.              $25.99                                                                             $25.99
Beltran, Jose A.
7747 Emerson Rd.
Hyattsville, MD 20784                                        2600    8/18/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Matthews, Courtney
6781 E Ithaca Pl
Denver, Co 80237                                             2601     8/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
Davidson, Keiko
7318 Settlers Way
Katy, TX 77493-3004                                          2602     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,207.00                                                                           $1,207.00
Tran, Vinh
6629 Vernon St.
Orlando, FL 32818                                            2603     8/3/2020        24 Hour Fitness USA, Inc.                    $66.00                                                                             $66.00
Seaman, Jeff
19725 48th Ave W APT. I-1
Lynnwood, WA 98036                                           2604    8/17/2020        24 Hour Fitness USA, Inc.                                  $55.24                                                               $55.24
Talbot , Lisa
848 S. Oxford Ave. #103
Los Angeles, CA 90005                                        2605     8/1/2020    24 Hour Fitness United States, Inc.           $520.00                                                                              $520.00
LeJeune, Patricia
4853 Jay Road
Boulder, CO 80301                                            2606     8/3/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                                        2607     8/1/2020        24 Hour Fitness USA, Inc.                                                                   $247.94                            $247.94
Perez, Diana
2922 Grand Concourse #5C
Bronx, NY 10458                                              2608     8/2/2020            24 New York LLC                       $489.00                                                                              $489.00


                                                                                                       Page 169 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 170 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Templeton, Cheryl
19725 Sherman Way #140
Winnetka, CA 91306                             2609     8/3/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Magee, Karen
270 Cagney Lane #108
Newport Beach, CA 92663                        2610    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,022.00                                                                           $1,022.00
Beinert, Hiranya
22107 Emerald Run Lane
Richmond, TX 77469                             2611    8/17/2020     24 Hour Fitness Worldwide, Inc.              $101.24                                                                              $101.24
San Diego County Treasurer-Tax Collector
1600 Pacific Highway, Rm 162 Attn: BK Desk
San Diego, CA 92101                            2612    8/11/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
National CineMedia, LLC
Legal Department
6300 S. Syracuse Way, Suite 300
Centennial, CO 80111                           2613     8/5/2020     24 Hour Fitness Worldwide, Inc.             $3,460.00                                                                           $3,460.00
Walsh, Holly
5321 Almond Falls Way
Rancho Cordova, CA 95742                       2614     8/3/2020        24 Hour Fitness USA, Inc.                 $912.00                                                                              $912.00
Huang, Jinglao
284A Moomuku Pl
Honolulu, HI 96821                             2615     8/3/2020     24 Hour Fitness Worldwide, Inc.              $252.31                                                                              $252.31
Kowal, Nicole
2503 Rainflower Meadow Ln
Katy, TX 77494                                 2616    8/11/2020     24 Hour Fitness Worldwide, Inc.                             $1,834.84                                                           $1,834.84
Dreyer, Jan
415 South Bernardo Ave., Apt 306
Sunnyvale, CA 94086                            2617     8/3/2020     24 Hour Fitness Worldwide, Inc.              $747.00                                                                              $747.00
Graden, Garrett
709 Wickham Ct
Keller, TX 76248                               2618     8/4/2020     24 Hour Fitness Worldwide, Inc.                 $85.49                                                                             $85.49
Williams, Owen
4209 Knotty Pine Place
Rocklin, CA 95765                              2619    8/17/2020    24 Hour Fitness United States, Inc.          $1,656.00                                                                           $1,656.00
Ho, Siu Hang
17558 SE 188th PL
Renton, WA 98058                               2620     8/5/2020    24 Hour Fitness United States, Inc.          $1,795.20                                                                           $1,795.20
Hunter, Jo Ann
9616 A Street
Oakland, CA 94603                              2621     8/4/2020     24 Hour Fitness Worldwide, Inc.             $2,382.25                                                                           $2,382.25
Aspden, Daniel
703 1/2 Avondale Street
Houston, TX 77006                              2622     8/2/2020        24 Hour Fitness USA, Inc.                 $163.42                                                                              $163.42
Chancey, Samantha
912 SW Vista Ave, Apt. 220
Portland, OR 97205                             2623    8/17/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Stermer, Candice M
3575 S Pearl St #105
Englewood, CO 80113                            2624     8/7/2020        24 Hour Fitness USA, Inc.                $1,105.00                                                                           $1,105.00


                                                                                         Page 170 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 171 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Olson, Robin
11712 Bruce Jenner Lane
Austin, TX 78748                               2625    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $71.24                                                                             $71.24
Gregory, Joan
10406 Morada Dr.
Orange, CA 92869                               2626     8/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Oberly, Megan
19322 St Winfred Dr
Spring, TX 77379                               2627     8/3/2020        24 Hour Fitness USA, Inc.                    $42.45                                                                             $42.45
Liu, Xinying
2008 Ridgewood Rd
Lake Oswego, OR 97034                          2628     8/3/2020        24 Hour Fitness USA, Inc.                    $39.00                                                                             $39.00
Fane, Cyd
1860 Chippewa Lane
Bozeman, MT 59715                              2629     8/4/2020    24 Hour Fitness United States, Inc.                                                             $876.00                            $876.00
Barnes, Susan
300 N 5th St
Pflugerville, TX 78660                         2630     8/5/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Chavannes, Jean L.
102 Mayfield Lane
Valley Stream, NY 11581                        2631     8/4/2020            24 New York LLC                                       $399.99                                                              $399.99
Flanigan, Joi
431 Michel Place
Placentia, CA 92870                            2632     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,462.00                                                                           $1,462.00
Barnard, Emily
29088 Stonegate Ct.
Highland, CA 92346                             2633     8/5/2020     24 Hour Fitness Worldwide, Inc.             $1,482.00                                                                           $1,482.00
Essa, Ahmed
384 Columbai Ave
Los Angeles, CA 90017                          2634     8/3/2020        24 Hour Fitness USA, Inc.                  $315.92                                                                             $315.92
FRISCO FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          2635    8/11/2020        24 Hour Fitness USA, Inc.             $1,322,474.80                                                                      $1,322,474.80
Torgerson, Donna
3185 Sitio Sendero
Carlsbad, CA 92009                             2636    7/29/2020     24 Hour Fitness Worldwide, Inc.             $1,725.00                                                                           $1,725.00
Banks, Shirley
4844 L Parkway
Sacramento, CA 95823                           2637    7/30/2020     24 Hour Fitness Worldwide, Inc.               $124.99                                                                             $124.99
Atwood, Joan
490 Summer View Circle
Encinitas, CA 92024                            2638    7/28/2020     24 Hour Fitness Worldwide, Inc.               $125.97                                                                             $125.97
Ellis, Kimberly
PO Box 858
Tahoe City, CA 96145-0858                      2639     8/8/2020    24 Hour Fitness United States, Inc.            $330.39                                                                             $330.39
Le, Suc
2530 Manacor Circle
Houston, TX 77038                              2640     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $37.57                                                                             $37.57

                                                                                         Page 171 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 172 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Siegler, Ellen
22240 Leadwell St
Canoga Park, CA 91303                        2641    8/11/2020     24 Hour Fitness Worldwide, Inc.              $665.00                                                                              $665.00
Rosen, David I.
666 Rose Drive
Paramus, NJ 07652                            2642     8/9/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Barnes, John Wesley
300 N 5th St
Pflugerville, TX 78660                       2643     8/5/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Botterbusch, Kevin
303 13th Ave E
Apt 201
Seattle, WA 98012                            2644     8/9/2020        24 Hour Fitness USA, Inc.                 $964.45                                                                              $964.45
Payton, Tamela
1019 Cresthaven Dr
Lancaster, TX 75134                          2645    8/10/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Zhang, Shiyan
36 Kitty Hawk East
Richmond, TX 77406                           2646     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $96.15                                                                             $96.15
Crowder, Rebecca
679 Genessee Street
Annapolis, MD 21401                          2647    8/11/2020     24 Hour Fitness Worldwide, Inc.              $563.99                                                                              $563.99
AGUADA, TERYLLE KENANI
11042 TOSCANO GARDENS ST.
LAS VEGAS, NV 89141                          2648     8/7/2020     24 Hour Fitness Worldwide, Inc.                 $60.78                                                                             $60.78
Rivas, Melissa
1202 Ave L
South Houston, TX 77587                      2649     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Freilich, Kymberlie
8592 Marvale
Huntington Beach, CA 92646                   2650     8/3/2020     24 Hour Fitness Worldwide, Inc.             $3,120.00                                                                           $3,120.00
Smith III, Milan D
1992 Fox Haven Dr.
Castle Rock, CO 80104                        2651     8/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $420.90                            $420.90
Luico, Edzel
13302 High Star Dr.
Houston, TX 77083                            2652    8/18/2020     24 Hour Fitness Worldwide, Inc.             $1,619.71                                                                           $1,619.71
Takkouch, Summer
1719 Redwing Dr
Southlake, TX 76092                          2653     8/8/2020     24 Hour Fitness Worldwide, Inc.              $114.53                                                                              $114.53
Usischon, Irene
9901 Trailwood Dr Apt. 1052
Las Vegas, NV 89134                          2654     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Guitron, Ramon
775 6th Ave.
Redwood City, CA 94063                       2655    8/10/2020    24 Hour Fitness United States, Inc.           $761.97                                                                              $761.97
Albert II, Thomas
3922 Calle Tereon
Las Vegas, NV 89103                          2656    7/27/2020        24 Hour Fitness USA, Inc.                    $39.99                                                                             $39.99


                                                                                       Page 172 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 173 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dittemore, Nicholas Grayson
4714 Stackstone Lane
Katy, TX 77450                                2657    8/17/2020     24 Hour Fitness Worldwide, Inc.                 $52.46                                                                             $52.46
Nejad, Abraham A
8360 Greensboro dr unit 501
mclean, VA 22102                              2658    8/19/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Benson, Tiffany
27525 149th PL SE
Kent, WA 98042                                2659     8/3/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Carraway, Kristine
45 Jackson St. #C
Denver, CO 80206                              2660     8/4/2020        24 Hour Fitness USA, Inc.                                $1,418.76                                                           $1,418.76
Rozinka, Michael
123 NW 12th Ave #1435
Portland, OR 97209                            2661     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $77.00                                                                             $77.00
Chavarria, Steven Anthony
7365 W Mexico Dr
Lakewood, CO 80232                            2662     8/4/2020    24 Hour Fitness United States, Inc.           $117.17                                                                              $117.17
Kravitz, Bradley
324 Singing Brook Cir
Santa Rosa, CA 95409                          2663     8/4/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Castillo, Myriam
7827 Brodie Castle
Las Vegas, NV 89166                           2664     8/5/2020     24 Hour Fitness Worldwide, Inc.              $698.88                                                                              $698.88
Melendez, Marian
12240 Bella Terra Center Way Apt 9306
Richmond, TX 77406                            2665     8/2/2020        24 Hour Fitness USA, Inc.                $1,703.78                                                                           $1,703.78
Georgewill, Stephen
8740 Kempwood Drive
Houston, TX 77080                             2666    7/31/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Washington, Kate
26525 221st Pl SE
Maple Valley, WA 98038                        2667    8/13/2020     24 Hour Fitness Worldwide, Inc.              $171.56                                                                              $171.56
Burgin, Robert
11550 Old Georgetown Road
Apartment 736
North Bethesda, MD 20852                      2668    7/30/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
FALLAH, SHABNAM
3564 S PITKIN CIRCLE
AURORA, CO 80013                              2669    7/26/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
LOZZI, MOIRA CATHERINE
4135 FOUNTAINSIDE LANE #303
FAIRFAX, VA 22030                             2670    7/28/2020    24 Hour Fitness United States, Inc.          $2,039.96                                                                           $2,039.96
Parsons, Melody
7418 Whistlestop Dr.
Austin , TX 78749                             2671    8/17/2020     24 Hour Fitness Worldwide, Inc.              $332.00                                                                              $332.00
McEntee, Maureen
P.O. Box 1249
Boulder Creek, CA 95006                       2672    7/28/2020     24 Hour Fitness Worldwide, Inc.              $277.68                                                                              $277.68


                                                                                        Page 173 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 174 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
CASTRO, ERICK
10459 NW 66ST
DORAL, FL 33178                               2673    7/29/2020     24 Hour Fitness Worldwide, Inc.                              $650.00                                                              $650.00
Presman, Yelena
29 Van Sicklen Street 3a
Brooklyn, NY 11234                            2674     8/3/2020    24 Hour Fitness United States, Inc.              $67.00                                                                             $67.00
Magana, Gloria
1980 63rd Ave.
Sacramento, CA 95822                          2675    7/29/2020        24 Hour Fitness USA, Inc.                 $349.00                                                                              $349.00
Munoz, Phyllis
PO Box 5845
Kent, WA 98064                                2676     8/5/2020    24 Hour Fitness United States, Inc.           $542.81                                                                              $542.81
Duke, Greg
402 Rockefeller (Unit 418)
Irvine, CA 92612                              2677     8/4/2020     24 Hour Fitness Worldwide, Inc.             $2,520.00                                                                           $2,520.00
Houle, Oralia Nereyra
5270 Abbey Court
Newark, CA 94560                              2678    8/15/2020          24 San Francisco LLC                                    $500.00                                                              $500.00
Patel, Ketaki
1593 Downing Street
Simi Valley, CA 93065                         2679    7/31/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Pierre, Steve
2136 Lobelia Drive
Lake Mary, FL 32746                           2680     8/3/2020     24 Hour Fitness Worldwide, Inc.                             $3,216.00                                                           $3,216.00
Rupel, Ryan J.
46-040 Konane Place #3812
Kaneohe, HI 96744                             2681     8/9/2020        24 Hour Fitness USA, Inc.                 $209.34                                                                              $209.34
Newell, Paige
3711 164th St SW Apt n154
Lynnwood, WA 98087                            2682    8/12/2020        24 Hour Fitness USA, Inc.                 $161.39                                                                              $161.39
UNDERWOOD, JOELLA
P.O. BOX 700
PROSPER, TX 75078                             2683     8/7/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Pignatello, Brian
141 S. Buteo Woods Lane
Las Vegas, NV 89144                           2684     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Brawner, Kent
422 Acacia Avenue
Corona del Mar, CA 92625                      2685     8/3/2020        24 Hour Fitness USA, Inc.                 $516.00                                                                              $516.00
Li, Han
1516 COFFEE BERRY LANE
MILPITAS, CA 95035                            2686     8/6/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                           2687     8/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Barrios, Veronica
23600 FM 1093
Apt 1302
Richmond , TX 77406                           2688    8/14/2020    24 Hour Fitness United States, Inc.                           $800.00                                                              $800.00


                                                                                        Page 174 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 175 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brown, Paige
1998 186th Ave NE
Bellevue, WA 98008                             2689    8/18/2020        24 Hour Fitness USA, Inc.                    $40.70                                                                             $40.70
Nicholls, Christopher
4211 Meadow Court
Fulshear, TX 77441                             2690    8/10/2020        24 Hour Fitness USA, Inc.                                 $852.00                                                              $852.00
Whitworth, Judette A.
                                               2691    8/18/2020              24 Denver LLC                          $15.00                                                                             $15.00
Patel, Dvij
24 Union Square Apt 202
Union City, CA 94587                           2692    8/19/2020    24 Hour Fitness United States, Inc.              $55.11                                                                             $55.11
Ruiz, Efrain
11921 Gold Creek Dr E
Fort Worth, TX 76244                           2693    8/18/2020     24 Hour Fitness Worldwide, Inc.              $217.62                                                                              $217.62
Holmes, Wendi
7719 Silver Pond Drive
Sugar Land, TX 77479                           2694    8/14/2020        24 Hour Fitness USA, Inc.                 $324.74                                                                              $324.74
Baraki, Alia
11242 Pavonia Creek Court
Richmond, TX 77406                             2695    8/19/2020        24 Hour Fitness USA, Inc.                                                                    $43.29                             $43.29
ThyssenKrupp Elevator Corp.
c/o Law Office of D. Park Smith
250 Cherry Springs Road, Suite 200
Hunt, TX 78024                                 2696    8/14/2020      24 Hour Fitness Holdings LLC               $3,992.10                                                                           $3,992.10
Wagle, Rita
5223 Linden St.
Bellaire, TX 77401                             2697    8/11/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Kouch, Kimleng
11602 Offley Ave
Norwalk, CA 90650                              2698    8/12/2020     24 Hour Fitness Worldwide, Inc.                              $650.00          $650.00          $650.00                          $1,950.00
Schwendeman, Daniel
17915 NE 78th Way
Vancouver, WA 98682                            2699    8/19/2020        24 Hour Fitness USA, Inc.                 $182.08                                                                              $182.08
Ramirez, Maria Cristina
714 Vessona CIR
Folsom, CA 95630                               2700    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Wuelfing, Kathryn
3527 Altamont Way
Redwood City, CA 94062                         2701    8/15/2020        24 Hour Fitness USA, Inc.                 $946.00                                                                              $946.00
Mullinix, Thomas
14550 Crabapple Rd
Golden, CO 80401                               2702    8/10/2020     24 Hour Fitness Worldwide, Inc.              $357.56                                                                              $357.56
Binek, Sierra
12785 SW Glenhaven St
Portland, OR 97225                             2703    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $85.98                                                                             $85.98
Bhowmik, Neel
26910 Soapstone Terrace Lane
Katy, TX 77494                                 2704    8/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                         Page 175 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 176 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Buffington, Virginia
198 Desiree Lane
Highland Village, TX 75077                     2705     8/3/2020    24 Hour Fitness Worldwide, Inc.                 $40.04                                                                            $40.04
Dyer, Kristina L
13020 Monte Alto St
Fort Worth, Texas 76244                        2706    7/30/2020    24 Hour Fitness Worldwide, Inc.              $996.00                                                                             $996.00
Martinez, Alyssa
2195 NW 18th Ave Apt 440
Portland, OR 97209                             2707     8/6/2020    24 Hour Fitness Worldwide, Inc.              $187.96                                                                             $187.96
Sterbinsky, Sarah
45 Olney Road
Mahwah, NJ 07430                               2708    8/18/2020       24 Hour Fitness USA, Inc.                 $852.84                                                                             $852.84
Connors, Barbara
1030 Virginia Road
Fullerton, CA 92831                            2709    8/10/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Bell, Innesa
11161 SW Summerlake Dr
Tigard, OR 97223                               2710    8/18/2020    24 Hour Fitness Worldwide, Inc.                 $71.98                                                                            $71.98
Amato, Josephine
8713 23rd Avenue
Brooklyn, NY 11214                             2711    7/30/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
HAI Murray Gym, Inc
Bangerter Frazier & Graff PC
720 S River Rd Ste A-200
St. George, UT 84790                           2712    8/17/2020    24 Hour Fitness Worldwide, Inc.         $1,021,071.00                                                                      $1,021,071.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                          2713    8/18/2020    24 Hour Fitness Worldwide, Inc.            $1,540.00                                                                           $1,540.00
Welsh, Kathleen
209 Camperdown Elm Dr
Austin, TX 78748                               2714    8/12/2020    24 Hour Fitness Worldwide, Inc.              $429.00                                                                             $429.00
Andress, Tetyana
3438 Merrimac Road
Davidsonville, MD 21035                        2715     8/7/2020    24 Hour Fitness Worldwide, Inc.              $499.00                                                                             $499.00
Chaudhary, Rohit
5464 Highbury Way
Eastvale, CA 91752                             2716    8/17/2020       24 Hour Fitness USA, Inc.                 $143.97                                                                             $143.97
Goel, Rahul
1 Maple Street, $1202
Redwood City, CA 94063                         2717    8/16/2020       24 Hour Fitness USA, Inc.                 $250.00                                                                             $250.00
Gessford, Jason
121 Newtown Rd
Chester, MD 21619                              2718    7/27/2020       24 Hour Fitness USA, Inc.                                $134.97                                                              $134.97
Jahadi, Sia
5104 Globe Mallow Drive
Austin, TX 78739                               2719    8/17/2020    24 Hour Fitness Worldwide, Inc.              $324.74                                                                             $324.74
Shirazi, Michael
17824 118th Ave SE
Renton, WA 98058                               2720    8/20/2020       24 Hour Fitness USA, Inc.                 $494.99                                                                             $494.99


                                                                                      Page 176 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 177 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stephens, Sara
1203 Gingerlily Cove
Austin, TX 78745                             2721    8/19/2020     24 Hour Fitness Worldwide, Inc.              $312.45                                                                              $312.45
Alfonso, Claudia
2114 Winding Hollow Dr
Katy, TX 77450                               2722    8/19/2020     24 Hour Fitness Worldwide, Inc.              $348.38                                                                              $348.38
Garrison, Ron
700 Daffodil Drive
Benicia, CA 94510                            2723    8/12/2020    24 Hour Fitness United States, Inc.                          $1,053.99                                                           $1,053.99
Yepez, Rita
100 Herriot St #3P
Yonkers, NY 10701                            2724    8/13/2020    24 Hour Fitness United States, Inc.              $15.99                                                                             $15.99
Tedeschi, Patricia
34362 Port Lantern
Dana Point, CA 92629                         2725     8/3/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Ramos, Robbie
802 Clemensen Ave
Santa Ana, CA 92705                          2726    8/18/2020     24 Hour Fitness Worldwide, Inc.              $888.00                                                                              $888.00
Csaszi, Andrea N
2557 Marjo Court
Oceanside, CA 92056                          2727    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Huynh, Trinh
2547 amaryl dr
San Jose , CA 95132                          2728    8/11/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Turk, Melissa
9 Babbling Brook Lane
Suffern, NY 10901                            2729    8/14/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Rodriguez, Orlando
P. O. Box 260
Dickinson, TX 77539                          2730    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Kennedy, Michael
2526 W. Ranch St. #201
Carlsbad, CA 92010                           2731    8/13/2020     24 Hour Fitness Worldwide, Inc.                              $912.00                                                              $912.00
Gunther, Jeff
5264 Soledad Road
San Diego, CA 92109                          2732    8/14/2020        24 Hour Fitness USA, Inc.                                 $933.50                                                              $933.50
O'Grady, Maggie
829 Eggleston Street
Fort Collins, CO 80524                       2733    8/11/2020    24 Hour Fitness United States, Inc.           $177.96                                                                              $177.96
Liem, Lanny
1912 Nottingham Pl
Fullerton, CA 92835                          2734    8/18/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Zuora, Inc.
101 Redwood Shores Parkway
Redwood City, CA 94065                       2735    8/11/2020        24 Hour Fitness USA, Inc.             $200,000.00                                       $100,000.00                        $300,000.00
Wong, Sandra
1019 Pinefield Ln
Castle Pines, CO 80108                       2736    8/17/2020              24 Denver LLC                      $1,704.00                                                                           $1,704.00




                                                                                       Page 177 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 178 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
ALBRITTON, LAMAR JEROME
2610 Joshua Tree Lane
Manvel, TX 77578                              2737    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $90.20                                                                             $90.20
Volkov, Maksym
7024 Avenue M Fl 1
Brooklyn, NY 11234                            2738     8/6/2020            24 New York LLC                       $281.94                                                                              $281.94
AHMED, QAIS M
P O BOX 3506
Oakland, CA 94609                             2739    7/30/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Baldwin, Claudia
5325 Yuba Avenue
Oakland, CA 94619                             2740    8/14/2020        24 Hour Fitness USA, Inc.                                 $356.00                                                              $356.00
Young, Myong A
630 Tennis Club Dr
Unit 305
Fort Lauderdale, FL 33311                     2741    8/19/2020        24 Hour Fitness USA, Inc.                 $108.80         $108.80          $108.80          $108.80                            $435.20
Coccimiglio, Jacqueline
6612 Highpoint Drive
Austin, TX 78723                              2742    8/12/2020    24 Hour Fitness United States, Inc.           $635.00                                                                              $635.00
Moran Torres, Roberto Ivan
9416 1st Ave NE Apt 415
Seattle, WA 98115                             2743    8/11/2020        24 Hour Fitness USA, Inc.                 $713.45                                                                              $713.45
Pedraza, Irma
1224 Kingston Lacy Blvd.
Pflugerville, TX 78660                        2744    8/15/2020        24 Hour Fitness USA, Inc.                 $996.00                                                                              $996.00
Chavez, Carmelita
PO Box 2764
Redmond, WA 98073                             2745    8/12/2020     24 Hour Fitness Worldwide, Inc.              $101.84                                                                              $101.84
McGroarty, William
3765 South Poplar Street
Denver, CO 80237                              2746     8/3/2020     24 Hour Fitness Worldwide, Inc.              $816.00                                                                              $816.00
Spiegelman, Jessica
16 Anna Street
Bay Shore, NY 11706                           2747    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Siegelman, Michael
7719 Westwind
Houston, TX 77071                             2748     8/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,589.49                                                           $1,589.49
Ellen, Cheryl
4750 Rabbit Mountain Road
Broomfield, CO 80020                          2749    8/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,872.00       $1,872.00                                           $3,744.00
DEGLOMINI, EDWARD
1904 MULINER AVE.
BRONX, NY 10462-3409                          2750     8/3/2020        24 Hour Fitness USA, Inc.                    $30.00                                                                             $30.00
Brawner, Kent
422 Acacia Avenue
Corona del Mar, CA 92625                      2751    8/10/2020        24 Hour Fitness USA, Inc.                 $516.00                                                                              $516.00
Chappell, Kathryn M.
30011 Saddleridge Drive
San Juan Capistrano, CA 92675                 2752    8/12/2020     24 Hour Fitness Worldwide, Inc.             $2,941.20                                                                           $2,941.20


                                                                                        Page 178 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 179 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
King, Kodeesha
Joel B. Flowers, III, Attorney
1900 Saint James Place, Ste. 480
Houston, TX 77056                              2753    7/24/2020     24 Hour Fitness Worldwide, Inc.          $200,000.00                                                                          $200,000.00
Weber, Mark
23360 Balmoral Lane
West Hills, CA 91307                           2754    7/31/2020     24 Hour Fitness Worldwide, Inc.                              $378.62                                                              $378.62
Droniak, Cynthia
23360 Balmoral Lane
West Hills, CA 91307                           2755    7/31/2020     24 Hour Fitness Worldwide, Inc.                              $378.62                                                              $378.62
Burgos, John
1225 Douglas Way
South San Francisco, CA 94080                  2756     8/6/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Daugherty, Genevieve
214 SE Maple St.
Hillsboro, OR 97123                            2757    8/17/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Juarez, Eliseo John
8648 26th Ave. SW
Seattle, WA 98106                              2758    7/27/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Garcia, Joseph
11930 SW 132 Ave
Miami, FL 33186                                2759    7/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Taormina, Susan
86 Kittansett Loop
Henderson, NV 89052                            2760    8/10/2020    24 Hour Fitness United States, Inc.                           $497.56                                                              $497.56
Phillips, Lauren L
39 Bridgeview Drive
San Francisco, CA 94124                        2761     8/7/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                              2762    8/10/2020        24 Hour Fitness USA, Inc.                    $32.63                                                                             $32.63
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                              2763    8/10/2020        24 Hour Fitness USA, Inc.                $1,084.65                                                                           $1,084.65
Duong, Ana
528 Crown Point Ter
Sunnyvale, CA 94087                            2764    7/21/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Officeteam
Robert Half
Attn: Amber Baptiste
PO Box 5024
San Ramon, CA 94583                            2765    7/24/2020    24 Hour Fitness United States, Inc.          $4,661.78                                                                           $4,661.78
Hames, Lamont
6460 Westover Street
Falls Church, VA 22042                         2766    7/27/2020     24 Hour Fitness Worldwide, Inc.                              $613.99                                                              $613.99
RH Management Resources
Robert Half
Attn: Amber Baptiste
PO Box 5024
San Ramon, CA 94583                            2767    7/24/2020    24 Hour Fitness United States, Inc.        $17,955.00                                                                           $17,955.00

                                                                                         Page 179 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 180 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cardona, Carlos
11930 SW 132 Ave
Miami, FL 33186                                2768    7/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Lomeli, Ricky
5706 S Tioga Way
Las Vegas, NV 89113                            2769    7/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,260.00                                                           $1,260.00
Naim, Karim
3661 Chateau Ct
Riverside, CA 92505                            2770    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Felice, Julie
5752 S. Blake Drive
Taylorsville, UT 84129-1936                    2771    7/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $106.03                            $106.03
Anaya, Elizabeth
7757 Painter Ave # B
Whittier, CA 90602                             2772    7/27/2020     24 Hour Fitness Worldwide, Inc.                 $92.97                                                                             $92.97
Sears, Luke
840 S 200 W
Apt 402
Salt Lake City, UT 84101                       2773    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $35.46                                                                             $35.46
Menchaca Carrillo, Juan Luis
2006 21st Ave
Oakland, CA 94606                              2774    7/30/2020              RS FIT CA LLC                       $299.99                                                                              $299.99
Fagerlin, Kristin A.
10 Lafayette Ave Apt. 362
Morristown, NJ 07960                           2775    7/27/2020    24 Hour Fitness United States, Inc.                                                           $1,421.66                          $1,421.66
Bottger, David A.
2610 Dupree Circle
Austin, TX 78748                               2776    7/31/2020        24 Hour Fitness USA, Inc.                                $1,872.00                                                           $1,872.00
Boyd, Kyle
738 American Oaks Ave.
Newbury Park, CA 91320                         2777    7/28/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Denbaly, Mark
9115 Cricklewood Ct
Vienna, VA 22181                               2778     8/8/2020     24 Hour Fitness Worldwide, Inc.                 $88.00       $612.00          $612.00                                           $1,312.00
Shanks, Romona
4835 Tree Swallow Lane
Sparks, NV 89436                               2779    7/27/2020    24 Hour Fitness United States, Inc.        $10,608.00      $10,608.00       $10,608.00            $0.00                         $31,824.00
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                          2780    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00
Trinh, Toni
4235 Terraza Ct NE
Salem, OR 97301                                2781    7/28/2020     24 Hour Fitness Worldwide, Inc.              $159.61                                                                              $159.61
Uitert, Kurt Van
11090 Susan Dr.
Sandy, UT 84092                                2782    7/27/2020    24 Hour Fitness United States, Inc.           $743.84                                                                              $743.84
Soo Kim, Kyung
3781 Bidwell Drive
Yorba Linda, CA 92886                          2783     8/1/2020    24 Hour Fitness United States, Inc.                                                             $247.94                            $247.94


                                                                                         Page 180 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 181 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Nauer, Rita
11004 SE 218th PL
Kent, WA 98031                                  2784    8/19/2020        24 Hour Fitness USA, Inc.                    $90.06                                                                             $90.06
Hearold, Donna M.
13055 Amber Meadow Dr.
Forney, TX 75126                                2785    7/28/2020     24 Hour Fitness Worldwide, Inc.             $2,990.00                                                                           $2,990.00
Morales, Giancarlo
1925 Jackson Dr
Little Elm, TX 75068                            2786     8/3/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Ochonogor, Susan
4912 Haverwood Lane
Apt 332D
Dallas, TX 75287                                2787     8/6/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Freeman, Michael
45 Tudor Road
Farmingdale, NY 11735                           2788     8/3/2020     24 Hour Fitness Worldwide, Inc.                              $499.99                                                              $499.99
Zlotnikov, Mark
1240 Avenue X Apt 3B
Brooklyn, NY 11235                              2789     8/2/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
CentiMark Corporation
Timothy P. Palmer, Esq.
Buchanan Ingersoll & Rooney PC
Union Trust Bldg., 501 Grant St., Ste. 200
Pittsburgh, PA 15219                            2790    7/29/2020     24 Hour Fitness Worldwide, Inc.                                           $207,718.49                                         $207,718.49
PEREZ-DUNEHEW, MARISELA
3219 AVENIDA LA CIMA
CARLSBAD, CA 92009                              2791     8/3/2020     24 Hour Fitness Worldwide, Inc.             $4,898.59                                                                           $4,898.59
Ionescu, Kaira
503 Erica Way
Winter Springs, FL 32708                        2792     8/2/2020     24 Hour Fitness Worldwide, Inc.                 $40.89                                                                             $40.89
Suwannurak, Chaiwat
260 Darbster Place
Santa Rosa, CA 95403                            2793    7/27/2020        24 Hour Fitness USA, Inc.                $1,621.96                                                                           $1,621.96
Garrison, Michelle
8587 West Hampden Avenue
Apt 5-201
Lakewood, CO 80227                              2794     8/4/2020     24 Hour Fitness Worldwide, Inc.                 $65.58                                                                             $65.58
Beltran, Jose A.
7747 Emerson Rd.
Hyattsville, MD 20784                           2795    8/19/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Cross, John
1319 Sylvan Creek Bend
Lewisville, TX 75067                            2796    8/10/2020    24 Hour Fitness United States, Inc.           $126.61                                                                              $126.61
Gonzalez, Raul
2915 Gate Cove Dr.
Dallas, TX 75227                                2797    7/31/2020        24 Hour Fitness USA, Inc.                 $156.00                                                                              $156.00
Jimenez, Dorothy
2532 N. Capri St
Orange, CA 92865                                2798    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $81.08                                                                             $81.08


                                                                                          Page 181 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 182 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
BrightView Enterprise Solutions LLC
Attn: Keith Burkhat
6530 W. Campus Oval, Ste 300
New Albany, OH 43054                           2799    7/27/2020        24 Hour Fitness USA, Inc.             $341,373.90                                                                          $341,373.90
Loyo, Francine
207 Monterrey Rd #6
Pacifica, CA 94044                             2800    7/30/2020     24 Hour Fitness Worldwide, Inc.             $3,010.00                                                                           $3,010.00
Whitaker, Emily
7570 SE Michael Drive
Milwaukie, OR 97222                            2801     8/4/2020    24 Hour Fitness United States, Inc.              $75.58                                                                             $75.58
Barahona, Sonya
3922 Knotty Oaks Trl
Houston, TX 77045                              2802    7/31/2020        24 Hour Fitness USA, Inc.                 $101.74                                                                              $101.74
Stavarache, Robert
10155 W. Tropical Pkwy
Las Vegas, NV 89149                            2803     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Faulstich, April
2903 Via Pepita
Carlsbad, CA 92009                             2804     8/5/2020        24 Hour Fitness USA, Inc.                 $451.85                                                                              $451.85
Aglietti, Debbie
23 Hilltop Drive
Mahopac, NY 10541                              2805    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Hsieh, Vincent
204 Essex Ct
Tustin, CA 92780                               2806    8/13/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hinds, Katie
6419 SE Molt St.
Milwaukie, OR 97267                            2807     8/4/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
wheeless, elizabeth a
706 Smirl Drive
Heath, TX 75032                                2808    8/10/2020        24 Hour Fitness USA, Inc.                    $66.66                                                                             $66.66
Basu, Kurchi
703 1/2 Avondale St.
Houston, TX 77006                              2809     8/2/2020     24 Hour Fitness Worldwide, Inc.              $121.36                                                                              $121.36
Presman, Mikhail
29 Van Sicklen Street 3A
Brooklyn, NY 11234                             2810     8/3/2020    24 Hour Fitness United States, Inc.              $69.00                                                                             $69.00
Green, Linda Susan
23501 112th Avenue SE
Unit H106
Kent, WA 98031                                 2811     8/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,771.00                                                           $1,771.00
Pulgar, Karla Jhusbeiry
3000 Laurel Park ln
Kissimmee, FL 34741                            2812    8/19/2020        24 Hour Fitness USA, Inc.                 $115.86                                                                              $115.86
Peckham, Kristi
208 10th St.
Huntington Beach, CA 92648                     2813     8/3/2020        24 Hour Fitness USA, Inc.                                 $550.87                                                              $550.87
Chea, Rathana
418 Paris street
San Francisco, CA 94112                        2814     8/4/2020        24 Hour Fitness USA, Inc.                 $349.99                                                                              $349.99

                                                                                         Page 182 of 1762
                                                           Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 183 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Chen, Richard
333 East 55th St
Apt 11G
New York, NY 10022                               2815     8/3/2020        24 Hour Fitness USA, Inc.                 $208.19                                                                              $208.19
Weisz, Betsy E
5567 Grey Feather Ct
Westlake Village, CA 91362                       2816    7/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Battle, Paul
5718 145th Street Court East
Puyallup, WA 98375                               2817    8/19/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Ho, Sandra
4703 Marbrook Meadow Lane
Katy, TX 77494                                   2818    7/31/2020    24 Hour Fitness United States, Inc.          $1,700.00                                                                           $1,700.00
Potere, Vincent
P.O. Box 863663
Ridgewood, NY 11386                              2819     8/7/2020        24 Hour Fitness USA, Inc.                                   $0.00                             $0.00                              $0.00
Lansford, Brianna
2330 Quarterpath Dr.
Richmond, TX 77406                               2820    8/19/2020     24 Hour Fitness Worldwide, Inc.              $363.71                                                                              $363.71
Obiadazie, Victoria
6565 McCallum Blvd
Apt 161
Dallas, TX 75252                                 2821     8/4/2020     24 Hour Fitness Worldwide, Inc.             $1,218.51                                                                           $1,218.51
Williams, Robert H.
12722 Timberside Drive
Austin, TX 78727                                 2822    7/30/2020     24 Hour Fitness Worldwide, Inc.              $690.36                                                                              $690.36
Johnson, Judy
11150 Pit River Ct
Rancho Cordova, CA 95670                         2823    7/29/2020        24 Hour Fitness USA, Inc.                 $124.98                                                                              $124.98
Ayers, Sharon
2730 Linda Marie Dr.
Oakton, VA 22124                                 2824    8/18/2020    24 Hour Fitness United States, Inc.           $627.68                                                                              $627.68
Jack's Disposal Service
5455 Industrial Parkway
San Bernardino, CA 92407                         2825    7/31/2020     24 Hour Fitness Worldwide, Inc.              $565.63                                                                              $565.63
Qwest Corporation dba CenturyLink QC
Centurylink Communications, LLC - Bankruptcy
Attn: Legal-BKY
1025 EL Dorado Blvd
Broomfield, CO 80021                             2826     8/7/2020     24 Hour Fitness Worldwide, Inc.              $185.03                                                                              $185.03
Agudelo, Nicole
7414 Boxwood Ridge Lane
Richmond, TX 77407                               2827    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $43.29                                                                             $43.29
Salazar, Stacey
6751 Cahuilla Street
Riverside, CA 92509                              2828     8/8/2020        24 Hour Fitness USA, Inc.                                 $100.00                                                              $100.00
Occhiuzzi, Jerry
10 Tulip Crescent Unit 1B
Little Falls, NJ 07424                           2829     8/3/2020        24 Hour Fitness USA, Inc.                 $268.70                                                                              $268.70


                                                                                           Page 183 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 184 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hayes, Janice
3248 NW 43 Place
Oakland Park, FL 33309                        2830    8/18/2020     24 Hour Fitness Worldwide, Inc.              $149.82                                                                              $149.82
Burns, Harold William
2731 Lake Holden Terrace
Orlando, FL 32806                             2831     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Ronser, Reeves
216 F ST SW
Auburn, WA 98001                              2832     8/9/2020    24 Hour Fitness United States, Inc.              $53.81                                                                             $53.81
Runge, Cynthia
916 West Street
Oceanside, CA 92054                           2833    7/27/2020        24 Hour Fitness USA, Inc.                              $20,709.44                                                           $20,709.44
Yao, Xin G.
7855 Cottonwood Ln#41
Cottonwood, CA 95828                          2834     8/5/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
Facchino/LaBarbera Tennant Station LLC
Julie H. Rome-Banks
Binder & Malter, LLP
2775 Park Avenue
Santa Clara, CA 95050                         2835    8/10/2020        24 Hour Fitness USA, Inc.             $283,501.96                                                                          $283,501.96
Jubelier-Light, Diane
1226 S. Beverly Green Dr.
Los Angeles, CA 90035                         2836     8/4/2020     24 Hour Fitness Worldwide, Inc.             $1,459.92                                                                           $1,459.92
Bryant, Mary F.
809 Brandywine Dr. Apt 405
Bedford, TX 76021                             2837     8/3/2020    24 Hour Fitness United States, Inc.                          $1,072.00                            $0.00                          $1,072.00
Reed Engineering Group, Ltd.
2424 Stutz Drive, Suite 400
Dallas, TX 75235                              2838    7/27/2020        24 Hour Fitness USA, Inc.                $5,700.00                                                                           $5,700.00
Davidson, James E.
7318 Settlers Way
Katy, TX 77493                                2839     8/5/2020     24 Hour Fitness Worldwide, Inc.              $387.70                                                                              $387.70
Patel, Pradeep
16340 Alpine place
La Mirada, CA 90638                           2840     8/5/2020        24 Hour Fitness USA, Inc.                $1,407.00                                                                           $1,407.00
Douglas County Treasurer
100 Third St
Ste 120
Castle Rock, CO 80104                         2841    7/28/2020        24 Hour Fitness USA, Inc.                                   $0.00            $0.00                                               $0.00
Patel, Minaxi
16340 Alpine Place
La Mirada, CA 90638                           2842     8/5/2020        24 Hour Fitness USA, Inc.                 $737.00                                                                              $737.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                             2843    7/30/2020         24 Hour Holdings II LLC                                    $0.00                                                                $0.00
Clarke, Shantel T.
4114 Bruner Ave
Bronx , NY 10466                              2844    8/19/2020     24 Hour Fitness Worldwide, Inc.             $2,030.75                                                                           $2,030.75

                                                                                        Page 184 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 185 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tran, Thao
2600 Senter Road Space 33
San Jose, CA 95111                           2845    8/18/2020     24 Hour Fitness Worldwide, Inc.             $1,529.94                                                                           $1,529.94
Kearse, Kameron
14500 Mcnab Ave Apt. 1904
Bellflower, CA 91801                         2846     8/7/2020    24 Hour Fitness United States, Inc.              $83.98                                                                             $83.98
DiRaimondo, Steven
386 Pacific Street
Massapequa Park, NY 11762                    2847     8/3/2020    24 Hour Fitness United States, Inc.                           $649.99                                                              $649.99
Avila, Maria Alejandra
1924 University Avenue Apt 3C
Bronx, New York 10453                        2848     8/5/2020     24 Hour Fitness Worldwide, Inc.               $299.88                                                                             $299.88
ACCOUNTEMPS
ROBERT HALF / ATTN: AMBER BAPTISTE
PO BOX 5024
SAN RAMON, CA 94583                          2849    7/27/2020    24 Hour Fitness United States, Inc.         $40,845.36                                                                          $40,845.36
Schell, Lindsay
3101 SE Pine St #7
Portland, OR 97214                           2850    7/30/2020     24 Hour Fitness Worldwide, Inc.               $187.00                                                                             $187.00
Tristan, Kelsey
3818 Carters Lake Dr
Richmond, VA 77406                           2851    7/28/2020     24 Hour Fitness Worldwide, Inc.               $181.81                                                                             $181.81
Heydorff, Mikki
1325 Clubhouse DR.
Pasadena, CA 91105                           2852    8/19/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Cirera, Alexandre
78 Shaniko Common
Fremont, CA 94539
USA                                          2853     8/5/2020    24 Hour Fitness United States, Inc.                           $249.96                                                              $249.96
Centennial Properties Denver, LLC
Daniel J. Gibbons
422 W. Riverside Ave., Ste. 1100
Spokane, WA 99201                            2854    7/28/2020        24 Hour Fitness USA, Inc.             $4,462,981.31                                                                      $4,462,981.31
Lodge, Jerome J
3879 Quail Canyon Court
San Jose, CA 95148                           2855     8/5/2020     24 Hour Fitness Worldwide, Inc.                               $38.46                                                               $38.46
Proulx, Lucia
2236 Martin Dr
Tustin, CA 92782                             2856    8/19/2020        24 Hour Fitness USA, Inc.                  $539.92                                                                             $539.92
Goldfarb, Ann
5117 Braeburn Dr
Bellaire , TX 77401                          2857    8/10/2020    24 Hour Fitness United States, Inc.          $1,400.00                                                                           $1,400.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                        2858    7/28/2020    24 Hour Fitness United States, Inc.          $1,540.00                                                                           $1,540.00
Figueroa, Henry Alfonso
1217 W Lynne Ave apt B
Anaheim, CA 92802                            2859     8/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99




                                                                                       Page 185 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 186 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                     2860    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,197.00       $3,025.00                                                           $4,222.00
Vega, Joshua E
4959 SW 5th CT
Margate, FL 33068                              2861    8/17/2020        24 Hour Fitness USA, Inc.                 $201.12                                                                              $201.12
Odum, Darryl
6291 Braided Romel Ct.
Las Vegas, NV 89131                            2862    7/28/2020    24 Hour Fitness United States, Inc.           $514.32                                                                              $514.32
Garbiel, Patrick San
5050 Haven Place #302
Dublin, CA 94568                               2863    8/17/2020     24 Hour Fitness Worldwide, Inc.              $143.97                                                                              $143.97
Brooke, Lawrence S.
6650 Klein St NW
Olympia , WA 98502                             2864    8/10/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
PS
67 Images Circle
Milpitas, CA 95035                             2865    7/28/2020        24 Hour Fitness USA, Inc.                $1,560.00                                                                           $1,560.00
Flynn, Shauna
5405 SE 120th Ave
Portland, OR 97266                             2866    8/17/2020     24 Hour Fitness Worldwide, Inc.                 $69.24                                                                             $69.24
Penagamuri, Sai
4515 NW 48th Terrace
Tamarac, 33319                                 2867    7/28/2020    24 Hour Fitness United States, Inc.           $135.00                                                                              $135.00
Surin, Loralee
3521 Stone Creek Way
Fort Worth, TX 76137                           2868    7/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
One Brands, LLC
5400 West W.T. Harris Blvd Suite L
Charlotte, NC 28269                            2869     8/6/2020        24 Hour Fitness USA, Inc.              $35,262.72                                                                           $35,262.72
Malone-Vidovich, Reni
P.O. Box 315
Dana Point, CA 92629                           2870    7/29/2020    24 Hour Fitness United States, Inc.           $704.00                                                                              $704.00
Kitschker, Theodore B.
68-70 Jefferson Ave. Apt. 2
Dunellen, NJ 08812                             2871    7/29/2020     24 Hour Fitness Worldwide, Inc.              $541.60                                                                              $541.60
Hassan, Saffana
2530 Deep Oak Ct
Houston , TX 77059                             2872     8/7/2020     24 Hour Fitness Worldwide, Inc.              $510.00                                                                              $510.00
Powers, David
6902 Donegal Rd
Austin, TX 78749                               2873     8/7/2020     24 Hour Fitness Worldwide, Inc.              $259.68                                                                              $259.68
Johnson, Kathryn
200 Allegheny Circle
Placentia, CA 92870                            2874     8/5/2020        24 Hour Fitness USA, Inc.                    $92.98                                                                             $92.98
Osland, Gina
15532 E Progress Cir
Centennial, CO 80015                           2875     8/5/2020     24 Hour Fitness Worldwide, Inc.                                                                 $19.99                             $19.99




                                                                                         Page 186 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 187 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Warner, Kenneth
26331 Palm Tree Lane
Murrieta, CA 92563                            2876    7/29/2020     24 Hour Fitness Worldwide, Inc.               $950.00                                                                             $950.00
Nicholls, Stacey
4211 Meadow Court
Fulshear, TX 77441                            2877    8/10/2020        24 Hour Fitness USA, Inc.                                $1,065.00                                                           $1,065.00
Russell, Erin
4108 ne 117th street
vancouver, WA 98686                           2878     8/1/2020    24 Hour Fitness United States, Inc.            $300.00                                                                             $300.00
Burgin, Elizabeth
11550 Old Georgetown Rd
Apartment 736
North Bethesda, MD 20852                      2879    7/30/2020     24 Hour Fitness Worldwide, Inc.               $792.00                                                                             $792.00
Tran, Langa
10470 Kinnard Ave Unit 1
Los Angeles, CA 90024                         2880    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Yaffe, Brock
2801 Stuart Street
Denver, CO 80212                              2881    8/11/2020     24 Hour Fitness Worldwide, Inc.             $1,823.90                                                                           $1,823.90
Johnston, Brianna
8530 Ann Marie Trail
Inver Grove Heights, MN 55077                 2882    8/17/2020     24 Hour Fitness Worldwide, Inc.               $108.00                                                                             $108.00
Williams, Stacie
28029 131st Ave
Se Kent, WA 98030                             2883    8/18/2020     24 Hour Fitness Worldwide, Inc.               $329.99                                                                             $329.99
Heights Plaza LLC
Ravin Greenberg
127 West 129 Street
Attn: Chad Friedman, Esq.
NY, NY 10027                                  2884    8/11/2020        24 Hour Fitness USA, Inc.             $2,413,583.04                                                                      $2,413,583.04
Levi, Robert W.
18122 Catherine Circle
Villa Park, CA 92861                          2885    7/31/2020        24 Hour Fitness USA, Inc.                  $801.00                                                                             $801.00
Havey, Brian
11645 Park Green Drive
Fairfax, VA 22030                             2886    7/30/2020        24 Hour Fitness USA, Inc.                $1,002.82                                                                           $1,002.82
Walter, Mark A
1330 North Gardner Street #308
Los Angeles, CA 90046                         2887     8/1/2020        24 Hour Fitness USA, Inc.                              $63,365.00                                                           $63,365.00
Hoffman, Ryan
2571 Vallejo St.
Santa Rosa, CA 95405                          2888    8/19/2020        24 Hour Fitness USA, Inc.                $1,622.00                                                                           $1,622.00
Beres, Derek
3735 Keystone Ave Apt 302
Los Angeles, CA 90034                         2889    8/10/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Carbajal, Guadalupe Derek
159 Jarren Ave.
Las Vegas, NV 89183                           2890    8/19/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18




                                                                                        Page 187 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 188 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Custom Logos, Inc.
7889 Clairemont Mesa Blvd
San Diego, CA 92111                           2891    7/31/2020     24 Hour Fitness Worldwide, Inc.           $20,849.89                                                                           $20,849.89
Mascarenas, Zachary
1698 38th Ave
Greeley, CO 80634                             2892    8/19/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Fair, Octavia
3800 Main Street #239
Houston, TX 77002                             2893    7/31/2020        24 Hour Fitness USA, Inc.                    $50.60                                                                             $50.60
Bakall, Samantha
630 NE 23rd Avenue Apt 38
Portland, OR 97232                            2894     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $88.98                                                                             $88.98
Burkhart, Margaret G
14940 S.W. 31 Court
Davie, FL 33331                               2895     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,192.62                         $631.38                                           $1,824.00
Christopherson, Jennifer
701 Alta St SW #J204
Olympia , WA 98502                            2896    8/10/2020        24 Hour Fitness USA, Inc.                 $295.10                                                                              $295.10
Nguyen, Vanessa
1718 Feasel Ct.
San Jose, CA 95131                            2897     8/5/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Barba, Gerardo
2014 Bluehaven Court
San Diego, CA 92154                           2898    7/31/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Haltom, Christopher
2213 Lariat Trail
Frisco, TX 75036                              2899     8/4/2020        24 Hour Fitness USA, Inc.                 $290.04                                                                              $290.04
Barlow, Pamela
3010 Burkhart Lane
Sebastopol , CA 95472                         2900    8/10/2020     24 Hour Fitness Worldwide, Inc.              $705.00                                                                              $705.00
Finke, David
10613 Gum Tree Ct.
Las Vegas, NV 89144-1442                      2901     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Robison, Kyle
3773 Golden Pond Dr
Camarillo, CA 93012                           2902     8/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Florestal, Marie
3017 Gates Court
Morris Plains, NJ 07950                       2903     8/9/2020     24 Hour Fitness Worldwide, Inc.             $1,583.99                                                                           $1,583.99
Segura, Jovanna T
1416 N Keystone St.
Burbank, CA 91506                             2904    8/12/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Speer, John
3060 S EVANSTON WAY
AURORA , CO 80014                             2905     8/7/2020              24 Denver LLC                                        $19.99                                                               $19.99
Phillips, Delilah B
2308 Merrimack Drive
Kissimmee, FL 34743                           2906    7/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $483.74                            $483.74




                                                                                        Page 188 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 189 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Reagh, Gordon
933 11th Street Unit 2
Santa Monica, CA 90403                         2907     8/6/2020     24 Hour Fitness Worldwide, Inc.              $553.87                                                                              $553.87
Fiorenza, Sandra
2828 Grande Camino
Walnut Creek, CA 94598                         2908     8/5/2020        24 Hour Fitness USA, Inc.                 $499.00                                                                              $499.00
Stadnik, Paul J
14094 Barrington Ct.
Lake Oswego, OR 97035                          2909    8/17/2020    24 Hour Fitness United States, Inc.              $58.68                                                                             $58.68
Khayat, Ronald
331 W Doran St Unit 117
Glendale, CA 91203                             2910     8/3/2020     24 Hour Fitness Worldwide, Inc.              $128.97                                                                              $128.97
Blair, Stefanie
14811 West Rd. Apt. 1311
Houston, TX 77095                              2911     8/6/2020        24 Hour Fitness USA, Inc.                    $69.26                                                                             $69.26
Colorado Springs Utilities
111 S Cascade Ave
Colorado Springs, CO 80903                     2912    8/10/2020        24 Hour Fitness USA, Inc.                $3,241.15                                                                           $3,241.15
Garo, Moana Cheryll
1107 Acacia Road
Pearl City, HI 96782                           2913     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,080.63                                                                           $1,080.63
Hines, Robert
1819 7th Ave Apt 2
Oakland, CA 94606                              2914    8/12/2020     24 Hour Fitness Worldwide, Inc.              $445.00                                                                              $445.00
Valera, Anny
661 Garden Cress Trail
Royal Palm Beach, FL 33411                     2915    8/10/2020     24 Hour Fitness Worldwide, Inc.                 $62.80                                                                             $62.80
Garcia, Jacob
625 E Blair ST
West Chicago, Il 60185                         2916     8/3/2020        24 Hour Fitness USA, Inc.                 $449.00                                                                              $449.00
Deglomini, Blandina
1904 Muliner Ave
Bronx, NY 10462-3409                           2917     8/3/2020        24 Hour Fitness USA, Inc.                    $72.93                                                                             $72.93
Schenk, Jeanette M
14815 NW Kyle Place
Portland, OR 97229                             2918     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Ly, Beverly T
2123 W Main St
HOUSTON, TX 77098                              2919    8/20/2020     24 Hour Fitness Worldwide, Inc.              $183.20                                                                              $183.20
Mockingbird Park, Ltd
Marc W. Taubenfeld, Esq.
McGuire, Craddock & Strother, P.C.
500 N. Akard Street
Suite 2200
Dallas, TX 75201                               2920     8/6/2020        24 Hour Fitness USA, Inc.             $771,438.56                                                                          $771,438.56




                                                                                         Page 189 of 1762
                                                              Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 190 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
SET Floors, LLC
Locke Lord LLP
Attn: W. Steven Bryant
600 Congress Avenue
Ste. 2200
Austin, TX 78701                                    2921     8/6/2020       24 Hour Fitness USA, Inc.             $91,274.35                      $623,044.43                                         $714,318.78
Steve Lee (Employer Concepts Ins. Service Inc.)
P.O. Box 19391
Irvine, CA 92623                                    2922     8/3/2020       24 Hour Fitness USA, Inc.                $374.99                                                                              $374.99
Han, Wheelin
8825 Ashbloom Lane
Houston, TX 77080                                   2923    8/17/2020       24 Hour Fitness USA, Inc.                    $69.26                                                                            $69.26
Niemond, Judith
1112 Montana Avenue, #261
Santa Monica, CA 90403                              2924     8/4/2020    24 Hour Fitness Worldwide, Inc.             $749.90                                                                              $749.90
McAnna, Suzanne K
8413 Cockney Drive
Austin , TX 78748                                   2925     8/7/2020    24 Hour Fitness Worldwide, Inc.             $536.00                                                                              $536.00
Round Rock Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                               2926    8/11/2020       24 Hour Fitness USA, Inc.            $946,619.31                                                                          $946,619.31
Kashipara, Dipal
7233 ARROYO GRANDE ROAD
SAN DIEGO 92129                                     2927     8/7/2020    24 Hour Fitness Worldwide, Inc.                                               $74.98                                              $74.98
County of Orange
PO Box 4515
Santa Ana, CA 92702                                 2928    8/18/2020    24 Hour Fitness Worldwide, Inc.                          $407,632.30                                                         $407,632.30
Koiro, Sandi
3700 Jay Street
Wheat Ridge, CO 80033                               2929    8/17/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Silvernail, Kathleen
8263 Johnson Ct
Arvada, CO 80005                                    2930     8/7/2020    24 Hour Fitness Worldwide, Inc.             $388.00                                                                              $388.00
Rhodes-Hornsby, Kathleen
22240 Rolling Hills Lane
Yorba Linda, CA 92887                               2931    8/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nissimyan, Itai
10709 Cleary Blvd #306
Plantation, FL 33324                                2932     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $42.79                                                                            $42.79
Smith, Betty Jo
13439 SW Scotts Bridge Dr
Tigard, OR 97223                                    2933    8/10/2020    24 Hour Fitness Worldwide, Inc.                             $405.00                                                              $405.00
Powell, Laura
1321 Rocky Creek Ln
Allen , TX 75002                                    2934     8/5/2020    24 Hour Fitness Worldwide, Inc.             $554.09                                                                              $554.09




                                                                                           Page 190 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 191 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ortiz, Martin Ernesto
A.G Assanti & Associates, P.C.
9841 Irvine Center Drive, Suite 100
Irvine, CA 92618                               2935    8/10/2020     24 Hour Fitness Worldwide, Inc.           $25,000.00                                                                           $25,000.00
Pearson, Michael
2825 Cedar Wood Dr
Frisco, TX 75033                               2936     8/5/2020        24 Hour Fitness USA, Inc.                 $123.41                                                                              $123.41
Allen, Jean
274 Camino Leon
Camarillo, CA 93012                            2937     8/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hunt, Beth
1865 Cantwell Grove
Colorado Springs, CO 80906                     2938     8/8/2020     24 Hour Fitness Worldwide, Inc.                              $884.00                                                              $884.00
Simon, Devorah
8139 Log Hollow Dr
Houston, TX 77040                              2939    8/19/2020     24 Hour Fitness Worldwide, Inc.             $1,088.00                                                                           $1,088.00
Rogers, Marguerite
11331 SW 25th Court
Davie , FL 33325                               2940     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,617.00                                                                           $1,617.00
Diaz Milan, Miren
1252 SW Cardinell Way.
Portland, OR 97201                             2941    8/12/2020        24 Hour Fitness USA, Inc.                    $95.97                         $95.97                                             $191.94
Ramirez Lopez, Jose Manuel
Bank/ card number on file
                                               2942     8/8/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Kammerman, Linda
3411 Boone Rd. SE
Apt. 350
Salem, OR 97317                                2943     8/5/2020     24 Hour Fitness Worldwide, Inc.             $1,031.00                                                                           $1,031.00
Trejo, Pilar Nohemi
2225 Meadow Lark
Irving, TX 75060                               2944     8/4/2020     24 Hour Fitness Worldwide, Inc.              $241.31                                                                              $241.31
Prepose-Forsen, Lauren
45-638 Hinamoe Loop
Kaneohe, HI 96744                              2945    8/11/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Umer, Muhammad Maaz
1431 Saint Georges Avenue Apartment 1
Colonia, NJ 07067                              2946    8/15/2020        24 Hour Fitness USA, Inc.                 $102.33                                                                              $102.33
Myers, Clifford
8 N Acton Pl
Annapolis, MD 21401                            2947     8/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,660.00                                                           $1,660.00
Dummett, Judy
2113 Myrtle Beach Lane
Danville, CA 94526                             2948    8/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
McMonigle, Cameryn
1297 Miloiki St.
Honolulu, HI 96825                             2949     8/7/2020    24 Hour Fitness United States, Inc.              $91.00                                                                             $91.00




                                                                                         Page 191 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 192 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
County of San Bernardino
Office of the Tax Collector
268 West Hospitality Lane, 1st Floor
San Bernardino, CA 92415                       2950     8/5/2020     24 Hour Fitness Worldwide, Inc.          $118,806.42                                                                          $118,806.42
Abelsohn, Jeffery
Shore Tower
2500 Torrey Pines Rd
#202
La Jolla, CA 92037                             2951     8/6/2020     24 Hour Fitness Worldwide, Inc.              $675.00                                                                              $675.00
Taylor, Cheyenne
7064 Adele Avenue
Rohnert Park , CA 94928                        2952     8/5/2020          24 San Francisco LLC                    $593.81                                                                              $593.81
ALLER, MICK l
4413 Wellington Drive
Fort Collins, CO 80526                         2953     8/5/2020    24 Hour Fitness United States, Inc.          $1,600.00                                                                           $1,600.00
Tirri, Serena
PO Box 6725
San Jose , CA 95150                            2954     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Yi, Heajung
5517 Ashleigh Road
Fairfax, VA 22030                              2955    8/11/2020     24 Hour Fitness Worldwide, Inc.             $1,530.00                                                                           $1,530.00
CORE HEALTH & FITNESS LLC
4400 NE 77TH AVE
SUITE 300 ATTN: SY MARES
VANCOUVER, WA 98662                            2956     8/6/2020        24 Hour Fitness USA, Inc.             $642,466.69                                                                          $642,466.69
Dummett, Darrel G.
2113 Myrtle Beach Lane
Danville, CA 94526                             2957    8/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Berman, Jay M.
8205 La Jolla Scenic Dr N
La Jolla, CA 92037                             2958     8/6/2020     24 Hour Fitness Worldwide, Inc.             $2,879.80                                                                           $2,879.80
Florendo, John
445 Whispering Willow Drive Unit D
Santee, CA 92071                               2959     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Ickovic, Courtney
Kim Ickovic
1600 Avenue T 5A
Brooklyn, NY 11229                             2960     8/6/2020        24 Hour Fitness USA, Inc.                                                                    $39.99                             $39.99
Johns, Hillary
2200 W. Empire Avenue, #231
Burbank, CA 91504                              2961     8/9/2020        24 Hour Fitness USA, Inc.                 $538.00                                                                              $538.00
GANT, JASON
168 BAYVIEW CIRCLE
SAN FRANCISCO, CA 94124                        2962     8/6/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Trujillo, Nancy
28451 Calle Mira Monte
San Juan Capistrano, CA 92675                  2963    8/17/2020     24 Hour Fitness Worldwide, Inc.              $696.00                                                                              $696.00
Oregon Department of Revenue
955 Centre St NE
Salem , OR 97301-2555                          2964    8/10/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00

                                                                                         Page 192 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 193 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Brady, Robert Duane
1920 S River Drive, Suite 1201
Portland, OR 97201                             2965     8/6/2020    24 Hour Fitness United States, Inc.            $125.00                                                                             $125.00
Morris, Kathryn
16402 Malden Dr
Pflugerville, TX 78660                         2966    8/11/2020     24 Hour Fitness Worldwide, Inc.               $748.96                                                                             $748.96
Denbaly, Maryam
9115 Cricklewood Ct
Vienna, VA 22182                               2967     8/8/2020     24 Hour Fitness Worldwide, Inc.                 $59.00       $641.00          $641.00                                           $1,341.00
Wilson, Walt
450 Fox Briar Ln
Sugar Land, TX 77478                           2968     8/6/2020        24 Hour Fitness USA, Inc.                  $120.96                                                                             $120.96
Entergy Texas Inc
L-JEF-359
4809 Jefferson Hwy Ste A
New Orleans, LA 70121-3138                     2969     8/6/2020     24 Hour Fitness Worldwide, Inc.             $2,733.26                                                                           $2,733.26
Flanagain, Charles K.
4144 Alder Creek Lane
Wellington, CO 80549                           2970    8/10/2020        24 Hour Fitness USA, Inc.                  $167.96                                                                             $167.96
Carmin, James
625 Forest Bend Ln.
La Marque , TX 77568                           2971    8/11/2020        24 Hour Fitness USA, Inc.                  $249.99                                                                             $249.99
Meiser, Edward
2609 Compass Dr
Annapolis, MD 21401                            2972    7/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mallarkandy, Praveena
898 S Mary Ave,
Sunnyvale, CA 94087                            2973     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,560.02                                                                           $1,560.02
King, Laura
43140 Avenida Cielo
Temecula, CA 92592                             2974     8/6/2020     24 Hour Fitness Worldwide, Inc.               $214.50                                                                             $214.50
Sahba, Fatemah
8528 Ruette Monte Carlo
La Jolla, CA 92037                             2975     8/6/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
RSD Partners, LLC
c/o Steven W. Kelly, Esq.
S&D Law
1290 Broadway
Suite 1650
Denver, CO 80203                               2976     8/6/2020        24 Hour Fitness USA, Inc.             $1,132,561.32                                                                      $1,132,561.32
Jones, Darlene
9401 Grenville Ave
Las Vegas, NV 89134                            2977    8/10/2020    24 Hour Fitness United States, Inc.              $86.73                                                                             $86.73
Shook, Hardy & Bacon L.L.P.
2555 Grand Blvd.
Kansas City, MO 64108                          2978    8/11/2020        24 Hour Fitness USA, Inc.               $28,048.28                                                                          $28,048.28
Alvord, Craig
327 202nd Pl SW
Lynnwood, WA 98036                             2979    8/10/2020     24 Hour Fitness Worldwide, Inc.               $618.80                                                                             $618.80


                                                                                         Page 193 of 1762
                                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 194 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
MORRIS, KATHLEEN
1401 BOREN AVE #918
SEATTLE, WA 98101                                            2980    8/19/2020       24 Hour Fitness USA, Inc.                    $40.45                                                                            $40.45
Seng, Tongly
11602 Offley Ave
Norwalk, CA 90650                                            2981    8/12/2020    24 Hour Fitness Worldwide, Inc.                                              $500.00                                             $500.00
Ball, Elizabeth
6120 Pebble Garden Court
Austin, TX 78739                                             2982     8/6/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                             $250.00
Zone Aire Systems Inc.
140-18 Foch Blvd
Jamaica, NY 11436                                            2983     8/6/2020    24 Hour Fitness Worldwide, Inc.          $115,091.53                                                                         $115,091.53
Aizpurua, Virginia
10367 NW 63 Terrace
Doral, FL 33178                                              2984     8/6/2020    24 Hour Fitness Worldwide, Inc.              $150.84                                                                             $150.84
Strange, Linda Julian
7528 South Harvard Blvd.
Los Angeles, CA 90047                                        2985     8/6/2020       24 Hour Fitness USA, Inc.              $25,000.00                                                                          $25,000.00
Malek, Julianne
7 Tree Crest Circle
The Woodlands, TX 77381                                      2986    8/11/2020       24 Hour Fitness USA, Inc.                                $120.12                                                              $120.12
Taylor Communications, Inc.
111 W 1st Street
Dayton, OH 45402                                             2987    8/10/2020       24 Hour Fitness USA, Inc.             $521,540.07                                                                         $521,540.07
Dalton, Elizabeth Claire
3220 Dothan Ln
Dallas, TX 75229                                             2988     8/6/2020       24 Hour Fitness USA, Inc.                 $414.00                                                                             $414.00
FSP-South Flower Street Associates, LLC c/o CommonWealth
Partners, LLC
Katten Muchin Rosenman LLP
Attn: Craig Barbarosh, Esq.
Ethan Trotz, Esq.
100 Spectrum Center Drive, Suite 1050
Irvine, CA 92618-4960                                        2989    8/12/2020       24 Hour Fitness USA, Inc.            $1,378,160.30                                                                      $1,378,160.30
Orosa, Trixie
1825 Verdugo Knolls Pl
Glendale, CA 91208                                           2990     8/6/2020       24 Hour Fitness USA, Inc.                    $89.98                                                                            $89.98
Trop 2015 Holdings, LLC
Holley Driggs
Attn: Richard F. Holley, Esq.
400 South Fourth St., Suite 300
Las Vegas, NV 89101                                          2991    8/11/2020       24 Hour Fitness USA, Inc.             $772,686.85                                                                         $772,686.85
Bhattarai, Jasmine
5509 Montclair Drive
Colleyville, TX 76034                                        2992     8/6/2020    24 Hour Fitness Worldwide, Inc.            $1,632.00                                                                           $1,632.00
Pike, Lori
1188 Shay Place
Escondido, CA 92026                                          2993     8/6/2020       24 Hour Fitness USA, Inc.                 $299.96                                                                             $299.96




                                                                                                    Page 194 of 1762
                                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 195 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
National Grid
300 Erie Boulevard West
Syracuse, NY 13202                                           2994    8/11/2020     24 Hour Fitness Worldwide, Inc.             $6,082.54                                                                           $6,082.54
Signs, Chandler
14201 Sovereign Rd
# 101
Fort Worth, TX 76155                                         2995    8/10/2020        24 Hour Fitness USA, Inc.                $1,654.73                                                                           $1,654.73
Meinhardt, Javier
11423 Harmony Summit Trace
Richmond, TX 77406                                           2996     8/6/2020        24 Hour Fitness USA, Inc.                    $50.87                                                                             $50.87
Doran, Olivia C
14216 56th Pl W
Edmonds, WA 98026                                            2997    8/11/2020     24 Hour Fitness Worldwide, Inc.                               $25.00                                                               $25.00
Altkitsa Investments Limited, Inc.
c/o Nathan Sommers Jacobs
2800 Post Oak Blvd., 61st Fl
Houston, TX 77056                                            2998    8/12/2020        24 Hour Fitness USA, Inc.             $493,228.88                                                                          $493,228.88
Frankle, Diane Holt
410 Linfield Drive
Menlo Park, CA 94025                                         2999    8/11/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Kessler, Matthew
1840 East 13 St Apt 6D
Brooklyn, NY 11229-2854                                      3000    7/31/2020        24 Hour Fitness USA, Inc.                    $84.00                                                                             $84.00
Puget Sound Energy
Vendor Collections Department -BOT-01G
P.O. Box 97034
Bellevue, WA 98009-7034                                      3001    8/11/2020     24 Hour Fitness Worldwide, Inc.           $28,674.96                                                                           $28,674.96
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                                            3002     8/7/2020        24 Hour Fitness USA, Inc.                 $203.55                                                                              $203.55

Arrowood Indemnity Company f/k/a Royal Indemnity Company
Carruthers & Roth, P.A.
John M. Flynn
235 North Edgeworth Street
Greensboro, NC 27401                                         3003     8/6/2020     24 Hour Fitness Worldwide, Inc.           $54,000.00                       $27,000.00                                          $81,000.00
Hewitt, John D.
14504 SE 243rd Pl.
Kent, WA 98042                                               3004     8/7/2020     24 Hour Fitness Worldwide, Inc.                              $568.00                                                              $568.00
McAnna, Suzanne K
8413 Cockney Drive
Austin, TX 78748                                             3005    8/11/2020     24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
VILLA, NATHAN
NATHAN VILLA
12623 SE TIBBETTS
ST PORTLAND, OR 97236                                        3006     8/7/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Sorensen, Marianna
14701 SW Rosario Lane
Portland, OR 97224                                           3007     8/7/2020    24 Hour Fitness United States, Inc.          $1,434.00                                                                           $1,434.00


                                                                                                       Page 195 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 196 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wu, Debbie
2009 Marston Dr
Woodland , CA 95776                            3008    8/11/2020        24 Hour Fitness USA, Inc.                  $125.97                                                                             $125.97
Arasoghli, Sarah
2580 N. Crossgate St.
Orange, CA 92867                               3009    8/11/2020        24 Hour Fitness USA, Inc.                  $449.99                                                                             $449.99
Wall, Linda E
2580 Ocean Parkway
Apt 3B
Brooklyn, NY 11235                             3010     8/7/2020     24 Hour Fitness Worldwide, Inc.               $133.10                                                                             $133.10
Chang, Sae Joon
3621 Emerald St #53
Torrance, CA 90503                             3011     8/7/2020    24 Hour Fitness United States, Inc.            $413.41                                                                             $413.41
Claim docketed in error
                                               3012    7/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Ordonez, Rolando
222 SE 33rd Ter
Homestead, FL 33033                            3013    8/11/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                         $90.00                                             $180.00
Harford, Olena
948 Patterson Avenue
Staten Island, NY 10306                        3014    8/12/2020      24 Hour Fitness Holdings LLC               $1,910.97                                                                           $1,910.97
Cooper, Sherri
2241 S State Highway 121
Apt 1034
Lewisville, TX 75067                           3015    8/10/2020     24 Hour Fitness Worldwide, Inc.               $239.06                                                                             $239.06
Williams, Charles
1809 Olympia Ct SE
Renton, WA 98058                               3016    8/12/2020     24 Hour Fitness Worldwide, Inc.             $1,170.00                                                                           $1,170.00
North Richland Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street
Suite 1700
Los Angeles, CA 90071                          3017    8/10/2020        24 Hour Fitness USA, Inc.             $1,136,417.82                                                                      $1,136,417.82
Knapp, Stephen
14587 Shawnee Way
Manteca, CA 95336                              3018    8/10/2020        24 Hour Fitness USA, Inc.                  $288.35                                                                             $288.35
Gardner, Michael
19838 E Brown Pl
Aurora, CO 80013                               3019    8/12/2020     24 Hour Fitness Worldwide, Inc.               $369.89                                                                             $369.89
Chacon, Carlos
209 Camperdown Elm Dr
Austin, TX 78748                               3020    8/12/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
Devone, Kytrell
134-17 166th Place Apt 1B
Jamaica, NY 11434                              3021    8/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $705.00                            $705.00
Cotham, Shannon
716 High Ridge Dr
Friendswood, TX 77546                          3022     8/7/2020     24 Hour Fitness Worldwide, Inc.               $127.11                                                                             $127.11


                                                                                         Page 196 of 1762
                                                               Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 197 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Olson, Rayelle
16711 Parkside Ln #144
Huntington Beach, CA 92647                           3023     8/7/2020     24 Hour Fitness Worldwide, Inc.                 $34.00                                                                             $34.00
Ren, Jiayi
1255 Harrison St, Apt 553
Seattle, WA 98109                                    3024    8/14/2020     24 Hour Fitness Worldwide, Inc.               $938.06                                                                             $938.06
Central Telephone Company-Nevada dba CenturyLink
Centurylink Communications, LLC. -Bankruptcy
1025 El Dorado Blvd (Attn: Legal-BKY)
Broomfield, CO 80021                                 3025     8/7/2020     24 Hour Fitness Worldwide, Inc.                 $25.37                                                                             $25.37
Battaglino, Lisa
4A Foxwood Drive
Morris Plains, NJ 07950                              3026     8/7/2020        24 Hour Fitness USA, Inc.                                 $924.00                                                              $924.00
Gulotta, Jr., Peter A.
933 Coachway
Annapolis, MD 21401                                  3027     8/9/2020     24 Hour Fitness Worldwide, Inc.               $728.00                                                                             $728.00
Owens, Monica
414 SE 22nd Ave
Portland, OR 97214                                   3028    8/13/2020    24 Hour Fitness United States, Inc.            $133.97                                                                             $133.97
Seabridge Partners LP
9100 Wilshire Blvd. Suite 360E
Beverly Hills, CA 90212                              3029    8/14/2020     24 Hour Fitness Worldwide, Inc.           $242,078.00                                                                         $242,078.00
Heights Plaza LLC
Ravin Greenberg
Attn: Chad Friedman, Esq.
127 West 129 Street
New York, NY 10027                                   3030    8/11/2020     24 Hour Fitness Worldwide, Inc.          $7,140,183.15                                                                      $7,140,183.15
Oesterle, Jessica
511 W 232nd St Apt E66
Bronx, NY 10463                                      3031    8/14/2020            24 New York LLC                        $768.00                                                                             $768.00
Hatcher, Anthony R.
40 Vista Encanta
San Clemente, CA 92672                               3032    8/10/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Five Data, LLC
448 W. Vallette St
Elmhurst, IL 60126                                   3033    8/11/2020     24 Hour Fitness Worldwide, Inc.          $1,149,143.49                                                                      $1,149,143.49
Albert, Shiney Elizabeth
331 Rocky Point Ct.
Sunnyvale, TX 75182                                  3034    8/11/2020     24 Hour Fitness Worldwide, Inc.                 $90.38                                                                             $90.38
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                                    3035    7/30/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Cheema, Navi
1120 South Grand Ave
Apt 1102
Los Angeles, CA 90015                                3036    8/10/2020     24 Hour Fitness Worldwide, Inc.                 $38.99                                                                             $38.99




                                                                                               Page 197 of 1762
                                                                     Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 198 of 441


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
5 Points Partnership LP
Law Office of William P. Fennell, APLC
William P. Fennell, Esq.
600 West Broadway, Suite 930
San Diego, CA 92101                                        3037    8/12/2020    24 Hour Fitness Worldwide, Inc.         $541,650.73                                                                          $541,650.73
Gulotta, Margaret R.
933 Coachway
Annapolis, MD 21401                                        3038     8/9/2020    24 Hour Fitness Worldwide, Inc.             $182.00                                                                              $182.00
Kohler, Joanne
14 Argow Place
Nanuet, NY 10954                                           3039    8/10/2020       24 Hour Fitness USA, Inc.                    $59.99                                                                            $59.99
Quezada, Marlene
4012 Weber St
Fort Worth, TX 76106                                       3040    8/13/2020    24 Hour Fitness Worldwide, Inc.                 $69.26                                                                            $69.26
Troxell, Wade
812 Rochelle Circle
Fort Collins, CO 80526                                     3041     8/6/2020       24 Hour Fitness USA, Inc.                                $998.00                                                              $998.00
Green, Yvett
22886 Solitude Ln
Golden, CO 80401                                           3042    8/11/2020            24 Denver LLC                       $296.00                                                                              $296.00
Geevarughese, Sumom
2100 Golden Oak Drive
Bedford, TX 76021                                          3043    8/15/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
TEG Staffing, Inc. dba Eastridge Workforce Recruitment
2355 Northside Drive, Suite 200
San Diego, California 92108                                3044     8/6/2020       24 Hour Fitness USA, Inc.             $67,713.03                                                                           $67,713.03
CITY OF TACOMA
TACOMA PUBLIC UTILITIES
3628 S 35TH ST
TACOMA, WA 98445                                           3045    8/12/2020    24 Hour Fitness Worldwide, Inc.            $4,829.53                                                                           $4,829.53
CoServ Gas
7701 S Stemmons
Corinth, TX 76210                                          3046    8/10/2020       24 Hour Fitness USA, Inc.                $107.98                                                                              $107.98
Rakel, Daniele
1323 Anderson Ave
Apt 14
Fort Lee, NJ 07024-1754                                    3047    7/27/2020    24 Hour Fitness Worldwide, Inc.            $1,053.17                                                                           $1,053.17
Reddish, Joshua
2939 Duvall Ridge Rd
Landover, MD 20785                                         3048    8/13/2020       24 Hour Fitness USA, Inc.                $469.99                                                                              $469.99
Lascelles, Stephanie
921 Avenida Salvador
San Clemente, CA 92672                                     3049    8/10/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Proctor, David R
PO Box 7352
Menlo Park, CA 94026                                       3050    8/10/2020    24 Hour Fitness Worldwide, Inc.             $712.00                                                                              $712.00
Sherman, Malgorzata
30 E Hartsdale Ave Apt 6G
Hartsdale, NY 10530                                        3051    8/13/2020    24 Hour Fitness Worldwide, Inc.             $740.00                                                                              $740.00


                                                                                                  Page 198 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 199 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kerklo, Mark
10899 Norton Ave
Conifer, CO 80433                             3052    8/10/2020     24 Hour Fitness Worldwide, Inc.               $258.93                                                                             $258.93
Ramsay, Toshiko
413 Bolsa Dr
Las Vegas, NV 89110                           3053    8/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vaughn, Pamella
200 P Street B35
Sacramento, CA 95814                          3054    8/10/2020     24 Hour Fitness Worldwide, Inc.             $1,278.00                                                                           $1,278.00
I.D. Associates, Inc.
PO Drawer 6504
Dothan, AL 36303                              3055    8/10/2020     24 Hour Fitness Worldwide, Inc.           $425,608.00                                                                         $425,608.00
Thompson, Stedman M
305 River Oaks BLVD
Waxahachie, TX 75165                          3056    8/10/2020     24 Hour Fitness Worldwide, Inc.               $645.00                                                                             $645.00
Mempin, Cedric
2884 Josephine Drive
Henderson , NV 89044                          3057    8/10/2020        24 Hour Fitness USA, Inc.               $11,057.86                                                                          $11,057.86
Orozco, Alexis
231 Hahlo St.
Houston, TX 77020                             3058    8/17/2020        24 Hour Fitness USA, Inc.                  $150.90                                                                             $150.90
Bres, Sandy
214 Leland Way
Arcadia, CA 91006                             3059    8/13/2020        24 Hour Fitness USA, Inc.                                                                   $249.96                            $249.96
Brown, Douglas P
13527 Piney Oaks Dr
Houston, TX 77065                             3060    8/12/2020        24 Hour Fitness USA, Inc.                    $62.78                                                                             $62.78
Gollard, Lisa
5147 Mountain Foliage Drive
Las Vegas, NV 89148                           3061    8/14/2020     24 Hour Fitness Worldwide, Inc.             $1,595.91                                                                           $1,595.91
Scott, Peter S.
4609 Nickels Way
Sacramento, CA 95684                          3062    8/14/2020        24 Hour Fitness USA, Inc.                                $1,224.00                                                           $1,224.00
Deal, Kevin
411 Gardens Drive
Pompano Beach, FL 33069                       3063    8/11/2020     24 Hour Fitness Worldwide, Inc.                              $401.25                                                              $401.25
A&J Properties LLC
Lisa Sciortino
A&J Properties LLC
5820 Avenue N
Brooklyn , NY 11234                           3064    8/10/2020     24 Hour Fitness Worldwide, Inc.          $3,241,333.19                                                                      $3,241,333.19
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                             3065    8/10/2020        24 Hour Fitness USA, Inc.                  $971.86                                                                             $971.86
Mahmooda, Ayesha
111-23 76th Road Apt F2
Forest Hills, NY 11375                        3066    8/19/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Crowder, Eric
679 Genessee Street
Annapolis, MD 21401                           3067    8/11/2020     24 Hour Fitness Worldwide, Inc.               $563.99                                                                             $563.99

                                                                                        Page 199 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 200 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ward, Otis D.
8535 G Street
Oakland, CA 014621                             3068    8/10/2020    24 Hour Fitness United States, Inc.                           $500.00            $0.00                                             $500.00
Chopan, Neda T.
4833 Willowbrook Dr.
Sacramento, CA 95842                           3069    8/11/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Haag, Patricial L.
6302 Mesa Grande Dr.
Austin, TX 78749-4027                          3070    8/10/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Claim docketed in error
                                               3071    8/13/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
14 E. Dundee LLC
c/o Svigos Asset Mgmt
1 W. Dundee, Suite 200
Buffalo Grove, IL 60089                        3072    8/12/2020        24 Hour Fitness USA, Inc.             $978,000.00                                                                          $978,000.00
Walthers, Don Anthony
3250 NE Broadway St Apt 446
Portland, OR 97232                             3073    8/10/2020        24 Hour Fitness USA, Inc.                    $81.98                                                                             $81.98
Old, Tamara
3500 W. Plumb Lane
Reno, NV 89509                                 3074    8/17/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Ray, Dwayne Edwards
160 Warburton Ave, 15. C
Yonkers, NY 10701                              3075    8/10/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Maslowe, Daniel P
6351 Spotted Fawn Run
Littleton, CO 80125                            3076    8/14/2020     24 Hour Fitness Worldwide, Inc.              $559.98                                                                              $559.98
Roth, Vanessa
960 Gerleon St SE
Salem, OR 97302                                3077    8/14/2020        24 Hour Fitness USA, Inc.                 $792.00                                                                              $792.00
Hathaway, Pamela L
16651 Cedar Run Dr
Orlando, FL 32828                              3078    8/14/2020     24 Hour Fitness Worldwide, Inc.             $1,084.00                                                                           $1,084.00
DFS Services LLC
PO Box 3000
6500 New Albany Rd E
New Albany, OH 43054                           3079    8/11/2020        24 Hour Fitness USA, Inc.                                $3,441.12                                                           $3,441.12
Sanders, Emma
8322 137th Ct NE
Redmond, WA 98052-3192                         3080    8/14/2020     24 Hour Fitness Worldwide, Inc.              $103.38                                                                              $103.38
Michaud, Sara
615 Girard Avenue
Westfield, NJ 07090                            3081    8/10/2020        24 Hour Fitness USA, Inc.                    $26.24                                                                             $26.24
SoCalGas
P.O. Box 30337
Los Angeles, CA 90030                          3082    8/11/2020     24 Hour Fitness Worldwide, Inc.             $5,305.95                                                                           $5,305.95
Dunn, Tyler
1109 E 30th St
Vancouver, WA 98663                            3083    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $56.72                                                                             $56.72


                                                                                         Page 200 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 201 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wagner II, John H.
3403 Bridlegate Dr.
Arlington, TX 76016                           3084    8/10/2020       24 Hour Fitness USA, Inc.               $1,824.00                                                                           $1,824.00
CoServ Electric
7701 S Stemmons
Corinth, TX 76210                             3085    8/10/2020       24 Hour Fitness USA, Inc.               $3,094.22                                                                           $3,094.22
Umer, Muhammad Maaz
1431 Saint Georges Avenue Apartment 1
Colonia , NJ 07067                            3086    8/15/2020       24 Hour Fitness USA, Inc.                 $102.33                                                                             $102.33
Sieg, Patrick
2000 NE 42nd Ave #144
Portland, OR 97213                            3087    8/13/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Hale, Sharon J
4609 Nickels Way
Sacramento, CA 95864                          3088    8/12/2020       24 Hour Fitness USA, Inc.                               $1,440.00                                                           $1,440.00
Martrano, Maryann
6220 Stratford Bay St.
North Las Vegas , NV 89031-4204               3089    8/10/2020    24 Hour Fitness Worldwide, Inc.              $738.00                                                                             $738.00
Tarcza, Ruth A.
7055 Cotton Dr.
Colorado Springs, CO 80923                    3090    8/10/2020       24 Hour Fitness USA, Inc.                 $492.00                                                                             $492.00
Terwilliger, Kym
701 Alta St SW
#J204
Olympia, WA 98502                             3091    8/10/2020       24 Hour Fitness USA, Inc.                 $546.42                                                                             $546.42
Barrera Plumbing, Inc.
c/o Smit Kendall, PLLC
5910 N. Central Expy Ste 925
Dallas, TX 75206                              3092    8/10/2020       24 Hour Fitness USA, Inc.                                              $39,930.51                                          $39,930.51
Highlands Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         3093    8/10/2020       24 Hour Fitness USA, Inc.            $1,228,451.32                                                                      $1,228,451.32
Murrey, Britton
4301 Tejon St.
Denver, CO 80211                              3094    8/14/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Goss, Joseph
1955 E 7th Street Apt A3
Brooklyn, NY 11223                            3095    8/11/2020           24 New York LLC                       $299.99                                                                             $299.99
Hibbert, Orain A
12785 SW Glenhaven St
Portland, OR 97225                            3096    8/13/2020    24 Hour Fitness Worldwide, Inc.                 $85.98                                                                            $85.98
Meyer, Martin F.
7328 E. Maple Avenue
Denver, CO 80230                              3097    8/15/2020            24 Denver LLC                      $1,944.00                                                                           $1,944.00
GRI Woodlands Crossing, LLC
c/o First Washington Realty, Inc.
7200 Wisconsin Avenue, Suite 600
Bethesda, MD 20814                            3098    8/19/2020       24 Hour Fitness USA, Inc.            $1,177,928.84                                                                      $1,177,928.84

                                                                                     Page 201 of 1762
                                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 202 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
17017 Ventura , LLC a California Limited Liability Company
Richard A. Brownstein
Haberbush, LLP
444 West Ocean Blvd. Suite 1400
Long Beach, CA 90802                                           3099    8/13/2020        24 Hour Fitness USA, Inc.             $4,700,556.00                                                                      $4,700,556.00
M&M At North Brunswick, LLC
Sheryl Weingarten
c/o Edgewood Properties
1260 Stelton Road
Piscataway, NJ 08854                                           3100    8/12/2020     24 Hour Fitness Worldwide, Inc.          $3,552,567.00                                                                      $3,552,567.00
LAKESIDE AUSTIN FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                                          3101    8/10/2020        24 Hour Fitness USA, Inc.             $1,205,292.06                                                                      $1,205,292.06
WCH Precision Color Inc
1916 Val Verde Dr
Austin, TX 78732                                               3102    8/16/2020     24 Hour Fitness Worldwide, Inc.           $309,249.98                                                                         $309,249.98
Uzun, Yavuz
310 Washington Street
Carlstadt, NJ 07072-1110                                       3103    8/10/2020        24 Hour Fitness USA, Inc.                  $100.00                                                                             $100.00
Happy Swimmers USA
Happy Swimmers Bookkeeping Office
3340 Sandstone Ct
Palmdale, CA 93551                                             3104    8/13/2020    24 Hour Fitness United States, Inc.          $7,581.03                                                                           $7,581.03
Jones, Rodney Terrell
8715 SE Northern Heights Ct.
Happy Valley, OR 97086                                         3105    8/11/2020            24 New York LLC                        $499.92                                                                             $499.92
Peskin, Melissa
5505 Aspen St.
Houston, TX 77081                                              3106    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $37.56                                                                             $37.56
Lee, Macson
13010 SW Caspian Ct.
Beaverton, OR 97008                                            3107    8/11/2020        24 Hour Fitness USA, Inc.                $1,608.00                                                                           $1,608.00
5 Points Partnership LP
Law Office of William P. Fennell, APLC
William P. Fennell, Esq.
600 West Broadway, Suite 930
San Diego, CA 92101                                            3108    8/12/2020     24 Hour Fitness Worldwide, Inc.           $541,650.73                                                                         $541,650.73
Berndt, Dorothy Jeanne
636 24th Place
Hermosa Beach, CA 90254                                        3109    8/17/2020     24 Hour Fitness Worldwide, Inc.               $920.00                                                                             $920.00
Carney, Sandra E.
14 Stuyvesant Road
Montvale, NJ 07645                                             3110    8/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pacific Realty Associates, L.P.
Attn: R/E Counsel - pcc226 bfit
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                                             3111    8/11/2020              RS FIT NW LLC                    $506,292.35                                                                         $506,292.35


                                                                                                         Page 202 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 203 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Beltram, Elide
1513 Oberlin Ave
Thousand Oaks, CA 91360                        3112    8/11/2020        24 Hour Fitness USA, Inc.                  $572.00                                                                             $572.00
Pacific Resources Associates LLC
Attn: R/E Counsel - 1pda5454 24hou535
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                             3113    8/11/2020        24 Hour Fitness USA, Inc.              $325,050.16                                                                         $325,050.16
Pontius, Meredith N
13164 Ashnut Lane,
20171
Herndon, VA 20171                              3114    8/13/2020    24 Hour Fitness United States, Inc.          $1,954.96                                                                           $1,954.96
Chapman, Jocelyn
11 Pirate Cove
Daly City, CA 94014                            3115    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Mattioli, Rita
3130 Kingsbridge Ave, Apt B
Bronx, NY 10463                                3116    8/10/2020        24 Hour Fitness USA, Inc.                                 $692.00                                                              $692.00
West, Jacqueline
31040 172nd Ave SE
Auburn, WA 98092                               3117    8/13/2020    24 Hour Fitness United States, Inc.                          $2,032.80                                                           $2,032.80
Payan, Jennifer
14552 SW 284th ST
Unit 101
Homestead, FL 33033                            3118    8/15/2020        24 Hour Fitness USA, Inc.                    $61.34                                                                             $61.34
Colorado Springs Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          3119    8/11/2020        24 Hour Fitness USA, Inc.             $1,399,949.63                                                                      $1,399,949.63
A&J Properties LLC
Lisa Sciortino
5820 Avenue N
Brooklyn, NY 11234                             3120    8/10/2020            24 New York LLC                   $3,241,333.00                                                                      $3,241,333.00
Zeller, Matthew
10580 Cape Delabra Court
Boynton Beach, FL 33473                        3121    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $66.68                                                                             $66.68
SUN, SHIH-YU
20502 WILDER AVE
LAKEWOOD, CA 90715                             3122    8/11/2020    24 Hour Fitness United States, Inc.                          $2,379.87                                                           $2,379.87
Fourth Plain Portland Shopping Center, LLC
c/o CCA Acquisition Company LLC
5670 Wilshire Blvd, Suite 1250
Los Angeles, CA 90036                          3123    8/11/2020        24 Hour Fitness USA, Inc.             $1,272,722.65                                                                      $1,272,722.65
Roy, Sarbendra
627 Fall River Drive
Frisco, TX 75033                               3124    8/14/2020        24 Hour Fitness USA, Inc.                $1,824.00                                                                           $1,824.00
Delman, Deb
5906 NE Failing St
Portland, OR 97213                             3125    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98


                                                                                         Page 203 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 204 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
O'Grady, Maggie
829 Eggleston Street
Fort Collins, CO 80524                         3126    8/11/2020    24 Hour Fitness United States, Inc.            $177.96                                                                             $177.96
Coleman, Meredyth
502 Liberty Street
Boonton, NJ 07005                              3127    8/12/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                                                             $249.96
Claim docketed in error
                                               3128    8/11/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Carusi, John D
1
                                               3129    8/11/2020        24 Hour Fitness USA, Inc.                  $100.00                                                                             $100.00
14 E. Dundee LLC
c/o Svigos Asset Mgmt.
1 W. Dundee, Suite 200
Buffalo Grove, IL 60089                        3130    8/12/2020        24 Hour Fitness USA, Inc.              $978,000.00                                                                         $978,000.00
DeZell, Derek
3006 Cumberland Brook Lane
Katy, TX 77494                                 3131    8/13/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Patel, Viresh
1900 Eastwood Drive
Henderson, TX 75652                            3132    8/11/2020        24 Hour Fitness USA, Inc.                  $103.89                                                                             $103.89
Harrison, Cynthia Cassandra
3443 Addicks Clodine Rd. Apt 4101
Houston, TX 77082                              3133    8/11/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Brown, Joel D.
1292 Calle Aurora
Camarillo, CA 93010                            3134    8/11/2020    24 Hour Fitness United States, Inc.            $312.50                                                                             $312.50
Davis, Mitzi
24324 99th Ave S
Kent, WA 98030                                 3135    8/17/2020     24 Hour Fitness Worldwide, Inc.             $2,030.95                                                                           $2,030.95
Leschuk, Alona
PO Box 16704
Portland, OR 97292                             3136    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $56.52                                                                             $56.52
Hynus, Mohammed Zoheb
Apt B428
7977 170th Ave NE
Redmond, WA 98052                              3137    8/17/2020     24 Hour Fitness Worldwide, Inc.               $616.00                                                                             $616.00
Sanchez, Ariana
19430 Kilfinan St.
Northridge, CA 91326                           3138    8/11/2020     24 Hour Fitness Worldwide, Inc.               $128.17                                                                             $128.17
PEMBROKE MIAMI FITNESS, LP
ANNE K. EDWARDS
SMITH, GAMBRELL & RUSSELL, LLP
444 SOUTH FLOWER STREET, SIUTE 1700
LOS ANGELES, CA 90071                          3139    8/11/2020        24 Hour Fitness USA, Inc.             $1,370,548.70                                                                      $1,370,548.70
Smith, Karen S
2648 Youngdale Dr
Las Vegas, NV 89134                            3140    8/12/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00




                                                                                         Page 204 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 205 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Parikh, Vimal
Vimal Parikh
26315 Morgan Creek Ln.
Katy, TX 77494                                 3141    8/13/2020        24 Hour Fitness USA, Inc.                  $699.99                                                                             $699.99
Rhodes-Hornsby, Kathleen
22240 Rolling Hills Lane
Yorba Linda, CA 92887                          3142    8/19/2020     24 Hour Fitness Worldwide, Inc.               $599.97                                                                             $599.97
Cuney, Greta R.
114 Riverbreeze Court
Dickinson, TX 77539                            3143    8/16/2020     24 Hour Fitness Worldwide, Inc.               $648.00                                                                             $648.00
FISCHLER, STEVE
8320 LAPIZ DR.
SAN DIEGO, CA 92126                            3144    8/18/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
City of Glendale, CO
Cathy Rice
950 S. Birch St.
Glendale, CO 80246                             3145    8/17/2020        24 Hour Fitness USA, Inc.                  $435.50                                                                             $435.50
Sanchez, Tanya
19430 Kilfinan St.
Northridge, CA 91326                           3146    8/11/2020     24 Hour Fitness Worldwide, Inc.               $125.97                                                                             $125.97
Bartley, Gillian
2614 Arcadia Ridge
Katy, TX 77449                                 3147    8/12/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Tristate Commercial Realty, LLC
Richard L. Zucker, Esq.,
Lasser Hochman, LLC
75 Eisenhower Parkway
Roseland, NJ 07068-1649                        3148    8/11/2020     24 Hour Fitness Worldwide, Inc.          $1,223,675.49                                                                      $1,223,675.49
West, Yevette
25876 The Old Road #523
Stevenson Ranch, CA 91381                      3149    8/17/2020     24 Hour Fitness Worldwide, Inc.               $390.00                                                                             $390.00
VAID, NIDA
61-55 JUNCTION BLVD APT 26N
REGO PARK, NY 11374                            3150    8/17/2020     24 Hour Fitness Worldwide, Inc.               $349.98                                                                             $349.98
Davis, Audrey
28212 Hot Springs Ave
Canyon Country, CA 91351                       3151    8/11/2020     24 Hour Fitness Worldwide, Inc.                 $59.14                                                                             $59.14
Charity Kaina-Holton
47-413 Ahuimanu Rd
Kane'ohe, HI 96744                             3152    8/13/2020     24 Hour Fitness Worldwide, Inc.                              $146.98                                                              $146.98
Ahmed, Esraa
33657 Hartford Dr
Union City, CA 94587                           3153    8/11/2020    24 Hour Fitness United States, Inc.          $1,596.00                                                                           $1,596.00
Nguyen, Minh Kim Long
9926 Scripps Westview Way
Unit 153
San Diego, CA 92131                            3154    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                                                             $29.99




                                                                                         Page 205 of 1762
                                                           Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 206 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                                 3155    8/12/2020        24 Hour Fitness USA, Inc.                                              $133,220.95                                         $133,220.95
Nosarev, Ekaterina
2211 Hudson Rd Apt 113
Greer, SC 29650                                  3156    8/12/2020    24 Hour Fitness United States, Inc.          $1,700.00                                                                           $1,700.00
Parsons, Gregg
7418 Whistlestop Dr.
Austin, TX 78749                                 3157     8/6/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Murak, William
511 W 232nd St Apt E66
Bronx, NY 10463                                  3158    8/14/2020            24 New York LLC                       $896.00                                                                              $896.00
Roberts, Gwendolyn
35 E. Cedar Street
Mt. Vernon, NY 10552                             3159    8/18/2020     24 Hour Fitness Worldwide, Inc.             $2,112.00                                                                           $2,112.00
Kaina-Holton, Charity
47-413 Ahuimanu Rd.
Kane'ohe, HI 96744                               3160    8/13/2020     24 Hour Fitness Worldwide, Inc.                               $92.54                                                               $92.54
Russell, Portia L.
2800 Spruce St
Bakersfield, CA 93301                            3161    8/14/2020        24 Hour Fitness USA, Inc.                                 $888.00                                                              $888.00
BT Carrollton, LP
Jeffery Kurtzman, Esquire
401 S. 2nd Street, Suite 200
Philadelphia, PA 19147                           3162    8/12/2020        24 Hour Fitness USA, Inc.             $538,977.50                                                                          $538,977.50
Robison, Michelle
18003 Canehill Ave
Bellflower, CA 90706                             3163    8/12/2020    24 Hour Fitness United States, Inc.          $2,262.00                                                                           $2,262.00
Yaghoubi, Houman
7190 Calabria Ct., Unit B
San Diego, CA 92122                              3164    8/18/2020     24 Hour Fitness Worldwide, Inc.                                                $89.98                                              $89.98
Maguire, Kaitlyn M
21512 Firwood
Lake Forest, CA 92630                            3165    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $72.43                                                                             $72.43
CenturyLink Communications, LLC (f/k/a Qwest
Communications Company, LLC)
CenturyLink Communications, LLC - Bankruptcy
1025 EL Dorado Blvd (Attn: Legal-BKY)
Broomfield , CO 80021                            3166     8/7/2020     24 Hour Fitness Worldwide, Inc.             $3,573.36                                                                           $3,573.36
Rhodes-Hornsby, Kathleen
22240 Rolling Hill Lane
Yorba Linda, CA 92887                            3167    8/19/2020     24 Hour Fitness Worldwide, Inc.              $599.97                                                                              $599.97
Reyes, Karina L
12903 W. Greenwick Loop
Houston, TX 77085                                3168    8/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wauhop, John B & Kimberly D
2242 Monarch Terrace Drive
Katy, TX 77494                                   3169    8/14/2020    24 Hour Fitness United States, Inc.           $267.28                                                                              $267.28


                                                                                           Page 206 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 207 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Michaels, Brooks & Diane
3009 Middlemarch Lane
Pflugerville, TX 78660                         3170    8/13/2020    24 Hour Fitness Worldwide, Inc.              $488.11                                                                             $488.11
Kulp, Matthew
2300 Walnut Street Unit 217
Denver, CO 80205                               3171    8/18/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Gasper, Paul A.
5614 Jackwood
Houston, TX 77096                              3172    8/17/2020    24 Hour Fitness Worldwide, Inc.              $166.66                                                                             $166.66
Cabarrus, Johnny
P.O. Box 12012
San Rafael, CA 94912                           3173    8/12/2020       24 Hour Fitness USA, Inc.                    $50.51                                                                            $50.51
Procida, Anthony
88 Midwood Road
West Babylon, NY 11704                         3174    8/13/2020    24 Hour Fitness Worldwide, Inc.              $197.04                                                                             $197.04
Nandipati, Madhav
1435 Mayhurst Blvd.
McLean, VA 22102                               3175    8/14/2020       24 Hour Fitness USA, Inc.                 $656.00                                                                             $656.00
Gonzaga, Lanettea
10607 SE 250th PL #I206
Kent, WA 98030                                 3176    8/18/2020    24 Hour Fitness Worldwide, Inc.                 $88.11                                                                            $88.11
City of Arlington
City Attorney's Office
P.O. Box 90231
Arlington, TX 76004                            3177    8/17/2020    24 Hour Fitness Worldwide, Inc.            $2,364.79                                                                           $2,364.79
Hendrix, Giaunie
8136 15th Ave SW
Seattle, WA 98106                              3178    8/15/2020    24 Hour Fitness Worldwide, Inc.              $383.99                                                                             $383.99
WCH Precision Color Inc.
1916 Val Verde Dr
Austin, TX 78732                               3179    8/16/2020    24 Hour Fitness Worldwide, Inc.          $309,249.98                                                                         $309,249.98
McTague, Lisa
519 Jansen Ave.
Avenel, NJ 07001                               3180    8/14/2020    24 Hour Fitness Worldwide, Inc.                 $87.00                                                                            $87.00
Sienna Cypress, LLC
Porter Hedges LLP
c/o Joshua W. Wolfshohl
1000 Main Street, 36th Floor
Houston, TX 77002                              3181    8/13/2020       24 Hour Fitness USA, Inc.            $2,637,732.00                                                                      $2,637,732.00
White, David W
31444 Flying Cloud Drive
Laguna Niguel, CA 92677                        3182    8/16/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Bass, Randol
6818 Kenosha Pass
Austin, TX 78749                               3183    8/14/2020    24 Hour Fitness Worldwide, Inc.              $720.00                                                                             $720.00
Barnes, Natsumi
412 Coppep Valley CT
Las Vegas, NV 89144                            3184    8/18/2020    24 Hour Fitness Worldwide, Inc.                 $44.99                                                                            $44.99




                                                                                      Page 207 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 208 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Manuel, Diana
27901 Camino Santo Domingo
San Juan Capistrano, CA 92675                  3185    8/10/2020     24 Hour Fitness Worldwide, Inc.               $599.98                                                                             $599.98
Cohen, Richard S
11046 East Berry Avenue
Englewood, CO 80111-3906                       3186    8/13/2020              24 Denver LLC                        $110.22                                                                             $110.22
Arbuckle
                                               3187    8/19/2020    24 Hour Fitness United States, Inc.              $53.88                                                                             $53.88
Sahba, Fatemah
8528 Ruette Monte Carlo
La Jolla , CA 92037                            3188    8/10/2020     24 Hour Fitness Worldwide, Inc.             $2,100.00                                                                           $2,100.00
Ryken, Nathaniel Lewis
2704 Martingale Dr.
Berthoud, CO 80513                             3189    8/19/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
2ML Atascocita, LLC
Locke Lord, LLP
Attn: W. Steven Bryant
600 Congress Avenue, Ste. 2200
Austin, TX 78701                               3190    7/22/2020        24 Hour Fitness USA, Inc.             $1,292,138.54                                                                      $1,292,138.54
Parra, Daniel
183 Morning Breeze Ln.
Port Hueneme, CA 93041                         3191    8/19/2020    24 Hour Fitness United States, Inc.          $1,860.00                                                                           $1,860.00
Lakha Kent Properties, LLC
10400 NE 4th Street, Suite 2200
Bellevue, WA 98004                             3192    8/19/2020        24 Hour Fitness USA, Inc.              $412,552.48                                                                         $412,552.48
Robinson, Heather
20361 Concord Ave
Hayward, CA 94541                              3193    8/20/2020     24 Hour Fitness Worldwide, Inc.             $1,260.00                                                                           $1,260.00
Krepps, Ronald
17619 Fragrant Rose Court
Cypress, TX 77429                              3194    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $35.80                                                                             $35.80
Hornsby, Jarrett
15806 St Lawrence Circle
Friendswood , TX 77546                         3195    8/20/2020        24 Hour Fitness USA, Inc.                  $118.38                                                                             $118.38
Adpro Imprints Inc
1206 Rt 35 South
Ocean, NJ 07712                                3196    8/20/2020        24 Hour Fitness USA, Inc.                $1,564.22                                                                           $1,564.22
Porter, Robert C.
20370 Oriole Rd.
Apple Valley, CA 92308                         3197    8/20/2020     24 Hour Fitness Worldwide, Inc.             $1,377.00                                                                           $1,377.00
Ribas, Mary Jo
5413 Kennedy Ave SE
Auburn, WA 98092                               3198    8/20/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Peterson, Kelsey
236 S. 58th
Tacoma, WA 98408                               3199    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $91.58                                                                             $91.58
Bavishi, Jimit
1580 Parkwood Dr
Apt 208
Woodbury, MN 55125                             3200    8/20/2020     24 Hour Fitness Worldwide, Inc.               $103.98                                                                             $103.98

                                                                                         Page 208 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 209 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shellhammer, Lisa
4149 Broken Bend Bvld
Fort Worth, TX 76244                          3201    8/20/2020    24 Hour Fitness United States, Inc.              $46.35                                                                             $46.35
Yelp Inc.
4343 N Scottsdale Rd
Ste 220
Scottsdale, AZ 85251                          3202    8/20/2020        24 Hour Fitness USA, Inc.              $29,495.00                                                                           $29,495.00
Betterton, William
215 10th Ave. E.
Apt. 412
Seattle, WA 98102                             3203    8/20/2020    24 Hour Fitness United States, Inc.           $101.27                                                                              $101.27
Adcock, Marjie
107 Pine Lake Dr.
Sanford, FL 32771                             3204    8/20/2020     24 Hour Fitness Worldwide, Inc.             $1,113.90                                                                           $1,113.90
Vasquez, Edgar
6904 Raleigh Ave
Las Vegas, NV 89108                           3205    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
M-4, LLC
Edward Urquhart
1632 92nd Ave NE
Bellevue, WA 98004                            3206    8/14/2020     24 Hour Fitness Worldwide, Inc.          $207,102.03                                                                          $207,102.03
Militante, Chad
682 Meakanu Ln. 1205
Wailuku, HI 96793                             3207    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
State of Nevada Department of Taxation
555 E. Washington Ave. Ste #1300
Las Vegas, NV 89101                           3208    8/18/2020        24 Hour Fitness USA, Inc.                                $5,917.36                                                           $5,917.36
Green, Shacola
3668 SE 2ND CT
Homestead , FL 33033                          3209    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $86.65                                                                             $86.65
Gray, Winsome
3668 SE 2nd Ct.
Homestead, FL 33033                           3210    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $85.57                                                                             $85.57
McCoy, Willie
C/O Mager Paruas, LLC
2719 Hollywood Boulevard, Second Floor
Hollywood, FL 33020                           3211    8/20/2020     24 Hour Fitness Worldwide, Inc.          $200,000.00                                                                          $200,000.00
Irving, Sharnetta
3668 SE 2nd CT
Homestead, FL 33033                           3212    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $86.65                                                                             $86.65
Parker, Leann
1861 Alkali Heath Lane
Carlsbad, CA 92011                            3213    8/20/2020     24 Hour Fitness Worldwide, Inc.              $487.91                                                                              $487.91
Orozco, Jennifere
576 Chadwick Pl.
Ventura, CA 93003                             3214    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Somerfeld, Gretchen
633 N. Hayworth Ave. #6
Los Angeles, CA 90048                         3215    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00


                                                                                        Page 209 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 210 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Dome Garage LLC
1400 Ivar Ave.
Los Angeles, CA 90028                          3216    8/20/2020     24 Hour Fitness Worldwide, Inc.              $417.50                                                                              $417.50
Felix, Nella
682 Meakanu Ln. 1205
Wailuku, HI 96793                              3217    8/21/2020     24 Hour Fitness Worldwide, Inc.              $155.21                                                                              $155.21
Qi, Jiani
5203 Isola PL NW
Issaquah, WA 98027                             3218    8/20/2020    24 Hour Fitness United States, Inc.              $42.89                                                                             $42.89
Wong, Joe
1019 Pinefield Lane
Castle Pines, CO 80108                         3219    8/20/2020              RS FIT CA LLC                       $432.00                                                                              $432.00
Scherer, Arin
6335 Kenya Dr.
Evergreen, CO 80439                            3220    8/20/2020              24 Denver LLC                       $228.00                                                                              $228.00
Tanamachi, Adriene
5720 Wellington Drive
Austin, TX 78723                               3221    8/21/2020     24 Hour Fitness Worldwide, Inc.                 $34.53                                                                             $34.53
Holloway, Ishmael
2809 Matera Plz Apt 327
Fort Worth, TX 76177                           3222    8/21/2020     24 Hour Fitness Worldwide, Inc.              $668.74                                                                              $668.74
Mendez, Lourdes
1124 Summer Lakes Dr.
Orlando, FL 32835                              3223    8/21/2020     24 Hour Fitness Worldwide, Inc.                 $89.44                                                                             $89.44
Korrol, Gregg
45 Falmouth Street apt 2B
Brooklyn, NY 11235                             3224    8/21/2020     24 Hour Fitness Worldwide, Inc.             $1,680.00                                                                           $1,680.00
Heres, Ana
195 Somerset Drive
Massapequa, NY 11758                           3225    8/21/2020     24 Hour Fitness Worldwide, Inc.              $613.99                                                                              $613.99
Crabtree, Autumn
7328 104th St E
Puyallup, WA 98373                             3226    8/21/2020        24 Hour Fitness USA, Inc.                 $962.72                                                                              $962.72
Morelan, Rick A
23605 156th AVE SE
Kent, WA 98042                                 3227    8/21/2020     24 Hour Fitness Worldwide, Inc.             $4,600.00                                                                           $4,600.00
Spoleti, Kristie
10108 Lindshire Lane
Austin, TX 78748                               3228    8/21/2020        24 Hour Fitness USA, Inc.                    $33.55                                                                             $33.55
Pickett, Tricia
4930 SE Casa Del Rey
Milwaukie, OR 97222                            3229    8/21/2020     24 Hour Fitness Worldwide, Inc.                 $34.00                                                                             $34.00
O'Donnell, Christopher J.
12520 Paradise Spring Road
Clifton, VA 20124-1625                         3230    8/21/2020        24 Hour Fitness USA, Inc.                                 $200.00                                                              $200.00
Battle, Paul
5718 145th Street Court East
Puyallup, WA 98375                             3231    8/21/2020        24 Hour Fitness USA, Inc.                                 $270.33                                                              $270.33




                                                                                         Page 210 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 211 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Franco, Carol
3906 Cedarwood Lane
Johnstown , CO 80534                           3232    8/21/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Bennett, Lisa
1757 Harold Rd.
Escondido, CA 92026                            3233    8/21/2020     24 Hour Fitness Worldwide, Inc.                 $13.00                                                                             $13.00
King, Garnetta
16264 Saratoga St, Unit 3
San Leandro, CA 94578                          3234    8/21/2020     24 Hour Fitness Worldwide, Inc.                              $780.00                           $780.00                          $1,560.00
AGRE River Bridge, LLC
c/o Harris J. Koroglu, Esq.
200 S Biscayne Blvd, Suite 4100
Miami, FL 33131                                3235    8/18/2020        24 Hour Fitness USA, Inc.             $1,035,936.85                                                                      $1,035,936.85
Singh, Neelam
15541 NE 62 Ct
Redmond, WA 98052                              3236    8/21/2020          24 San Francisco LLC                     $410.00                                          $410.00                            $820.00
5100 Belt Line Road Investors, LLC
c/o Susan Steelhammer, CSM
Property Manager (Vestar)
5100 Belt Line Road, Suite 316
Dallas, TX 75254                               3237    8/19/2020        24 Hour Fitness USA, Inc.              $279,796.15                                                                         $279,796.15
Holloway, Ishmael
2809 Matera Plz
Apt 327
Fort Worth, TX 76177                           3238    8/21/2020     24 Hour Fitness Worldwide, Inc.               $668.74                                                                             $668.74
5100 Belt Line Road Investors, LLC
c/o Susan Steelhammer, CSM
Property Manager (Vestar)
5100 Belt Line Road, Suite 316
Dallas,, TX 75254                              3239    8/19/2020      24 Hour Fitness Holdings LLC             $279,796.15                                                                         $279,796.15
Accruent LLC
Attn: Legal
11500 Alterra Pwky, Ste. 110
Austin, TX 78758                               3240    8/21/2020    24 Hour Fitness United States, Inc.         $34,213.80                                                                          $34,213.80
MILWAUKIE PLUMBING CO.
Bridgeport Law Group
Attn: James Bruce
7420 SW Bridgeport Road, Ste 101
Portland, OR 97224                             3241    8/21/2020     24 Hour Fitness Worldwide, Inc.            $25,241.82                                                                          $25,241.82
Narayanan, Ashwini
4367 Cherry Blossom Road
Livermore, CA 94551                            3242    8/21/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Quintell, Marcus
3496 Wine Barrel Way
San Jose, CA 95124                             3243    8/21/2020     24 Hour Fitness Worldwide, Inc.               $399.99                                                                             $399.99
Graphetal Branding + Design
Attn: Aram
11462 Madera Rosa Way
San Diego, CA 92124                            3244    8/24/2020     24 Hour Fitness Worldwide, Inc.            $21,165.00                                                                          $21,165.00


                                                                                         Page 211 of 1762
                                                          Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 212 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
McGee, Lawrence M
12514 160th St E
Puyallup, WA 98374                              3245    8/23/2020    24 Hour Fitness United States, Inc.           $180.20                                                                              $180.20
Kirit, Manju, Raina, & Rupert Patel
83 Scepter Run
Sugar Land, TX 77498-2377                       3246    8/24/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Oquendo, Heidi
1971 Sunnybrook Dr
Heartland, TX 75126                             3247    8/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Soroten, Jhericka
84 Walker Ave
Wahiawa, HI 96786                               3248    8/23/2020    24 Hour Fitness United States, Inc.           $209.34                                                                              $209.34
Melendez, Cheriey
1103 Kentucky Street
South Houston, TX 77587                         3249    8/21/2020     24 Hour Fitness Worldwide, Inc.              $149.98                                                                              $149.98
Cooper, Diana
7297 Sea Anchor Court
Las vegas , NV 89131                            3250    8/22/2020     24 Hour Fitness Worldwide, Inc.              $649.97                                                                              $649.97
Parikh, Mandar
148 Carlisle Way
Sunnyvale, CA 94087                             3251    8/22/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Nakamura, Stephanie
4744 Sequoia Place
Oceanside, CA 92057                             3252    8/23/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Williams, Paige A.
248 Lilac Lane
Azle, TX 76020                                  3253    8/21/2020    24 Hour Fitness United States, Inc.                           $354.72                                                              $354.72
Kniest, James Frances
200 Newport Way SW
APT# 302
Issaquah, WA 98027                              3254    8/24/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
McCroskey, Doris G
3603 Mackenzie Ln
Richardson, TX 75082                            3255    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Hinojo, Juan
10550 N Central Expy 404
Dallas, TX 75231                                3256    8/24/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Ciarcia, Denise
1388 East Windsor road
Glendale, CA 91205                              3257    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Sammon, Nelly
14619 West Apricot Blush Court
Cypress, TX 77433                               3258    8/24/2020     24 Hour Fitness Worldwide, Inc.                $28.40                                                                              $28.40
Vashishtha, Deepti
148 Carlisle Way
Sunnyvale , CA 94087                            3259    8/22/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Weiner, Michael D
798 NW Westover SQ
Portland, OR 97210                              3260    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,368.00                                                                           $1,368.00


                                                                                          Page 212 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 213 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Custom Logos, Inc.
7889 Clairemont Mesa Blvd
San Diego, CA 92111                           3261    8/24/2020     24 Hour Fitness Worldwide, Inc.              $939.10                                                                              $939.10
Weiss, Mary E
47-164 Pulu Place
Kaneohe, HI 96744                             3262    8/21/2020     24 Hour Fitness Worldwide, Inc.             $1,819.92                                                                           $1,819.92
Frontier Communications
Bankruptcy Dept
Middletown Collections
19 John St
Middletown, NY 10940                          3263    8/21/2020     24 Hour Fitness Worldwide, Inc.              $452.89                                                                              $452.89
Yim, Helen D
91-957 Puahala St., 43A
Ewa Beach, HI 96706                           3264    8/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Freeman, Michael
3507 Flintwood Dr
Santa Rosa, Ca 95404                          3265    8/21/2020    24 Hour Fitness United States, Inc.                          $1,622.00                                                           $1,622.00
Johnson, Frank L.
1221 SW 11th Ave
Apt. 1210
Portland, OR 97205                            3266    8/21/2020    24 Hour Fitness United States, Inc.           $134.00                                                                              $134.00
Stevens, Thomas
1743 Iowa Street
Costa Mesa, CA 92626                          3267    8/21/2020        24 Hour Fitness USA, Inc.                $1,460.00                                                                           $1,460.00
Kane, Sean
2614 NE 277th Avenue
Camas, WA 98607                               3268    8/21/2020        24 Hour Fitness USA, Inc.                $1,691.04                                                                           $1,691.04
Martin, Christel
6330 West 5th Street
Los Angeles, CA 90048                         3269    8/22/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
MANIS, JESSE
404 SE 53RD AVENUE
PORTLAND, OR 97215                            3270    8/21/2020        24 Hour Fitness USA, Inc.                $1,216.00                                                                           $1,216.00
Bellin, Christopher
900 S. College Ave. #8
Fort Collins, Co 80524                        3271    8/22/2020     24 Hour Fitness Worldwide, Inc.                 $93.97                                                                             $93.97
Heres, Ana
195 Somerset drive
Massapequa, NY 11758                          3272    8/22/2020     24 Hour Fitness Worldwide, Inc.              $613.99                                                                              $613.99
Epstein, Howard
37 Coronado Ave
Long Beach, CA 90803                          3273    8/22/2020     24 Hour Fitness Worldwide, Inc.             $2,920.00                                                                           $2,920.00
Cooper, James
7297 Sea Anchor Court
Las Vegas, NV 89131                           3274    8/22/2020     24 Hour Fitness Worldwide, Inc.              $699.96                                                                              $699.96
McGonigle, Teresa Maria
3433 Barrington Road
Sacramento, CA 95864                          3275    8/22/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96




                                                                                        Page 213 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 214 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Payne, Danielle
2523 Haven Hill Dr
Katy, TX 77494                                  3276    8/23/2020     24 Hour Fitness Worldwide, Inc.                 $50.87                                                                             $50.87
Patel, Kirit, Manju, Raina, & Rupert
Laura Davis Jones, Atty
919 North Market Street
17TH Floor
Willmington, DE 19801                           3277    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,188.30                                                                           $1,188.30
Friesen, Fran
650 Cole Ranch Road
Encinitas, CA 92024                             3278    8/22/2020              RS FIT CA LLC                      $1,200.00                                                                           $1,200.00
Charles, Yourick
                                                3279    8/24/2020     24 Hour Fitness Worldwide, Inc.               $729.00                                                                             $729.00
Adobe, Inc.
345 Park Ave
San Jose, CA 95110                              3280    8/24/2020        24 Hour Fitness USA, Inc.               $84,639.64                                                                          $84,639.64
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                                3281    8/24/2020     24 Hour Fitness Worldwide, Inc.               $559.00                                                                             $559.00
Browne, Jennifer
8704 Mayport Dr.
Las Vegas, NV 89131                             3282    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
IA Cypress CyFair LP
c/o InvenTrust Property Management, LLC
c/o Richard Springer
3025 Highland Parkway, Suite 350
Downers Grove, IL 60515                         3283    8/24/2020     24 Hour Fitness Worldwide, Inc.           $918,034.74                                                                         $918,034.74
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                                3284    8/24/2020     24 Hour Fitness Worldwide, Inc.               $559.00                                                                             $559.00
Zenno, Benny L
13520 3rd Ave, Apt#2102
Victorville, CA 92395                           3285    8/24/2020    24 Hour Fitness United States, Inc.              $44.98                                                                             $44.98
Al-Askari, Yasamin
6605 Rockmont Court
Falls Church, VA 22043                          3286    8/24/2020        24 Hour Fitness USA, Inc.                $1,752.00                                                                           $1,752.00
Song, Jooho
7 Brookside Ave
Pompton Plains, NJ 07005                        3287    8/24/2020        24 Hour Fitness USA, Inc.                    $91.78                                                                             $91.78
Gollard, Russell
5147 Mountain Foliage Dr
Las Vegas, NV 89148                             3288    8/24/2020     24 Hour Fitness Worldwide, Inc.             $2,584.00                                                                           $2,584.00
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                             3289    8/24/2020    24 Hour Fitness United States, Inc.          $1,095.00                                                                           $1,095.00
IA LEAGUE CITY BAY COLONY LP
InvenTrust Property Management, LLC
c/o Richard Springer
3025 Highland Parkway, Suite 350
Downers Grove, IL 60515                         3290    8/24/2020     24 Hour Fitness Worldwide, Inc.          $1,212,368.97                                                                      $1,212,368.97

                                                                                          Page 214 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 215 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Perez, Esmeralda
4150 Bresee Ave
Baldwin Park, CA 91706                         3291    8/24/2020    24 Hour Fitness United States, Inc.            $299.00                                                                             $299.00
Kemper, Craig
612 2nd St
Castle Rock, CO 80104                          3292    8/24/2020              24 Denver LLC                        $185.00                                                                             $185.00
Langer, Debora
                                               3293    8/24/2020     24 Hour Fitness Worldwide, Inc.               $828.00                                                                             $828.00
Sunago, Mika
4920 SE Taylor Court
Portland , OR 97215                            3294    8/24/2020    24 Hour Fitness United States, Inc.            $996.00                                                                             $996.00
Kutch, Kathleen Evelyn
30612 133rd Ave SE
Auburn, WA 98092                               3295    8/24/2020    24 Hour Fitness United States, Inc.          $2,032.80                                                                           $2,032.80
Chauhan, Aisha
3 Johnson Street
Carteret, NJ 07008                             3296    8/24/2020        24 Hour Fitness USA, Inc.                  $200.40                                                                             $200.40
Eleiko Sport Inc
318 W Grand Ave
Suite 301
Chicago, IL 60654                              3297    8/24/2020     24 Hour Fitness Worldwide, Inc.           $132,392.79                                                                         $132,392.79
Williams, Kim
11958 W. Cooper Dr.
Littleton, CO 80127                            3298    8/24/2020        24 Hour Fitness USA, Inc.                  $648.00                                                                             $648.00
MCNAMARA, LAUREN
594 PUTMAN AVE
PISCATAWAY , NJ 08854                          3299    8/24/2020    24 Hour Fitness United States, Inc.                                                             $533.11                            $533.11
Meyyappan, Kamala
2897 Manorwood Dr.
Troy, MI 48085                                 3300    8/24/2020        24 Hour Fitness USA, Inc.                  $187.48                                                                             $187.48
Garan, Joi
10024 Charlemont Drive
Las Vegas, NV 89134                            3301    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
WA Department of Revenue
Attn: Bankruptcy Unit
2101 4th Ave, Ste 1400
Seattle, WA 98121                              3302    8/24/2020        24 Hour Fitness USA, Inc.             $1,158,568.03   $803,854.07                                                        $1,962,422.10
Hall, Betty
246 N Hacienda Ave
Glendora, CA 91741                             3303    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,275.00                                                                           $1,275.00
Liu, Jiahao
23420 SE Black Nugget Rd, Unit B 201
Issaquah, WA 98029                             3304    8/24/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Devanathan, Hari
13307, Regal Crest Drive
Clifton, VA 20124                              3305    8/25/2020     24 Hour Fitness Worldwide, Inc.               $103.98                                                                             $103.98
Eilers, Ronald E
5274 Red Pass Ct
Castle Rock, CO 80108                          3306    8/24/2020     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99


                                                                                         Page 215 of 1762
                                                               Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 216 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Golden, Krystal
4839 West Slauson Ave Apt 14
Los Angeles, CA 90056                                3307    8/23/2020        24 Hour Fitness USA, Inc.                                  $83.98                            $83.98                            $167.96
Scott, Gina
2202 NE 197th Pl, Apt C
Shoreline, WA 98155                                  3308    8/25/2020        24 Hour Fitness USA, Inc.                 $152.04                                                                              $152.04
Uwaifo, Fatima S.
8939 Birney Lane
Richmond, TX 77469                                   3309    8/24/2020        24 Hour Fitness USA, Inc.                 $131.57                                                                              $131.57
Eilers, Jacqueline L
5274 Red Pass Ct
Castle Rock, CO 80108                                3310    8/24/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
WATSON, TIMMY
875 PENNSYLVANIA AVE
#14P
BROOKLYN, NY 11207                                   3311    8/25/2020            24 New York LLC                                                        $252.00                                             $252.00
Walford, Melissa
2212 Plumb 1 St 1E
Brooklyn, NY 11229                                   3312    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Prabhakar, Arpana
26827 Marble Lakes Dr
Katy, Tx 77494                                       3313    8/25/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Euler Hermes Agent of Jvckenwood USA Corporation
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                               3314    8/25/2020        24 Hour Fitness USA, Inc.              $67,457.24                                                                           $67,457.24
Patel, Kirit, Manju, Rupert, & Raina
83 Scepter Run
Sugar Land, TX 77498-2377                            3315    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Traing, Ly
3106 Peninsula Dr.
Jamestown, NC 27282                                  3316    8/25/2020     24 Hour Fitness Worldwide, Inc.              $624.00                                                                              $624.00
Glende, Amber
1735 Irvine Ave
Newport Beach, CA 92660                              3317    8/25/2020     24 Hour Fitness Worldwide, Inc.                 $81.48                                                                             $81.48
BUNTING, JAY
16502 NE 98TH ST
VANCOUVER, WA 98682                                  3318    8/25/2020    24 Hour Fitness United States, Inc.           $225.78                                                                              $225.78
Farahnaz Akhavan for Paya Farahanchi
3369 Avenida Magoria
Escondido, CA 92029                                  3319    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Patel, Kirit, Manju, Rupert, & Raina
83 Scepter Rum
Sugar Land, TX 77498-2377                            3320    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rethlake, Joann
9019 Corbridge Dr
Richmond, TX 77469                                   3321    8/25/2020     24 Hour Fitness Worldwide, Inc.              $312.70                                                                              $312.70




                                                                                               Page 216 of 1762
                                                             Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 217 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Hugoo, Catherine
260 W. Dunne Ave
Unit # 44
Morgan Hill, CA 95037                              3322    8/24/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Neveu, Deidra
2305 Camellia Gables Ln
Pearland, TX 77089                                 3323    8/24/2020     24 Hour Fitness Worldwide, Inc.               $149.85                                                                             $149.85
MS Shopping Center, LLC
RPRSC c/o Craig A. Pugatch, Esq.
101 NE Third Avenue
Suite 1800
Fort Lauderdale, FL 33301                          3324    8/25/2020        24 Hour Fitness USA, Inc.             $1,258,151.75                                                                      $1,258,151.75
Ohmes, Johanna
1025 NW 107th Avenue
Portland , OR 97229                                3325    8/25/2020        24 Hour Fitness USA, Inc.                  $449.99                                                                             $449.99
Euler Hermes Agent for True Fitness Technology
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                             3326    8/25/2020        24 Hour Fitness USA, Inc.              $102,079.43                                                                         $102,079.43
Stember, Lisa A
8963 SW Becker Drive
Portland, OR 97223                                 3327    8/25/2020     24 Hour Fitness Worldwide, Inc.               $810.00                                                                             $810.00
Salcedo, Nicholas P
2827 Corte Caballos
Camarillo, CA 93010                                3328    8/25/2020        24 Hour Fitness USA, Inc.                  $299.99                                                                             $299.99
Abdelghani, Summer
845 E. Country View Circle
Fresno, CA 93730                                   3329    8/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,276.70                        $1,276.70                          $2,553.40
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                                3330    8/25/2020    24 Hour Fitness United States, Inc.          $1,095.00                                                                           $1,095.00
Neyer, Troy
12708 105th Avenue Ct E
Puyallup, WA 98374                                 3331    8/25/2020     24 Hour Fitness Worldwide, Inc.                 $92.30                                                                             $92.30
Pierce, Angela K
6350 Black Ridge View #006
Colorado Springs, CO 80924                         3332    8/25/2020        24 Hour Fitness USA, Inc.                  $648.00                                                                             $648.00
Bragdon, Daniel Robert
1215 Remington St.
Fort Collins , CO 80524                            3333    8/25/2020        24 Hour Fitness USA, Inc.                                  $90.00                                                               $90.00
Treiger, Karen
461 Juanita Way
Los Altos, CA 94022                                3334    8/25/2020        24 Hour Fitness USA, Inc.                  $374.95                                                                             $374.95
Lapsley, Sean
3245 East Del Verde Ave
Salt Lake City, UT 84109                           3335    8/25/2020        24 Hour Fitness USA, Inc.                  $106.67                                                                             $106.67
Patten, Julie
12708 105th Avenue Ct E
Puyallup, WA 98374                                 3336    8/25/2020     24 Hour Fitness Worldwide, Inc.                 $92.30                                                                             $92.30


                                                                                             Page 217 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 218 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Morin, Charles W.
40484 Amesbury Lane
Temecula, CA 92591                            3337    8/25/2020        24 Hour Fitness USA, Inc.                                $1,184.17                                                           $1,184.17
Kim, Isaac
105 Wanderer
Irvine, CA 92618                              3338    8/25/2020        24 Hour Fitness USA, Inc.                                $7,699.30                                                           $7,699.30
Singh, Malika
640 Golden Springs Drive
Unit D
Diamond Bar, CA 91765                         3339    8/25/2020    24 Hour Fitness United States, Inc.                                          $6,522.80                                           $6,522.80
Dallin, Rick
PO Box 151177
San Diego, CA 92175                           3340    8/25/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Rose, Honey
460 Neptune Avenue - Apt. 15G
Brooklyn, NY 11224                            3341    8/25/2020            24 New York LLC                       $251.88                                                                              $251.88
Minor, Patrice
1630 WEST AVENUE K8
APT D209
LANCASTER, CA 93534                           3342    8/26/2020    24 Hour Fitness United States, Inc.           $416.99                                                                              $416.99
SINGH, PARAMBIR
8628 ORISON COURT
ELK GROVE, CA 95624                           3343    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Walker, Tyler
11115 NE 124th LN
APT C111
Kirkland, WA 98034                            3344    8/25/2020        24 Hour Fitness USA, Inc.                 $752.40                                                                              $752.40
Vasquez, Sarita
4110 Se Hawthorne Blvd
Portland, OR 97214                            3345    8/24/2020    24 Hour Fitness United States, Inc.              $46.75                                                                             $46.75
Faile, Barbara
43 Brynwood Rd
Yonkers, NY 10701                             3346    8/25/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Pate, Ashlee Linette
1268 N Heritage Ave
Castle Rock, CO 80104                         3347    8/25/2020     24 Hour Fitness Worldwide, Inc.              $224.70                                                                              $224.70
Keller, CasieAnn
6589 S Rifle Way
Aurora, CO 80016                              3348    8/26/2020     24 Hour Fitness Worldwide, Inc.             $1,704.00                                                                           $1,704.00
Adelman, Nancy
444 W. Broad St #724
Falls Church, VA 22046                        3349    8/25/2020        24 Hour Fitness USA, Inc.                 $312.00                                                                              $312.00
Morin, Charles W.
40484 Amesbury Lane
Temecula, CA 92591                            3350    8/25/2020        24 Hour Fitness USA, Inc.                                $1,184.17                                                           $1,184.17
Ng, Jordan
2565 East 19 Street, Fl.3
Brooklyn, NY 11235                            3351    8/26/2020            24 New York LLC                       $119.88                                                                              $119.88




                                                                                        Page 218 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 219 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lee, Carla
10129 Main St Apt #204
Bellevue, WA 98004                            3352    8/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
International E-Z UP, INC
E-Z UP, INC
Attn: Jennifer Openshaw
1900 Second Street
Norco, CA 92860                               3353    8/25/2020    24 Hour Fitness Worldwide, Inc.            $2,910.14                                                                           $2,910.14
Tsaktsirlis, Christine
243 Yoakum Avenue
Farmingdale, NY 11735                         3354    8/26/2020           24 New York LLC                      $699.99                                                                              $699.99
DeGraffenreid, Heather
5933 Snow Creek Drive
The Colony, TX 75056                          3355    8/26/2020       24 Hour Fitness USA, Inc.                    $48.42                                                                            $48.42
Draper, Candise
231 Market Place #359
San Ramon, CA 94583                           3356    8/26/2020    24 Hour Fitness Worldwide, Inc.                                            $1,548.00        $1,548.00                          $3,096.00
Lawrence, Dorothy K.
Dorothy Butler Law Firm
151 E. Mercer Street, Suite E
Dripping Springs, TX 78620                    3357    8/26/2020    24 Hour Fitness Worldwide, Inc.             $932.89                                                                              $932.89
Montesa, Antoinette
6035 Purisima Place
Rancho Cucamonga, CA 91739                    3358    8/26/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Price, Antonio
4141 Frisco Green Ave.
Apt# 264
Frisco, TX 75034                              3359    8/26/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Feng, Yue
2506 Thoroughbred Ln
Mansfield, TX 76063                           3360    8/26/2020       24 Hour Fitness USA, Inc.                                $449.99                                                              $449.99
Alarcon, Gina
632 Burdick Dr
Pomona, CA 91768                              3361    8/26/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Fernandez, Anselm
290 W 232ND ST APT 9A
BRONX, NY 10463                               3362    8/26/2020       24 Hour Fitness USA, Inc.                $399.99                                                                              $399.99
Benjamin, Andrew
4506 Shade Road
La Mesa, CA 91941                             3363    8/26/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Rubin, Andrew
1950 Bluebell Lane
Fallbrook, CA 92028                           3364    8/26/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Sanchez, Billy
2663 Annapolis CIR
San Bernardino, CA 92408                      3365    8/27/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00                                               $0.00
Ealy, Brittany
25 Snyder Way
Fremont, CA 94536                             3366    8/26/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99


                                                                                     Page 219 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 220 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Banks, Mariah
872 Summer Lane
Tracy, CA 95377                                3367    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Zhou, Kiki
5202 Falmouth Pl
Newark, CA 94560                               3368    8/26/2020     24 Hour Fitness Worldwide, Inc.                                               $900.00                                             $900.00
Lathker, Anuradha
1 Plum Tree Lane
San Ramon, CA 94583                            3369    8/26/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Nguyen, Long
5715 Caper Shores Lane
Sugar Land, TX 77479                           3370    8/26/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Jia, Fangjun
2288 Osprey Dr
Union City, CA 94587                           3371    8/27/2020          24 San Francisco LLC                    $100.00                                                                              $100.00
Paterson, Michael Josh
1732 Crestview Dr
Durango, CO 81031                              3372    8/27/2020              24 Denver LLC                       $215.00                                                                              $215.00
Herrera, Crisanto
627 S. Normandie Ave Apt 2B
Los Angeles, CA 90005                          3373    8/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Neu, Barbara
PO Box 1103
Los Gatos, CA 95031                            3374    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Claim docketed in error
                                               3375    8/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Wong, Darrell
763 La Portada St.
South Pasadena, CA 91030                       3376    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Dotson, Ashley
2410 Altisma Way #44
Carlsbad , CA 92009                            3377    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Boyett, Donnie
8012 Robinson Drive
Roseville, CA 95747                            3378    8/27/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Harris, Cheryl J.
11094 Los Olivos Drive
Moreno Valley, CA 92557                        3379    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                               3380    8/27/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Tran, Chris
2600 Nuestra Castillo ct #238
San Jose, CA 95127                             3381    8/27/2020     24 Hour Fitness Worldwide, Inc.              $259.00                                                                              $259.00
Posada, Alex
5234 San Bernardino St
Montclair, CA 91763                            3382    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00




                                                                                         Page 220 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 221 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Helmi, David
300 E Bay Blvd #34
Port Hueuneme, CA 93041                        3383    8/27/2020    24 Hour Fitness United States, Inc.           $460.99                                                                              $460.99
Lennox National Account Services LLC
2100 Lake Park Blvd
Richardson, TX 75080                           3384    8/27/2020        24 Hour Fitness USA, Inc.              $27,873.90                                                                           $27,873.90
Pino, Enrique
6470 Thomas Street
Hollywood, FL 33024                            3385    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $37.44                                                                             $37.44
YANG, JOHN MICHAEL
                                               3386    8/27/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Barbano, Gary
14392 Acacia Street
San Leandro, CA 94579-1002                     3387    8/27/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Harden, Faye Evelyn
7307 Bastogne Rd
Houston, TX 77033                              3388    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Pells, Mark
6680 E Mansfield Ave
Denver, CO 80237                               3389    8/27/2020        24 Hour Fitness USA, Inc.                                 $560.00                                                              $560.00
Watts, Andrey
PO BOX 7271
Canton, OH 44705                               3390    8/27/2020     24 Hour Fitness Worldwide, Inc.              $225.24                                                                              $225.24
Baron, Caroline
4213 Via Marina #D103
Marina Del Rey, CA 90292                       3391    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Lopez, Lorenzo
3823 Levee Cir W apt# 284
                                               3392    8/27/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Ferras, Joshua
10149 Larrylyn Dr
Whittier, CA 90603                             3393    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Guynes, Jeanne
902 Peninsula Ave. #314
San Mateo, CA 94401                            3394    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Brooks, Rasheeda
1701 River Run Drive
Desoto, TX 75115                               3395    8/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Hoffman, Jeanette
503 Sycamore St.
Pacifica, CA 94044                             3396    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Salisbury, John
4455 Palisades Canyon Circle
Las Vegas, NV 89129                            3397    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,847.82                                                                           $1,847.82
Stone, David
5837 Oceanview Ridge Ln
San Diego, CA 92121                            3398    8/27/2020        24 Hour Fitness USA, Inc.                 $378.00                                                                              $378.00
Morano, Blendalynn
6525 Lunt Ct
Chino, CA 91710                                3399    8/27/2020        24 Hour Fitness USA, Inc.                    $15.00                                                                             $15.00

                                                                                         Page 221 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 222 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gass, Charles
4372 Calle Mapache
Camarillo, CA 93012                          3400    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
CABELLO SERRANO, JUAN ALBERTO
210 10 ST APT 3
KIRKLAND, WA 98033                           3401    8/26/2020    24 Hour Fitness Worldwide, Inc.             $109.48                                                                              $109.48
Phan, Hoa
2717 Whispering Hills Lane
San Jose, CA 95148                           3402    8/27/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Aviles, Wilson
1800 N. Andrews Avenue #8A
Fort Lauderdale, FL 33311                    3403    8/27/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Ell, Jennifer
2113 N. Monroe Street
Arlington, VA 22207-3864                     3404    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                               $469.90                            $469.90
Lukasik, Ellen
1307 Rolling Ridge Dr
Round Rock, TX 78665                         3405    8/27/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Hanahan, Chris
1153 Bergen Parkway Suite I-436
Evergreen, CO 80439                          3406    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,099.00                                                                           $1,099.00
Hughes, Douglas J.
4308 16th St. N.
Arlington, VA 22207                          3407    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $47.24                                                                            $47.24
LI, SHU JUNG
928 Jamesville Lane
Plano, TX 75074                              3408    8/27/2020    24 Hour Fitness Worldwide, Inc.             $233.00                                                                              $233.00
Peluso, Frank
30 Grove pl.
Whippany, NJ 07981                           3409    8/27/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Reed, Jack
6917 Heritage Oaks Dr.
Mansfield, TX 76063                          3410    8/27/2020       24 Hour Fitness USA, Inc.                    $83.00                                                                            $83.00
Paley, Jonathan
40443 Wgasa Place
Temecula, CA 92591                           3411    8/27/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Danquah, Vanessa
9706 Carver Dr.
Rosharon, TX 77583                           3412    8/27/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Eng, Wayne
73 Milano Court
Danville, CA 94526                           3413    8/27/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Refaee, David
1610 El Sereno Court
Los Altos, CA 94024                          3414    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Bull, Karen
9200 Nw Harvest Hill Dr
Portland, OR 97229                           3415    8/27/2020    24 Hour Fitness Worldwide, Inc.             $258.00                                                                              $258.00




                                                                                    Page 222 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 223 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ramos-Young, Darryl
366 Marie Ave.
Los Angeles, CA 90042                         3416    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gest, Daryl
7051 Rockrose Terrace
Carlsbad, CA 92011                            3417    8/27/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Stolmar, Peter
214 SE Maple St.
Hillsboro, OR 97123                           3418    8/25/2020        24 Hour Fitness USA, Inc.                $1,608.00                                                                           $1,608.00
Pinney, Bruce
P.O. Box 1872
La Mesa, CA 91944                             3419    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Benincasa, Gina
22535 Lavender Knoll Ln
Katy, TX 77449                                3420    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Elkins, Jonathan
4232 23rd Street
San Francisco, CA 94123                       3421    8/27/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Glebe, Pat
5524 13th Ave SW
Olympia, WA 98512                             3422    8/27/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Felix, Emmanuel
7904 Sierra Ave
Fontana, CA 92336                             3423    8/27/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Rowe, Katelind
1732 Crestview Dr
Durango, CO 81031                             3424    8/27/2020              24 Denver LLC                       $138.10                                                                              $138.10
Standiford, Gail
2880 Vista Grande
Fairfield, CA 94534                           3425    8/27/2020        24 Hour Fitness USA, Inc.                 $387.00                                                                              $387.00
Bukhari, Akbar
10931 Crosby Field Lane
Houston, TX 77034                             3426    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $224.00                            $224.00
Stark, Jessica Margaret
6513 SE 18th Ave
Portland, OR 97202                            3427    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gontram, Drew
20152 Bayfront Lane
Unit 202
Huntington Beach, CA 92646                    3428    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Pham, Andrew
5504 Farna Avenue
Arcadia, CA 91006                             3429    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Scott, Dayne
2838 E. Collins Ave
Orange, CA 92867                              3430    8/27/2020     24 Hour Fitness Worldwide, Inc.             $2,298.56                                                                           $2,298.56
Wright-Meyer, Douglas
1826 NW 16th St
Gresham, OR 97030                             3431    8/27/2020     24 Hour Fitness Worldwide, Inc.              $312.00                                                                              $312.00


                                                                                        Page 223 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 224 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kim, Jeffrey Alan
1075 Calle Contento
Thousand Oaks, CA 91360                      3432    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                    3433    8/27/2020        24 Hour Fitness USA, Inc.                 $319.19                                                                              $319.19
Krell, Maura
168 Parkside Dr
Simi Valley, CA 93065                        3434    8/27/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
GRADEN, JON
252 7Th Avenue 17B
New York, NY 10001                           3435    8/27/2020            24 New York LLC                      $1,259.96                                                                           $1,259.96
Ruback, Charles
6720 Johnny Love Lane
North Las Vegas, NV 89086                    3436    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Probasco, Ruth
151 S ZINNIA WAY
LAKEWOOD, CO 80228-1629                      3437    8/27/2020        24 Hour Fitness USA, Inc.                 $372.00                                                                              $372.00
Ro, Thomas
261 S. Overlook Dr.
San Ramon, CA 94582                          3438    8/27/2020    24 Hour Fitness United States, Inc.          $1,399.98                                                                           $1,399.98
Parra, Evelyn
219 1/2 E 55th St
Los Angeles, CA 90011                        3439    8/27/2020     24 Hour Fitness Worldwide, Inc.              $241.86                                                                              $241.86
Regner, Breanna
601 Palm Dr 214
Glendale, CA 91202                           3440    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $76.60                                                                             $76.60
Bou, Gladys C
851 A Greenwich St
San Francisco, CA 94133                      3441    8/27/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Edwards, William
414 SW 203rd Terrace
Beaverton, OR 97006                          3442    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Poepsel, John Henry
21335 Walden Grove Lane
Katy, TX 77450                               3443    8/27/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Stroud, April
561 Frances Street
Ventura, CA 93003                            3444    8/27/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Sagala, Flora
2045 Blue Bird Lane
Redlands, CA 92374                           3445    8/27/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Mitani, Amy
1921 Smith Dr.
Plano, TX 75023                              3446    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $79.56                                                                             $79.56
Jackson, Albert
2957 BRONCO DR
Ontario, CA 91761                            3447    8/27/2020    24 Hour Fitness United States, Inc.           $650.00                                                                              $650.00




                                                                                       Page 224 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 225 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gruendel, Megan
305 Amaryliss Way
Oviedo, FL 32765                               3448    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $83.24                                                                             $83.24
Ke, Ling
248 S California St
San Gabriel, CA 91776                          3449    8/27/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Collins, Colby
18346 Arcola Bay Ln
Richmond, TX 77407                             3450    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Breeding, Kenneth Eugene
4314 Stanford Street
Carlsbad, CA 92010                             3451    8/27/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Tu, Joanne
                                               3452    8/27/2020        24 Hour Fitness USA, Inc.                                 $190.96                                                              $190.96
QUIROZ, JULIO
911 CORONEL CT
WALNUT, CA 91789                               3453    8/27/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
McKay, Danna
120 Shadewell Drive
Danville, CA 94506                             3454    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
CHU, CHI-KUANG
12790 Glen Arbor Court
Saratoga, CA 95070                             3455    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
DEPAOLO, KITRINA AMANDA
2217 SE 174th PLACE
VANCOUVER, WA 98683                            3456    8/27/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Tran, Lethanh
15232 Touraine Way
Irvine , CA 92604                              3457    8/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
McCall Jr, Steven Anthony
2810 S. Sepulveda Blvd Apt. 104
Los Angeles, CA 90064                          3458    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $45.69                                                                             $45.69
Zhang, Zixuan
19024 Helton St.
Castro Valley, CA 94546                        3459    8/27/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Hansen, Jessica
19922 Terri Dr
Canyon Country, CA 91351                       3460    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
KHORRAM, LIZA
62 ROCKPORT
IRVINE, CA 92602                               3461    8/27/2020     24 Hour Fitness Worldwide, Inc.                               $10.00                            $10.00                             $20.00
DIEC, KEVIN
3455 Cogswell Rd
El Monte, CA 91732                             3462    8/27/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Fuller, Deborah Anne
509 Rolling Green Dr
Lakeway, TX 78734                              3463    8/27/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
CENTERPOINT ENERGY
P.O. Box 1700
Houston, TX 77251                              3464    8/21/2020      24 Hour Fitness Holdings LLC               $4,107.18                                                                           $4,107.18

                                                                                         Page 225 of 1762
                                                                           Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 226 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Kuhlman, Lawrence
531 Janice Ln
Placentia, CA 92870                                              3465    8/27/2020    24 Hour Fitness United States, Inc.           $168.00                                                                              $168.00
Koch, Joyce
1166 Banyan Way
Pacifico , CA 94044                                              3466    8/24/2020        24 Hour Fitness USA, Inc.                 $183.00                                                                              $183.00
Kim, Jung-Eun
2669 Fountainhead Dr.
San Ramon, CA 94583                                              3467    8/27/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Uchitel, Marina
3540 Braxton Com.
Fremont, CA 94538                                                3468    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Vargas, Luis
5606 Hillsdale Blvd Apt A
Sacramento, CA 95842                                             3469    8/27/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
La Paz Shopping Center, LP, a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Garcia
2603 Main Street, Suite 210
Irvine, CA 92614                                                 3470    8/26/2020        24 Hour Fitness USA, Inc.             $606,788.13                                                                          $606,788.13
Owen, Danny
111 NE 6th Ave
#314
Portland, OR 97232                                               3471    8/26/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Paisley, Bill
PO Box 3390
San Rafael, CA 94912-3390                                        3472    8/27/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Pardee, Vicki Ann
6330 Atlas Pl SW
Seattle, WA 98136                                                3473    8/24/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Rodriguez, Sanqui
595 Manzanita Ave
Sunnyvale, CA 94085                                              3474    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $62.99                                                                             $62.99
Carmichael, James
2935 Ellesmere Ave
Costa Mesa, CA 92626                                             3475    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
M-4, LLC
Edward Urquhart
1632 92nd ave NE
Bellevue, WA 98004                                               3476    8/24/2020     24 Hour Fitness Worldwide, Inc.          $207,102.03                                                                          $207,102.03
Ramos-Young, Darryl
366 Marie Ave.
Los Angeles, CA 90042                                            3477    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Schlender, Gregory
751 Crescent Dr
Boulder, CO 80303                                                3478    8/27/2020        24 Hour Fitness USA, Inc.                                 $174.75                                                              $174.75
Chung, Lydia
18658 Klum Pl
Rowland Heights, CA 91748                                        3479    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00


                                                                                                           Page 226 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 227 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jollivette, Angela
1313 W Piru St
Rosewood, CA 90222                             3480    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $21.00                                                                             $21.00
Simoni, Jane
18808 39th Ave NE
Seattle, WA 98155                              3481    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lim, Aaron
4664 Portola Drive
Fremont, CA 94536                              3482    8/26/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Sivley, Kristi L
22 E Castle Harbour Dr
Friendswood, Tx 77546                          3483    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
LONG DE MERCADO, JILL
10345 NE CLACKAMAS
APT. 23
PORTLAND, OR 97220                             3484    8/25/2020    24 Hour Fitness United States, Inc.              $99.18                                                                             $99.18
Imatomi, Lucy
15615 Gramercy Place
Gardena, CA 90249-4716                         3485    8/27/2020    24 Hour Fitness United States, Inc.                            $74.99                                                               $74.99
Okuni, Kae
1871 Highland Oaks Dr
Arcadia, CA 91006                              3486    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mullen, Marie
1229 W Murray Bluffs Ct
Murray, UT 84123                               3487    8/27/2020    24 Hour Fitness United States, Inc.           $106.17                                                                              $106.17
Lovell-Gocoul, Karen
44 Countisbury Avenue
Valley Stream, NY 11580                        3488    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Brunnings, John
10009 Liriope Cv
Austin, TX 78750                               3489    8/27/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Feld, Lori
23590 E. Portland Way
Aurora, CO 80016                               3490    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $664.00                                                              $664.00
Luo, Xian
1512 Patterson Ranch Rd
Redlands, CA 92374                             3491    8/27/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Bastawrose, Justin
1826 English St
Santa Ana, CA 92706                            3492    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gilmore, Louis G
922 Ridgeside Court
Apopka, FL 32712                               3493    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $69.01                                                                             $69.01
Segal, Michael
33441 Sea Bright Drive
Dana Point, CA 92629                           3494    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $29.67                                                                             $29.67
McCauley, Kevin
7259 Minuet Way
Citrus Heights, CA 95621                       3495    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $490.00                                                              $490.00


                                                                                         Page 227 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 228 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gallart, Enrique
27292 Via Amistoso
Mission Viejo, CA 92692                       3496    8/27/2020    24 Hour Fitness Worldwide, Inc.             $624.00                                                                              $624.00
Hokstad, Caprice
2400 W. Valley Pkwy. SPC 105
Escondido, CA 92029                           3497    8/27/2020       24 Hour Fitness USA, Inc.                $162.00                                                                              $162.00
Sayles, Christina
21835 E Chestnut Ct
Walnut, CA 91789                              3498    8/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
lama, jamyang tashi
417 Liberty street
El Cerrito, CA 94530                          3499    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Botros, Naima
10922 quest dr
frisco, tx 75035                              3500    8/27/2020        24 Hour Holdings II LLC                                 $400.00                                                              $400.00
Rapp, Hunter
704 Pacific Cove Drive
Port Hueneme, CA 93041                        3501    8/27/2020    24 Hour Fitness Worldwide, Inc.             $245.11                                                                              $245.11
Secemski, Ken
395 Maitland Avenue
Teaneck, NJ 07666                             3502    8/27/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Haro, Robert Peter
148 Esmeyer Drive
San Rafael, CA 94903                          3503    8/27/2020         24 San Francisco LLC                                    $99.00                            $99.00                            $198.00
Lehman, Megan
1422 S Pecan St
Arlington, TX 76010                           3504    8/27/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Flynn, Michael
1350 Wild Berry Way
Monument, CO 80132                            3505    8/27/2020            24 Denver LLC                           $69.13                                                                            $69.13
Thompson, Jamie
6504 Morro Heights Rd
Oceanside, CA 92057                           3506    8/27/2020       24 Hour Fitness USA, Inc.                $708.88                                                                              $708.88
Fruto, Min
8326 Bonnie Brae Drive
Buena Park, CA 90621                          3507    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Mak, Anthony
5131 Olga Ave
Cypress, CA 90630                             3508    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Chen, Helen
11700 Emerald Springs Lane
Manor, TX 78653                               3509    8/27/2020    24 Hour Fitness Worldwide, Inc.             $149.99                                                                              $149.99
Floyd, Kelly
2816 Calhoun Street
Alameda, CA 94501                             3510    8/27/2020    24 Hour Fitness Worldwide, Inc.             $232.91                                                                              $232.91
GIRGIS, JUSTIN
9722 SKYLARK BLVD.
GARDEN GROVE, CA 92841                        3511    8/27/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00




                                                                                     Page 228 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 229 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Maga, Michael W
14405 W Colfax Ave
Lakewood, CO 80401                            3512    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sobelman, Michele
3127 Club Rancho Drive
Palmdale, CA 93551                            3513    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
LEE, GILDER
2518 32ND AVE
SAN FRANCISCO, CA 94116                       3514    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Brown, Michael
PO Box 1193
Simi Valley, CA 93062                         3515    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hwang, Helen
7 De Sabla Rd.
Apt 4
San Mateo, CA 94402                           3516    8/27/2020        24 Hour Fitness USA, Inc.                    $45.48                                                                             $45.48
St. Germain, Mike
4959 Glenview St.
Chino Hills, CA 91709                         3517    8/27/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Deeb, Junko
3549 SW Coronado St.
Portland, OR 97219                            3518    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $555.36                                                              $555.36
Huynh, Hao
1199 Pipe Dream Ct
San Jose, CA 95122                            3519    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
ISSAGHOLIAN, ARIN
15120 Magnolia blvd Apt 105
Sherman Oaks, CA 91403                        3520    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Brown, George
16870 Calle Pinata
Moreno Valley , CA 92251                      3521    8/26/2020    24 Hour Fitness United States, Inc.           $112.16                                                                              $112.16
Urso, Myung Ok
10138 Glen Aire Ave
Las Vegas, NV 89148-4289                      3522    8/27/2020        24 Hour Fitness USA, Inc.                 $103.66                                                                              $103.66
Lemos, Betty
493 S. Lincoln Ave
El Cajon, Ca 92020                            3523    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hellman, Debbie
1327 N. Cascade Ave
Colorado Springs, CO 80903                    3524    8/27/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Murray, David V
1275 N Gilbert St
Apt 106
Fullerton, CA 92833                           3525    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sauer Hightower, Kimberly D.
11285 Carroza Court
San Diego, CA 92124                           3526    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                        Page 229 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 230 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Andreassen, David J
1843 N. Cherokee Ave
Apt 204
Los Angeles, CA 90028                        3527    8/27/2020     24 Hour Fitness Worldwide, Inc.              $328.63                                                                              $328.63
Vlies, Brian Vander
12013 20th Ave NE
Seattle, WA 98125                            3528    8/26/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Abdullah, Adam
7911 Westpark Dr
Apt # 808
Mclean, VA 22102                             3529    8/26/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                        3530    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
HANZE, KARINA
1122 BURLWOOD COURT
LONGWOOD, FL 32750                           3531    8/26/2020    24 Hour Fitness United States, Inc.           $603.00                                                                              $603.00
Wilbert, Maria L.
6412 Solitary Lane Apt C
Carmichael, CA 95608                         3532    8/26/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Sahai, Tanmay
107D West Tomaras Avenue
Savoy, IL 61874                              3533    8/26/2020            24 New York LLC                                       $524.98                                                              $524.98
Griffin, Treynea
4251 Prairie Landing Lane
Katy, TX 77494                               3534    8/26/2020     24 Hour Fitness Worldwide, Inc.              $894.94                                                                              $894.94
Ye, Yu Long
1615 78TH ST
BROOKLYN, NY 11214                           3535    8/26/2020        24 Hour Fitness USA, Inc.                 $223.03                                                                              $223.03
Rough, Sarah
2314 NE Multnomah St.
Portland, OR 97232                           3536    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $39.68                                                                             $39.68
Haueter, Daniel B.
602 Alvarado Street
Redlands, CA 92373                           3537    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Claim docketed in error
                                             3538    8/26/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Gandani, Bhaviya Rajesh
13535 Braeswest Drive
Houston, TX 77082                            3539    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
JUAN ALBERTO CABELLO SERRANO
210 10 ST APT 3
KIRKLAND, WA 98033                           3540    8/26/2020     24 Hour Fitness Worldwide, Inc.              $109.48                                                                              $109.48
Spears, Wilfred
15410 Montes Landing Dr
Cypress, TX 77433                            3541    8/26/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Levy, Carlotta
18602 Kashmir Ct.
Canyon Country, CA 91351                     3542    8/27/2020     24 Hour Fitness Worldwide, Inc.              $383.00                                                                              $383.00


                                                                                       Page 230 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 231 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Arrington, Alfred
6830 Walerga Road Apt. 106
Sacramento, CA 95842                           3543    8/26/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Mengue, Josiane
1100 Clay Street , Apartment #3
San Francisco, CA 94108                        3544    8/26/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00          $300.00                            $600.00
McLeod, Erin K
4059 8th Ave NE, Apt C
Seattle, WA 98105                              3545    8/26/2020     24 Hour Fitness Worldwide, Inc.              $713.45                                                                              $713.45
Puig, Bryan
19040 N.W. 57TH Ave. #102
Hialeah, FL 33015                              3546    8/27/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Gunsalus, Dan
8560 Modena Way
Elk Grove, CA 95624                            3547    8/27/2020    24 Hour Fitness United States, Inc.           $312.00                                                                              $312.00
Rosenblum, Lucia P
7360 Briella Dr
Boynton Beach, FL 33437-3770                   3548    8/27/2020        24 Hour Fitness USA, Inc.                    $86.92                                                                             $86.92
Tsui, Alex
11725 Winding Way
Los Altos, CA 94024                            3549    8/26/2020          24 San Francisco LLC                    $239.99                                                                              $239.99
Tao, Qinyan (Cindy)
4485 Keepsake Rose CMN
Fremont, CA 94538-7021                         3550    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Beardall, Jennifer
839 Windsor Drive SE
Sammamish, WA 98074                            3551    8/26/2020    24 Hour Fitness United States, Inc.                          $1,500.00                                                           $1,500.00
Russell, Joshua D
1810 29th Avenue
Seattle, WA 98122                              3552    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Jirsova Phillips, Alena
6 Dogwood Road
Riva, MD 21140                                 3553    8/26/2020        24 Hour Fitness USA, Inc.                 $168.00                                                                              $168.00
Demetriou, Andreas
6606 Clybourn Avenue
Unit 22
North Hollywood, CA 91606                      3554    8/26/2020     24 Hour Fitness Worldwide, Inc.              $443.99                                                                              $443.99
Entezam, Leila
26876 la paz rd
aliso viejo, CA 92656                          3555    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Price, Beth
2453 Tosca Way
San Diego, CA 92111                            3556    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Massa, Anthony
11527 Corte Playa Las Brisas
San Diego, CA 92124                            3557    8/26/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Anderson, Austin
836 5th Ave Dr W
Andalusia, IL 61232                            3558    8/27/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00


                                                                                         Page 231 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 232 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lew, Franklin
22 Donald Dr
Orinda, CA 94563                               3559    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Keter Environmental Services, Inc.
K. Breen, Esq.
4 High Ridge Park, Suite 202
Stamford, CT 06905                             3560    8/26/2020     24 Hour Fitness Worldwide, Inc.           $16,428.40                                                                           $16,428.40
Dallin, Rick
PO Box 151177
San Diego, CA 92175                            3561    8/26/2020        24 Hour Fitness USA, Inc.                 $103.33                                                                              $103.33
Chan, Sue
1243 Clayton Street
San Francisco, CA 94114                        3562    8/28/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Van Dyke, Karla
8720 SW Lodi Lane
Tigard, OR 97224                               3563    8/26/2020        24 Hour Fitness USA, Inc.                                $1,520.00                                                           $1,520.00
Nichols, Carl
25 Fairmayden Lane
Danville, CA 94526                             3564    8/26/2020        24 Hour Fitness USA, Inc.                $4,999.00                                                                           $4,999.00
Fornasarig, Andrea
112 Salice Way
Campbell, CA 95008                             3565    8/26/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Wingate, Duane K.
7208 Amber Cascade Ct
Las Vegas, NV 89149                            3566    8/26/2020    24 Hour Fitness United States, Inc.           $225.00                                                                              $225.00
Harrison, David
21941 Bacalar
Mission Viejo, CA 92691                        3567    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Grepo, Robin
12571 Avenida Tineo
San Diego, CA 92128                            3568    8/27/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Cao, Binpeng
715 40th Street
Apt 9
Oakland, CA 94609                              3569    8/27/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Lam, Renee
1020 S. Marengo Ave.
Unit 10
Pasadena, CA 91106                             3570    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Rivera, Brianna
8402 Strub Ave.
Whittier, CA 90605                             3571    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
GUNCORO, SERLI
2165 LOS PADRES DR
ROWLAND HEIGHTS, CA 91748                      3572    8/27/2020     24 Hour Fitness Worldwide, Inc.              $379.99                                                                              $379.99
Mazur, Alfred J
1271 Brookes Terrace
San Diego, CA 92103                            3573    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                         Page 232 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 233 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Ulit, Rosalinda C.
7694 Heather Circle
Buena Park, CA 90620                            3574    8/27/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Lin, Raefen
18411 SE 24th CIR
Vancouver, WA 98683                             3575    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $35.83                                                                             $35.83
Ulit, Cenicio
7694 Heather Circle
Buena Park, CA 90620                            3576    8/27/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Collins, Maria
28219 Clear Breeze Court
Spring, TX 77386                                3577    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Carney, Eilish
7501 Ridge Blvd, Apt 5L
Brooklyn, NY 11209                              3578    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                3579    8/27/2020         24 Hour Holdings II LLC                  $600.00                                                                              $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                3580    8/27/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                                3581    8/27/2020      24 Hour Fitness Holdings LLC                $600.00                                                                              $600.00
Spriggs, Darren Wayne
7809 Valley View Lane
Houston, TX 77074                               3582    8/27/2020     24 Hour Fitness Worldwide, Inc.              $204.59                                                                              $204.59
Gers, Mallory
1271 Reece Street
San Bernardino, CA 92411                        3583    8/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
ATTRI, SHRI
892 Metropolitan Ave
Brooklyn, NY 11211                              3584    8/27/2020            24 New York LLC                      $1,500.00                                                                           $1,500.00
Andrade, Christina M
1226 Esmat Way
Carlsbad, CA 92008                              3585    8/27/2020    24 Hour Fitness United States, Inc.                             $0.00           $49.99                                              $49.99
Lee, Dennis
47-144 Lile Place
Kaneohe, HI 96744                               3586    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Hepner, Jack L
6312 Liza Lane
West Jordan, Utah 84081                         3587    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Vordoagu, Eli
2626 Holly Hall St Unit 802
Houston, TX 77054                               3588    8/27/2020        24 Hour Fitness USA, Inc.                 $103.00                                                                              $103.00




                                                                                          Page 233 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 234 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Leung, Ivan
7526 Laurel Canyon blvd, Unit 303
North Hollywood, CA 91605                      3589    8/27/2020    24 Hour Fitness Worldwide, Inc.                                              $600.00                                             $600.00
Damigos, John
165 Smugglers Cove Way
Crescent City, CA 95531                        3590    8/27/2020       24 Hour Fitness USA, Inc.                               $2,400.00                                                           $2,400.00
Diaz, Crystal
205 W El Sur Street
Monrovia, CA 91016                             3591    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.60                                                                            $49.60
Gass, Bonnie
4372 Calle Mapache
Camarillo, CA 93012                            3592    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Tustin, Chase
830 W 3rd St # 2152
Austin, TX 78701                               3593    8/27/2020     24 Hour Fitness Holdings LLC               $122.73                                                                              $122.73
Yu, Dongmei
2 Olive Place
Forest Hills, NY 11375                         3594    8/27/2020    24 Hour Fitness Worldwide, Inc.             $191.94                                                                              $191.94
Harris, David J.
11094 Los Olivos Drive
Moreno Valley, CA 92557                        3595    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Vandemoer, Carol
8791 Circle Drive
Westminster, CO 80031                          3596    8/27/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Tepedino, Francis J.
4544 Calle de Vida
San Diego, CA 92124                            3597    8/27/2020             RS FIT CA LLC                      $200.00                                                                              $200.00
Ochoa, Mariana
2412 Marina St.
Greeley, CO 80620                              3598    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                                $83.98                             $83.98
Freling, David
2410 Sebastopol Lane No. 6
Hayward, CA 94542                              3599    8/27/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Alvarado, Agustin
1159 Bird Ave. #3
San Jose, CA 95125                             3600    8/27/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Nelson, Tony
2101 Allston St.
Montebello, CA 90640                           3601    8/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Noonan, Jennifer
16115 Rustic Ln
Austin, TX 78717                               3602    8/27/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Pinon, Michael
251 S Berryline Circle
The Woodlands, TX 77381                        3603    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $172.19                                                              $172.19
Westreich, Edward
20 Claremont Avenue
Montclair, NJ 07042                            3604    8/27/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Claim docketed in error
                                               3605    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00

                                                                                      Page 234 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 235 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Agostini, Deborah A
7125 El Cajon Blvd Suite 3
San Diego, CA 92115                          3606    8/27/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Galicia, Hector
9613 Muroc Street
Bellflower, CA 90706                         3607    8/27/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
BALDONADO, RAYMOND LOUIS
470 BAUCHET STREET
LOS ANGELES, CA 90012                        3608    8/27/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Narayanan, Jagan
617 Ibiza Ln
Oxnard, CA 93035                             3609    8/27/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Matyuch, Brandon
3016 Shane Dr.
Leander, TX 78641                            3610    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Stringer, Cynthia Heather
369-B Third Street, #694
San Rafael, CA 94901                         3611    8/27/2020     24 Hour Fitness Worldwide, Inc.              $508.00                                                                              $508.00
Bryant, Michael
2413 Spruce Court
Little Elm, TX 75068                         3612    8/27/2020        24 Hour Fitness USA, Inc.                 $108.00                                                                              $108.00
Maraventano, Carmela
426 Prospect Avenue
Avenel, NJ 07001                             3613    8/27/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Mexia, Carmen
655 N. Rodeo WY.
Walnut, CA 91789                             3614    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Chase, jeff
4640 Cass Street, Unit 9277
San Diego, CA 92169                          3615    8/27/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Augustino, Jimmy
3211 Walker Dr.
Richardson, TX 75082                         3616    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Clayton, James E
875 Forest Ridge Drive
San Jose, CA 95129                           3617    8/27/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Pietrobon, John
5916 Sterling Drive
Colleyville, TX 76034                        3618    8/27/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00                                             $300.00
Johnson, Erica D
906 Blanchard Hill Lane
Houston, TX 77047                            3619    8/27/2020     24 Hour Fitness Worldwide, Inc.              $899.92                                                                              $899.92
Forgey, Joseph S.
3315 Montgomery Road 336
Santa Clara, CA 95054                        3620    8/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Velasquez, Maripi
6540 Lindley Ave
Reseda, CA 91335                             3621    8/27/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00




                                                                                       Page 235 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 236 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Boktor, Akrm
1917 85 ST., D3
Brooklyn, NY 11214                            3622    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Uyeda, Todd
8272 Delfino Circle
Huntington Beach, CA 92646                    3623    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
MEDLIN, ALIX
6625 RANCHO ADOBE DRIVE
SACRAMENTO, CA 95828                          3624    8/27/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Tang, Bin
2321 Mirth Street
San Jose, CA 95122                            3625    8/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Nardi, James L
195 24th St SE
Salem, OR 97301                               3626    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Golban, Vitaly
1791 S Springer Rd, Unit A
Mountain View, CA 94040                       3627    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Lninger, Schuyler
1302 SE 57th Avenue
Portland, OR 97215                            3628    8/28/2020        24 Hour Fitness USA, Inc.                $1,560.00                                                                           $1,560.00
Gilbert, Donald D
3623 Kennington Ct
Huffman, TX 77336                             3629    8/27/2020     24 Hour Fitness Worldwide, Inc.              $132.73                                                                              $132.73
Blacklock, Raymond L
17964 Alder St
Hesperia, CA 92345                            3630    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kozel, Mathilda
32023 Kingspark Ct
Westlake Village, CA 91361                    3631    8/28/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Stanaker, Amanda
14507 Huntmont Drive
Cypress, TX 77429                             3632    8/27/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Amabeoku, Iyaye
22948 Blythe St.
West Hills, CA 91304                          3633    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $93.78                                                                             $93.78
Lombardo, Jeanette
10690 NW 14 Street, Apt. 121
Plantation, FL 33322                          3634    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Raybould, David I
8552 Aqueduct Ave
North Hills, CA 91343                         3635    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Sanchez, Jolene
1400 N Harding Ave
Pasadena, CA 91104                            3636    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Netal, Nannette
45 Port of Spain Rd
Coronado, CA 92118                            3637    8/27/2020    24 Hour Fitness United States, Inc.                           $429.99                           $429.99                            $859.98




                                                                                        Page 236 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 237 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hentschel, Heidi
2000 S. Lakeline Blvd. Apt 1334
Cedar Park, TX 78613                           3638    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Forbes, Arlene
4724 Layla Rd
Arlington, TX 76016                            3639    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
Probasco, John Marlin
151 S Zinnia Way
Lakewood, CO 80228                             3640    8/27/2020        24 Hour Fitness USA, Inc.                 $372.00                                                                              $372.00
Esmay, Jennifer
PO Box 211
Murphy, OR 97533                               3641    8/27/2020     24 Hour Fitness Worldwide, Inc.                                $0.00       $24,000.00                                          $24,000.00
Nguyen, Nhat
Nhat Nguyen
7294 Downs Drive
San Jose, CA 95139                             3642    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Allen, Willie l
9027 BRIDGEWOOD CT.
STOCKTON, CA 95209                             3643    8/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Iida, Justin
1311 Sepulveda Blvd Apt 535
Torrance, CA 90501                             3644    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
TRAN, JORDAN
6917 NE Morris St
Portland, OR 97213                             3645    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Anderson, Colene
14105 SW Maverick Ct
Beaverton, OR 97008                            3646    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $324.00                                                              $324.00
Doty, Jalleh
1380 West Capitol Drive unit 103
San Pedro, CA 90732                            3647    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $25.00                                                                             $25.00
WOLFF, ELISSA
6309 Misty Trail
Dallas, TX 75248                               3648    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,152.00                                                                           $1,152.00
Galan, Manuel F.
12 Gleeson Place
Yonkers, NY 10704                              3649    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $252.00                            $252.00
Fuentes, Jesus
200 S Citron St., Apt. #113
Anaheim, CA 92805                              3650    8/27/2020    24 Hour Fitness United States, Inc.                           $430.00                                                              $430.00
Sproule, Rick
2788 Montego Dr.
Reno, NV 89523                                 3651    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sparks, Elizabeth
19271 SW Edy Road
Sherwood, OR 97140                             3652    8/27/2020     24 Hour Fitness Worldwide, Inc.              $226.68                                                                              $226.68
Lin, Hsia
7 Heritage Ct
Walnut Creek, CA 94597                         3653    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                         Page 237 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 238 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hall, Tessie Y
7474 SW 131st Ave
Beaverton, OR 97008                            3654    8/27/2020    24 Hour Fitness Worldwide, Inc.                              $54.20                                                               $54.20
Caratozzolo, Domenick
41 Sprain Valley Road
Scarsdale, NY 10583                            3655    8/27/2020    24 Hour Fitness Worldwide, Inc.             $103.50                                                                              $103.50
THOMAS, AMBER
10013 NE 69TH CIRCLE
VANCOUVER, WA 98662                            3656    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $747.97                           $747.97                          $1,495.94
McNulty, Jack
Dena McNulty
115 De Soto Street
San Francisco, CA 94127                        3657    8/27/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
SHIMABUKURO, RYUMA
JANE C SHIMABUKURO
3434 AUTUMN AVE.
CHINO HILLS, CA 91709                          3658    8/27/2020       24 Hour Fitness USA, Inc.                    $67.18                                                                            $67.18
Macias, Catalino
5442 Makati Circle
San Jose, CA 95123                             3659    8/27/2020    24 Hour Fitness Worldwide, Inc.            $6,000.00                                                                           $6,000.00
Li, Zhuo
1573 Quebec Ct APT 4
Sunnyvale, CA 94087                            3660    8/27/2020    24 Hour Fitness Worldwide, Inc.             $133.17                                                                              $133.17
Newman, Richard
5947 Benning Dr.
Houston, TX 77096                              3661    8/28/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Meng, Qilin
1573 Quebec CT
Apt 4
Sunnyvale, CA 94087                            3662    8/27/2020    24 Hour Fitness Worldwide, Inc.             $133.17                                                                              $133.17
Borowski, Andrea D
15925 Descansa Court
Morgan Hill, CA 95037                          3663    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
Grissom, Kenneth
40 F.M 1960 West #141
Houston, TX 77090                              3664    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,085.11                                                                           $1,085.11
Brady, Alex
10480 National Blvd. Apt 229
Los Angeles, CA 90034                          3665    8/27/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Spencer, Jannelle
445 Deodar Ave
Oxnard, CA 93030                               3666    8/27/2020       24 Hour Fitness USA, Inc.               $1,022.00                                                                           $1,022.00
Anderson, Missy
3583 S. Marion St.
#201
Englewood, CO 80113                            3667    8/27/2020            24 Denver LLC                       $204.95                                                                              $204.95
Frost, Jeff
13013 Gandia Drive
Austin, TX 78739                               3668    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00


                                                                                      Page 238 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 239 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Arreguin, Charles
4828 Calle Brisa
Camarillo, CA 93012                            3669    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Lassalle, Rory
1230 S. Olive St
Apt 309
Los Angeles, CA 90015                          3670    8/27/2020     24 Hour Fitness Worldwide, Inc.              $511.88                                                                              $511.88
Hamil, Kent
3542 W Stonepine Ln #C
Anaheim, CA 92804                              3671    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $828.00                                                              $828.00
Balcos, Elna A
5535 Hazelbrook Avenue
Lakewood, CA 90712                             3672    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wright, Anthony
9100 Castlebar Way
Sacramento, CA 95826                           3673    8/27/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Nichols, Brent
1907 Lomita Drive
San Leandro, CA 94578                          3674    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00
Shen, Jiousz
1572 Stubbins Way
San Jose, CA 95132                             3675    8/27/2020     24 Hour Fitness Worldwide, Inc.              $277.42                                                                              $277.42
Gardner, Michelle
19 Anacapa Court
Foothill Ranch, CA 92610                       3676    8/28/2020     24 Hour Fitness Worldwide, Inc.              $314.79                                                                              $314.79
LeFevers, Robert D.
28202 Daystrom Ln
Katy, TX 77494                                 3677    8/28/2020        24 Hour Fitness USA, Inc.                                 $599.69                                                              $599.69
Peterson, Patricia A
2206 Sundale Dr
Rancho Cordova, CA 95670                       3678    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Murphy, Melinda C
9619 Copper Creek Drive
Austin, TX 78729                               3679    8/28/2020    24 Hour Fitness United States, Inc.           $205.00                                                                              $205.00
Alcaraz, Christian
1454 Melrose Avenue Suite 1
Chula Vista, CA 91911                          3680    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Zebrack, Joel
2121 Meridian Park Blvd., #5796
Concord, CA 94524-0796                         3681    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gonzalez, Abraham Samuel
1445 San Joaquin St
Richmond, CA 94804                             3682    8/28/2020     24 Hour Fitness Worldwide, Inc.              $153.97                                                                              $153.97
Kazi, Shadaab
3114 Carnousty Street
Round Rock, TX 78664                           3683    8/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Durga, Annapurna
60 Hardie Dr
Moraga, CA 94556                               3684    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $650.00                                                              $650.00


                                                                                         Page 239 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 240 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Masse, Valerie
497 Saint Louis Ave Apt. 206
Long Beach, CA 90814                           3685    8/28/2020    24 Hour Fitness United States, Inc.              $36.74                                                                             $36.74
Yoshikawa, Shannon K
1507 7th St 598
Santa Monica, CA 90401                         3686    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Garza, Blanca E.
124 N. El Circulo Avenue
Patterson, CA 95363                            3687    8/28/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Held, Sarah M.
2316 Cotton Court
Santa Rosa, CA 95401                           3688    8/28/2020        24 Hour Fitness USA, Inc.                    $51.99                                                                             $51.99
Reichert, Thomas Andrew
255 SW Harrison St, Apt 25D
Portland, OR 97201                             3689    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $532.00                                                              $532.00
Nguyen, Quoc
4346 Staghorn Lane
League City, TX 77546                          3690    8/28/2020        24 Hour Fitness USA, Inc.                                                                   $400.00                            $400.00
McCorvey, Joseph
11611 SageLink Drive
Houston, TX 77089                              3691    8/28/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Kidd, Wesley
1021 Twin Oaks Tr
Weatherford, TX 76085                          3692    8/28/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Li, Xu
222 Race St
San Jose, CA 95126                             3693    8/27/2020        24 Hour Fitness USA, Inc.                $2,715.26                                                                           $2,715.26
Amin, Nawied
877 3rd Avenue
San Bruno, CA 94066                            3694    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lorick, John T
124 South Harper Avenue
Los Angeles, CA 90048                          3695    8/28/2020        24 Hour Fitness USA, Inc.                    $72.00                                                                             $72.00
Sadori, Pete
10421 Chevy Lane
La Mesa, CA 91941                              3696    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kim, David
6001 Arlington Blvd, Apt 319
Falls Church, VA 22044                         3697    8/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Furstner, Roy
3254 Jamie Way
Hayward, CA 94541                              3698    8/28/2020        24 Hour Fitness USA, Inc.                 $298.00                                                                              $298.00
Wang, Tan
5668 Lexington Ave
San Jose, CA 95123                             3699    8/28/2020        24 Hour Fitness USA, Inc.                                 $400.00                                                              $400.00
Sosa-Williams, Tanyna
2296 Gaviota Ave 22
Signal Hill, CA 90755                          3700    8/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                         Page 240 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 241 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Grossman, Paul Douglass
475 Bellmore Way
Pasadena, CA 91103                              3701    8/28/2020    24 Hour Fitness United States, Inc.           $412.07                                                                              $412.07
Lopez, Amada
7844 Silvertree Trail, Unit 201
Orlando, FL 32822                               3702    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Matthews, Keith
3948 Legacy #106
Plano, TX 75023                                 3703    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Dimalanta, Valerie
793 Grayling Bay
Costa Mesa, CA 92626                            3704    8/28/2020        24 Hour Fitness USA, Inc.                    $24.40                                                                             $24.40
Cook, Tawny
5852 Lourdes Dr
Huntington Beach, CA 92649                      3705    8/28/2020        24 Hour Fitness USA, Inc.                    $24.99                                                                             $24.99
Harvey, Susan
6895 Bluefield Ct
San Diego, CA 92120                             3706    8/28/2020        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
Mai, Julie
640 Francisco St #1110
San Francisco, CA 94133                         3707    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cochran, Graciela
699 Los Altos Ave
Los Altos, CA 94022                             3708    8/28/2020        24 Hour Fitness USA, Inc.                 $797.97                                                                              $797.97
Falcis, Juventino
38 Chickadee Ln
Aliso Viejo, CA 92656                           3709    8/28/2020        24 Hour Fitness USA, Inc.                                 $250.47                                                              $250.47
Nerayo, Daniel
2415 Siesta Ln
Oakland, CA 94603                               3710    8/28/2020     24 Hour Fitness Worldwide, Inc.              $359.88                                                                              $359.88
KwasiRaEl
9531 Windswept Ln
Houston, TX 77063                               3711    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Fernandez, Paul
7255 Navajo Rd Unit C190
San Diego, CA 92119                             3712    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
Truong, Vu Thien
4413 Bel Estos Way
Union City, CA 94587                            3713    8/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Metzger, Travis
2740 Nipoma Street
San Diego, CA 92106                             3714    8/28/2020        24 Hour Fitness USA, Inc.                    $50.00                                                                             $50.00
Pfeifer, Gordon
7821 Linda Vista Rd Apt 34
San Diego, CA 92111                             3715    8/28/2020     24 Hour Fitness Worldwide, Inc.              $286.02                                                                              $286.02
Shah, Santosh
331 Judah Street
Apt 5
San Francisco, CA 94122                         3716    8/28/2020          24 San Francisco LLC                    $701.60                                                                              $701.60


                                                                                          Page 241 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 242 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Holmes, Garth
1534 Colonial Ct SW
Olympia, WA 98512                             3717    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
Harrah, Robert
18875 State Hwy 160
Las Vegas, NV 89161                           3718    8/28/2020       24 Hour Fitness USA, Inc.                $149.00                                                                              $149.00
PAN, RICHARD
1724 PEBBLE BEACH DRIVE
VIENNA, VA 22182                              3719    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98
Garwood, Linda
6878 Navajo Rd #86
San Diego, CA 92119                           3720    8/28/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Woody, Tara
5470 Montecito Ave.
Santa Rosa, CA 95404                          3721    8/28/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00
Smith, Justin
813 Lilac Drive
Placentia, CA 92870                           3722    8/28/2020             RS FIT CA LLC                      $152.00                                                                              $152.00
Diluzio, Matthew
5620 E Rolanda St.
Long Beach, CA 90815                          3723    8/28/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Elsokary, Fouad
921 N Harbor Blvd #197
La Habra, CA 90631                            3724    8/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Balino, Germaine
PO Box 861
Wailuku, HI 96793                             3725    8/28/2020       24 Hour Fitness USA, Inc.               $3,566.04                                                                           $3,566.04
Wright, Frank
8716 Brady Ave
Spring Valley, CA 91977                       3726    8/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Fong, Hoyt
882 Parklin Avenue
Sacramento, CA 95831-1522                     3727    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,633.00                          $1,633.00
Mui, Terry
1372 85th Street
Brooklyn , NY 11228                           3728    8/28/2020     24 Hour Fitness Holdings LLC               $299.99                                                                              $299.99
Hill, Irene
8323 Laurelwood Dr.
Huntington Beach, CA 92646                    3729    8/28/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Lindgren, Dale
512 St. Thomas Lane
Foster City, CA 94404                         3730    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
Ramirez, Raymond
552 Canyon Dr Unit 13
Oceanside, CA 92054                           3731    8/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Mongold, Bethany
450 B Street Suite 1800
San Diego, CA 92101                           3732    8/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00




                                                                                     Page 242 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 243 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Merrill, Kimberly
2405 Meadow lane
                                               3733    8/28/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Castillo-Gonzalez, Christian
5223 Sweet Sunblaze Avenue
Bakersfield, CA 93311                          3734    8/28/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Dengenis, Peter
1431 South Irena Ave
Redondo Beach, CA 90277                        3735    8/28/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Kurz, Brian
9464 Cobblecrest Dr
Highlands Ranch, CO 80126                      3736    8/28/2020    24 Hour Fitness Worldwide, Inc.             $107.00                                                                              $107.00
Traywick, Charmaine
8278 Sunny Creek Way
Sacramento, CA 95823                           3737    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $48.17                                                                            $48.17
Claim docketed in error
                                               3738    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
YUKIHIRO, CALVIN MICHIO
7408 W Cedar Circle
Lakewood, CO 80226                             3739    8/28/2020            24 Denver LLC                           $62.00                                                                            $62.00
Sabicer, Marilyn I
2380 Yasamin Place
Upland, CA 91786                               3740    8/28/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Johnson, Deborah
13661 Purdy St
Garden Grove, CA 92844                         3741    8/28/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Wilhoite, Lance
12246 Silva Pl.
Cerritos, CA 90703                             3742    8/28/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Johnson, Harriette
PO Box 643
Fairburn, GA 30213                             3743    8/28/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Hill, Allison
759 Beau Chene Dr
Mandeville, LA 70471                           3744    8/29/2020    24 Hour Fitness Worldwide, Inc.             $585.00                                                                              $585.00
Stacey, Clark
563 South 1100 East
Salt Lake City, UT 84102                       3745    8/28/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
MULINYAWE, JOHN
224 EBBETTS PASS ROAD
VALLEJO, CA 94589                              3746    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Christenson, David
5667 Shady Farm Lane
Murray, UT 84107                               3747    8/28/2020       24 Hour Fitness USA, Inc.                $106.23                                                                              $106.23
Yan, Renwei
1535 Shore Dr.
San Jose, CA 95131                             3748    8/28/2020       24 Hour Fitness USA, Inc.                    $39.98                                                                            $39.98
Claim docketed in error
                                               3749    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00


                                                                                      Page 243 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 244 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hermes, Sue
PO Box 19520
San Diego, CA 92159-0520                      3750    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sachdeva, Munit
501 Gibon Drive Apt 1021
Roseville, CA 95678                           3751    8/28/2020     24 Hour Fitness Worldwide, Inc.              $460.00                                                                              $460.00
Short, Karina
3301 Crossbow Drive
Frisco, TX 75033                              3752    8/28/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Gremillion, Kami
3723 View St.
Bakersfield, CA 93306                         3753    8/28/2020      24 Hour Fitness Holdings LLC                   $79.00                                                                             $79.00
Sanchez, Karen
51 Arlington Drive South
San Francisco, CA 94080                       3754    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $84.29                                                                             $84.29
Scoggins, Pascale
5 Nutcracker Lane
Aliso Viejo, CA 92656                         3755    8/28/2020     24 Hour Fitness Worldwide, Inc.                               $32.80                                                               $32.80
Morgan, Angeline
9710 Buena Park Dr
Houston, TX 77089                             3756    8/28/2020    24 Hour Fitness United States, Inc.           $121.77                                                                              $121.77
Chi, Peimin
1499 Stone Creek Dr
San Jose, CA 95132                            3757    8/28/2020        24 Hour Fitness USA, Inc.                 $262.50                                                                              $262.50
Steven W. and Suzanne P. Meyer
8319 Lake Adlon Dr.
San Diego, CA 92119                           3758    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $68.72                                                                             $68.72
Jeon, Hyo Jin
6 Hetzel Dr
Mahwah, NJ 07430                              3759    8/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Islam, Sheraz
54 S Longsford Circle
The Woodlands , TX 77382                      3760    8/28/2020        24 Hour Fitness USA, Inc.                 $176.85                                                                              $176.85
Patel, Vinay S
202 Mont Blanc Court
Danville, CA 94526                            3761    8/28/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Dean, Donald
700 Whitehall Plains Rd
Annapolis, MD 21409                           3762    8/28/2020        24 Hour Fitness USA, Inc.                $1,900.00                                                                           $1,900.00
Williamson, Elizabeth
1828A Portsmouth St.
Houston, TX 77098                             3763    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
McShane, Mark
6404 Cuesta Trail
Austin, TX 78730                              3764    8/28/2020     24 Hour Fitness Worldwide, Inc.              $412.07                                                                              $412.07
Phan, Spencer
2303 Wicklowe
Sugar Land, TX 77479                          3765    8/28/2020     24 Hour Fitness Worldwide, Inc.              $606.06                                                                              $606.06




                                                                                        Page 244 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 245 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nelson, Lynn K
64 Saint Michael
Dana Point, CA 92629                           3766    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.00                             $99.00
Gilbert, Douglas
28142 Soledad Street Unit G
Laguna Niguel, CA 92677                        3767    8/28/2020    24 Hour Fitness United States, Inc.           $850.00                                                                              $850.00
Simon, Esther
1312 Ozone Ave
Santa Monica, CA 90405                         3768    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Trang, Tommy
8316 Lookout Cliff Pass
Austin, TX 78737                               3769    8/28/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Dethlefson, Carolyn Kay
3605 Christmas Tree Lane
Bakersfield, CA 93306                          3770    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Wei, Misha
2234 Flagstone Ave
Duarte, CA 91010                               3771    8/28/2020     24 Hour Fitness Worldwide, Inc.                $70.38                                                                              $70.38
Landis, Sean
7171 S 420 E
Midvale, UT 84047                              3772    8/28/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Cohen, Ossie
65 Pine Ave #117
Long Beach, CA 90802                           3773    8/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Winchell, Song
113 Martingale Trl
Oak Point, TX 75068                            3774    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Levario, Amber
16037 Amber Valley Dr.
Whittier , CA 90604                            3775    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Barrow, Sean
6531 Westfield Ct
Martinez, CA 94553                             3776    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Jacbos, Elinor
4624 Murphy Avenue
San Diego, CA 92122                            3777    8/28/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Kim, Diana
1636 Stanley Way
Escondido, CA 92027                            3778    8/27/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Jordan, Cassie
6359 Aquila Way
Eastvale, CA 91752                             3779    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Guerrero, Michael
776 Wakefield Court
El Cajon, CA 92020-2055                        3780    8/27/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
patel, bhumiben
75 Liberty Ave, UNIT C7
Jersey City, NJ 07306                          3781    8/31/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00




                                                                                         Page 245 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 246 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pierce, Linda H.
60 Timber Run Drive
Georgetown, SC 29440                         3782    8/28/2020              24 Denver LLC                          $44.50                                                                             $44.50
Clark, Aaron
131 Center St. #3
Santa Cruz, CA 95060                         3783    8/27/2020        24 Hour Fitness USA, Inc.                                   $0.00                           $500.00                            $500.00
Provenzano, Marc
977 Dolores Street
San Francisco, CA 94110                      3784    8/27/2020          24 San Francisco LLC                                   $2,474.25                            $0.00                          $2,474.25
Wada, Bryan
139 Byxbee Street
San Francisco, CA 94132                      3785    8/28/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Kumar, Ratnesh
5404 Shamrock Common
Fremont, CA 94555                            3786    8/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Esparza, Alfonso
303 E. Francis St.
Ontario, CA 91761                            3787    7/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
RABBANI, SAYED
16819 ADELAIDE DR
Richmond, TX 77404                           3788    8/28/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Maloney, Carrie
977 Dolores Street
San Francisco, CA 94110                      3789    8/27/2020    24 Hour Fitness United States, Inc.                          $1,560.00                        $1,560.00                          $3,120.00
Ortiz, Jose
132 Evans Ave
Piscataway, NJ 08854                         3790    8/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
McCloud, Kathy
757 Fremont Blvd
West Sacramento, CA 95605                    3791    8/27/2020          24 San Francisco LLC                    $300.00                                                                              $300.00
Aneja, Arun
2744 N Vista Crest Rd
Orange, CA 92867                             3792    8/27/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Pow, Charles
14 N Avalon Dr
Los Altos, CA 94022                          3793    8/27/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Macabeo, Gilbert
1950 E Badillo St Apt 269
West Covina, CA 91791                        3794    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
GERSON, ALAIN
123-40 83 Avenue
4E
Kew Gardens, NY 11415                        3795    8/28/2020     24 Hour Fitness Worldwide, Inc.              $804.00                                                                              $804.00
Arrendondo, Fred
8048 Wentworth Place
Newark, CA 94560                             3796    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $82.50                                                                             $82.50
McGuire, Emmett
19203 E Fair Pl
Aurora, CO 80016                             3797    8/27/2020              24 Denver LLC                       $325.00                                                                              $325.00


                                                                                       Page 246 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 247 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leutzinger, Lance
4241 Ferguson Ct
Riverside, CA 92505                           3798    8/27/2020              RS FIT CA LLC                                                                         $400.00                            $400.00
Bromley, Alyssa
15515 W Washburn Ave
Lakewood, CO 80228                            3799    8/27/2020        24 Hour Fitness USA, Inc.                 $323.91                                                                              $323.91
Graves, Gail
7442 Coho Drive
102
Huntington Beach, CA 92648                    3800    8/28/2020    24 Hour Fitness United States, Inc.           $772.00                                                                              $772.00
Clayton, Octavia C
PO Box 5433
Carson, CA 90749                              3801    8/28/2020     24 Hour Fitness Worldwide, Inc.              $639.20                                                                              $639.20
Tate, Yvonne B.
PO Box 771
Indian Hills, CO 80454                        3802    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Claim docketed in error
                                              3803    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Harris, Aaron
10365 Azuaga St.
Unit 176
San Diego, CA 92129                           3804    8/27/2020        24 Hour Fitness USA, Inc.                 $340.00                                                                              $340.00
Henson, Cassandra
PO Box 406
Saco, ME 04072                                3805    8/27/2020            24 New York LLC                       $359.95                                                                              $359.95
Brickert, Zackary
7701 Queens Garden Dr.
Dallas, TX 75248                              3806    8/27/2020        24 Hour Fitness USA, Inc.                 $170.11                                                                              $170.11
Fuentes, Miguel
157 Winfield Ave.
Jersey City, NJ 07305                         3807    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Dobbins, Shawn
840 Van Ness Ave. #102
San Francisco, CA 94109                       3808    8/27/2020          24 San Francisco LLC                    $399.99                                                                              $399.99
Gao, Susan
2524 Craneford Way
San Ramon, CA 94582                           3809    8/28/2020        24 Hour Fitness USA, Inc.                 $199.00                                                                              $199.00
Tibrewala, Rajiv
5841 Cattleya Way
San Ramon, CA 94582                           3810    8/28/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Murphy, Simone
37147 Lanyard Terrace #111
Fremont, CA 94536                             3811    8/28/2020        24 Hour Fitness USA, Inc.                 $632.00                                                                              $632.00
Chen, Joseph
3886 Callie Ct
Concord, CA 94521                             3812    8/27/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Chris, Lomax
817 E Griffith Street
Azusa, CA 91702                               3813    8/27/2020          24 San Francisco LLC                   $1,000.00                                                                           $1,000.00


                                                                                        Page 247 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 248 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Anaya, Kia
333 West California Blvd
#209
Pasadena, CA 91105                            3814    8/28/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Nikolay, Zimonov
2229 EDISON AVE, APT 43.
SACRAMENTO, CA 95821-1639                     3815    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,407.00                                                           $1,407.00
Mohareb, Hannah
27561 Cabeza
Mission Viejo, CA 92691                       3816    8/27/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Gomez, Javier
2413 S North Shores Pl
Ontario, CA 91761                             3817    8/28/2020     24 Hour Fitness Worldwide, Inc.              $148.36                                                                              $148.36
Gonzalez, David
4414 Willcherry Ct SE
Salem, OR 97317                               3818    8/27/2020    24 Hour Fitness United States, Inc.              $62.58                                                                             $62.58
Blizman, John S.
6 Riders Run
Newton Square, PA 19073                       3819    8/27/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Muirhead, Tom
P.O. Box 3244
Laguna Hills, CA 92654-3244                   3820    8/27/2020        24 Hour Fitness USA, Inc.                                 $180.00                                                              $180.00
Nguyen, Ruby Vuong
4418 Earle Ave.
Rosemead, CA 91770                            3821    8/28/2020     24 Hour Fitness Worldwide, Inc.              $999.33                                                                              $999.33
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                        3822    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Thoma, Anna
0S015 Evans Ave
Wheaton, IL 60187                             3823    8/27/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Abdul-Haqq, Imani
                                              3824    8/27/2020        24 Hour Fitness USA, Inc.                    $52.42                                                                             $52.42
Sagala, Benny
2045 Blue Bird Lane
Redlands, CA 92374                            3825    8/27/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Zukovski, Lana
4929 Serrania Ave
Woodland Hills , CA 91364                     3826    8/28/2020        24 Hour Fitness USA, Inc.                 $240.00                                                                              $240.00
Nardi, James L.
195 24th St SE
Salem, OR 97301                               3827    8/27/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Bowen, Michael
339 Scottsdale Rd
Pleasant Hill, CA 94523                       3828    8/27/2020        24 Hour Fitness USA, Inc.                    $30.44                                                                             $30.44
Miller, Alma
4243 Corte De La Siena
San Diego, CA 92130                           3829    8/27/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00




                                                                                        Page 248 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21   Page 249 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Frederick, Anne
3466 Marber Ave
Long Beach, CA 90808                           3830    8/27/2020             RS FIT CA LLC                     $1,380.00                                                                           $1,380.00
Ng, Angie
2119 Wellington Dr.
Milpitas, CA 95035                             3831    8/27/2020       24 Hour Fitness USA, Inc.                $389.99                                                                              $389.99
Stavash, Karen
940 Eha St. Apt. 101
Wailuku, HI 96793                              3832    8/28/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00
Nebeker, Jeff
5288 Brook Park Ln
Sacramento, CA 95841                           3833    8/27/2020             RS FIT CA LLC                                                       $400.00          $400.00                            $800.00
Segal, Adam
116 1/2 Huntington St. Apt. B
Huntington Beach, CA 92648                     3834    8/28/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Torres, Stephanie
3318 95th Pl SE
Everett, WA 98208                              3835    8/27/2020       24 Hour Fitness USA, Inc.                $568.00                                                                              $568.00
Sharbutt, David P
13512 Murphy Hill Drive
Whittier, CA 90601                             3836    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $216.00                                                              $216.00
Lai, Benjamin
123 Pacchetti Way
Mountain View, CA 94040                        3837    8/27/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Harmon, Alonzo
13809 Courtland Lane
Upper Marlboro, MD 20772                       3838    8/29/2020    24 Hour Fitness Worldwide, Inc.             $359.94                                                                              $359.94
O'Krent, Kenneth
7607 Meadow Rd
Dallas, TX 75230                               3839    8/27/2020    24 Hour Fitness Worldwide, Inc.             $116.62                                                                              $116.62
Boyd, Mark
5011 Swenson St 5B
Las Vegas, NV 89119                            3840    8/28/2020    24 Hour Fitness Worldwide, Inc.             $134.00                                                                              $134.00
Jin, Liping
6 Briarwood Ct
Whippany, NJ 07981                             3841    8/27/2020       24 Hour Fitness USA, Inc.                $615.17                                                                              $615.17
Joshi, Anirudha
306 Smithwood St.
Mipitas, CA 95035                              3842    8/31/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Simmonds, MD, Harris Filgate
18 Turnagain Rd
Kentfield, CA 94904                            3843    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Christofolis, Dean
2170 Whitehorn Dr N
Colorado Springs, CO 80920                     3844    8/27/2020            24 Denver LLC                      $6,000.00                                                                           $6,000.00
Strausser, Beth
5462 Carew
Houston, TX 77096                              3845    8/27/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00




                                                                                      Page 249 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 250 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            3846    8/31/2020            24 New York LLC                          $73.80                                                                             $73.80
Batavia, Mark
, CA                                          3847    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Cao, Xueqing
6 Briarwood Ct
Whippany, NJ 07981                            3848    8/27/2020        24 Hour Fitness USA, Inc.                 $615.71                                                                              $615.71
Hernandez, Joaquin Bernardo
4100 Barrow Avenue
Austin, TX 78751                              3849    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
SOARES, ANTONIO C
842 HAMPTON RD
HAYWARD, CA 94541                             3850    8/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lin, Katheryne
2301 Humboldt St Apt. 326
Los Angeles, CA 90031                         3851    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nelson, Heidi
15378 NW Sweetgale Lane
Portland, OR 97229                            3852    8/27/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Wong, Leona
150 El Bonito Way
Millbrae, CA 94030                            3853    8/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Chang Calderon, Gerardo B.
25 Sanchez Street Apt 319
San Francisco, CA 94114-1141                  3854    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gonzalez, Cesar
482 W San Ysidro Blvd Apt 616
San Diego, CA 92173                           3855    8/27/2020        24 Hour Fitness USA, Inc.                                 $350.00                                                              $350.00
Grischenko, Yevgeniy
4750 Bedford ave. apt 2B
Brooklyn, NY 11235                            3856    8/27/2020            24 New York LLC                          $68.00                                                                             $68.00
Nicholson, John
3202 Pecos Lane
Rockwakk, TX 75032                            3857    8/27/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Driscoll, Pam
8419 Kali Cove
Austin, TX 78737                              3858    8/28/2020        24 Hour Fitness USA, Inc.                                 $800.00            $0.00                                             $800.00
LIN, JAMES
32828 SHAVER LAKE LN
FREMONT, CA 94555                             3859    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Sharp, Lucy R.
2233 Gracey Lane
Fallbrook, CA 92028                           3860    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,079.00                                                                           $1,079.00
Sweidy, Kimberly
3478 Rambow Drive
Palo Alto, CA 94306-3638                      3861    8/27/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Troncoso, Jaime
51 Britt Court
Alameda, CA 94502                             3862    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                        Page 250 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 251 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Komorniczak, Paul
2358 Francico St
San Francisco, CA 94123                       3863    8/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Smith (Shelton), Jamie
16904 Antioch Avenue
Pflugerville, TX 78660                        3864    8/27/2020     24 Hour Fitness Worldwide, Inc.              $212.63                                                                              $212.63
Frederickson, Terry
6236 Canobie Ave
Whittier, CA 90601                            3865    8/27/2020     24 Hour Fitness Worldwide, Inc.              $194.99                                                                              $194.99
Blatman, Greg
85 Allston Way
San Francisco, CA 94127                       3866    8/27/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Barnes, Amanda Joy
8040 Crianza Pl #53
Vienna, VA 22182                              3867    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Ciampi, Marcelle
3714 Goldcrest Heights NW
Olympia, WA 98502                             3868    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Boyer, John
1218 Rancho Pacifica Place
Vista, CA 92084                               3869    8/27/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Kikic, Julija
9 Mair Ave
Totowa, NJ 07512                              3870    8/27/2020     24 Hour Fitness Worldwide, Inc.              $420.84                                                                              $420.84
Shen, Zongjing
10852 Via San Marino
Cupertino, CA 95014                           3871    8/28/2020     24 Hour Fitness Worldwide, Inc.              $153.97                                                                              $153.97
Morris, Kaatje
5310 La Fiesta
Yorba Linda, CA 92887                         3872    8/27/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Ngo, Juannilly L
1560 Davis Ct
Fairfield, CA 94533                           3873    8/27/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Chin, Robert V.
851 Irwin Street, Ste. 201
San Rafael, CA 94901                          3874    8/28/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Spangler, Kandi
5158 Arbutus St
Arvada, CO 80002                              3875    8/27/2020     24 Hour Fitness Worldwide, Inc.              $374.94                                                                              $374.94
Reed, Nathanael
215 East Okeefe Street #6
East Palo Alto, CA 94303                      3876    8/27/2020        24 Hour Fitness USA, Inc.                    $43.99                                                                             $43.99
Sharma, Mrinendra
45 Columbus
Irvine, CA 92620                              3877    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Patyka, Maksim
94 Corbin Pl
2nd Fl
Brooklyn, NY 11235                            3878    8/27/2020    24 Hour Fitness United States, Inc.           $276.00                                                                              $276.00


                                                                                        Page 251 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 252 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Robinson, Linda
5342 Auburn Dr
San Diego, CA 92105                           3879    8/27/2020     24 Hour Fitness Worldwide, Inc.              $955.00                                                                              $955.00
Bridgman, Desiree
7213 White Buffalo Rd.
Colorado Springs, CO 80919                    3880    8/27/2020     24 Hour Fitness Worldwide, Inc.              $107.96                                                                              $107.96
Strausser, Jeffrey
5462 Carew Street
Houston, TX 77096                             3881    8/27/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Behmer, Carlene J
20902 Westgreen Ct.
Katy, TX 77450                                3882    8/27/2020     24 Hour Fitness Worldwide, Inc.              $179.62                                                                              $179.62
Robinson, James
3150 Hammock Walk Rd
Apt 106
Kissimmee, FL 34746                           3883    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $101.04                            $101.04
Dominguez, Moises Uzcategui
5017 Santa Clara Dr
Orlando, FL 32837                             3884    8/28/2020     24 Hour Fitness Worldwide, Inc.              $483.74                                                                              $483.74
Goe, Steven J
1217 Via Viento Suave
San Marcos, CA 92078                          3885    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Baker, Ronald S.
PO Box 301385
Austin, TX 78703-0024                         3886    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $163.32                                                              $163.32
Ghodriel, Ibrahim
P.O. Box 17864
Anaheim, CA 92817                             3887    8/27/2020        24 Hour Fitness USA, Inc.                                 $449.00                           $449.00                            $898.00
Tendler, Leslie
3205 Hamlin Ave
Simi Valley, CA 93063                         3888    8/27/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Beecroft, Brian J
731 Sunset Ponds Drive
Draper, UT 84020                              3889    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $380.00                                                              $380.00
Yu, John
625 S Berendo St Ph 5
Los Angeles, CA 90005                         3890    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,350.00                                                                           $1,350.00
Bertoldi, David
31 Belford Way
San Mateo, CA 94402                           3891    8/27/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Alfaro, Laura H
4222 West 169th Street
Lawndale, CA 90260                            3892    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Ngoc
3211 Walker Dr.
Richardson, TX 75082                          3893    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Harkin, Michael
404 S. Lake Creek Dr.
Round Rock, TX 78681                          3894    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,533.12                                                                           $1,533.12


                                                                                        Page 252 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 253 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Reiber, Tara
PO Box 801022
Dallas, TX 75380                               3895    8/28/2020    24 Hour Fitness United States, Inc.              $30.00                                                                             $30.00
Salmanian, Aref
2050 Parkdale Dr
Kingwood, TX 77339                             3896    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Castrence, Jesse
36162 Elba Place
Fremont, CA 94536                              3897    8/27/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Christensen, DeAnna
4890 Horner St.
Union City, CA 94587                           3898    8/27/2020    24 Hour Fitness United States, Inc.                             $0.00           $84.89           $84.89                            $169.78
Nolasco, Kimberly
136 Hakui Loop
Lahaina, HI 96761                              3899    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kiba, Hiromi
172 Monroe
Irvine, CA 92620-3643                          3900    8/27/2020        24 Hour Fitness USA, Inc.                 $583.00                                                                              $583.00
Nzerem, Ifeyinwa
1681 Quint Street
San Francisco, CA 94124                        3901    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                        $5,000.00                         $10,000.00
Huynh, Jeana
2303 Wicklowe Street
Sugar Land, TX 77479                           3902    8/28/2020     24 Hour Fitness Worldwide, Inc.              $606.06                                                                              $606.06
Rivas, Virginia
3034 Albany Crescent
Apt 1D
Bronx, NY 10463                                3903    8/31/2020            24 New York LLC                       $399.00                                                                              $399.00
Anderson, Pacita
2119 Gable Hollow Ln
Katy, TX 77450                                 3904    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $36.62                                                                             $36.62
Burkes, Anetra
3666 Somerset Dr
Los Angeles, CA 90016                          3905    8/27/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00
Maloney, Carrie
977 Dolores Street
San Francisco, CA 94110                        3906    8/27/2020        24 Hour Fitness USA, Inc.                                 $599.92                           $599.92                          $1,199.84
Caruso, Dominic
4420 Celeste Ct.
Vallejo, CA 94591                              3907    8/27/2020    24 Hour Fitness United States, Inc.           $266.00                                                                              $266.00
Gutierrez, Lissette
1232 Fieldgate Ave.
Hacienda Heights, CA 91745                     3908    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                           $429.99                            $859.98
Lawrence, Anne
6129 SE 13th Avenue
Portland, OR 97202                             3909    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $67.76                                                                             $67.76
Yakub, Steve C
6740 Brittany Park Court
North Richland Hills, TX 76182-3823            3910    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                         Page 253 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 254 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hughes, Nicole
650 North Orange Ave #4402
Orlando, FL 32801                             3911    8/27/2020    24 Hour Fitness United States, Inc.              $83.44                                                                             $83.44
Cecil, Bruce
2597 Virginia St
Berkeley, CA 94709                            3912    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Szabo, John
10721 Hole Avenue
Riverside, CA 92505                           3913    8/27/2020        24 Hour Fitness USA, Inc.                                 $162.50                                                              $162.50
Moller, Daniel
4541 Cherokee Ave. Apt. 2
San Diego, CA 92116                           3914    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Novak, Lee
6704 Columbia Lane
Bakersfield, CA 93309                         3915    8/28/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Logan, Karyn
                                              3916    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lee, Eunah
3008 Sorrelwood Dr
San Ramon, CA 94582                           3917    8/27/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Agbisit, Stuart Bryce
27392 Pinuela
Mission Viejo, CA 92692                       3918    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $36.26                                                                             $36.26
Miyao, Chelsie A.
745 S Bernardo Avenue Apt A219
Sunnyvale, CA 94087                           3919    8/27/2020     24 Hour Fitness Worldwide, Inc.              $168.29                                                                              $168.29
Gao, Qiang
2524 Craneford Way
San Ramon, CA 94582                           3920    8/28/2020        24 Hour Fitness USA, Inc.                 $199.00                                                                              $199.00
Fleisher, Barry
19 9th Ave, #401
San Mateo, CA 94401                           3921    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,147.98                                                           $2,147.98
Ogtanyan, Christine
12200 Beaufait Ave.
Northridge, CA 91326                          3922    8/28/2020    24 Hour Fitness United States, Inc.           $320.83                                                                              $320.83
Pietila, Robert
PO 117658
Burlingame, CA 94011                          3923    8/27/2020     24 Hour Fitness Worldwide, Inc.              $135.41                                                                              $135.41
Lee, Changhoon
5370 Silver Canyon Rd. Unit A
Yorba Linda, CA 92887                         3924    8/27/2020     24 Hour Fitness Worldwide, Inc.           $18,000.00                                                                           $18,000.00
Reams, Jacqueline
2065 Kingwood Rd
Rohnert Park, CA 94928                        3925    8/28/2020    24 Hour Fitness United States, Inc.           $180.00                                                                              $180.00
Moton, Alison
117 Dehaven Drive # 142
Yonkers, NY 10703                             3926    8/28/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Joseph, Christina
5159 Ayon Ave
Irwindale, CA 91706                           3927    8/28/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00

                                                                                        Page 254 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 255 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tian, Lawrence
32821 Arbor Vine Drive
Union City, CA 94587                         3928    8/27/2020          24 San Francisco LLC                    $158.00                                                                              $158.00
Lee, Lester
7643 Normal Ave Apt C
La Mesa, CA 91941                            3929    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $5.45                                                                              $5.45
Rojas, Eduardo
15975 SW 83rd Terrace
Miami, FL 33193                              3930    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $68.46                                                                             $68.46
FLOYD, STEVE
2816 Calhoun Street
Alameda, CA 94501                            3931    8/27/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Mripa, Astrit
1835 83rd st apt 1D
Brooklyn, NY 11214                           3932    8/31/2020            24 New York LLC                       $429.99                                                                              $429.99
Tripolsky, Irene
1245 Ave. X, Apt. 4-B
Brooklyn, NY 11235                           3933    8/28/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Vinh, Phuong
3025 Magnum Drive
San Jose, CA 95135                           3934    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Tang, Qingyun
3534 Strawberry Creek Pl
Ontario, CA 91761                            3935    8/27/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
LORBER, FREDERICK
5830 TURTLE VALLEY DRIVE
STOCKTON, CA 95207                           3936    8/27/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Kaur, Vandhanjit
1405 I Street
Union City, CA 94587                         3937    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,596.00                                                           $1,596.00
Kesmen, Serkan
1905 Verbania Dr
Las Vegas , NV 89134                         3938    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $109.97                                                              $109.97
Torres, Alejandro
18220 80th Avenue Ct E
Puyallup, WA 98375                           3939    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kobus, Lonnie
PO Box 3474
Jurupa Valley, CA 92519                      3940    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Pointer, Cynthia
4247 W. 182nd St.
Apt U
Torrance, CA 90504                           3941    8/27/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Koski, Jennie
6403 Firefly Drive
San Jose, CA 95120                           3942    8/27/2020        24 Hour Fitness USA, Inc.                                  $56.74                                                               $56.74
Fleisher, Barry
19 9th Ave
#401
San Mateo, CA 94401                          3943    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,147.98                                                           $2,147.98

                                                                                       Page 255 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 256 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zimmerman , Deborah
8331 Varas Circle
Huntington Beach, CA 92646                     3944    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $390.00                                                              $390.00
Cox, Christopher
8 Old Ranch Rd
Laguna Niguel, CA 92677                        3945    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $111.49                                                              $111.49
Goldberg, Denise
320 East 58 St Apt 7-E
New York, NY 10022                             3946    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Proulx, Lucia
2236 Martin Dr
Tustin, CA 92782                               3947    8/28/2020        24 Hour Fitness USA, Inc.                 $539.92                                                                              $539.92
Patu, Rachel
1751 68th Ave
Oakland, CA 94621                              3948    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $64.44                                                                             $64.44
Wallace, Adrian T
15234 SE 178th Pl
Renton, WA 98058                               3949    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,795.20                                                                           $1,795.20
Vauier, Skyler Chase
3743 Crawley Down Loop
Sanford, Fl 32773                              3950    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Maloku, Liridon
592 Fairfield Road
Wayne, NJ 07470                                3951    8/27/2020     24 Hour Fitness Worldwide, Inc.                               $52.61                            $52.61                            $105.22
Bradley, John
23435 Carona Ave
Corning, CA 96021                              3952    8/27/2020     24 Hour Fitness Worldwide, Inc.              $720.89                                                                              $720.89
Kilgore, Nadine
424 Drake Ln
League City, TX 77573                          3953    8/28/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Warehime, Lois
503 Regency Xing
Southlake, TX 76092                            3954    8/28/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Boyd, Jennifer
2441 Waters Edge Way
Sacramento, CA 95833                           3955    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $43.05                                                                             $43.05
Aghajani, Adrineh & Zareh Davidian
2221 Cooley Pl
Pasadena, CA 91104                             3956    8/28/2020    24 Hour Fitness United States, Inc.           $860.00                                                                              $860.00
Davoudi Moghadam, Seyed Sadegh
[No Address Provided]
                                               3957    8/27/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Dennis and Jennifer Tan
2775 Ridge Lane
West Linn, OR 97068                            3958    8/27/2020    24 Hour Fitness United States, Inc.          $1,299.98                                                                           $1,299.98
Moran, Martha
2141 Holland Avenue
Apt 4H
Bronx, NY 10458                                3959    8/29/2020     24 Hour Fitness Worldwide, Inc.              $206.51                                                                              $206.51


                                                                                         Page 256 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 257 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wolff, Kevin Sean
337 Cozumel
Laguna Beach, CA 92651                         3960    8/27/2020     24 Hour Fitness Worldwide, Inc.              $342.00                                                                              $342.00
Navarro, Freddy
307 S 11th AVE APT C
Highland Park, NJ 08904                        3961    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.21                            $100.21
Goldstein, Eric
1315 Ave R
Brooklyn , NY 11229                            3962    8/31/2020     24 Hour Fitness Worldwide, Inc.                $30.00                                                                              $30.00
Torres, Cecilia
18220 80th Avenue Court East
Puyallup, WA 98375                             3963    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lazicky, Karen
219 Willard Ave.
Farmingdale, NY 11735                          3964    8/27/2020     24 Hour Fitness Worldwide, Inc.              $324.50                                                                              $324.50
Chung, Francis
30 Fanpalm
Irvine, CA 92620                               3965    8/27/2020     24 Hour Fitness Worldwide, Inc.              $117.50                                                                              $117.50
Brocoum, Alice V
937 NW Glisan St Unit #1133
Portland, OR 97209                             3966    8/28/2020     24 Hour Fitness Worldwide, Inc.              $837.38                                                                              $837.38
Pineda, Andrea E.
8711 NE 77th Way
Vancouver, WA 98662                            3967    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,053.65                                                           $1,053.65
Gomez, Anthony
4455 Kendall Street #1
San Diego, CA 92109                            3968    8/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Hymes, Vance
326 N. Indiana Ave
Vista, CA 92084                                3969    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Avila, Maria
1338 S. Rene Dr
Santa Ana, CA 92704                            3970    8/27/2020    24 Hour Fitness United States, Inc.           $740.00                                                                              $740.00
Le, Thai D
15232 Touraine Way
Irvine, CA 92604                               3971    8/27/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Bissett, Karrah
2195 Station Village Way. Apt. 1128
San Diego, CA 92108                            3972    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gerson, Constance
123-40 83 Avenue
4E
Kew Gardens, NY 11415                          3973    8/28/2020     24 Hour Fitness Worldwide, Inc.              $827.96                                                                              $827.96
Patel, Bashil
11210 Morningside Lake Lane
Richmond, TX 77423                             3974    8/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Chen, Yu
16435 Santa Bianca Drive
hacienda heights, CA 91745                     3975    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00


                                                                                         Page 257 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 258 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wong, Frances
32742 Alipaz Street Spc 32
San Juan Capistrano, CA 92675                  3976    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $149.00                           $149.00                            $298.00
Sorensen, Paulette M.
4101 NE 203rd Pl.
Seattle, WA 98155                              3977    8/27/2020        24 Hour Fitness USA, Inc.                $1,170.00                                                                           $1,170.00
HOFFMAN, AMY S
20814 UNION PARK CT
KATY, TX 77450                                 3978    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $72.72                                                                             $72.72
Middleton, Marcus
116 Hilary Ave
Mountain View, CA 94040                        3979    8/28/2020        24 Hour Fitness USA, Inc.                    $88.18                                                                             $88.18
Hong, Alexandra
2193 Hedgerow Lane
Chino Hills, CA 91709                          3980    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Oniveros, Irene
192 N Grant Pl
Orange, CA 92868                               3981    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,321.00                                                                           $1,321.00
Morton, Thomas
20540 Parc Foret Drive
Reno , NV 94511                                3982    8/28/2020        24 Hour Fitness USA, Inc.                 $640.00                                                                              $640.00
Smith, Cory
2800 N Los Felices Cir E #C210
Palm Springs, CA 92262                         3983    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Chan, Victor
2454 Sullivan Street
San Pablo, CA 94806                            3984    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
WILLIAMS, DEANNA
PO Box 763
Rancho Cordova, CA 95741                       3985    8/27/2020        24 Hour Fitness USA, Inc.                                 $288.00                           $288.00                            $576.00
Parpounas, Karen
11 Gate Lane
West Islip, NY 11795                           3986    8/27/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Casey, Kevin
4445 Teralta Place
San Diego, CA 92103                            3987    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $31.95                                                                             $31.95
Caruso, Claudia
4420 Celeste Ct
Vallejo, CA 94591                              3988    8/27/2020    24 Hour Fitness United States, Inc.           $321.66                                                                              $321.66
Chau, LoAnne
16634 Lasting Shadow Cir
Houston, TX 77095                              3989    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Engle, Quinn
11982 Tack Drive
Parker, CO 80134                               3990    8/27/2020        24 Hour Fitness USA, Inc.                                                                   $499.00                            $499.00
Merida, Marlene
3518 Citruscedar Way
North Las Vegas, NV 89032                      3991    8/27/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00




                                                                                         Page 258 of 1762
                                                          Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 259 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ferrari, Hinano
112 38th St, Apt A
Newport Beach, CA 92663                         3992    8/27/2020    24 Hour Fitness Worldwide, Inc.             $678.04                                                                              $678.04
Lighthizer, Meghan
50 Sandstone Court Unit i
Annapolis, MD 21403                             3993    8/27/2020       24 Hour Fitness USA, Inc.                    $62.00                                                                            $62.00
Prickett, Charles O.
Law Offices of Charles O. Pickett
735 Carr Ave.
Santa Rosa , CA 95404                           3994    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Chuang, James
12135 High Country Lane
Las Vegas, NV 89138                             3995    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Navarro, Corina
15555 Huntington Village Ln
Apt #237
Huntingon Beach, CA 92647                       3996    8/27/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Arellano, German
16419 S. Orchard Avenue
Gardena, CA 90247                               3997    8/27/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Emmons, Scott
2217 Vanderbilt Ln Unit 4
Redondo Beach, CA 90278                         3998    8/27/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
JEFFERY, MONICA ANN
1251 SOUTH GETRUDA AVENUE
REDONDO BEACH, CA 90277                         3999    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Fuller, Lori
29730 SE OLD RANCH DR
ESTACADA, OR 97023                              4000    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Miller, Evan
604 N Bluff Dr. #105
Austin, TX 78745                                4001    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $82.00                                                                            $82.00
Larson, Lisa M
1505 Brogue Court
Vista, CA 92081                                 4002    8/27/2020    24 Hour Fitness Worldwide, Inc.             $239.88                                                                              $239.88
Kelly, John Clarke
1901 McGuckian Ave
Unit 323
Annapolis, MD 21401                             4003    8/28/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Powers, Mark J
175 Madelia Pl.
San Ramon, CA 94583                             4004    8/27/2020    24 Hour Fitness Worldwide, Inc.             $255.00                                                                              $255.00
Hale, Frances
1771 N. Vermont Ave., #207
Los Angeles, CA 90027                           4005    8/27/2020       24 Hour Fitness USA, Inc.                $329.64                                                                              $329.64
Cabot, Jason
4228 Maryland Street
San Diego , CA 92103                            4006    8/28/2020       24 Hour Fitness USA, Inc.                               $1,577.00                                                           $1,577.00




                                                                                       Page 259 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 260 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Johnson Young, Melva
815 N. La Brea
Unit 496
Inglewood, CA 90302                           4007    8/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Willbee, Kimberly
8023 Kingswood Drive
Citrus Heights, CA 95610                      4008    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $62.97                                                                            $62.97
Tikhonov, Vladimir
3808 Maple Ave
Brooklyn, NY 11224                            4009    8/28/2020           24 New York LLC                      $200.00                                                                              $200.00
AJAYI, AYO
11616 SE 234TH ST
KENT, WA 98031                                4010    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,632.00                                                                           $1,632.00
MARTIN, DELORES
PO Box 340151
Sacramento, CA 95834                          4011    8/27/2020     24 Hour Fitness Holdings LLC               $429.99                                                                              $429.99
Tran, Ha
15622 Broad Street
Sugar Land, TX 77478                          4012    8/27/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Hyun, Jaemoon
3 Stoneybrook Lane
Scarsdale, NY 10583                           4013    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Hanasab, Susan
321 S. San Vicente Blvd. # 306
Los Angeles, CA 90048                         4014    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Ota, Megumi
500 Lunalilo Home Rd. Esplanade 26L
Honolulu, HI 96825                            4015    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $72.87                                                                            $72.87
Ahn, Jaeduk
5810 E.La Palma Ave.
Anaheim, CA 92807                             4016    8/27/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Lee, Nancy
1901 E. Amar Road, Unit 139
West Covina, CA 91792                         4017    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Huynh, Van
12510 Mt. Andrew
Houston, TX 77089                             4018    8/28/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Ellis, Seymour Sy
2370 Burham Drive
Tustin, CA 92782                              4019    8/27/2020    24 Hour Fitness Worldwide, Inc.             $995.00                                                                              $995.00
Viera, Fernando
45505 Cherokee Lane
Fremont, CA 94539                             4020    8/28/2020         24 San Francisco LLC                   $699.00                                                                              $699.00
Strange, Linda Julian
7528 South Harvard Blvd.
Los Angeles, CA 90047                         4021    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                            $35,000.00                         $35,000.00
Hayashi, Leslie A.
1645 Ala Wai Boulevard, #1201
Honolulu, HI 96815                            4022    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,306.72                                                                           $1,306.72


                                                                                     Page 260 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 261 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gomez, Jose S.
2413 S. North Shore Pl.
Ontario, CA 91761                             4023    8/28/2020    24 Hour Fitness Worldwide, Inc.             $153.64                                                                              $153.64
Wang, Honglei (Annie)
2033 Vincenzo Walkway
San Jose, CA 95133                            4024    8/27/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Reeves, Frank
8665 Lake Murray Blvd Unit 7
San Diego, CA 92119                           4025    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Garza, Blanca E
124 N. El Circulo Avenue
Patterson, CA 95363                           4026    8/27/2020       24 Hour Fitness USA, Inc.               $1,500.00                                                                           $1,500.00
Berry, Nathan
11891 Spruce Canyon Cir
Golden, CO 80403                              4027    8/28/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Mazzotta, David
1408 S 1500 E
Salt Lake City, UT 84105                      4028    8/27/2020       24 Hour Fitness USA, Inc.                                $342.00                                                              $342.00
Patton, Ronald
12515 Barker Cypress Rd 9311
Cypress, TX 77429                             4029    8/28/2020       24 Hour Fitness USA, Inc.                $143.19                                                                              $143.19
Agron, Jeff
22327 Hart St
Canoga Park, CA 91303                         4030    8/27/2020       24 Hour Fitness USA, Inc.                                $142.57                                                              $142.57
Joon Ko, Myung
9738 Paseo de Oro
Cypress, CA 90630                             4031    8/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Weeden, Megan
5745 Mendocino Blvd
Sacramento, CA 95824                          4032    8/27/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Nix, Georgia
1757 Jasper Court
Livermore, CA 94550                           4033    8/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jacobson, Jeremy
5544 Camber Dr
San Diego, CA 92117                           4034    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Dovey, James E.
2 Breakers Isle
Dana Point, CA 92629                          4035    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Ikonomou, Maree
2334 Shakespeare Road
Houston, TX 77030                             4036    8/27/2020       24 Hour Fitness USA, Inc.                $231.75                                                                              $231.75
Aston, Justin
338 S. Prospectors Rd.
Unit 71
Diamond Bar, CA 91765                         4037    8/29/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Jackson, Kurt
9830 Golden Arrow Lane
Rancho Cucamonga, CA 91701                    4038    8/27/2020    24 Hour Fitness Worldwide, Inc.             $350.00         $437.50                                                              $787.50


                                                                                     Page 261 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 262 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Duong, Michelle
627 N. Bristol Street, #29
Santa Ana, CA 92703                            4039    8/27/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Henderson, John
1515 Sutter Street
Apartment #229
San Francisco, CA 94109                        4040    8/27/2020          24 San Francisco LLC                       $99.00                                                                             $99.00
Jaleel-Khan, Rumy
1515 Holly River Drive
Houston, TX 77077                              4041    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Su, Shihuang
5539 Jackwood St
Houston, TX 77096                              4042    8/31/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Esquivel, Ofelia
5215 Topanga Cyn Blvd.
Woodland Hills, CA 91364                       4043    8/27/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Balanay, Neil
1162 Summit Oak Drive
Lake Forest, CA 92679                          4044    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $71.51                                                                             $71.51
Enzler, Matthew
6027 Goliad Ave
Dallas, TX 75206                               4045    8/27/2020        24 Hour Fitness USA, Inc.                    $34.00                                                                             $34.00
Ibrahim, Sherif
110 La Sonoma Way
Alamo, CA 94507                                4046    8/28/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
Bassett, Michael
12262 N. 1st Street
Parker, CO 80134                               4047    8/27/2020              24 Denver LLC                       $429.99                                                                              $429.99
Azadian, Nancy
785 S Rock Garden Cir
Anaheim, CA 92808                              4048    8/28/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
DE HARO, MICHELLE
319 W. LAMBERT RD #5
BREA, CA 92821                                 4049    8/28/2020    24 Hour Fitness United States, Inc.              $93.00                                                                             $93.00
Leanos, John
1000 Russia Ave.
San Francisco, CA 94112                        4050    8/27/2020              RS FIT NW LLC                          $73.98                                                                             $73.98
Crawford, Mieko
1343 Thermal Ave.
San Diego, CA 92154                            4051    8/28/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Fonseca, Brian A
373 Lower LaVista CT NW
Salem, OR 97304                                4052    8/27/2020        24 Hour Fitness USA, Inc.                    $70.00                                                                             $70.00
Einzinger, Shawn Ivin
3127 E Crosswood Lane
Sandy, UT 84092                                4053    8/27/2020        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
Shashikumar, Bharath
1875 Blossom Hill Road
San Jose, CA 95124                             4054    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                           $300.00                            $600.00


                                                                                         Page 262 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 263 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Alexander, Sansa
3611 West Clark Ave
Burbank, CA 91505                              4055    8/27/2020    24 Hour Fitness United States, Inc.                                          $1,800.00                                           $1,800.00
Bisiar, Carole
7859 Rancho Fanita Drive Unit D
Santee, CA 92071                               4056    8/28/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Kirk, Darren
11075 Cannonade Drive
Parker, CO 80138                               4057    8/28/2020        24 Hour Fitness USA, Inc.                $2,223.15                                                                           $2,223.15
Eng, James
20935 Running Branch Rd.
Diamond Bar, CA 91765                          4058    8/27/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Li, Leonard
1 Alexandria Dr
East Hanover, NJ 07936                         4059    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $554.00                                                              $554.00
Kallen, Brian
12155 Cunningham Lane
Garden Grove, CA 92841                         4060    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Yu, Amy
530 Stockton St #501
San Francisco, CA 94108                        4061    8/27/2020          24 San Francisco LLC                    $450.00                                                                              $450.00
Estes Jr., Edwin
PO Box 4
Wrightwood, CA 92397                           4062    8/27/2020     24 Hour Fitness Worldwide, Inc.              $103.10                                                                              $103.10
Claim docketed in error
                                               4063    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Kwiatkowski, Keith
8233 E. Blackwillow Cir. 206
Anaheim, CA 92808                              4064    8/28/2020    24 Hour Fitness United States, Inc.                                                             $700.00                            $700.00
Layola, Danielle
2558 18th Street
Sacramento, CA 95818                           4065    8/27/2020        24 Hour Fitness USA, Inc.                 $103.48                                                                              $103.48
Contreras, Frank
15845 Lawnhill Dr
La Mirada, CA 90638                            4066    8/28/2020     24 Hour Fitness Worldwide, Inc.              $871.00                                                                              $871.00
Smythe, Michelle
Smythe Law Group, Inc.
438 East Marigold St.
Altadena, CA 91001                             4067    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
TSENG, LORI (HSUAN JUN)
1600 PINE VIEW DR NW
ISSAQUAH, WA 98027                             4068    8/27/2020     24 Hour Fitness Worldwide, Inc.              $323.32                                                                              $323.32
Prihoda, Theodore P
1734 S. Lee Dr.
Kanab, UT 84741                                4069    8/28/2020     24 Hour Fitness Worldwide, Inc.              $218.43                                                                              $218.43
Wang, Wen-Chi
4485 Keepsake Rose CMN
Fremont, CA 94538-7021                         4070    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                         Page 263 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 264 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rahlan, Janesh
900 Bush Street
Apt. 616
San Francisco, CA 94109                        4071    8/27/2020          24 San Francisco LLC                    $430.00                                                                              $430.00
Paul, Michael
4240 Waterstone Road
Fort Worth, TX 76244                           4072    8/27/2020     24 Hour Fitness Worldwide, Inc.                $95.00                                                                              $95.00
Melchor, Rolly
329 E. 56TH ST
LONG BEACH, CA 90805                           4073    8/28/2020    24 Hour Fitness United States, Inc.             $35.00                                                                              $35.00
Rosenfeld, Mindy
6502 Barkwood Lane
Dallas, TX 75248                               4074    8/27/2020     24 Hour Fitness Worldwide, Inc.              $189.00                                                                              $189.00
Bubenik, Cary
17598 S Jean Drive
Oregon City, OR 97045                          4075    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $911.50                                                              $911.50
Patton, Carla
8749 S. Alta Hills Circle
Sandy, UT 84093                                4076    8/28/2020     24 Hour Fitness Worldwide, Inc.              $105.93                                                                              $105.93
Okinczzyc, Mary
446 E. 87th St
Apt C
New York, NY 10128                             4077    8/27/2020     24 Hour Fitness Worldwide, Inc.                $56.00                                                                              $56.00
Tu, Jasmine
2041 Wendover Lane
San Jose, CA 95121                             4078    8/27/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Boonbamroe, Prapatsorn
10712 Paradise Point Dr
Las Vegas, NV 89134                            4079    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Viray, Joyce
2237 Jacqueline Drive
Pittsburg, CA 94565                            4080    8/27/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Dekgadi, Benjamin
1035 SW 30th Street No.1
Fort Lauderdale, FL 33315                      4081    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $172.32                                                              $172.32
Olsen, Steven
13 Burgundy
Rancho Mirage, CA 92270                        4082    8/27/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                         4083    8/27/2020     24 Hour Fitness Worldwide, Inc.              $465.00                                                                              $465.00
Heng, Yanyan
2090 Radio Ave #12
San Jose, CA 95125                             4084    8/27/2020          24 San Francisco LLC                    $400.00                                                                              $400.00
White, William C.
1220 Larnel Pl.
Los Altos, CA 94024                            4085    8/28/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Abendschein, Hannah
5424 Mandarin Cv.
San Diego, CA 92115                            4086    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00

                                                                                         Page 264 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 265 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Neill, Vincent C.
1733 San Jose Way
Roseville, CA 95747                            4087    8/27/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00      $10,000.00                                                           $20,000.00
Ali, Mary Beth
68 4th Avenue
Westwood, NJ 07675                             4088    8/27/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Dinowitz, Marc
1885 Spotted Owl Dr. SW
Vero Beach, FL 32962                           4089    8/27/2020              RS FIT NW LLC                                       $350.00          $350.00                                             $700.00
DAVIS, GREGORY A
15811 MISSION TERRACE COURT
HOUSTON , TX 77083-5267                        4090    8/27/2020     24 Hour Fitness Worldwide, Inc.              $113.40                                                                              $113.40
Heath, Allen
38000 Camden St #109
Fremont, CA 94536                              4091    8/27/2020    24 Hour Fitness United States, Inc.              $48.00                                                                             $48.00
George-White, Eunice
11826 Amblewood Dr
Meadows Place, TX 77477                        4092    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $750.00                            $750.00
OZOMMA, UZOAMAKA
2111 Banfield Ct
Richmond, TX 77469                             4093    8/27/2020     24 Hour Fitness Worldwide, Inc.              $587.58                                                                              $587.58
Pazcoguin, Noel V
301 S St. Andrews Place Unit 304
Los Angeles, CA 90020                          4094    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                           4095    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $38.45                                                                             $38.45
Mai, Lingfeng
18048 Columbia Dr.
Castro Valley, CA 94552                        4096    8/27/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Nielson, Hadley
32 7th Pl
Apt 401
Long Beach, CA 90802                           4097    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Reid, Ruth
3707 Hummer Road
Annandale, VA 22003                            4098    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                           $325.00                            $650.00
Gailey, Lola
13323 SE Regency View Drive
Happy Valley, OR 97086                         4099    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Boyd III, Andrew C
1406 Groth Circle
Pleasanton, CA 94566                           4100    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $198.00                            $198.00
Bartlett, Karen
1830 N Pecos Rd Unit 259
Las Vegas, NV 89115                            4101    8/27/2020        24 Hour Fitness USA, Inc.                 $210.00                                                                              $210.00
Greene, Brian
446 Barrow St
Corona, CA 92881                               4102    8/27/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00


                                                                                         Page 265 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 266 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Wong, Joe
11616 Calamar Court
San Diego, CA 92124                             4103    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $25.00                                                                             $25.00
Hess, John
5303 Weston Drive
Fulshear, TX 77441                              4104    8/27/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
DO, HYUNHEE
9070 CANDLESTICK LANE
CYPRESS, CA 90630                               4105    8/27/2020     24 Hour Fitness Worldwide, Inc.              $161.25                                                                              $161.25
Coles, Patrice
2010 Rachel Rdg
Cedar Park, TX 78613                            4106    8/27/2020              RS FIT NW LLC                       $456.00                                                                              $456.00
Ramos, Willis
5835 Desert View Drive
La Jolla, CA 92037                              4107    8/28/2020     24 Hour Fitness Worldwide, Inc.          $200,000.00                                                                          $200,000.00
Juliussen, Rachel
32 7th Pl
Apt 401
Long Beach, CA 90802                            4108    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Edelheit, Rod
1025 Turquoise St. #2
San Diego, CA 92109                             4109    8/27/2020     24 Hour Fitness Worldwide, Inc.              $589.88                                                                              $589.88
Coughenour, Amanda
1611 Hotel Circle S., #a306
San Diego, CA 92108                             4110    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jackson, Jeffrey
5682 Mid Pointe Dr
Windsor, CO 80550                               4111    8/28/2020              24 Denver LLC                      $1,000.00                                                                           $1,000.00
Frost, Mercade
565 Page St., Apt 7
San Francisco, CA 94117                         4112    8/28/2020          24 San Francisco LLC                       $73.98                                                                             $73.98
Martin, Matthew Thomas
281 Clinton Park
San Francisco, CA 94103                         4113    8/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Pappin, Nicholas
1709 F St Apt D
Bakersfield, CA 93312                           4114    8/27/2020    24 Hour Fitness United States, Inc.              $31.99                                                                             $31.99
Mats, Mits
P.O. Box 612274
San Jose, CA 95161                              4115    8/27/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
McMurray, James
668 4th Ave
Sacramento, CA 95818                            4116    8/27/2020        24 Hour Fitness USA, Inc.                                 $187.47                                                              $187.47
Brown, Jeff
2301 Bayhill Ct
Oxnard, CA 93036                                4117    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $368.00                                                              $368.00
Bryant, Doris A
2413 Spruce Court
Little Elm, TX 75068                            4118    8/27/2020        24 Hour Fitness USA, Inc.                 $108.00                                                                              $108.00


                                                                                          Page 266 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 267 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Maroun, Gus
2400 Clark Avenue
Fullerton, CA 92831                           4119    8/27/2020        24 Hour Fitness USA, Inc.                 $391.93                                                                              $391.93
Buban, Christina
3170 Santa Marta Ct.
Union City, CA 94587                          4120    8/27/2020        24 Hour Fitness USA, Inc.                 $582.50                                                                              $582.50
Newman, Kevon
2 E. Joppa Road
#1082
Towson, MD 21286                              4121    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ngo, Mnadalyn
11442 Elizabeth St
Norwalk , CA 90650                            4122    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Stuart, Cheryl
1561 Dianda DR
Concord, CA 94521                             4123    8/27/2020        24 Hour Fitness USA, Inc.                 $987.30                                                                              $987.30
Kracht, Jeffrey
1283 Valley Road
#5
Upper Montclair, NJ 07043-2117                4124    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00
Collins, Reginald W
4834 Court Rd
Houston, TX 77053                             4125    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $36.99                                                                             $36.99
Moody, Lori
4424 D Street
Sacramento, CA 95819                          4126    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Brown, Julie Peart
2301 Bayhill Ct
Oxnard, CA 93036                              4127    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $368.00                                                              $368.00
Olmeda, Robert
9815 SW 86 St
Miami, FL 33173                               4128    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Spike, Mitch
24 Burgundy
Rancho Mirage, CA 92270                       4129    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ribao, Amanda
659 Maalo Street
Kahului, HI 96732                             4130    8/28/2020        24 Hour Fitness USA, Inc.                $1,037.49                                                                           $1,037.49
Drinker, Nancy
1511 Artesia Boulevard, #5
Manhattan Beach, CA 90266                     4131    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $52.48                                                                             $52.48
Landon, Julia
309 Alameda Ave.
Salinas, CA 93901                             4132    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Doctor, Charles
134-35 166 Place Apt #9c
Jamaica, NY 11434                             4133    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Beck, Randy
                                              4134    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                        Page 267 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 268 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yates, Beverly
13 Portofino Rd.
San Rafael, CA 94901                          4135    8/28/2020        24 Hour Fitness USA, Inc.                    $47.24                                                                             $47.24
Spike, Jill
24 Burgundy
Rancho Mirage, CA 92270                       4136    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Danysh, Nikki
4808 Rutherglen Dr
Austin, TX 78749                              4137    8/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ayers, Keith A.
5191 Mertensia Street
Oceanside, CA 92056                           4138    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Falcon, Louis
24468 Kathleen Drive
Laguna Niguel, CA 92677-3566                  4139    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                             $42.00
Eng, Mary Quock
4313 Camacho St
Austin, TX 78723                              4140    8/28/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Straussberg, Lisa
120 S Jackson St #D
Glendale, CA 91205                            4141    8/28/2020      24 Hour Fitness Holdings LLC                   $34.78                                                                             $34.78
Kralick, Christopher
1031 Kings Road
Newport Beach, CA 92663                       4142    8/28/2020    24 Hour Fitness United States, Inc.           $751.19                                                                              $751.19
Johnson, Jacquelyn
876 Linwood Way
San Leandro, CA 94577                         4143    8/27/2020     24 Hour Fitness Worldwide, Inc.              $590.00                                                                              $590.00
Gibson, Melanie
10201 Lindley Ave Apt 93
Northridge, CA 91325                          4144    8/28/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Gansen, Kevin J.
P.O. Box 431
St. Peter, MN 56082                           4145    8/27/2020        24 Hour Fitness USA, Inc.                 $230.00                                                                              $230.00
Pressman, Marsha
36 Gentry Drive
Englewood, NJ 17631                           4146    8/28/2020     24 Hour Fitness Worldwide, Inc.              $426.49                                                                              $426.49
Gilbert, Lamar K
326 Glen Oaks Blvd.
Dallas, TX 75232                              4147    8/27/2020        24 Hour Fitness USA, Inc.                $2,098.00                                                                           $2,098.00
Iyer, Poorni
1216 Genesee Ct
Carmichael, CA 95608                          4148    8/28/2020        24 Hour Fitness USA, Inc.                    $90.56                                                                             $90.56
Don, Allison
1036 Rockport Ave
Redwood City, CA 94065                        4149    8/30/2020        24 Hour Fitness USA, Inc.                 $233.33                                                                              $233.33
Vergus, Tatiana
800 John Street
Apt. 102C
Pinole, CA 94546                              4150    8/28/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00


                                                                                        Page 268 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 269 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ly, Justin
3102 Bartlett Ave
Rosemead, CA 91770                            4151    8/27/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Yang, Ziliang
620 S. Virgil venue #317
Los Angeles, CA 90005                         4152    8/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Sheldon, Victoria W
222 West Bay Dr NW
Unit G
Olympia, WA 98502                             4153    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Scott, Daketa
3525 Perry Avenue #6B
Bronx, NY 10467                               4154    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $395.00                                                              $395.00
Rodriguez, Mariana
2730 Batchelder Street
Brooklyn, NY 11235                            4155    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $277.20                            $277.20
Bitar, Ray
689 Fifth Avenue
Chula Vista, CA 91910                         4156    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
MARTIN, KENNETH D.
KENNETH D. MARTIN
301 N Palm Canyon Drive
STE 103-345
Palm Springs, CA 92262                        4157    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,699.99                                                                           $1,699.99
Cui, Jingyuan
728 Bristol Dr
Mansfield, TX 76063                           4158    8/28/2020        24 Hour Fitness USA, Inc.                                 $415.67                                                              $415.67
Miyazawa, Masaki
3131 Katella Ave
Los Alamitos, CA 90720                        4159    8/27/2020        24 Hour Fitness USA, Inc.                 $412.49                                                                              $412.49
Nguyen, Dzung
3110 S Diamond St
Santa Ana, CA 92704                           4160    8/28/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
DeLuca, Pietro
6677 Golfcrest Drive
San Diego, CA 92119                           4161    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hansen, Freddy
1825 Creek Rd.
Livermore, CA 94550                           4162    8/27/2020        24 Hour Fitness USA, Inc.                                 $102.06                                                              $102.06
Coles, Patrice
2010 Rachel Rdg
Cedar Park, TX 78613                          4163    8/27/2020     24 Hour Fitness Worldwide, Inc.              $456.00                                                                              $456.00
Ali, Sahira
722 Morey Ave
Sacramento, CA 95838                          4164    8/28/2020    24 Hour Fitness United States, Inc.              $81.88                                                                             $81.88
Raska, Candise
3010 Nasa Parkway
Apt 204
Seabrook, TX                                  4165    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00


                                                                                        Page 269 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 270 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Barone, Dennis
244 Gold Mine Dr
San Francisco, CA 94131-2524                  4166    8/27/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Ikonomou, Dean
2334 Shakespeare Road
Houston, TX 77030                             4167    8/27/2020        24 Hour Fitness USA, Inc.                 $175.40                                                                              $175.40
Lim, Jaekwon
511 Hahaione Street Apt 15D
Honolulu, HI 96825                            4168    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Prado, William
3783 S Harvard Blvd
Los Angeles, CA 90018                         4169    8/28/2020     24 Hour Fitness Worldwide, Inc.              $151.03                                                                              $151.03
Frazier, Sam
7860 Mount Vernon Road
Auburn, CA 95603                              4170    8/28/2020     24 Hour Fitness Worldwide, Inc.           $17,200.00                                                                           $17,200.00
Parmar, Prem
2722 Normallin St.
Torrance, CA 90505                            4171    8/27/2020     24 Hour Fitness Worldwide, Inc.             $4,200.00                                                                           $4,200.00
Cervantes, Andrew
12184 S La Cadena Dr.
Colton, CA 92324                              4172    8/27/2020     24 Hour Fitness Worldwide, Inc.              $477.89                                                                              $477.89
OWENS, OWEN
211 South Ave.
Alamo, CA 94507                               4173    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Ayers, Mindy F
5191 Mertensia Street
Oceanside, CA 92056                           4174    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tooma, Tony
2319 64th Street
Brooklyn, NY 11204                            4175    8/28/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Abrego, Alejandra
427A Crockett St
Channelview, TX 77530                         4176    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.76                                                                             $34.76
Yarnell, Kelley
635 Jasmine PL NW
Issaquah, WA 98027                            4177    8/28/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Lee, Byung-Joon
2664 San Joaquin Hills Rd.
Corona Del Mar, CA 92625                      4178    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Naylor, Christine
1102 Horton Road
Durham, NC 27704                              4179    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $65.08                                                                             $65.08
Sherwood, Michael
4497 Rolando Blvd
San Diego, CA 92115                           4180    8/27/2020          24 San Francisco LLC                                    $150.00                                                              $150.00
Miller, Regina
1106 Bush St Apt 602
San Francisco, CA 94109                       4181    8/28/2020          24 San Francisco LLC                    $429.99                                                                              $429.99




                                                                                        Page 270 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 271 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Frost, Christine
13013 Gandia Drive
Austin, TX 78739                              4182    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Florencio, Rovil
706 Templeton Ave
Daly City, CA 94014                           4183    8/27/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Verzi, Scott
7313 Sedgefield Ave
San Ramon, CA 94583                           4184    8/28/2020          24 San Francisco LLC                       $40.00                                                                             $40.00
Tan, Lisa
641 Marine Ave
Manhattan Beach, CA 90266                     4185    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,360.00                                                           $3,360.00
Kohl Jr, Richard D
5682 Portage Lake Ct
Las Vegas, NV 89130                           4186    8/27/2020    24 Hour Fitness United States, Inc.                                                             $163.00                            $163.00
Li, Xu
222 Race Street
San Jose, CA 95126                            4187    8/27/2020    24 Hour Fitness United States, Inc.          $2,715.26                                                                           $2,715.26
Willbee, Jeanmarie
8023 Kingswood Drive
Citrus Heights, CA 95610                      4188    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
ZHANG, XUAN
939 W MABLE AVE #B
MONTEREY PARK, CA 91754                       4189    8/28/2020     24 Hour Fitness Worldwide, Inc.              $369.00                                                                              $369.00
Rudd, Michelle Andreadakis
118 S 300 E
North Salt Lake , UT 84054                    4190    8/28/2020        24 Hour Fitness USA, Inc.                    $31.25                                                                             $31.25
Collins, Pamlin
4834 COURT RD
Houston, TX 77053                             4191    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $31.35                                                                             $31.35
Azad, Sarwar
65 Clara street
Brooklyn, NY 11218                            4192    8/27/2020     24 Hour Fitness Worldwide, Inc.              $119.98                                                                              $119.98
Piazza, Elisabetta
290 Carefree Ln
Costa Mesa, CA 92627                          4193    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Lem, Ronald
1920 Johnson Dr
Concord, CA 94520                             4194    8/27/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Borovay, David
5270 Baza Avenue
Woodland Hills, CA 91364                      4195    8/27/2020     24 Hour Fitness Worldwide, Inc.              $288.52                                                                              $288.52
Khadar, Salamatu
9806 Traver St.
Bowie, MD 20721                               4196    8/28/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Conti, Ronald D.
1288 Dos Hermanos Glen
Escondido, CA 92027                           4197    8/27/2020        24 Hour Fitness USA, Inc.                 $132.00                                                                              $132.00




                                                                                        Page 271 of 1762
                                                           Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 272 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Sueyres, Colin
ATTN: 24 Hour Fitness Claim
4112 Puente Way
Sacramento, CA 95864                             4198    8/28/2020        24 Hour Fitness USA, Inc.                 $277.71                                                                              $277.71
Songrayapanon, Wanpen
10712 Paradise Point Dr
Las Vegas, NV 89134                              4199    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
A.D., a minor child (Cecilia Davitt, parent)
116 S Elwood Ave
Glendora, CA 91741                               4200    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hu, Kangning
27 Baldwin St
Bloomfield, NJ 07003                             4201    8/29/2020    24 Hour Fitness United States, Inc.           $135.00                                                                              $135.00
SHIMABUKURO, RYUMA
3434 AUTUMN AVE.
CHINO HILLS, CA 91709                            4202    8/27/2020        24 Hour Fitness USA, Inc.                    $67.18                                                                             $67.18
Sherif, Lily
15139 Rancho Clemente Dr
Paramount, CA 90723                              4203    8/27/2020        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Nakauchi, Suzy
5025 N Glen Arden Ave
Covina, CA 91724                                 4204    8/28/2020     24 Hour Fitness Worldwide, Inc.              $197.07                                                                              $197.07
Gonzalez, John
19 Bailey Drive
Massapequa, NY 11758                             4205    8/29/2020            24 New York LLC                       $166.66                                                                              $166.66
Einzinger, Rufine
3127 Crosswood Lane
Sandy, UT 84092                                  4206    8/27/2020        24 Hour Fitness USA, Inc.                $5,000.00                                                                           $5,000.00
Lucas, Michael
960 N. San Antonio Rd.
Unit 207
Los Altos, CA 94022                              4207    8/27/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Killeen, Todd
1551 W Orangethorpe Ave Apt 3
Fullerton, CA 92833                              4208    8/28/2020    24 Hour Fitness United States, Inc.           $389.99                                                                              $389.99
Maehler, Lannie Chen
4535 Sculpture Court
Oceanside, CA 92057                              4209    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $180.02                                                              $180.02
Johnson, Shitonda
6402 Goforth Street
Houston, TX 77021                                4210    8/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Lund, Tom
PO Box 102
Helper, UT 84526                                 4211    8/29/2020        24 Hour Fitness USA, Inc.              $80,000.00                                                                           $80,000.00
Jill Schofield for my minor son Sam Robinson
2790 Clinton St.
Denver, CO 80238                                 4212    8/28/2020     24 Hour Fitness Worldwide, Inc.              $592.00                                                                              $592.00
Tran, Phuc
7223 Clarendon Street, Apt 5
San Jose, CA 95129                               4213    8/27/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00

                                                                                           Page 272 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 273 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Smith, Todd
10280 Heatherglen Point
Highlands Ranch, CO 80130-8964                  4214    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $757.00                                                              $757.00
Hayward, Robert
11486 Southampton Ct
Rancho Cucamonga, CA 91730                      4215    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Claim docketed in error
                                                4216    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Arnold, Terrie
331 De Anza Dr.
Vallejo, CA 94589                               4217    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Forbes Jr., Simon
4724 Layla Rd.
Arlington, TX 76016                             4218    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
Jackson, Abraham
3306 Tennessee
St. Vallejo, CA 94591                           4219    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                         $99.00                                             $198.00
Liao, Jomei
70 Lima Terrace
Fremont, CA 94539                               4220    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Carani, Thomas D
3900 Galt Ocean Drive 114
Fort Lauderdale, FL 33308                       4221    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Harris, Jesse
704 Darlington Trail
Fort Worth, TX 76131                            4222    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $105.00                           $105.00                            $210.00
Kerensky, Michael
440 Louisiana, Suite 2300
Houston, TX 77002                               4223    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Chinakul, Nikorn
35 Journal Sq. 4th Fl. Suite 492
Jersey City, NJ 07306                           4224    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                          $500.00                                           $1,000.00
Nekouie, Hamid
38172 Ducate ct
Palmdale, CA 93552                              4225    8/27/2020     24 Hour Fitness Worldwide, Inc.              $222.00                                                                              $222.00
Lathigara, Pravin
615 Spring Hill Drive
Morgan Hill, CA 95037                           4226    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $88.00                                                                             $88.00
Paek, Sumi
371 Bergen Blvd
Oradell, NJ 07649                               4227    8/28/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Xu, Gu
3722 Family Tree
Irvine, CA 92618                                4228    8/27/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Peterson, Stephen L
283 WESTLAKE DRIVE
WEST SACRAMENTO, CA 95605                       4229    8/28/2020        24 Hour Fitness USA, Inc.                $1,633.00                                                                           $1,633.00
Nguyen, Than H
615 S Euclid ST Unit I4
Santa Ana, CA 92704                             4230    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99

                                                                                          Page 273 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 274 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Krug, Kristi
14520 Camino De La Luna
Unit 6
San Diego, CA 92127                            4231    8/28/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Alsaigh, Ziad
2502 Sawgrass Street
El Cajon, CA 92019                             4232    8/28/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Zuniga, Noel F
16570 Desert Sands Rd.
Victorville, CA 92395                          4233    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $39.98                                                                             $39.98
Richardson, Shannon
13001 E Bethany Pl
Aurora, CO 80014                               4234    8/27/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Kappel, Shelly
70 Park Lane
Sonoma, CA 95476                               4235    8/28/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Erben, Christoph
15976 Gramercy DR
San Leandro, CA 94578                          4236    8/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Wood, Martha
535 Cattlebaron Parc Drive
Fort Worth, TX 76108                           4237    8/27/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Van Dillen, Vincent
713 Chesapeake Ave
Annapolis, MD 21403                            4238    8/29/2020          24 San Francisco LLC                    $100.00                                                                              $100.00
Campbell, Bryce
426 44th Ave SE
Salem, OR 97317-5411                           4239    8/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
NICHOLAS GENOVESE
75-20 113th Street, Apt. 5H
Forest Hills, NY 11375                         4240    8/28/2020     24 Hour Fitness Worldwide, Inc.              $104.13                                                                              $104.13
Green (Lisa), Marie
842 N M St
Livermore, CA 94551                            4241    8/29/2020        24 Hour Fitness USA, Inc.                $3,096.00                                                                           $3,096.00
Odekirk, Jonathon
1016 N Starcrest Dr
Salt Lake City, UT 84116                       4242    8/28/2020     24 Hour Fitness Worldwide, Inc.                                               $200.00                                             $200.00
Lam, Phung
185 Huntington Dr.
Daly City, CA 94015                            4243    8/27/2020     24 Hour Fitness Worldwide, Inc.                                               $150.00                                             $150.00
Garcia, Rogelio
600 Hacienda Ave
Manteca, CA 95336                              4244    8/29/2020     24 Hour Fitness Worldwide, Inc.              $118.08                                                                              $118.08
Ng, Henry
106 Bermuda Court
Hercules, CA 94547                             4245    8/28/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Mahdessian, Rita
2976 Hawkridge Dr
La Crescenta, CA 91214                         4246    8/28/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00


                                                                                         Page 274 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 275 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Durant, Jackie
325 Highland Terr
Woodside, CA 94062                           4247    8/29/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Chang, Yiwen
430 Acaso Drive
Walnut, CA 91789                             4248    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,253.00                                                                           $1,253.00
Kim, Sarah
1395 Hastings Ranch Dr
Pasadena, CA 91107                           4249    8/28/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Rucobo, Norma P
11123 Hadley Street
Whittier, CA 90606                           4250    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Miyazawa, Masaki
3131 Katella Ave
Los Alamitos, CA 90720                       4251    8/27/2020        24 Hour Fitness USA, Inc.                 $412.49                                                                              $412.49
Blaize, Florence
711 East 82nd St., Apt. 1F
Brooklyn, NY 11236                           4252    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Gonzalez, Ikakyi
10 Spring Hill Ln.
Laguna Hill, CA 92653                        4253    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Keister, Donald
1511 sw park ave #901
Portland , OR 97201                          4254    8/31/2020        24 Hour Fitness USA, Inc.                 $720.00                                                                              $720.00
Afshar, Saman
1219 Virginia Ave
Campbell, CA 95008                           4255    8/27/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Zhou, Huaijin
7 Fresh Pond Place
Spring, TX 77382                             4256    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $92.00                                                                             $92.00
Kim, Min K
599 N Bedford St
La Habra, CA 90631                           4257    8/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Williams, Clarence
5611 Brushton Street
Los Angeles, CA 90008                        4258    8/28/2020    24 Hour Fitness United States, Inc.                                                              $85.00                             $85.00
TURNER, DON
271 EVEREST STREET
GRAND JUNCTION, CO 81503                     4259    8/28/2020        24 Hour Fitness USA, Inc.                 $249.00                                                                              $249.00
Minami, Stephanie
1842 Tradan Drive
San Jose, CA 95132                           4260    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Miller, Rosalind
2863 Harbour Grace Ct
Apopka, FL 32703                             4261    8/29/2020     24 Hour Fitness Worldwide, Inc.              $654.96                                                                              $654.96
Kotikian, Armond
271 Starlane Dr
La Canada, CA 91011                          4262    8/28/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00




                                                                                       Page 275 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 276 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leech, Jonathan
22712 Yolo St.
Hayward, CA 94541                             4263    8/28/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Joseph, Robert L.
4007 Balmoral Drive
Yorba Linda, CA 92886                         4264    8/28/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Soderberg, Rachel
10800 Lakeline Blvd Apt 14302
Austin, TX 78717                              4265    8/28/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Kim, Frederick
1395 Hastings Ranch Dr.
Pasadena, CA 91107                            4266    8/28/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Ford, David
620 Norris Canyon Terrace
San Ramon, CA 94583                           4267    8/28/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Do, Emmy
45 Weaver St
Little Falls, NJ 07424                        4268    8/28/2020        24 Hour Fitness USA, Inc.                 $167.31                                                                              $167.31
Fuoroli, Michael Curt
650 Starbright Ct
Simi Valley, CA 93065                         4269    8/28/2020        24 Hour Fitness USA, Inc.                 $558.00                                                                              $558.00
Cintron, Maite
6079 Indian Forest Circle
Lake Worth, FL 33463                          4270    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $52.40                                                                             $52.40
Leitner, Elaine
5922 Almaden Lane
Oakland, CA 94611                             4271    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,320.00                                                                           $1,320.00
Lucero, Joy
PO Box 98
Rancho Cordova, CA 95741                      4272    8/28/2020     24 Hour Fitness Worldwide, Inc.           $17,784.00                                                                           $17,784.00
Tsang, Jenny
528 Manor Dr
Pacifica, CA 94044                            4273    8/28/2020     24 Hour Fitness Worldwide, Inc.              $231.00                                                                              $231.00
Lopez, Heidy R
1868 Olive Ave.
Long Beach, CA 90806                          4274    8/28/2020     24 Hour Fitness Worldwide, Inc.              $503.98                                                                              $503.98
Jin, Changyu
To the creditor's Email
                                              4275    8/28/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Kyle, Sean
1601 Grant Ave. Apt. 1E
San Francisco, CA 94133                       4276    8/28/2020     24 Hour Fitness Worldwide, Inc.              $335.00                                                                              $335.00
Lee, Jimmy
1386 40th Ave
San Francisco, CA 94122                       4277    8/28/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Rios, Juan Alfredo
243 N Meridian Ave Spc 07
San Bernardino, CA 92410                      4278    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                        Page 276 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 277 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mosqueda, Evelyn
1618 W 166th St
Compton, CA 90220                             4279    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                              $5,000.00                          $5,000.00
Smith, Todd
10280 Heatherglen Pt
Highlands Ranch, CO 80130-8964                4280    8/28/2020        24 Hour Fitness USA, Inc.                                 $757.00                                                              $757.00
Wilson, Gordon
107 Jefferson Street
Oregon City, OR 97045                         4281    8/29/2020    24 Hour Fitness United States, Inc.           $240.00                                                                              $240.00
Reynolds, Jennifer Lea
8104 E Timor St
Long Beach, CA 90808                          4282    8/28/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Hammill, Diana
1050-182 Borregas Ave.
Sunnyvale, CA 94089                           4283    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rodriguez, Brandon
1510 S Adams St
Glendale, CA 91205                            4284    8/28/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Leung, Samson
18911 Sydney Circle
Castro Valley, CA 94546                       4285    8/28/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Silva, Marlene M
6237 Longford Dr. unit 2
Citrus Heights, CA 95621                      4286    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00
Zhu, Tinghui
275 Battery St 23rd Floor
San Francisco, CA 94111                       4287    8/28/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Reichert, Lana
255 SW Harrison St., #25D
Portland, OR 97201                            4288    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,826.00                                                           $1,826.00
Esqueda, Veronica
5074 Murray Blvd.
Murray, UT 84123                              4289    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Atkins, Kyle W
413 Chateau La Salle Drive
San Jose, CA 95111                            4290    8/28/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Valvo, Brandon C
409 N. Pacific Coast Hwy., #463
Redondo Beach, CA 90277                       4291    8/29/2020        24 Hour Fitness USA, Inc.                                 $649.99                                                              $649.99
Price, Ronnie
3919 Fairmont Parkway #178
Pasadena, TX 77504                            4292    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Robert, Linda
30537 Mulberry Ct
Temecula, CA 92591                            4293    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shankar, Sai
16908 NE 98th Ct
Redmond, WA 98052                             4294    8/28/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00




                                                                                        Page 277 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 278 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Moo, Reine Ah
1067 Waiholo St.
Honolulu, HI 96821                             4295    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $323.99                            $323.99
Vang, Shye
9302 England Avenue
Westminster, CA 92683                          4296    8/28/2020    24 Hour Fitness United States, Inc.                           $449.99                                                              $449.99
Collins, Evangeline
5930 S. Fairfax Avenue
Windsor Hills, CA 90056                        4297    8/28/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Harrington, Shelley
45-125 Lole Place
Kaneohe, HI 96744                              4298    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Lewis, Jeffrey and Maria
533 Broadway, Unit 9
Santa Cruz, CA 95060                           4299    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Petty, Clint
2457 Burgener Blvd.
San Diego, CA 92110                            4300    8/29/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                            4301    8/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Arino, Jim
2515 Canyon Village Circle
San Ramon, CA 94583                            4302    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Poku, Queen Adu
PO Box 2911
Antioch, CA 94531                              4303    8/29/2020          24 San Francisco LLC                    $755.00        $3,025.00                                                           $3,780.00
Brooks Jr, Flynnard
P.O. Box 59449
Los Angeles, CA 90059                          4304    8/28/2020    24 Hour Fitness United States, Inc.              $90.00                                                                             $90.00
Christy, Tahera
28017 Everette
Mission Viejo, CA 92692                        4305    8/28/2020     24 Hour Fitness Worldwide, Inc.              $117.06                                                                              $117.06
SPITZER, TODD
7420 E. Morninglory Way
Orange, CA 92869                               4306    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
To, Yeeman
1533 Lafayette Street
San Gabriel, CA 91776                          4307    8/29/2020     24 Hour Fitness Worldwide, Inc.             $3,082.00                                                                           $3,082.00
Christianson, Shane
47 W. Saddle River Rd.
Waldwick, NJ 07463                             4308    8/28/2020     24 Hour Fitness Worldwide, Inc.              $105.78                                                                              $105.78
Barnes, Ryan
1625 S. University Blvd
Denver, CO 80210                               4309    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Snaguski, Kristen
1 Edgar Place
Morristown, NJ 07960                           4310    8/28/2020        24 Hour Fitness USA, Inc.                 $321.00                                                                              $321.00




                                                                                         Page 278 of 1762
                                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 279 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Khan, Yahiya Jamal
440 E Daily Dr Apt 11
Camarillo, CA 93010                                          4311    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $93.03                                                                             $93.03
George, Benjamin
564 Magnolia Pkwy
Benbrook, TX 76126                                           4312    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $83.00                                                                             $83.00
CHOSA, VANESSA
418 C Street Apt 2
South San Fransico, CA 94080                                 4313    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bailey, Peggy
1262 Lavall Dr.
Davidsonville, MD 21035                                      4314    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Klueh, Kathy
3620 Devereaux Ct
Orlando, FL 32837                                            4315    8/29/2020    24 Hour Fitness United States, Inc.           $252.60                                                                              $252.60
Pham, Martin L
7326 Crownwest St.
Houston, TX 77072                                            4316    8/29/2020        24 Hour Fitness USA, Inc.                 $256.35                                                                              $256.35
TIMOTHY WILLIS
3675 T St., #441
Sacramento, CA 95816                                         4317    8/28/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Hill, Gail
3883 S Quince St
Denver, CO 80237                                             4318    8/28/2020              24 Denver LLC                           $0.00                                                                              $0.00
Brooks, Misty
1615 Cobb Pkwy N Apt C12
Marietta, GA 30062                                           4319    8/29/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Christine Naylor for Sam Naylor (currently in boot camp)
1102 Horton Road
Durham, NC 27704                                             4320    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $65.08                                                                             $65.08
Kucharski, Maciej
304 Beech Street
Teaneck, NJ 07666                                            4321    8/28/2020        24 Hour Fitness USA, Inc.                 $396.00                                                                              $396.00
Chadha, Rubina
226 Barranca Drive
Monterey Park, CA 91754                                      4322    8/28/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Omega, Kingsya
608 Monte Vista Ave.
Fort Collins, CO 80521                                       4323    8/28/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Noordermeer, Taleen
3310 Oakmont View Drive
Glendale, CA 91208                                           4324    8/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
OYEBAMIJI, NIYI
27077 HIDAWAY AVENUE, APT 61
CANYON COUNTRY, CA 91351                                     4325    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,302.00                                                                           $1,302.00
Lee, Christa
8320 66th Ave Ct E
Puyallup, WA 98371                                           4326    8/28/2020        24 Hour Fitness USA, Inc.                    $51.64                                                                             $51.64




                                                                                                       Page 279 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 280 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Long, Steve P
1216 Genesee Ct
Carmichael, CA 85608                           4327    8/28/2020        24 Hour Fitness USA, Inc.                 $101.15                                                                              $101.15
Vasquez, John
9550 Bothwell Road
Northridge, CA 91324                           4328    8/29/2020     24 Hour Fitness Worldwide, Inc.              $324.99                                                                              $324.99
SIRVA Move Management, Inc
Attn: Law Department
101 E. Washington Blvd., Ste. 1100
Fort Wayne, IN 46802                           4329    8/28/2020        24 Hour Fitness USA, Inc.                $6,839.94                                                                           $6,839.94
Liu, Lintai
CPC Free Dining
2347 Lockwood Ave
Fremont, CA 94539                              4330    8/27/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Gadd, Tami
1915 East 3380 South
Salt Lake City, UT 84106                       4331    8/28/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Gu, Yue
1050 Galatyn Pkwy Apt 4077
Richardson, TX 75082                           4332    8/29/2020     24 Hour Fitness Worldwide, Inc.              $149.99                                                                              $149.99
Torrice, Catherine A
650 Warburton Ave. 7C
Yonkers, NY 10701                              4333    8/28/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
LaBonte, Richard
6121 Duet Way
Roseville, CA 95747                            4334    8/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Nguyen, Charly
2980 Bronco dr
Ontario, CA 91761                              4335    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
England, David
388 E Ocean Blvd #210
Long Beach, CA 90802                           4336    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Sharma, Arvind
110 Amalfi Way
Redwood City , CA 94065                        4337    8/29/2020          24 San Francisco LLC                    $699.00                                                                              $699.00
Wood, Lois C
7031 Stonebrooke Drive
Vallejo, CA 94591                              4338    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hobbs, Kenneth
7308 Arleta Court
Sacramento, CA 95823                           4339    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gale, Timothy
8117 Elden Avenue
Whittier, CA 90605                             4340    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kuo, Shujan 'Vivian'
484 Deerwood Road
Fort Lee, NJ 07024                             4341    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Appelzoller, Jessica
14022 Coteau Drive Unit 901
Whittier, CA 90604                             4342    8/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99

                                                                                         Page 280 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 281 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pratto, Cory
3822 Seascape Dr
Huntington Beach, CA 92649                    4343    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $36.99                                                                             $36.99
LaBonte, Christa
6121 Duet Way
Roeseville, CA 95747                          4344    8/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Pfeffer, Adam
4444 Highland Ave. #1
San Diego, CA 92115                           4345    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Eskew, Glen
120 Prince Lane
Rockwall, TX 75087                            4346    8/28/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Dimitri, Kamilia
80 COLUMBIA AVE
REDWOOD CITY, CA 94063                        4347    8/29/2020    24 Hour Fitness United States, Inc.           $649.99                          $649.99                                           $1,299.98
Hobbs, Raiesha
7308 Arleta Court
Sacramento, CA 95823                          4348    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Torres, Yolanda V.
7755 Center Avenue
Suite 1100
Huntington Beach, CA 92647                    4349    8/29/2020     24 Hour Fitness Worldwide, Inc.              $888.02                                                                              $888.02
Ferrer, Tai
604 8th ST
Huntington Beach, CA 92648                    4350    8/28/2020     24 Hour Fitness Worldwide, Inc.              $215.75                                                                              $215.75
Cady, Thomas
3102 Brookwood Lane
Oxnard, CA 93036                              4351    8/28/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
CHEN, CHENG-ENG D
2507 Springwood Ln
Richardson, TX 75082                          4352    8/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Reeves , Ryan C.
843 Grand Regency Pt. 101
Altamonte Springs, FL 32714                   4353    8/28/2020     24 Hour Fitness Worldwide, Inc.              $590.00                                                                              $590.00
Verma, Ashish K
3263 Barons Lane
San Ramon, CA 94582                           4354    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hall, Phillip Ansumana
1535 Green Street
Apt 207
San Francisco, CA 94123                       4355    8/28/2020        24 Hour Fitness USA, Inc.                 $197.00                                                                              $197.00
Corral, Maria
515 Pasadena Ave.
Glendora, CA 91741                            4356    8/29/2020     24 Hour Fitness Worldwide, Inc.              $220.95                                                                              $220.95
McAdoo, Loren
1827 Flagstaff Ct.
Seal Beach, CA 90740                          4357    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wiener, Mark
4 Beacon Way Apt 1706
Jersey City, NJ 07304                         4358    8/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                        Page 281 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 282 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WONG, KENNETH J
802 Pradera Way
San Ramon, CA 94583                           4359    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Cole, Nicholas
8524 Gold Way
Everett, WA 98208                             4360    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $77.06                                                                             $77.06
Escandar, Vida
7660 Rosewood Avenue
Los Angeles, CA 90036                         4361    8/29/2020     24 Hour Fitness Worldwide, Inc.             $3,059.82                                                                           $3,059.82
Zangakis, Helene M.
747 Jane Drive
Manahawkin, NJ 08050                          4362    8/29/2020            24 New York LLC                       $396.00                                                                              $396.00
Harrison, Daniel
640 Watertown Lane
Chula Vista, CA 91913-2443                    4363    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Amos, Jasmine
11833 Old River School Road #13
Downey, CA 90241                              4364    8/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Alemayehu, Kidist Gedamu
67 Kenbrook Cir.
San Jose, CA 95111                            4365    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Allen, Maureen
1505 Madison Ave
Rohnert Park, CA 94928                        4366    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Carr, Steven Propst
7821 Ponderosa Drive
Parker, CO 80138                              4367    8/28/2020     24 Hour Fitness Worldwide, Inc.                                             $9,500.00                                           $9,500.00
Sharif, Omar
29 Mckinley Ave
Lodi, NJ 07644                                4368    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
True, Thomas
209 King George St
Daniel Island, SC 29492                       4369    8/29/2020        24 Hour Fitness USA, Inc.                 $924.00                                                                              $924.00
Ostling, Tamara
1931 N Pierce St
Milwaukee , WI 53212                          4370    8/28/2020        24 Hour Fitness USA, Inc.                 $863.94                                                                              $863.94
Lam, Theresa
235 Westbrook Ave
Daly City, CA 94015                           4371    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hudson, Marvin
8019 Hibiscus Circle
Tamarac, FL 33321                             4372    8/29/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Specht, Stephanie
2202 Hidden Mdw
New Braunfels, TX 78130                       4373    8/28/2020    24 Hour Fitness United States, Inc.           $770.50                                                                              $770.50
NGUYEN, TIEN
2600 SENTER RD SPC 157
SAN JOSE, CA 95111                            4374    8/29/2020          24 San Francisco LLC                    $304.00                                                                              $304.00




                                                                                        Page 282 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 283 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Adams, James E.
12617 Parkerhill Drive
Bakersfield, CA 93311-9579                    4375    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Samson, Benjamin
357 Oak Ave.
Cedarhurst, NY 11516                          4376    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Farahani, Tiba
510 1st Avenue, Unit 605
San Diego, CA 92101                           4377    8/28/2020     24 Hour Fitness Worldwide, Inc.              $120.75                                                                              $120.75
Wong, Emerson
315 Dartmouth Drive #208
Marshalls Creek, PA 18335                     4378    8/28/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Barnes, Frederick
16346 Quail Hunt dr
Missouri City, TX 77489                       4379    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Chin, Frank
18606 SE 45th St
Issaquah, WA 98027                            4380    8/28/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Rivas, Jadiel
401 E Mariposa St.
Altadena, CA 91001                            4381    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                           $0.00                              $0.00
Leitner, Elaine
5922 Almaden Lane
Oakland, CA 94611-2234                        4382    8/28/2020        24 Hour Fitness USA, Inc.                $1,320.00                                                                           $1,320.00
Escalona, Estevan
944 E Main Street
Hillsboro, OR 97123                           4383    8/29/2020    24 Hour Fitness United States, Inc.              $28.11                                                                             $28.11
FULGHUM, RANOA
1710 Harriman Lane, Unit B
Redondo Beach, CA 90278                       4384    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $95.00                                                                             $95.00
Guggenheim, Janet
763 Miller Ave.
Mill Valley, CA 94941                         4385    8/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Purhonen, Steven
2665 Parleys Way, #201
Salt Lake City, UT 84109                      4386    8/29/2020     24 Hour Fitness Worldwide, Inc.              $268.75                                                                              $268.75
Hicks, June
5685 S. Galena St.
Greenwood Village, CO 80111                   4387    8/28/2020              24 Denver LLC                          $99.00                                                                             $99.00
Espinoza, Michael
16908 Lathrop Avenue
Pflugerville, TX 78660                        4388    8/28/2020     24 Hour Fitness Worldwide, Inc.              $201.79                                                                              $201.79
Offner, Leila
1625 9th Ave
San Diego , CA 92101                          4389    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Warren, Joseph
9340 Esther St
Cypress, CA 90630                             4390    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99




                                                                                        Page 283 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 284 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patel, Harish S
1299 SW Cardinell Dr
Portland, OR 97201                            4391    8/28/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Feig, Jerianne
PO Box 31
Norco, CA 92860                               4392    8/29/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
He, Ning
20058 Gem Ct
Castro Valley, CA 94546                       4393    8/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Alene, Nazrawe
22882 E Belleview Ln
Aurora, CO 80015                              4394    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Seike, Colton
19249 Wild Grape Lane
Lakehead, CA 96051                            4395    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Leung, Brian
449 Shoshoni Avenue
Placentia, CA 92870                           4396    8/28/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                             4397    8/30/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Sanchez, Fedel
2883 Old Almaden Road #8
San Jose, CA 95125                            4398    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Redd, Kristin
1088 S. Sycamore Street
Canby, OR 97013                               4399    8/29/2020     24 Hour Fitness Worldwide, Inc.              $269.16                                                                              $269.16
Nguyen, Michael
1832 Landana Drive
Concord, CA 94519                             4400    8/27/2020     24 Hour Fitness Worldwide, Inc.             $4,820.00                                                                           $4,820.00
Chan, Simon
3828 pebble beach ct.
The Colony, TX 75056                          4401    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                 $73.48                             $73.48
Williams, Delphanie
5506 Metrowest Blvd Apt 107
Orlando, FL 32811                             4402    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Narang, Naresh
5999 Prospect Rd
San Jose, CA 95129                            4403    8/29/2020        24 Hour Fitness USA, Inc.                                 $412.07                                                              $412.07
Jackson, Antione
2185 W College Ave
San Bernardino, CA 92407                      4404    8/28/2020    24 Hour Fitness United States, Inc.          $3,455.22                                                                           $3,455.22
Graff, Leonard
750 Van Ness Ave #1305
San Francisco, CA 94102                       4405    8/28/2020          24 San Francisco LLC                   $8,400.00                                                                           $8,400.00
Persaud, Leah
5610 Netherland Ave Apt 6B
Bronx, NY 10471                               4406    8/29/2020     24 Hour Fitness Worldwide, Inc.              $133.33                                                                              $133.33




                                                                                        Page 284 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 285 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cochran, Jacquelyn
415 Avenida Arlena
San Clemente, CA 92672                       4407    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Benbrook, Rich
8967 Aberdare St
Ventura, CA 93004                            4408    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $266.00                                                              $266.00
Loan, Charlie
1653 S Deframe St
Lakewood, CO 80228                           4409    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Lim, Robert Warren
1621 Blackhawk Drive
Sunnyvale, CA 94087                          4410    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Seserman, David
5823 S Hanover Way
Greenwood Village, CO 80111                  4411    8/28/2020              24 Denver LLC                       $200.00                                                                              $200.00
Baran, Joseph
4987 Marlborough Dr.
San Diego, CA 92116                          4412    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Bellasalma, Christina
1300 Washington Ave #192152
Miami Beach, FL 33119                        4413    8/29/2020        24 Hour Fitness USA, Inc.                                 $937.84                                                              $937.84
Collado, Cooper Manuel
621 SW 96 AVE
Pembroke Pines, FL 33025                     4414    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.40                            $140.40
Fuoroli, Michael Andrew
650 Starbright Court
Simi Valley, CA 93065                        4415    8/28/2020        24 Hour Fitness USA, Inc.                 $558.00                                                                              $558.00
Steiner, Michael
1601 India Street, Unit 205
San Diego, CA 92101                          4416    8/28/2020        24 Hour Fitness USA, Inc.                    $30.37                                                                             $30.37
Friedman-Murray, Kelly
257 North Robertson Blvd.
Beverly Hills, CA 90211                      4417    8/29/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Gambol, Ariel Christian
PO Box 1821
Antioch, CA 94509-0821                       4418    8/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Subramanian, Prathap
4659 Montecarlo Park Ct
Fremont, CA 94538                            4419    8/28/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Netherton, Ryan
7341 Alicante Rd, Unit B
Carlsbad , CA 92009                          4420    8/28/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00
Cramer, Levi
421 E 4th St.
Cheyenne, WY 82007                           4421    8/28/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Errante, Joseph
105 Vreeland ave
Boonton, NJ 07005                            4422    8/28/2020        24 Hour Fitness USA, Inc.                 $162.00                                                                              $162.00




                                                                                       Page 285 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 286 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Legge, Cynthia
6863 Parkside Ave.
San Diego, CA 92139                            4423    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Craig, Vince
6875 Diamond Glen Dr.
Reno, NV 89523                                 4424    8/28/2020     24 Hour Fitness Worldwide, Inc.              $409.00                                                                              $409.00
Hallett, Douglas L
155 W State St
Pasadena, CA 91105                             4425    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fried, Stephen
10172 Beverly Drive
Huntington Beach, CA 92646                     4426    8/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Dinay, Daniel
730 Norvell St
El Cerrito, CA 94530                           4427    8/29/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Gonzalez, Javier
5520 N Donna Beth Ave
Azusa, CA 91702                                4428    8/29/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Walsh, Kimberly R
6741 S 2300 E
Salt Lake City, UT 84121                       4429    8/28/2020        24 Hour Fitness USA, Inc.                    $68.74                                                                             $68.74
Garcia, Sinthia
4023 Peterlynn Ct
San Diego, CA 92154                            4430    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pulido, Pedro
8222 Circle C
Buena Park, CA 90621                           4431    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Corella , Nickole
2645 Hundred Knights Dr.
Lewisville , TX 75056                          4432    8/28/2020         24 Hour Holdings II LLC                  $374.95                                                                              $374.95
Reyes, Editha V
22402 Shady Elm Ter.
Diamond Bar, CA 91765                          4433    8/29/2020     24 Hour Fitness Worldwide, Inc.              $124.98                                                                              $124.98
Rosenblum, Lucia P
7360 Briella Dr
Boynton Beach, FL 33437-3770                   4434    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $86.92                                                                             $86.92
Tjandra, Lena
2432 Chelsea Rd
Palos Verdes Estates, CA 90274                 4435    8/28/2020    24 Hour Fitness United States, Inc.                          $1,399.98                                                           $1,399.98
Silva, Manuel
1267 SW 117TH WAY
DAVIE, FL 33325                                4436    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
SOLANKI, NIRAV
2225 E. 10th St. #302
Long Beach, CA 90804                           4437    8/28/2020    24 Hour Fitness United States, Inc.                                            $699.99                                             $699.99
Koslyn, Pamela
5757 Wilshire Blvd
Penthouse 20
Los Angeles, CA 90036                          4438    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00


                                                                                         Page 286 of 1762
                                                          Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 287 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Candelaria, Chris
8222 Circle C
Buena Park, CA 90621                            4439    8/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Bragagnolo, Leo
3835 23rd St
San Francisco, CA 94114                         4440    8/29/2020          24 San Francisco LLC                    $500.50                                                                              $500.50
Abbushi, Sofia
350 Palomar Dr
Daly City, CA 94015                             4441    8/28/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lasagna, Carl
1237 Curtis St.
Berkeley, CA 94076                              4442    8/28/2020     24 Hour Fitness Worldwide, Inc.              $205.00                                                                              $205.00
Harrison, Paul
133 E De La Guerra St 156
Santa Barbara, CA 93101                         4443    8/28/2020     24 Hour Fitness Worldwide, Inc.              $270.41                                                                              $270.41
Deng, Steven
21115 Trigger Ln.
Diamond Bar , CA 91765                          4444    8/29/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Debbas, Tony
PO Box 28522
Santa Ana, CA 92799                             4445    8/29/2020     24 Hour Fitness Worldwide, Inc.           $10,800.00                                                                           $10,800.00
Chen, Tzuling
1124 S Crofter Drive
Walnut , CA 91789                               4446    8/28/2020    24 Hour Fitness United States, Inc.           $198.00                                                                              $198.00
West, Stuart J.
West & Associates, A PC
Managing Attorney
3050 Citrus Circle, Suite 207
Walnut Creek, CA 94598                          4447    8/28/2020        24 Hour Fitness USA, Inc.                    $54.95                                                                             $54.95
Granewich, Bill
23055 Airport Rd NE5
Aurora, OR 97002                                4448    8/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Nguyen, Victoria
13067 Casa Linda Ln
APT H
Garden Grove, CA 92844                          4449    8/28/2020        24 Hour Fitness USA, Inc.                 $580.00                                                                              $580.00
Moeker, Kathy
5935 S. Logan Court
Littleton, CO 80121                             4450    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Geffre, Scott
PO Box 41
Morgan Hill, CA 95038                           4451    8/28/2020              RS FIT CA LLC                       $383.99                                                                              $383.99
Mahapatra, Rani
2045 Castillejo Way
Fremont, CA 94539                               4452    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,399.99                                                                           $1,399.99
Cahill, Craig A
32 Foxtail Ln
Dove Canyon, CA 92679                           4453    8/28/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00




                                                                                          Page 287 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 288 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Jean
13582 Caminito Carmel
Del Mar, CA 92014                             4454    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Oppenheimer, Melissa A.
87-201 Helelua St. #3
Waianae, HI 96792                             4455    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
CUENTO, STEPHANNE
2522 Breanna Way
Garland, TX 75040                             4456    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
May, Kenneth
121 Big Bear Way
Oxnard, CA 93033                              4457    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,049.94                                                           $1,049.94
Carroll, David
13272 Sunnyslope Dr.
Chino Hills , CA 91709                        4458    8/31/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99
Kowsari, Sharareh
15 Buckthorn #169
Rancho Santa Margarita, CA 92688              4459    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sanchez, Jessica
319 Summit Avenue #11
Jersey City, NJ 07306                         4460    8/28/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Gonzalez Acosta, Kenneth Josey
7271 North Ave
Apt D
Lemon Grove, CA 91945                         4461    8/29/2020        24 Hour Fitness USA, Inc.                                  $34.71                                                               $34.71
Dull, Randy
6508 Stewart Blvd.
The Colony, TX 75056                          4462    8/28/2020    24 Hour Fitness United States, Inc.           $530.00                                                                              $530.00
Liroff, Marci
4224 Hazeltine Ave.
Sherman Oaks, CA 91423                        4463    8/29/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Patel, Bina
1299 SW Cardinell Drive
Portland, Or 97201                            4464    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Collins, Evangeline
5930 S. Fairfax Avenue
Los Angeles, CA 90056                         4465    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Zhu, Zheng
1545 Trimingham Dr
Pleasanton, CA 94566                          4466    8/28/2020    24 Hour Fitness United States, Inc.           $582.00                                                                              $582.00
Dasgupta, Jisu
12025 Richmond Ave
Apartment 10110
Houston, TX 77082                             4467    8/28/2020        24 Hour Fitness USA, Inc.                    $94.00                                                                             $94.00
Gaitan Jr., Jose F.
3400 S. Main St. Apt. D1
Santa Ana, CA 92707                           4468    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $19.99                                                                             $19.99
Terazaki, Nanae
1717 SW Park Ave. Apt 1215
Portland, OR 97201                            4469    8/28/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99

                                                                                        Page 288 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 289 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Raut, Vijay
52 Chumalia St
San Leandro, CA 94577                         4470    8/28/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Magasin, Richard
757 Ocean Ave Unit 103
Santa Monica, CA 90402                        4471    8/28/2020     24 Hour Fitness Worldwide, Inc.              $279.65                                                                              $279.65
Henen, Michael
408 Cedar Mound Pass
Cedar Park, TX 78613                          4472    8/29/2020     24 Hour Fitness Worldwide, Inc.             $4,800.00                                                                           $4,800.00
Rhodes, Marcia
19125 Pimlico Road
Apple Valley, CA 92308                        4473    8/29/2020        24 Hour Fitness USA, Inc.                                 $750.00                                                              $750.00
Moxham-Fisher, Pattie
1867 South Marion Street
Denver, CO 80210                              4474    8/28/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
HOLLOWAY, LEON
519 22th Pl NE
Sammamish, WA 98074                           4475    8/28/2020    24 Hour Fitness United States, Inc.              $50.92                                                                             $50.92
ATMOS ENERGY CORPORATION
ATTN: BANKRUPTCY GROUP
PO BOX 650205
DALLAS, TX 75265-0205                         4476    8/28/2020     24 Hour Fitness Worldwide, Inc.              $700.92                                                                              $700.92
Carapella, Laura
420 Maple Ave Apt #8
South San Francisco, CA 94080                 4477    8/28/2020    24 Hour Fitness United States, Inc.           $950.00                                                                              $950.00
Blair, Shawn
424 Drake Ln
League City, TX 77573-1839                    4478    8/28/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Ling, Emma
1630 Honey Hill Road
El Cajon, CA 92020                            4479    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
AHLUWALIA, SURRINDER
3615 W. PINE BROOK WAY
HOUSTON, TX 77059-3104                        4480    8/28/2020        24 Hour Fitness USA, Inc.                 $103.89                                                                              $103.89
Nyquist, Jean
1240 Vine St
Denver, CO 80206                              4481    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $25.22                                                                             $25.22
King, Winnie
821 Country Estates Cir
Reno, NV 89511                                4482    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $63.45                                                                             $63.45
Smith, Evan
7708 SE Stephens St
Portland, OR 97215                            4483    8/28/2020        24 Hour Fitness USA, Inc.                 $190.29                                                                              $190.29
Tse, Connie
52 Miriam St.
Daly City, CA 94014                           4484    8/28/2020          24 San Francisco LLC                    $113.36                                                                              $113.36
Laung, Kenneth
2349 Montezuma Dr
Campbell, CA 95008                            4485    8/28/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99


                                                                                        Page 289 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21    Page 290 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Patrizio, Anthony
27 Lorraine Avenue
Staten Island , NY 10312                       4486    8/28/2020           24 New York LLC                                      $277.20                                                              $277.20
Fu, Xiangyu
3755 Terstena Pl, Apt 173
Santa Clara, CA 95051                          4487    8/29/2020    24 Hour Fitness Worldwide, Inc.             $644.00                                                                              $644.00
Wang, Li
8454 Traminer Court
San Jose, CA 95135                             4488    8/29/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Thomas, Laura
13709 E Weaver Pl
Centennial, CO 80111                           4489    8/28/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Avedian, Krsytianne
3721 38th Ave South
Seattle, WA 98144                              4490    8/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Chen, Tingting
11353 Polaris Dr.
San Diego, CA 92126                            4491    8/29/2020    24 Hour Fitness Worldwide, Inc.             $952.00                                                                              $952.00
Maddocks, Rodney
311 Oxford Way
Santa Cruz, CA 95060                           4492    8/29/2020    24 Hour Fitness Worldwide, Inc.             $384.00                                                                              $384.00
Demler, Mike
1555 Calle de Stuarda
San Jose, CA 95118                             4493    8/29/2020       24 Hour Fitness USA, Inc.                $197.00                                                                              $197.00
Tan, Jenny
1925 Countrywood Ct
Walnut Creek, CA 94598                         4494    8/28/2020       24 Hour Fitness USA, Inc.                $466.66                                                                              $466.66
Rousseau, Jessica
19118 112th Road
Saint Albans, NY 11412                         4495    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Arnold, Yessenia
331 De Anza Dr.
Vallejo, CA 94589                              4496    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Tahiraj, Sefer
7205 Almaden Ln
Carlsbad, CA 92009                             4497    8/28/2020       24 Hour Fitness USA, Inc.                $503.99                                                                              $503.99
Bae, Andrew
18323 Parkvalle Ave
Cerritos, CA 90703                             4498    8/31/2020    24 Hour Fitness Worldwide, Inc.             $197.00                                                                              $197.00
Jimenez, Steven K
1156 Overden Pl
Pomona, CA 91766                               4499    8/28/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Hammill, Diana
1050-182 Borregas Ave.
Sunnyvale, CA 94089                            4500    8/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Irie-Nakasone, Betty
17121 Via Piedras
San Lorenzo, CA 94580                          4501    8/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                      Page 290 of 1762
                                                      Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 291 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Rodriguez, Irene
45505 Cherokee Lane
Fremont, CA 94539                           4502    8/28/2020         24 San Francisco LLC                   $300.00                                                                              $300.00
Webb, Patrick
11826 Bella Luna St
Las Vegas, NV 89183                         4503    8/27/2020    24 Hour Fitness Worldwide, Inc.             $468.45                                                                              $468.45
Desai, Shirish
1816 Schooldale Drive
San Diego , CA 95124                        4504    8/28/2020    24 Hour Fitness Worldwide, Inc.             $770.50                                                                              $770.50
Hoang, Anthony
2914 Pegasus Ct
Grand Prairie, TX 75052                     4505    8/29/2020       24 Hour Fitness USA, Inc.                $105.84                                                                              $105.84
Rodriguez, Juan
1451 Marine Ave Apt A
Gardena, CA 90247                           4506    8/28/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Cruz, Julia
8222 Circle C
Buena Par, CA 90621                         4507    8/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Park, Kyung In
5561 Paraguay Drive
Buena Park, CA 90620-1246                   4508    8/29/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Murphy, Drew
9422 E Cortez St
Scottsdale, AZ 85260                        4509    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Sy, Chantal C
21770 Deveron Cove
Yorba Linda, CA 92887                       4510    8/29/2020    24 Hour Fitness Worldwide, Inc.             $410.00                                                                              $410.00
Lucero, Carmen
P.O Box 98
Rancho Cordova, CA 95741                    4511    8/28/2020    24 Hour Fitness Worldwide, Inc.             $358.32                                                                              $358.32
Riel, Rich
9848 Apple Tree Drive #D
San Diego, CA 92124                         4512    8/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Moreno, Daniel
952 Chandler Ct
Concord, CA 94518                           4513    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Coopersmith, Marc
452 Lindberg Cir.
Petaluma, CA 94952                          4514    8/31/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
LI, YANG
1639 LARKVANE RD
ROWLAND HEIGHTS, CA 91748                   4515    8/29/2020             RS FIT CA LLC                                                        $73.73                                              $73.73
Passanante, Judy L
557 Irven Court
Palo Alto, CA 94306                         4516    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $89.99                                                                            $89.99
McDaniels, Stacy
1811 Kinglet Court
Costa Mesa, CA 92626                        4517    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $899.00                            $899.00




                                                                                   Page 291 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 292 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bramble, Alicia
PO Box 5336
Hacienda Heights, CA 91745                    4518    8/29/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Metchikoff, Allison
21661 Brookhurst Street Apt 215
Huntington Beach , CA 92646                   4519    8/30/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
Rogers, Kimberly
5202 88th ST CT SW Apt C-202
Lakewood, WA 98499                            4520    8/29/2020       24 Hour Fitness USA, Inc.                                $756.11                                                              $756.11
Dao , Quy Kim
3539 Skyline Dr
Hayward , CA 94542                            4521    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Sepulveda, William
12 Jewel Street
Garfield, NJ 07055                            4522    8/29/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Choi, Jin Suk
122 El Dorado St
Arcadia, CA, 91006                            4523    8/29/2020    24 Hour Fitness Worldwide, Inc.             $129.96                                                                              $129.96
Godinez, Emmanuel
2386 Ralmar Ave.
East Palo Alto, CA 94303                      4524    8/28/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Lee, Cindy
1821 Ladera Vista Pl.
Fullerton, CA 92831                           4525    8/29/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Lang, Ellen
601 S Forest St Apt 102
Glendale, CO 80246                            4526    8/29/2020            24 Denver LLC                       $200.00                                                                              $200.00
Van La, Manda
17368 Via Melina
San Lorenzo, CA 94580                         4527    8/29/2020    24 Hour Fitness Worldwide, Inc.             $597.00                                                                              $597.00
Hamasaki, Ricky
254 Aneo Ln
Kahului, HI 96732                             4528    8/29/2020        24 Hour Holdings II LLC                     $83.74                                                                            $83.74
Brenner, Laurence
366 Roosevelt Way
San Francisco, CA 94114                       4529    8/29/2020       24 Hour Fitness USA, Inc.                $888.00                                                                              $888.00
Garza, Jennifer
13662 Benwood St
Baldwin Park, CA 91706                        4530    8/29/2020    24 Hour Fitness Worldwide, Inc.                             $399.99                                                              $399.99
Ling, Landon
1630 Honey Hill Road
El Cajon, CA 92020                            4531    8/29/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Mills, Harper
837 E. Meadbrook St.
Carson, CA 90746                              4532    8/29/2020    24 Hour Fitness Worldwide, Inc.            $1,050.00                                                                           $1,050.00
Helin, Wallace F
3100 Experanza Xing, Apt/ 6412
Austin, TX 78758                              4533    8/29/2020    24 Hour Fitness Worldwide, Inc.                            $1,767.00                                                           $1,767.00




                                                                                     Page 292 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 293 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Telleson, Derrick
8814 SW 72nd Street Apt. G139
Miami, FL 33173                               4534    8/29/2020    24 Hour Fitness United States, Inc.              $68.46                                                                             $68.46
Farbish, Giselle
1200 NW 98th Ave
Plantation, FL 33322                          4535    8/29/2020     24 Hour Fitness Worldwide, Inc.              $128.27                                                                              $128.27
Tran, Loc Quoc
2867 Sterne PL
Fremont, CA 94555                             4536    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Albrizio, Margaret (Peg) Ann
2327 N. 54th St
Seattle, WA 98103                             4537    8/29/2020        24 Hour Fitness USA, Inc.                 $577.46                                                                              $577.46
Gutierrez, Michelle
1811 Kinglet Court
Costa Mesa, CA 92626                          4538    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $899.00                            $899.00
Miller, Rosalind
2863 Harbour Grace Ct
Apopka, FL 32703                              4539    8/29/2020              RS FIT NW LLC                       $654.96                                                                              $654.96
Mitro, Cristina ("Tina")
3435 Ocean Park Blvd #107-810
Santa Monica, CA 90405                        4540    8/29/2020        24 Hour Fitness USA, Inc.                                $1,008.00                                                           $1,008.00
Vetrano, Dawn Wittreich
128 Third Avenue
Pelham, NY 10803                              4541    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Miller, Rozanno
19 Bailey Drive
Massapequa, NY 11758                          4542    8/29/2020            24 New York LLC                       $166.66                                                                              $166.66
Irwin, Robert
1465 Coral Way
San Marcos, CA 92078                          4543    8/29/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
GUIGNERY, VANESSA
35 RUE DES BOULETS
PARIS 75011                                   4544    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $90.58                                                                             $90.58
Ibrhim, Muhammad
12509 Autumn leaf Ln.
                                              4545    8/29/2020        24 Hour Fitness USA, Inc.                    $40.04                                                                             $40.04
Dinicola, Anthony
5357 Shaffer Ave
Oakland, CA 94618                             4546    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $27.99                                                                             $27.99
Harris, Maria Luisa
2603 Falcon Knoll Lane
Katy, TX 77494                                4547    8/29/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Carter, Mike
348 Shelterwood Court
Danville, CA 94506                            4548    8/28/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Liang, Ting
2816 Curtis Ave
Redwood City, CA 94063                        4549    8/30/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00




                                                                                        Page 293 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 294 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Iadevaia, Robert
14236 Marianopolis Way
San Diego, CA 92129                           4550    8/29/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Lefkowitz, Todd E.
8095 Palm Cove Ct
Las Vegas, NV 89129                           4551    8/29/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00
Muzal, Laura
17615 Mellow Ridge Drive
Spring, TX 777379                             4552    8/29/2020     24 Hour Fitness Worldwide, Inc.              $282.00                                                                              $282.00
Wang, Judy
1815 83rd Street, Apt. 2G
Brooklyn, NY 11214                            4553    8/29/2020    24 Hour Fitness United States, Inc.           $217.00                                                                              $217.00
Grant, Tiffany
1317 N Fairfax Ave.
West Hollywood, CA 90046                      4554    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,012.42                                                           $1,012.42
Raterman, Scott
9701 E Lliff Ave #2217
Denver, CO 80231                              4555    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Harlston, Tevin Juwand
2311 E. Stockwell st.
Compton, CA 90222                             4556    8/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Irizabal, Alejandro M
2121 W Imperial Hwy
Suite E150
La Habra, CA 90631                            4557    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Irizabal, Liliana
2121 W Imperial Hwy
Suite E150
La Habra, CA 90631                            4558    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
De La Trinidad, Paula
655 Old County Rd, APT 127
Belmont, CA 94002                             4559    8/31/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Burrus, Stanley A.
44121 Planet Circle
Lancaster, CA 93536                           4560    8/29/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Appelzoller, Derrick
14022 Coteau Drive Unit 901
Whittier, CA 90604                            4561    8/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Irizabal, Alessandra
2121 W Imperial Hwy Suite E150
La Habra, CA 90631                            4562    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Baek, Min
1052 S. Mariposa Ave 405
Los Angeles, CA 90006                         4563    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $66.12                                                                             $66.12
Ethan Ross / Tania Ross
2117 Speyer Lane
Redondo Beach, CA 90278                       4564    8/29/2020     24 Hour Fitness Worldwide, Inc.             $6,008.00                                                                           $6,008.00
Selby, Nicholas
7551 S Fenton St
Littleton, CO 80128                           4565    8/29/2020        24 Hour Fitness USA, Inc.                $1,799.76                                                                           $1,799.76

                                                                                        Page 294 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 295 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Henning, Cecilia
18073 Adams Way
Yorba Linda, CA 92886                         4566    8/29/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Hayes, Angel
3964 Rivermark Plz #247
Santa Clara, CA 95054                         4567    8/31/2020         24 San Francisco LLC                  $3,000.00                                                                           $3,000.00
Green, Stefan
3435 South Orange Avenue S204
Orlando, FL 32806                             4568    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Jeong, Taehee
10249 Oasis Ct, Apt 5
Cupertino, CA 95014                           4569    8/30/2020         24 San Francisco LLC                   $399.99                                                                              $399.99
Lopez, Karla
2131 Habero Drive
Escondido, CA 92029                           4570    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Youde, Simon
430 Acaso drive
Walnut, CA 91789                              4571    8/29/2020    24 Hour Fitness Worldwide, Inc.            $1,218.00                                                                           $1,218.00
Darling, Shan Mike
451 S. Westridge Circle
Anaheim Hills, CA 92807                       4572    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
RANDOLPH, FLOYD
553 E ANGELENO AVE
UNIT D
BURBANK, CA 91501                             4573    8/29/2020    24 Hour Fitness Worldwide, Inc.             $443.99                                                                              $443.99
Munson, Clayton
2912 SW 342nd Place
Federal Way, WA 98023                         4574    8/29/2020    24 Hour Fitness Worldwide, Inc.            $1,612.00                                                                           $1,612.00
McDaniels, Michael
1811 Kinglet Court
Costa Mesa, CA 92626                          4575    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $899.00                            $899.00
Balph, John
13046 25th Ave NE
Seattle, WA 98125                             4576    8/29/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Kneis, Brian
8059 Chardonay Ct.
San Jose, CA 95135                            4577    8/29/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Archbold, Ruby
7000 Hawthorn Ave
Apt #104
Los Angeles, CA 90028                         4578    8/29/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Vavo, Nobuko
409 N. Pacific Coast Hwy., #463
Redondo Beach, CA 90277                       4579    8/29/2020       24 Hour Fitness USA, Inc.                                $996.00                                                              $996.00
Nguyen, Thanh
3916 262nd Avenue SE
Issaquah, WA 98029                            4580    8/29/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Kwun, Jae
5056 Jade Ct.
Chino Hills, CA 91709                         4581    8/29/2020    24 Hour Fitness Worldwide, Inc.             $489.00                                                                              $489.00

                                                                                     Page 295 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 296 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tripathi, Supriya
6416 E Lake Samm Pkwy NE #202
Redmond, WA 98052                            4582    8/29/2020        24 Hour Fitness USA, Inc.                 $153.00                                                                              $153.00
Smith, Julius
3890 Greenmeadow Lane
Davidsonville, MD 21035                      4583    8/31/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
Ho, Li Kim
3135 Terrywood Ct.
San Jose, CA 95132                           4584    8/29/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Loh, Irene
16241 Sierra Ridge Way
Hacienda Heights, CA 91745                   4585    8/29/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Dao, Thomas
7 Sand Oaks Rd.
Laguna Niguel, CA 92677                      4586    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wouters, Samuel
1305 Tamo'shanter Dr.
Azusa , CA 91702                             4587    8/30/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Cai, Ying
1863 Alemany Blvd
San Francisco, CA 94112                      4588    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Sung , Ji M
21536 E. Lehigh Ave
Aurora , CO 80013                            4589    8/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kibel, Anthony
111 Orangewood Ave Apt K3
Anaheim, CA 92802                            4590    8/29/2020    24 Hour Fitness United States, Inc.                                                             $450.00                            $450.00
Parola, Christina
1020 McRae Way
Roseville, CA 95678                          4591    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Wong, Danton
191 East Hind Drive
Honolulu, HI 69821                           4592    8/29/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Petersen, Lisa
2228 E Westport Dr #5
Anaheim, CA 92806                            4593    8/29/2020     24 Hour Fitness Worldwide, Inc.                                             $1,200.00                                           $1,200.00
Hattar, Cliff Peter
13990 Barnett Ln
Eastvale, CA 92880                           4594    8/29/2020     24 Hour Fitness Worldwide, Inc.              $226.00                                                                              $226.00
De Mattei, Robert
1580 Parrot Ave
Sunnyvale, CA 94087                          4595    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $464.40                                                              $464.40
Mcadoo Jr, Louis
2154 Scott Ave
Palmdale, CA 93550                           4596    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Grady, Michael Jones
579 Alberta St.
Altadena, CA 91001                           4597    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $400.00           $20.00                                             $420.00




                                                                                       Page 296 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 297 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Erb, Michael
33282 Ocean Bright
Dana Point, CA 92629                           4598    8/29/2020    24 Hour Fitness United States, Inc.              $90.00                                                                             $90.00
Manjra, Juliett
19523 Bouma Ave.
Cerritos, CA 90703                             4599    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Fong, Nicole
5820 Fair Oaks Blvd Apt 230
Carmichael, CA 95608                           4600    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Dean, Joshua
3416 Ione Drive
Los Angeles, CA 90068                          4601    8/31/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Rice, Robert
3418 Sagehurst Dr.
Duarte, CA 91010                               4602    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $14.00                                                                             $14.00
Nguyen, NhuThuy V
681 Manzano Ct.
Milpitas, CA 95035                             4603    8/31/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Tado, Brian
25736 Po Ave
Mission Viejo, CA 92691                        4604    8/29/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Hanna, Rania
2157 Monmouth Dr.
Ventura, CA 93001                              4605    8/29/2020        24 Hour Fitness USA, Inc.                 $122.50                                                                              $122.50
Lee, Henry Y
13582 Caminito Carmel
Del Mar, CA 92014                              4606    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Ausmus, Thomas
P.O. Box 1777
Pearland, TX 77588                             4607    8/29/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zamarron, Maria
PO Box 3175
Fullerton, CA 92834                            4608    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Flynn, Lanny J
10528 SE 300th Street
Auburn, WA 98092                               4609    8/29/2020    24 Hour Fitness United States, Inc.                          $1,270.38                                                           $1,270.38
Forrester, Thomas D
7677 Ambrose Way
Sacramento, CA 95831                           4610    8/29/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Kabir, Rose
5551 Harmony Drive
Eastvale, CA 91752                             4611    8/30/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Glimp, Jimmie
4121 Sunrise Ave
Las Vegas, NV 89110                            4612    8/30/2020        24 Hour Fitness USA, Inc.                                 $198.00                                                              $198.00
LeDuc, Thomas
9317 Viento Fuerte Way
La Mesa, CA 91941                              4613    8/29/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00




                                                                                         Page 297 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 298 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wong, James
15219 52nd Ave W
Edmonds, WA 98026                             4614    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $32.86                                                                             $32.86
Anchondo, Lori
5887 Quiroz Drive
Riverside, CA 92509                           4615    8/31/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Ehrsam, Kimberly
11243 Constellation Drive
El Cajon, CA 92020                            4616    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Phan, Thao
203 Yoakum Parkway Apt 1207
Alexandria, VA 22304                          4617    8/29/2020        24 Hour Fitness USA, Inc.                                   $0.00          $544.86                                             $544.86
Harges, Brandi Rose
6228 Preakness Place
Rancho Cucamonga, CA 91739                    4618    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Sánchez - Vahamonde, Roy
409 Calle San Pablo Unit 102
Camarillo, CA 93012                           4619    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Reichert, Thomas Andrew
255 SW Harrison St, Apt 25D
Portland, OR 97201                            4620    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $532.00                                                              $532.00
Rodriguez, Alfredo
1735 West 120th St.
Los Angeles, CA 90047                         4621    8/29/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Preciado, Teresa
2016 Via Esmarca # 1
Oceanside, CA 92054                           4622    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                          $429.99                                             $859.98
Yang, Melody
2295 Oldridge Drive
Hacienda Heights, CA 91745                    4623    8/29/2020     24 Hour Fitness Worldwide, Inc.              $268.74                                                                              $268.74
Oh, Hyunran
11034 Peyton Way
San Diego, CA 92129                           4624    8/29/2020        24 Hour Fitness USA, Inc.                 $656.50                                                                              $656.50
Dabney, Rob
1703 Green Ln
Redondo Beach, CA 90278                       4625    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $490.00                                                              $490.00
Malespin, David
576 Wildwood Way
San Francisco, CA 94112                       4626    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Tannous, Mitch
2306 Bloomdale St
Duarte, CA 91010                              4627    8/29/2020     24 Hour Fitness Worldwide, Inc.                                               $432.00                                             $432.00
Iyer, Anirudh
1534 Shinn Court
Fremont, CA 94536                             4628    8/30/2020        24 Hour Fitness USA, Inc.                                 $110.00                                                              $110.00
Holtzer, Tamra
16 Robin Hood Rd
Suffern, NY 10901                             4629    8/29/2020        24 Hour Fitness USA, Inc.                 $512.66                                                                              $512.66




                                                                                        Page 298 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 299 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Officer, Kalissa
6400 N Scottsville St
Park City, KS 67219                            4630    8/30/2020       24 Hour Fitness USA, Inc.                $525.00                                                                              $525.00
Schwartz, Marilyn
1936 Andrews Court
Oceanside, CA 92054                            4631    8/29/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Hahn, Eugene
130 Playa Circle
Aliso Viejo, CA 92656                          4632    8/29/2020    24 Hour Fitness Worldwide, Inc.                                              $138.84                                             $138.84
Gomez, Rutilia
9620 Sepulveda Blvd.
Unit 40
North Hills, CA 91343                          4633    8/29/2020    24 Hour Fitness Worldwide, Inc.             $437.49                                                                              $437.49
Martini, Donald
20 Parker Ave., Apt. 9
San Francisco, CA 94118                        4634    8/29/2020       24 Hour Fitness USA, Inc.                                                                   $99.00                             $99.00
Jaquez, Jaquelyn
PO Box 9363
San Diego, CA 92169                            4635    8/29/2020    24 Hour Fitness Worldwide, Inc.            $1,249.00                                                                           $1,249.00
Faquir, Ameer
18060 E. 104th Place, Unit B
Commerce City, CO 80022                        4636    8/29/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Cruz, Caren
8222 Circle C
Buena Park, CA 90621                           4637    8/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Kazi, Siam
2095 Highpointe Drive #204
Corona, CA 92879                               4638    8/29/2020    24 Hour Fitness Worldwide, Inc.             $489.99                                                                              $489.99
Patterson, Melissa
43 East Birch Street
Mount Vernon, NY 10552                         4639    8/31/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Yang, Benjamin
488 Walnut Ave.
Arcadia, CA 91007                              4640    8/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Perez, Symon Arvin
11430 Winding Trail Ln
Dublin, CA 94568                               4641    8/29/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Metts, James S
5020 Royal Burgess Drive
Fort Worth, TX 76135                           4642    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $32.46                                                                            $32.46
Ingle, Dylan
4312 Eagleglen Drive
Ft Worth, TX 76244                             4643    8/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Chen, Deqing
99 Vista Montana, Apt 3235
San Jose, CA 95134                             4644    8/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
McDaniels, Catherine
1811 Kinglet Court
Costa Mesa, CA 92626                           4645    8/30/2020    24 Hour Fitness Worldwide, Inc.                                                               $899.00                            $899.00


                                                                                      Page 299 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 300 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mansour, Delon
12225 Via Hacienda
El Cajon, CA 92019                             4646    8/29/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Kang, Bobby
10511 Prairie Stone Place
Bakersfield, CA 93311                          4647    8/29/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Schmier, Scot
16315 E Clovermead St.
Covina, CA 91722                               4648    8/30/2020     24 Hour Fitness Worldwide, Inc.              $366.00                                                                              $366.00
Diop, Henry
38930 Matson Place
Fremont, CA 94536                              4649    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Sharpe, Adrian
                                               4650    8/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Oh, Brian
19732 Blythe St.
Winnetka, CA 91306                             4651    8/29/2020        24 Hour Fitness USA, Inc.                 $524.99                                                                              $524.99
Chovan-Taylor, Michele
8352 Shady Lady Ct.
Las Vegas, NV 89131                            4652    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sayegh, Emile P.
27 Park Terrace South
Congers, NY 10920                              4653    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,808.60                                                           $1,808.60
Chapman, Susan
2419 18th Street
San Francisco, CA 94110                        4654    8/29/2020        24 Hour Fitness USA, Inc.                    $44.99                                                                             $44.99
Zoorbakhsh, Jina
4135 Misty RDG
San Diego, CA 92130                            4655    8/31/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Bohne, John
6820 Watercourse Dr
Carlsbad, CA 92011                             4656    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Martin, Matthew
2507 Kodiak Ct. NE
Salem, OR 97305                                4657    8/30/2020     24 Hour Fitness Worldwide, Inc.              $340.40                                                                              $340.40
Lahdo, Victor
455 Greenwich Street
Bergenfield, NJ 07621                          4658    8/29/2020     24 Hour Fitness Worldwide, Inc.              $339.96                                                                              $339.96
Brown, Enri
3730 Jill Lane
La Mesa, CA 91941                              4659    8/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Miller, Robert L
414 Enclave Circle
Apt 101
Costa Mesa, CA 92626                           4660    8/29/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
White, Janet
5604 Whale Rock St
Las Vegas, NV 89149                            4661    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,508.00                                                                           $2,508.00




                                                                                         Page 300 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 301 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
La Blanc, Julia
4967 Gladys Ct.
Livermore, CA 94550                            4662    8/29/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Tremaine, Gary
573 Aston Woods Ct
Venice, FL 34293                               4663    8/29/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Tavakoli, Ahmad
1388 Gough St Apt 802
San Francisco, CA 94109                        4664    8/31/2020     24 Hour Fitness Worldwide, Inc.              $432.00                                                                              $432.00
Relekar, Meenal
7575 Skyline Blvd
Oakland, CA 94611                              4665    8/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Lakhouili, Hajar
343 Wabash Avenue
Paterson, NJ 07503                             4666    8/31/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Inouye, Mark M.
3000 Griffith Park Boulevard #2
Los Angeles, CA 90027                          4667    8/29/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Newsome, Aylene
11845 Lewis Green Way
Orlando, FL 32824                              4668    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.84                         $45.16                                              $46.00
Furney, Joseph
4360 Sanderling Cir, Unit 58
Las Vegas, NV 89103                            4669    8/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Conniff, Jacqueline
PO Box 1545
San Ramon, CA 94583                            4670    8/31/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,500.00                          $1,500.00
Jhawar, Balbir
22740 High Tree Circle
Yorba Linda, CA 92887                          4671    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Mitro, Cristina ("Tina")
3435 Ocean Park Blvd #107-810
Santa Monica, CA 90405                         4672    8/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Vigil, Lewis A.
2471 West Ball Road, Apt #22
Anaheim, CA 92804                              4673    8/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Cho, Seong Min
1581 Mill Stream Dr.
Chino Hills, CA 91709                          4674    8/29/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Ponce, Rovingaile Kriska M.
                                               4675    8/29/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Karakuts, Bogdan
9979 SE Talbert St
Clackamas, OR 97015                            4676    8/29/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Singavarapu, Srinivas Y
35974 Green St
Union City, CA 94587                           4677    8/29/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Nguyen, Amy
1530 146th Ave
San Leandro, CA 94578                          4678    8/30/2020        24 Hour Fitness USA, Inc.                 $369.99                                                                              $369.99

                                                                                         Page 301 of 1762
                                                                Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 302 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Keyes, Alice & Ryan
610 Harlan Ct.
Chula Vista, CA 91911                                 4679    8/29/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Black , Aaron S
709 E Alder St
Brea , CA 92821                                       4680    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Felix, Robbie
430 A Court
Colton, CA 92324                                      4681    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $60.95                                                                             $60.95
Sand, Dr. Rachel B.
12251 Avalon Canyon Ct.
Las Vegas, NV 89138                                   4682    8/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                        $1,500.00                          $3,000.00
Claim docketed in error
                                                      4683    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Henning, Cecilia
18073 Adams Way
Yorba Linda, CA 92886                                 4684    8/29/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Mills, Sherman
837 E. Meadbrook St.
Carson, CA 90746                                      4685    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
BAI Park Place LP, A Delaware Limited Partnership
Young & Lazzarini
Kenrick Young, Esq.
770 L Street, Ste 950
Sacramento, CA 95814                                  4686    8/29/2020        24 Hour Fitness USA, Inc.             $679,708.22                                                                          $679,708.22
Bournazian, J. David
27 Kelly Lane
Ladera Ranch, CA 92694                                4687    8/30/2020     24 Hour Fitness Worldwide, Inc.           $35,500.00                                                                           $35,500.00
Thi Ho, Ly Mai
19709 Kingsglen Cir
Walnut, CA 91789                                      4688    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                           $429.99                            $859.98
Kouhpaenejad, Ahmed
765 South Canyon Mist Lane
Anaheim Hills, CA 92808                               4689    8/29/2020          24 San Francisco LLC                       $63.98                                                                             $63.98
Ihem, Chinenyeudo
7775 Granada blvd
Miramar, FL 33023                                     4690    8/28/2020    24 Hour Fitness United States, Inc.           $126.86                                                                              $126.86
Yang, Min
21115 Trigger Ln.
Diamond Bar, CA 91765                                 4691    8/29/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Suiter, Phyllis A
4779 Luna Ridge Ct
Las Vegas, NV 89129                                   4692    8/30/2020     24 Hour Fitness Worldwide, Inc.              $383.18                                                                              $383.18
Liu, Yanmin
574 Arastradero Road Apt 44
Palo Alto, CA 94306                                   4693    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Huang, Hao
36831 Newark Blvd Unit C
Newark, CA 94560                                      4694    8/30/2020        24 Hour Fitness USA, Inc.                    $44.09                                                                             $44.09


                                                                                                Page 302 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 303 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ekwealor, Somadina
730 Kinkead Way Apt. 300
Albany, CA 94706                             4695    8/29/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Suk Choi, Jin
122 El Dorado St.
Arcadia, CA 91006                            4696    8/29/2020     24 Hour Fitness Worldwide, Inc.              $129.96                                                                              $129.96
Dubman, Shay
61 Changebridge #3
Montville, NJ 07045                          4697    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $53.31                                                                             $53.31
Charbonneau, Michael
1128 Garrido Dr.
Camarillo, CA 93010                          4698    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Arriola, Carlos
29227 Blue Finch Ct
Katy , TX 77494                              4699    8/29/2020        24 Hour Fitness USA, Inc.                    $84.00                                                                             $84.00
Fay, Patrick
80 Chestnut St
Ramsey, NJ 07446                             4700    8/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Fernandez, Albert
826 1/2 N. Sweetzer Ave.
West Hollywood, CA 90069                     4701    8/30/2020     24 Hour Fitness Worldwide, Inc.              $392.00                                                                              $392.00
Shen, Henry
5728 Winchester Ct
Rancho Cucamonga, CA 91737                   4702    8/30/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Garcia, Ivan
13009 Camino Del Rey
Whittier, CA 90601                           4703    8/30/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Mcadoo Jr, Louis
2154 Scott Ave
Palmdale, CA 93550                           4704    8/30/2020    24 Hour Fitness United States, Inc.                             $0.00            $0.00            $0.00                              $0.00
Patel, Vikas
192 Mayhew Way
Walnut Creek, CA 94597                       4705    8/30/2020     24 Hour Fitness Worldwide, Inc.              $640.75                                                                              $640.75
Tsung, Andrew
4251 Knollview Drive
Danville, CA 94506                           4706    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Kakembo, Ismail
17841 Lassen St Apt 216
Northridge, CA 91325                         4707    8/30/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Doherty, Brett
11566 Chestnut Ridge St
Moorpark, CA 93021                           4708    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Donohue Jr., John W.
31 Midlothian
Dove Canyon, CA 92679                        4709    8/31/2020        24 Hour Fitness USA, Inc.                 $389.00                                                                              $389.00
Hurtado, Francisco
12517 Poinsettia Ave
El Monte, CA 91732                           4710    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                       Page 303 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 304 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
MORRIS, BRANDI
383 BRANDING WAY
BASALT, CO 81621                              4711    8/31/2020    24 Hour Fitness Worldwide, Inc.             $154.08                                                                              $154.08
Reed, Jon
1529 Saint Alphonsus Way
Alamo, CA 94507                               4712    8/30/2020         24 San Francisco LLC                   $200.00                                                                              $200.00
Sheffield, Stacy
1728 Morgans Ave.
San Marcos, CA 92078                          4713    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $85.98                                                                            $85.98
Moreno, Kimm J
10210 Baseline Road, Space 68
Rancho Cucamonga, CA 91701                    4714    8/30/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Small, Lynn
5106 Pocahontas Street
Bellaire, TX 77401                            4715    8/30/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
A.I
1534 Shinn Ct
Fremont, CA 94536                             4716    8/30/2020       24 Hour Fitness USA, Inc.                                $110.00                                                              $110.00
Ahuna, Kalani Y
12815 E 35th St S
Independence, MO 64055                        4717    8/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oaks, Vincent
23820 Hamlin St
West Hills, CA 91307                          4718    8/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Brown Jr, Louis
P.O. Box 86428
Portland, OR 97286                            4719    8/30/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00
Foster, Carmin R
176B E Michigan Street
Orlando, FL 32806                             4720    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $83.39                                                                            $83.39
Lee, Gina
5525 Cajon Ave
Buena Park , CA 90621                         4721    8/30/2020         24 San Francisco LLC                   $700.00                                                                              $700.00
Larios, Jusus
25829 Delphinium Ave
Moreno Valley, CA 92553                       4722    8/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Lee, Taehun
                                              4723    8/30/2020       24 Hour Fitness USA, Inc.                    $96.33                                                                            $96.33
Solomon, Blen
4102 Denker Ave
Los Angeles, CA 90062                         4724    8/31/2020    24 Hour Fitness Worldwide, Inc.             $183.00                                                                              $183.00
SELZ, CURTIS
2518 92ND PL SE
Everett, WA 98208                             4725    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $92.22                                                                            $92.22
Ruelas Jr, Agustin
                                              4726    9/30/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Collier, Donna
1067 Summit Trail
Escondido, CA 92025                           4727    9/30/2020    24 Hour Fitness Worldwide, Inc.             $174.00                                                                              $174.00


                                                                                     Page 304 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 305 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ryan, Michele
983 Vassar Cir
Anaheim, CA 92807                             4728    8/30/2020     24 Hour Fitness Worldwide, Inc.              $772.00                                                                              $772.00
Stoyanova, Adriana
115 E 34th St. Unit 607
New York, NY 10156                            4729    8/29/2020     24 Hour Fitness Worldwide, Inc.              $169.98                                                                              $169.98
Watts Jr., J. B.
P. O. Box 224591
Dallas, TX 75222                              4730    8/30/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Sun, Darren
615 Citadel Dr.
Walnut, CA 91789                              4731    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Larios, Jusus
25829 Delphinium Ave
Moreno Valley, CA 92553                       4732    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Spikes, Shanae
12612 S Hoover St
Los Angeles, CA 90044                         4733    8/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Yin, Lili
954 Westlynn Way
Apt 3
Cupertino , CA 95014                          4734    8/30/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Breslaw, Aaron
6302 Bray Court
Dublin, CA 94568                              4735     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Maldonado, Enrique
727 Pumehana St Apt 301
Honolulu, HI 96826                            4736    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $176.00                            $176.00
Collins, DaRon P
5312 Cartwright Ave Apt 8 North
Hollywood, CA 91601                           4737    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Morgan, Natalie
1582 Yosemite Dr.
Apt 8
Los Angeles, CA 90041                         4738    8/30/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Walters, Terry Alan
26861 Avenida Las Palmas
Capistrano Beach, CA 92624                    4739    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Staples, Mecouria
1319 Barlow Avenue
Dallas, TX 75224                              4740    8/30/2020     24 Hour Fitness Worldwide, Inc.             $6,329.15       $3,025.00                                                           $9,354.15
Valdez, Brandon
1103 Mar Les West
Santa Ana, CA 92706                           4741    8/30/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Szwejkowski, Justin
17 Oakdale Place
Massapequa Park, NY 11762                     4742     9/1/2020     24 Hour Fitness Worldwide, Inc.              $622.63                                                                              $622.63
Sarmiento, Philip
1023 Central Blvd.
Hayward, CA 94542                             4743    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                        Page 305 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 306 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Brandom, Robert
25691 Cervantes Ln
Mission Viejo, CA 92691                       4744    8/30/2020     24 Hour Fitness Worldwide, Inc.              $361.16                                                                              $361.16
Lee, Alice
14709 S Prairie Ave.
Lawndale, CA 90260                            4745    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Cho, Edward
502 Santiago Canyon Way
Brea, CA 92821                                4746    8/30/2020     24 Hour Fitness Worldwide, Inc.              $394.00                                                                              $394.00
WRIGHT, DELORES G.
929 E. HELMICK ST
Carson , CA 90746-3037                        4747    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                 $60.00                             $60.00
Reed, Sawang
1529 Saint Alphonsus Way
Alamo, CA 94507                               4748    8/30/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Williams, Dameion
806 North Mayo Ave
Compton, CA 90301                             4749    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ewing, Elaine
1733 Hollyvista Ave
Los Angeles, CA 90027                         4750    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Carmona, Christopher
6079 Indian Forest Circle
Lake Worth, FL 33463                          4751    8/29/2020     24 Hour Fitness Worldwide, Inc.                $34.96                                                                              $34.96
Zhen, Nathalie
158 Arch Street
San Francisco, CA 94132                       4752    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
MONROE, KE
5432 POINSETT AVENUE
EL CERRITO, CA 94530                          4753    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Watts, Sidnee
132 E 139th Street
Los Angeles, CA 90061                         4754    8/31/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Shih, Jack
22605 Fern Ave
Torrance, CA 90505                            4755    8/30/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Sorpraseuth, Xaysana
8716 Brady Ave
La Presa, CA 91977                            4756    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Myers, Deborah
3775 Maxon Lane
Chino, CA 91710                               4757    8/30/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Hacker, Diane
2889 22nd St
San Francisco, CA 94110                       4758    8/30/2020     24 Hour Fitness Worldwide, Inc.              $552.00                                                                              $552.00
Levy, Brett
5737 Ridgehaven Drive
Plano, TX 75093                               4759    8/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                        Page 306 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 307 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Thi
1721 E. Warrenton Ave.
Anaheim, CA 92805                             4760    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Budihas, Julia
3616 Henry Hudson Parkway
Bronx, NY 10463                               4761    8/31/2020            24 New York LLC                       $400.00                                                                              $400.00
Tsao, Mel
1586 Calle Andres
Duarte, CA 91010                              4762    8/30/2020        24 Hour Fitness USA, Inc.                 $240.00                                                                              $240.00
Onofrietti, Tony
3401 S. Shady Creek Place
Millcreek, UT 84106-1510                      4763    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Martinez, David
626 Sea Pine Way
Apt C1
Greenacres, FL 33415                          4764     9/1/2020     24 Hour Fitness Worldwide, Inc.              $736.63                                                                              $736.63
Hudson, Cindy
646 Cliffwood Ave.
Brea, CA 92821                                4765    8/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
PEREZ, JOSE
2929 WEST SUGAR HILL TERRACE
DUBLIN, CA 94568                              4766    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Luong, Hoa
5213 W 3rd St
Santa Ana, CA 92703                           4767    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ceja-Garcia, Eliana
13730 Joaquin Lane
Cerritos, CA 90703                            4768    8/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Liang, Dan
39539 Stevenson Place
Fremont, CA 94539                             4769    8/30/2020          24 San Francisco LLC                    $278.29                                                                              $278.29
Sarrett, Lisa
3543 Dayton Cmn
Fremont, CA 94538                             4770    8/30/2020        24 Hour Fitness USA, Inc.                 $109.89                                                                              $109.89
Rickard, Robert
10933 Huston Street
#105
North Hollywood, CA 91601                     4771    8/30/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Tran, Tuyen
316 Meadowhaven Way
Milpitas, CA 95035                            4772    9/30/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Franco, Dora
200 E Gladstone St. Apt. # 114
Azusa, CA 91702                               4773    8/30/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Chan, Stephen
1551 W4th Street
Brooklyn, NY 11204                            4774    8/30/2020      24 Hour Fitness Holdings LLC                $275.00                                                                              $275.00
Miltenberger, Frank
832 Van Dyck Court
Sunnyvale, CA 94087                           4775    8/30/2020              RS FIT CA LLC                      $5,000.00                                                                           $5,000.00

                                                                                        Page 307 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 308 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mays, Rodney
9215 Questor Place Apt 3426
San Diego, CA 92108                           4776    8/30/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Pfeffer, Brooke
1391 Xavier St.
Denver, CO 80204                              4777    8/30/2020    24 Hour Fitness United States, Inc.              $93.57                                                                             $93.57
Orozco, Jonathan
11610 Avenida Anacapa
El Cajon, CA 92019                            4778    8/30/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Pender, Larry
3591 Castano Drive
Camarillo, CA 93010                           4779    8/30/2020    24 Hour Fitness United States, Inc.              $49.00       $549.87                                                              $598.87
Rocha, Bobbie
8501 Maple Hall Dr.
Sacramento, CA 95823                          4780    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Jayaprakasam, Dinesh
3829 Nightjar View Ter
Pflugerville, TX 78660                        4781    8/31/2020     24 Hour Fitness Worldwide, Inc.              $352.00                                                                              $352.00
Ma, Dongqing
42 Lyroridge Ln
San Mateo, CA 94402                           4782    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ding, Paul
207 Pintoresca Dr.
Pacific Palisades, CA 90272                   4783    8/30/2020     24 Hour Fitness Worldwide, Inc.           $48,000.00                                                                           $48,000.00
Scott, Lia
1465 Cedarwood Drive
Piscataway, NJ 08854                          4784    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Young, Victoria
4001 Cortina Drive
Austin, TX 78749                              4785    8/31/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Loretta, Henson
11986 BAYLESS ST.
MORENO VALLEY, CA 92557                       4786    8/31/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Loggins, Phoebe
34 Shea Ridge
Rancho Santa Margarita, CA 92688              4787    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Welter, Tiffany
640 E Birch Street #E
Brea, CA 92821                                4788    8/31/2020     24 Hour Fitness Worldwide, Inc.              $105.57                                                                              $105.57
Choi, Julie
1642 Tiffany Place
Santa Ana, CA 92705                           4789    8/30/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
TULENEW, GIGI
1501 LARKIN STREET APT 108
SAN FRANCISCO, CA 94109                       4790    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Wu, Vivian
2232 E. 22nd St.
Oakland, CA 94606                             4791    8/30/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00




                                                                                        Page 308 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 309 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tyson, James Michael
9378 Rolling Glen Ct.
Orangevale, CA 95662                           4792    8/30/2020     24 Hour Fitness Worldwide, Inc.              $988.00                                                                              $988.00
Aman IV, Samuel H
11533 Bari Dr.
Rancho Cucamonga, CA 91701                     4793    8/30/2020     24 Hour Fitness Worldwide, Inc.              $161.28                                                                              $161.28
McGrath, Ronald J
9501 Winding Oak Trail
Austin, TX 78750                               4794    8/30/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
Larson, Erika
5400 N. Lamar Blvd. Apt 1080
Austin, TX 78751                               4795    8/30/2020     24 Hour Fitness Worldwide, Inc.             $2,313.00                                                                           $2,313.00
Ramirez, Robert Lee
300 Strands Ct.
Newman, CA 95360                               4796    8/31/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Davis, Susan E
3098 Murray Lane
Costa Mesa, CA 92626                           4797    8/31/2020     24 Hour Fitness Worldwide, Inc.              $148.50                                                                              $148.50
Gruder, Jonathan
766 Meadowlark Dr
Fairfield, CA 94533                            4798    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Schomer, Yvonn
1105 Xenophon St
Golden, CO 80401                               4799    8/31/2020              24 Denver LLC                       $971.88                                                                              $971.88
Taylor, Nancy
220 East 57th Street
New York, NY 10022                             4800    8/31/2020        24 Hour Fitness USA, Inc.                    $73.80                                                                             $73.80
Gomez, Alejandro
555 Glenburry Way
San Jose, CA 95123                             4801    8/31/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Huynh, Tammy
842 N Atlantic Blvd
Alhambra, CA 91801                             4802    8/31/2020     24 Hour Fitness Worldwide, Inc.              $436.01                                                                              $436.01
Dirks, Harry J.
5666 La Jolla Blvd., Suite 330
La Jolla, CA 92037                             4803    8/31/2020        24 Hour Fitness USA, Inc.                 $899.97                                                                              $899.97
Dithomas, Rashell
832 SATURN WY
LIVERMORE, CA 94550                            4804    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Nguyen, Anthony
20303 Union Street
Wildomar, CA 92595                             4805    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Romine, Leslie
5162 Frost Avenue
Carlsbad, CA 92008                             4806    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kim, Moon
8312 Ridglea Ave
Buena Park, CA 90621                           4807    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99




                                                                                         Page 309 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 310 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lin, Mandy
1117 La Flora Ln.
Glendora, CA 91741                            4808    8/31/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Coverdill, Jayson
3604 sugarloaf ct.
palmdale, CA 93550                            4809    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lavi, Larry
162 Avenida Rosa
San Clemente, CA 92672                        4810    8/31/2020     24 Hour Fitness Worldwide, Inc.             $6,420.00                                                                           $6,420.00
Rice, Robert Bryan
25815 NE Bald Peak Rd
Hillsboro, OR 97123                           4811    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Yamasaki, Mark
19603 Redbeam Ave.
Torrance, CA 90503                            4812    8/31/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Melville, Zerlinda
1896 Allenwood Circle
Lincoln, CA 95648                             4813    8/31/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Wagner, Stacey
1597 Carole Way
Redwood City, CA 94061                        4814    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Cabasal, Jessica
12801 Wright Ave
Chino, CA 91710                               4815    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $68.85                                                                             $68.85
Kvool, Lois
4550 E Chicago Ave
Las Vegas, NV 89104                           4816    8/30/2020          24 San Francisco LLC                    $250.00                                                                              $250.00
Chan, Philip
1784 Magnolia circle
Pleasanton, CA 94566                          4817    8/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Tillman, Elizabeth
8102 Jasmine Court
Richmond , TX 77469                           4818    8/30/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Lu, Yuying
209 Middle Point Road
San Francisco, CA 94124                       4819    8/30/2020     24 Hour Fitness Worldwide, Inc.                              $390.52                                                              $390.52
Dupin, Dorie
22206 Tussing Ranch Rd
Apple Valley, CA 92308                        4820    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $762.00                                                              $762.00
Bernard, Alexander
181 Austin Lane
Alamo, CA 94507                               4821    8/31/2020     24 Hour Fitness Worldwide, Inc.              $250.83                                                                              $250.83
Hendrix, Kim
16596 Bordeaux Lane
Huntington Beach, CA 92649                    4822    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rosenfeld, Wendy
13413 Chelmsford Street
Wellington, FL 33414                          4823    8/30/2020        24 Hour Fitness USA, Inc.                 $401.86                                                                              $401.86




                                                                                        Page 310 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 311 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Beckstrom, Blake D.
2616 Everettwood Drive
Taylorsville, UT 84129                       4824    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $426.27                                                              $426.27
Hunter, Stephanie
6288 Hereford lane
eastvale, CA 92880                           4825    8/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Grajek, Steven
21 Tamarind Pl
The Woodlands, TX 77381                      4826    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zamora, Amanda
5887 Quiroz Dr
Riverside, CA 92509                          4827    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Chen, Jen
3544 Casabella Court
San Jose, CA 95148                           4828    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sanchez, Rene
1567 Omalley Ave
Upland, Ca 91786                             4829    8/31/2020    24 Hour Fitness United States, Inc.           $349.00                                                                              $349.00
Barreto, Acuarius
8147 W. 9th Ave
Lakewood, CO 80214                           4830    8/31/2020              24 Denver LLC                       $300.00                                                                              $300.00
Zaimes, George
58 Blair Terrace
San Francisco, CA 94107                      4831    8/31/2020        24 Hour Fitness USA, Inc.                 $268.13                                                                              $268.13
Giddings, Stephanie
997 Westfarthing Way NW
Salem, OR 97304                              4832    8/31/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Wei, Wenbo
23634 Anza Avenue Unit E
Torrance, CA 90505                           4833    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Mitchell, Gerrin Delane
737 SW 17th #229
Portland, OR 97205                           4834     9/1/2020     24 Hour Fitness Worldwide, Inc.              $127.00                                                                              $127.00
Chen, Diana
8312 Ridglea Ave.
Buena Park, CA 90621                         4835    8/31/2020              RS FIT CA LLC                       $399.99                                                                              $399.99
Lau, Jennifer
867 Beechwood Dr
Daly City, CA 94015                          4836     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Neelands, Kelly
2429 Gravelly Beach Lp NW
Olympia, WA 98502                            4837    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $167.67                                                              $167.67
JAWS Sugar Land, LLC
315 N Federal Hwy
Hollywood, FL 33020                          4838    8/31/2020        24 Hour Fitness USA, Inc.             $254,418.48                                                                          $254,418.48
Michael, Ryan
23908 Old Pomegranate Rd.
Yorba Linda, CA 92887                        4839    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99




                                                                                       Page 311 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 312 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
NGUYEN, TUAN
997 DAFFODIL WAY
SAN JOSE, CA 95117                             4840    8/31/2020     24 Hour Fitness Worldwide, Inc.              $296.59                                                                              $296.59
Folkes, Anita
361 S 7th Ave
Mount Vernon, NY 10550                         4841    8/31/2020        24 Hour Fitness USA, Inc.                $1,115.94                                                                           $1,115.94
CHANG, YALUN
19213 ROSETON AVE
CERRITOS, CA 90703                             4842    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Claim docketed in error
                                               4843    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Dobbins, Denise
8536 Orleans Lane
Fort Worth, TX 76123                           4844    8/31/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Iger, Todd H
39130 Pala Vista Drive
Temecula, CA 92591                             4845    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Zhu, Wenyan
3583 NW 106th Pl
Portland, OR 97229                             4846    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Bryant, Tamya M
135 S Ashton Dr
Covina, CA 91724                               4847    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Portner, Brian
5106 Crestway Dr
Austin, TX 78731                               4848    8/31/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Chang, Esther
371 Castle Dr
Englewood Cliffs, NJ 07632                     4849    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Petardi, Larken
7050 W Cedar Ave 103
Lakewood, CO 80226                             4850    8/31/2020              24 Denver LLC                       $550.80                                                                              $550.80
Miller, Brad
511 NE 78th St
Seattle, WA 98115                              4851    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,034.65                                                                           $2,034.65
Voo, Joshua
105 Pearlgrass Ct
San Ramon, CA 94582                            4852    8/31/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                          4853    8/31/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Botero, Felipe
4529 40th St
Sunnyside, NY 11104                            4854    8/31/2020     24 Hour Fitness Worldwide, Inc.              $934.98                                                                              $934.98
Feng, Sunah
302 Prospect St, Unit 4
La Jolla, CA 92037                             4855    8/30/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Heyer, Sandi
20 Sundown Dr
Trabuco Canyon, CA 92679                       4856     9/1/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00

                                                                                         Page 312 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 313 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zhang, Ning
18327 E Orkney Street
Azusa, CA 91702                                4857    8/31/2020     24 Hour Fitness Worldwide, Inc.              $286.66                                                                              $286.66
Trujillo, Barbara
3325 Investment Blvd
Hayward, CA 94545                              4858    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Sorger, Jonathan
2133 Lyon Avenue
Belmont, CA 94002                              4859    8/31/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Ha, Spencer
3676 BOREN ST
San Diego, CA 92115                            4860    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Martin, Samuel
                                               4861    8/31/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Kadian, Alex
725 Groton Dr.
Burbank, CA 91504                              4862    8/31/2020        24 Hour Fitness USA, Inc.                 $308.90                                                                              $308.90
Koo, Joey
701 S. Amstutz Ave
Anaheim, CA 92802                              4863    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
LI, Yayi
40931 Valero Dr
Fremont, CA 94539                              4864    8/31/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Mangan, Sandy
29 Victory Place
East Brunswick, NJ 08816                       4865    8/31/2020     24 Hour Fitness Worldwide, Inc.              $748.00                                           $748.00                          $1,496.00
Liu, Linda
1464 E Whitestone Blvd, Suite 402
Cedar Park, TX 78681                           4866    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Bui-Le, Giao
470 Crystalline Drive
Fremont , CA 94539                             4867    8/30/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Chen, Lilin
1304 Chesapeake Dr.
Plano, TX 75093                                4868    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wong, Gregory
1352 Millbrae Ave
Millbrae, CA 94030                             4869    8/31/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
NG, Jingjing
13902 Normandy CT.
Sugar Land, TX 77498                           4870    8/31/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
Lai, Henry
19144 Barnhart Ave
Cupertino, CA 95014                            4871    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Peng, Zhuoya
2672 Grissom Dr
San Pedro, CA 90732                            4872    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
McCall, Brandon
604 E Juanita Avenue
Glendora, CA 91740                             4873    8/31/2020        24 Hour Fitness USA, Inc.                    $82.00                                                                             $82.00

                                                                                         Page 313 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 314 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bent, Edward A.
1944 Los Angeles Ave.
Berkeley, CA 94707                            4874    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,225.00                                                           $1,225.00
Lipana, Lawrence Eidref
3131 Hillrose Dr
Los Alamitos, CA 90720                        4875    8/31/2020     24 Hour Fitness Worldwide, Inc.              $466.66                                                                              $466.66
Lai, Hsiao Ching
19144 Barnhart Ave
Cupertino, CA 95014                           4876    8/31/2020     24 Hour Fitness Worldwide, Inc.              $178.96                                                                              $178.96
Song, Tae
809 W LAS PALMAS DR
Fullerton, CA 92835                           4877    8/31/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
CHEN, HUI-FEN
9494 Lyndley Plaza Way
Elk Grove, CA 95624                           4878    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tsai, Tim
7469 Westcliff Way
Eastvale, CA 92880-3336                       4879    8/31/2020     24 Hour Fitness Worldwide, Inc.              $466.67                                                                              $466.67
Calandra, Erica
2534 E 14 St
Brooklyn, NY 11235                            4880    8/31/2020     24 Hour Fitness Worldwide, Inc.              $191.88                                                                              $191.88
TAVERAS, MARIA
16 Renie Ln
Blauvelt, NY 10913                            4881     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Smith, Jessica L
2160 Sw 183rd Pl
Beaverton, OR 97003                           4882    8/31/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Felice, William
                                              4883    8/31/2020    24 Hour Fitness United States, Inc.           $912.00                                                                              $912.00
Weisfeld, Sarah
PO Box 820732
Houston, TX 77282                             4884    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $68.72                                                                             $68.72
Kopinsky, Brian
5405 E. 2nd Avenue
Denver, CO 80220                              4885     9/1/2020     24 Hour Fitness Worldwide, Inc.              $599.87                                                                              $599.87
Cortez, Jessica
24405 Katrina Ave.
Moreno Valley, CA 92551                       4886    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Griffin, Debra
10848 West Dogwood Drive
LaPorte, TX 77571                             4887    8/31/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Yn, Christopher
424 E Badillo St
Covina, CA 91723                              4888    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,349.98                                                                           $1,349.98
Covington, Michelle
12817 NE 102nd St
Vancouver, WA 98682                           4889    8/31/2020     24 Hour Fitness Worldwide, Inc.              $891.00                                                                              $891.00
Hussain, Diamond
17523 Brackenbrae Lane
Richmond, TX 77407                            4890    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,704.00                                                                           $1,704.00

                                                                                        Page 314 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 315 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leavy, Drew
8542B Midvale Ave N
Seattle, WA 98103                             4891    8/31/2020     24 Hour Fitness Worldwide, Inc.                $92.46                                                                              $92.46
YOO, SOO H
9010 Primavera Ln
Cypress, CA 90630                             4892    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Takahashi, Steven
120 1st Avenue West #202
Seattle, WA 98119                             4893    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tsai, Terri
7469 Westcliff Way
Eastvale, CA 92880-3336                       4894    8/31/2020     24 Hour Fitness Worldwide, Inc.              $466.67                                                                              $466.67
Lai, Mei Lan
19144 Barnhart Ave
Cupertino, CA 95014                           4895    8/31/2020     24 Hour Fitness Worldwide, Inc.              $178.96                                                                              $178.96
Freed, David N
3055 Washington St
Coconut Grove, FL 33133                       4896    8/31/2020     24 Hour Fitness Worldwide, Inc.              $670.19                                                                              $670.19
Franklin, Tammy R
6242 Hammock Park Road
West Palm Beach, FL 33411-6456                4897    8/31/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Almanza, Ray
398 4th Avenue
San Diego, CA 91910                           4898    8/31/2020     24 Hour Fitness Worldwide, Inc.                $97.00                                                                              $97.00
Mullisen, Warren
PO Box 3046
Culver City, CA 90231                         4899    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Iheanacho, Obidike
6871 Adobe Villa Avenue
Las Vegas, NV 89142                           4900    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gamblin, Cathy
4513 Roebuck Way
Antioch, CA 94531                             4901    8/31/2020     24 Hour Fitness Worldwide, Inc.              $130.21                                                                              $130.21
Rodriguez, Alberto
1211 N Monterey St
Anaheim, CA 92801                             4902    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,079.64                                                                           $1,079.64
Taylor, Don
5491 Trade Wind Drive
Windsor, CO 80528                             4903    8/31/2020    24 Hour Fitness United States, Inc.           $110.22                                                                              $110.22
Savino, Deborah J
440 Black Oak Drive
Petaluma, CA 94952                            4904    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $960.00                                                              $960.00
Flanagan, Cathleen
416 N Fig Tree Ln
Plantation, FL 33317                          4905     9/1/2020     24 Hour Fitness Worldwide, Inc.              $104.00                          $104.00                                             $208.00
Hickey, Jaimie
7 Ridge Road
Tuxedo Park, NY 10987                         4906    8/31/2020     24 Hour Fitness Worldwide, Inc.              $924.00                                                                              $924.00




                                                                                        Page 315 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21   Page 316 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bon, Brian M
211 W. Wilhelmina St
Anaheim, CA 92805                             4907     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Kilgore, Nadine
424 Drake Ln
League City, TX 77573                         4908    8/31/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00
amiri, amy
63 Joya Lane
Danville, CA 94506                            4909    8/31/2020       24 Hour Fitness USA, Inc.                $299.99                                                                              $299.99
ANSLEY, JEFFREY HAINES
1123 SANDERS DRIVE
MORAGA, CA 94556                              4910    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Williams, Valarie
29 Centerwood Street
North Babylon, NY 11704                       4911     9/1/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Kyle, Terry
12030 NW 35th St.
Sunrise, FL 33323                             4912    8/31/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Delapaz, Stella
4 Center Place
Middlesex, NJ 08846                           4913    8/31/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Guerrero, Anibal
13772 Mercer St.
Pacoima, CA 91331                             4914    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
MCDONALD, CASEY
1765 N KELLY
UPLAND, CA 91784                              4915    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Nguyen, An Thi
3112 Promenade
Costa Mesa, CA 92626                          4916    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Clarke, Wyatt
760 S Highland Lane
Anaheim, CA 92807                             4917    8/31/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Kim, Eileen
147 Bangor Ave
San Jose, CA 95123                            4918    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Black, RoseAnna
3433 Karen Ave
Long Beach, CA 90808                          4919    8/31/2020       24 Hour Fitness USA, Inc.                $389.99                                                                              $389.99
Nichols, Jason
11231 Torrey Pines Dr
Auburn, CA 95602                              4920    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Sittner, John Adam
6080 West 49th Place
Wheat Ridge, CO 80033                         4921    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Valdes, Vladimir
3281 Hypoluxo Rd
Lantana, FL 33462-3631                        4922    8/31/2020    24 Hour Fitness Worldwide, Inc.             $320.99                                                                              $320.99




                                                                                     Page 316 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 317 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
faro, dan
362 Summer view
Mission Viejo, CA 92692                        4923    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Coopersmith, Marc
452 Lindberg Cir.
Petaluma, CA 94952                             4924     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Merkin, Michael
2606 Valley Field Drive
Sugar Land, TX 77479                           4925     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Sankin, Alan
10 Owlswood Road
Tiburon, CA 94920                              4926     9/1/2020    24 Hour Fitness United States, Inc.           $714.00                                                                              $714.00
Rodriguez, Ernest
2309 Hooker Oak Ct
Santa Rosa, CA 95401                           4927     9/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Choi, Cristine
71 Dillingham Pl.
Englewood Cliffs, NJ 07632                     4928     9/1/2020     24 Hour Fitness Worldwide, Inc.              $582.80                                                                              $582.80
SIN, NGAN CHAN
9241 Bruceville Road Apt 293
Elk Grove, CA 95758                            4929    8/31/2020     24 Hour Fitness Worldwide, Inc.              $249.38                                                                              $249.38
Cox, Patrick
3922 SE 31st Ave
Portland, OR 97202                             4930    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ross, Paula
4108 Strathmore Way
North Highlands, CA 95660                      4931    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
CHUNG, JANET
11631 PALAWAN ST
CYPRESS, CA 90630                              4932    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Bolles, Sherry
5309 Pacific Terrace Ct
Castro Valley, CA 94552                        4933    8/31/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Bolles, Thomas
5309 Pacific Terrace Ct
Castro Valley, CA 94552                        4934    8/31/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Chung, Steven
1480 West 8th Street
Brooklyn, NY 11204                             4935    8/31/2020     24 Hour Fitness Worldwide, Inc.              $169.98                                                                              $169.98
Bainbridge, Andrea
4021 SW 36TH PL
PORTLAND, OR 97221                             4936    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
McNeal, Ruben E
1212 SW CLAY ST. #816
PORTLAND, OR 97201                             4937    8/31/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Jeong, Jason
8104 Fletcher Green
Buena Park, CA 90621                           4938    8/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                         Page 317 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 318 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Testagrose, Frank
14 Phyllis Drive
East Northport, NY 11731                      4939    8/31/2020            24 New York LLC                          $93.98                                                                             $93.98
Cole, Carolyn
2420 N Catalina St.
Los Angeles, CA 90027                         4940    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $847.00                            $847.00
Nguyen, Hung-lam Dinh
948 Coventry Way
Milpitas, CA 95035                            4941     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Raasveld, Robert
6655 Running Colors Ave
Las Vegas, NV 89131                           4942    8/31/2020    24 Hour Fitness United States, Inc.                           $800.00                                                              $800.00
Forutanpour, Poolak
3247 Sitio Tortuga
Carlsbad, CA 92009                            4943    8/31/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Duffy, Tom
94 Schoder Avenue
Woodbridge, NJ 07095                          4944    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Duffy, Joe
94 Schoder Avenue
Woodbridge, NJ 07095                          4945    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Knapp, Sookie
8225 Summer Place Drive
Austin, TX 78759                              4946    8/31/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Waldrop, Denise T
2005 Mayfair McLean Court
Falls Church, VA 22043                        4947    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,299.98                                                                           $1,299.98
Rezayat, Donya
6835 Maple Leaf Dr
Carlsbad, CA 92011                            4948    8/31/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
Cretcher, Donna
2744 Cantor Drive
Morgan HIll, CA 95037                         4949    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Van Buiten, Gregory
210 N Bush Street
Santa Ana, CA 92701                           4950    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Smith, Sylvia
31171 Strawberry Tree Lane
Temecula, CA 92592-4182                       4951    8/31/2020        24 Hour Fitness USA, Inc.                 $104.97                                                                              $104.97
Novak, Mark
4015 NE Hassalo St
Portland, OR 97232                            4952    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,399.98                                                           $1,399.98
Woods, Carrie
2837 Roseglen Way
Orlando, FL 32812                             4953    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Nguyen, Mai
18760 Santa Isadora
Fountain Valley, CA 92708                     4954    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,460.00                                                           $1,460.00




                                                                                        Page 318 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 319 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Marinzulich, Susan M
137 Schley Street
Garfield, NJ 07026                            4955    8/31/2020     24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Hsiang, Tom
5633 Silver Valley Ave.
Agoura Hills, CA 91301                        4956    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Melendez, Braynt
1751 Fourth Street
Livermore, CA 94550                           4957    8/31/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00            $0.00                              $0.00
Wenceslao, Herbert J.
6162 Cedar Creek Rd.
Eastvale, CA 92880                            4958    8/31/2020     24 Hour Fitness Worldwide, Inc.              $612.00                                                                              $612.00
Tishchenko, Ida
9427 Pagewood Lane
Houston, TX 77063                             4959    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $243.56           $60.89                                             $304.45
Saldivar, Leobardo
1868 Lanai Ave
San Jose, CA 95122                            4960    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Matthews, Maureen
22 Lavenida
Orinda, CA 94563                              4961    8/31/2020    24 Hour Fitness United States, Inc.           $210.00                                                                              $210.00
Olivera, Maria
18 Van Wyck Drive
Poughkeepsie, NY 12601                        4962    8/31/2020     24 Hour Fitness Worldwide, Inc.                                               $200.00                                             $200.00
Manuel, Shelly
132 E 139th Street
Los Angeles, CA 90061                         4963    8/31/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Hassan, Serag
752 Shell AVE APT #7
Martinez, CA 94553                            4964    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Lal, Madhu
199 William Manly St
Unit 5
San Jose, CA 95136                            4965    8/30/2020        24 Hour Fitness USA, Inc.                                 $149.97                           $149.97                            $299.94
Jessen, Nicole
813 N. Rose St.
Burbank, CA 91505                             4966    8/31/2020        24 Hour Fitness USA, Inc.                    $83.08                                                                             $83.08
Daitch, Raymond
592 S. Wellington Road
Orange, CA 92869                              4967    8/30/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Davis, Ray
1766 Schooner Way
Pittsburg, CA 94565                           4968    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Dang, Cynthia N
102 Breakers Ln
Aliso Viejo, CA 92656                         4969    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Blair, Dakota
Shawn Blair
5902 Country Place
League City, TX 77573                         4970    8/31/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00

                                                                                        Page 319 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 320 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wells, Toi
1345 Pennsylvania Blvd
Concord, CA 94521                             4971     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Buss, Michael
1403 Vino Blanc Court
Southlake, TX 76092                           4972    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,019.90                                                                           $1,019.90
Nelson-Patel, Stephanie
192 Mayhew Way
Walnut Creek, CA 94597                        4973    8/30/2020    24 Hour Fitness Worldwide, Inc.             $640.75                                                                              $640.75
Disla, Janethe
837 Shady Lane
Bedford , TX 76021                            4974    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Johnson, Tricia
4299 Fair Avenue
Toluca Lake, CA 91602                         4975    8/31/2020    24 Hour Fitness Worldwide, Inc.             $237.04                                                                              $237.04
Nicholson, Matthew Jon
1147 SE 63RD LANE
Hillsboro, OR 97123                           4976    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Curtis, Peggy
11 Macbeth Pl
Sequim, WA 98382                              4977    8/30/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Moyer, John
8825 N Burrage Ave
Portland, OR 97217                            4978    8/31/2020    24 Hour Fitness Worldwide, Inc.             $430.29                                                                              $430.29
Taylor, Eric
2915 SW 22nd Circle #25D
Delray Beach, FL 33445                        4979    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Benitez, Juan Liboro
2941 Lorraine Ct
Boulder, CO 80304                             4980    8/30/2020       24 Hour Fitness USA, Inc.                                $479.00                                                              $479.00
Flores, Dawn
1737 Benton Street
Santa Clara, CA 95050                         4981     9/1/2020           24 New York LLC                                                       $200.00                                             $200.00
Smiddy, Michael Patrick
1400 Clover Drive
Allen, TX 75002                               4982    8/31/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Lalangan, Ronald
6610 NE 25th Avenue
Portland, OR 97211                            4983     9/1/2020       24 Hour Fitness USA, Inc.                    $91.08                                                                            $91.08
Luetke, Barbara
2100 N. 128th Street
Seattle, WA 98133                             4984    8/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Rodriguez, Jorge
16407 N E 35th st
Vancouver, WA 98682                           4985    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Reilly, Erin
2275 Valley Mill Road
El Cajon, CA 92020                            4986    8/30/2020    24 Hour Fitness Worldwide, Inc.                             $467.00                                                              $467.00




                                                                                     Page 320 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 321 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wentworth, Dustin
902 El Rincon Rd
Danville, CA 94526                             4987    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Berkowitz, Natasha
1920 1/2 N Kenmore Ave
Los Angeles, CA 90027                          4988    8/31/2020    24 Hour Fitness Worldwide, Inc.             $599.41                                                                              $599.41
Vazquez, Robert William
8576 1/2 Watson St
Cypress, CA 90630                              4989    8/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nguyen, Tuan
7531 Lehigh Place
Westminster, CA 92683                          4990    8/31/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Williams, Trina L
9031 Krueger Street
Culver City, CA 90232                          4991    8/30/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
Quay, Randy
4208 Prospect Ln.
Plano, TX 75093                                4992    8/30/2020    24 Hour Fitness Worldwide, Inc.            $1,166.00                                                                           $1,166.00
Park, Grant
502 Santiago Canyon Way
Brea, CA 92821                                 4993    8/30/2020    24 Hour Fitness Worldwide, Inc.             $394.00                                                                              $394.00
Lescarret, Alain S
596 Terrace Place
Westfield, NJ 07090-2310                       4994    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $33.99                                                                            $33.99
Cunningham, Chris
3450 N Oxnard Blvd
Oxnard, CA 93036                               4995    8/31/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Pagano, Steven
213 Kawaihae St., #6
Honolulu, HI 96825                             4996    8/30/2020       24 Hour Fitness USA, Inc.                                $540.27                                                              $540.27
McLain, Katherine
23110 Canyon Terrace Drive
Castro Valley, CA 94552                        4997    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Truong, David
1530 146th Ave
San Leandro, CA 94578                          4998    8/30/2020       24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Kukulski, Jeff
PO Box 40181
Brooklyn, NY 11204                             4999    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
McBride, Rachael
9449 Briar Forest Dr.
Apt. 4310
Houston, TX 77063                              5000    8/30/2020    24 Hour Fitness Worldwide, Inc.             $136.36                                                                              $136.36
Bonk, James R.
321 Hills of Texas Trail
Georgetown, TX 78633                           5001    8/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
funches, fenitra
5814 Martin Luther King Jr Way
Unit B
Oakland, CA 94609                              5002    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98

                                                                                      Page 321 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 322 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lorenz, Diane
914
San Ramon, CA 94550                           5003    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Northen, Patrick M
5479 E Suncrest Road
Anaheim, CA 92807                             5004    8/31/2020     24 Hour Fitness Worldwide, Inc.             $3,695.92                                                                           $3,695.92
Squillante, Cheryl
9480 Canmoor Circle
Elk Grove, CA 95758                           5005    8/31/2020     24 Hour Fitness Worldwide, Inc.             $4,602.00                                                                           $4,602.00
Luevano, Gabriela
4555 Nepal St
Denver, CO 80249                              5006     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Garcia, Manuel
8101 Willowglen Dr
Bakersfield, CA 93311                         5007    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Palinka, Rick
1455 Galindo Street, #2455
Concord, CA 94520                             5008    8/31/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Torres, Brenda
969 La Vonne Ave.
Fallbrook, CA 92028                           5009    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Lindbergh, Carl
3505 Sunmeadow Circle
Corona, CA 92881                              5010    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Couch, Pamela
998 Magnolia Avenue
Larkspur, CA 94939                            5011    8/31/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Park, Kyung Hyun
5561 Paraguay Drive
Buena Park, CA 90620-1246                     5012     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Cotterman, Rebecca Faith
8317 Applewood Ct
Orangevale, CA 95662                          5013    8/30/2020     24 Hour Fitness Worldwide, Inc.              $508.88                                                                              $508.88
Lee, Winfred
88 E. Bay State St.
#1-N
Alhambra, CA 91801                            5014    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Benitez, Rachel
2941 Lorraine Ct
Boulder, CO 80304                             5015    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                        $1,000.00                          $2,000.00
Yoon, Julia
2525 Lincoln Ave. Apt. A
Alameda, CA 94501                             5016    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Cunningham, Rachael
13424 Barbados way
Del Mar, CA 92014                             5017    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Blackwell, Howard
41012 Oakview Ln.
Palmdale, CA 93551                            5018    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                        Page 322 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 323 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
McCreary, Laurence
12020 Ridge Road
Largo, FL 33778                                5019    8/31/2020       24 Hour Fitness USA, Inc.                    $21.24                                                                            $21.24
Letoto, Regina
7446 Edgewater Lane
Las Vegas, NV 89123                            5020    8/30/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Glimp, Charla
4121 Sunrise Avenue
Las Vegas, NV 89110                            5021    8/30/2020    24 Hour Fitness Worldwide, Inc.             $198.36                                                                              $198.36
Patel, Purav
34 Union Square Apt 265
Union City, CA 94587                           5022    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Limbrick, Keegan Andrew
4623 Russell Ave. Apt. 11
Los Angeles, CA 90027                          5023    8/30/2020    24 Hour Fitness Worldwide, Inc.                             $469.97                                                              $469.97
Martinez, Frank
11042 Adoree Street
Norwalk, CA 90650                              5024     9/1/2020       24 Hour Fitness USA, Inc.                                                                  $700.00                            $700.00
Lee, Robert
5525 Cajon Ave
Buena Park, CA 90621                           5025    8/30/2020         24 San Francisco LLC                   $700.00                                                                              $700.00
Eder, Jennifer
492 Rincon Avenue
Livermore, CA 94551                            5026    8/31/2020    24 Hour Fitness Worldwide, Inc.             $119.97                                                                              $119.97
Hudson, Brian
646 Cliffwood Ave
Brea, CA 92821                                 5027    8/30/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Finke, Daivd G.
10613 Gum Tree Court
Las Vegas, NV 89144                            5028    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Almeida, Jessica
14 Poppy Hills Ln
San Ramon, CA 94583                            5029    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $245.00                                                              $245.00
Steinberg, David
24 Glenwood Avenue
Oakland, CA 94611                              5030    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,541.00                                                           $1,541.00
Foster, Robert Franklin
4305 Beverly Glen Blvd
Sherman Oaks, CA 91423                         5031    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99
Brown, Nina T
17421 NE 32nd ST
Vancouver, WA 98682                            5032    8/30/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Hecker, Daniel R
6941 Hwy 72 W
#4207
Huntsville, AL 35806                           5033    8/31/2020       24 Hour Fitness USA, Inc.               $1,444.00                                                                           $1,444.00
Horowitz, Michael
12818 Jasmine St. D
Thornton, CO 80602                             5034    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                      Page 323 of 1762
                                                      Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 324 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Brown, Larry A
17421 NE 32nd Street
Vancouver, WA 98682                         5035    8/30/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Halloran, Dennis
2600 Newport Blvd # 217
Newport Beach, CA 92663                     5036    8/31/2020    24 Hour Fitness Worldwide, Inc.             $145.00                                                                              $145.00
Richard, Jeanetta
17201 Bluff Vista Ct
Riverside, CA 92503                         5037    8/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Miller, Rex
1068 Mimosa Avenue
Vista, CA 92081                             5038    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $83.00                                                                            $83.00
Canterbury, Nathan
19637 Mathilde Lane
Santa Clarita, CA 91350                     5039    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Olson, David
1907 Tiara Dr.
Ojai, CA 93023                              5040    8/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
XING, JUNJIA
521 S SEFTON AVE APT E
MONTEREY PARK, CA 91755                     5041     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $438.99                                                              $438.99
Abele, Eduards
5968 Piuma Court
Simi Valley, CA 93063                       5042     9/1/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Kemp, Vaune
9462 SE Ridgecrest Ct
Happy Valley, OR 97086                      5043    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,515.80                                                                           $1,515.80
Disla, Gerry
837 Shady Lane
Bedford, TX 76021                           5044    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Bouzari, Mohammad Reza
7 Tierra Plano
RSM, CA 92688                               5045     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Crews, Saundra
155 Crary Ave, Apt 6H
Mount Vernon, NY 10550                      5046    8/31/2020    24 Hour Fitness Worldwide, Inc.                              $32.33           $32.33                                              $64.66
Rudnick, Abraham
23539 Knpp Rd
Chatsworth, CA 91311                        5047    8/31/2020    24 Hour Fitness Worldwide, Inc.             $466.00                                                                              $466.00
Wilkes, Delia
2405 N. Millbrae St
Orange, CA 92865                            5048    8/30/2020       24 Hour Fitness USA, Inc.                $249.99                                                                              $249.99
Cho, Andy
7001 Blake St.
El Cerrito, CA 94530                        5049    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Hatoum, Zaher
304 Union Avenue
Wood-Ridge, NJ 07075                        5050    8/31/2020    24 Hour Fitness Worldwide, Inc.             $533.11                                                                              $533.11




                                                                                   Page 324 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 325 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chandra, Krishna
333 Central Ave Apt 215
Westfield, NJ 07090                           5051     9/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Syamala, Kumar
56 Poplar Street
Jersey City, NJ 07307                         5052    8/31/2020        24 Hour Fitness USA, Inc.                                $1,856.00                            $0.00                          $1,856.00
Johnson, Ronald L
2511 Costero Magestuoso
San Clemente, CA 92673                        5053    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $799.00                                                              $799.00
Kraus, Lawrence
10183 Edgemont Ranch Ln
Colorado Springs, CO 80924                    5054    8/31/2020     24 Hour Fitness Worldwide, Inc.              $138.00                                                                              $138.00
Roberts, Angelica Arellano
1615 BIg Dalton Ave
Baldwin Park, CA 91706                        5055     9/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Seo, Michael
211 Crestwood Pl.
San Ramon, CA 94583                           5056    8/31/2020        24 Hour Fitness USA, Inc.                 $176.95                                                                              $176.95
Orozco, Raul
4701 W. Melric Dr
Santa Ana, CA 92704                           5057    8/31/2020     24 Hour Fitness Worldwide, Inc.              $167.96                                                                              $167.96
Tran, Phu D
4121 28th St Apt 13H
Long Island City, NY 11101                    5058    8/31/2020        24 Hour Fitness USA, Inc.                $2,040.00                                                                           $2,040.00
Medrano, Yran-Eory
8078 Sepulveda Blvd
Van Nuys, CA 91402                            5059    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $86.08                                                                             $86.08
Morris, Amy
5606 S Fenton St
Littleton, CO 80123                           5060     9/1/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Pattishall, Karen
1917 Curtis Ave. Unit A
Redondo Beach, CA 90278                       5061    8/31/2020     24 Hour Fitness Worldwide, Inc.              $406.24                                                                              $406.24
ONG, JIMMY
2151 OAKLAND ROAD 546
San Jose, CA 95131                            5062    8/31/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Small, Rebecca
29528 Florabunda Rd
Canyon Country, CA 91387                      5063    8/31/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Albert, Mark
107 Schick
Irvine, CA 92614                              5064    8/31/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Lee, Jae
11531 Baggett Street
Garden Grove, CA 92840                        5065    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Hernandez, Maricarmen
9600 1/2 Mallison Ave
South Gate, CA 90280                          5066    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99




                                                                                        Page 325 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 326 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Cunningham, Vernon
3450 N Oxnard Blvd
Oxnard, CA 93036                             5067    8/31/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Darfler, Patricia L.
4573 Cristy Way
Castro Valley, CA 94546                      5068    8/28/2020    24 Hour Fitness Worldwide, Inc.             $187.49                                                                              $187.49
Nunez, Paulina
15714 S Lime Ave
Compton, CA 90221                            5069    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Eichenlaub, Barbara
8081 California Pine St
Las Vegas, NV 89166                          5070     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                $62.00                             $62.00
Munoz, Elizabeth
4008 Woodlawn Ave
Lynwood, CA 90262                            5071    8/31/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Vazquez, Shanel
355 Foreman Ave, Apt 101
Lexington, KY 40508                          5072    8/31/2020    24 Hour Fitness Worldwide, Inc.             $108.64                                                                              $108.64
Wilson, Megan Harrington
2903 SE 76th Ave
Portland, OR 97206                           5073    8/31/2020    24 Hour Fitness Worldwide, Inc.             $419.90                                                                              $419.90
Tsuchida, George
95-225 Akuli Place
Mililani, HI 96789-5500                      5074    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,960.21                        $1,960.21                          $3,920.42
Hunker, Stephan
3995 Evadale Dr.
Los Angeles, CA 90031                        5075     9/1/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Lin, Erika
2825 Larkfield ave
Arcadia, CA 91006                            5076    8/31/2020    24 Hour Fitness Worldwide, Inc.             $202.00                                                                              $202.00
Rasooli, Saifurahman
5107 Norma Way #18
Livermore, CA 94550                          5077    8/31/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Chou, Joe
13207 NE 56th Ave
Vancouver, WA 98686                          5078    8/31/2020    24 Hour Fitness Worldwide, Inc.             $437.50                                                                              $437.50
Camrda, Mary Ann
646 Everdell Ave.
West Islip, NY 11795                         5079    8/31/2020    24 Hour Fitness Worldwide, Inc.                                            $2,000.00                                           $2,000.00
Cardoso, Denner Tallyson T. P.
412 27th St.
San Francisco, CA 94131                      5080    8/31/2020         24 San Francisco LLC                   $130.00                                                                              $130.00
Henderson, Jacqueline
4735 Sepulveda Blvd, #415
Sherman Oaks, CA 91403                       5081    8/31/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Franko, Anna
18 Bridgeport
Manhattan Beach, CA 90266-7226               5082    8/31/2020       24 Hour Fitness USA, Inc.                                $296.00                                                              $296.00




                                                                                    Page 326 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 327 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mann, Simi
11980 Nebraska Ave #4
Los Angeles, CA 90025                         5083    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Chang, David
1514 Marsella Dr.
Oxnard, CA 93030                              5084    8/31/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Franko, Robert
18 Bridgeport Lane
Manhattan Beach, CA 90266-7226                5085    8/31/2020        24 Hour Fitness USA, Inc.                                $1,184.00                                                           $1,184.00
Richter, Thomas Michael
5462 SE 81st Ave
Hillsboro, OR 97123                           5086    8/31/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33
Khanal, Ankita
11760 San Pablo Ave Apt 404
El Cerrito, CA 94530                          5087     9/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Kottman, Cassandra
5005 Twilight Canyon Rd. Unit H
Yorba Linda, CA 92887                         5088    8/31/2020     24 Hour Fitness Worldwide, Inc.              $336.70                                                                              $336.70
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5089    8/31/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Chang, Angel
1514 Marsella Dr.
Oxnard, CA 93030                              5090    8/31/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Chang, Andrew
1514 Marsella Dr.
Oxnard, CA 93030                              5091    8/31/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Howard, Andrew
535 S Sunnyhill Way
Anaheim, CA 92808                             5092     9/1/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
Hulter, Henry N
17 Wellbrock Hts
San Rafael, CA 94903                          5093    8/31/2020          24 San Francisco LLC                       $12.33                                                                             $12.33
Gerig, Allison
7858 SE 21st Ave
Portland, OR 97202                            5094    8/31/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Chang, Shyan
630 Gravatt Dr
Berkeley, CA 94705                            5095    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Schneider, Naomi
1233 1/2 Henry Street
Berkeley, CA 94709                            5096     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $34.00                                                               $34.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5097    8/31/2020              24 Denver LLC                       $300.00                                                                              $300.00
Zhang, Zheng
3913 NW Jasmine St
Camas, WA 98607                               5098    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                        Page 327 of 1762
                                                       Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 328 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Smith, Stephanie
222 SW Harrison St. Apt. 10G
Portland, OR 97201                           5099    8/31/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Sandez, Scott
1032 Lassen Dr
Belmont, CA 94002                            5100     9/1/2020    24 Hour Fitness Worldwide, Inc.           $609.00                                                                              $609.00
Douple, Stephanie
7003 Woodhue Drive #B
Austin, TX 78745                             5101     9/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Duran, Alejandro
33790 Willow Haven Lane #106
Murrieta, CA 92563                           5102     9/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Campbell, Linda
7424 Lockwood Street
Oakland, CA 94621                            5103     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Celestino, Dean
8 Royalston
Mission Viejo, CA 92692                      5104    8/31/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Castillo, Jose
1405 S Nellis Blvd Unit 2109
Las Vegas, NV 89104                          5105    8/31/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Centolanza, Koyfou
11515 Greenwood Ave Apt A
Seattle, WA 98133                            5106     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Wu, George
525 S. Ardmore Ave #143
Los Angeles , CA 90020                       5107     9/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Maloney, Christina
3160 Telegraph Road #230
Ventura, CA 93003                            5108    8/31/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00
Lai, Eric
1415 Grand St
Apt 1
Alameda, CA 94501                            5109     9/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Ahearn, Gene
10712 Paradise Point Dr
Las Vegas, NV 89134                          5110     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Brassell, Danny
16822 E Lake Ln
Aurora, CO 80016                             5111    8/30/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Ralls, Marvel L.
8751 Heathermist Way
Elk Grove, CA 95624                          5112     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $559.98                                                              $559.98
Fuentes, Vivien
12517 Poinsettia Ave
El Monte, CA 91732                           5113    8/30/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Huynh, Lien
9409 Red Spruce Way
Elk Grove, CA 95624                          5114     9/1/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99


                                                                                    Page 328 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 329 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
RICHARDSON, ARTHUR A
43932 Kirkland Ave
Lancaster, CA 93535                          5115     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Qu, Xiaodi
16901 Napa St, APT E207
North Hills, CA 91343                        5116    8/31/2020        24 Hour Fitness USA, Inc.                 $340.00                                                                              $340.00
Ronco, Jaime
119 Young Ave
Yonkers, NY 10710                            5117    8/28/2020        24 Hour Fitness USA, Inc.                    $96.33                                                                             $96.33
Gerbasio III, Michael W.
319 Park Ave
Rutherford, NJ 07070                         5118     9/1/2020     24 Hour Fitness Worldwide, Inc.              $219.64                                                                              $219.64
Lee, Joseph
94-632 Lumiaina St. E 102
Waipahu, HI 96797                            5119    8/29/2020     24 Hour Fitness Worldwide, Inc.              $150.62                                                                              $150.62
Bateman, Daniel
13730 Joaquin Lane
Cerritos, CA 90703                           5120    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18
Nguyen, Michelle M
7916 Artesia Blvd.
Buena Park, CA 90621                         5121     9/1/2020     24 Hour Fitness Worldwide, Inc.              $340.29                                                                              $340.29
Flanagan, Kevin
416 N Fig Tree Ln
Plantation, FL 33317                         5122     9/1/2020     24 Hour Fitness Worldwide, Inc.              $105.00                          $105.00                                             $210.00
Narain, Arti
940 Sloboda Ave
Sacramento, CA 95838                         5123    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kim, Eugene Young
18341 Cachet Way
Santa Clarita, CA 91350                      5124     9/1/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Schmidt, Regine
2067 Santa Cruz Ave
Menlo Park, CA 94025-6237                    5125    8/31/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Smith, Jate
1925 13th Ave.
Sacramento, CA 95818                         5126     9/1/2020     24 Hour Fitness Worldwide, Inc.              $553.99                                                                              $553.99
Espinosa, Christian
150 Fulmar Ct
Colton, CA 92324                             5127    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,662.00                                                                           $1,662.00
Tran, Nathan
8200 Bolsa Ave Spc 127
Midway City, CA 92655                        5128     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Koziol, John Daniel
4430 SE 47th Avenue
Portland, OR 97206                           5129    8/31/2020     24 Hour Fitness Worldwide, Inc.              $288.98                                                                              $288.98
Galgano, Jimmy
6544 Cleon Ave
North Hollywood, CA 91606                    5130     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00




                                                                                       Page 329 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 330 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mercado, Carlos
3303 S ARCHIBALD AVE #153
ONTARIO , CA 91761                            5131     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Cao, Patricia
3815 Highpointe Court
Dublin, CA 94568                              5132     9/1/2020     24 Hour Fitness Worldwide, Inc.              $262.00                                                                              $262.00
Cantiller, Phillip
252 Essex Way
Benicia, CA 94510                             5133    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mendoza, Mary Nelida
1125 S. Sullivan Street
Santa Ana, CA 92704                           5134     9/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Shevde, Sumukh
927 Passiflora Avenue
Encinitas, CA 92024                           5135     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,583.00                                                                           $1,583.00
Levine, Ken
6 Teaberry Lane
Rancho Santa Margarita, CA 92688              5136    8/31/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Kattner, Lori
504 Chicory Cir
Matthews, NC 28104                            5137     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Keiser, Sahru
916 Otis Drive
Alameda, CA 94501                             5138    8/31/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Yeung, Jason
PO BOX 32634
Los Angeles, CA 90032                         5139     9/1/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Abuershaid, Hani
3012 E. Oak Knoll Loop
Ontario, CA 91761                             5140     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Wong, Lara
39462 Humpback Whale Rd
Newark, CA 94560                              5141     9/1/2020     24 Hour Fitness Worldwide, Inc.              $613.99                                                                              $613.99
Kamenetskiy, Amber
17660 Snowberry Way
Parker, CO 80134                              5142     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Gaona, Jaime
920 E. Terrace Dr
Long Beach, CA 90807                          5143     9/1/2020     24 Hour Fitness Worldwide, Inc.              $980.00                                                                              $980.00
Dinicola, Edward R.
6 Tonnelier Way
Denville, NJ 07834                            5144     9/1/2020    24 Hour Fitness United States, Inc.           $110.86                                                                              $110.86
Ong, Andrew
1884 Grove Way
Castro Valley, CA 94546                       5145     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Davis, John
2529 Park Drive
Santa Ana, CA 92707                           5146    8/31/2020     24 Hour Fitness Worldwide, Inc.              $119.97                                                                              $119.97




                                                                                        Page 330 of 1762
                                                      Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 331 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Papa, Amal
411 S. Mariposa St.
Burbank, CA 91506                           5147     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lodge, Jerome J
3879 QUAIL CANYON COURT
San Jose, CA 95148                          5148     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $38.46                                                                            $38.46
Shriber, Joseph D.
PO Box 761
Folsom, CA 95763-0761                       5149     9/1/2020    24 Hour Fitness Worldwide, Inc.             $524.99                                                                              $524.99
Solis, Milagros
321 Jensen Avenue
Rahway, NJ 07065                            5150     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Alvarado, Gary
91-988 Papapuhi Place
Ewa Beach, HI 96706                         5151     9/1/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Tang, Jiamin
490 Southhill Blvd
Daly City, CA 94014                         5152     9/1/2020    24 Hour Fitness Worldwide, Inc.             $711.00                                                                              $711.00
Whited, Christina
1445 S Chambers Rd #103
Aurora, CO 80017                            5153     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                            $95.00
Scharf, Patricia A
535-1/4 N Spaulding Ave.
Los Angeles, CA 90036                       5154     9/1/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
DONG, CHANGHUI
2478 Harrisburg Ave
Fremont, CA 94536                           5155     9/1/2020     24 Hour Fitness Holdings LLC               $367.29                                                                              $367.29
Li, Tian
128 E. Santa Clara St.
Arcadia, CA 91006                           5156     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Balzer, Joseph
124 24th St B
Newport Beach, CA 92663                     5157     9/1/2020       24 Hour Fitness USA, Inc.                $600.00                                                                              $600.00
OConnor, Priscilla
10238 Nottingham Dr
Parker, CO 80134                            5158     9/1/2020       24 Hour Fitness USA, Inc.                $349.50                                                                              $349.50
Adhimoolam, Murugan
1516 Bradford Grove Trl
Keller, TX 76248                            5159     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $45.45                                                                            $45.45
Azmal, Abdul
8819 GARRITY DR
ELK GROVE, CA 95624                         5160     9/1/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Boyd, Kim
3852 Hudson Ave NE
Salem, OR 97301                             5161     9/1/2020    24 Hour Fitness Worldwide, Inc.             $287.00                                                                              $287.00
Do, Dylan
1293 Candia Dr
San Jose, CA 95121                          5162     9/1/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00




                                                                                   Page 331 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 332 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Galli, Kyla
28 Maplewood Avenue
Dobbs Ferry, NY 10522                          5163     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chenyek, Armando
1023 Merced St.
Berkeley, CA 94707                             5164     9/1/2020        24 Hour Fitness USA, Inc.                    $62.00                                                                             $62.00
DEAN, MIKE
13760 Knaus Road
Lake Oswego, OR 97034                          5165     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
PIEDRA, JAVIER
92 CHURCH ST
LODI, NJ 07644                                 5166     9/1/2020     24 Hour Fitness Worldwide, Inc.                                             $1,000.00                                           $1,000.00
Lares, Alison
PO Box 165
Crestline , CA 92325                           5167     9/1/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Patel, Sideshwar
911 Van Ness Court
Costa Mesa, CA 92626                           5168     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Carter McIntosh Isakson, Dorothy
9313 N. Chicago Ave
Portland,, OR 97203                            5169     9/1/2020     24 Hour Fitness Worldwide, Inc.              $185.36                                                                              $185.36
Tuthill, Madeline
8101 Genesta Ave
Van Nuys, CA 91406                             5170     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $46.29                                                                             $46.29
REYES, LEO
12047 STEWARTON DRIVE
PORTER RANCH, CA 91326                         5171     9/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
PAK, VLADIMIR
19100 Crest Ave, Apt#31
Castro Valley, CA 94546                        5172     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Yeager, Carly
3374 south forest st
Denver, CO 80222                               5173     9/1/2020              24 Denver LLC                          $60.00                                                                             $60.00
George, Sheila J
2120 N Pacific Ave Spc 3
Santa Cruz, CA 95060                           5174     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $240.00                                                              $240.00
Pressley, Derek
9845 Pineapple Tree Drive Suite 204
Boynton Beach, FL 33436                        5175     9/1/2020    24 Hour Fitness United States, Inc.              $89.98                                                                             $89.98
Ortiz, Christian
813 reef drive
San Diego, CA 92154                            5176     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lee, John
1243 Greycrest Pl
Diamond Bar, CA 91765                          5177     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Villarreal, Ofelia
635 Westminster Drive
Pasadena, CA 91105                             5178     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                         Page 332 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 333 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tang, Justin
1276 Olympic Drive
Milpitas, CA 95035                           5179     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lee, Susan
1243 Greycrest Pl
Diamond Bar, CA 91765                        5180     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Imaishi, Chie
7648 NW Catalpa St
Portland, OR 97229                           5181     9/1/2020        24 Hour Fitness USA, Inc.                 $349.00                                                                              $349.00
Pandher, Gurjit S
923 Arikara Drive
Fremont, CA 94539                            5182     9/1/2020    24 Hour Fitness United States, Inc.              $22.03                                                                             $22.03
Avila, Irma
2724 21st
San Pablo, CA 94806                          5183     9/1/2020    24 Hour Fitness United States, Inc.                           $380.00                                                              $380.00
Carter, William
1 Keahole Place
#1301
Honolulu, HI 96825                           5184    8/28/2020        24 Hour Fitness USA, Inc.                                 $954.97                                                              $954.97
Prevost, Claudia
9 Seaview
Montecito, CA 93108                          5185     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ahyee, Danita M
2006 Villa Dr. Apt 310
Pittsburg, CA 94565                          5186     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
GARCIA, ISADORA
3039 DRIPPING SPRINGS CT
KATY, TX 77494                               5187    8/28/2020        24 Hour Fitness USA, Inc.                    $54.38                                                                             $54.38
Ganjani, Nicole
5157 Steinbeck Ct
Carlsbad, CA 92008                           5188     9/1/2020     24 Hour Fitness Worldwide, Inc.                          $117,738.97                                                          $117,738.97
Kim, Eileen
8619 Arbor Drive
El Cerrito, CA 94530                         5189     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Castellanos, Armand
3702 South Parton Street
Santa Ana, CA 92707                          5190     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Delema, Amy
3502 Ridgecrest Way
Livermore, CA 94551                          5191     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Taveras, Erasmo
16 Renie Ln
Blauvelt, NY 10913                           5192     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hazzard, Charles R
2828 277th Terrace SE
Sammamish, WA 98075                          5193    8/28/2020     24 Hour Fitness Worldwide, Inc.             $2,059.20                                                                           $2,059.20
Thompson, Mark
341 Sanford Ave
Hillside, NJ 07205                           5194     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00


                                                                                       Page 333 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 334 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhu, Ying
698 Bruce Drive
Paramus, NJ 07652                             5195     9/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Ma, Christina
111 Murray St
Apt 22B
New York, NY 10007                            5196     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Espinal, Emely
                                              5197     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Dalton, Jordan
380 Vernon Way, Ste G.
El Cajon , CA 92020                           5198     9/2/2020     24 Hour Fitness Worldwide, Inc.              $674.89                                                                              $674.89
Van, Cody
4021 Cork Drive
Laporte, CO 80535                             5199     9/1/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                              $41.99
Valvo, Christopher
29324 Begonias Lane
Canyon Country, CA 91387                      5200     9/1/2020     24 Hour Fitness Worldwide, Inc.                $52.00                                                                              $52.00
Kim, Diana
9859 Carrara Cir
Cypress, CA 90630                             5201     9/1/2020     24 Hour Fitness Worldwide, Inc.              $124.93                                                                              $124.93
Hill, Vanessa
6722 Sedan Ave
West Hills, CA 91307                          5202     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Blackmon, Laura Y
11798 Barrentine Loop
Parker, CO 80138                              5203     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Fowler, Parker
3178 E La Palma Ave
Anaheim, CA 92806                             5204     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Lee, Ji-Soo
201 Bridge Plaza N. #12B
Fort Lee, NJ 07024                            5205     9/1/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Kikic, Mario
126 Lake Ave Apt 4
Clifton, NJ 07011                             5206     9/1/2020     24 Hour Fitness Worldwide, Inc.              $301.50                                                                              $301.50
Reseck Jr., John
88 Fulmar Ln.
Aliso Viejo, CA 92656                         5207     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $312.00                                                              $312.00
POWELL, LINDSAY
4320 SUTTON PLACE
Sherman Oaks, CA 91403                        5208     9/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Pasinetti, Christopher J
2702 20th Street Place SW
Puyallup, WA 98373                            5209     9/2/2020     24 Hour Fitness Worldwide, Inc.              $184.60                                                                              $184.60
TANG, LOUYANG
698 Bruce Drive
Paramus, NJ 07652                             5210     9/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00




                                                                                        Page 334 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 335 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Brousseau, Jocelyn
6717 Darby Ave Apt 29
Reseda, CA 91335                              5211     9/1/2020    24 Hour Fitness United States, Inc.           $876.00                                                                              $876.00
Moore, Emily
20181 Hillside Drive
Orange, CA 92869                              5212     9/1/2020     24 Hour Fitness Worldwide, Inc.              $372.00                                                                              $372.00
Nelson, Barbara
6463 S. Williams St.
Centennial, CO 80121                          5213    8/30/2020    24 Hour Fitness United States, Inc.                          $1,775.88                                                           $1,775.88
Barry, David
503 N. Frederic St.
Burbank, CA 91505                             5214     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $89.98                                                                             $89.98
Bodner, Jackie
18324 Clark Street #123
Tarzana, CA 91356                             5215    8/28/2020        24 Hour Fitness USA, Inc.                 $199.00                                                                              $199.00
phe, bunsong
32834 NE 50TH ST
CARNATION, WA 98014                           5216     9/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Schuman, Jonathan
7519 Alpha Ct. E.
W. Palm Beach, FL 33406                       5217    8/28/2020     24 Hour Fitness Worldwide, Inc.              $401.86                                                                              $401.86
Lee, Heather
6313 La Mesa Street
Lago Vista, TX 78645                          5218     9/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
ILAN & BERRY MILCH
415 ARGYLE ROAD #4-H
BROOKLYN, NY 11218                            5219    8/28/2020     24 Hour Fitness Worldwide, Inc.                                             $1,100.00                                           $1,100.00
Rippner, Joan
921 10th St. #115
Santa Monica, CA 90403                        5220    8/28/2020    24 Hour Fitness United States, Inc.           $924.00                                                                              $924.00
Bills, Sean-Luc
8263 E.Blue Canyon Court
Anaheim Hills, CA 92808                       5221    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chen, Andrew
471 Desert Holly Street
Milpitas, CA 95035                            5222    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gopalakrishnan, Khushbu
34840 Fremont Blvd
Fremont, CA 94555                             5223    8/30/2020     24 Hour Fitness Worldwide, Inc.              $648.00                                                                              $648.00
Hernandez, Emmanuel
71 San Dimas Ave
Santa Barbara, CA 93111                       5224    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99           $0.00                                                              $429.99
Jain, Deepak
13145 Entreken Ave
San Diego, CA 92129                           5225    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Bowen, Randi A.
509 Devoe ST NE
Olympia, WA 98506                             5226     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $585.00                            $585.00




                                                                                        Page 335 of 1762
                                                      Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 336 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Miao, Jiongbin
250 Jules Ave
San Francisco, CA 94112                     5227    8/30/2020    24 Hour Fitness United States, Inc.           $360.00                                                                              $360.00
Rowell, Jennie
418 Coronado Ave
Half Moon Bay, CA 94019                     5228     9/1/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Ilnicki, Ivan
1328 5TH AVE.
San Francisco, CA 94122                     5229    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Raban, Shirin E.
2120 Kerwood Ave
Los Angeles, CA 90025                       5230    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Hsiang, Nelly
5633 Silver Valley Ave.
Agoura Hills, CA 91301                      5231    8/30/2020     24 Hour Fitness Worldwide, Inc.                $94.00                                                                              $94.00
Ma, Liwei
4206 258th Ave SE
Sammamish, WA 98029                         5232    8/30/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
JOSEPH, LINDA
27000 W LUGONIA AVE #8204
REDLANDS, CA 92374                          5233    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Williams, Ron
8885 southside ave
Elk Grove, CA 95624                         5234     9/1/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Kushner, Kenneth Nathan
789 Alverstone Ave
Ventura, CA 93003                           5235    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Charles, Rick A
2200 Strang Ave
San Leandro, CA 94578                       5236    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
York, Tirizia L
6567 Jewel Stone Lane
Dickinson, TX 77537                         5237    8/30/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Tan, See
6816 Scott Cir
Cypress, CA 90630-4949                      5238    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Sanchez, Benjamin
6905 Sylvia Ave
Reseda, CA 91335                            5239    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.04                                                                              $350.04
Chen, Stacey
1617 Hidden Spring Drive
Las Vegas, NV 89117                         5240    8/30/2020     24 Hour Fitness Worldwide, Inc.                              $230.08                                                              $230.08
Mallchok, Shelley
3314 Rubio Crest Drive
Altadena, CA 91001-1528                     5241    8/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Otero , Kristianne
6906 Van Mare lane
Citrus Heights , CA 95621                   5242    8/30/2020     24 Hour Fitness Worldwide, Inc.                $49.98                                                                              $49.98




                                                                                      Page 336 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 337 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                              5243    8/30/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Lister, Dalia
14223 Tuscany Pl.
Beaumont, CA 92223                             5244    8/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Crosson, Justin
1790 Panay Circle
Costa Mesa, CA 92626                           5245    8/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Howell, Phyllis
20247 Atascocita Shores Dr.
Kingwood, TX 77346-1616                        5246    8/31/2020    24 Hour Fitness United States, Inc.                           $560.00                                                              $560.00
Liang, Yi
116 Pleasanthome Drive
La Puente, CA 91744                            5247     9/1/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Sandoval, Melanie
18509 Taylor Ct.
Torrance, CA 90504                             5248    8/30/2020    24 Hour Fitness United States, Inc.           $438.99                                                                              $438.99
Duong, Gia
5213 W 3rd St
Santa Ana, CA 92703                            5249    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Cooper, Janice
44 CORTE ROYAL
MORAGA, CA 94556                               5250     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Claim docketed in error
                                               5251     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Perez, Ruben Alex
2731 N California Street
Stockton, CA 95204                             5252    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                        $5,000.00                          $8,025.00
Crosson, Megan
1790 Panay Circle
Costa Mesa, CA 92626                           5253    8/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lee, Lucinda
3421 Oarfish Lane
Oxnard, , CA 93035                             5254     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Crosson, Jeffrey
1790 Panay Circle
Costa Mesa, CA 92626                           5255    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
McDougal , Sade
805 27th Ave
San Francisco, CA 94121                        5256    8/30/2020     24 Hour Fitness Worldwide, Inc.                $26.99                                                                              $26.99
William and Dina DeGree
1894 Winrow Rd
El Cajon, CA 92021                             5257    8/30/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Campos, Francisco
5350 Triana Street
San Diego, CA 92117                            5258    8/30/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97
Gee, Gloria
6315 Swainland Road
Oakland, CA 94611                              5259    8/30/2020     24 Hour Fitness Worldwide, Inc.              $666.58                                                                              $666.58

                                                                                         Page 337 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 338 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Burnett, Rosemary
3110 Greenview Drive
Castro Valley, CA 94546                        5260     9/1/2020    24 Hour Fitness United States, Inc.             $75.00                                                                              $75.00
Jaramillo, Julie
12133 Alcott Street
Westminster, CO 80234                          5261     9/1/2020              24 Denver LLC                       $198.00                                                                              $198.00
Moline, Norman
2552 Gardi St
Duarte, CA 91010                               5262     9/1/2020     24 Hour Fitness Worldwide, Inc.              $749.81                                                                              $749.81
Taylor, Jeannie Marie
435 W Gloucester St
Gladstone, OR 97027                            5263     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Balestrieri, Maria
570 Rockdale Drive
San Francisco, CA 94127                        5264     9/1/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Manning, Matthew
1452 N Vasco Rd STE 202
Livermore, CA 94551                            5265     9/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Harrington, Jackson Roy
C/O Shelley Harrington (Minors Parent)
45-125 Iole Place
Kaneohe, HI 96744                              5266     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Benavides, Bryan
1215 E 1st ST
Tustin, CA 92780                               5267     9/2/2020     24 Hour Fitness Worldwide, Inc.              $164.96                                                                              $164.96
Fritz, Megan
27521 Calinda
Mission Viejo, CA 92692                        5268     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Arenas, Kianna
3650 Via Marina Ave
Oxnard, CA 93035                               5269     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bahena, Joe M
4717 Graywood Ave
Long Beach, CA 90808                           5270     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sparks, Mark
The Ferguson Law Firm
350 Pine Street, Suite 1440
Beaumont, TX 77701                             5271     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kalabus, James
13125 Old West Ave
San Diego, CA 92129                            5272     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Lok, Grace
11830 Genoa Way
Los Angeles, CA 90047                          5273     9/1/2020     24 Hour Fitness Worldwide, Inc.                $20.00                                                                              $20.00
Marinio, Lisa
322 Elderberry Dr.
Petaluma, CA 94952                             5274     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Duffy, Liz
163 W Juan Way
Castle Rock, CO 80108                          5275     9/1/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99

                                                                                         Page 338 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 339 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vishnevski, Alexander
2965 ave z apt 3 r
brooklyn, NY 11235                             5276     9/1/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Sanchez, Ernesto A
2559 Villamonte Ct.
Camarillo, CA 93010                            5277    8/30/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Tran, Sharon Hien
9082 Marylee drive
Garden Grove, CA 92841                         5278    8/30/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Feis, Julien & Lisa Gustafson
21707 65th Ave CT E
Spanaway, WA 98387                             5279    8/30/2020     24 Hour Fitness Worldwide, Inc.                              $490.73                                                              $490.73
Loc, Justin
Tuyen Mong Tran
316 Meadowhaven Way
Milpitas, CA 95035                             5280    8/30/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Tran, An
8875 Lewis Stein Rd Apt 108
Elk Grove, CA 95758                            5281    8/30/2020     24 Hour Fitness Worldwide, Inc.              $355.00                                                                              $355.00
Palmisano Jr, Robert
1121 NW 94th Ave.
Plantation, FL 33322                           5282     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Li, Connie
4680 Wilcox Ave
Santa Clara, CA 95054                          5283     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mouradian, Aaron
829 E Elmwood Ave
Burbank, CA 91501                              5284    8/30/2020        24 Hour Fitness USA, Inc.                 $680.00                                                                              $680.00
McKay, Thomas J
687 Thousand Oaks Dr.
Las Vegas, NV 89123                            5285    8/30/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Mouradian, Monique
829 E Elmwood Ave
Burbank, CA 91501                              5286    8/30/2020        24 Hour Fitness USA, Inc.                 $680.00                                                                              $680.00
Hutchings, Nina
84-610 Upena Street
Waianae, HI 96792                              5287     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lin, Waley
3936 South Findlay St
Seattle, WA 98118                              5288    8/30/2020        24 Hour Fitness USA, Inc.                    $46.23                                                                             $46.23
Morales, Lynette
126 Lake Ave Apt 4
Clifton, NJ 07011                              5289     9/1/2020     24 Hour Fitness Worldwide, Inc.              $301.50                                                                              $301.50
Alvarez, Michael
13451 CROWLEY ST
PANORAMA CITY, CA 91402                        5290     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Pyle, James
17700 S Avalon Blvd. Spc 426
Carson, CA 90746                               5291     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00


                                                                                         Page 339 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 340 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dishman, Ben
6741 Golfcrest Dr
San Diego, CA 92119                           5292    8/30/2020        24 Hour Fitness USA, Inc.                    $75.00                                                                             $75.00
Nikolaus, Alfonse M
229 Bottlebrush Way
Fallbrook, CA 92028                           5293    8/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Anand, Varun
1015 Messina Ln
Richmond, TX 77469                            5294    8/30/2020    24 Hour Fitness United States, Inc.                           $180.00                                                              $180.00
Lax, Bruce
4653 Juniper CT.
Lancaster, CA 93536                           5295     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Marshall, B Delano
13005 Jordans Endeavor Drive
Bowie, MD 20720                               5296     9/1/2020    24 Hour Fitness United States, Inc.           $479.88                                                                              $479.88
Bhumbla, Ravinder
2540 Paddock Drive
San Ramon, CA 94583                           5297     9/1/2020    24 Hour Fitness United States, Inc.                           $243.00                                                              $243.00
O'Sullivan, Patrick
2537 bamboo st
Newport Beach, CA 92660                       5298     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chidoub, Maxim
304 W 234th Street
Bronx, NY 10463                               5299    8/30/2020            24 New York LLC                       $750.00                                                                              $750.00
Osako, Glenn
1701 Juliet Ct.
Brea, CA 92821                                5300     9/1/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Goldstein, Josh Dan
471 S. Spalding Dr.
Beverly Hills, CA 90212                       5301    8/30/2020        24 Hour Fitness USA, Inc.                                 $120.00                                                              $120.00
Moore, Jayme
12038 Clark St Apt 3
Moreno Valley, CA 92557                       5302    8/30/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Holness, Michael
2895 East Charleston Blvd #1043
Las Vegas, NV 89104                           5303    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Doyle, Conley
PO Box 6411
Olympia, WA 98507                             5304     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $47.38                                                                             $47.38
Keller, Karen
513 Oakwood Ct
Henderson, NV 89002-8311                      5305     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Gorelik, Oleg
1812 Shore Blvd
Brooklyn, NY 11235                            5306     9/2/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
THOMPSON, JEFFREY
3305 HAYLEY COURT
RICHARDSON, TX 75082                          5307    8/30/2020     24 Hour Fitness Worldwide, Inc.              $193.04                                                                              $193.04




                                                                                        Page 340 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 341 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Akhavan, Shahab
916 Shenandoah St #202
Los Angeles, CA 90035                        5308    8/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
TSERING, NGAWANG
1750 LIBERTY ST.
APT. 1
EL CERRITO, CA 94530                         5309    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Cancio, Kathleen
27 Buena Vista Ave
Spring Valley, NY 10977                      5310     9/1/2020        24 Hour Fitness USA, Inc.                    $51.99                                                                             $51.99
Schmelzer (Amick, maiden name), Megan
7628 W. 54th Ave #1206
Arvada, CO 80002                             5311     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
SUN, REN MIN
275 CORDOVA ST. #810
PASADENA, CA 91101                           5312     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                          $129.99                                             $429.99
Thill, Lauran
8104 Hearthstone PL
Antelope, CA 95843                           5313     9/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Foley, Terrence
4507 Cabello St
Union City, CA 94587                         5314    8/30/2020    24 Hour Fitness United States, Inc.           $109.00                                                                              $109.00
Valdes, Rene
3283 Alegre Lane
Altadena, CA 91001                           5315    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Peng, Jing
3803 Chambery Ct
San Jose, CA 95127                           5316    8/30/2020          24 San Francisco LLC                    $553.37                                                                              $553.37
Carrillo, Arlene
8201 Camino Media #157
Bakersfield, CA 93311                        5317     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $44.37                                                                             $44.37
Quiaoit, Jose
3300 Renwick Ave #2011
Elk Grove, CA 95758                          5318    8/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stafford, Vickie
2851 Petaluma Ave
Long Beach, CA 90815                         5319     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,970.99                        $1,970.99                          $3,941.98
Porras, Geraldine
746 N Eucalyptus Ave #16
Inglewood, CA 90302                          5320    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $46.29                                                                             $46.29
Reeves, Charles C.
772 Duvall Ave.
Camarillo, CA 93010                          5321    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Irvin, Josephine
4778 Heatherfield Ct
Fairfield, CA 94534                          5322    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Godinez, Victor
4408 Briarglen Dr
Dallas, TX 75211                             5323    8/30/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00


                                                                                       Page 341 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 342 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Valdes, Edmund
2077 Heather Drive
Monterey Park, CA 91755                       5324     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Johns, Hillary
2200 W. Empire Avenue
Burbank, CA 91504                             5325    8/30/2020    24 Hour Fitness Worldwide, Inc.             $538.00                                                                              $538.00
Schaben, Allen
21281 Yamouth Lane
Huntington Beach, CA 92646                    5326    8/30/2020    24 Hour Fitness Worldwide, Inc.             $487.49                                                                              $487.49
Kisseh, Tetteh
9700 Mountain Blvd #5
Oakland, CA 94605                             5327     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Negley, Troy
606 E Hinsdale Ave
Littleton, CO 80122                           5328     9/1/2020    24 Hour Fitness Worldwide, Inc.             $897.24                                                                              $897.24
Martinez, Luningning C
4371 Glen Canyon Cir
Pittsburg, CA 94565                           5329    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Deckelbaum, Sheldon
801 Ash Street
Unit 702
San Diego, CA 92101-0814                      5330    8/30/2020       24 Hour Fitness USA, Inc.                                 $81.25                                                               $81.25
Herrera, Elias
3616 Torgensen Ct
Antioch, CA 94509                             5331     9/1/2020    24 Hour Fitness Worldwide, Inc.         $149,000.00                                                                          $149,000.00
Lovgren, James
7315 Seafarer Place
Carlsbad, CA 92011                            5332    8/30/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Saxon, Joseph
2849 Forest Hill Blvd
Pacific Grove, CA 93950                       5333    8/30/2020    24 Hour Fitness Worldwide, Inc.                                                               $800.00                            $800.00
Sumbi, Paul
404 E 1st St 1171
Long Beach, CA 90802                          5334    8/30/2020       24 Hour Fitness USA, Inc.                $192.00                                                                              $192.00
Pollock, Steven
28 Jefferson Road
Scarsdale, NY 10583-6412                      5335     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $92.38                                                                            $92.38
Recharte, Anthony Julius
1145 Belmont Ave Apt 202
Long Beach, CA 90804                          5336    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Chesek, Melissa
821 Nelson Place
Piscataway, NJ 08854                          5337    8/30/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Rodenberg, Todd
61 Contrada Fiore Dr.
Henderson, NV 89011                           5338     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Won, Samuel
3036 Griffon St. E.
Danville, CA 94506                            5339     9/1/2020    24 Hour Fitness Worldwide, Inc.             $749.87                                                                              $749.87


                                                                                     Page 342 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 343 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Broad, Robert
2681 Chateau Clermont Street
Henderson, NV 89044                           5340    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Harris, Qaasim
6809 Woodland Vase Ct
Las vegas , NV 89131                          5341    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Charles, Samantha
5533 Whitty Lane
Brooklyn, NY 11203                            5342     9/1/2020     24 Hour Fitness Worldwide, Inc.              $206.95                                                                              $206.95
Angelos-Tedesco, Tina F
218 BSOUTH RIDGE CT
DANVILLE, CA 94506                            5343    8/30/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Keorhagian, Anait
1130 valley view ave
Pasadena, CA 91107                            5344    8/30/2020      24 Hour Fitness Holdings LLC                $500.00                                                                              $500.00
Hang, Elbert
174 Sagemeadow Ct.
Milpitas, CA 95035                            5345    8/30/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Juarez, Cristina
2626 E Gelid Ct
Anaheim, CA 92806                             5346    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Bhumbla, Ravinder
2540 Paddock Drive
San Ramon, CA 94583                           5347     9/1/2020    24 Hour Fitness United States, Inc.                           $243.00                                                              $243.00
Hernandez, Jose Francisco
125 S Main Street #352
Sebastopol, CA 95472                          5348    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lally, Patrick
15291 Reims Circle
Irvine, CA 92604                              5349    8/30/2020        24 Hour Fitness USA, Inc.                    $59.00                                                                             $59.00
Riley, Jennifer & Eric
512 S. Perry St.
Denver, CO 80219                              5350     9/1/2020     24 Hour Fitness Worldwide, Inc.              $293.93                                                                              $293.93
Park, Jemma
22831 Modesto Dr.
Mission Viejo, CA 92691                       5351    8/30/2020     24 Hour Fitness Worldwide, Inc.                               $98.00            $0.00           $98.00                            $196.00
Miller, Jonathan
1008 San Jancinto Dr.
Apt. 1021
Irving, TX 75063                              5352    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $80.44                                                                             $80.44
Kroop, Cynthia G
203 Woodvalley Place
Danville, CA 94506                            5353    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Hernandez, Enrique
2626 E Gelid Ct
Anaheim, CA 92806                             5354    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Kroop, Marc G
203 Woodvalley Place
Danville, CA 94506                            5355    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00


                                                                                        Page 343 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 344 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wang, Lilly(Lily)
6009 Amir Lane
Carmichael, CA 95608                          5356    8/30/2020    24 Hour Fitness Worldwide, Inc.            $1,235.00                                                                           $1,235.00
Daroui, Nassima
4627 W. 171st St.
Lawndale, CA 90260                            5357     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $650.00                            $650.00
Olobardi, James
331 harridon avenue
Hasbrouck Heights, NJ 07604                   5358    8/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Fellner, Marvin
1068 NW 83 Drive
Coral Springs, FL 33071                       5359     9/1/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Hardy, Kimberly
13150 Sycamore Rd
Victorville, CA 92392                         5360    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
ONEAL, BRIDGET
1520 26th Ave.
Oakland, CA 94601                             5361    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Bracha, Sheila
10644 Maple Street
Cypress, CA 90630                             5362    8/31/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Ghosh, Srijani
1305 Solano Ave Apt E
Albany, CA 94706                              5363    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Mourad, Ghada
3 Ticonderoga
Irvine, CA 92620                              5364    8/30/2020    24 Hour Fitness Worldwide, Inc.             $125.10                                                                              $125.10
Andich, Mary
750 Highway 20
Willits, CA 95490                             5365    8/30/2020    24 Hour Fitness Worldwide, Inc.                              $29.95                                                               $29.95
Brown, Robert L.
10 Peninsula Road
Belvedere, CA 94920                           5366    8/30/2020       24 Hour Fitness USA, Inc.                               $1,621.96                                                           $1,621.96
Ramos, Daniel
1540 N Gilpin St
Denver, CO 80218                              5367     9/1/2020    24 Hour Fitness Worldwide, Inc.          $15,000.00                                                                           $15,000.00
Agostoni, Marco
1305 Solano Ave Apt E
Albany, CA 94706                              5368    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Agostoni, Marco
1305 Solano Ave Apt E
Albany, CA 94706                              5369    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Curry, Jessica M
6531 Westfield Court
Martinez, CA 94553                            5370    8/30/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Yi, Daniel
26 Van Reypen Street
Jersey City, NJ 07306                         5371    8/30/2020    24 Hour Fitness Worldwide, Inc.             $216.49                                                                              $216.49




                                                                                     Page 344 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 345 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Swapp, Willam
153 ILENE DR
ARCADIA , CA 91006                            5372     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $78.00                                                                             $78.00
Beaudoin, Jeanne
2694 Banbury Place
Los Angeles, CA 90065                         5373    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Svityashchuk, Victor
3685 Elkhorn Blvd Apt 821
North Highlands, CA 95660                     5374    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hachigian, Michael
8811 Canoga Avenue
Unit 303
Canoga Park, CA 91304                         5375    8/30/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Kondo, Masayo
7152 Amber Dawn Ct.
Las Vegas, NV 89166                           5376    8/30/2020        24 Hour Fitness USA, Inc.                 $304.57                                                                              $304.57
Walters, Steven
218 2nd Ave.
Indialantic, FL 32903                         5377    8/30/2020    24 Hour Fitness United States, Inc.          $2,800.00                                                                           $2,800.00
Ibarra, Jose Marlon
12854 Queensborough St
Cerritos, CA 90703                            5378     9/1/2020     24 Hour Fitness Worldwide, Inc.              $103.20                                                                              $103.20
Pender, Sabrina
3591 Castano Drive
Camarillo, CA 93010                           5379    8/30/2020    24 Hour Fitness United States, Inc.              $49.00       $549.87                                                              $598.87
Singh, Rajvinder
2716 Antelope Ln
Santa Rosa, CA 95407                          5380     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Price, Francine M
465 Eucalyptus Ave
Cotati, CA 94931                              5381     9/1/2020     24 Hour Fitness Worldwide, Inc.              $583.32                                                                              $583.32
Miller, Marcus
5221 Park At Woodlands Drive
Austin, TX 78724                              5382     9/1/2020        24 Hour Fitness USA, Inc.                 $259.68                                                                              $259.68
Sarnecki, Michael J
1689 East Primavera Way
San Tan Valley, AZ 85140                      5383    8/30/2020    24 Hour Fitness United States, Inc.          $5,880.00                                                                           $5,880.00
SIMPLICIANO, AVELINA
3403 VALLEY VISTA DR
SAN JOSE, CA 95148                            5384    8/30/2020    24 Hour Fitness United States, Inc.           $252.00                                                                              $252.00
Kartounian, Hrag
1130 Valley View Ave
Pasadena, CA 91107                            5385    8/30/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Alexani, Nareh
126 N Everett Street Apt #1
Glendale, CA 91206                            5386    8/30/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Ackerman, Matthew
240 Walter Hays Dr.
Palo Alto, CA 94303                           5387    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,376.00                                                                           $1,376.00


                                                                                        Page 345 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 346 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ho, Janise
8868 Boydton St.
Rosemead, CA 91770                            5388     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Nelson-Patel, Stephanie
192 Mayhew Way
Walnut Creek, CA 94597                        5389    8/30/2020       24 Hour Fitness USA, Inc.                $640.75                                                                              $640.75
Hsu, Bo-Yen
13699 Dearborn St.
Eastvale, CA 92880                            5390    8/30/2020       24 Hour Fitness USA, Inc.                    $96.00                                                                            $96.00
LI, DAVID
162 E PORTOLA AVE
LOS ALTOS, CA 94022                           5391    8/30/2020       24 Hour Fitness USA, Inc.                $283.52                                                                              $283.52
Dimens, Vlad
141 Van Sicklen Street
Brooklyn, NY 11223                            5392     9/1/2020           24 New York LLC                      $143.88                                                                              $143.88
Underhill, Shari
9108 Frosty Morning Ave
Las Vegas, NV 89129                           5393    8/30/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Dalvit, Allison
15639 W. Baker Ave
Lakewood, CO 80228                            5394    8/30/2020       24 Hour Fitness USA, Inc.                $299.00                                                                              $299.00
Wu, Joanne
742 San Ardo Dr
Brea, CA 92821                                5395    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Nuhn, Jodie
246 Santa Ana Ave Apt 6
Long Beach, CA 90803                          5396    8/30/2020    24 Hour Fitness Worldwide, Inc.                             $100.77                                                              $100.77
Runes, Justin
2549 Valente Drive
Pittsburg, CA 94565                           5397     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Bushard, Lourdes G
8519 Paradise Valley Rd
Apt 219
Spring Valley, CA 91977                       5398    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Gremillion, Jason
3723 View St.
Bakersfield, CA 93306                         5399    8/30/2020    24 Hour Fitness Worldwide, Inc.             $158.00                                                                              $158.00
Zhu, Grace
471 Desert Holly Street
Milpitas, CA 95035                            5400    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Williams, Michael S.
20 Genoa Street
West Babylon, NY 11704                        5401    8/30/2020    24 Hour Fitness Worldwide, Inc.             $864.00                                                                              $864.00
Sandler, Albert
1 Cliffside Drive
Livingston, NJ 07039                          5402     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Lam, Kevin
2160 Amber Ave
El Monte, CA 91732                            5403    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49


                                                                                     Page 346 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 347 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yang, Pao Lo
20510 Amhurst Dr.
Walnut, CA 91789                              5404    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Foley, Thomas J.
21223 106th Ave SE
Kent, WA 98031-2053                           5405    8/31/2020     24 Hour Fitness Worldwide, Inc.              $597.20                                                                              $597.20
Hamm, William
P. O. Box 931902
Los Angeles, CA 90093                         5406    8/31/2020     24 Hour Fitness Worldwide, Inc.                $93.98                                                                              $93.98
Fajardo, Kevin
6354 Anguilla Ave
Cypress, CA 90630                             5407    8/31/2020     24 Hour Fitness Worldwide, Inc.              $501.09                                                                              $501.09
Mendoza, Manolo B
10119 2/5 Washington Street
Bellflower, CA 90706                          5408    8/31/2020     24 Hour Fitness Worldwide, Inc.                $99.99                                                                              $99.99
Piggatt, Latoya
704 Austin Drive
Desoto, TX 75115                              5409    8/31/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
McCormick, Danielle
6 New Clarkstown Road
Nanuet, NY 10954                              5410    8/31/2020     24 Hour Fitness Worldwide, Inc.                $49.60                                                                              $49.60
Cortez, Jessica
24405 Katrina Ave.
Moreno Valley, CA 92551                       5411    8/31/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5412    8/31/2020     24 Hour Fitness Worldwide, Inc.                $73.80                                                                              $73.80
Allen, Jennie
3327 Marshall Ave
Carmichael, CA 95608                          5413     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5414    8/31/2020      24 Hour Fitness Holdings LLC                  $73.80                                                                              $73.80
sosa, stephanie
21071 Lochlea Ln #c
Huntington Beach, CA 92646                    5415    8/31/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Bhumbla, Rima
2540 Paddock Drive
San Ramon, CA 94583                           5416     9/1/2020    24 Hour Fitness United States, Inc.                           $243.00                                                              $243.00
Zelada, Xenia
111 Aspen Dr Apt 28
Pacheco, CA 94553                             5417    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,151.76                          $1,151.76
Besic, Sanela
6149 Joaquin Murieta Ave Unit D
Newark, CA 94560                              5418     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Rourke, Christopher
2013 Edinburg Ave
Cardiff by the Sea, CA 92007                  5419    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                        Page 347 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 348 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Vergeire, Christina
5412 Lindley Ave unit 107
Encino, CA 91316                              5420    8/31/2020    24 Hour Fitness Worldwide, Inc.            $2,400.00                                                                           $2,400.00
Ramli, Hicham
1464 E Whitestone Blvd Ste 402
Cedar Park, TX 78613                          5421    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ng, Yin
13902 Normandy CT.
Sugar Land, TX 77498                          5422    8/31/2020       24 Hour Fitness USA, Inc.                $128.82                                                                              $128.82
Rodriguez, Antonio
330 West 28 Street
Apt 9F
New York, NY 10001                            5423    8/31/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Root, Allen G
1813 Paradise Drive
Kissimmee, FL 34741                           5424     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,136.00                                                                           $1,136.00
Kihara, Danielle
2327 Carquinez Ave
El Cerrito, CA 94530                          5425    8/31/2020         24 San Francisco LLC                       $94.48                                                                            $94.48
Call, Merrill
212 Cecil Pl
Costa Mesa, CA 92627                          5426    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Johnson, Jay A.
5440 Theresa Way
Livermore, CA 94550                           5427     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Nava, Tatiana A.
1641 E. Avenue J12
Lancaster, CA 93535                           5428    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Blonsky, Daniel
8220 SW 60 Court
South Miami, FL 33143                         5429    8/31/2020    24 Hour Fitness Worldwide, Inc.             $127.33                                                                              $127.33
Mardirossian, Hourig
554 S. Marengo Ave., Apt. B
Pasadena, CA 91101                            5430     9/2/2020    24 Hour Fitness Worldwide, Inc.             $115.00                                                                              $115.00
Rice, Jennifer Janae
25815 NE Bald Peak Rd
Hillsboro, OR 97123                           5431    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Diaz, Hadassah
40 Monroe Street Apt. FD12
New York, NY 10002                            5432     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Ramirez, Constanza
24815 Acropolis Drive
Mission Viejo, CA 92691                       5433     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Sliwoski, Phil
625 South Scout Trail
Anaheim, CA 92807                             5434     9/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Morrow, Michelle
800 E Bobier Dr
Unit P4
Vista, CA 92084                               5435    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00

                                                                                     Page 348 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 349 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gao, Shu
10227 62 Drive 2FL
Forest Hills, NY 11375                        5436     9/2/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Shaw, Ken
2031 Castro Street 1
San Francisco, CA 94131                       5437    8/31/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Taing, Hao Meng
9436 Rose St
Bellflower, CA 90706                          5438    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Salah, Joseph
5421 Caminito Heraldo
La Jolla, CA 92037                            5439     9/1/2020        24 Hour Fitness USA, Inc.                                  $39.99                                                               $39.99
Pogosyan, Artur
6835 Bellaire Ave.
North Hollywood, CA 91605                     5440     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
THORNTON, ALBERT
21 S. LAKE DR
HACKENSACK, NJ 07601                          5441    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Blauw, Nicole
2120 NE 13th Ave
Portland, OR 97212                            5442     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $106.37                            $106.37
Feigelson, Douglas
4712 25th Street
San Francisco, CA 94114                       5443     9/2/2020          24 San Francisco LLC                                    $429.99                                                              $429.99
Ibarra, Eileen
12854 Queensborough St
Cerritos, CA 90703                            5444     9/1/2020     24 Hour Fitness Worldwide, Inc.              $103.20                                                                              $103.20
Caesar, Laurie
2744 NE 31st Avenue
Portland, OR 97212                            5445     9/1/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Honig, Morry
66 Corbin Hill Rd
#925
Fort Montgomery, NY 10922                     5446     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Bush, James
2591 Alamo Country Cir
Alamo, CA 94507                               5447    8/31/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Carbajal, Nicole
3765 Tamarack Ln #99
Santa Clara, CA 95051                         5448    8/31/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Tamraz, Dorothy Hope
5240 Marione Dr.
Carmichael, CA 95608                          5449     9/1/2020        24 Hour Fitness USA, Inc.                 $688.88                                                                              $688.88
Kim, Joseph
371 Castle Dr
Englewood Cliffs, NJ 07632                    5450    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Coopersmith, Samuel
452 Lindberg Cir.
Petaluma, CA 94952                            5451    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00


                                                                                        Page 349 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 350 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Donlon, Andrew S
904 Venice Avenue
Southlake, TX 76092                            5452    8/31/2020       24 Hour Fitness USA, Inc.                $100.98                                                                              $100.98
Sood, Arman
22439 Pacific Oak Drive
Chatsworth, CA 91311-7498                      5453    8/31/2020    24 Hour Fitness Worldwide, Inc.             $599.00                                                                              $599.00
Gutierrez, Monica
2211 East Leland Rd. Apt. 29
Pittsburg, CA 94565                            5454     9/1/2020       24 Hour Fitness USA, Inc.                               $1,219.98                                                           $1,219.98
McKay, David
140 Valley Hill Dr
Moraga, CA 94556                               5455    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $805.71                                                              $805.71
Zhang, Jack
2682 Moraga Drive
Pinole, CA 94564                               5456    8/31/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Escobar, Rachel
1126 Cherry Ave #60
San Bruno, CA 94066                            5457    8/31/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Wang, Yirong
7648 NW Catalpa st
Portland , OR 97229                            5458     9/1/2020       24 Hour Fitness USA, Inc.                    $79.00                                                                            $79.00
Kotani, Kei
92-800 Welo St
Kapolei, HI 96707                              5459     9/1/2020       24 Hour Fitness USA, Inc.                $628.26                                                                              $628.26
Won, Angie
3036 Griffon St. E.
Danville, CA 94506                             5460     9/1/2020    24 Hour Fitness Worldwide, Inc.             $749.87                                                                              $749.87
Schmitt, Paula
190 Camille Court
Alamo, CA 94507                                5461    8/31/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Chapple, Timothy K
6444 Red Garnet Way
Mira Loma, CA 91752                            5462     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nareau, Douglas Gordon
4076 Garden Hwy
Nicolaus, CA 95659                             5463     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gee, Andy
18038 1st Ave NE
Shoreline, WA 98155                            5464     9/1/2020    24 Hour Fitness Worldwide, Inc.             $147.50                                                                              $147.50
PANG, XIAOYI
711 E Commonwealth Ave.
Alhambra, CA 91801                             5465     9/1/2020           24 New York LLC                                                                        $358.00                            $358.00
Wilhelmi, Alec
7701 Rialto Blvd Unit 1237
Austin, TX 78735                               5466     9/1/2020    24 Hour Fitness Worldwide, Inc.             $366.95                                                                              $366.95
Sureshbabu, Arjun Danda
4576 Central Parkway
Dublin, California 94568                       5467     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99




                                                                                      Page 350 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 351 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Aspros, James
6130 SW Virginia Ave
Portland, OR 97239                             5468     9/1/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Ogburn, Cheryl
1011 Bayberry Road
Lake Oswego, OR 97034                          5469     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Moore, Debbie
20181 Hillside Drive
Orange, CA 92869                               5470     9/1/2020    24 Hour Fitness Worldwide, Inc.             $372.00                                                                              $372.00
Taufoou Jr, Sione L.
91-1193 Laulaunui St. B
Ewa Beach, HI 96706                            5471     9/1/2020    24 Hour Fitness Worldwide, Inc.             $440.00                                                                              $440.00
Vitti, Anthony
1749 Petra Drive
San Diego, CA 92104                            5472     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Servio, Camrin
12537 Marco Lane
Mira Loma, CA 91752                            5473     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Ehmke, Natasha
901 S Kingsley Dr. #205
Los Angeles, CA 90006                          5474     9/1/2020       24 Hour Fitness USA, Inc.                $299.99                                                                              $299.99
Garcia, Robert
6722 Sedan Ave
West Hills, CA 91307                           5475     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Gray, Lexi
4946 Agate Road
Chino Hills, CA 91709                          5476     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mercado, Carlos
3303 S ARCHIBALD AVE #153
ONTARIO, CA 91761                              5477     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Vityugova, Maria
2765 Ocean Ave Apt 3B
Brooklyn, NY 11229                             5478     9/1/2020    24 Hour Fitness Worldwide, Inc.                              $51.99                                                               $51.99
Schandelmier, Rosemary
PO BOX 99522
Emeryville, CA 94662                           5479    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Limchumroon, Patthira
330 Amber Court Apt 209
Upland, CA 91786                               5480     9/1/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Claim docketed in error
                                               5481    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Claim docketed in error
                                               5482    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Hernandez, William
PO Box 1645
Chino , CA 91708-1645                          5483     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $66.00                                                                            $66.00
Allen, Joseph Donald
3161 Catrina Ln
Annapolis, MD 21403                            5484    8/31/2020       24 Hour Fitness USA, Inc.                $200.58                                                                              $200.58


                                                                                      Page 351 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 352 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                     5485     9/1/2020       24 Hour Fitness USA, Inc.                $319.19                                                                              $319.19
Ventola, Richard J
376 Alps Rd
Wayne, NJ 07470                               5486     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $295.00                                                              $295.00
Mohareb, Sam
27561 Cabeza
Mission Viejo, CA 92691                       5487     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Nakamoto, Cynthia Y.
94-1072 Puana Street
Waipahu, HI 96797                             5488     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $31.40                                                                            $31.40
Porcello, John
1220 Neill Avenue
Bronx, NY 10461                               5489     9/2/2020           24 New York LLC                          $95.00                                                                            $95.00
Smiley, Susan
1917 Wingate Way
Hayward, CA 94541                             5490     9/1/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Kanno, Ryan
1017 NE 175th Street
Shoreline, WA 98155                           5491     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Dang, Vicky
1375 Prada Court
Milpitas, CA 95035                            5492     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Eslami, Adam Ashrof
2196 N Buckingham Way
Upland, CA 91784                              5493     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
CHAN, WING YIU
121 N 5TH STREET
LA PUENTE, CA 91744                           5494     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Schwartz, Felicia
1855 NW 107 Terrace
Plantation, FL 33322                          5495     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wang, Yinhao
350 E Taylor St
Apt 3215
San Jose, CA 95112                            5496     9/1/2020         24 San Francisco LLC                   $400.00                                                                              $400.00
Schneider, Andrea
508 Central Ave
Wilmette, IL 60091                            5497     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $42.93                                                                            $42.93
Branch, John
3066 Blantyre Bnd.
Round Rock, TX 78664                          5498    8/31/2020       24 Hour Fitness USA, Inc.                $465.00                                                                              $465.00
Quintanilla, Guillermo
11318 Rivera Rd
Whittier, CA 90606                            5499     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5500    8/31/2020        24 Hour Holdings II LLC                     $73.80                                                                            $73.80


                                                                                     Page 352 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 353 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Borruso, Doreen
2534 E 14th ST
Brooklyn, NY 11235                             5501    8/31/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Daniel, Nancy
5 Easthill
Coto de Caza, CA 92679                         5502    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shtein, Paul
3268 Governor Dr
#137
San Diego, CA 92122                            5503    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,439.90                                                                           $1,439.90
Taylor, Nancy
220 East 57th Street
New York, NY 10022                             5504    8/31/2020    24 Hour Fitness United States, Inc.              $73.80                                                                             $73.80
Welsh, John
64 Bryn Mawr Drive
San Rafael, CA 94901                           5505     9/1/2020        24 Hour Fitness USA, Inc.                                  $82.50                                                               $82.50
Lee, Hoyul
1917 Tioga Pass Way
Antioch, CA 94531                              5506     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Alegria, Marie
608 Fremont St
Delano, CA 93215                               5507     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Pfeifer, Gordon
7821 Linda Vista Rd
Apt 34
San Diego, CA 92111                            5508     9/1/2020    24 Hour Fitness United States, Inc.           $268.02                                                                              $268.02
Dunne, Ryan
15420 2nd Ave NE
Shoreline, WA 98155                            5509     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $44.00                                                               $44.00
Vogt, Nicole
540 Bush St.
Mountain View, CA 94041                        5510     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.94                                                                             $79.94
Francis-Nicholas, Randa
710 Spooner Ave
Plainfield, NJ 07060                           5511     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,020.04                                                                           $1,020.04
Correa, Christopher
1123 S Casino Center Blvd. Unit #4
Las Vegas, NV 89104                            5512     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $67.33                                                               $67.33
Ghizzi, Michael
2129 West Sycamore Avenue
Orange, CA 92868                               5513     9/2/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Leas, Joyce
4398 Wildwest Cir.
Moorpark, CA 93021-2343                        5514     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,070.00                                                                           $1,070.00
Madrid, Linda
23750 Highland Valley Rd
#102
Diamond Bar, CA 91765                          5515     9/2/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00




                                                                                         Page 353 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 354 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Florence, Peggy
974 Grove Street
Irvington, NJ 07111                           5516     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wong, Rok
10921 Breed Avenue
Oakland, CA 94603                             5517     9/1/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
RUIHONG
1891 Blossom Pl
Brea, CA 92821                                5518     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Suzuki, Adam
317 Milford St 6
Glendale, CA 91203                            5519     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Murphy, Linda
108 Maple Street
Ramsey, NJ 07446                              5520     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,249.00                                                                           $1,249.00
Abughazaleh, Muayad
6327 Foster Dr
Riverside, CA 92506                           5521     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
LIANG, BIAO
1777 GIRARD DR
MILPITAS, CA 95035                            5522     9/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Ly, Allison
1712 Newcrest Drive
West Covina, CA 91791                         5523     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Oh, Soojin
74 La Encinal
Orinda, CA 94563                              5524    8/31/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Neelands, Dan
2429 Gravelly Beach Loop NW
Olympia, WA 98502                             5525    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $188.49                                                              $188.49
Nie, Julie
134 Joaquin Drive
Danville, CA 94526                            5526    8/31/2020     24 Hour Fitness Worldwide, Inc.              $192.79                                                                              $192.79
Munoz, Nicolas
6656 Wilbur Ave. Apt. 202
Reseda, CA 91335                              5527    8/31/2020     24 Hour Fitness Worldwide, Inc.                $44.00                                                                              $44.00
Mueller, Eric
5349 Holly Loop SE
Turner, OR 97392                              5528    8/31/2020     24 Hour Fitness Worldwide, Inc.              $672.63                                                                              $672.63
Franklin Jr., Ralph K
6242 Hammock Park Road
West Palm Beach, FL 33411-6456                5529    8/31/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
lamar, Michael l
16519 Almaden Dr
Fontana, CA 92336                             5530    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Lipske, Robert D
1854 Vancouver Lane
Honolulu, HI 96816                            5531    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,030.00                                                                           $1,030.00




                                                                                        Page 354 of 1762
                                                        Case 20-11568-KBO        Doc 72-4      Filed 04/19/21    Page 355 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Mayr, David
1895 Orizava Avenue Unit 102
Signal Hill, CA 90755                         5532    8/31/2020    24 Hour Fitness Worldwide, Inc.                                          $1,500.00                                           $1,500.00
Shah, Shridevi
747 Erie Circle
Milpitas, CA 95035                            5533    8/31/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
McCoy, Lee A.
14827 Ventura Blvd
Suite 210
Sherman Oaks, CA 91403                        5534    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Hoesli, Tina
51 Frontier St.
Trabuco Canyon, CA 92679                      5535    8/31/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Shah, Krishna
747 Erie Circle
Milpitas, CA 95035                            5536    8/31/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Omalley, Sean
615 Elvura Ave
Redondo Beach, CA 90277                       5537    8/31/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00
Moraga, Jose
PO Box 83821
San Diego, CA 92138                           5538    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,300.00                                                                           $1,300.00
Schauer, Luke
651 S Depew St
Lakewood, CO 80226                            5539    8/31/2020    24 Hour Fitness Worldwide, Inc.           $137.96                                                                              $137.96
Titus, Ramses
120-49 230th Street
Cambria Heights, NY 11411                     5540    8/31/2020    24 Hour Fitness Worldwide, Inc.          $2,200.00                                                                           $2,200.00
Carillo, Kristine
28 Shadybend
Irvine, CA 92602                              5541    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,299.98                                                                           $1,299.98
Tso, Ching Ha
709 Cottonwood Ave
South San Francisco, CA 94080                 5542    8/31/2020    24 Hour Fitness Worldwide, Inc.           $118.00                                                                              $118.00
Fernandez, Renald
19448 E Elk Creek Dr
Parker, CO 80134                              5543    8/31/2020    24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00
Ripley, Jason
3615 E. Oquendo RD.
Las Vegas, NV 89120                           5544    8/31/2020    24 Hour Fitness Worldwide, Inc.           $408.00                                                                              $408.00
Sullivan, Carrie
6201 Riverplace Blvd, #8
Austin, TX 78730                              5545    8/31/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Wang, Suhua
19500 Pruneridge Ave
Apt 4306
Cupertino, CA 95014                           5546    8/31/2020    24 Hour Fitness Worldwide, Inc.           $423.00                                                                              $423.00
Manlulu, Rhoda
615 Florence St.
Daly City, CA 94014                           5547    8/31/2020    24 Hour Fitness Worldwide, Inc.           $432.00                                                                              $432.00

                                                                                     Page 355 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 356 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wang, Suhua
19500 Pruneridge Ave Apt 4306
Cupertino, CA 95014                           5548    8/31/2020    24 Hour Fitness Worldwide, Inc.             $423.00                                                                              $423.00
Cooper, Matthew
616 Admiral Drive, #363
Annapolis, MD 21401                           5549    8/31/2020    24 Hour Fitness Worldwide, Inc.                              $51.99                                                               $51.99
Fuentes, Eunice
4623 Lennox Blvd.
Lennox, CA 90304                              5550    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Chavez, Tina
1851 Salem Ave. Apt. 18
Santa Rosa, CA 95401                          5551    8/31/2020    24 Hour Fitness Worldwide, Inc.                              $83.98                                                               $83.98
Vong, Judy
6 Patriots Dr
Lexington, MA 02420                           5552    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Underwood, Michelle
15920 Pomona Rincon Rd
Unit 3601
Chino Hills, CA 91709                         5553    8/31/2020       24 Hour Fitness USA, Inc.             $59,865.00                                                                           $59,865.00
Davis, Steven
2035 E. Princeton Avenue
Salt Lake City, UT 84108                      5554    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Nalibotsky, Maya
141 Van Sicklen St
Brooklyn, NY 11223                            5555    8/31/2020    24 Hour Fitness Worldwide, Inc.             $276.00                                                                              $276.00
Fox, Dan
411 E College Street
Oberlin, OH 44074                             5556    8/31/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Sullivan, Dennis
1151 N. Peck Ave. #D
Manhattan Beach, CA 90266                     5557    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
HARRIS, REGINA
923 OAKLAND DRIVE
IRVING, TX 75060                              5558    8/31/2020    24 Hour Fitness Worldwide, Inc.             $187.47                                                                              $187.47
De Prima, Steve
908 Balboa Dr.
Arcadia, CA 91007                             5559    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Goco, Mary
1313 West Chateau Ave.
Anaheim, CA 92802                             5560    8/31/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
SCHNECKLOTH, RANDALL
4565 GANIER CT UNIT 2123
N LAS VEGAS, NV 89031                         5561    8/31/2020    24 Hour Fitness Worldwide, Inc.             $526.00                                                                              $526.00
Wooley, Tammy L
4030 SW Henderson Street
Seattle, WA 98136                             5562    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $2,008.22                                                           $2,008.22
Cantwell, Katrina
69 Central Parkway
Mount Vernon, NY 10552                        5563    8/31/2020    24 Hour Fitness Worldwide, Inc.             $764.25                                                                              $764.25


                                                                                     Page 356 of 1762
                                                      Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 357 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Ribeiro, Charlyne
493 S. Lincoln Ave.
El Cajon, CA 92020                          5564    8/31/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Skourtes, Nicholas
611 SE 19th Ave
Portland, OR 97214                          5565    8/31/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Nakauchi, Terry
5025 N Glen Arden
Covina, CA 91724                            5566    8/31/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Zhao, Fengyun
13634 Woodlands St
Eastvale , CA 92880                         5567    8/31/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Dietz, Daniala
1010 Cana St
Oxnard, CA 93035                            5568    8/31/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Abazari, Morteza
21051 Lassen St
Apt 47
Chatsworth, CA 91311                        5569    8/31/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Koay, Wen Xian
600 William St, Apt 348
Oakland, CA 94612                           5570    8/31/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Debruin, Renee
700 Larkspur Landing #199
Larkspur, CA 94939                          5571    8/31/2020    24 Hour Fitness Worldwide, Inc.              $40.00                                                                             $40.00
Musani, Salim
1015 N. Aviation Blvd
Suite B
Manhattan Beach, CA 90266                   5572    8/31/2020    24 Hour Fitness Worldwide, Inc.           $359.00                                                                              $359.00
Mino, Lorilee
240 Avenida La Cuesta
San Clemente, CA 92672                      5573    8/31/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
OVERHOLT, STANISLAVA ZUPAN
1311 AVOCADO TERRACE
PASADENA, CA 91104                          5574    8/31/2020    24 Hour Fitness Worldwide, Inc.              $38.00                                                                             $38.00
Kaur, Manpreet
20918 109th Pl SE
Apt 1928
Kent, WA 98031                              5575    8/31/2020    24 Hour Fitness Worldwide, Inc.           $480.00                                                                              $480.00
Verma, Shradha
3263 Barons Lane
San Ramon, CA 94582                         5576    8/31/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Robles, Jessica
2018 S8th ave
Arcadia, CA 91006                           5577    8/31/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Howe-Lineck, Cameron
326 S 2nd Ave, Apt C
Arcadia, CA 91006-6775                      5578    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $340.00                                                              $340.00




                                                                                   Page 357 of 1762
                                                       Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 358 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Carroll, Christina
13272 Sunnyslope Dr.
Chino Hills, CA 91709                        5579    8/31/2020    24 Hour Fitness Worldwide, Inc.           $214.99                                                                              $214.99
Nichols, Brandi
11231 Torrey Pines Dr
Auburn, CA 95602                             5580    8/31/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Ulitchny, Daniel
6533 West Sahara Ave
Las Vegas, NV 89146                          5581    8/31/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Hillseth, Robert
5633 Oaktree Lane
Whitehall, MI 49461                          5582    8/31/2020    24 Hour Fitness Worldwide, Inc.              $10.00                                                                             $10.00
Vandemoer, Carol
8791 Circle Dr.
Westminster, Co 80031                        5583    8/31/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Jerry and Cyndi Mungadze
1901 Central Dr. Ste 602
Bedford, Tx 76021                            5584    8/31/2020    24 Hour Fitness Worldwide, Inc.              $90.90                                                                             $90.90
Marsh, Tawanna
PO Box 300545
Houston, TX 77230                            5585    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $500.00                                                              $500.00
Allen, Victoria (Vikki)
14111 SE Fairoaks Ave
Milwaukie, OR 97267                          5586    8/31/2020    24 Hour Fitness Worldwide, Inc.           $456.00                                                                              $456.00
Ives, Mary Beth
12122 Ballantine Drive
Los Alamitos, CA 90720                       5587    8/31/2020    24 Hour Fitness Worldwide, Inc.           $120.00                                                                              $120.00
Yu, Susan
18901 Gold Hill Drive
Walnut, CA 91789                             5588    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                             $460.00                            $460.00
Al-Adib, Yoseph
12638 Del Rey Drive
Rancho Cucamonga, CA 91739                   5589    8/31/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Ali, Ashrena
142-03 254th Street Apt. 2
Rosedale, NY 11422                           5590    8/31/2020    24 Hour Fitness Worldwide, Inc.           $281.94                                                                              $281.94
Haughton, Ra-Anna
14012 Rockaway Blvd
Jamaica, NY 11436                            5591    8/31/2020    24 Hour Fitness Worldwide, Inc.           $200.05                                            $49.95                            $250.00
Rosas, Wendy
6219 Oakcreek Way
Citrus Heights, CA 95621                     5592    8/31/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Lourenco, Landon
18506 Arline Ave.
Artesia, CA 90701                            5593    8/31/2020    24 Hour Fitness Worldwide, Inc.           $719.76                                                                              $719.76
Singh, Gurjant
20918 109th Ave Pl SE
Apt 1928
Kent, WA 98031                               5594    8/31/2020    24 Hour Fitness Worldwide, Inc.           $480.00                                                                              $480.00


                                                                                    Page 358 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 359 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Vaughn, Pamella
200 P Street B35
Sacramento, CA 95814                         5595    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,278.00                                                                           $1,278.00
Parameswaran, Aparna
16 Foote Lane
Morris Plains, NJ 07950                      5596    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,519.98                                                           $1,519.98
GIANNOTTI, CHRISTOPHER
28218 RIDGE VIEW DR
CANYON COUNTRY, CA 91387                     5597    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Graham, Greg
3407 Halifax Drive
Arlington, TX 76013                          5598     9/2/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Huang, Xing
9905 Benevento Way
Elk Grove, CA 95757                          5599     9/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Ceballos, Gerardo
1321 N Alamo St
Anaheim, CA 92801                            5600     9/1/2020    24 Hour Fitness Worldwide, Inc.             $380.00                                                                              $380.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                          5601    8/31/2020       24 Hour Fitness USA, Inc.               $1,200.00                                                                           $1,200.00
Song, Eric
4736 Canary Dr.
Pleasanton, CA 94566                         5602    8/31/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Kang, Lisa
5903 Pecanwood Ln.
Austin, TX 78749                             5603    8/31/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Kwong, Sylvia
1777 Girard Dr
Milpitas, CA 95035                           5604     9/2/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Fairley, Michael
1136 W 107th Street Apt 3
Los Angeles, CA 90044                        5605     9/2/2020    24 Hour Fitness Worldwide, Inc.             $283.41                                                                              $283.41
Khym, Hana
105 E Palisades Blvd
Unit B
Palisades Park, NJ 07650                     5606    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Custer, Sara M
356 Oleander Ave
Alameda, CA 94502                            5607    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $433.99                                                              $433.99
COTE, JARROD PAUL
479 G ST
CHULA VISTA, CA 91910                        5608    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $419.88                            $419.88
Thai, Uyen
997 Daffodil Way
San Jose, CA 95117                           5609    8/31/2020    24 Hour Fitness Worldwide, Inc.             $296.59                                                                              $296.59
Edwards, Joshua
5110 Victory Rd
Colorado Springs, CO 80911                   5610    8/31/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00


                                                                                    Page 359 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 360 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lee, Celeste
119 Park Street
Apt. 2
Redwood City, CA 94061                       5611    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
CHANG, SAE JOON
3621 EMERALD ST #53
TORRANCE, CA 90503                           5612    8/31/2020    24 Hour Fitness Worldwide, Inc.             $413.41                                                                              $413.41
Hunter-Blyden, Katherine
2425 E Crary St
Pasadena, CA 91104                           5613     9/2/2020    24 Hour Fitness Worldwide, Inc.             $166.67                                                                              $166.67
Moersen, Charlene
2795 Queens Way
Thousand Oaks, CA 91362                      5614    8/31/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00
ESPAILLAT, ELINA
1319 BURLINGTON DRIVE
ODENTON, MD 21113                            5615     9/2/2020    24 Hour Fitness Worldwide, Inc.                                              $118.00          $118.00                            $236.00
Wilson, Madeleine
12742 SE 282nd Way
Kent, WA 98030                               5616     9/2/2020    24 Hour Fitness Worldwide, Inc.             $583.32                                                                              $583.32
Feintuch, Dawn
3125 Tibbett Avenue 4B
Bronx, NY 10463                              5617    8/31/2020           24 New York LLC                           $0.00        $0.00                                                                $0.00
Luan-Stephenson, Niki
5575 Compass Place
Rancho Cucamonga, CA 91739                   5618    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Daza, Saul
630 Laurel Avenue
Pinole, CA 94564                             5619     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $72.90                             $72.90
Chen, Linda
80 Rockrose Way
Novato, CA 94945                             5620     9/2/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Ramirez , Jose
162 Painter St., Apt. 4
Pasadena, CA 91103                           5621    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $500.00                            $500.00
CHEN, LARRY
80 ROCKROSE WAY
NOVATO, CA 94945                             5622     9/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Acosta, Mary T
1315 A Street, Unit A110
Hayward, CA 94541                            5623     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $51.03                                                                            $51.03
Rowley, Jeremy
125 N Harper Ave
Los Angeles, CA 90048                        5624     9/2/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Pacheco, Manuel
5065 BRUNSWICK DRIVE
CYPRESS, CA 90630-3609                       5625    8/31/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Blake, Michael
282 Liberty Street
San Francisco, CA 94114                      5626     9/1/2020       24 Hour Fitness USA, Inc.                $798.98                                                                              $798.98


                                                                                    Page 360 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 361 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Minuskin, Julie
7268 W Camero Ave
Las Vegas, NV 89113                            5627    8/31/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Bolanis, Jennifer
5393 Lupine St
Yorba Linda, CA 92886                          5628    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Awadalla, Germin
36380 Cypress Point Dr
Newark, CA 94560                               5629     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Chung, Dae Hee
11631 Palawan St
Cypress, CA 90630                              5630    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
CHEN, MICHAEL
80 ROCKROSE WAY
NOVATO, CA 94945                               5631     9/2/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Davis, Mark
1770 Pine St
Apt 604
San Francisco, CA 94109                        5632     9/2/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00
Shao, Hwei Ming Kathy
3825 Hampton RD
Pasadena, CA 91107                             5633    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Schmidt-Harrison, Lori
133 E De La Guerra St. 156
Santa Barbara, CA 93101                        5634    8/31/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Runyon, Laurie H.
35 Cameron Road
Saddle River, NJ 07458                         5635    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,847.82                                                           $1,847.82
Kum, Denise
928 Brighton Ave
Oregon City, OR 97045                          5636     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Chung, Jonathan
11631 Palawan St
Cypress, CA 90630                              5637    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Chay, Sany Y.
2179 River Village Drive.
Kingwood, TX 77339                             5638    8/30/2020       24 Hour Fitness USA, Inc.                    $69.26                                                                            $69.26
Naranjo, Marshall A
111 E Myrtle Street
Santa Ana, CA 92701                            5639    8/31/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Mumphrey, Rhonda
4750 Maybank Ave
Lakewood, CA 90712                             5640    8/31/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Mariano, Romeo G
870 Bridgeway Circle
El Sobrante, CA 94803                          5641    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,500.00                          $1,500.00
Hossain, Crystal Kali
1420 Guerneville Road, Suite 4
Santa Rosa, CA 95403                           5642    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00


                                                                                      Page 361 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 362 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gunn, Brandon Jerrell
344 13th Street #411
Oakland, CA 94612                              5643    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
KIGURU, SIMON
7413 90TH AVE SW
LAKEWOOD, WA 98498                             5644    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Vergara, Troi
37 W James Pl
Iselin, NJ 08830                               5645     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.20                                                                              $100.20
Salinger, Lillian
119 Loma Ave
Long Beach, CA 90803                           5646    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
CRalley, Mary A
2686 Blossom St
Simi Valley, CA 93063                          5647     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
LIU, SUIFENG
1322 NE 82ND DR
VANCOUVER, WA 98665                            5648     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Broome III, Thomas H.
377 Las Colinas Blvd. E.
Apt. 379
Irving, TX 75039-6214                          5649    8/30/2020        24 Hour Fitness USA, Inc.                 $799.98                                                                              $799.98
Molina, Daniel
                                               5650    8/31/2020     24 Hour Fitness Worldwide, Inc.                                               $674.00                                             $674.00
Townsend, Cristy
912 N 4th Street
Montebello, CA 90640                           5651     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vo, Hanh
5510 Westbrook Oaks Way
Spring, TX 77379                               5652    8/31/2020        24 Hour Fitness USA, Inc.                    $62.49                                                                             $62.49
Ong, Allison
1052 S Windy Ridge Ct
Anaheim , CA 92808                             5653    8/31/2020    24 Hour Fitness United States, Inc.              $14.70                                                                             $14.70
Jin, Hongbin
13833 Star Gazer Ct
Eastvale, CA 92880                             5654    8/30/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Twohy, Rob
4123 N Willow Rd
Spokane, WA 99206-4438                         5655    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Siemko, Slawek
7910 Apple Tree Way
Gilroy, CA 95020                               5656    8/31/2020        24 Hour Fitness USA, Inc.                 $119.96                                                                              $119.96
Tsai, Kevin
7469 Westcliff Way
Eastvale, CA 92880                             5657    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $466.66                                                              $466.66
Stott, Sharon
285 Orchard Road
Orinda, CA 94563                               5658    8/31/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25




                                                                                         Page 362 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 363 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rosenbaum, Gregory Ryan
1300 Adams Avenue
Apartment 13C
Costa Mesa, CA 92626                         5659    8/31/2020       24 Hour Fitness USA, Inc.                               $5,259.96                                                           $5,259.96
Spuhler, Kimberly B.
15371 Periwinkle Court
Parker, CO 80134                             5660    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Russon, Robyn
6531 Wystone Ave
Unit 2
Reseda, CA 91335                             5661    8/31/2020       24 Hour Fitness USA, Inc.               $1,640.98                                                                           $1,640.98
COON, TERESA
15029 SE SIEBEN CREEK DRIVE
CLACKAMAS, OR 97015                          5662    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $800.00                            $800.00
O'Neil, Susan
275 W Clackamas Blvd
Gladstone, OR 97027                          5663    8/31/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Fung, Maggie
1972 East 29th Street
Brooklyn, NY 11229                           5664    8/31/2020    24 Hour Fitness Worldwide, Inc.             $159.90                                                                              $159.90
Mendez, Rafael Montelongo
616 Cambridge St
San Francisco, Ca 94134                      5665    8/31/2020         24 San Francisco LLC                   $583.00                                                                              $583.00
ONEILL, JANET
19 LINCOLN PLACE
MOONACHIE, NJ 07074                          5666     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $78.38                                                                            $78.38
Drake, Caryn
3218 SW Corbeth Ln
Troutdale, OR 97060                          5667     9/1/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Becker, Markham
30 Redwood Tree Ln
Irvine, CA 92612                             5668    8/31/2020       24 Hour Fitness USA, Inc.                               $1,576.89                                                           $1,576.89
McGanty, Erin
1535 Court St NE
Salem, OR 97301                              5669    8/31/2020       24 Hour Fitness USA, Inc.                $122.36                                                                              $122.36
AGARWAL, PUJA
356 CENTRAL PARK AVE
UNIT E-1
SCARSDALE, NY 10583                          5670    8/31/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Cambier, Erik
12 Corte Cabrito
San Clemente, CA 92673                       5671     9/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Van Tassel, William
3570 Mira Pacific Drive
Oceanside, CA 92056                          5672    8/31/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Mclean, Julie
2802 NW 124th St
Vancouver, WA 98685                          5673    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                    Page 363 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 364 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dees, Kent L.
8385 Lake Ben Avenue
San Diego, CA 92119                           5674     9/2/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Ramirez, Angelica
3267 S. Westmont Ln
Unit 1
Ontario, CA 91761                             5675    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Bandela, Vekata
1040 SE 10th ST
North Bend, WA 98045                          5676    8/31/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Baker, Lily
19817 50th Ave W Apt J11
Lynnwood, WA 98036                            5677     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Evans, Michelle
3267 S Westmont Ln Unit 1
Ontario, CA 91761                             5678    8/31/2020    24 Hour Fitness Worldwide, Inc.             $641.67                                                                              $641.67
Tamraz, Clement P
5420 Marione Dr
Camichel , CA 95608                           5679    8/31/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Urrego, Elda
17073 SW 94TH WAY
MIAMI, FL 33196                               5680     9/2/2020    24 Hour Fitness Worldwide, Inc.             $268.00                                                                              $268.00
Tamraz, Dorothy H.
5240 Marione Dr.
Carmichael, CA 95608                          5681    8/31/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Venkatesan, Anirudh
2611 E13th St.
Apt. 7F
Brooklyn, NY 11235                            5682    8/31/2020           24 New York LLC                      $677.98                                                                              $677.98
Kim, Jaeho
1208 1/2 Irolo Street
Los Angeles, CA 90006                         5683    8/31/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Leland, John Eric
310B Bassett St
Petaluma, CA 94952                            5684    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $67.18                                                                            $67.18
Riddle, Mack
30 Greenfield Drive
Moraga, CA 94556                              5685     9/2/2020       24 Hour Fitness USA, Inc.                    $76.40                                                                            $76.40
Quastler, Reba
3650 5th Avenue #616
San Diego, CA 92103                           5686     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $627.00                            $627.00
HAN, RUI
13 Frances Cir
Buena Park, CA 90621                          5687     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Crosby, Vanessa
443 West Anderson Strreet
Hackensack, NJ 07601                          5688    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Wilson, William
513 Crystal Rose Ct.
Fairfield, CA 94534                           5689    8/31/2020         24 San Francisco LLC                  $3,000.00                                                                           $3,000.00

                                                                                     Page 364 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 365 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fang, Xuan
2455 Dunstan Rd, Apt 625
Houston , TX 77005-2360                        5690    8/31/2020        24 Hour Fitness USA, Inc.                 $325.00                                                                              $325.00
Mattioli, Rita
3130 Kingsbridge Ave
Apt B
Bronx, NY 10463                                5691    8/31/2020        24 Hour Fitness USA, Inc.                                 $692.00                                                              $692.00
Tapia, Joyce
438 Lola ave
Pasadena, CA 91107                             5692     9/2/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Shields, Steven
PO BOX 923
Monte Rio, CA 95462                            5693    8/31/2020    24 Hour Fitness United States, Inc.              $46.29                                                                             $46.29
Malloway, Ellen
5917 SE Davis Rd.
Hillsboro, OR 97123                            5694    8/31/2020              RS FIT NW LLC                          $91.47                                                                             $91.47
STRICKLING, ALLEN
11534 RUNNING CREEK LN
PARKER, CO 80138-7107                          5695    8/31/2020        24 Hour Fitness USA, Inc.                 $756.90                                                                              $756.90
Jamil, Kevin
10495 Celestial Waters Drive
Spring Valley, CA 91977                        5696     9/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Masterson, Justin
1808 Holly Street
Austin, TX 78702                               5697     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $34.70                                                                             $34.70
Law, Christine J.
12931 E. Cornell Ave.
Aurora, CO 80013-3317                          5698    8/31/2020              24 Denver LLC                       $511.00                                                                              $511.00
Neesen, Patricia
30 Greenfield Drive
Moraga, CA 94556                               5699     9/2/2020        24 Hour Fitness USA, Inc.                    $87.16                                                                             $87.16
Berrest, Stacy
213 Koch Ave.
Placentia, CA 92870                            5700     9/2/2020    24 Hour Fitness United States, Inc.          $6,380.00                                                                           $6,380.00
Budihas, Steve
3616 Henry Hudson Parkway
Bronx, NY 10463                                5701    8/31/2020            24 New York LLC                       $143.88                                                                              $143.88
Welds, Michelle
2316 Buena Vista Ave #1
Alameda, CA 94501                              5702     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $42.55                                                                             $42.55
SCALA, LYNN
26 SEWARD AVE
PISCATAWAY, NJ 08854                           5703     9/2/2020     24 Hour Fitness Worldwide, Inc.              $566.88                                                                              $566.88
Browning, Jeffrey P
2249 Glen Way
East Palo Alto, CA 95303-1528                  5704     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Niehoff, Lorraine J.
28 Edgewater Drive
Denville, NJ 07834-1812                        5705     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,332.20                                                                           $1,332.20


                                                                                         Page 365 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 366 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Strockis, Jan
4105 House of York
Austin, TX 78730                             5706     9/2/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Moon, Priscilla
200 Monte Vista Ln
Sierra Madre, CA 91024                       5707     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Prashad, Damian
4125 S. Figueroa st. #220
Los Angeles, CA 90037                        5708     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Vladoiu, Silvia
1421 Flint Ridge Ave.
Las Vegas, NV 89123                          5709    8/31/2020       24 Hour Fitness USA, Inc.                    $30.40                                                                            $30.40
Mason, Brian Joseph
14 Henley Drive
Laguna Niguel, CA 92677                      5710    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $94.27                                                                            $94.27
Cambier, Vanessa
12 Corte Cabrito
San Clemente, CA 92673                       5711     9/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Ross, Michael
5600 Collins Avenue #4K
Miami Beach, FL 33140                        5712    8/31/2020       24 Hour Fitness USA, Inc.                $214.50                                                                              $214.50
Guglielmo, Dominick Ray
7890 East Spring St. Unit 11L
Long Beach, CA 90815                         5713     9/2/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
TRAVIESO, ARTHUR
26895 ALISO CREEK ROAD STE B#589
ALISO VIEJO, CA 92656                        5714    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Yoshimura, Akira
23735 Sandhurst Lane
Harbor City, CA 90710                        5715     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Mason, Erma
2 Sophia Court
Sacramento, CA 95831                         5716    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Lipson, Tanner
23932 Tasman Bay
Dana Point, CA 92629                         5717     9/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Mercado, Jose
1316 N Wilson Ave #7
Pasadena, CA 91104                           5718     9/2/2020       24 Hour Fitness USA, Inc.                    $43.05                                                                            $43.05
Morris, Scott
383 Branding Way
Basalt, CO 81621                             5719     9/2/2020    24 Hour Fitness Worldwide, Inc.             $106.73                                                                              $106.73
Camacho, Adriana
307 N. Singingwood St. #12
Orange, CA 92869                             5720     9/2/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                              $936.00
Wright, Barbara
9 Oakwood Avenue
Farmingdale, NY 11735                        5721     9/3/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00




                                                                                    Page 366 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 367 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Liau, Brian
1820 Camas Drive
Austin, TX 78728                             5722     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $18.80                                                                            $18.80
Gilbert, Nicole
10267 New Bedford Ct
Lakeside, CA 92040                           5723     9/2/2020       24 Hour Fitness USA, Inc.                               $1,548.86                                                           $1,548.86
Vaivoda, Ty
8391 Sunnyside Pl
Highlands Ranch, CO 80126                    5724     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Lee, Johnnie Edward
3852 Hudson Avenue NE
Salem, OR 97301                              5725     9/2/2020    24 Hour Fitness Worldwide, Inc.             $287.00                                                                              $287.00
Pristupa, Fedor
3250 Laurelhurst Dr # 307
Rancho Cordova, CA 95670                     5726     9/2/2020    24 Hour Fitness Worldwide, Inc.             $461.17                                                                              $461.17
Quinsey, John
23562 VIA CHIRIPA
MISSION VIEJO, CA 92691                      5727     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Suriel, Porfirio
107 Post Ave Apt 1E
New York, NY 10034                           5728     9/2/2020    24 Hour Fitness Worldwide, Inc.             $191.88                                                                              $191.88
Yang, Chunhuan
11806 Mt Royal Ct
Rancho Cucamonga, CA 91737                   5729     9/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hoffman, Janet
669 Glenmont Drive
Solana Beach, CA 92075                       5730     9/2/2020    24 Hour Fitness Worldwide, Inc.             $541.08                                                                              $541.08
Lu, Thomas
3347 Chartreuse Way
Houston, TX 77082                            5731     9/2/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
CHINNADURAI, ALAGARASAN
1147 PARK OAK COURT
MILPITAS, CA 95035                           5732     9/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Allen, Randi C.
2910 San Jacinto Circle
Sanford, FL 32771                            5733    8/31/2020       24 Hour Fitness USA, Inc.                    $44.93                                                                            $44.93
Shwartzman, Ian
330 N D ST STE 360
San Bernardino, CA 92401                     5734     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Funahashi, Masako
511 Hahaione Street Apt 15D
Honolulu, HI 96825                           5735     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Patterson, Caitlynn
15604 NE 12th Street
Vancouver, WA 98684                          5736    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $304.10                            $304.10
Strockis, Jan
4105 House of York
Austin, TX 78730                             5737     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00




                                                                                    Page 367 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 368 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Anastasis, Alexandra
319 Broad Creek Drive
Annapolis, MD 21401                           5738     9/1/2020     24 Hour Fitness Worldwide, Inc.              $629.98                                                                              $629.98
Farrah, Sharon
9802 North Villa Drive
Houston, TX 77064                             5739     9/1/2020        24 Hour Fitness USA, Inc.                    $21.65                                                                             $21.65
Chen, Chunlang
5332 Lea St
San Diego, CA 92105                           5740     9/2/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Gonzalez, Sean
100 herriot st, Apt. 1R
Yonkers, NY 10701                             5741    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Maguire, Kevin
900 Valley Rd. Apt. A4
Clifton, NJ 07013                             5742     9/2/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Angell, Gregory Alan
2866 Alnwick Ave Unit 3
Livermore, CA 94551                           5743     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,328.00                                                                           $1,328.00
Wilmoth, Jim
15604 NE 12th Street
Vancouver, WA 98684                           5744    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.00                            $399.00
Roberts, John R
925 SW Capri Court
Beaverton, OR 97005                           5745     9/2/2020    24 Hour Fitness United States, Inc.           $193.22                                                                              $193.22
Lannan, Manjula
7903 Cheno Cortina Trail
Austin, TX 78749-2719                         5746     9/1/2020     24 Hour Fitness Worldwide, Inc.              $119.00                                                                              $119.00
Bicker, Jonathan
5927 S. Kenton Way
Englewood, CO 80111                           5747     9/2/2020    24 Hour Fitness United States, Inc.              $34.99                                                                             $34.99
Duong, Yen
2599 Coney Island Ave
Brooklyn, NY 11223                            5748    8/31/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
McGonigal, Charles
4678 S Flanders Way
Centennial, CO 80015                          5749    8/31/2020              24 Denver LLC                      $1,401.59                                                                           $1,401.59
Patel, Amit
29 Lake Rd
Upper Saddle River, NJ 07458                  5750     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Cooperman, Jack
1218 Kotenberg Ave
San Jose, CA 95125                            5751    8/31/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Scott, Meghan
14162 SW Walnut Creek Way
Tigard, OR 97223                              5752     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Tremaroli, Julia
19605 E Top O The Moor Dr
Monument, CO 80132                            5753    8/31/2020         24 Hour Holdings II LLC                                  $492.25                                                              $492.25




                                                                                        Page 368 of 1762
                                                      Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 369 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Trevino, Juan
15 Harpstone Pl
The Woodlands, TX 77382                     5754    8/31/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Bridge, Robert
1257 Vine St
Apt 104
Denver, CO 80206                            5755    8/31/2020     24 Hour Fitness Worldwide, Inc.           $11,016.00                                                                           $11,016.00
Kyi, Cheney
7616 Fern Avenue
Rosemead , CA 91770                         5756     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00          $0.00                             $0.00                          $1,000.00
Whittington, Chris
15277 Monroe Ave.
Moorpark, CA 93021-3219                     5757    8/31/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
HSU, CONNIE
P.O. BOX 1314
PACIFICA, CA 94044                          5758    8/31/2020        24 Hour Fitness USA, Inc.                 $780.00                                                                              $780.00
Yamasaki, Stacy
6626 SE Scott Drive
Portland, OR 97215                          5759     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $31.90                                                                             $31.90
Orozco, Nancy
6619 Lindy Lane
Houston , TX 77023                          5760     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Bassen, Randy
9 Pinetree Lane
Great River, NY 11739                       5761    8/31/2020        24 Hour Fitness USA, Inc.                 $134.91                                                                              $134.91
Devers, Karen
6854 N Rochester Street
Portland, OR 97203                          5762     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Morabito, John P.
14 Wainwright Ave Apt. 1A
Yonkers, NY 10710                           5763     9/2/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Lang, Ulrich
2950 Poinsettia Dr
San Diego, CA 92106                         5764     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hagen, Thomas V.
8140 Cimarron Meadows Way
Las Vegas, NV 89147                         5765    8/31/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Watson, Barrington
9419 211th st
Queen Village, NY 11428                     5766    8/31/2020            24 New York LLC                                                        $500.00                                             $500.00
Hopson, Sidney
18415 NE 20th St
Vancouver, WA 98684                         5767     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $94.05                                                                             $94.05
Allen, Robin Dee
6280 Pike Circle
Arvada, CO 80403                            5768    8/31/2020     24 Hour Fitness Worldwide, Inc.              $528.00                                                                              $528.00
Lipsen, Daniel A
4235 257th Pl. SE
Sammamish, WA 98029                         5769     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00


                                                                                      Page 369 of 1762
                                                        Case 20-11568-KBO         Doc 72-4        Filed 04/19/21     Page 370 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              5770     9/1/2020          RS FIT Holdings LLC                   $129.00                                                                              $129.00
Lee, David C
1424 11th St
Fort Lee, NJ 07024                            5771    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $98.97                                                                            $98.97
Gleason, David
101 East Drive
Massapequa, NY 11758                          5772     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Mack, John
1237 10th Street
Hermosa Beach, CA 90254                       5773    8/31/2020       24 Hour Fitness USA, Inc.                                $554.16                                                              $554.16
Talwar, Shilpi
14034 W. 86th Drive
Arvada, CO 80005                              5774     9/2/2020    24 Hour Fitness Worldwide, Inc.             $629.80                                                                              $629.80
Garnett, Jannell R
3540 SE 119th Ave
Unit 6
Portland, OR 97266                            5775    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
Dapra, David
5501 Ambrose Drive
Reno, NV 89519                                5776    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $120.00                            $120.00
Mo, Margaret
25595 Compton Court # 113
Hayward, CA 94544                             5777    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Provost, Matthew
12807 NW 29th Court
Vancouver, WA 98685                           5778     9/2/2020    24 Hour Fitness Worldwide, Inc.             $640.00                                                                              $640.00
BELLAVIA, DENNIS
44 VIA CORSICA
DANA POINT, CA 92629                          5779    8/31/2020    24 Hour Fitness Worldwide, Inc.            $3,250.00                                                                           $3,250.00
Fernandez, Anaid
1751 Fourth Street
Livermore, CA 94550                           5780    8/31/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00            $0.00                              $0.00
Sugarman, Randi
7 Spook Ridge Road
Upper Saddle River, NJ 07458                  5781    8/31/2020    24 Hour Fitness Worldwide, Inc.             $380.00                                                                              $380.00
Simmons, Michael
3766 31st Street
Unit 8
San Diego, CA 92104                           5782     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Garcia, Jose
2325 Jackson St 304
San Francisco, CA 94115                       5783     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Seiler, Christian Celeste
PO Box 6450
Crestline, CA 92325                           5784     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $11.00                                                                            $11.00
Foreman, Stanley
1034 Fuller Drive
Claremont, CA 91711                           5785    8/31/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00

                                                                                     Page 370 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 371 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Louine, Angelique
10613 NW 42ND Court
Sunrise, FL 33351                             5786    8/31/2020    24 Hour Fitness Worldwide, Inc.                                              $224.65                                             $224.65
Ziauddin, Nabeel
2095 Mahuron Circle
San Jose, CA 95133                            5787    8/31/2020    24 Hour Fitness Worldwide, Inc.             $541.77                                                                              $541.77
Chan, Aston
13444 Tracy St., Apt N
Baldwin Park, CA 91706                        5788    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
White II, Charles H
3514 U St
Vancouver, WA 98663                           5789     9/2/2020    24 Hour Fitness Worldwide, Inc.             $347.09                                                                              $347.09
Ayala, Raul
1631 Sophia Dr.
Oxnard, CA 93030                              5790     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Soler, Victor
3017 Marta Circle
Apt 204
Kissimmee, FL 34741                           5791    8/31/2020    24 Hour Fitness Worldwide, Inc.             $620.66                                                                              $620.66
Hiro, Mimi
139 Del Prado Dr
Daly City, CA 94015                           5792     9/2/2020    24 Hour Fitness Worldwide, Inc.             $119.88                                                                              $119.88
Casco, Victor M
10965 Kane Avenue
Whittier, CA 90604                            5793     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Babbs, Kristal Evelyn
PO Box 890637
Temecula, CA 92589                            5794    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,056.00                                                                           $1,056.00
Mohammed, Nazim
2700 E. Eldorado Pkwy Ste 300
Little Elm, TX 75068                          5795    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Sines, Walker
26285 E Calhoun Pl
Aurora, CO 80016                              5796     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Garcia, Rosario
21027 Strathern St
Canoga Park, CA 91304                         5797    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
YEE, GLORIA
13117 ANDY STREET
CERRITOS, CA 90703                            5798     9/3/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
An, Hyunsuk
105 Fairview Ave
Piedmont, CA 94610                            5799    8/31/2020    24 Hour Fitness Worldwide, Inc.             $313.00                                                                              $313.00
Kolano, Brandon
1155 SW 120th Way
Davie, FL 33325                               5800     9/2/2020    24 Hour Fitness Worldwide, Inc.             $864.00                                                                              $864.00
Wang, Shih Fang
20305 Clifden Way
Cupertino , CA 95014                          5801    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $270.83                            $270.83


                                                                                     Page 371 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 372 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bosset, Rosalind
1400 7th Street Apt 228
Oakland, CA 94607                              5802     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Racki, Emil
32 Woodbridge Avenue
Sewaren, NJ 07077                              5803     9/2/2020     24 Hour Fitness Worldwide, Inc.                $55.00                                                                              $55.00
Johnson, Catherine A
2511 Costero Magestuoso
San Clemente, CA 92673                         5804    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $799.00                                                              $799.00
Hand, Carson
2312 Monserat Ave
Belmont, CA 94002                              5805     9/1/2020    24 Hour Fitness United States, Inc.             $91.87                                                                              $91.87
Kim, Miwha
20155 Chianti Court
Yorba Linda, CA 92886                          5806    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                           5807    8/31/2020            24 New York LLC                      $7,800.00                                                                           $7,800.00
Skye, Chris
136 Vista View Pl
Petaluma, CA 94952                             5808    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $399.00                                                              $399.00
Saldana, Mariana
27492 FREEDOM LN
Menifee, CA 92584                              5809     9/2/2020     24 Hour Fitness Worldwide, Inc.                $81.98                                                                              $81.98
Pinkston, Brandel
6905 Hillcroft Dr.
Austin, TX 78724                               5810     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $120.00                            $120.00
Suwczinsky, Liza
109 Mankato Street
Chula Vista, CA 91910                          5811    8/31/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Newcomb, Alison
2565 S. Dennison Ct.
Denver, CO 80222                               5812    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Khodayari, Naz
305 South Arnaz Drive Unit 302
Los Angeles, CA 90048                          5813    8/31/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Sanders, Adam
75a Lake Road
# 150
Congers, NY 10920                              5814    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dixon, Megan
5270 Livering Lane
San Diego, CA 92117                            5815     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.80                                                                              $699.80
Montiel, Thomas
5951 Hayes St
Oakland, CA 94621                              5816     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Almeida, Jessica
14 Poppy Hills Ln.
San Ramon, CA 94583                            5817    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $245.00                                                              $245.00


                                                                                         Page 372 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 373 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Abrams, Jonathan S.
6919 Geyser Ave
Reseda, CA 91335                              5818    8/31/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
Cheng, Ka Chung
19 Genoa Street Unit C
Arcadia, CA 91006                             5819     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $425.00                                                              $425.00
Cohen, Jeanette
90 longfellow dr
Colonia, NJ 07067                             5820    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Escalante, Alan
10744 Cantlay St
Sun Valley, CA 91352                          5821     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Roman, Wil
1429 Valley View Road #11
Glendale, CA 91202                            5822     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Montoya, Bernie
3528 Corte Yolanda
Carlsbad, CA 92009                            5823    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chang, Daisy Mei-yue
8208 Havel Place
San Gabriel, CA 91775                         5824     9/1/2020     24 Hour Fitness Worldwide, Inc.              $259.79                                                                              $259.79
TOHMC, JESSICA
1309 Bel Aire Rd
San Mateo, CA 94402                           5825     9/4/2020     24 Hour Fitness Worldwide, Inc.              $133.00                                                                              $133.00
Winterton, Celeste
1600 15th St, 206
San Francisco, CA 94103                       5826    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.99                                                                              $300.99
Cosby, Karltric
3428 S Biscay Way
Aurora, CO 80013                              5827    8/31/2020              24 Denver LLC                                         $0.00            $0.00          $300.00                            $300.00
Kapoor, Sachin
15 Orchard Lane
Alamo, CA 94507                               5828     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Nishiuchi, Mari
18310 Heather Ave.
Cerritos, CA 90703                            5829     9/2/2020    24 Hour Fitness United States, Inc.              $59.96                                                                             $59.96
Kumar, Aditya
3178 Rocky Mountain Drive
San Jose, CA 95127                            5830     9/3/2020     24 Hour Fitness Worldwide, Inc.              $641.65                                                                              $641.65
Tom, Craig W
539 N Altura Road
Arcadia, CA 91007                             5831     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Sammons, Joyce
1605 North Mollison Ave
El Cajon, CA 92021                            5832     9/2/2020        24 Hour Fitness USA, Inc.                 $699.93                                                                              $699.93
Campbell, Nicole
9115 Acre Meadows Lane
Arlington, TX 76002                           5833     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00




                                                                                        Page 373 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 374 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gmerek, Gerald
192 NE 74th Ave
Hillsboro, OR 97124-8080                      5834     9/2/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Velazquez, Carlos
455 36th Street
Oakland, CA 94609                             5835    8/31/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
Sotelo, Carlos M
6513 Celeste Ave.
Las Vegas, NV 89107                           5836    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Keith, Katharine
621 Iris Ave.
Corona del Mar, CA 92625                      5837    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Park, Helen
1807 Nelson Ranch Loop
Cedar Park, TX 78613                          5838    8/31/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Dithomas, Jason
832 Saturn WY
Livermore, CA 94550                           5839     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Petel, Efraim
610 Cobblestone Drive
San Ramon, CA 94583                           5840    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $62.05                                                                             $62.05
Levingston, Timothy
4040 W 134th Street, Apt B
Hawthorne, CA 90250                           5841    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Kennedy, Cathy
P.O. Box 83
Alviso, CA 95002                              5842     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Liu, John
8210 Constantine Drive Apt 59
Huntington Beach, CA 92646                    5843     9/2/2020    24 Hour Fitness United States, Inc.           $487.49                                                                              $487.49
TSENG, LORI (HSUAN-JUN)
1600 PINE VIEW DR NW
ISSAQUAH, WA 98027                            5844     9/2/2020     24 Hour Fitness Worldwide, Inc.              $125.37                                                                              $125.37
Swann, Ron
PO Box 569
West Milford, NJ 07480                        5845     9/2/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Komatsubara, Kerry
20 Mamalahoa Place
Honolulu, HI 96817                            5846    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Casas, Kathy L
9530 Alondra Blvd SPC 7
Bellflower, CA 90706                          5847    8/31/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Minihane, Denis Neil
8619 Arbor Drive
El Cerrito, CA 94530                          5848     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Nguyen, Vincent
1568 Hidden Creek Ln
Milpitas, CA 95035                            5849    8/31/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99




                                                                                        Page 374 of 1762
                                                      Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 375 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Poe, Lindsay
5301 Lido Sands Dr
Newport Beach, CA 92663                     5850     9/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Barron, Judy
12539 Beach Street
Broomfield, CO 80020                        5851     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $296.00                                                              $296.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                            5852     9/1/2020    24 Hour Fitness United States, Inc.           $129.00                                                                              $129.00
Addy, Steve
8841 COUNTRY SCENE WAY APT 203
LAS VEGAS, NV 89117-033                     5853     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
ANGUIANO, JORGE
418 E SMITH ST
LONG BEACH, CA 90805                        5854     9/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Grillo, Fern D
130 Lincoln Ave
Eastchester, NY 10709                       5855    8/31/2020            24 New York LLC                                                                          $46.99                             $46.99
Lilley, Sarah
7607 SE Market St
Portland, OR 97215                          5856     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $43.99                                                                             $43.99
Yasumiishi, Kristi
10507 NE 110th Court
Vancouver, WA 98662                         5857    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $779.98                                                              $779.98
Arthur, William
1610 Kapalua Drive
Oxnard, CA 93036                            5858     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Katnik, Norman P
1501 N. Broadway
Santa Ana, CA 92705                         5859    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $700.00            $0.00                                             $700.00
Ogrodowicz, Wesley
6022 Brookmont Dr
Yorba Linda, CA 92886                       5860     9/2/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Weber, Marie-France
617 W. Orion Ave.
Santa Ana, CA 92707                         5861    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,600.00                        $1,600.00                          $3,200.00
Morelos, Jennifer
10556 El Dorado Ave
Pacoima, CA 91331                           5862     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Ewald, Tamara
P.O Box 5911
Salem, OR 97304                             5863    8/31/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Amos, Charles Davies
1937 Flintlock Terrace West
Colorado Springs, CO 80920                  5864    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Ho, Terry
1808 Valencia Street
Rowland Heights, CA 91748                   5865     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,025.00                                                                           $1,025.00




                                                                                      Page 375 of 1762
                                                          Case 20-11568-KBO        Doc 72-4      Filed 04/19/21    Page 376 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Brooks, Jane
18927 108th Ln SE
Renton, WA 98055                                5866    8/31/2020    24 Hour Fitness Worldwide, Inc.           $624.80                                                                              $624.80
Huerta, Henry
2942 Ronco Drive
San Jose, CA 95132                              5867     9/2/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Grabis, Chris
11 W Crockett St Apt 404
Seattle, WA 98119-2673                          5868     9/2/2020    24 Hour Fitness Worldwide, Inc.           $295.00                                                                              $295.00
Gonzalez, Janelly
1427 W. 7th Street
Santa Ana, CA 92703                             5869    8/31/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Masog, Vincent
13643 SW 62nd ave
Portland, OR 97219                              5870    8/31/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Clark, Peg
811 W Z Street
Washougal, WA 98671                             5871     9/2/2020    24 Hour Fitness Worldwide, Inc.           $262.50                                                                              $262.50
Rojas, Vianei
704 W. Foothill Blvd. Apt. A
Monrovia, CA 91016                              5872    8/31/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Albert, Stacey
107 Schick
Irvine, CA 92614                                5873    8/31/2020    24 Hour Fitness Worldwide, Inc.           $210.00                                                                              $210.00
Gehlbach, Nancy
4066 Johnson Drive
Oceanside, CA 92056-3805                        5874    8/31/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Chi, Sung A
2325 W Warren Ave
Englewood, CO 80110                             5875    8/31/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Sturgeon, Steven
1428 East Maple Ave.
El Segundo, CA 90245                            5876     9/2/2020    24 Hour Fitness Worldwide, Inc.          $1,541.00                                                                           $1,541.00
Lalezarzadeh, Farid
2121 Prosser Ave.
Los Angeles, CA 90025                           5877    8/31/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Petras, Tivona
1719 Layne Place
El Cajon, CA 92019                              5878    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                             $399.99                            $399.99
Tsai, Evan
8208 Havel Place
San Gabriel, CA 91775                           5879     9/1/2020    24 Hour Fitness Worldwide, Inc.           $385.20                                                                              $385.20
Mu, Richard
2636 Newhall St #29
Santa Clara, CA 95050                           5880     9/2/2020    24 Hour Fitness Worldwide, Inc.           $166.67                                                                              $166.67
Bly, Richard
344 E Renette Ave
El Cajon, CA 92020                              5881     9/2/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00




                                                                                       Page 376 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 377 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sullivan, Jay
9005 Mountbatten Cir
Austin, TX 78730                              5882     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Lantner, Janet S.
2 Huntress Circle
Gilford, NH 03249                             5883    8/31/2020        24 Hour Fitness USA, Inc.                 $220.00                                                                              $220.00
Torney, Emmett
1250 Essex St.
San Diego, CA 92103                           5884     9/2/2020    24 Hour Fitness United States, Inc.              $67.54                                                                             $67.54
Garcia, Fiorela
6622 Alcove Ave
North Hollywood, CA 91606                     5885     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Delgadillo, Marcos D
10305 NE Oakbrook Cir Apt A
Vancouver, WA 98662                           5886     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Aceves Jr, Antonio
8200 N Laurelglen Blvd Apt 1110
Bakersfield, CA 93311                         5887     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Heald, Kim
1272 Chateau Montelena
Bonsall, CA 92003                             5888    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Adler, Carleen
2301 Paseo De Laura #43
Oceanside, CA 92056                           5889    8/31/2020     24 Hour Fitness Worldwide, Inc.              $637.50                                                                              $637.50
Tsvilikhovskiy, Anton
277 Golden Gate Ave., Apt 211
San Francisco, CA 94102                       5890    8/31/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
CURRIE, LAWRENCE
3090 GLASCOCK ST APT 319
OAKLAND, CA 94601-2863                        5891    8/31/2020     24 Hour Fitness Worldwide, Inc.              $409.37                                                                              $409.37
Aleman, Alexis
14058 SW 53rd Terr
Miami, FL 33175                               5892    8/31/2020     24 Hour Fitness Worldwide, Inc.              $106.11                                                                              $106.11
Klap, Maria
5715 Baltimore Dr Unit 87
La Mesa, CA 91942                             5893     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cruz, Kelly V.
224 Eliot St
Santa Paula, CA 93060                         5894     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Fithian, Catherine
1881 Corte Cava
Livermore, CA 94551                           5895    8/31/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Aradhya, Vinod
3166 S 500 E
Salt Lake City, UT 84106                      5896     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Warnke, Andrea
5677 California Oak St
Simi Valley, CA 93063                         5897    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00




                                                                                        Page 377 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 378 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Holmberg, Theresa
2244 Esplendido Ave
Vista, CA 92084                               5898     9/2/2020    24 Hour Fitness Worldwide, Inc.             $285.00                                                                              $285.00
Lundi, Shabina
                                              5899    8/31/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Nguyen, Kim Ngoc
16444 Everest Circle
Fountain Valley, CA 92708                     5900     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $100.00                            $100.00
Nguyen, Tania
2032 NE 49th Way
Hillsboro, OR 97124                           5901    8/31/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Bogadi, Nikhil
6953 Stagecoach Road, Apt C
Dublin, CA 94568                              5902    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Rokeach, Michael
1930 E 27th street
Brooklyn, NY 11229                            5903    8/31/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Melloch, Steve
19 Chapparal Ct.
San Ramon , CA 94593                          5904     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $30.65                                                                            $30.65
Stiles, Douglas M
2359 Oakridge Place
Escondido, CA 92026                           5905     9/2/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Hernandez, Leonardo
8542 Spring Valley Rd
Dallas, TX 75240                              5906    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $40.04                                                                            $40.04
Taylor, Zac
1608 N. Fair Oaks
Pasadena, CA 91103                            5907     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ganas, Perry
11790 Radio Dr.
Los Angeles, CA 90064                         5908     9/2/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Scott, Ken
619 Torwood Lane
Los Altos, CA 94022                           5909     9/2/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Delaney, Sapphire
5627 Foxview Way
Elk Grove, CA 95757                           5910    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Eimers, Carol
10360 Rue Finisterre
San Diego, CA 92131                           5911     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Smith, Luzanne
4430 SE 47th Avenue
Portland, OR 97206                            5912    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
Marks, Don
33611 Via Lagos
Dana Point, CA 92629                          5913    8/31/2020    24 Hour Fitness Worldwide, Inc.             $524.99                                                                              $524.99
Cunningham, Robert
4938 Golden Arrow Drive
Rancho Palos Verdes, CA 90275                 5914     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00

                                                                                     Page 378 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 379 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Viita, Derek
9616 25TH AVE SW
SEATTLE, WA 98106                             5915     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
THOMAS, KITWAN
828 13TH ST APT 104
OAKLAND, CA 94607-3261                        5916     9/2/2020     24 Hour Fitness Worldwide, Inc.              $217.00                                                                              $217.00
McCreary, Laurence
12020 Ridge Road
Largo, FL 33778                               5917    8/31/2020        24 Hour Fitness USA, Inc.                    $21.24                                                                             $21.24
Cole, Casey
2420 N Catalina St.
Los Angeles, CA 90027                         5918    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,639.99                                          $492.00                          $2,131.99
Phillipe, Alyssa
30639 Boxleaf Lane
Murrieta, CA 92563                            5919     9/2/2020     24 Hour Fitness Worldwide, Inc.              $394.16                                                                              $394.16
Posakony, James W
12720 Via Esperia
Del Mar, CA 92014                             5920     9/2/2020     24 Hour Fitness Worldwide, Inc.              $602.00                                                                              $602.00
Fugate, Michell
3745 Cerritos Ave.
Long Beach, CA 90807                          5921     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
LeMoins, C Michael
110 Eagle Cove Pl
St. Charles, MO 63303                         5922     9/2/2020     24 Hour Fitness Worldwide, Inc.              $480.53                                                                              $480.53
Starks, Tiarah
8904 Sagebrush Trl
Crossroads, TX 76227                          5923    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Mayweather, Jeff
3343 Pasadena Ave
Long Beach, CA 90807                          5924    8/31/2020    24 Hour Fitness United States, Inc.                                                          $10,000.00                         $10,000.00
Jadhav, Harsh
6436 Tiffany Common
Livermore, CA 94551                           5925     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $45.14                                                                             $45.14
Moeder-Chandler, Markus
3039 W. Platte Ave.
Colorado Springs, CO 80904                    5926    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00
Verjano, Amanda
1811 Grismer Avenue
Apt 202
Burbank, CA 91504                             5927     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Clark, Steve
17301 Madera Lane
Huntington Beach, CA 92647                    5928     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bryan, Naomi A
17621 Dusty Court SW
Tenino, WA 98589                              5929     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Charshaf, Sean
2432 Newport Blvd
Costa Mesa, CA 92627                          5930     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00


                                                                                        Page 379 of 1762
                                                       Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 380 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Witteman, Michael
45288 Esmerado Ct.
Temecula, CA 92592                           5931     9/2/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Pulu, Byron
2167 Esperanca Avenue
Santa Clara, CA 95054                        5932     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $846.00                                             $846.00
Johnston, Jessica
5247 SE 78th Ave
Hillsboro, OR 97123                          5933     9/2/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
PLENT, BERNARD P
3890 CARSON STREET
SAN DIEGO, CA 92117                          5934     9/2/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Housman, Robert A.
702 North Bedford Drive
Beverly Hills, CA 90210                      5935    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
An, Hyunsuk
105 Fairview Ave
Piedmont, CA 94610                           5936    8/31/2020     24 Hour Fitness Worldwide, Inc.              $313.00                                                                              $313.00
VEGA, ROBERT
1900 GARDEN DRIVE APT 121
BURLINGAME, CA 94010                         5937     9/3/2020     24 Hour Fitness Worldwide, Inc.              $103.97                                                                              $103.97
Narvaez, Joseph
29190 W. Star Ct
Santa Nella, CA 95322                        5938     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Carlos, Roxanne
748 Colorado Circle
Carson, CA 90745                             5939     9/2/2020     24 Hour Fitness Worldwide, Inc.                $40.00                                                                              $40.00
Ngo, Steve
1802 S. Myrtle Ave.
Monrovia, CA 91016                           5940    8/31/2020    24 Hour Fitness United States, Inc.             $45.01                                                                              $45.01
Turpin, John
864 NE 62nd Ave
Apt H
Hillsboro, OR 97124                          5941    8/31/2020     24 Hour Fitness Worldwide, Inc.                $45.00                                                                              $45.00
Biggica, Michael
3812B 24th St
San Francisco, CA 94114                      5942     9/3/2020     24 Hour Fitness Worldwide, Inc.              $143.33                                                                              $143.33
Senkier, Michael
12686 Intermezzo way
San Diego, CA 92130                          5943     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Shchetnikova, Eleanor K.
3011 31st Ave SE
Puyallup, WA 98374                           5944    8/31/2020     24 Hour Fitness Worldwide, Inc.              $619.75                                                                              $619.75
Golden, Baruch
64 Emery Bay Dr
Emeryville, CA 94608                         5945    8/31/2020     24 Hour Fitness Worldwide, Inc.                $36.75                                                                              $36.75
Santos, Oliver
319 Topeka
Irvine, CA 92604                             5946     9/2/2020    24 Hour Fitness United States, Inc.          $1,280.00                                                                           $1,280.00


                                                                                       Page 380 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 381 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Cooper, Shante
621 daffodil drive
Benicia, CA 94510                             5947     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $700.00                            $700.00
Sutandar, Cindy
1690 Spring St.
Mountain View, CA 94043                       5948    8/31/2020    24 Hour Fitness Worldwide, Inc.                                              $699.99                                             $699.99
Deckard, Tippu
3961 Don Tomaso Dr Apt #3
Los Angeles, CA 90008                         5949     9/2/2020    24 Hour Fitness Worldwide, Inc.          $45,000.00                                                                           $45,000.00
Spruell, Ebony S
209 1st Street
Richmond, CA 94801                            5950     9/3/2020    24 Hour Fitness Worldwide, Inc.             $350.00         $650.00                                                            $1,000.00
Que, Qichao
2467 Hart Ave
Santa Clara, CA 95050                         5951    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $46.19                                                                            $46.19
Butler, Laura
1244 River Dr.
Norco, CA 92860                               5952     9/2/2020    24 Hour Fitness Worldwide, Inc.             $553.99                                                                              $553.99
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           5953    8/31/2020        24 Hour Holdings II LLC                 $300.00                                                                              $300.00
Valdobinos, Hilario
20140 Haines St
Perris, CA 92570                              5954    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ramirez, Alfredo
6020 E LA PAZ CIR
ANAHEIM, CA 92807                             5955    8/31/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Nguyen, Pauline
30 Regalo Dr
Mission Viejo, CA 92692                       5956    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Roderick, Antonio C.
300 N. El Molino Avenue. #318
Pasadena, CA 91101                            5957    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Sanders, Joseph
1168 N. Chester Ave.
Pasadena, CA 91104                            5958     9/1/2020       24 Hour Fitness USA, Inc.                               $2,483.60                                                           $2,483.60
Krause, Kevin
253 Via Socorro
San Clemente, CA 92672                        5959     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Price, Kenny
2205 Versailles Ct
Henderson, NV 89074                           5960    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wan, Merlise
2621 Lago Oaks Dr
Santa Rosa, CA 95405                          5961     9/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Alaniz, Elaine
416 S. Union Ave. Apt 4
Los Angeles, CA 90017                         5962    8/31/2020    24 Hour Fitness Worldwide, Inc.             $219.70                                                                              $219.70




                                                                                     Page 381 of 1762
                                                       Case 20-11568-KBO         Doc 72-4        Filed 04/19/21     Page 382 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Osifalujo, Andrew
10404 SE187th Pl
Renton, WA 98055                             5963     9/2/2020    24 Hour Fitness Worldwide, Inc.             $494.99                                                                              $494.99
Soliz, Joe
3165 Sabre St
Rosamond , CA 93560                          5964    8/31/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Dalessandro, David
66 Rolling Views Dr
Woodland Park, NJ 07424                      5965    8/31/2020    24 Hour Fitness Worldwide, Inc.             $201.52                                                                              $201.52
MERKLE, TRACEY J
101 PALISADES AVENUE
SANTA MONICA, CA 90402                       5966    8/31/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
CAMPOS-JARAMILLO, FERMIN
2657 RANDALL LOOP
DUBLIN, CA 94568                             5967    8/31/2020    24 Hour Fitness Worldwide, Inc.             $595.00                                                                              $595.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                          5968    8/31/2020          RS FIT Holdings LLC                   $300.00                                                                              $300.00
Blue, Bianka
1730 Chase Street
Oakland, CA 94607                            5969     9/2/2020       24 Hour Fitness USA, Inc.                    $95.97                                                                            $95.97
Lim, Foo
1400 Bowe Ave Apt 610
Santa Clara, CA 95051                        5970    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Friend, Berlin
3327 NE 17th AVE Apt B
Portland, OR 97212                           5971    8/31/2020    24 Hour Fitness Worldwide, Inc.             $143.53                                                                              $143.53
Zhang, Ruofan
26 Vendome Ave
Daly City, CA 94014                          5972     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $855.00                            $855.00
Mcgeehon, Cory
4862 Mount Saint Helens Dr
San Diego, CA 92117                          5973     9/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Casas, Melissa
9530 Alondra Blvd #7
Bellflower, CA 90706                         5974    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Guillard, Herve
27639 Santa Clarita Rd
Saugus, CA 91350                             5975    8/31/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Pearson, Rebecca
581 Grace Way
Scotts Valley, CA 95066                      5976     9/2/2020       24 Hour Fitness USA, Inc.                $249.95                                                                              $249.95
Wiese, Margaret
15517 27th Dr SE
Mill Creek, WA 98012                         5977    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $514.59                                                              $514.59
Solis, Jose A
918 Bonita Avenue #7
Mountain View, CA 94040                      5978    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00




                                                                                    Page 382 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 383 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dorn, Robert
2309 Sheffield Square
Carrollton, TX 75007                          5979     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tsui, Christina
13207 NE 56th Ave
Vancouver, WA 98686                           5980    8/31/2020    24 Hour Fitness Worldwide, Inc.             $437.50                                                                              $437.50
Choong, Siong Loong
2807 High View Dr
Henderson, NV 89014                           5981    8/31/2020         24 San Francisco LLC                   $300.00                                                                              $300.00
Lam, Albert
256 Broad Street
San Francisco, CA 94112                       5982     9/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Washington, Nikki
P O Box 364
San Leandro, CA 94577                         5983    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $73.48                                                                            $73.48
Duro, David D.
24616 Moonfire Drive
Dana Point, CA 92629                          5984     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $47,147.24                                                          $47,147.24
Tian, Xingbang
817-A NW 97th St.
Seattle, WA 98117                             5985     9/2/2020    24 Hour Fitness Worldwide, Inc.             $256.82                                                                              $256.82
Salazar, Eric
7206 West 84th Way
Arvada, CO 80003                              5986     9/2/2020    24 Hour Fitness Worldwide, Inc.          $30,000.00                                                                           $30,000.00
Maneer, Robert
5104 N 32 STREET
UNIT 125
PHOENIX, AZ 85018                             5987    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Barber, Mia
3747 Grayburn Ave
Los Angeles, CA 90018                         5988     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jacobs, Bret
1239 Via Tenis
Palm Springs, CA 92262                        5989    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Alexander, Lenore
9525 Flatlands Avenue
Brooklyn, NY 11236                            5990     9/2/2020           24 New York LLC                      $429.00                                                                              $429.00
Vaughn, Carrie Ann
2403 NW Quinn Creek Loop
Bend, OR 97703                                5991     9/2/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Peterson, Nate
2188 Gill Village Way #812
San Diego, CA 92108                           5992     9/2/2020       24 Hour Fitness USA, Inc.                    $54.92                                                                            $54.92
Glavan, Frane
2870 East College Ave
Apt 2
Boulder, CO 80303                             5993     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $275.00                           $375.00                            $650.00
Nguyen, Jenny
1173 Midpine Ave
San Jose, CA 95122                            5994     9/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00

                                                                                     Page 383 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 384 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Espino, Fernando
8681 Larkin Court
Riverside, CA 92504                          5995     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Parmar, Alpesh
2720 Mountain Ash Ln
San Ramon, CA 94582                          5996     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Flores, Raul
1737 Benton Street
Santa Clara, CA 95050                        5997    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ollstein, Marty
4334 Glencoe Ave #3
Marina del Rey, CA 90292                     5998     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Rodd, Kevin
300 E Devonia Avenue
Mount Vernon, NY 10552                       5999     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Russo, Kathleen
6828 Boulder Lake Avenue
San Diego, CA 92119                          6000     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,577.10                                                                           $1,577.10
Nichols, Lawrence
1044 N Capitol Ave
San Jose, CA 95133                           6001     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Haag, Hebberd
3262 Cayman Island Street
West Sacramento, CA 95691                    6002     9/2/2020    24 Hour Fitness United States, Inc.              $20.00                                                                             $20.00
Lee-Ackley, Hyunj
724 N. 75th st.
Seattle, WA 98103                            6003    8/31/2020        24 Hour Fitness USA, Inc.                    $44.15                                                                             $44.15
Li, Ryan
113 Andirons
Irvine, CA 92602                             6004     9/2/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Canterbury, Erica
19637 Mathilde Lane
Santa Clarita, CA 91350                      6005    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Nguyen, Armani
9482 England Ave
Westminster, CA 92683                        6006     9/2/2020     24 Hour Fitness Worldwide, Inc.              $245.00                                                                              $245.00
zhanchen
3477 Tanager CIR
Concord, CA 94520                            6007    8/31/2020     24 Hour Fitness Worldwide, Inc.              $143.00                                                                              $143.00
Diaz, Michele
53 Greenbrook Rd
Middlesex, NJ 08846                          6008    8/31/2020     24 Hour Fitness Worldwide, Inc.              $601.00                                                                              $601.00
Gonzalez, Araceli
1730 Via Costina
San Ysidro, CA 92173                         6009    8/31/2020     24 Hour Fitness Worldwide, Inc.              $162.00                                                                              $162.00
Topete, Karla
13108 Giro Dr
Bakersfield, CA 93314                        6010     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                       Page 384 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 385 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Boyd, Bill Jack
1706 Woodoak Dr
Richardson, TX 75082                           6011    8/31/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Farrugia, Phillip
503 Waller Street
San Francisco, CA 94117                        6012    8/31/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Hernas, Deborah A.
315 Portofino Drive
San Carlos, CA 94070                           6013     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00
Nucum, Justin
6682 Western Ave.
Buena Park, CA 90621                           6014    8/31/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Sink, Ashley Marie
378 Ivy Court
Pomona, CA 91767                               6015     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Moreno, Matthew
2001 57th Avenue
Oakland, CA 94621                              6016    8/31/2020          24 San Francisco LLC                    $150.00                                                                              $150.00
Garcia, Danica
5493 Makati Circle
San Jose, CA 95123                             6017    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gober, Luis
926 22nd St
Apt 22
Sacramento, CA 95816                           6018     9/2/2020    24 Hour Fitness United States, Inc.           $299.89                                                                              $299.89
Black, RoseAnna M
3433 Karen Ave
Long Beach, CA 90808                           6019    8/31/2020    24 Hour Fitness United States, Inc.           $389.99                                                                              $389.99
Ostendorf, Henry William
81 Frank Norris Street, 703
San Francisco, CA 94109                        6020     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Howard, Stephanie R
1715 101st Avenue
Oakland, CA 94603                              6021    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,218.49                                                                           $1,218.49
Qi, Liwen
19048 Tranbarger St
Rowland Heights, CA 91748                      6022     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
janesin, mike
603 West Hillcrest Blvd.
Monrovia, CA 91016                             6023    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Schymanietz, Harold
23143 Los Alisos Blvd. #306
Mission Viejo, CA 92691                        6024     9/3/2020     24 Hour Fitness Worldwide, Inc.                $45.00                                                                              $45.00
Walker, Steven
5790 Mulberry Ridge Dr
Camarillo, CA 93012                            6025     9/2/2020     24 Hour Fitness Worldwide, Inc.              $135.97                                                                              $135.97
Castillo, Elizabeth
1405 S Nellis Blvd Unit 2109
Las Vegas, NV 89104                            6026    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                         Page 385 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 386 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Will, Raymond K
17663 Mayflower Drive
Castro Valley, CA 94546                       6027    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $613.99                                                              $613.99
Khurana, Tanuj
209 41st Street
Newport Beach, CA 92663                       6028    8/31/2020       24 Hour Fitness USA, Inc.                $490.00                                                                              $490.00
Tan, Jonathan
1933 Hillsdale St.
Hayward, CA 94541                             6029    8/31/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Gutierrez, Ruben Alejandro
19841 Lexington Lane
Huntington Beach, CA 92646                    6030     9/2/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Chang, Iris
5206 Berkshire Way
Montclair, CA 91763                           6031     9/2/2020       24 Hour Fitness USA, Inc.                                $215.00                                                              $215.00
Dooley, Lynn S
224 Black Oak Drive
Petaluma, CA 94952                            6032    8/31/2020         24 San Francisco LLC                   $209.94                                                                              $209.94
Han, Jerry
PO Box 1206
San Gabriel, CA 91778                         6033    8/31/2020       24 Hour Fitness USA, Inc.                $599.80                                                                              $599.80
Blodget, James
4601 Brookside Rd
Cameron Park, CA 95682                        6034    8/31/2020    24 Hour Fitness Worldwide, Inc.             $759.99                                                                              $759.99
Blodget, Jill
4601 Brookside Rd
Cameron Park, CA 95682                        6035    8/31/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                              $460.00
Placek, Kim
10179 Arrowhead Dr
Punta Gorda, FL 33955                         6036    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $74.25                                                                            $74.25
Tsuchida, Lauren
95-225 Akuli Place
Mililani, HI 96789-5500                       6037    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,960.21                        $1,960.21                          $3,920.42
Guerra, Roxana
2725 W Juniper #2
Santa Ana, CA 92704                           6038    8/31/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
NGUYEN, TUAN
12647 SE CORA ST
PORTLAND , OR 97236                           6039     9/2/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Young, Mercedes Michele
450 FORD PLACE #5
PASADENA, CA 91101                            6040     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $81.00                                                                            $81.00
Hsu, Johnson
1494 19th Avenue
San Francisco, CA 94122                       6041     9/2/2020         24 San Francisco LLC                   $200.00                                                                              $200.00
Longfellow, Thomas
11130 W Exposition Ave
Lakewood, CO 80226                            6042     9/2/2020    24 Hour Fitness Worldwide, Inc.             $156.74                                                                              $156.74




                                                                                     Page 386 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 387 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pearson, Catherine
2215 Thomas Jefferson Drive
Reno, NV 89509                                6043     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Reyes, Juan Gabriel
9777 Bradford Summit St
Las Vegas, NV 89183                           6044    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Martinez, Fabian
1116 Yorba Street
Perris, CA 92571                              6045    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $70.56                                                                             $70.56
Klarfeld, Jordan
7150 Citrus Avenue
Winter Park, FL 32792                         6046    8/31/2020    24 Hour Fitness United States, Inc.              $86.00                                                                             $86.00
Isaacson, Julia
15451 Lorraine Way
Irvine, CA 92604                              6047     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rojas, Martha
46 Cross Street
Bronxville, NY 10708                          6048     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Le, Nghia
4921 Snow Dr
San Jose, CA 95111                            6049     9/3/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
DONOWA, RUDOLPHO
222 LENOX ROAD, #4U
BROOKLYN, NY 11226                            6050    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Thi, Tu
2600 Corde Terra Cir Apt #5207
San Jose, CA 95111                            6051    8/31/2020     24 Hour Fitness Worldwide, Inc.              $310.00                                                                              $310.00
Mullen, Betty
9990 Valderama Court
Sacramento, CA 95829                          6052     9/3/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
BORRON, BRENDA
31132 BROOKS ST
LAGUNA BEACH, CA 92651                        6053    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,581.06                                                                           $1,581.06
Kentgen, Michelle
643 N L St.
Livermore, CA 94551                           6054     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $81.88                                                                             $81.88
Cahyadi, Timothy
2838 McGee Ave Unit B
Berkeley, CA 94703                            6055     9/2/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Ke, Jian-yu
537 Springbrook N.
Irvine, CA 92614                              6056     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hernandez, Natalia M.
11901 SW 45 ST
Miami, FL 33175                               6057    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Cosgrove, Robert
31132 Brooks St
Laguna Beach, CA 92651                        6058    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,345.08                                                                           $1,345.08




                                                                                        Page 387 of 1762
                                                      Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 388 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kyi, Wilson
7616 Fern Avenue
Rosemead, CA 91770                          6059     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Diamond, Brittany
PO Box 725
Folsom, CA 95763                            6060     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $78.73                                                                             $78.73
Krajecki, Gary
5080 Healey Drive
Smyrna, GA 30082                            6061     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $102.70                            $102.70
Kurtz, Tim
7670 Arbor Creek Cir
Dublin, CA 94568                            6062     9/2/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                         6063    8/31/2020              RS FIT NW LLC                       $300.00                                                                              $300.00
RICHARDSON, VIJAYA
P.O. BOX 4666
PANORAMA CITY, CA 91412                     6064     9/2/2020     24 Hour Fitness Worldwide, Inc.              $207.50                                                                              $207.50
Kardani, Bharti
PO Box 28472
Anaheim, CA 92809                           6065     9/2/2020        24 Hour Fitness USA, Inc.                                   $0.00                           $429.00                            $429.00
Gong, Tianqi
17832 1st Ave NE
Shoreline, WA 98155                         6066     9/3/2020    24 Hour Fitness United States, Inc.           $358.00                                                                              $358.00
Ong, Chelsea
1884 Grove Way
Castro Valley, CA 94546                     6067     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Dukette, Dianne
6225 Raymond Ct.
Stockton, CA 95212                          6068     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Fu, Boli
1213 Crescent Terrace
Sunnyvale, CA 94087                         6069     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hazelton, Bill
6700 Sheltondale Ave.
West Hills, CA 91307                        6070    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Barnoy, Yael
6852 Lubao Ave
Winnetka, CA 91306                          6071     9/2/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Morris, Robert
12006 Bobcat Trail
Austin, Texas 78750                         6072    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Kim, Esther
2212 Heritage Way
Fullerton, CA 92833                         6073     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Han, Yun Sik
6947 Villagewood Way
San Jose, CA 95120                          6074     9/3/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00




                                                                                      Page 388 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 389 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Love, M. Victoria
4910 Patina Ct.
Oceanside, CA 92057                          6075     9/3/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Feria, Justin
2214 Flushing Drive
San Diego, CA 92111                          6076     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Leiden, Jeffery
827 Bolivar Pl
San Ramon, CA 94583                          6077    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Ross, Erryn
12467 SW ANTON DRIVE
TIGARD, OR 97223                             6078     9/3/2020        24 Hour Fitness USA, Inc.                 $836.00                                                                              $836.00
Ayou, Joshua Scott
1058 W 2nd St
Santa Ana, CA 92703                          6079     9/3/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Flinders, David
6692 Orly Court
Fontana, CA 92336                            6080     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Angelini, Maria
1 Overlook Drive
Mahopac, NY 10541                            6081     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,764.83                                                           $1,764.83
Filiupu, Peniamina
8861 Ovieda Plz
Westminster, CA 92683                        6082     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.74                                                                              $250.74
KIM, JOSEPH
32 S OAK HILL WAY
AURORA, CO 80018                             6083     9/3/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Masog, Ashley
13643 SW 62nd ave
Portland, OR 97219                           6084    8/31/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Ramos, Marife
6083 Camden Circle
Citrus Heights, CA 95621                     6085     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Russell, Tim Mark
1023 5th Ave SW
Olympia, WA 98502                            6086     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
McCruter, Janiese
25406 Vermont Avenue
Harbor City, CA 90710                        6087     9/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Sandoval, Larissa
660 30th Street
Manhattan Beach, CA 90266                    6088    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Hart, Caryn
2699 Wilson Street
Carlsbad, CA 92008                           6089     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lee, Patricia
10 N Marguerita Ave Apt A
Alhambra, CA 91801                           6090     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                       Page 389 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 390 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Khlevner, Leonid
142 Langham St
Brooklyn, NY 11235                            6091    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Cooper, Christopher
177 Drake Lane
Ledgewood, NJ 07852                           6092     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.11                                                                             $50.11
Blue, Toriano
1730 Chase Street
Oakland, CA 94607                             6093     9/2/2020    24 Hour Fitness United States, Inc.              $95.97                                                                             $95.97
Crocker, Benjamin H
5286 E Hamilton Ave
Castle Rock, CO 80104                         6094     9/2/2020     24 Hour Fitness Worldwide, Inc.              $101.41                                                                              $101.41
Cheung, Ajsha
16010 84TH RD
JAMAICA, NY 11432                             6095     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Wong, Michael
2793 San Bruno Avenue
San Francisco, CA 94134                       6096     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $70.38                                                                             $70.38
Nunez, Diana
15714 S. Lime ave
Compton, CA 90221                             6097    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Cunningham, Dana C
13424 Barbados way
Del mar, CA 92014                             6098    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Rosen, Joshua S. M.
10333 Avenida Magnifica
San Diego, CA 92131                           6099     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
LIU, ANNA HUIQING
5335 BEECHNUT ST
HOUSTON, TX 77096                             6100     9/3/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Wong, James
11830 Genoa Way
Los Angeles, CA 90047                         6101     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Orozco-Khilnani, Nisha
3542 Lees Ave
Long Beach, CA 90808                          6102     9/3/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Griffith, Maureen
23-F Foxwood Drive
Morris Plains, NJ 07950                       6103     9/3/2020     24 Hour Fitness Worldwide, Inc.              $312.45                                                                              $312.45
Obradovic, Vesna Popovic
2807 Escala Cir
San Diego, CA 92108                           6104     9/3/2020     24 Hour Fitness Worldwide, Inc.              $402.46                                                                              $402.46
Jiang, Kathleen
2793 San Bruno Avenue
San Francisco, CA 94134                       6105     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
CHU, JACKY LAI YIN
8613 ALDER CREEK ST
CHINO, CA 91708                               6106     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99




                                                                                        Page 390 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 391 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Singh, Raghvir
2339 California St.
Mountain View, CA 94040                        6107     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rachmat, Anton
17 Latina
Irvine, CA 92614                               6108     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $599.00                            $599.00
Lappi, Michael
1510 44th Ave Ct
Greeley, CO 80634                              6109     9/2/2020     24 Hour Fitness Worldwide, Inc.              $313.97                                                                              $313.97
Heider, Nancy
596 Shetland Court
Milpitas, CA 95035                             6110     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Ang, Sammi
2658 Vista Monte Cir
Chino Hills, CA 91709                          6111     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Thapliya, Bikash
911 Hillwood Ave.
Falls Church, VA 22042                         6112     9/3/2020     24 Hour Fitness Worldwide, Inc.              $155.98                                                                              $155.98
Cephus, Larry
956 Harvest Salt Ln
La Marque, TX 77568                            6113     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Gallegos, Zoila
5842 Shasta Circle
La Palma, CA 90623                             6114     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Frye, Michael
9557 Broadmoor Drive
San Ramon, CA 94583                            6115     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lazek, Austin H
413 Zang St, #513
Lakewood, CO 80228                             6116     9/1/2020              24 Denver LLC                       $110.25                                                                              $110.25
West, Julie
1403 SW Dickinson Lane
Portland, OR 97219                             6117     9/1/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Agarwal, Anchal
2126 Shadow Ct.
Pittsburg, CA 94565                            6118     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Awad, Nagat
7224 Beckett Field Lane
Corona, CA 92880                               6119     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Bui, Daniel
18067 S. 3rd Street
Fountain Valley, CA 92708                      6120     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Ronald
997 Daffodil Way
San Jose, CA 95117                             6121     9/1/2020     24 Hour Fitness Worldwide, Inc.              $296.59                                                                              $296.59
Patel, Tejal
2183 Ceynowa Lane
San Jose, CA 95121                             6122     9/3/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00




                                                                                         Page 391 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 392 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rachmat, Linda
17 Latina
Irvine, CA 92614                               6123     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $430.00                            $430.00
Singh, Chanan
27371 Big Horn Ave
Moreno Valley, CA 92555                        6124     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
Singh, Kamaldeep
2126 Shadow Ct
Pittsburg, CA 94565                            6125     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Natividad, Jean Natalia
4510 Sunnycrest Drive
Los Angeles, CA 90065                          6126     9/1/2020    24 Hour Fitness United States, Inc.                                             $31.99                                              $31.99
Carothers, James
24621 Harbor View Dr.
#D
Dana Point, CA 92629                           6127     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Angelides, Thalia Triggas
29 Corliss Drive
Moraga, CA 94556                               6128     9/3/2020        24 Hour Fitness USA, Inc.                                 $350.00                                                              $350.00
Kiflezghi, Claudia
13111 Los Alisos St
La Mirada, CA 90638                            6129     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hirata, Russell
16510 Adenmoor Ave
Unit 3
Bellflower, CA 90706                           6130     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Sanchez, Mayte
8301 FLIGHT AVENUE
MIDWAY CITY, CA 92655                          6131     9/1/2020     24 Hour Fitness Worldwide, Inc.              $103.00                                                                              $103.00
Freeman, Joseph
2232 Berkeley Ave
Los Angeles, CA 90026                          6132     9/1/2020        24 Hour Fitness USA, Inc.                 $315.00                                                                              $315.00
Liversidge, Simon
149 Cottage Grove Ave.
Camarillo, CA 93012                            6133     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Habashi, Souzy
7224 Beckett Field Lane
CORONA, CA 92880                               6134     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Donald, Lon
95-251 Kapanoe Place
Mililani, HI 96789                             6135     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Thomas, Regina
2328 Range View Dr.
Rosamond, CA 93560                             6136     9/1/2020        24 Hour Fitness USA, Inc.                 $960.00                                                                              $960.00
Munoz, Keeana
875 Mead Ave
Oakland, CA 94607                              6137     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Xie, Victor
1828 Kellerton Drive
Hacienda Hts, CA 91745                         6138     9/2/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00

                                                                                         Page 392 of 1762
                                                       Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 393 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Madden, Jerome
3008 Nightside Drive
Upper Marlboro, MD 20774                     6139     9/1/2020     24 Hour Fitness Worldwide, Inc.                $44.64                                                                              $44.64
McFarland, Vincent
950 Duesenberg Dr
Apt 5115
Ontario, CA 91764                            6140     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Brookins, Ja Quawn
12366 SW 72 Ave
Apt 214
Tigard, OR 97223                             6141     9/2/2020    24 Hour Fitness United States, Inc.           $664.00                                                                              $664.00
Parvaneh, Ramona
306 Canterbury Court
Alamo, CA 94507                              6142     9/1/2020          24 San Francisco LLC                                     $62.98                                                               $62.98
Hutchings, Kenneth
84-610 Upena Street
Waianae, HI 96792                            6143     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Spath, Tyler
20756 SW Celebrity Ln
Beaverton, OR 97078                          6144     9/1/2020     24 Hour Fitness Worldwide, Inc.              $304.64                                                                              $304.64
DiGregorio, Jeanie
13390 SW Snowshoe Ln
Beaverton, OR 97008                          6145     9/3/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Harvey, Darryl
608 N Fair Oaks Ave.
#128
Pasadena, CA 91103                           6146     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Ravikumar, Kalpana
2717 Parton Circle
Lancaster, CA 93536                          6147     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Moore, Stephanie
19817 50th Ave W Apt J11
Lynnwood, WA 98036                           6148     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
LAU, AMY
9822 PENELA WAY
ELK GROVE, CA 95757                          6149     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
SANDERS, JAMARI
172 ISLETON AVE
OAKLAND, CA 94603                            6150     9/2/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Dinh, David
3304 ASHER ST
S EL MONTE, CA 91733-1102                    6151     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Singh, Ragni
2743 NE 143rd Place
Seattle, WA 98125-3524                       6152     9/3/2020     24 Hour Fitness Worldwide, Inc.              $713.45                                                                              $713.45
Gonzales, Abraham
3953 Running Bear Way
Antelope , CA 95843                          6153     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00




                                                                                       Page 393 of 1762
                                                       Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 394 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Baldizzone, Joseph
2229 Knappn Street 4B
Brooklyn , NY 11229                          6154     9/1/2020           24 New York LLC                                     $56.00                                                               $56.00
KWONG, SANDY
1777 GIRARD DR
MILPITAS, CA 95035                           6155     9/2/2020    24 Hour Fitness Worldwide, Inc.           $240.00                                                                              $240.00
Thompson, Genevieve Jones
100 Coligni Avenue
New Rochelle, NY 10801                       6156     9/1/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Verlare, James
19280 Wakonda Way
Monument, CO 80132                           6157     9/1/2020    24 Hour Fitness Worldwide, Inc.          $5,940.18                                                                           $5,940.18
Wolfe, Megan
2178 Abbott St #9
San Diego, CA 92107                          6158     9/3/2020    24 Hour Fitness Worldwide, Inc.              $33.00                                                                             $33.00
SINGH, RANJIT
15792 OLD GLORY WAY
LATHROP, CA 95330                            6159     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $400.00                                                              $400.00
Saddler, Sunshine
4170 Canyon Crest Road
Altadena, CA 91001                           6160     9/1/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Packer, Joi Giacopuzzi
16311 Saratoga Lane
Huntington Beach, CA 92649                   6161     9/3/2020    24 Hour Fitness Worldwide, Inc.           $158.00                                                                              $158.00
Hatamian, Nikki
25475 Pacific Hills Drive
Mission Viejo, CA 92692                      6162     9/3/2020    24 Hour Fitness Worldwide, Inc.           $249.96                                                                              $249.96
Telahun, Tewabech
12713 wine cellar ct
Rancho Cucamonga, CA 91739                   6163     9/3/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Calenzani, Ninoska
Ninoska Calenzani
1058 N Mentor Ave
Pasadena, CA 91104                           6164     9/2/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Baudoux, Karoll
2025 Grand Avenue
San Diego, CA 92109                          6165     9/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Tulsiram, Poly Tiffany
2125 Colonial Avenue
Bronx, NY 10461                              6166     9/3/2020    24 Hour Fitness Worldwide, Inc.           $145.98                                                                              $145.98
Coolbaugh, Eric
1760 Haydn Drive
Cardiff, CA 92007                            6167     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ji, Tuo
2329A NE 123rd St
Seattle, WA 98125                            6168     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
BARTLETT, ROBERT
842 E. MOUNTAIN ST.
PASADENA, CA 91104                           6169     9/3/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00


                                                                                    Page 394 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 395 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hoeber, Paul R.
750 Bay St. Apt. 1
San Francisco, CA 94109                      6170     9/3/2020        24 Hour Fitness USA, Inc.                 $264.00                                                                              $264.00
Zargar, Allen
21668 Prospect Ct.
Hayward, CA 94541                            6171     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Melamud, Boris
1257 Hoover Street
Menlo Park, CA 94025                         6172     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $320.00                            $320.00
Carabajal, Gabriel
1058 N Mentor Ave
Pasadena , CA 91104                          6173     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Seiler, Chriatine
31 Bon Aire Circle
#8209
Suffern, NY 10901                            6174     9/2/2020    24 Hour Fitness United States, Inc.           $546.33                                                                              $546.33
Villalobos, Stella
325 E 13th St
Beuamont, CA 92223                           6175     9/1/2020     24 Hour Fitness Worldwide, Inc.              $214.00                                                                              $214.00
Cohen, Jeffrey
4739 Willis Avenue
Apartment 106
Sherman Oaks, CA 91403                       6176     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Garzon, Rodney
777 Richmond Ave.
San Jose, CA 95128                           6177     9/4/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Sabri, Sabrina
6840 Angus Way
Gladstone, OR 97027                          6178     9/4/2020        24 Hour Fitness USA, Inc.                    $81.42                                                                             $81.42
Keough, Leslie June
223 Avalon Dr
Pacifica, CA 94044                           6179    8/31/2020     24 Hour Fitness Worldwide, Inc.              $421.00                                                                              $421.00
Schelero, Maureen F
12335 82nd Rd. Apt 4G
Kew Gardens, NY 11415-1625                   6180    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kelly, Laura P.
80-104 Tryon Place
Jamaica, NY 11432-1421                       6181    8/31/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Hoffer, Steven Robert
3879 Catamaran Circle
Las Vegas, NV 89121                          6182    8/31/2020     24 Hour Fitness Worldwide, Inc.             $3,696.00                                                                           $3,696.00
Yuan, Lilly
8413 Corona Vista Way
Fair Oaks, CA 95628                          6183    8/31/2020    24 Hour Fitness United States, Inc.              $29.00                                                                             $29.00
Hallden, Glenda
1356 Southwind Cir
Westlake Village, CA 91361                   6184    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $929.00                                                              $929.00
Zimmeman, Kimberly Rose
103 Mary Bell Avenue
Sunland , CA 91040                           6185    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00

                                                                                       Page 395 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 396 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Roark, Donald L.
323 Lago Circle Dr.
Santa Fe, TX 77517                           6186    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $578.16                                                              $578.16
Foreman, Kyle
960 Capital Street
Costa Mesa, CA 92627                         6187     9/2/2020     24 Hour Fitness Worldwide, Inc.              $659.00                                                                              $659.00
Shaunak, Dev
13108 66th Pl N.E
Kirkland, WA 98034                           6188     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Ma, Yufei
2464 26th Ave Unit H
Oakland, CA 94601                            6189    8/31/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
MYAGMAR, BAT-ERDENE
                                             6190    8/31/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00
Habashi, Joe
7224 Beckett Field Lane
Corona, CA 92880                             6191     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Ouchida, Glen
1475 Meadows Drive
Lake Oswego, OR 97034                        6192     9/1/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Grignon, Charles Anthony
32448 Crown Valley Parkway
#201
Dana Point, CA 92629                         6193     9/1/2020        24 Hour Fitness USA, Inc.                 $960.00                                                                              $960.00
Tobin, Kelley
1641 Jenna Pl
Santa Rosa, CA 95403                         6194    8/31/2020        24 Hour Fitness USA, Inc.                 $749.99                                                                              $749.99
Kimbrough, Kyle B.
3737 West Blvd
Los Angeles, CA 90016-5727                   6195    8/31/2020        24 Hour Fitness USA, Inc.                 $236.00                                                                              $236.00
Tran, Thomas
242 S Aron PL
Anaheim, CA 92804                            6196    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Helfert, Jay
4118 W. 168th St.
Lawndale, CA 90260                           6197    8/31/2020        24 Hour Fitness USA, Inc.                 $168.00                                                                              $168.00
Mooradian, Micheal J
2395 Monte Vista St.
Pasadena, CA 91107-2519                      6198    8/31/2020        24 Hour Fitness USA, Inc.                                  $43.60                                                               $43.60
Wholey, Thomas J
39 Magnolia Avenue
Hillsdale, NJ 07642                          6199    8/31/2020        24 Hour Fitness USA, Inc.                 $433.99                                                                              $433.99
Mezon, Gabriel
17 Fort George Hill
Apt 20c
New York, NY 10040                           6200    8/31/2020    24 Hour Fitness United States, Inc.          $2,500.00                                                                           $2,500.00
Seo, Michael
211 Crestwood Pl.
San Ramon, CA 94583                          6201    8/31/2020        24 Hour Fitness USA, Inc.                 $176.95                                                                              $176.95


                                                                                       Page 396 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 397 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Logan, Matthew
7 Thurston St
Tingalpa, QLD 4173
Australia                                     6202    8/31/2020       24 Hour Fitness USA, Inc.                $314.09                                                                              $314.09
Luck, Rick
22 La Vista Way
Danville, CA 94506                            6203    8/31/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Einspahr, Leroy E.
7914 E. Deerfield Ln.
Orange, CA 92869-6525                         6204    8/31/2020       24 Hour Fitness USA, Inc.                    $70.00                                                                            $70.00
Arnholt, John
572 Burgundy L
Delray Beach, FL 33484                        6205    8/31/2020       24 Hour Fitness USA, Inc.               $2,000.00                                                                           $2,000.00
King, William
4279 Ruby Ave
San Jose, CA 95135                            6206    8/31/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Hoang, Mai H.
4279 Ruby Ave
San Jose, CA 95135                            6207    8/31/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6208    8/31/2020     24 Hour Fitness Holdings LLC               $300.00                                                                              $300.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6209    8/31/2020           24 New York LLC                      $300.00                                                                              $300.00
Ozanian, Nancy
30 Chestnut Oval
Orangeburg, NY 10962                          6210    8/31/2020           24 New York LLC                      $103.98                                                                              $103.98
Bunchman III, HH
7890 Willow Glen Road
Los Angeles, CA 90046                         6211    8/31/2020             RS FIT CA LLC                          $40.94                                                                            $40.94
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                           6212    8/31/2020             RS FIT CA LLC                      $300.00                                                                              $300.00
Ochoa, Zac
8240 Dressage Way
Sacramento, CA 95829                          6213     9/1/2020             RS FIT CA LLC                      $200.00                                                                              $200.00
Bellamy, Jeffrey
1239 Via Tenis
Palm Springs, CA 92262                        6214    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Harrington, Bernie
3240 Edgemont Rd
Lake Oswego, OR 97035                         6215     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
TAYLOR, RHYAN
545 N FLORENCE ST
BURBANK, CA 91505                             6216    8/31/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Dustin, Eric
1384 Wooden Valley St.
Chula Vista, CA 91913                         6217     9/1/2020    24 Hour Fitness Worldwide, Inc.                            $4,885.00                                                           $4,885.00


                                                                                     Page 397 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 398 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sarrica, Toni
574 Lagrange Lane
Livermore, CA 94550                            6218     9/1/2020        24 Hour Fitness USA, Inc.                    $44.09                                                                             $44.09
Artzer, Heather L
15212 Oak Creek Rd.
El Cajon, CA 92021                             6219     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Choong, Siong-Loong
2807 High View Dr
Henderson, NV 89014                            6220     9/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Rokeach, Barbara
1930 East 27th Street
Brooklyn, NY 11209                             6221    8/31/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Lok, Wa Chi
334 Wilde Avenue
San Francisco, CA 94134                        6222    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Jiang, Xufeng
5417 Sparkling Shores Dr
San Diego, CA 92130                            6223     9/3/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Alcid, Leah
25 Van Reipen Ave. Apt. 109
Jersey City, NJ 07306                          6224    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $72.30                                                                             $72.30
Ding, Xiaodong
253 Pomona Ave
El Cerrito, CA 94530                           6225    8/31/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                               6226     9/1/2020          24 San Francisco LLC                    $129.00                                                                              $129.00
Le, Truc
2307 N 113th Pl Unit C
Seattle, WA 98133                              6227     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hazelton, Marlee
6700 Sheltondale Ave.
West Hills, CA 91307                           6228    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $83.99                                                                             $83.99
Canela, David
2750 Johnson Ave
Apt#6G
Bronx, NY 10463                                6229     9/1/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Richter, Deborah Lee
5462 SE 81st Ave
Hillsboro, OR 97123                            6230    8/31/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33
Maliwanag, Ricardo
509 S.Via Montana
Burbank, CA 91501                              6231     9/1/2020     24 Hour Fitness Worldwide, Inc.              $885.05                                                                              $885.05
Oropeza, Andres
6485 W Exposition Ave.
Lakewood, CO 80226                             6232    8/31/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Salah, Marie
5421 Caminito Heraldo
La Jolla, CA 92037                             6233     9/1/2020        24 Hour Fitness USA, Inc.                                  $39.99                                                               $39.99


                                                                                         Page 398 of 1762
                                                       Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 399 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Haro, Leilani
17073 Samgerry dr.
La Puente, CA 91744                          6234    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Yamanaka, Doris
1221 Capri Way
Oxnard, CA 93035                             6235     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hunt, Jaclyn
109 Hawthorne Ave
Colonia, NJ 07067                            6236     9/1/2020     24 Hour Fitness Worldwide, Inc.                $52.61                                                                              $52.61
Wong, Esmond
518 S Alhambra Ave Apt B
Monterey Park, CA 91755                      6237    8/31/2020     24 Hour Fitness Worldwide, Inc.              $322.49                                                                              $322.49
KENNEDY, COLIN
10113 PLOMOSA PL
LAS VEGAS, NV 89134                          6238    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
KORKALI, MERT
5860 Tortuga Common
Livermore, CA 94551                          6239    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Yordanov, Ilia
949 N. Kings Rd APT 314
West Hollywood, CA 90069                     6240     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Sharp, Roderick
11109 Burywood Ln
Reston, VA 20194                             6241     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Roberts, Nucharee
10747 Wheatland Avenue
Sunland, CA 91040                            6242     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Park, Rose
8212 Mahogany Circle
Buena Park, CA 90620                         6243    8/31/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Carrera, Mario
1906 N. Marianna Avenue #311
Los Angeles, CA 90032-4068                   6244     9/2/2020     24 Hour Fitness Worldwide, Inc.              $129.99                                                                              $129.99
Paik, Byeong
8195 Owens St.
Buena Park, CA 90621                         6245     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
SHAHBAZI, FARIBA
1912 HARMIL WAY
SAN JOSE, CA 95125                           6246    8/31/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Pearson, Shawn
2215 Thomas Jefferson Drive
Reno, NV 89509                               6247     9/3/2020     24 Hour Fitness Worldwide, Inc.                $54.00                                                                              $54.00
Krugomova, Irina
401 1/2 Upton Street
Redwood City, CA 94062                       6248    8/31/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Guthrie, Janelle M
2377 Thorpe Dr. SW
Tumwater, WA 98512                           6249     9/2/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00




                                                                                       Page 399 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 400 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hampel, Joseph
16340 Rayen St.
North Hills, CA 91343                          6250     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $599.00                           $500.00                          $1,099.00
Halawani, Isaac
1558 E 66th Street
Brooklyn, NY 11234                             6251     9/3/2020        24 Hour Fitness USA, Inc.                    $65.00                                                                             $65.00
Chen, Winnie
852 W Olive Ave
Apt B
Monrovia, CA 91016-3181                        6252     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rayos, Joseph
17200 Septo Street
Northridge, CA 91325                           6253     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Wei, David
189 S. Grand Oaks Ave
Pasadena, CA 91107                             6254     9/1/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Afreen, Nighat
13250 La Salina Street
La Mirada, CA 90638                            6255     9/3/2020              RS FIT CA LLC                                                                          $43.07                             $43.07
Yang, Brian
428 W DUARTE RD
UNIT C
MONROVIA, CA 91016                             6256     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Castaneda, Lesli
                                               6257     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Forward, Terry
1775 Cottonwood Drive
Vista, CA 92081                                6258     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.25                                                                              $250.25
Knox , Joshua
10438 Cedar Dr
Santa Fe Spring , CA 90670                     6259     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Dobyns, James
3508 Avenida Maravilla
Carlsbad, CA 92009                             6260     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Holmes, Ashleigh
5200 Newton St. Apt 101
Bladensburg, MD 20710                          6261     9/3/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
PIlipina, George
678 Webster Drive
San Jose, CA 95133                             6262     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Leung, Choi
23 West View Ave
San Francisco, CA 94134                        6263     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Peng, Lihua
2544 Osterman Ave.
Tustin, CA 92782                               6264     9/3/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Kung, Jennifer
1810 Peaceful Hills Rd
Walnut , CA 91789                              6265     9/1/2020    24 Hour Fitness United States, Inc.           $287.00                                                                              $287.00


                                                                                         Page 400 of 1762
                                                      Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 401 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gross, Kevin
PO Box 2784
Danville, CA 94526                          6266     9/3/2020     24 Hour Fitness Worldwide, Inc.           $12,020.00                                            $91.00                         $12,111.00
Jordan, Gwen
245 E 54th Street
Apt 6S
New York, NY 10022                          6267     9/3/2020            24 New York LLC                       $200.00                                                                              $200.00
Press, Gail
10921 Canary Island Ct
Plantation, FL 33324                        6268     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Herrera, Melisa
1306 S Marine St
Santa Ana, CA 92704                         6269     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Erickson, Ryan
1342 S Dale Ct.
Denver, CO 80219                            6270     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Herrera, Ruben
3077 Frandoras Cir
Oakley, CA 94561                            6271     9/1/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Garcia, Erick
13018 Cordary Ave.
Hawthorne, CA 90250                         6272     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Hopple, Jon S
1730 S HARBOR WAY #H304
Portland, OR 97201                          6273     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Chung, Kenny
4343 Halupa St
Honolulu, HI 96818                          6274    8/31/2020        24 Hour Fitness USA, Inc.                    $87.94                                                                             $87.94
Wang, Chen
3234 Laurel Canyon Rd
Santa Barbara, CA 93105                     6275     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ramanathan, Sridhar
2387 Bettona Street
Livermore, CA 94550                         6276     9/3/2020        24 Hour Fitness USA, Inc.                $3,423.00                                                                           $3,423.00
Moore, Alyshea
19181 Mono Dr.
Hesperia, CA 92345                          6277     9/3/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Duarte, Brandon
2103 Dufour Ave Apt A
Redondo Beach, CA 90278                     6278     9/3/2020     24 Hour Fitness Worldwide, Inc.              $378.50                                                                              $378.50
Jackson, Jeanette
391 N Wilson Ave #3
Pasadena, CA 91106                          6279     9/3/2020     24 Hour Fitness Worldwide, Inc.             $6,120.00                                                                           $6,120.00
Hernandez, Maricarmen
9600 1/2 Mallison Ave
South Gate, CA 90280                        6280    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Horning, Todd
3399 Riding Hood Ct.
Castle Rock, CO 80109                       6281     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                      Page 401 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 402 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Acosta, Kristel
2033 Oregon Ave.
Redwood City, CA 94061                         6282     9/4/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Mu, Richard
2636 Newhall St #29
Santa Clara, CA 95050                          6283     9/2/2020    24 Hour Fitness Worldwide, Inc.             $166.67                                                                              $166.67
Hauptmann, Lisa A
94-051 Pumaia Way
Waipahu, HI 96797                              6284    8/31/2020       24 Hour Fitness USA, Inc.                $575.91                                                                              $575.91
Gonzalez, Charles
114 Second St #2A
Ridgefield Park, NJ 07660                      6285     9/3/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Francis, Lauren
2103 Dufour Ave Apt A
Redondo Beach, CA 90278                        6286     9/3/2020    24 Hour Fitness Worldwide, Inc.             $349.50                                                                              $349.50
Yuan, Christine
763 Fairview Ave., Apt A
Arcadia, CA 91007                              6287     9/1/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
McManus, Frances J
1649 Kirsten Ave
Simi Valley, CA 93063                          6288     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Miyasato, Scott
1858 Hoowae Street
Pearl City, HI 96782                           6289    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Rosen, Liam
1659 8th St
Oakland, CA 94607                              6290     9/3/2020    24 Hour Fitness Worldwide, Inc.             $120.79                                                                              $120.79
Land, Cynthia
9400 E. ILIFF Avenue Unit 384
Denver, CO 80231                               6291     9/3/2020            24 Denver LLC                       $631.35                                                                              $631.35
Konyndyk, Pete
22518 Country Cove Lane
Katy, Texas 777494                             6292     9/1/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Tran, Lori
15896 Wadsworth Place
San Diego, CA 92127                            6293     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Leach, Eiko
4526 Newhaven Way
Castro Valley, CA 94546                        6294     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Krause, James
241 Calle Miramar
Redondo Beach, CA 90277                        6295     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
McCaffrey, Gary
3712 Aspen Creek Pkwy
Austin, TX 78749                               6296     9/1/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Ni, Benwen
3815 Highpointe Court
Dublin, CA 94568                               6297     9/1/2020    24 Hour Fitness Worldwide, Inc.             $262.00                                                                              $262.00




                                                                                      Page 402 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 403 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zatzke, Stephanie
1231 Montego St
Arroyo Grande, CA 93420                       6298     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Garcia, Ileana
856 Hillpoint Ct
San Jose, CA 95120                            6299     9/3/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00
Pham, Jenny
5414 W Henderson Pl
Santa Ana, CA 92704                           6300     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ladino, Jhovany
5 cider mill ct
Pittsburg, CA 94565                           6301     9/1/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Baasantsogt, Dulguun
435 Buena Vista Ave apt#108
Alameda, CA 94501                             6302     9/3/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Robinson, Erin
2620 Pine Meadow Place
Taylorsville, UT 84129                        6303     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $31.10                                                                             $31.10
Silven, David
4029 23rd Street
San Francisco, CA 94114                       6304     9/3/2020     24 Hour Fitness Worldwide, Inc.             $9,827.00         $99.00                                                            $9,926.00
Bradfield, Lisa
4555 SW 142nd Ave #165
Beaverton, OR 97005-2545                      6305     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Mosley, Frank C
PO Box 4183
Oakland, CA 94614                             6306     9/3/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Bustamante, Alfredo H
925 Pierce St
Albany, CA 94706                              6307     9/1/2020        24 Hour Fitness USA, Inc.                 $210.00                                                                              $210.00
Li, Xiao Shuai
490 Southhill Blvd
Daly City, CA 94014                           6308     9/1/2020     24 Hour Fitness Worldwide, Inc.              $470.00                                                                              $470.00
McClure, Lydia
P.O. Box 11961
Bakersfield, CA 93389                         6309     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tamraz, Clement P
5240 Marione Dr.
Carmichael, CA 95608                          6310     9/1/2020        24 Hour Fitness USA, Inc.                 $688.00                                                                              $688.00
Bhatia, Siksha
7844 Stoneleaf Road
San Ramon, CA 94582                           6311     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Mulder, Frances
14727 180th Avenue SE
Renton, WA 98059                              6312     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
DYER, SHEILA
2813 Falconhill Drive
Apopka, FL 32712                              6313     9/3/2020        24 Hour Fitness USA, Inc.                 $460.67                                                                              $460.67




                                                                                        Page 403 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 404 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Miyasato, Michelle
1858 Hoowae Street
Pearl City, HI 96782                           6314    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
McConico, David L
12474 E Wesley Avenue
Aurora, CO 80014                               6315     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Hong, Sungmin
543 S Oxford Ave
Apt 215
Los Angeles, CA 90020                          6316     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $321.75                                                              $321.75
Pace, Arika
1901 Bonita Ave
Burbank, CA 91504                              6317     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Kawashima, Richard
21868 Gardenview Ln
Cupertino, CA 95014                            6318     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00         $700.00                           $700.00                          $2,100.00
MICHAEL, CECILE BUTMAN
11 EL SERENO CT
SAN FRANCISCO, CA 94127                        6319     9/3/2020          24 San Francisco LLC                   $1,380.00                                                                           $1,380.00
Arch, Darlene
44839 Loneoak Avenue
Lancaster, CA 93534                            6320     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
THIGPEN, MARCUS
1713 MASSEY DR
LEWISVILLE, TX 75067                           6321     9/3/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Paez, Shane
12574 16th street
Chino, CA 91710                                6322     9/1/2020     24 Hour Fitness Worldwide, Inc.          $195,000.00                                                                          $195,000.00
Dempsey, Sheila
5633 Berkeley St
Montclair, CA 91763                            6323     9/1/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Vaughn, Cynthia S
555 W Springtree Way
Lake Mary, FL 32746                            6324     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $552.00                            $552.00
Brinson, Timothy
91-218 Paiaha Place
Kapolei, HI 96707                              6325     9/1/2020            24 New York LLC                           $0.00                                                                              $0.00
Brown, Carney
52 Empty Saddle Lane
Rolling Hills Estates, CA 90274-4118           6326     9/1/2020     24 Hour Fitness Worldwide, Inc.              $253.99                          $253.99                                             $507.98
Freese, Christian
3702 Elizabeth Dr
Carrollton, TX 75007                           6327     9/1/2020        24 Hour Fitness USA, Inc.                                 $133.65                           $133.65                            $267.30
Hanson, Ean
1 Saint Pauls Court
Apt 5L
Brooklyn, NY 11226                             6328     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $66.36                                                                             $66.36




                                                                                         Page 404 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 405 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Kim, Paul
524 Elizabeth Ave
Apt C
Monterey Park, CA 91755-1497                 6329     9/1/2020    24 Hour Fitness Worldwide, Inc.             $149.99                                                                              $149.99
Doninelli, Steve
3812 Maplewood Dr.
Concord, CA 94519                            6330     9/3/2020    24 Hour Fitness Worldwide, Inc.             $399.98                                                                              $399.98
Flores, Mariela
7843 Claybeck Ave.
Sun Valley, CA 91352                         6331     9/3/2020    24 Hour Fitness Worldwide, Inc.             $288.00                                                                              $288.00
Logan, Dave
1319 Dana Ave
Palo Alto, CA 94301                          6332     9/1/2020         24 San Francisco LLC                                   $300.00                                                              $300.00
Andresevic, Jacqueline
5437 SE 37th Avenue
Portland, OR 97202                           6333     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $700.00                            $700.00
Whong, Jason
22771 Stevens Creek Blvd
Cupertino, CA 95014                          6334     9/1/2020       24 Hour Fitness USA, Inc.                $650.00                                                                              $650.00
Haemmerling, Christian
240 Olivina Ave
Livermore, CA 94551                          6335     9/1/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
JOHNSON, MICHELLE ANISSE
12550 DESSA DRIVE
GARDEN GROVE, CA 92840                       6336     9/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Gonzalez, Veronica E
15359 Muscat Ave
Fontana, CA 92335                            6337     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Isakson, Matthew
9313 N. Chicago Ave
Portland, OR 97203                           6338    8/31/2020    24 Hour Fitness Worldwide, Inc.             $187.96                                                                              $187.96
Meno, Kristina
9274 Camino Paz Lane
La Mesa, CA 91941                            6339     9/3/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Brodak , Will
18101 Von Karan Avenue
Suite 230
Irevine , CA 92612                           6340     9/1/2020       24 Hour Fitness USA, Inc.                    $80.33                                                                            $80.33
Abela, Christopher
1844 19th Street, Apt C
Santa Monica, CA 90404                       6341     9/3/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Foster, Steve
25 Westchester Court
Coto de Caza, CA 92679                       6342     9/3/2020    24 Hour Fitness Worldwide, Inc.             $873.98                                                                              $873.98
Ferrero, Julia
4759 Bowerwood Dr
Carmichael, CA 95608                         6343     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Caranto, Sherry
92-650 Palailai St.
Kapolei, HI 96707                            6344     9/1/2020    24 Hour Fitness Worldwide, Inc.             $320.00                                                                              $320.00

                                                                                    Page 405 of 1762
                                                                           Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 406 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Smyle, Jacob
4918 1/2 Cahuenga Blvd
North Hollywood, CA 91601                                        6345     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $86.45                                                                            $86.45
Esparza, Elva R
2966 Beeston Ave
Sacramento, CA 95822                                             6346     9/1/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Baltazar, Sonia
8610 NE 139th Ave
Vancouver, WA 98682                                              6347    8/31/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Chen, Haiping
189 Kapalua Bay Cir
Pittsburg, CA 94565                                              6348     9/1/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Guo, Hui
462 Winchester St.
Daly City, CA 94014-1103                                         6349     9/1/2020    24 Hour Fitness Worldwide, Inc.             $450.81                                                                              $450.81
Gilmore, Barbara Ann
1048 Manzana Place
Lafayette, CA 94549                                              6350     9/1/2020       24 Hour Fitness USA, Inc.                $539.98                                                                              $539.98
Kim, Edward
2771 Pinelawn Dr.
La Crescenta, CA 91214                                           6351     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Wakefield, Leon E
1108 Sunnyvale Ct
Santa Rosa, CA 95401                                             6352     9/1/2020    24 Hour Fitness Worldwide, Inc.             $193.32                                                                              $193.32
Hsin, Edward
2826 Ramona Ct
Santa Clara, CA 95051                                            6353     9/1/2020    24 Hour Fitness Worldwide, Inc.          $12,400.00                                                                           $12,400.00
NICHOLSON, LAURA
1147 SE 63RD LANE
HILLSBORO, OR 97123                                              6354     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lee, Hee
92 Dean Drive
Tenafly, NJ 07670                                                6355     9/1/2020    24 Hour Fitness Worldwide, Inc.             $487.00                                                                              $487.00
Kettle, Dan
5202 Angelina Rd.
Oceanside, CA 92056                                              6356     9/1/2020    24 Hour Fitness Worldwide, Inc.             $598.00                                                                              $598.00
Barco, Vida
1345 Brookline Loop
Apt 4101
Pleasanton, CA 94566                                             6357     9/1/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Huppert, Matthew
80696 Avenida Los Padres
Indio, CA 92203                                                  6358     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                                                           $2,000.00
Susan Mills on behalf of Susan Mills, Thomas White & Kristin
Cable
239 Quincy Ave.
Long Beach, CA 90803                                             6359     9/1/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                              $297.00




                                                                                                        Page 406 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 407 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fofana, Amara
1404 HIGH STREET
APT A
ALAMEDA, CA 94501                              6360     9/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Duque, Mauricio
19 Riker Hill Rd
Livingston, NJ 07039                           6361     9/1/2020    24 Hour Fitness Worldwide, Inc.             $584.00                                                                              $584.00
Lee, Bruce
1177 Queen Street
#805
Honolulu, HI 96814                             6362     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $51.31                                                                            $51.31
Lue, Dale
1002 S. Bundy Dr.
Los Angeles, CA 90049                          6363     9/3/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Gomez, John Fabian
20150 Dawn Mist Dr
Humble, TX 77346                               6364     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $24.99                                                                            $24.99
Dare, Karen L.
28041 194th Pl SE
Kent, WA 98042                                 6365     9/3/2020    24 Hour Fitness Worldwide, Inc.             $199.65                                                                              $199.65
TANG, YING
4653 JUNIPER CT.
LANCASTER , CA 93536                           6366     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $59.97                                                                            $59.97
Las Vegas Valley Water District
Timothy A. Lukas, Esq.
Holland & Hart LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511                                 6367     9/1/2020       24 Hour Fitness USA, Inc.               $7,958.97                                                                           $7,958.97
Johnson, Stacey
11 Cooke Lane
Monticello, NY 12701                           6368     9/3/2020    24 Hour Fitness Worldwide, Inc.             $540.00                                                                              $540.00
Yamamoto, Fred Hiroshi
11402 Falconhill Drive
Whittier, CA 90604-3614                        6369     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Nguyen, Tho Q
15113 Glen Heather Drive
Lakeway, TX 78734                              6370     9/3/2020    24 Hour Fitness Worldwide, Inc.             $419.90                                                                              $419.90
Nguyen, Danny-Doan
26 Abbey Lane
Aliso Viejo, CA 92656                          6371     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Ramirez, Chunyu
1883 Estrella Avenue
Monrovia, CA 91016                             6372     9/3/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Fletcher, Cetric
1329 East Hardwick Street
Long Beach, CA 90807                           6373     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Matsunaga, Alan
PO Box 330519
Kahului, HI 96733                              6374     9/1/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00


                                                                                      Page 407 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 408 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Whalen, Thomas
46 Westwood Court
St. Louis, MO 63131                          6375     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                          $22.00                             $22.00
Cardinal, Lorna M
827 Geraldine St
Livermore, CA 94550                          6376     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Cardinal, Jeffrey P
827 Geraldine St
Livermore, CA 94550                          6377     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
La, Ly
2481 Karen Dr 4
Santa Clara, CA 95050                        6378     9/1/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Behl, Kimberly
791 Coffey Court
San Jose, CA 95123                           6379     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Bilewski, Tamara
1823 S. Welch Circle
Lakewood, CO 80228                           6380     9/3/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Henderson, Kesha
5130 Clark Street
Lynwood, CA 90262                            6381    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Nandi, Raj
300 Camino Verde
South Pasadena, CA 91030                     6382     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Vuong, Julie
1570 Mt. Shasta Ave
Milpitas, CA 95035                           6383     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Stummel, Margret
38623 Cherry Ln
Apt 187
Fremont, CA 94536                            6384     9/1/2020        24 Hour Fitness USA, Inc.                                 $288.00            $0.00          $288.00                            $576.00
Shepherd-GAP INC
807 Cornell Dr
Burbank, CA 91504                            6385     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hawkins, Sandra Lee
PO Box 51402
Irvine, CA 92619                             6386     9/3/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Guo, Aiping
711 E Commonwealth Ave.
Alhambra, CA 91801                           6387     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $358.00                            $358.00
Onuegbu, Stanley
2518 Larchmount Dr. NE
Issaquah, WA 98029                           6388     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $45.03                                                                             $45.03
Coddington, Paula
8302 Treehouse Ln
Austin, TX 78749                             6389     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                         $240.00                            $240.00
Davis, John William
1526 Calle Cristina
San Dimas, CA 91773                          6390     9/3/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00


                                                                                       Page 408 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 409 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Aguilar, Viridiana Casro
2709 E9th Street
Oakland, CA 94601                            6391     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Smith, Kristin
10475 Rutledge St
Parker, CO 80134                             6392     9/3/2020     24 Hour Fitness Worldwide, Inc.              $560.00                                                                              $560.00
Mohareb, Sam
27561 Cabeza
Mission Viejo, CA 92691                      6393     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
BRUZON, JAZLYN
354 LAWRENCE ST PERTH
AMBOY, NJ 08861                              6394     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,807.80                                                           $1,807.80
Monroe, Lawrence J
201 E.12th St. Apt.217
Oakland, CA 94606                            6395     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Banner, Francine
1851 E Oak Knoll Circle
Davie, FL 33324                              6396     9/1/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Riter, jill
148 Natalie Dr.
Moraga, CA 94556                             6397     9/3/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Anderson, Robert S
22092 Sabroso
Mission Viejo, CA 92691-1311                 6398     9/3/2020     24 Hour Fitness Worldwide, Inc.              $184.46                                                                              $184.46
Williams, Eric
15882 E Tall Timber Ln
Parker, CO 80134                             6399     9/3/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Moore, Shelley A
47-411 Hui Iwa St. Apt. 3
Kaneohe, HI 96744                            6400     9/1/2020     24 Hour Fitness Worldwide, Inc.             $3,040.16                                                                           $3,040.16
Costan, Donna
6620 Curlew Terrace
Carlsbad, CA 92011                           6401     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Asquith, Anthony
11236 Rainbow Peak Avenue, #202
Las Vegas, NV 89135                          6402     9/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Luo, Elaine
2841 Kolowalu St
Apt C
Honolulu, HI 96822                           6403     9/1/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Tomseth, Christopher
8653 Poplar Glen Ct.
Vienna, VA 22182                             6404     9/3/2020        24 Hour Fitness USA, Inc.                    $49.95                                                                             $49.95
Luk, Wing
1633 S Norfolk St
San Mateo, CA 94401                          6405     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Martinez, Justin Jason
10401 Beckford Avenue
Porter Ranch, CA 91326-3303                  6406     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                          $0.00                                               $0.00


                                                                                       Page 409 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 410 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Martin, Julia W
24419 Silverton Valley Lane
Katy, TX 77494                                6407     9/3/2020    24 Hour Fitness Worldwide, Inc.             $133.11                                                                              $133.11
Le, Philana
1195 Bitternut Ct
San Jose, CA 95131                            6408     9/1/2020    24 Hour Fitness Worldwide, Inc.             $146.00                                                                              $146.00
Cahn, Brian
11652 Fenwick Place
Dublin, CA 94568                              6409     9/1/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Ahyee, Danita M
2006 Villa Dr. Apt 310
Pittsburg, CA 94565                           6410     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
ZHANG, FLORA
4295 Via Arbolada
Unit 311
Los Angeles, CA 90042                         6411     9/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Howard, Danielle
2455 Kaymin Ridge Rd.
Henderson, NV 89052                           6412     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Taufoou, Keti
91-1193 Laulaunui St. B
Ewa Beach, HI 96706                           6413     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Murphey, Carey Richard
5121 Valerie St
Bellaire, TX 77401                            6414     9/1/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Wong, Gary
5310 97th Street Apt. 2
Corona, NY 11368-3032                         6415     9/1/2020       24 Hour Fitness USA, Inc.               $1,113.32                                                                           $1,113.32
Jeong, Peter
7448 Grand Oaks Blvd
Citrus Heights, CA 95621                      6416     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Jolley, Misty Michelle
546 County Road 2128
Quitman, TX 75783                             6417     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $67.72                                                                            $67.72
Sy, Nico Coby
21770 Deveron Cove
Yorba Linda, CA 92887                         6418     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Chen, Tao
10205 Marion Ave
Montclair, CA 91763                           6419     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Blanchard, Mitchell
10432 Spencer Ct
Bowie, MD 20721                               6420     9/1/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                              $563.99
WASHINGTON, CHARLES
1689 GOTHAM STREET
CHULA VISTA, CA 91913                         6421     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $189.00                                                              $189.00
Hacohen, Ron
436 3rd Street
Manhattan Beach, CA 90266                     6422     9/3/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96


                                                                                     Page 410 of 1762
                                                        Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 411 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Bernardino Peralta, Gabriel
7007 Lockwood St
Oakland,, CA 94621                            6423     9/1/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Weber, Anne K
5290 Halapepe St.
Honolulu, HI 96821                            6424     9/1/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Hayes, Lyndsay
13232 Orange Ct.
Chino, CA 91710                               6425     9/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Whited, Denyse
1445 S Chambers Rd # 103
Aurora, CO 80017                              6426     9/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Gerber, Brandon Christopher
45-112 Mikihilina St
Kaneohe, HI 96744                             6427     9/1/2020    24 Hour Fitness Worldwide, Inc.           $160.00                                                                              $160.00
Bissell, Brian
1303 walnut ave. #5
Huntington Beach, CA 92648                    6428     9/3/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Moreno, Jessica
550 Elm Street
Apt B
El Cerrito, CA 94530                          6429     9/1/2020    24 Hour Fitness Worldwide, Inc.           $437.50                                                                              $437.50
Silver, Nancy
22461 Tindaya
Mission Viejo, CA 92692                       6430     9/1/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Vora, Shilpa
765 Dartshire Way
Sunnyvale, CA 94087                           6431     9/1/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Kim, David
2771 Pinelawn Dr.
La Crescenta, CA 91214                        6432     9/3/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
SIMPSON, ALEC
27 PEMBROKE
IRVINE, CA 92618                              6433     9/3/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Presto, Carminia
15111 Freeman Ave Unit 88
Lawndale, CA 90260                            6434     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
McKay, Sheri L.
138 Boulevard
New Milford, NJ 07646                         6435     9/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Gaona, Emily
920 E. Terrace Dr
Long Beach, CA 90807                          6436     9/1/2020    24 Hour Fitness Worldwide, Inc.           $480.00                                                                              $480.00
Roldan, Josephine
34 Bancroft Road
Burlingame, CA 94010                          6437     9/1/2020    24 Hour Fitness Worldwide, Inc.           $403.10                                                                              $403.10
Hernandez, Perla
1955 21st Ave
Oakland, CA 94606                             6438     9/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99


                                                                                     Page 411 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 412 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Young, Jennifer
613 E Washington Blvd
Apt 11
Pasadena, CA 91104                            6439     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $32.81                                                                             $32.81
Wong, Evan Wade
610 Moraga Ave.
Piedmont, CA 94611                            6440     9/1/2020        24 Hour Fitness USA, Inc.                 $167.93                                                                              $167.93
Orellana, Ricardo J.
550 Elm Street, Apt B
El Cerrito, CA 94530                          6441     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Orrben, Mary Lou
1650 Kanunu Street, Apt. 1418
Honolulu, HI 96814                            6442     9/1/2020    24 Hour Fitness United States, Inc.          $1,960.21                                                                           $1,960.21
Daniels, Monika
2732 E. Ponderosa Dr. Apt 118
Camarillo, CA 93536                           6443     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
M, Ravi
395 Ano Nuevo Ave, APT 509
Sunnyvale, CA 94085                           6444     9/1/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Mkrttchian, Gayane
10512 Plainview Ave.
Tujunga, CA 91042                             6445     9/1/2020        24 Hour Fitness USA, Inc.                 $900.00                                                                              $900.00
Chua, Hejin
223 Ave B #2
New York, NY 10009                            6446     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $79.99                                                                             $79.99
Ngo, Tracy
948 Coventry Way
Milpitas, CA 95035                            6447     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
White, Steve
115 S. Ohio St. #D
Anaheim, CA 92805                             6448     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $2,000.00                          $2,000.00
Braddock, Paul
1262 S. Wheeling Way, #1J276
Aurora, CO 80012                              6449     9/2/2020     24 Hour Fitness Worldwide, Inc.             $5,463.87                                                                           $5,463.87
Cabacungan, Jeffrey
5001 Stirrup Way
Antioch, CA 94531                             6450     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Zhang, Yunying
7800 El Camino Real APT 4134
Colma, CA 94014                               6451     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Seidman, Judah
1325 Princeton Road
Teaneck, NJ 07666                             6452     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Porter, Maurice
1648 E. Abbottson Street
Carson, CA 90746                              6453     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $500,000.00                                                          $500,000.00
Rowell, Michael
418 Coronado Ave
Half Moon Bay, CA 94019                       6454     9/1/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00


                                                                                        Page 412 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 413 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kosaka, Midori
8296 Echo Dell Road
San Diego, CA 92119                            6455     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Li, Hunter
13582 Apricot Tree Ln
Eastvale, CA 92880                             6456     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Tran, Cindy
713 W Oakwood St
Montebello, CA 90640                           6457     9/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Morim, Sheila
1000 S Westgate Ave
Apt 312
Los Angeles, CA 90049                          6458     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miller Jr, Ephesian M
35 Meadown Rue Lane
East Northport, NY 11731                       6459     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Atshan, Mona A
664 Maple Ave
Ridgefield, NJ 07657                           6460     9/1/2020        24 Hour Fitness USA, Inc.                    $49.36                                                                             $49.36
Xu, Dinghua
694 San Gabriel Ave
Morgan Hill, CA 95037                          6461     9/3/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Manlely, Chris
32832 San Jose Court
Temecula, CA 92592                             6462     9/3/2020     24 Hour Fitness Worldwide, Inc.             $3,230.00                                                                           $3,230.00
Simpson, Susan
3748 E. La Veta Avenue
Orange, CA 92869                               6463     9/3/2020     24 Hour Fitness Worldwide, Inc.              $999.96                                                                              $999.96
Romero, Eliseo
44750 Shadowcrest Dr.
Lancaster, CA 93536                            6464     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $336.00                                                              $336.00
Koller, Allison
3012 Kittrick Dr.
Los Alamitos, CA 90720                         6465     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Perkowska, Wanda
451 Call Hollow Rd. Lot #28
Stony Point, NY 10980                          6466     9/1/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Dy, Albert
228 Flournoy St
San Francisco, CA 94112                        6467     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Hill, Gerald
28103 Flywheel Ct
Katy, TX 77494                                 6468     9/8/2020     24 Hour Fitness Worldwide, Inc.              $173.62                                                                              $173.62
Hassan, K M Showkot
1075 H ST
Union City, CA 94587                           6469     9/1/2020        24 Hour Fitness USA, Inc.                                $1,200.00                                                           $1,200.00
Ow-Wng, Ken
860 Williams Way #2
Mountain View, CA 94040                        6470     9/1/2020     24 Hour Fitness Worldwide, Inc.              $447.00                                                                              $447.00


                                                                                         Page 413 of 1762
                                                         Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 414 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sandoval, Angel
3070 W Del Monte Dr Apt 54
Anaheim, CA 92804                              6471     9/1/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Tanguileg, Jesse
10228 Jenny Lynn Way
Elk Grove, CA 95757                            6472     9/1/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Dragun, Marc
239 Brannan Street
Unit 16D
San Francisco, CA 94107                        6473     9/1/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Christofferson, Lauren
4929 SE Hawthorne Blvd #208
Portland, OR 97215                             6474     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $80.33                                                                            $80.33
ALVARADO, JOE
3171 MONROE STREET
SANTA CLARA, CA 95051                          6475     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Kim, Michael
4627 W. 171st St.
Lawndale, CA 90260                             6476     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $100.00                            $100.00
Yuqui Wang , Kevin
6675 Normandy Drive
Newark , CA 94560                              6477     9/1/2020       24 Hour Fitness USA, Inc.                $430.00                                                                              $430.00
Hew Len III, Clarence B.
94-208 Wahamana Pl.
Waipahu, HI 96797                              6478     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $92.72                                                               $92.72
Shierlaw, Gosia
P.O. Box 817
Wheat Ridge, CO 80034                          6479     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Caseria, Lydia
5015 Merrill St
Torrance, CA 90503                             6480     9/3/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Keller, Nancy
2155 Mission St.
#409
San Francisco, CA 94110                        6481     9/1/2020             RS FIT CA LLC                                      $300.00                                                              $300.00
Claim docketed in error
                                               6482     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Sanchez, Gilbert
23 Red Coat Place
Irvine, CA 92602                               6483     9/3/2020    24 Hour Fitness Worldwide, Inc.             $245.00                                                                              $245.00
McGovern, Linda
138 Post Ave 2Fl
Lyndhurst, NJ 07071                            6484     9/1/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Weaver, Brandon
529 W 48th St
Apt 12
New York, NY 10036                             6485     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Hamidi, Zahra
2024 Helen Rd
Pleasant Hill, CA 94523                        6486     9/3/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00

                                                                                      Page 414 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 415 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gillooly, Evan
1342 Magnolia Avenue
Carlsbad, CA 92008-2545                       6487     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Sigmond, Rebecca Elizabeth
1835 Iowa Street
Costa Mesa, CA 92626                          6488     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Couch, Ted
3921 E Fourth Plain Blvd #13
Vancouver, WA 98661                           6489     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Mundra, Sheena
118 Calle Estoria
Los Gatos, CA 95032                           6490     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Martin, Cynthia Ann
2324 Canyon Road
Escondido, CA 92025                           6491     9/3/2020        24 Hour Fitness USA, Inc.                 $291.66                                                                              $291.66
Lou, Lotus
133 S Los Robles Ave.
Unit 506
Pasadena, CA 91101                            6492     9/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Mar, Brian
2020 horizon ct
San Leandro, CA 94579                         6493     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lopez, Noemi
1794 Donna Lane Apt.8
San Jose, CA 95124                            6494     9/1/2020     24 Hour Fitness Worldwide, Inc.              $537.50                                                                              $537.50
Lee, Lynne
133 Camden Ln
Hercules, CA 94547                            6495     9/1/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Lesser, Carol
1280 NW 101 Ave
Plantation, FL 33322                          6496     9/3/2020     24 Hour Fitness Worldwide, Inc.              $876.00                                                                              $876.00
Kubota, Young-Shin
PO Box 330519
Kahului, HI 96733                             6497     9/1/2020        24 Hour Fitness USA, Inc.                $1,950.00                                                                           $1,950.00
Bell, Karen
1138 Pine Avenue
San Jose, CA 95125                            6498     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Rooshan, Khalil
6656 Bowie Way
Castro Valley, CA 94552                       6499     9/1/2020     24 Hour Fitness Worldwide, Inc.              $495.72                                                                              $495.72
Kim, Hyunkyu
454 Hillside Ave
Allendale, NJ 07401                           6500     9/3/2020    24 Hour Fitness United States, Inc.           $999.84                                                                              $999.84
Purdy, Kenneth
4 Cape Hatteras Ct
Redwood City, CA 94065-1236                   6501     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $59.62                                                                             $59.62
Danque, Jose
8628 E Silver Ridge Ln
Anaheim, CA 92808-1653                        6502     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                        Page 415 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 416 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Roberts, Sally
3750 Brookshire Street
San Diego, CA 92111                          6503     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $76.98                                                                            $76.98
Lopez, Geral
11319 Hatteras St
North Hollywood, CA 91601                    6504     9/1/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                           $700.00                            $700.00
Ashok Kumar, Nikash Ratanchand
500 AMALFI LOOP, APT 303
MILPITAS, CA 95035                           6505     9/1/2020    24 Hour Fitness Worldwide, Inc.              $299.99                                                                             $299.99
Platform Cedar MT, LLC
Polsinelli PC
Attn: Brendan McPherson
900 West 48th Place, Suite 900
Kansas City, MO 64112                        6506     9/1/2020       24 Hour Fitness USA, Inc.            $1,942,609.97                                                                      $1,942,609.97
Casby, Trevor
27 Pembroke
Irvine, CA 92618                             6507     9/3/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Patel, Kavan
852 Horcajo Street
Milpitas , CA 95035                          6508     9/1/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00
Hanohano, Loren William K K
46-386 Kahuhipa Street
Kaneohe, HI 96744                            6509     9/1/2020    24 Hour Fitness Worldwide, Inc.              $246.00                                                                             $246.00
Dang, Kevin
3839 Polton Place Way
San Jose, CA 95121                           6510     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $69.98                                                                            $69.98
Hurlburt, Donna
PO Box 932
Chino Hills, CA 91709                        6511     9/3/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Trujillo, Maria
1321 N Alamo St
Anaheim, CA 92801                            6512     9/2/2020    24 Hour Fitness Worldwide, Inc.              $380.00                                                                             $380.00
Schultz, Dan
12727 Withers Way
Austin, TX 78727                             6513     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $51.00                                                                            $51.00
Germain, Hugues
1207 SW 20th Ter
Delray Beach, FL 33445                       6514     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lyons, Kelly S
540 WILLIAMS AVE N
APT 5
Renton , WA 98057                            6515     9/1/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                             $350.00
NGUYEN, SONY
1522 SE 139TH AVE
PORTLAND, OR 97233                           6516     9/1/2020       24 Hour Fitness USA, Inc.              $10,000.00                                                                          $10,000.00
Cabrera, Alfredo
450 N. Bedford St.
La Habra, CA 90631                           6517     9/3/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00




                                                                                    Page 416 of 1762
                                                                        Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 417 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Eichenlaub, Timothy
8081 California Pine St
Las Vegas, NV 89166                                           6518     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $62.00                             $62.00
DePalma, Carol
149 Flintlock Way
Apt.G
Yorktown Heights, NY 10598                                    6519     9/1/2020    24 Hour Fitness Worldwide, Inc.           $249.96                                                                              $249.96
BADALYAN, LEVON
533 Leeridge Ter.
Glendale, CA 91206                                            6520     9/3/2020    24 Hour Fitness Worldwide, Inc.          $7,500.00                                                                           $7,500.00
Ramos, Priscilla
27361 Sierra Hwy Spc 274
Canyon Country, CA 91351                                      6521     9/1/2020    24 Hour Fitness Worldwide, Inc.           $280.00                                                                              $280.00
Friend, Steven K.
46 Diamond Dr
Livermore, CA 94550                                           6522     9/1/2020    24 Hour Fitness Worldwide, Inc.           $204.00                                                                              $204.00
Evelyn Wells; Trustee U/W/O Fred Straus 231st SRS,LLC and
231st CGS, LLC
Steven R. Straus
21 Hawthorne Avenue
Yonkers, NY 10701                                             6523     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Walfish, Joshua
2169 South St
Fort Lee, NJ 07024                                            6524     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $225.00                                                              $225.00
Williamson, Michael
624 Doral Drive
Danville, CA 94526                                            6525     9/1/2020    24 Hour Fitness Worldwide, Inc.           $263.93                                                                              $263.93
Roberts, Michael
3750 Brookshire Street
San Diego, CA 92111                                           6526     9/3/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
JONE, JEFFREY
9956 ARTESIA BLVD
UNIT 901
BELLFLOWER, CA 90706                                          6527     9/2/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Qureshi, Nawaz
13250 La Salina Street
La Mrada, CA 90638                                            6528     9/3/2020             RS FIT CA LLC                       $28.93                                                                             $28.93
Padawer, Craig
48 Old Pound Road
Pound Ridge, NY 10576                                         6529     9/3/2020    24 Hour Fitness Worldwide, Inc.                           $400.00                                                              $400.00
Dyer, Steven
13105 NE Tillamook Street
Portland, OR 97230                                            6530     9/1/2020    24 Hour Fitness Worldwide, Inc.           $348.68                                                                              $348.68
Boretzky, Barry
20432 Craimer Lane
Huntington Beach, CA 92646                                    6531     9/3/2020    24 Hour Fitness Worldwide, Inc.           $161.25                                                                              $161.25
Lee, Young H
2169 South St
Fort Lee, NJ 07024                                            6532     9/1/2020    24 Hour Fitness Worldwide, Inc.                           $225.00                                                              $225.00


                                                                                                     Page 417 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 418 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sriinkia, Satit
5612 Harold way#5
Los Angeles, CA 90028                         6533     9/1/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Torres (Allen), Maria Eugenia
22405 Mission Hills Ln
Yorba Linda , CA 92887                        6534     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $73.48                                                               $73.48
Mittelman, Leon
2608 Avenue T
Brooklyn, NY 11229                            6535     9/3/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Azamy, Nabil
889 59th Street
Oakland, CA 94608                             6536     9/3/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Powell, Fredrick Eli
3574 East F St Apt B
Tacoma, WA 98404-2139                         6537     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,800.00                                                                           $2,800.00
Mi, Xiaoxiao
3191 E Olympic Dr.
Ontario, CA 91762                             6538     9/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Hossfeld, Julia A
204 Calle La Montana
Moraga, CA 94556                              6539     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Webb, John
2155 Marfa Ave
Dallas, TX 75216                              6540     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Persaud, Dave
2720 N Kent St.
Orange, CA 92867                              6541     9/2/2020       24 Hour Fitness USA, Inc.               $1,299.98                                                                           $1,299.98
Diamond, Andrea
2229 Knapp Street, 4B
Brooklyn , NY 11229                           6542     9/1/2020           24 New York LLC                                       $85.00                            $85.00                            $170.00
Chen, Jenny
3275 E Midsummer Privado #3
Ontario, CA 91762                             6543     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Chen, Deborah
1370 N Hillview Dr.
Milpitas, CA 95035                            6544     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Essler, Tamara
18660 Kimbrough St
Canyon Country, CA 91351                      6545     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Kang, Eric
2793 Randers Ct
Palo Alto, CA 94303                           6546     9/3/2020    24 Hour Fitness Worldwide, Inc.             $130.00                                                                              $130.00
Saccarenccia , Nichole
13215 Moorpak St #11
Sherman Oaks , CA 91423                       6547     9/2/2020    24 Hour Fitness Worldwide, Inc.             $117.17                                                                              $117.17
Cardenas, Salvador Andrew
41 Snowden Avenue
Atherton, CA 94027                            6548     9/2/2020    24 Hour Fitness Worldwide, Inc.             $147.24                                                                              $147.24




                                                                                     Page 418 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 419 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
SIDORENKO, TATYANA
1730 EAST 18TH STREET APT 2C
BROOKLYN, NY 11229                           6549     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Brinkley, Minor
257 S Normandie Ave 3/4
Los Angeles, CA 90004-5305                   6550     9/3/2020    24 Hour Fitness Worldwide, Inc.             $117.00                                                                              $117.00
Payton, Joshua
12315 Carriage Oak Circle
Humble, TX 77346                             6551     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Wang, Gang
22550 Kinst Ct
Cupertino, CA 95014                          6552     9/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
ERFANI, HAMID
23 BAYARD DRIVE
DIX HILLS, NY 11746-8355                     6553     9/1/2020    24 Hour Fitness Worldwide, Inc.             $215.88                                                                              $215.88
Diaz, Alvin
3501 Gramercy St
Houston, TX 77025                            6554     9/3/2020       24 Hour Fitness USA, Inc.                $366.95                                                                              $366.95
Huynh, Anne
1220 Brahms Cmn
Apt 102
Fremont, CA 94538                            6555     9/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Roberts, Renee L
9328 Orangevale Ave
Orangevale, CA 95662                         6556     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $249.96                                                              $249.96
Tilles, Andrew
12314 Rye Street
Studio City, CA 91604                        6557     9/3/2020       24 Hour Fitness USA, Inc.                                $117.15                                                              $117.15
Winiker, Bernard
11745 Dove Hollow Avenue
Boynton Beach, FL 33437-7601                 6558     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $15.00                                                                            $15.00
Moline , Jonh Gregory
4565 Westridge Drive
Oceanside , CA 92056                         6559     9/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Chang, Judy P
17476 NE 40th PI
G2
Redmond, WA 98052                            6560     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                                                           $2,000.00
Walker, Stephaine L
9936 Placer St Apt F
Rancho Cucamonga, CA 91730                   6561     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $469.00                                                              $469.00
Mc Intosh, III, Levi H.
19416 Scobey Ave
Carson, CA 90746                             6562     9/2/2020       24 Hour Fitness USA, Inc.                    $13.95                                                                            $13.95
Leung, Samantha
3891 Branding Iron Court
Dublin, CA 94568                             6563     9/2/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Payton, Kenneth Michael
12315 Carriage Oak Circle
Humble, TX 77346                             6564     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00

                                                                                    Page 419 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 420 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Britton, Noah
631 13th Way SW
Edmonds, WA 98020                             6565     9/2/2020     24 Hour Fitness Worldwide, Inc.              $541.00                                                                              $541.00
Saenz, Aaron
1388 3rd Street
Duarte, CA 91010                              6566     9/3/2020        24 Hour Fitness USA, Inc.                    $16.63                                                                             $16.63
Ko, Myunghee
430 Lewers St
5F
Honolulu, HI 96815                            6567     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Levesque, Justin
53 Russell St.
San Francisco, CA 94109                       6568     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
SOGHADI SR, SOHEIL IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                               6569     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Zhen, Ivan
49 Berkeley Way
San Francisco, CA 94131                       6570     9/3/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Drozdov, Victoria
271 Glendale Road
Scarsdale, NY 10583                           6571     9/2/2020    24 Hour Fitness United States, Inc.              $98.68                                                                             $98.68
Chang, Elyse M
801 South King Street
Apartment 2102
Honolulu, HI 96813                            6572     9/2/2020        24 Hour Fitness USA, Inc.                    $98.40                                                                             $98.40
Espinda, Fallon
45-125 Lole Place
Kaneohe, HI 96744                             6573     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
White, V John
1615 26th Street
Sacramento, CA 95816                          6574     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Salgado, Moises
2750 Britt Ct
San Jose, CA 9548                             6575     9/1/2020     24 Hour Fitness Worldwide, Inc.              $167.88                                                                              $167.88
Thomas, Sandra
3921 Wilder Street
Dallas, TX 75215                              6576     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $69.98                                                                             $69.98
Achey Jr, Lawrence E.
3478 Cerritos Ave
Long Beach, CA 90807                          6577     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $25.00                            $25.00                             $50.00
Kennington, Susan
219 N Loop 336 E Unit 12104
Conroe, TX 77301                              6578     9/2/2020     24 Hour Fitness Worldwide, Inc.              $356.07                                                                              $356.07
Costantino, Stephen
1718 Navarre Ln
Henderson, NV 89014                           6579     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Yu, Weiching
515 N Jackson St Apt 214
Glendale, CA 91206                            6580     9/3/2020        24 Hour Fitness USA, Inc.                 $141.30                                                                              $141.30

                                                                                        Page 420 of 1762
                                                        Case 20-11568-KBO        Doc 72-4        Filed 04/19/21     Page 421 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Johnson, Moneik
1760 E. 107th Street
Los Angeles, CA 90002                         6581     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Tran, Zane
104 Captain Nurse Cir
Novato, CA 94949                              6582     9/2/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Lee, Nancy
717 W Orange Avenue
South San Francisco , CA 94080                6583     9/2/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Guadalupe Romero V.R. (MINOR)
V.R., a minor child
Guadalupe Romero, Parent
611 S. Lorena Street Apt 401
Los Angeles, CA 90023                         6584     9/2/2020    24 Hour Fitness Worldwide, Inc.            $287.00                                                                              $287.00
Cullaro, Claudia
510 Peekskill Hollow Rd
Putnam Valley, NY 10579                       6585     9/1/2020        24 Hour Holdings II LLC                    $51.99                                                                            $51.99
Sylvain, Mariah
13285 De Foe Ave.
Sylmar, CA 91342                              6586     9/2/2020    24 Hour Fitness Worldwide, Inc.            $128.00                                                                              $128.00
Mann, Douglas
9856 Majestic Way
Boynton Beach, FL 33437                       6587     9/3/2020    24 Hour Fitness Worldwide, Inc.            $126.00                                                                              $126.00
Salinas, Salvador
533 E Orange Grove
Pasadena, CA 91104                            6588     9/3/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Kennedy, Tyler
11806 Mt. Royal Ct.
Rancho Cucamonga, CA 91737                    6589     9/2/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Kaplan, Kenneth
5430 Quail Canyon Rd
Glendale, CA 91214                            6590     9/3/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Bousquet, Avelina
6126 N. Oakbank Drive
Azusa, CA 91702                               6591     9/1/2020    24 Hour Fitness Worldwide, Inc.                            $399.00                           $399.00                            $798.00
Rousso, Matthew
5 Craftsbury Place
Ladera Ranch, CA 92694                        6592     9/3/2020    24 Hour Fitness Worldwide, Inc.            $184.99                                                                              $184.99
Celis, Juan
                                              6593     9/2/2020    24 Hour Fitness Worldwide, Inc.                $90.00                                                                            $90.00
Smith, Martha
28444 Fallen Tree Lane
Escondido, CA 92026                           6594     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Page, Scott
3952 SE Oak St
Portland, OR 97214                            6595     9/2/2020    24 Hour Fitness Worldwide, Inc.                $79.98                                                                            $79.98
GARZON, JORGE MIGUEL
23700 SW 118 Ave.
Homestead, FL 33032                           6596     9/2/2020    24 Hour Fitness Worldwide, Inc.            $263.00                                                                              $263.00


                                                                                     Page 421 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 422 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hofmann, Amy
671 Templebar Way
Los Altos, CA 94022                           6597     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $3,391.30                          $3,391.30
Frye, Blane
523 27th St
San Francisco, CA 94043                       6598     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $40.78                                                                             $40.78
Kakwani, Sunny
9443 N Tioga Ave.
Portland, OR 97203                            6599     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,143.99                          $1,143.99
RAMOS, LETICIA
12107 STONEGATE LN
GARDEN GROVE, CA 92845                        6600     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $47.00                                                                             $47.00
Vincent-Lewis, Brooke
19 W Layton Ave
Salt Lake City, UT 84115                      6601     9/1/2020        24 Hour Fitness USA, Inc.                    $74.96                                                                             $74.96
Pham, Michael
549 Helmsdale Ave
La Puente, CA 91744                           6602     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Guida, Collette
1938 Mainsail
Ft Collins, CO 80524                          6603     9/1/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Oconnell, Pat
280 Marina Dr
Long Beach, CA 90803                          6604     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Nguyen, Jessica
507 S Euclid St
Spc 33
Santa Ana, CA 92704                           6605     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yin, Lina
1605 Richmond St
El Cerrito, CA 94530                          6606     9/1/2020        24 Hour Fitness USA, Inc.                 $155.97                                                                              $155.97
Rosengarten, Edward
8015 Austin Street, Apt 3C
Kew Gardens, NY 11415                         6607     9/1/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
QUINTO, NAPOLEON
3000 VERDUGO RD APT 414
LOS ANGELES, CA 90065                         6608     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $61.76                                                                             $61.76
Charles, Stephanie
4735 Sepulveda Blvd. #147
Sherman Oaks, CA 91403                        6609     9/1/2020    24 Hour Fitness United States, Inc.           $654.50                                                                              $654.50
Tan, Jason
1607 Pam lane
San Jose, CA 95120                            6610     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Chehade, Anthony
104 Pitney place
Morristown, NJ 07960                          6611     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $50.10                                                                             $50.10
Sar, Vibol
5595 Orange Ave #6
Long Beach, CA 90805                          6612     9/3/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00


                                                                                        Page 422 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 423 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Barbosa, Alfonso
1663 E 61st ST
Long Beach, CA 90805                         6613     9/1/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Cruz, Delicia
33790 Willow Haven Lane #106
Murrieta, CA 92563                           6614     9/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Ramos, Rosalyn
16312 Nw 40 Ct
Opa-Locka, FL 33054                          6615     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,518.00                                                                           $1,518.00
Rose, Lynx
667 Brighton Road
Pacifica, CA 94044                           6616     9/3/2020     24 Hour Fitness Worldwide, Inc.              $228.78                                                                              $228.78
Boecker, Eric
12617 Doria Ct
Strongsville, OH 44149                       6617     9/1/2020     24 Hour Fitness Worldwide, Inc.              $107.00                                                                              $107.00
Bowen, Anthony
15531 Placid Cir
Huntington Beach, CA 92647                   6618     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Duran, Ernesto
33790 Willow Haven Lane #106
Murrieta, CA 92563                           6619     9/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Riser, Shirley
214 Birchwood
Cedar Hill, TX 75104                         6620     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tamagna, Vinny
45 Paulding Avenue
Cold Spring, NY 10516                        6621     9/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Goldberg, Lisa
16629 Deer Park Drive
Dallas, TX 75248                             6622     9/2/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Guberman, Boris
1707 East 33rd Street
Brooklyn, NY 11234                           6623     9/2/2020        24 Hour Fitness USA, Inc.                                 $132.00                                                              $132.00
Gibble, Rosemary
3560 Mt. Pleasant Ct.
San Jose, CA 95148                           6624     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Aguilar, Alondra
810 S. Wayfield St
Orange, CA 92866                             6625     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Vu, Kathy
917 S Karen Ave.
Santa Ana, CA 92704                          6626     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Faro, Laura
362 Summer Vw
Mission Viejo, CA 92692                      6627     9/1/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Wu, Catherine
381 Pescadero Ter.
Sunnyvale, CA 94086                          6628     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                       Page 423 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 424 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Doyle, Conley
PO Box 6411
Olympia, WA 98507                             6629     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $47.38                                                                            $47.38
Dodge, Samantha B
1003 Coronado Dr
Rockledge , FL 32955                          6630     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Patel, Jay S
1160 ARIZONA ST
Redlands, CA 92374                            6631     9/3/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Allen, Mikala
P.O. Box 43762
Los Angeles, CA 90043                         6632     9/1/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00          $400.00                            $400.00
Garrett, Annie
14707 Merlot Cellars Drive
Bakersfield, CA 93314                         6633     9/3/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Sosinski, Karen Lynn
2021 Ptarmigan Dr. #2
Walnut Creek, CA 94595                        6634     9/3/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Bivens, Jacob
7537 El Chino Circle
Buena Park, CA 90620                          6635     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Safir, Alexandr
2547 W 2nd st., apt.3J
Brooklyn, NY 11223                            6636     9/1/2020    24 Hour Fitness Worldwide, Inc.             $131.89                                                                              $131.89
Rousso, Kristina
5 Craftsbury Place
Ladera Ranch, CA 92694                        6637     9/3/2020    24 Hour Fitness Worldwide, Inc.             $149.99                                                                              $149.99
Trieudang, Jimmy Thienbao
287 Cannikin Dr
San Jose, CA 95116                            6638     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
GIBBS, LUPE
5241 Columbus Pl
Oxnard , CA 93033                             6639     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lo, Bill
3204 Kawalker Lane
San Jose, CA 95127                            6640     9/3/2020    24 Hour Fitness Worldwide, Inc.            $1,299.98                                                                           $1,299.98
Poitras, Amie
6646 SE Madrona Drive
Milwaukie, OR 97222                           6641     9/1/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Yazdani, Leila
1987 Vista Caudal
Newport Beach, CA 92660                       6642     9/1/2020       24 Hour Fitness USA, Inc.                                $186.86                                                              $186.86
Crofts, Joseph M
8307 239th St E
Graham, WA 98338                              6643     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $516.50                                                              $516.50
Sena, Julie
13616 NE 67th St
Vancouver, WA 98682                           6644     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,522.60                                                                           $1,522.60




                                                                                     Page 424 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 425 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mendoza, Paul
3076 Hartridge Terr
Wellington, FL 33414                          6645     9/1/2020     24 Hour Fitness Worldwide, Inc.              $669.00                                                                              $669.00
Chen, Eunice
1435 Dunswell Ave
Hacienda Heights, CA 91745                    6646     9/1/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Climo, Adele
15123 Ferdinand Dr
Dallas, TX 75248                              6647     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $321.08                                                              $321.08
Garib, Kevin
629 East 22nd Street
Brooklyn, NY 11210                            6648     9/1/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Maxwell, Kevin
417 W. Plymouth St. Unit 6
Inglewood, CA 90302-3944                      6649     9/3/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Gant, Darren
714-A Live Oak Ave.
Menlo Park, CA 94025                          6650     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hunter, Alexandra
3035 Rubicon Way
West Sacramento, CA 95691                     6651     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $420.00                                                              $420.00
Gorny, Eugene
4783 Logana Plz
Yorba Linda , CA 92886                        6652     9/3/2020        24 Hour Fitness USA, Inc.                 $114.54                                                                              $114.54
Sun, Albert
1946 Ascot Dr
Moranga, CA 94556                             6653     9/1/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Torres, Roberto
214 B Juniper Ave South
San Francisco, CA 94080-2824                  6654     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
AQUINO, ROMBEN
16843 DAWN HAVEN ROAD
HACIENDA HEIGHTS, CA 91745                    6655     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Cooper, Janice
44 Corte Royal
Moraga, CA 94556                              6656     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $4,000.00                                                           $4,000.00
Chen, Hsin
7 Bayview
Irvine, CA 92614                              6657     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Rose, Steven Michael
2386 Catherine Rd.
Altadena, CA 91001                            6658     9/3/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Lam, Sherman
928 Key Route Blvd
Albany, CA 94706                              6659     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Yeung, Jason
PO BOX 32634
Los Angeles, CA 90032                         6660     9/1/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99




                                                                                        Page 425 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21    Page 426 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
DeCordova, Jasmine
2800 SE Gladstone Apt 4
Portland , OR 97202                          6661     9/2/2020     24 Hour Fitness Worldwide, Inc.              $169.96                                                                              $169.96
Tapella, Barbara
7916 E Tarma St
Long Beach, CA 90808                         6662     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Fusco, Peter
20 Massapequa Ave.
Massapequa, NY 11758                         6663     9/1/2020            24 New York LLC                       $699.00                                                                              $699.00
Beard, Denise
1 Glencar Avenue
Apt 4A
New Rochelle, NY 10801                       6664     9/1/2020     24 Hour Fitness Worldwide, Inc.              $758.88                                                                              $758.88
Tesfay, Leedia
215 W MACARTHUR BLVD
APT #250
OAKLAND, CA 94611                            6665     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cha, Joseph
12039 Eddleston Drive
Porter Ranch, CA 91326                       6666     9/3/2020     24 Hour Fitness Worldwide, Inc.             $4,898.00                                                                           $4,898.00
Bomba, Susan
131 Sutherland Drive
Walnut Creek, CA 94596                       6667     9/1/2020     24 Hour Fitness Worldwide, Inc.              $339.00                                                                              $339.00
Foti, Yolanda
608 Donato Circle
Scotch Plains, NJ 07076                      6668     9/4/2020     24 Hour Fitness Worldwide, Inc.              $560.00                                                                              $560.00
Sutton, Robert A
211 W. Wilhelmina st
Anaheim, CA 92805                            6669     9/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Vasquez, Felicitas
114-08 133rd Ave
South Ozone Park, NY 11420                   6670     9/1/2020     24 Hour Fitness Worldwide, Inc.              $167.88                                                                              $167.88
Nakata, Rosalena
94-458 Kauopua St
Mililani, HI 96789                           6671     9/3/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Monroe, Tanya
18 Via Jolitas
Rancho Santa Margarita, CA 92688             6672     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gant, Cesar
714-A Live Oak Ave.
Menlo Park, CA 94025                         6673     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Begum, Mahfuja
77 Hickory Hill Blvd.
Totowa, NJ 07512                             6674     9/1/2020     24 Hour Fitness Worldwide, Inc.              $204.59                                                                              $204.59
Grossnickle, Zachary
7635 S Jefferson St
Midvale, UT 84047                            6675     9/3/2020    24 Hour Fitness United States, Inc.          $1,975.00       $3,025.00                                                           $5,000.00
Hobgood, George W and Margaret B.
8509 Emerald Hill Drive
Austin, TX 78759                             6676     9/1/2020        24 Hour Fitness USA, Inc.                 $321.51                                                                              $321.51

                                                                                       Page 426 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 427 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Warren, Hunter
630 Whitcomb St
Fort Collins , CO 80521                        6677     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Xie, Nianxiang
1365 Blairstone Dr
Vienna, VA 22182                               6678     9/3/2020        24 Hour Fitness USA, Inc.                                 $249.99                                                              $249.99
Fitzgerald, James P.
971 San Remo
Irvine, CA 92606                               6679     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $44.99                                                                             $44.99
Long, Shanice
9800 Macarthur Blvd #205
Oakland, CA 94605                              6680     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Klinghoffer, David
11 Northway
Hartsdale, NY 10530                            6681     9/3/2020        24 Hour Fitness USA, Inc.                                $1,116.00                                                           $1,116.00
Segura, Amber Anissa
23515 Rhea Dr.
Moreno Valley, CA 92557                        6682     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Butcher, Adrian
3250 Las Lunas Street
Pasadena, CA 91107                             6683     9/7/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Koo, Ja Kyung
923 Terrace Ln W Unit 6
Diamond Bar, CA 91765                          6684     9/1/2020        24 Hour Fitness USA, Inc.                 $210.00                                                                              $210.00
Williams, Latoia D
1336 N San Diego Ave.
Ontario, CA 91764                              6685     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jackson, Ronald J
11927 Newbrook Dr.
Houston, TX 77072-4011                         6686     9/3/2020    24 Hour Fitness United States, Inc.           $358.32                                                                              $358.32
Edwards, Eric
50 Hyde Ct
Apt 204
Daly City, CA 94015                            6687     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,098.00                                                                           $1,098.00
Guzman, Glory
1530 7th St Apt 204
Santa Monica, CA 90401                         6688     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Matthews, Carlton
8134 Crystal Walk Circle
Elk Grove, CA 95758                            6689     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Rosengarten, Sabrina
8015 Austin Street, Apt 3C
Kew Gardens, NY 11415                          6690     9/2/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
TRAN, PHUONG UYEN
24682 TIOGA ROAD
HAYWARD, CA 94544                              6691     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chan, Christy
135 W Live Oak Ave, #I
Arcadia, CA 91007                              6692     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00


                                                                                         Page 427 of 1762
                                                        Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 428 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wong, Justin Chin
200 Monte Vista Ln
Sierra Madre, CA 91024                        6693     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sullivan, Sean & Nanette
27520 139th Ct. SE
Kent, WA 98042                                6694     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Kushashvili, Andrew
1701 W 3rd St, Apt.1H
Brooklyn, NY 11223                            6695     9/2/2020    24 Hour Fitness United States, Inc.             $60.00                                                                              $60.00
Aronov, Eduard
81-07 165 st
Jamaica, NY 11432                             6696     9/2/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Hoeller, David
PO BOX 1729
Tustin, CA 92781                              6697     9/3/2020     24 Hour Fitness Worldwide, Inc.             $7,653.00                                                                           $7,653.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120                            6698     9/2/2020    24 Hour Fitness United States, Inc.          $1,560.00                                                                           $1,560.00
Johnson, Patricia
43620 Monarch Terrace
Fremont, CA 94538                             6699     9/3/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Sun, Xiaoyue
149 Pleasanthome Dr
La Puente, CA 91744                           6700     9/2/2020      24 Hour Fitness Holdings LLC                $393.26                                                                              $393.26
Girard, Marc Thomas
716 Mosaic Circle
Oceanside, CA 92057                           6701     9/2/2020     24 Hour Fitness Worldwide, Inc.              $148.00                                                                              $148.00
Saini, Harvir
7934 Marla Way
Elk Grove, CA 95758                           6702     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sapkota, Pratima
6915 State Hwy 161 #141
Irving, TX 75039-2404                         6703     9/2/2020     24 Hour Fitness Worldwide, Inc.              $366.95                                                                              $366.95
Garcia, Christine
15007 SE Francesca Lane
Happy Valley, OR 97086                        6704     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Toves, Alfred F.
11803 Dana Dr
Adelanto, CA 92301                            6705     9/2/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Thai, Tanya
2326 Marty Lane
Santa Ana, CA 92706                           6706     9/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Strockis, Jan
4105 House of York
Austin, TX 78730                              6707     9/2/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Smith, Shannon
5426 Via Bello
San Diego, CA                                 6708     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                        Page 428 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21    Page 429 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Sanchez, Jeanette
11382 SW 242 ST
Homestead, FL 33032                          6709     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
O'Brien, Emily
540 N Orlando Ave
Unit 4
West Hollywood, CA 90048                     6710     9/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Soriano, John
5423 Winston Drive
Las Vegas, NV 89103                          6711     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Patel, Hiral
243 Marcella Rd
Parsippany, NJ 07054                         6712     9/1/2020    24 Hour Fitness Worldwide, Inc.             $437.67                                                                              $437.67
Wong, Yolanda Lynn
PO Box 1076
Los Angeles, CA 90078-1076                   6713     9/2/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Ynfante, Michele
PO Box 40223
Pasadena, CA 91114                           6714     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120                           6715     9/2/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
NGUYEN, TRUONG
1163 Stellar Way
Milpitas, CA 95035                           6716     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Valdivia, Jeannette E.
223 Glen Summer Road
Pasadena, CA 91105                           6717     9/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
SOGHADI, NAVA IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                              6718     9/2/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
OConnor, Danny
10238 Nottingham Dr
Parker, CO 80134                             6719     9/1/2020       24 Hour Fitness USA, Inc.                $349.50                                                                              $349.50
Sigrist, Jerett
6758 Caminito Del Greco
San Diego, CA 92120                          6720     9/2/2020    24 Hour Fitness Worldwide, Inc.             $135.36                                                                              $135.36
BLACK CHERRY LIMITED LIABILITY COMPANY
3300 Enterprise parkway
Beachwood, OH 44122                          6721     9/2/2020       24 Hour Fitness USA, Inc.            $646,428.14                                                                          $646,428.14
Larrea, Christian
105 Arbor Drive
Hohokus, NJ 07423                            6722     9/3/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Conliffe, Rachael
96B Oregon Ave
Bronxville, NY 10708                         6723     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120-4007                      6724     9/2/2020       24 Hour Fitness USA, Inc.               $1,560.00                                                                           $1,560.00


                                                                                    Page 429 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 430 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Flores, Michael Vincent
15428 AMORE PL.
Bakersfield, CA 93314                         6725     9/1/2020     24 Hour Fitness Worldwide, Inc.              $359.88                                                                              $359.88
Jordan, Alexandria
1525 N. Alvarado St, PO Box 26046
Los Angeles, CA 90026                         6726     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00       $1,500.00                                                           $3,000.00
Dong, Shiqi
610 E Weddell Dr, Unit 246
Sunnyvale, CA 94089                           6727     9/3/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Hill-Meyer, Christine
21552 CONSEJOS
Mission Viejo, CA 92691                       6728     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Silipo, Enzo
13370 Benchley Rd
San Diego, CA 92130                           6729     9/3/2020        24 Hour Fitness USA, Inc.                 $103.99                                                                              $103.99
Savidge, Michael
420 Murifield Dr.
Atlantis, FL 33462                            6730     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Inskeep, Rebecca
79 16th Street
Hermosa Beach, CA 90254                       6731     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Martinez, Aldo
2272 Fountain Way W
Costa Mesa, CA 92627-2444                     6732     9/3/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
White, V John
1615 26th Street
Sacramento, CA 95816                          6733     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,633.00                                                                           $1,633.00
Femling, Kelsie
26322 203rd Place SE
Covington, WA 98042                           6734     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $85.54                                                                             $85.54
Trinh, Quynh
13 Kenmar Way
Burlingame, CA 94010                          6735     9/2/2020     24 Hour Fitness Worldwide, Inc.              $928.88                                                                              $928.88
Goar, Ann
2668 Primrose Drive
Richardson, TX 75082-3406                     6736     9/2/2020    24 Hour Fitness United States, Inc.          $1,216.00                                                                           $1,216.00
Foster, Sean Jonpaul
540 Oakdale Lane
Unit H
El Cajon, CA 92021                            6737     9/2/2020     24 Hour Fitness Worldwide, Inc.              $343.00                                                                              $343.00
Hobson, David C
3882 Little Rock Dr
Provo, UT 84604                               6738     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Kattner, Lanny
504 Chicory Cir
Matthews, NC 28104                            6739     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ostolaza, Michele
26 Kingston Road
Parsippany, NJ 07054                          6740     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,750.10                                                                           $1,750.10


                                                                                        Page 430 of 1762
                                                         Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 431 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Akram, Rashid
4760 Summerset Dr
Fairfield, CA 94534                            6741     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Tran, Benjamin Duy
389 Chumalia Street
San Leandro, CA 94577                          6742     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jones, Brittany
7 Tulare Drive
Aliso Viejo, CA 92656                          6743     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $4,000.00                                                           $4,000.00
Mattson, Gary A
22 N. Washington St.
Denver, CO 80203                               6744     9/2/2020              24 Denver LLC                       $191.94                                                                              $191.94
Ponce, Veronica
5468 Via Escalante
Riverside, CA 92509                            6745     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Nguyen, Giang Truong
12871 Bolivar Circle
Garden Grove, CA 92843                         6746     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nofoa, John
4555 E Viking Rd
Las Vegas, NV 89121                            6747     9/3/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Roxborough, Pamela Joy
76340 Sweet Pea Way
Palm Desert, CA 92211                          6748     9/3/2020        24 Hour Fitness USA, Inc.                                 $350.00                                                              $350.00
Clark, George
811 W Z Street
Washougal, WA 98671                            6749     9/3/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Doty, Jalleh
1380 West Capitol Dive Unit 103
San Pedro, CA 90732                            6750     9/3/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Zamani, Hamid
1082 Elfstone Court
Westlake Village, CA 91361                     6751     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Buchert, David
7784 Palmyra Drive
Fair Oaks, CA 95628                            6752     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Otawkar, Asavari
4023 San Juan Ct
Fremont, CA 94536                              6753     9/2/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Saenz, Beatriz A
10649 Springfield Dr.
Rancho Cucamonga, CA 91730                     6754     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Bahena, Joe M
4717 Graywood Ave
Long Beach, CA 90808                           6755     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Palmer, Marisa
105 KNOLLVIEW WAY
San Francisco, CA 94131                        6756     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                         Page 431 of 1762
                                                         Case 20-11568-KBO          Doc 72-4       Filed 04/19/21     Page 432 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
WHITT, RACHEL G
931 E 222ND STREET
CARSON, CA 90745                               6757     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cao, Wenmin
5125 Esposito Ave
Las Vegas, NV 89141                            6758     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Phung, Huu
2056 Annerly Ct
San Jose, CA 95121                             6759     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Frost, James
1271 3/4 N Crescent Heights Blvd
West Hollywood, CA 90046                       6760     9/1/2020     24 Hour Fitness Worldwide, Inc.                $94.00                                                                              $94.00
Osborne, Daniel
2312 Minor Ave E
Apt. B
Seattle, WA 98102                              6761     9/3/2020     24 Hour Fitness Worldwide, Inc.                $51.74                                                                              $51.74
O'Reilly, John
1017 Ocean Park Blvd. #2
Santa Monica, CA 90405                         6762     9/1/2020     24 Hour Fitness Worldwide, Inc.              $139.35                                                                              $139.35
Ivy, Joyce
7004 Windchime Way
Roseville, CA 95747                            6763     9/4/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                                                              $129.00
Monson, Brian
15007 SE Francesca Lane
Happy Valley, OR 97086                         6764     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
He, Pinying
5125 Esposito Ave
Las Vegas, NV 89141                            6765     9/3/2020     24 Hour Fitness Worldwide, Inc.              $384.00                                                                              $384.00
GARRIDO, RUBY
3523 CENTURION WAY
ONTARIO, CA 91761                              6766     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Saidov, Angela
Credit Card
                                               6767     9/1/2020     24 Hour Fitness Worldwide, Inc.                $67.50                                                                              $67.50
Ahmed, Zakaria
77 Hickory Hill Blvd
Totowa, NJ 07512                               6768     9/1/2020     24 Hour Fitness Worldwide, Inc.              $319.75                                                                              $319.75
Seda, Daniel A.
316 14th St.
Sacramento, CA 95814                           6769     9/3/2020     24 Hour Fitness Worldwide, Inc.              $175.96                                                                              $175.96
El Ebiary, Hussein
4031 Goldcrest Dr NW
Olympia, WA 98502                              6770     9/1/2020     24 Hour Fitness Worldwide, Inc.                                             $1,000.00                                           $1,000.00
Lowe, Frank
3278 Old Post Rd
Fallbrook, CA 92028                            6771     9/1/2020    24 Hour Fitness United States, Inc.             $20.00                                                                              $20.00
Keel, Alesia
951 Westmoreland Drive
Prosper, TX 75078                              6772     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $250.00                            $250.00


                                                                                         Page 432 of 1762
                                                        Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 433 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Muller, David
4339 Tacoma Ave S
Tacoma, WA 98418                              6773     9/1/2020    24 Hour Fitness Worldwide, Inc.              $48.59                                                                             $48.59
Ow, Sun
PO Box 2908
Sausalito, CA 94966                           6774     9/3/2020    24 Hour Fitness Worldwide, Inc.           $149.00                                                                              $149.00
Virgin, Scott
3314 Hoen Ave
Santa Rosa, CA 95405                          6775     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $60.00                                                               $60.00
Heyer, Austin
20 Sundown Dr
Trabuco Canyon, CA 92679                      6776     9/1/2020    24 Hour Fitness Worldwide, Inc.           $480.00                                                                              $480.00
Potter, Lorena
509 Sundown Ct
Apopka, FL 32712                              6777     9/2/2020    24 Hour Fitness Worldwide, Inc.           $144.22                                                                              $144.22
King, LaMonte
13363 Rusty Fig Circle
Cerritos, CA 90631                            6778     9/2/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Costa, Maisha
510 15th ave
Paterson, NJ 07504                            6779     9/1/2020    24 Hour Fitness Worldwide, Inc.           $670.45                                                                              $670.45
Lim, Michelle
3377 Washington Court
Alameda, CA 94501-5575                        6780     9/2/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Baca, Reyes
4475 Jurupa Ave Apt G
Riverside, CA 92506                           6781     9/1/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Xue, Shiying
5125 Esposito Ave
Las Vegas, NV 89141                           6782     9/3/2020    24 Hour Fitness Worldwide, Inc.           $384.00                                                                              $384.00
Dovi, Vinyon
2080 Greenview Shores Blvd Apt 421
Wellington, FL 33414                          6783     9/1/2020    24 Hour Fitness Worldwide, Inc.                                              $0.00                                               $0.00
Ramans, Alba
178 Echo Avenue, Apt#14
Campbell,, CA 95008                           6784     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $429.00                            $429.00
Robertson, Connor McCoy
644 Adelle St
Livermore, Ca 94551                           6785     9/1/2020    24 Hour Fitness Worldwide, Inc.           $336.00                                                                              $336.00
Nickel, Andrew
42812 Ricki Dr
Parker, CO 80138                              6786     9/2/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Stewart, James Joshua
20895 E Girard Place
Aurora, CO 80013                              6787     9/2/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Senna, Brett
501 Harway Ct.
Austin, TX 78745                              6788     9/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00




                                                                                     Page 433 of 1762
                                                        Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 434 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Person, Amber
3145 Bridgeford Dr
Sacramento, CA 95833                          6789     9/3/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Story, Dave
1314 Franklin St.
Santa Monica, CA 90404                        6790     9/1/2020     24 Hour Fitness Worldwide, Inc.              $611.00                                                                              $611.00
Kim, Jae Hwan
2325 W 6th St
#12
Los Angeles, CA 90057                         6791     9/2/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Hankins, Lori
10575 Olson dr
Rancho Cordova, CA 95670                      6792     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Watkins, Brian
818 W 144th St
Gardena, CA 90247                             6793     9/3/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Beasley, Keyuna
600 Roosevelt Blvd, Apt 602
Falls Church, VA 22044                        6794     9/2/2020        24 Hour Fitness USA, Inc.                                 $566.88                                                              $566.88
Hsu-Lee, Ami
4618 SE 127TH AVE
PORTLAND, OR 97236                            6795     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $98.54                                                               $98.54
Moslehi, Shahin
2807 Prairie CT
Wylie, TX 75098                               6796     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Thomas, Angela
4650 Summerlinn Way
West Linn, OR 97068                           6797     9/4/2020        24 Hour Fitness USA, Inc.                    $44.38                                                                             $44.38
Bollinger, Kristina
1003 ATTICUS AVE
HENDERSON, NV 89015                           6798     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Joe
Joseph Nguyen
2308 West 12th Street Apt. #2
Brooklyn, NY 11223                            6799     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $120.00                                             $120.00
Poe, Dawn L
24071 Castilla Lane
Mission Viejo, CA 92691                       6800     9/1/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
STEINEL Jr, RICHARD B
17 Bromley Dr
Parsippany, NJ 07054-1405                     6801     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $89.85                                                                             $89.85
CITROWSKE, ELVIRA
P.O BOX 801141
VALENCIA, CA 91380                            6802     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $19.00                                                                             $19.00
Duenez, Whitney
499 Chablis Wy
Manteca, CA 95337                             6803     9/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Malin, Lori
15405 Live Oak Springs Canyon Road
Canyon Country, CA 91387                      6804     9/2/2020     24 Hour Fitness Worldwide, Inc.              $910.00                                                                              $910.00

                                                                                        Page 434 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 435 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Smith, Holly
9093 SW 206th Street
Cutler Bay, FL 33189-2658                    6805     9/2/2020    24 Hour Fitness Worldwide, Inc.             $438.00                                                                              $438.00
Shebsovich, Moria
26635 El Toboso
Mission Viejo, CA 92691                      6806     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gupta, Anjali
3525A Del Mar Heights Road PMB 107
SAN DIEGO, CA 92130                          6807     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,439.00                                                                           $1,439.00
DDR MCH West LLC
3300 Enterprise Parkway
Beachwood, OH 44122                          6808     9/2/2020       24 Hour Fitness USA, Inc.            $830,640.41                                                                          $830,640.41
Smith, Omega
661 Clearwood Drive
Richardson, TX 75081                         6809     9/3/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Napoli, Michael
32 Lakeland Ave
Babylon, NY 11702                            6810     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Peralta, Marco Antonio
49 Hangar Way Ste I
Watsonville, CA 95076                        6811     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Reneo, Christina
9 Redwood Rd.
Denville, NJ 07834                           6812     9/2/2020    24 Hour Fitness Worldwide, Inc.             $110.86                                                                              $110.86
Shinaver, Connie
7706 Theisswood Rd.
Spring, TX 77379                             6813     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Skeer, Susan
9953 Villa Granito Lane
Granite Bay, CA 95746                        6814     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Johnson, Brittney
2479 Rue De Cannes Unit a1
Costa Mesa, CA 92627                         6815     9/1/2020           24 New York LLC                      $203.00                                                                              $203.00
Carter, Regina
5651 Laguna Quail Way
Elk Grove, CA 95758                          6816     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Zhang, Ge
2780 Wooded Hills Walk
Marietta, GA 30062                           6817     9/1/2020       24 Hour Fitness USA, Inc.                               $2,600.00                                                           $2,600.00
BELTRAN, RICARDO
10953 Bartee Ave
Mission Hills, CA 91345                      6818     9/3/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Dexter, Katie
1005 Norfield Road
Suamico, WI 54173                            6819     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Rezaeian, Mehdi
3200 Parkwood Blvd Apt 1138
Plano, TX 75093                              6820     9/3/2020       24 Hour Fitness USA, Inc.                $305.00                                                                              $305.00




                                                                                    Page 435 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 436 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dean, Jeff Alexander
5491 Lucretia Ave
Mira Loma, CA 91752                           6821     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $699.00                                                              $699.00
Stevenson, Alan
17108 Hickory Oak Lane
Lathrop, Ca 95330                             6822     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
ORITA-MAHU, JAMIE P
PO BOX 971371
WAIPAHU, HI 96797                             6823     9/3/2020    24 Hour Fitness Worldwide, Inc.             $154.58                                                                              $154.58
Ronie, Regina
8205 Butler Greenwood Drive
Royal Palm Beach, FL 33411                    6824     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Hoff, Gregory E
PO Box 13059
Oakland, CA 94661                             6825     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Kwon, Dustin
4171 Paseo De Plata
Cypress, CA 90630                             6826     9/3/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Rosenthal, Bernie
5631 Ladybird LN
La Jolla, CA 92037-7722                       6827     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $28.00                                                                            $28.00
Manganiello, Llynn
1155 SW 120th way
Davie, FL 33325                               6828     9/2/2020    24 Hour Fitness Worldwide, Inc.             $864.00                                                                              $864.00
Carter, Jason
8303 Haven Avenue, 3rd Floor
Rancho Cucamonga, CA 91730                    6829     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Chavez, Elizabeth
10603 Anzac Ave
Los Angeles, CA 90002                         6830     9/3/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
ADHIKARI, BIKASH
6915 STATE HIGHWAY 161
 APT 141
IRVING, TX 75039                              6831     9/2/2020    24 Hour Fitness Worldwide, Inc.             $366.95                                                                              $366.95
Sanford, Kendra
3301 Borst Ave
Centralia, WA 98531                           6832     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $108.30                                                              $108.30
Cobb, Treven
1749 Armand Dr
Milpitas, CA 95035-6001                       6833     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lilley, Michael Allen
3517 NE 102 Ct
Vancouver, Wa 98662                           6834     9/1/2020    24 Hour Fitness Worldwide, Inc.             $124.61                                                                              $124.61
Gordon, Kerry
6003 S. Akron Way
Greenwood Village, CO 80111                   6835     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $233.50                                                              $233.50
Yee, Matthew
2020 Fullerton Ave.
Apt 29
Costa Mesa, CA 92627                          6836     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00

                                                                                     Page 436 of 1762
                                                      Case 20-11568-KBO        Doc 72-4         Filed 04/19/21    Page 437 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Gomez, Hector H
1543 Watwood Road
Lemon Grove, CA 91945                       6837     9/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Roberts, Frank
304 Cleveland Ave
Hasbrouck Heights, NJ 07604                 6838     9/2/2020    24 Hour Fitness Worldwide, Inc.                              $37.00                                                               $37.00
Vandermolen, Hydee
215 Knoxville Avenue
Huntington Beach, CA 92648                  6839     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Navarro, Angel Enrique
150 Paularino Avenue
Bldg. B
Costa Mesa, CA 92626                        6840     9/2/2020       24 Hour Fitness USA, Inc.                $194.62                                                                              $194.62
Webster, Angie
824 E 1700 S
Salt Lake City, UT 84105                    6841     9/3/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Roberts, Elena
304 Cleveland Ave
Hasbrouck Hts, NJ 07604                     6842     9/2/2020    24 Hour Fitness Worldwide, Inc.                              $37.00                                                               $37.00
Nguyen, Linda
229 S. Virginia Ave
Azusa, CA 91702                             6843     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Partovi, Eric
7847 Sale Ave.
West Hills, CA 91304-4633                   6844     9/3/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Mercado-Astarita, Christian
186 Windsurfer Ct
Vallejo, CA 94591                           6845     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Killiany, Chris
35420 Ocotillo Court
Lake Elsinore, CA 92532                     6846     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,950.00                                                                           $1,950.00
Chen, Simon
16816 Bruck Circle
Hacienda Heights, CA 91745                  6847     9/1/2020    24 Hour Fitness Worldwide, Inc.             $437.50                                                                              $437.50
Malolepszy, Elizabeth
101 Oxford Road
Colonia, NJ 07067                           6848     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $196.51                            $196.51
ERLANDIZ, ANGEL
45-697 KAMEHAMEHA HWY #301
KANEOHE, HI 96744                           6849     9/1/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
GILL, KIRANJIT
15792 OLD GLORY WAY
LATHROP, CA 95330                           6850     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Shoum, Steven
345 East Shore Drive
Massapequa, NY 11758                        6851     9/2/2020           24 New York LLC                          $0.00                                                                              $0.00
Lee, Eliya
54 Harkness Ave
Pasadena, CA 91106                          6852     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99


                                                                                   Page 437 of 1762
                                                       Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 438 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Martikas, James
12258 Keld Ct.
San Diego, CA 92129                          6853     9/2/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Henry, Chris
3311 E. 68th St
Kansas City, MO 64132                        6854     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,250.00                                                                           $2,250.00
Sliwoski, Laurie
625 South Scout Trail
Anaheim, CA 92807                            6855     9/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Thielen, Christa
3215 NE 195th St.
Lake Forest Park, WA 98155                   6856     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $72.86                                                                            $72.86
Foster, Gerald
1457 E. Hidalgo Cir
Roseville, CA 95747                          6857     9/3/2020    24 Hour Fitness Worldwide, Inc.             $304.64                                                                              $304.64
Gohil, Neha
2716 Camino Segura
Pleasanton, CA 94566                         6858     9/3/2020    24 Hour Fitness Worldwide, Inc.             $255.00                                                                              $255.00
Coolbaugh, Kim
1760 Haydn Drive
Cardiff, CA 92007                            6859     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ryan, Kaitin
195 Perry Street
Denver, CO 80219                             6860     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $67.11                                                                            $67.11
Kanakhara, Riddhi
8500 148th Ave NE Apt EE3108
Redmond, WA 98052                            6861     9/2/2020       24 Hour Fitness USA, Inc.                $101.18                                                                              $101.18
Kayiran, Michele
28050 Via De Costa
San Juan Capsitrano, CA 92675                6862     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Valdelamar, Felix
15344 Bixler Ave.
Paramount, CA 90723                          6863     9/1/2020    24 Hour Fitness Worldwide, Inc.                            $3,000.00                                                           $3,000.00
PETERS, SANDRA D
P.O. BOX 4484
RANCHO CUCAMONGA, CA 91729                   6864     9/2/2020    24 Hour Fitness Worldwide, Inc.             $504.05                                                                              $504.05
Ratto, Ted
208 Lloyd St
Livermore , CA 94550                         6865     9/2/2020    24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
Arthur, Lydia
1610 Kapalua Drive
Oxnard, CA 93036                             6866     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Steib, Clovis
810 Aberdeen Xing
Wylie, TX 75098                              6867     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $86.58                                                                            $86.58
Aronson, Casey
166 Midvale Dr.
Vacaville, CA 95687                          6868     9/3/2020    24 Hour Fitness Worldwide, Inc.             $157.96                                                                              $157.96




                                                                                    Page 438 of 1762
                                                        Case 20-11568-KBO        Doc 72-4         Filed 04/19/21     Page 439 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Liu, Jia Wei
621 Larchmont Isle
Alameda, CA 94501                             6869     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Lytle, Karen D.
367 Bonanza rd
Sonora , CA 95370                             6870     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
O'Neal, Cody
4651 Bianca Drive
Fremont, CA 94536                             6871     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Fetsch, Mary
7114 N Wabash Ave
Portland, OR 97217                            6872     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Sunner, Sanah
15792 Old Glory Way
Lathrop, CA 95330                             6873     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Austin, Kathy J.
7872 Towhee Rd
Parker, CO 80134                              6874     9/2/2020       24 Hour Fitness USA, Inc.                                $975.00                           $975.00                          $1,950.00
SERRANO, KARLA
6208 RODMAN RIDGE CT
LAS VEGAS, NV 89130                           6875     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Dietz, Alice
6620 Bermuda Dunes Drive
Plano, TX 75093                               6876     9/1/2020    24 Hour Fitness Worldwide, Inc.            $3,462.77                                                                           $3,462.77
Patton, Brian Lee
24313 Vanowen Street
West Hills, CA 91307                          6877     9/2/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Ellison, Jo Anna
7960 Rosewood Lane
Lemon Grove, CA 91945                         6878     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Street, Bob
20460 Via Talavera
Yorba Linda, CA 92887                         6879     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $608.00                                                              $608.00
Albanese, Pasquale P.
211 Alden Street APT 337
Wallington , NJ 07057                         6880     9/2/2020    24 Hour Fitness Worldwide, Inc.             $157.00                                                                              $157.00
Park, Hyeon Joo
3200 Wilshire Blvd Ste 302
Los Angeles, CA 90010                         6881     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Tadiarca, Bobbi Jo
1442 Noelani St
Pearl City, HI 96782                          6882     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,160.75                                                                           $2,160.75
Pasquale, Doug
900 E. Balboa Blvd.
Newport Beach, CA 92661                       6883     9/3/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Ho-Kershaw, Charlene
1808 Valencia Street
Rowland Heights, CA 91748                     6884     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,025.00                                                                           $1,025.00




                                                                                     Page 439 of 1762
                                                       Case 20-11568-KBO          Doc 72-4        Filed 04/19/21     Page 440 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Moreno Jr, Samuel
8200 N Laurelglen Blvd
Apt 1110
Bakersfield, CA 93311                        6885     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Fujihara, Hiroko
3024 NW 2nd Ave
Camas, WA 98607                              6886     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,691.04                                                                           $1,691.04
DeCarlo, Frank L
438 W GRAND AVE,
APT 518
OAKLAND, CA 94612                            6887     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Tran, Khanh
6832 Egan Way
Fort Worth, TX 76137                         6888     9/3/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Hajimoosa, Mariam
1462 Westmore Place
Oceanside , CA 92056                         6889     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $65.22                                                                             $65.22
Kurtz, Donna
7670 Arbor Creek Circle
Dublin, CA 94568                             6890     9/2/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Sengsavang, Andrew
11422 Gardenaire Lane
Garden Grove, CA 92841                       6891     9/2/2020        24 Hour Fitness USA, Inc.                                                                   $399.99                            $399.99
Kenney, Thomas
308 W Parkwood Ave
Ste 108B
Friendswood, TX 77546-5478                   6892     9/1/2020     24 Hour Fitness Worldwide, Inc.              $119.28                                                                              $119.28
Aleshaiker, Ali
714 S. Claudina St.
Anaheim, CA 92805                            6893     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Stuart, James
805 Clover LN
Keller, TX 76248                             6894     9/3/2020     24 Hour Fitness Worldwide, Inc.              $203.48                                                                              $203.48
Uehara, Lauren
94-458 Kauopua St
Mililani, HI 96789                           6895     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Best, Rachel
1931 NW 32nd Circle
Camas, WA 98607                              6896     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $864.00                                             $864.00
Gomez, Edward
431 Mondale St
Corona , CA 92879                            6897     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Arroyo, Enrique
535 Berland Way
Chula Vista, CA 91910                        6898     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Norton Jr, Daniel T
3 South Belair Ave
Cedar Knolls, NJ 07927                       6899     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                       Page 440 of 1762
                                                         Case 20-11568-KBO        Doc 72-4      Filed 04/19/21     Page 441 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Davis, Gerard W
11770 S.W. 12 TH ST
Beaverton, OR 97005                            6900     9/1/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Matthews, Kathleen
6934 S Garfield Way
Centennial, CO 80122                           6901     9/2/2020    24 Hour Fitness Worldwide, Inc.              $81.02                                                                             $81.02
Nguyen, An Ngoc
425 Pierre Road
Walnut, CA 91789                               6902     9/2/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Barin, Monica
2917 MacArthur Blvd., Apt. 4C
Oakland, CA 94602                              6903     9/2/2020    24 Hour Fitness Worldwide, Inc.           $269.00                                                                              $269.00
Mohapatra, Nathan
25119 Old Fairview Ave
Hayward, CA 94542                              6904     9/3/2020    24 Hour Fitness Worldwide, Inc.           $349.00                                                                              $349.00
Roth, Randy L
5601 Spindrift Ln.
Orangevale, CA 95662                           6905     9/1/2020    24 Hour Fitness Worldwide, Inc.                          $1,520.00                                                           $1,520.00
Wagner, Julie
10970 Ashton Av.
#208
Los Angeles, CA 90024                          6906     9/1/2020    24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00
Griego, Anthony
6386 Rancho Mission Road #323
San Diego, CA 92108                            6907     9/4/2020    24 Hour Fitness Worldwide, Inc.           $649.00                                                                              $649.00
Golojuch, Carolyn
92-954 Makakilo Drive #71
Kapolei, HI 96707-1340                         6908     9/1/2020    24 Hour Fitness Worldwide, Inc.           $258.00                                                                              $258.00
Ewald, Lawrence R
2615 SE Courtney Ave
Spc 21
Portland, OR 97222                             6909     9/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Fahmy, Nermine
5992 Karen Ave
Cypress, CA 90620                              6910     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Sivakumar, Sandeep
10013 Hearthstone way
Mckinney, TX 75072                             6911     9/3/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Hall, Cheri
1420 Autumn Lane
Cherry Hill, NJ 08003                          6912     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $170.55                                                              $170.55
Lidstrom, Carl C.
7114 N. Wabash Ave
Portland, OR 97217                             6913     9/1/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Choppa (Vikki Rae), Victoria R.
1036 Mansion Ridge Road
Santa Fe, NM 87501                             6914     9/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Metcalf, Erin
535 Berland Way
Chula Vista, CA 91910                          6915     9/3/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00

                                                                                      Page 441 of 1762
